Exhibit 10.52

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for

confidential treatment that has been filed with the Securities and Exchange
Commission.

SOURCING AND SUPPLY AGREEMENT

This Sourcing and Supply Agreement (this “Agreement”) is made by and between
Amgen USA Inc. (“Amgen”), a wholly-owned subsidiary of Amgen Inc., and DaVita
Inc. (“Dialysis Center”) to set forth the terms and conditions upon which
Dialysis Center Purchasers shall purchase EPOGEN® (Epoetin alfa) and Amgen shall
provide discounts and pay rebates to Dialysis Center on EPOGEN. Each of Amgen
and Dialysis Center are referred to herein as a “Party” and together as the
“Parties”. Amgen Inc. is a party to this Agreement for the purposes set forth in
Sections 3.1, 8.2, 9.4, 9.5.1, and 11.14 of this Agreement. Capitalized terms
used herein and not otherwise defined herein shall have the meaning set forth in
Section 1.

RECITALS

WHEREAS, Amgen is a leading innovator in the field of ESAs with expertise in the
field of anemia management and the ability to manufacture and supply safe and
efficacious ESAs for the treatment of dialysis patients;

WHEREAS, Dialysis Center is a leading provider of dialysis services in the
Territory with expertise in establishing and delivering state-of-the-art,
quality-of-care standards, practices and procedures for the care of patients
undergoing dialysis;

WHEREAS, Dialysis Center desires to select one ESA supplier to meet its primary
ESA needs on a long term basis for patients undergoing dialysis;

WHEREAS, Dialysis Center has evaluated the ESAs available for commercial use and
those in clinical development, including potential [*] ESAs, and has determined
that EPOGEN® (Epoetin alfa) will be its preferred ESA for managing anemia for
patients undergoing dialysis;

WHEREAS, the Parties wish to enter into this Agreement to, among other things,
provide for Dialysis Center’s selection of Amgen as the Dialysis Center
Purchasers’ supplier of EPOGEN to meet the Dialysis Center Purchasers’
requirements for EPOGEN for the treatment of dialysis patients during the Term,
on all of the terms provided herein;

WHEREAS, Dialysis Center seeks stable, predictable and competitive pricing over
a seven year period, which it can achieve through the discounts, rebates and
other price concessions set forth herein;

WHEREAS, in order to provide Dialysis Center with such pricing over a seven year
period, Amgen will make substantial long-term investments and forego other
potential opportunities to scale and schedule its manufacturing capacity and
supply of EPOGEN for Dialysis Center Purchasers in accordance with Dialysis
Center Purchasers’ anticipated demand for EPOGEN for use in the Territory as
provided under this Agreement;

NOW THEREFORE, in consideration of the foregoing recitals and of the mutual
promises and covenants set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, each Party hereby agrees as follows:

 

1.

DEFINITIONS

When used with initial capitals herein, the following terms shall have the
meaning ascribed to them below:

 

Page 1 of 136



--------------------------------------------------------------------------------

1.1.

“Actual Supply Shortfall” has the meaning set forth in Section 2.5.

 

1.2.

“Added Dialysis Center Purchaser” has the meaning set forth in Section 2.8.2.

 

1.3.

“Added Dialysis Center Purchaser Effective Date” has the meaning set forth in
Section 2.8.2.

 

1.4.

“Added Dialysis Center Purchaser Transaction Date” means with respect to each
Added Dialysis Center Purchaser: (a) in the case of a new Dialysis Center
Affiliate, the effective date of the acquisition or establishment of the new
Dialysis Center Affiliate; or (b) in the case of a new Managed Center, the
earlier of (i) the effective date of the contract pursuant to which a dialysis
facility becomes a Managed Center or (ii) the date Dialysis Center first
provides services to a dialysis facility that results in such facility becoming
a Managed Center, in each case after the Term Start Date.

 

1.5.

“Administrator” has the meaning set forth in Section 9.2.1.

 

1.6.

“Affiliate” of a given entity shall mean an entity that controls, is controlled
by, or under common control with such given entity. Control shall mean ownership
of more than fifty percent (50%) of the voting stock of an entity or, for
non-stock entities, the right to more than fifty percent (50%) of the profits of
such entity.

 

1.7.

“[*]” has the meaning set forth in Section 2.5.1.

 

1.8.

“Alternative ESA” means an ESA that is available for use in the Territory that
is not EPOGEN or Aranesp.

 

1.9.

“Alternative ESA Purchase Amount” has the meaning set forth in Section 2.1.1.

 

1.10.

“Alternative ESA Purchase Event” has the meaning set forth in Section 2.1.1.

 

1.11.

“Alternative ESA Purchase Event Share of Sales” shall be calculated as follows

        [*]

A = Committed Unit Purchases of Amgen ESAs during the [*] which an Alternative
ESA Purchase Event has occurred

B = Committed Unit Purchases of Amgen ESAs during the [*] which such Alternative
ESA Purchase Event has occurred

C = Committed Unit Purchases of Alternative ESAs during the [*] which an
Alternative ESA Purchase Event has occurred

D = Committed Unit Purchases of Alternative ESAs during the [*] which such
Alternative ESA Purchase Event has occurred

 

1.12.

“Amgen Business Representative” has the meaning set forth in Section 4.1.

 

1.13.

“[*]” means [*] for use with patients receiving Dialysis Services, which [*] is
the subject of a written agreement between the Parties or their Affiliates.

 

1.14.

“Amgen ESA Risk Evaluation Program” has the meaning set forth in Section 11.18.

 

1.15.

“Amgen ESAs Share of Sales” shall mean Committed [*] Purchases of Amgen ESAs
during the Quarter divided by the sum of Committed [*] Purchases of Amgen ESAs
and Committed [*] Purchases of Alternative ESAs during the Quarter.

 

Page 2 of 136



--------------------------------------------------------------------------------

Amgen ESAs Share of Sales Illustration:

Committed [*] Purchases of Amgen ESAs

÷

Committed [*] Purchases of Amgen ESAs + Committed [*] Purchases of Alternative
ESAs

 

1.16.

“Amgen Indemnitees” has the meaning set forth in Section 9.5.2.

 

1.17.

“Appeal Procedures” has the meaning set forth in Section 9.2.3.

 

1.18.

“Aranesp” means Amgen’s proprietary darbepoetin alfa product that is marketed by
Amgen in the Territory under the trademark Aranesp®.

 

1.19.

“Arbitrator” has the meaning set forth in Section 9.2.1.

 

1.20.

“Authorized Removal Occurrence” has the meaning set forth in Section 2.8.3.

 

1.21.

“Authorized Wholesalers” shall mean those wholesalers listed on Exhibit B, as
such list may be modified pursuant to Section 2.7.

 

1.22.

“Authorized Wholesaler List” has the meaning set forth in Section 2.7.

 

1.23.

“Available EPOGEN SKUs” have the meaning set forth in Section 2.4.5.

 

1.24.

“Award” has the meaning set forth in Section 9.2.3.

 

1.25.

“Base Invoice Discount” means the base invoice discount described in Section 2.1
of Exhibit A.

 

1.26.

“Base Rate Rebate” means the base rebate described in Section 3.1 of Exhibit A.

 

1.27.

“Baseline [*]” has the meaning set forth in Section 2.1.2.

 

1.28.

“[*] Rebate” means the [*] rebate described in Section 3.2 of Exhibit A.

 

1.29.

“Best Price” has the meaning set forth in Section 3.6.

 

1.30.

“[*] Rebate” means the [*] rebate described in Section 3.3 of Exhibit A.

 

1.31.

“Business Representatives” has the meaning set forth in Section 4.1.

 

1.32.

“Certification” has the meaning set forth in Section 5.2.

 

1.33.

“Committed [*] Purchases of Amgen ESAs” means, for any period, the aggregate
amounts in [*] of EPOGEN and Aranesp purchased by all Dialysis Center Committed
Purchasers during such period for use in providing Dialysis Services, net of
product returns and adjustments, which aggregate [*] data have been
independently confirmed by Amgen through the Relevant Information.

 

1.34.

“Committed [*] Purchases of Alternative ESAs” means, for any period, the
aggregate amounts in [*] of all Alternative ESAs purchased by all Dialysis
Center Committed Purchasers from any source during such period for use in
providing Dialysis Services, (provided that any Alternative ESA provided to a
Dialysis Center Committed Purchaser at no or nominal cost from any source shall
be considered a purchase), adjusted to be an equivalent [*] of EPOGEN (in [*])
based on the [*] (if the [*] is clearly set forth therein) or otherwise as
reasonably determined pursuant to Section 2.1.2, and which aggregate [*] data
have been independently confirmed by Amgen through the Relevant Information.

 

1.35.

“Compensation Data” has the meaning set forth in Section 6.1.

 

1.36.

“Confidential Information” has the meaning set forth in Section 11.14.

 

Page 3 of 136



--------------------------------------------------------------------------------

1.37.

“Data” means the data set forth on Schedule 1 provided by Dialysis Center to
Amgen pursuant to the terms and conditions of Section 5 and Exhibit A.

 

1.38.

“Debarred Party” has the meaning set forth in Section 10.2.3.

 

1.39.

“Designated Affiliates” shall mean any Affiliate of Dialysis Center listed on
Exhibit C, as such list may be modified pursuant to Section 2.8.1.

 

1.40.

“Designated Affiliates List” has the meaning set forth in Section 2.8.1.

 

1.41.

“Dialysis Center Business Representative” has the meaning set forth in Section
4.1.

 

1.42.

“Dialysis Center Committed Purchasers” has the meaning set forth in Section
2.8.5.

 

1.43.

“Dialysis Center Committed Purchasers List” has the meaning set forth in
Section 2.8.5.

 

1.44.

“Dialysis Center Indemnitees” has the meaning set forth in Section 9.5.1.

 

1.45.

“Dialysis Center Purchasers” shall mean Dialysis Center, the Designated
Affiliates, and the Managed Centers. Dialysis Center Purchasers include Added
Dialysis Center Purchasers from and after the Added Dialysis Center Purchaser
Effective Date.

 

1.46.

“Dialysis Services” means services related to the treatment of patients
receiving renal dialysis, including hemodialysis, peritoneal dialysis, nocturnal
dialysis, and home hemodialysis in the Territory during the Term.

 

1.47.

“Disclosing Party” has the meaning set forth in Section 11.14.

 

1.48.

“Discounts” means all rebates and discounts set forth on Exhibit A that may be
earned by the Dialysis Center Purchasers pursuant to the terms and conditions
set forth in this Agreement, which shall be earned, calculated and vested as
provided in Exhibit A.

 

1.49.

“Disputes” has the meaning set forth in Section 9.1.

 

1.50.

“[*]” has the meaning set forth in Section 2.1.2.

 

1.51.

“EPOGEN” means Amgen’s proprietary epoetin alfa product that is marketed by
Amgen in the Territory under the trademark EPOGEN®.

 

1.52.

“EPOGEN Equivalent Quantity” has the meaning set forth in Section 2.1.1.

 

1.53.

“ESAs” shall mean agents that stimulate erythropoiesis.

 

1.54.

“FDA” has the meaning set forth in Section 8.3.

 

1.55.

“FDA Website” has the meaning set forth in Section 11.18.

 

1.56.

“Firm” has the meaning set forth in Section 3.2.

 

1.57.

“Forecast Shortfall” has the meaning set forth in Section 2.4.2.

 

1.58.

“Forecast Shortfall Amount” has the meaning set forth in Section 2.4.2.

 

1.59.

“Force Majeure Event” has the meaning set forth in Section 11.8.

 

1.60.

“Governmental Authority” shall mean in respect of any individual or entity, any
government administrative agency, commission or other governmental authority,
body or instrumentality, or any federal, state, or local governmental regulatory
body having legal jurisdiction over that individual or entity.

 

1.61.

“Gross Purchases of Amgen ESAs” means, for any period, the aggregate gross
amounts paid for purchases of EPOGEN and Aranesp by all Dialysis Center
Purchasers during such period for use in providing Dialysis Services, calculated
by using [*] in effect on

 

Page 4 of 136



--------------------------------------------------------------------------------

 

each date of purchase, net of product returns and adjustments, which aggregate
sales data have been independently confirmed by Amgen through the Relevant
Information.

 

1.62.

“Hearing” has the meaning set forth in Section 9.2.3.

 

1.63.

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996 and its implementing regulations, each as may be amended.

 

1.64.

“IMS” means IMS Health Incorporated, a Delaware corporation and its Affiliates.

 

1.65.

“Indemnified Party” has the meaning set forth in Section 9.6.1.

 

1.66.

“Indemnifying Party” has the meaning set forth in Section 9.6.1.

 

1.67.

“Individually Identifiable Health Information” shall have the meaning specified
in HIPAA.

 

1.68.

“Initial [*]” has the meaning set forth in Section 2.1.2.

 

1.69.

“[*]” means an [*] for EPOGEN, Aranesp or an Alternative ESA, as applicable,
based on its measured biological activity or effect.

 

1.70.

“Joint Project” has the meaning set forth in Section 7.1.

 

1.71.

“Joint Project Committee” has the meaning set forth in Section 7.1.

 

1.72.

“Law” means, individually and collectively, any and all applicable laws,
ordinances, rules, regulations, directives, administrative circulars, guidances
and other pronouncements having the effect of law of any Governmental Authority.

 

1.73.

“Liquidated Damages” has the meaning set forth in Section 10.3.

 

1.74.

“Managed Center” shall mean a dialysis facility that is not an Affiliate of
Dialysis Center but for which Dialysis Center or an Affiliate of Dialysis Center
provides management services or administrative services in which it controls the
selection or procurement of ESAs.

 

1.75.

“Managed Centers List” has the meaning set forth in Section 2.8.1.

 

1.76.

“Material Label Change” means a material amendment, change, revision, and/or
modification to the Chronic Kidney Disease section of the Boxed Warning of the
US prescribing information for EPOGEN as it relates to dialysis use.

 

1.77.

“Minimum Forecast Commitment” has the meaning set forth in Section 2.4.2.

 

1.78.

“[*] Rebate” means the [*] rebate described in Section 3.4 of Exhibit A.

 

1.79.

“Non-Disclosing Party” has the meaning set forth in Section 11.14.

 

1.80.

“Notice of Added Dialysis Center Purchaser” has the meaning set forth in Section
2.8.2.

 

1.81.

“Objection Notice” has the meaning set forth in Section 3.2.

 

1.82.

“Other Agreement(s)” has the meaning set forth in Section 2.2.

 

1.83.

“Other Agreement Early Termination Date” has the meaning set forth in Section
2.2.

 

1.84.

“Party” and “Parties” have the meaning set forth in the preamble hereto.

 

1.85.

“[*]” has the meaning set forth in Section 5.5.

 

1.86.

“Permitted Percentage Variances” has the meaning set forth in Section 2.4.3.

 

1.87.

“Permitted Variance Period” has the meaning set forth in Section 2.4.3.

 

1.88.

“Policies and Procedures” has the meaning set forth in Section 2.8.6.

 

1.89.

“Project Plan” has the meaning set forth in Section 7.1.

 

Page 5 of 136



--------------------------------------------------------------------------------

1.90.

“Project Proposal” has the meaning set forth in Section 7.1.

 

1.91.

“Purchase Commitment” has the meaning set forth in Section 2.1.

 

1.92.

“Qualified Gross Purchases of EPOGEN” shall mean the amount of EPOGEN purchased
by Dialysis Center Purchasers during the Term from an Authorized Wholesaler (or
from Amgen pursuant to Section 2.7) for use in providing Dialysis Services, and
confirmed by Amgen through sales tracking data. Qualified Gross Purchases of
EPOGEN shall be calculated using the [*] in effect at the time of the relevant
purchase, net of product returns and adjustments.

 

1.93.

“Quarter” shall mean each calendar quarter during the Term (i.e., January 1
through March 31, April 1 through June 30, July 1 through September 30, and/or
October 1 through December 31, as applicable).

 

1.94.

“Recall” has the meaning set forth in Section 11.19.

 

1.95.

“Relevant Information” means the Data, all sales tracking data, Self-Reported
Purchase Data, Compensation Data and other relevant information, including
relevant Third Party reporting agency data.

 

1.96.

“Research Study” has the meaning set forth in Section 5.5.

 

1.97.

“Rolling Forecast” has the meaning set forth in Section 2.4.1.

 

1.98.

“Rolling Forecasts” has the meaning set forth in Section 2.4.1.

 

1.99.

“Rules” has the meaning set forth in Section 9.2.1.

 

1.100.

“Self-Reported Purchase Data” means all [*] purchased of each ESA and the number
of patients who received each such ESA from Dialysis Center Purchasers and such
other related data as may be specified on Exhibit SR-1.

 

1.101.

“[*]” has the meaning set forth in Section 5.5.

 

1.102.

“Supply Commitment” has the meaning set forth in Section 2.1.

 

1.103.

“Supply Shortfall” has the meaning set forth in Section 2.5.

 

1.104.

“Supply Shortfall Notice” has the meaning set forth in Section 2.5.

 

1.105.

“Supply Shortfall Quarter” has the meaning set forth in Section 2.5.

 

1.106.

“Term” means the period commencing on the Term Start Date and ending on the Term
End Date.

 

1.107.

“Term End Date” shall mean December 31, 2018.

 

1.108.

“Term Start Date” shall mean January 1, 2012.

 

1.109.

“Termination Date” means the date upon which this Agreement shall have been
terminated in accordance with the terms and conditions of this Agreement
pursuant to Section 10.2.

 

1.110.

“Territory” means the United States, and its territories and possessions,
including Puerto Rico.

 

1.111.

“Third Party” means any individual or entity other than a Party or an Affiliate
of a Party (or, in the case of Dialysis Center, a Managed Center).

 

1.112.

“Third Party Claim(s)” has the meaning set forth in Section 9.5.1.

 

1.113.

“[*]” shall mean the [*] for EPOGEN to [*] as established by [*] in its [*] from
time to time, not including prompt pay or other discounts, rebates, or
reductions in [*].

 

Page 6 of 136



--------------------------------------------------------------------------------

2. PURCHASE AND SUPPLY COMMITMENTS

 

2.1.

Purchase and Supply Commitments. Subject to the terms and conditions of this
Agreement, (i) the Dialysis Center Committed Purchasers shall purchase from
Amgen through one or more Authorized Wholesalers those quantities of EPOGEN that
are needed to meet an Amgen ESAs Share of Sales of at least ninety percent
(90%) during each Quarter of the Term (the “Purchase Commitment”), and
(ii) Amgen shall ensure that during each Quarter of the Term [*] percent ([*]%)
of the [*] for each such Quarter is available for purchase by the Dialysis
Center Purchasers from one or more Authorized Wholesalers (the “Supply
Commitment”). Subject to Section 2.3.2 and Section 2.3.3, Amgen acknowledges and
agrees that nothing in this Agreement shall prohibit any Dialysis Center
Committed Purchaser from purchasing an amount of EPOGEN necessary to satisfy the
Purchase Commitment in a particular Quarter regardless of whether such EPOGEN
was actually administered by the Dialysis Center Committed Purchasers to their
patients for the provision of Dialysis Services during such Quarter.

 

  2.1.1.

Alternative ESA Purchases. If in any Quarter the Dialysis Center Committed
Purchasers do not meet the Purchase Commitment (an “Alternative ESA Purchase
Event”), then Dialysis Center shall (i) within thirty (30) days of the end of
any such applicable Quarter provide notice to Amgen of such Alternative ESA
Purchase Event, including the Committed [*] Purchases of Alternative ESAs in
such Quarter and (ii) within thirty (30) days of the end of the Quarter
immediately following the Quarter in which the Alternative ESA Purchase Event
occurred, the Committed [*] Purchases of Alternative ESAs in such subsequent
Quarter. If Dialysis Center provides such notice pursuant to this Section 2.1.1,
or if Amgen, in its sole discretion, through the use of Relevant Information
determines that there has been an Alternative ESA Purchase Event, then Amgen
shall have the right to deliver to Dialysis Center a notice that sets forth the
“EPOGEN Equivalent Quantity,” which shall be that quantity of EPOGEN (in [*])
[*] but for the Alternative ESA Purchase Event (based on the [*] (if the [*] is
clearly set forth therein), or otherwise as reasonably determined by Amgen
through the Relevant Information as set forth in Section 2.1.2). In the event
the Alternative ESA Purchase Event Share of Sales is equal to or greater than
ninety percent (90%), then Dialysis Center shall be deemed to have met the
Purchase Commitment for the Quarter in which the Alternative ESA Purchase Event
occurred. If the Alternative ESA Purchase Event Share of Sales is less than
ninety percent (90%) for any reason, including a Force Majeure Event related to
Dialysis Center and/or the Dialysis Center Purchasers, and not the result of a
Supply Shortfall, then Amgen shall deliver to Dialysis Center a notice, and
Dialysis Center shall pay to Amgen within thirty (30) days of its receipt of
such notice, an amount (the “Alternative ESA Purchase Amount”) indicated by
Amgen (as determined by Amgen based on the Relevant Information) in such notice
equal to (a) the EPOGEN Equivalent Quantity multiplied by (b) [*] of EPOGEN
earned by the Dialysis Center Committed Purchasers during such Quarter. At
Amgen’s option, any Alternative ESA Purchase Amount may be offset in whole or in
part against any Discounts earned by the Dialysis Center Purchasers on Qualified
Gross Purchases of EPOGEN in the applicable Quarter or any subsequent Quarter.

 

  2.1.2.

If a Party, in its reasonable discretion, feels that the Dialysis Center
Committed Purchasers potentially may not meet the Purchase Commitment due to
purchases of Alternative ESAs by the Dialysis Center Committed Purchasers in a
Quarter, then Amgen shall in consultation with Dialysis Center determine the
appropriate methodology to be used to determine the [*] (in [*]) of an
Alternative ESA that was

 

Page 7 of 136



--------------------------------------------------------------------------------

 

used by the Dialysis Center Committed Purchasers patients’ during the applicable
measurement period that is equivalent to a [*] (in [*]) of EPOGEN that was used
by the Dialysis Center Committed Purchasers patients’ during the applicable
measurement period (the “[*]”) and Dialysis Center shall reasonably cooperate
with Amgen and provide any other reasonable data, including [*] of ESAs utilized
during the applicable measurement period, necessary to complete the
determination. If Dialysis Center has a reasonable objection to the methodology
proposed by Amgen, the Parties shall appoint a mutually agreeable Third Party to
determine the methodology to be used with the costs of such Third Party to be
borne equally by the Parties. The initial [*] for any particular Alternative ESA
as determined by either the Parties or the Third Party appointed by the Parties,
as applicable, pursuant to this Section 2.1.2 (the “Initial [*]”) shall only
apply to the Quarter immediately preceding the Initial [*]. The determination of
the [*] for each particular Alternative ESA shall be recalculated for each of
the first [*] after the Initial [*] for such Alternative ESA and the calculation
of the [*] for such Alternative ESA after each Quarter during such [*] period
shall only apply to the immediately preceding Quarter after each such
recalculation. The [*] for a particular Alternative ESA for all periods after
such [*] period shall be the [*] determined as of the end of the [*] Quarter
after the Initial [*] for such Alternative ESA (the “Baseline [*]”); provided,
either Party may, no more frequently than once per calendar year, request a
recalculation of the Baseline [*], which recalculation shall be applied
prospectively, if such Party reasonably believes that the Baseline [*] has
materially changed over time, in which event the requesting Party shall bear the
costs of any Third Party appointed by the Parties in connection therewith.

 

2.2.

Purchase Commitment Transition Period for Added Dialysis Center Purchasers. If,
after the Term Start Date, there is a new Added Dialysis Center Purchaser
pursuant to Section 2.8.2, that is a Dialysis Center Committed Purchaser,
Dialysis Center shall use its commercially reasonable efforts to cause such
Added Dialysis Center Purchaser to meet the Purchase Commitment as soon as
practicable, but such Added Dialysis Center Purchaser shall not be obligated to
meet the Purchase Commitment until [*] days after the Added Dialysis Center
Purchaser Effective Date. If, as of the Added Dialysis Center Purchaser
Effective Date regarding an Added Dialysis Center Purchaser, such Added Dialysis
Center Purchaser was a party to a written agreement with a Third Party which
includes an obligation on the part of such Added Dialysis Center Purchaser to
exclusively purchase an Alternative ESA to meet a majority of its ESA
requirements for the provision of Dialysis Services in the Territory (an “Other
Agreement(s)”) and Dialysis Center can demonstrate via reasonable evidence to
Amgen that such Other Agreement was entered into by such Added Dialysis Center
Purchaser at least [*] days prior to the Added Dialysis Center Purchaser
Transaction Date, then such Added Dialysis Center Purchaser shall not be subject
to the Purchase Commitment until [*] days after such time that such Other
Agreement(s) can be terminated and/or amended to terminate such obligation with
respect to the Alternative ESAs without such Added Dialysis Center Purchaser
and/or Dialysis Center and/or any of its Affiliates paying any damages and/or
other amounts to such Third Party (the “Other Agreement Early Termination
Date”); provided that Dialysis Center shall use its best efforts to terminate
such Other Agreement as soon Dialysis Center can do so without such Added
Dialysis Center Purchaser and/or Dialysis Center and/or any of its Affiliates
paying any damages and/or other amounts to such Third Party. Amgen shall not be
obligated to meet the Supply Commitment for any Added Dialysis Center Purchaser
until the expiration of the [*] day period after the Added Dialysis Center
Purchaser Effective Date or, in the case of an

 

Page 8 of 136



--------------------------------------------------------------------------------

 

Added Dialysis Center Purchaser that is a party to an Other Agreement, [*] days
after the Other Agreement Early Termination Date.

 

2.3.

Eligible Purchases.

 

  2.3.1.

Purchases from Authorized Wholesaler. Only purchases of EPOGEN made by a
Dialysis Center Purchaser from an Authorized Wholesaler shall be eligible to
receive the Discounts provided under this Agreement.

 

  2.3.2.

Own Use. The Dialysis Center Purchasers shall purchase EPOGEN under this
Agreement solely for their own use in providing Dialysis Services, and only
purchases made by Dialysis Center Purchasers for such use shall be eligible for
the Discounts provided under this Agreement and shall be considered Committed
[*] Purchases of Amgen ESAs. Dialysis Center on behalf of itself and each other
Dialysis Center Purchaser covenants that none of them shall seek to procure any
of the Discounts available under this Agreement for any purchases of EPOGEN not
for its or their use in providing Dialysis Services, and Dialysis Center shall
promptly notify Amgen in the event Amgen shall have provided any Dialysis Center
Purchaser with any Discounts hereunder for any EPOGEN that was not used by them
for the provision of Dialysis Services.

 

  2.3.3.

Maximum Quarterly Purchase Increases. Notwithstanding any other provision of
this Agreement, no Discounts earned by Dialysis Center shall apply to Qualified
Gross Purchases of EPOGEN for any Quarter that exceed [*] percent ([*]%) of the
Qualified Gross Purchases of EPOGEN in the immediately preceding Quarter unless
Amgen, in its sole discretion, determines that such increase is necessary for
Dialysis Center to meet its Purchase Commitment for any such Quarter. Such
calculation shall be adjusted to remove from the calculation the effect of any
change in [*], or increases/decreases in the number of Dialysis Center
Purchasers during the relevant comparison periods.

 

2.4.

Quantity Forecasts and Minimum Forecast Commitment.

 

  2.4.1.

Rolling Forecast. Each Quarter during the Term, Dialysis Center shall submit in
writing to Amgen a rolling [*] month forecast setting forth on a month-by-month
basis the aggregate quantities in [*] of EPOGEN by Available EPOGEN SKU that
Dialysis Center has determined in good faith are required for all Dialysis
Center Purchasers for each month in the forecast period, starting with an
initial [*] month forecast beginning as of [*] which shall be delivered to Amgen
by [*] (each, a “Rolling Forecast” and collectively the “Rolling Forecasts”).
With the exception of the initial Rolling Forecast, Dialysis Center shall submit
each Rolling Forecast by no later than the [*] of the [*] of each Quarter during
the Term (e.g., by [*] Dialysis Center shall submit a Rolling Forecast for the
[*] month period from [*] through [*]). The Rolling Forecasts shall not reflect
any EPOGEN requirements for periods after the Term End Date. If Dialysis Center
has not timely delivered a Rolling Forecast as provided above, the Rolling
Forecast previously in effect shall remain in effect for the periods covered
thereby. The purpose of this Section 2.4.1 is to allow Amgen adequate time to
adjust its manufacturing planning and operations to properly reflect the
anticipated mix of Available EPOGEN SKUs.

 

  2.4.2.

Minimum Forecast Commitment. Without reducing or limiting the Purchase
Commitment set forth in Section 2.1, the forecasted quantities of each Available
EPOGEN SKU for months [*] of each Rolling Forecast shall constitute the Dialysis
Center Purchasers’ aggregate minimum purchase commitment of [*] of EPOGEN by
Available EPOGEN SKU (the “Minimum Forecast Commitment”). If

 

Page 9 of 136



--------------------------------------------------------------------------------

 

the Dialysis Center Purchasers purchase an aggregate quantity in [*] of EPOGEN
by Available EPOGEN SKU during any Quarter that is less than the Minimum
Forecast Commitment for any such Quarter (the quantity of any such difference,
the “Forecast Shortfall”), then Amgen shall notify Dialysis Center of the
Forecast Shortfall in writing. If the Dialysis Center Purchasers purchase a
quantity in [*] of EPOGEN by Available EPOGEN SKU during the Quarter in which
the Forecast Shortfall occurred and the immediately following Quarter in the
aggregate that is less than the aggregate Minimum Forecast Commitments for such
two Quarters, Amgen shall notify Dialysis Centers of such failure in writing,
and within thirty (30) days of Dialysis Center’s receipt of such notice, it
shall pay to Amgen an amount equal to [*] percent ([*]%) of (i) the Forecast
Shortfall for the applicable Quarter multiplied by (ii) [*] less the Discounts
per [*] of EPOGEN for each Available EPOGEN SKU earned by the Dialysis Center
Purchasers during such Quarter (the “Forecast Shortfall Amount”). At Amgen’s
option, any Forecast Shortfall Amount may be offset in whole or in part against
any Discounts earned by the Dialysis Center Purchasers on purchases of EPOGEN in
the applicable Quarter or any subsequent Quarter.

 

  2.4.3.

Forecast Variance. Each Rolling Forecast provided by Dialysis Center may [*]
quantities of each Available EPOGEN SKU only for new months [*] and may [*]
quantities of each Available EPOGEN SKU in the new months [*] from the
corresponding months in the immediately prior Rolling Forecast by the “Permitted
Percentage Variances” in the table below. The Permitted Percentage Variances for
the months of each Rolling Forecast (the “Permitted Variance Period”) are as
follows:

 

Months

     [ *]      [ *]      [ *]      [ *]      [ *] 

Permitted Percentage Variance

     [ *]%      [ *]%      [ *]%      [ *]%      [ *]% 

If Dialysis Center submits a Rolling Forecast that contains a forecast for any
month therein that is not in compliance with this Section 2.4.3, Amgen shall
have the right, in its sole discretion, to either (a) accept such forecast for
any month therein that is not in compliance with this Section; or (b) adjust
such non-compliant forecasted quantity for any such month to increase or
decrease the amount forecasted for such month by up to the minimum amount
necessary to bring such forecasted quantity into compliance with this
Section 2.4.3. Dialysis Center may, at any time for any good faith reason,
request additional variances to the Permitted Percentage Variances and, in such
event, the Parties shall work in good faith to accommodate such request;
provided, however, that (i) in no event shall Amgen be liable for any resulting
Supply Shortfall or Actual Supply Shortfall and (ii) Dialysis Center shall
remain liable for any Forecast Shortfall that may occur. If in any Quarter
during the Term, the Dialysis Center Purchasers have a Forecast Shortfall and
the Parties have determined, after good faith discussions, that such Forecast
Shortfall is the necessary result of a Material Label Change, then the Dialysis
Center Purchasers shall not be liable for such Forecast Shortfall.

 

  2.4.4.

Good Faith Estimates. Each Rolling Forecast submitted by Dialysis Center shall
represent good faith estimates of the Dialysis Center Purchasers’ actual
anticipated purchases of EPOGEN for the treatment of dialysis patients in the

 

Page 10 of 136



--------------------------------------------------------------------------------

 

Territory and reasonable inventory requirements for EPOGEN in the Territory
during the relevant timeframes.

 

  2.4.5.

Available EPOGEN SKUs. The Available EPOGEN SKU Schedule attached as Schedule 3
hereto sets forth the “Available EPOGEN SKUs” as of the Term Start Date. Amgen
may add Available EPOGEN SKUs to, or remove Available EPOGEN SKUs (with respect
to all purchasers of EPOGEN for free-standing dialysis clinics) from, the
Available EPOGEN SKUs Schedule upon at least [*] advance written notice to
Dialysis Center; provided that Amgen may not remove any Available EPOGEN SKUs
from the Available EPOGEN SKUs Schedule that accounted for [*] percent ([*]%) or
more of the Qualified Gross Purchases of EPOGEN during the immediately preceding
[*] without the prior written consent of Dialysis Center, which consent may be
withheld by Dialysis Center in its sole discretion, unless there is an Available
EPOGEN SKU that corresponds to the same dosage, size and potency of the deleted
Available EPOGEN SKU; and provided further that, notwithstanding the foregoing,
Amgen may immediately remove any Available EPOGEN SKU should Amgen determine, in
its sole discretion, that the removal of any such Available EPOGEN SKU is for
safety or quality or similar reasons. The Parties shall mutually agree upon
(a) the first period for which any such new Available EPOGEN SKU may be ordered
by the Dialysis Center Purchasers and (b) any permitted adjustments to the
EPOGEN SKU mix contained in Dialysis Center’s then applicable Rolling Forecast
to reflect any changes in the Available EPOGEN SKUs or as otherwise may be
required due to any production shortfall applicable to all EPOGEN customers.

 

2.5.

Supply Commitment Shortfalls. Dialysis Center shall promptly notify Amgen in
writing (the “Supply Shortfall Notice”) if a Dialysis Center Purchaser has not
been able to purchase from the Authorized Wholesalers a quantity of EPOGEN in
[*] for any Available EPOGEN SKU that meets the Minimum Forecast Commitment for
any Quarter for any reason, including as a result of a Force Majeure Event
related to Amgen (a “Supply Shortfall Quarter”), setting forth in such notice
the quantity of EPOGEN in [*] by Available EPOGEN SKU representing such
shortfall, including as a result of a Force Majeure Event related to Amgen (the
“Supply Shortfall”). In the event of a Supply Shortfall, Amgen shall not
intentionally discriminate against any of the Dialysis Center Purchasers in its
allocation of the available quantities of an Available EPOGEN SKU subject to
such Supply Shortfall by making its allocation decisions, in whole or in part,
on the basis of the prices, Discounts, and/or other financial terms offered to
the Dialysis Center Purchasers pursuant to the terms and conditions of this
Agreement. In no event shall the inability to obtain a particular Available
EPOGEN SKU in a Minimum Forecast Commitment be deemed a Supply Shortfall, if a
Dialysis Center Purchaser can purchase (i) the same quantity of EPOGEN in [*]
through other Available EPOGEN SKUs or (ii) Aranesp, other than with respect to
use by physicians with privileges at a Dialysis Center Purchaser who have
obtained approval through Dialysis Center’s formulary exception process to use a
“short-acting” Alternative ESA instead of Aranesp. If the Authorized Wholesalers
are actually unable to supply the Dialysis Center Purchasers with a quantity of
(i) EPOGEN or (ii) Aranesp equal to the Supply Shortfall within the time period
reasonably required by the Dialysis Center Purchasers as set forth in the Supply
Shortfall Notice, which in no event will be less than five (5) business days
after Amgen’s receipt of the applicable Supply Shortfall Notice, the Purchase
Commitment shall be reduced by the quantity of any Supply Shortfall that
actually occurs (the “Actual Supply Shortfall”).

 

  2.5.1.

In the event of an Actual Supply Shortfall, Dialysis Center shall use good faith
efforts to procure any Alternative ESAs from a Third Party at the [*]. Dialysis

 

Page 11 of 136



--------------------------------------------------------------------------------

 

Center shall deliver to Amgen a statement setting forth the aggregate [*] (i.e.,
the aggregate [*] less all applicable discounts, rebates, chargebacks and other
price adjustments) actually paid by the Dialysis Center Purchasers to any such
Third Party for that quantity of Alternative ESAs purchased by such Dialysis
Center Purchasers during the Supply Shortfall Quarter solely as a substitute for
the Actual Supply Shortfall (the “[*]”); provided that should Dialysis Center be
subject to any confidentiality restrictions that Dialysis Center may have with
any Third Party from which it procured Alternative ESAs, then the Parties agree
to send such [*] to the Firm to be verified. Amgen shall pay to Dialysis Center
an amount of cash equal to the difference, if any, between (a) the [*] and
(b) the product of (i) (1) [*] in effect for the Supply Shortfall Quarter less
(2) the Discounts per [*] of Available EPOGEN SKU earned by the Dialysis Center
Purchasers in such Supply Shortfall Quarter multiplied by (ii) the Actual Supply
Shortfall. Amgen shall also pay to Dialysis Center any incremental difference in
the aggregate [*] of Aranesp purchased by Dialysis Center Purchasers as a result
of the Supply Shortfall compared to the aggregate [*] of EPOGEN unless Amgen
shall have notified Dialysis Center in advance that Dialysis Center Purchasers
may purchase an Alternative ESA as opposed to Aranesp during the Actual Supply
Shortfall.

 

  2.5.2.

Upon the completion of an Actual Supply Shortfall, the Purchase Commitment, with
respect to the quantities of EPOGEN in [*] of the Available EPOGEN SKUs that
constitute the Actual Supply Shortfall shall be suspended for a period of [*]
days to allow the Dialysis Center Purchasers to transition back from any
Alternative ESA’s used by the Dialysis Center Purchasers during such Actual
Supply Shortfall back to such applicable Available EPOGEN SKU.

 

  2.5.3.

Provided that Amgen complies with its obligations under Section 2.5.1, then
Amgen will not be in breach of Section 2.1 and the Supply Commitment as a result
of the Actual Supply Shortfall.

 

2.6.

[*]. The Dialysis Center Purchasers shall purchase EPOGEN from an Authorized
Wholesaler at the then-prevailing [*] (subject to any wholesaler markup,
discount, services fees or other charges), and any Discounts shall be applied in
accordance with the schedules and terms set forth in Exhibit A and this
Agreement. Amgen reserves the right to change [*] at any time, by any amount,
without notice. Amgen shall promptly notify Dialysis Center of any change to
[*].

 

2.7.

Authorized Wholesalers. Prior to the Term Start Date, Dialysis Center shall
select one or more Authorized Wholesalers from the Authorized Wholesaler list
prepared by Amgen and set forth on Exhibit B (as such list may be amended from
time to time as provided in this Agreement, the “Authorized Wholesaler List”),
and only such selected Authorized Wholesalers shall be Authorized Wholesalers
for purposes of this Agreement. From and after the Term Start Date, Dialysis
Center shall have the right to change its selection of Authorized Wholesalers
from the Authorized Wholesaler List with thirty (30) days prior written notice
to Amgen. Dialysis Center may request Amgen to add wholesalers to the Authorized
Wholesaler List, and Amgen, at its sole discretion, shall have the right to
determine whether to approve of such addition to the Authorized Wholesaler List.
Amgen shall have the right to add or remove wholesalers from the Authorized
Wholesaler List set forth on Exhibit B in the exercise of its commercially
reasonable discretion by thirty (30) days prior written notice to Dialysis
Center, provided that for any removal (a) Amgen removes such Authorized
Wholesaler with respect to providing EPOGEN to all purchasers of EPOGEN for free
standing dialysis clinics, or (b) such Authorized Wholesaler requests Amgen to
remove it as an Authorized Wholesaler for

 

Page 12 of 136



--------------------------------------------------------------------------------

 

Dialysis Center Purchasers. In the event of any removal of an Authorized
Wholesaler from the Authorized Wholesaler List by Amgen, Amgen shall work with
Dialysis Center to transition the Dialysis Center Purchasers’ purchases of
EPOGEN to an alternative Authorized Wholesaler, and if no alternative Authorized
Wholesaler exists at such time, the Parties shall use reasonable efforts to
establish a direct purchasing relationship in any interim period between the
removal of the removed Authorized Wholesaler and the initiation of purchases
from a new Authorized Wholesaler, if no Authorized Wholesaler exists at such
time. Any such direct purchasing relationship shall be subject to credit
qualification and the approval by Amgen of an application for direct ship
account. If the Dialysis Center Purchasers purchase EPOGEN directly from Amgen
as contemplated in this Section 2.7, all purchases of EPOGEN made from Amgen by
such Dialysis Center Purchasers shall be deemed Qualified Gross Purchases of
EPOGEN and eligible for the Discounts.

 

2.8.

Dialysis Center Purchasers

 

  2.8.1.

Designated Affiliates and Managed Centers. Only the Designated Affiliates listed
on Exhibit C (as such list may be amended from time to time as provided in this
Agreement, the “Designated Affiliates List”) and the Managed Centers set forth
on Exhibit D (as such list may be amended from time to time as provided in this
Agreement, the “Managed Centers List”) shall be Dialysis Center Purchasers for
purposes of this Agreement. Dialysis Center shall promptly update and maintain
the accuracy of the Designated Affiliates List and the Managed Centers List
throughout the Term, but in no event later than thirty (30) days after the
addition or removal of a Dialysis Center Purchaser pursuant to Section 2.8.2 or
2.8.3 below. Dialysis Center shall not acquire, divest, restructure, reorganize
or reclassify its Affiliates or Managed Centers, or request any addition or
removal of any Dialysis Center Purchaser, with the purpose or intent in whole or
in part to avoid or eliminate its obligations or commitments, or the obligations
and commitments of each of the Dialysis Center Purchasers set forth in this
Agreement.

 

  2.8.2.

Addition of Dialysis Center Purchasers. After the Term Start Date, subject to
Amgen’s reasonable consent under this Section 2.8.2, all new Affiliates and
Managed Centers in the Territory shall be added to this Agreement and become
Dialysis Center Purchasers. Dialysis Center shall provide prior written notice
to Amgen of each new Affiliate and Managed Center in the Territory (each a
“Notice of Added Dialysis Center Purchaser”), which notice shall include the
proposed Added Dialysis Center Purchaser Transaction Date, plus any additional
information regarding the proposed Dialysis Center Purchaser that Amgen shall
reasonably request. Upon Amgen’s reasonable consent and subject to the terms and
conditions of Section 2.2 with respect to the Purchase Commitment, the
Designated Affiliates List and the Managed Centers List shall be amended to
include such Affiliates or Managed Centers effective as of the later of
(i) thirty (30) days from the date of Amgen’s receipt of a Notice of Added
Dialysis Center Purchaser or (ii) the applicable Added Dialysis Center Purchaser
Transaction Date (each such effective date, the “Added Dialysis Center Purchaser
Effective Date”, and each of the Affiliates and Managed Centers added by such
amendments, an “Added Dialysis Center Purchaser”). The Designated Affiliates
List and the Managed Centers List shall be amended without further action
required of the Parties to reflect additions made in accordance with this
Section 2.8.2.

 

Page 13 of 136



--------------------------------------------------------------------------------

  2.8.3.

Removal of Dialysis Center Purchasers. (A) Dialysis Center may remove Designated
Affiliates from the Designated Affiliates List and Managed Centers from the
Managed Center List only (i) upon the written consent of Amgen, which consent
shall not be unreasonably withheld, conditioned, and/or delayed or (ii) upon
thirty (30) days prior written notice to Amgen in the event such removal is a
result of a (a) sale of all or substantially all of the assets or equity
interests of a Designated Affiliate to a Third Party, whether by reorganization,
merger, sales of assets, or sale of equity interests, (b) permanent closure of a
Designated Affiliate facility or (c) termination of the relevant management
agreement for a Managed Center that has ceased its management relationship with
Dialysis Center and/or any Affiliate of Dialysis Center (each of the events
described in this clause (ii), an “Authorized Removal Occurrence”). Dialysis
Center shall provide Amgen written notice describing the nature of any requested
removal, including the anticipated effective date of any Authorized Removal
Occurrence, and such removal shall be effective thirty (30) days after Amgen has
provided Dialysis Center with written consent to such removal or such earlier
period as may be agreed to by Amgen or, in the event of an Authorized Removal
Occurrence, the effective date of the Authorized Removal Occurrence.

(B) Amgen shall also have the right to remove any Designated Affiliates from the
Designated Affiliates List and any Managed Centers from the Managed Centers List
upon thirty (30) days (or such shorter /period as may be required by Law or any
Governmental Authority) written notice to Dialysis Center (a) that such removal
is required by order of a court or Governmental Authority or (b) in instances in
which Amgen determines, in its reasonable discretion, that such removal is
required (i) to comply with Law or (ii) as a result of any such Designated
Affiliate’s or Managed Center’s negligence or willful misconduct in the use or
administration of EPOGEN.

(C) The Designated Affiliates List and the Managed Centers List shall be amended
without further action required of the Parties to reflect removals made in
accordance with this Section 2.8.3.

 

  2.8.4.

Adjustments to Rolling Forecast. Following the addition or removal of an
Affiliate to or from the Designated Affiliates List or a Managed Center to or
from the Managed Centers List, the Parties shall mutually agree in good faith to
implement any reasonable and necessary adjustments to the Rolling Forecast to
account for such addition or removal of an Affiliate to or from the Designated
Affiliates List or a Managed Center to or from the Managed Centers List;
provided, that Amgen shall have no obligation under Section 2.5 for an Actual
Supply Shortfall in the event that any increase to the quantities of each
Available EPOGEN SKU set forth in such adjusted Rolling Forecast is in excess of
the applicable Permitted Percentage Variances.

 

  2.8.5.

Dialysis Center Committed Purchasers List. The Dialysis Center Purchasers as of
the Term Start Date shall constitute the initial list of “Dialysis Center
Committed Purchasers” as listed on Exhibit E (as such list may be amended from
time to time as provided in this Agreement, the “Dialysis Center Committed
Purchasers List”). Each Added Dialysis Center Purchaser shall automatically be
added to the Dialysis Center Committed Purchasers List as of the Added Dialysis
Center Purchaser Effective Date unless Amgen shall have provided notice to the
contrary prior to the Added Dialysis Center Purchaser Effective Date. Any
Dialysis Center Purchaser removed from the Designated Affiliates List or the
Managed Center List in accordance with Section 2.8.3 shall automatically be
removed from the Dialysis

 

Page 14 of 136



--------------------------------------------------------------------------------

 

Center Committed Purchaser List as of the effective date of such removal from
the Designated Affiliates List or the Managed Center List. Amgen shall have the
right in its sole discretion to add or remove any Dialysis Center Purchasers
from the Dialysis Center Committed Purchasers List upon at least fifteen
(15) days’ written notice to Dialysis Center, effective as of the first day of
the Quarter after the expiration of the fifteen (15) day notice period;
provided, that Amgen shall work together with Dialysis Center to agree as to
which specific Dialysis Center Purchasers will be added or removed and, in the
event, the Parties are unable to agree in a reasonable time, Amgen may in its
discretion add or remove specific Dialysis Center Purchasers that are not
disproportionate in their use of Alternative ESAs compared to all Dialysis
Center Purchasers. For avoidance of doubt, any Dialysis Center Committed
Purchaser that is removed from the Dialysis Center Committed Purchasers List but
remains on the Designated Affiliates List or the Managed Center List shall still
be considered a Dialysis Center Purchaser.

 

  2.8.6.

Access to Dialysis Center Facilities. Amgen covenants and agrees that neither it
nor any of its employees and/or agents shall have the right to access to any
Individually Identifiable Health Information while accessing any of the Dialysis
Center Purchasers’. The Parties acknowledge and agree that (a) all of Dialysis
Center’s applicable policies and procedures regarding visitors and any updates
thereto (the “Policies and Procedures”) that will be in effect during the Term
are and will be available for viewing by Amgen and its employees and/or agents
during the Term at http://www.davita.com/about/vendor-policies and (b) Amgen and
its employees and/or agents shall have [*] during [*] to the Dialysis Center
Purchasers’ facilities for the purpose of promoting and providing [*] regarding
[*] and shall abide by all the Policies and Procedures during the Term to the
extent that such Policies and Procedures have not changed since the Term Start
Date, other than as required by any applicable Law and/or generally accepted
industry guidance covering vendor access to facilities, in a manner that would
limit Amgen’s rights under this Section 2.8.6; provided, however, that,
notwithstanding anything contained in the Policies and Procedures, Amgen’s
employees and/or agents shall be permitted to utilize, without any pre-approval
or review by Dialysis Center, any Amgen internally approved (i) [*] materials
that have been submitted to the FDA, (ii) [*] materials, and (iii) [*]
materials, provided, such [*] materials have been previously submitted to
Dialysis Center’s Vice President of Clinical Management and Vendor Relations for
approval and not objected to by Dialysis Center’s Vice President of Clinical
Management and Vendor Relations within [*] business days of such submission; and
provided, further, that Amgen shall provide Dialysis Center’s Vice President of
Clinical Management and Vendor Relations with copies of all materials to be
utilized at the Dialysis Center Purchaser’s facilities prior to their first use
at any facility of the Dialysis Center Purchasers.

 

3. DISCOUNTS

 

3.1.

Earning, Calculating, Payment and Vesting of Discounts. All Discounts will be
earned, calculated and vested as set forth in Exhibit A. For the purposes of
calculating the Discounts hereunder, Qualified Gross Purchases of EPOGEN by any
Dialysis Center Purchaser shall be deemed to be made on the date of invoice by
an Authorized Wholesaler or Amgen pursuant to Section 2.7 to any such Dialysis
Center Purchaser. The Discounts (other than invoice discounts) shall be paid in
arrears by electronic funds transfer using information provided to Amgen by
Dialysis Center as necessary to enable payment. All Discounts, excluding the
Base Rate Rebate and the Base Invoice Discount, shall be conditioned upon
material compliance with Section 2.8.6. Amgen Inc.

 

Page 15 of 136



--------------------------------------------------------------------------------

 

hereby guarantees Amgen’s obligations to pay all Discounts earned by Dialysis
Center hereunder.

 

3.2.

Verification and Audit. Discounts (including any qualification criteria for any
Discounts) specified herein and/or any other amounts paid by one Party to the
other Party pursuant to this Agreement are subject to verification and audit of
the relevant purchase and other data (including the Data, the Self-Reported Data
and the Compensation Data), as reasonably necessary to calculate any amounts
payable hereunder. Dialysis Center Purchasers shall maintain their books and
records in accordance with U.S. generally accepted accounting principles,
consistently applied. To the extent either Amgen or Dialysis Center, in its
reasonable discretion, determines that it is necessary to verify and confirm the
calculation of: (a) any Discount described in this Agreement in order to audit
and assure compliance with the terms of this Agreement and/or (b) any other
amount that one Party must pay to the other Party under this Agreement, the
requesting Party shall provide written notice of same to the other Party (an
“Objection Notice”) setting forth in detail any and all items of disagreement
related to such computation, statement, and/or amount that must be paid by one
Party to the other Party. Amgen and Dialysis Center shall jointly engage (at the
requesting Party’s sole cost and expense, subject to any reimbursement by the
other Party as set forth below) and refer the items in dispute to a nationally
recognized firm of independent, certified public accountants as to which Amgen
and Dialysis Center mutually agree (the “Firm”), to resolve any disagreements.
Amgen and Dialysis Center will direct the Firm to render a written determination
within twenty (20) days of its retention, and Amgen and Dialysis Center and
their respective employees and/or agents will cooperate with the Firm during its
engagement. The Firm shall keep strictly confidential all data reviewed and
information learned or obtained in connection with resolving any Objection
Notice and shall report to the requesting Party only the conclusion of its
review without the disclosure of any Confidential Information. All reports of
the Firm shall be made available to both Parties simultaneously, promptly upon
completion, and shall be deemed to conclusively and definitively resolve the
related Objection Notice, which shall be reimbursed (if applicable) in
accordance with this Section 3.2. Any such audit shall be conducted during
normal business hours, and so as not to unreasonably interfere with the business
of Amgen and/or any of the Dialysis Center Purchasers. In the event any such
audit is requested by Amgen and shows that Dialysis Center Purchasers have
submitted incorrect information resulting in Dialysis Center receiving in excess
of [*] percent ([*]%) of the amount to which it was entitled in any Quarter,
Dialysis Center shall reimburse Amgen for the reasonable costs of such audit;
otherwise, Amgen shall be responsible for the costs of such audit. In the event
any such audit is requested by Dialysis Center and shows that Dialysis Center
Purchasers have submitted correct information but have been underpaid by more
than [*] percent ([*]%) of the amount to which they were entitled in any
Quarter, Amgen shall reimburse Dialysis Center for the reasonable costs of such
audit; otherwise, Dialysis Center shall be responsible for the costs of such
audit. The determination of the Firm will be conclusive and binding upon Amgen
and Dialysis Center. Following any audit that shows any over or underpayment
hereunder, the relevant Party shall, within sixty (60) days, make payment to the
other Party for the difference between the amount paid hereunder and the amount
actually payable hereunder based upon the results of such audit.

 

3.3.

Adjustments for Changes. In accordance with Section 2.8.2 and/or 2.8.3 above, in
the event of an Affiliate’s addition to or deletion from the Designated
Affiliates List or a Managed Center’s addition to or deletion from the Managed
Centers List during any Quarter of the Term, Amgen shall adjust Qualified Gross
Purchases of EPOGEN to account for such Affiliate’s addition to or deletion from
the Designated Affiliates List or a

 

Page 16 of 136



--------------------------------------------------------------------------------

 

Managed Center’s addition to or deletion from the Managed Centers List by adding
or deleting such Designated Affiliates’ or Managed Centers’, as applicable,
purchases to or from the relevant Quarter or comparison Quarter (or portion
thereof).

 

3.4.

Treatment of Discounts and Rebates.

 

  3.4.1.

Dialysis Center agrees that Dialysis Center Purchasers shall properly disclose
and account for all Discounts earned hereunder, in whatever form, in compliance
with all applicable federal, state, and local Laws, including §1128B(b) of the
Social Security Act, as amended and its implementing regulations. Dialysis
Center agrees that, if required by such statutes or regulations, it (together
with its Designated Affiliates) shall and it shall cause its Managed Centers to
(i) claim the benefit of such Discount received in the fiscal year in which such
Discount was earned or the year after, (ii) fully and accurately report the
value of such Discount in any cost reports filed under Title XVIII or Title XIX
of the Social Security Act, as amended or a state or local health care program,
and (iii) provide, upon request by the U.S. Department of Health and Human
Services or a state or local agency or any other federally funded state health
care program, the information furnished to Dialysis Center Purchasers by Amgen
concerning the amount or value of such Discount.

 

  3.4.2.

In order to assist Dialysis Center’s compliance with its obligations as set
forth in Section 3.4.1 above, Amgen agrees that it will fully and accurately
report all Discounts on the invoices or statements submitted to Dialysis Center
and use reasonable efforts to inform Dialysis Center of its obligations to
report all such Discounts to the extent specified by 42 C.F.R §
1001.952(h)(2)(ii)(A) or where the value of a Discount is not known at the time
of sale, Amgen shall fully and accurately report the existence of the Discount
program on the invoices or statements submitted to Dialysis Center and use
reasonable efforts to inform Dialysis Center of its obligations to report all
such Discounts to the extent specified by 42 C.F.R § 1001.952(h)(2)(ii)(B), and
when the value of the Discounts become known, provide Dialysis Center with
documentation of the calculation of the Discount identifying the specific goods
or services purchased to which the Discount will be applied, in accordance with
Section 3.5 below.

 

3.5.

Reports. Within ninety (90) days of the end of each Quarter, Amgen shall provide
to Dialysis Center a statement of the Discounts earned hereunder with the
itemization of EPOGEN purchases made in a particular Quarter, broken down for
each Dialysis Center Purchaser and any other information that Dialysis Center
may reasonably request that is reasonably available to Amgen and necessary for
Dialysis Center to obtain in order to comply with its obligations hereunder.
Dialysis Center agrees that it will provide such information to its Dialysis
Center Purchasers in a timely manner in order to allow such Dialysis Center
Purchasers to meet their reporting and other obligations hereunder and under
applicable Law.

 

3.6.

Best Price Limitation. At any time following the repeal, enactment or
modification of any Law, policy, program memorandum, or the interpretation
thereof, including a decision by the Centers for Medicare & Medicaid Services,
that affects the definition of “Best Price” (which, for purposes of this
Agreement, shall mean the price reported in Amgen’s Best Price Submission under
Title XIX of the Social Security Act) or the methodology by which Best Price
must be calculated, Amgen shall have the right, in its sole discretion, to
determine the extent to which any [*] to any Third Party due to such repeal,
enactment, modification or decision may impact Amgen’s Best Price calculation
under this Agreement alone or in combination with any other [*] in other
agreements with Dialysis Center or any Third Party. In the event that Amgen
determines reasonably and in good

 

Page 17 of 136



--------------------------------------------------------------------------------

 

faith that the then-existing [*] under this Agreement establishes or would
establish a new “Best Price,” Amgen shall have the right, in its sole
discretion, upon the later of (a) the effective date of such repeal, enactment,
modification or decision, or (b) notice to Dialysis Center, to [*] the Discounts
offered under this Agreement [*], and shall promptly notify Dialysis Center of
the [*]; provided that the [*] as adjusted by Amgen shall result in [*]
available to Dialysis Center which would [*] the Best Price prior to the
effective date of such repeal, enactment, modification or decision, calculated
using the modified definition or methodology by which Best Price is to be
calculated.

 

4. GOVERNANCE

 

4.1.

Business Representatives. The “Business Representatives” shall be comprised of:
(i) in the case of Amgen, Amgen’s General Manager of the Nephrology Business
Unit (the “Amgen Business Representative”); and (ii) in the case of Dialysis
Center, the Chief Operating Officer of DaVita Inc. (the “Dialysis Center
Business Representative”). Each Business Representative shall be entitled to
appoint designees who have been identified to the other Business Representative
in writing and have equivalent authority to the Party’s Business Representative
or have been expressly given all requisite authority by the Party’s Business
Representative.

 

4.2.

Responsibilities of Business Representatives. The Business Representatives shall
be responsible for overseeing the Parties’ activities and conduct under this
Agreement generally, and for ensuring an appropriate level of oversight. The
Business Representatives shall meet in person, via teleconference or
videoconference at such times as may be deemed necessary by the Parties).

 

5. PATIENT AND PRODUCT DATA

 

5.1.

Data Submission. Dialysis Center shall deliver all Data to Amgen (or to a data
collection vendor specified by Amgen) in the format and manner provided in
Exhibit A and subject to the provisions of this Section 5. To the extent Amgen
requests that Dialysis Center deliver Data to a data collection vendor, Amgen
agrees to cause any such data collection vendor to adhere to and be bound by a
substantially similar confidentiality obligation as is applicable to Amgen under
this Agreement, and Amgen shall be liable for any failure by any such data
collection vendor to act in accordance with such requirements.

 

5.2.

HIPAA Compliance. Neither Party has the intent that Dialysis Center will provide
Amgen (or any specified data collection vendor) any Data in violation of HIPAA.
Accordingly, the Parties shall engage an appropriately qualified statistician,
reasonably acceptable to each Party, who meets the requirements set forth in 45
C.F.R. § 164.514(b)(1) to review the Data and deliver a written certification
that shall conclude that, subject to any conditions, requirements or assumptions
set forth therein, each delivery of Data pursuant to this Agreement will meet
the standards for “de-identification” under HIPAA (the “Certification”). In
connection with the Certification, the Parties agree to use their commercially
reasonable best efforts to facilitate the completion and delivery of such
Certification to each Party in an expedited manner, and Amgen shall bear the
pre-approved costs of such Certification. Notwithstanding anything in this
Agreement to the contrary, in order to assure compliance, as determined by
either Party in its reasonable discretion, with any existing Law relating to
patient privacy of medical records, or at any time following the enactment of
any Law relating to patient privacy of medical records that in any manner
reforms, modifies, alters, restricts, or otherwise affects any of the Data
received or to be received in connection with any of the Discounts contemplated
under this Agreement, either Party may, upon thirty (30) days’ prior written
notice, seek to amend this Agreement with respect to the affected Discount.
Dialysis Center and

 

Page 18 of 136



--------------------------------------------------------------------------------

 

Amgen shall meet and in good faith mutually agree to modify this Agreement to
accommodate any such change in the Law, with the intent to, if possible, retain
the essential terms of this Section 5 and the affected Discount and pricing
structure of this Agreement.

 

5.3.

Case Identifier. Dialysis Center shall consistently use a unique alpha-numeric
code (which shall not be derived from Individually Identifiable Health
Information) as a “case identifier” to track the care rendered to each
individual patient over time, and such case identifier shall be included in the
Data provided to Amgen. The key or list matching patient identities to their
unique case identifiers shall not be provided to Amgen.

 

5.4.

Data Use. Amgen and its Affiliates shall have the right to use Data (a) to
support verification of the services under this Agreement, (b) for its [*] and
[*], development of [*], running [*] analyses, overall analyses of how to
improve treatment of patients on dialysis and creating tools by its marketing
personnel, (c) in the aggregate for publications as part of a larger data set
incorporating comparable clinical data received from other dialysis providers in
the Territory and provided that no portion of such data shall be attributed to
Dialysis Center or its Affiliates, and (d) for purposes of verifying the
Dialysis Center Purchasers’ performance under this Agreement and the calculation
of amounts payable hereunder, including verifying the Dialysis Center
Purchasers’ Purchase Commitment performance under this Agreement and calculating
or determining the Dialysis Center Purchasers’ eligibility to receive any
Discount. Notwithstanding the foregoing, without Dialysis Center’s prior written
consent (such consent not to be unreasonably conditioned, withheld or delayed):
Amgen and its Affiliates shall not (i) disclose to Third Parties the Data
provided by Dialysis Center hereunder except (1) in any publication referenced
in clause (c) above, (2) pursuant to public health activities, (3) to agents of
Amgen bound by obligations of confidentiality no less restrictive than those
contained in Section 11.14 or (4) to other Third Parties as required by Law or
regulation as determined in Amgen’s discretion; and (ii) sell or resell any such
data or derivative works thereof to any Third Party.

 

5.5.

Clinical Research Studies. Dialysis Center and Amgen acknowledge that Dialysis
Center, either directly or through DaVita Clinical Research, Inc., an Affiliate
of Dialysis Center, may from time to time be engaged in research studies in
which patients of the Dialysis Center Purchasers, may serve as clinical trial
subjects (a “Research Study”). Notwithstanding any obligation of Dialysis Center
in this Agreement to the contrary, including any requirement in Section 3.5 of
Exhibit A, Dialysis Center shall not be required to submit Data for any patients
of the Dialysis Center Purchasers that are participating in a Research Study (a
“[*]”), but shall continue without limitation to be eligible for, and if earned
receive, all Discounts granted pursuant to this Agreement, so long as
(i) Dialysis Center notifies Amgen of the [*] whose Data will not be delivered
by Dialysis Center to Amgen as otherwise required by this Agreement as a result
of such patient being a [*], and (ii) the aggregate number of [*] whose Data is
excluded by Dialysis Center does not exceed the [*]. For purposes of the
foregoing, “[*]” means [*] percent ([*]%) of the aggregate number of persons
receiving treatment from the Dialysis Center Purchasers in any calendar month.

 

6. OTHER DATA

 

6.1.

Compensation Data. Dialysis Center agrees that it shall provide the data, with
respect to EPOGEN, set forth on Schedule 2 attached hereto (the “Compensation
Data”) to Amgen in the electronic format set forth on Schedule 2 on a calendar
[*] basis no later than the fourteenth (14th) day of the following calendar [*]
following the [*] for which such Compensation Data is being provided. Amgen
acknowledges, agrees and covenants

 

Page 19 of 136



--------------------------------------------------------------------------------

 

that it shall only use the Compensation Data for sales force targeting and
compensation. Dialysis Center and Amgen acknowledge and agree that the
Compensation Data does not include and shall never include any Individually
Identifiable Health Information of any patient of Dialysis Center Purchasers.
Notwithstanding the foregoing, Amgen acknowledges and agrees that Dialysis
Center shall only be required to deliver the Compensation Data to Amgen for as
long as [*]. Amgen shall indemnify, defend and hold harmless Dialysis Center
from and against any and all loss, damage and/or expense (including reasonable
attorney’s fees) that it may suffer as a result of claims, demands, actions,
proceedings, liabilities, costs or judgments, or threats thereof arising out
Dialysis Center’s supply of the Compensation Data to Amgen.

 

6.2.

Self-Reported Purchase Data. Dialysis Center, on behalf of the Dialysis Center
Purchasers, acknowledges, covenants and agrees that it shall submit full and
complete Self-Reported Purchase Data for each Quarter to Amgen within forty-five
(45) days of the end of each such Quarter through a Purchase Data Submission
Form attached here to as Exhibit SR-1. Exhibit SR-1 is subject to modification
by mutual written agreement of the Parties. Dialysis Center on behalf of the
Dialysis Center Purchasers shall submit Exhibit SR-1 in an Excel file format
electronically by e-mail to [*] or in such other manner as may be specified by
Amgen through written notification to Dialysis Center.

 

7.

JOINT PROJECTS

 

7.1.

Joint Projects. The Parties shall form a “Joint Project Committee” comprised of
three (3) executives from each Party, one (1) of whom shall be a clinical
executive, and shall be led by two (2) co-chairs, one (1) appointed by each of
the Parties. During the Term, either Party may present to the Joint Project
Committee one or more written proposals (a “Project Proposal”) for a project or
projects to be undertaken jointly by the Parties related to the provision of
Dialysis Services (a “Joint Project”), together with a draft project plan for
the Joint Project (a “Project Plan”) which the Parties shall discuss in good
faith. If the Parties agree in writing to undertake a Joint Project, the Parties
shall jointly pursue such Joint Project in accordance with the Project Plan
without any further approval action required by the Parties.

 

7.2.

Joint Project Committee.

 

  7.2.1.

Joint Project Committee Responsibilities. The Joint Project Committee shall be
responsible for the following:

 

  a)

Reviewing and approving each new Project Proposal prior to adoption of any Joint
Projects set forth in such new Project Proposal;

 

  b)

Reviewing and approving changes to the Project Plans for existing Joint Projects
prior to adoption of such changes;

 

  c)

Providing for communication and discussion between the Parties to, as
appropriate, coordinate and optimize the development activities of the Parties
under each Joint Project;

 

  d)

Reviewing and monitoring the activities and progress of the Parties against the
Joint Projects;

 

  e)

Communicating with the Business Representatives regarding all of the foregoing;
and

 

  f)

Such other matters as are appropriate to make operational the terms of this
Agreement in respect of Joint Projects and as the Parties shall agree in
writing.

 

Page 20 of 136



--------------------------------------------------------------------------------

  7.2.2.

Meetings. The Joint Project Committee shall meet in person, via teleconference
or videoconference or otherwise, as frequently as deemed necessary by the Joint
Project Committee. All Joint Project Committee meetings shall have at least one
(1) member appointed by each Party in attendance.

 

  7.2.3.

Decision Making. The Joint Project Committee shall make decisions by a unanimous
vote. The Parties shall use good faith, reasonable efforts to come to a complete
agreement. In the event the Joint Project Committee fails to reach unanimity
with respect to any matter, such matter shall be escalated to the Business
Representatives.

 

8. WARRANTIES, REPRESENTATIONS AND COVENANTS

 

8.1.

Power and Authority. Each Party represents and warrants to the other that this
Agreement: (a) has been duly authorized, executed, and delivered by it,
(b) constitutes a valid, legal, and binding agreement enforceable against it in
accordance with the terms contained herein, and (c) does not and shall not
conflict with or violate any of its other contractual obligations, expressed or
implied, to which it is a party or by which it may be bound.

 

8.2.

Compliance with Law and Regulation. Amgen and Amgen Inc. shall, and Dialysis
Center shall, comply with all applicable Laws related to the performance of
their respective obligations under this Agreement. Each Party represents and
warrants that (which representations and warranties shall be ongoing
representations and warranties during the Term): (i) it is not currently named
on any of the following lists: (A) HHS/OIG List of Excluded
Individuals/Entities, (B) GSA List of Parties Excluded from Federal Programs, or
(C) OFAC “SDN and Blocked Individuals” and (ii) it shall promptly notify the
other Party in the event it becomes named on any of the following lists:
(x) HHS/OIG List of Excluded Individuals/Entities, (y) GSA List of Parties
Excluded from Federal Programs, or (z) OFAC “SDN and Blocked Individuals”.

 

8.3.

Product. Amgen covenants and agrees that EPOGEN is not and will not be
adulterated or misbranded within the meaning of the Federal Food, Drug and
Cosmetic Act, as amended, or within the meaning of any applicable Law, or is or
will be a product which may not be introduced in to interstate commerce. Amgen
warrants that EPOGEN purchased pursuant to this Agreement (a) is manufactured,
and up to the time of its receipt by Authorized Wholesalers is handled, stored,
and transported in accordance with all applicable Laws, and meet all
specifications for effectiveness and reliability as required by the United
States Food and Drug Administration (the “FDA”), and (b) when used in accordance
with the directions in its labeling is fit for the purposes and indications
described in its labeling. Amgen warrants that the use of EPOGEN by Dialysis
Center Purchasers shall not infringe upon any ownership rights of any other
individual or entity or upon any patent, copyright, trademark or other
intellectual property or proprietary right or trade secret of any individual or
entity. Amgen agrees that as soon as practicable it will notify Dialysis Center
of any material defect in EPOGEN delivered to any Dialysis Center Purchasers in
accordance with applicable Law.

 

8.4.

Data. Dialysis Center represents and warrants to Amgen that: (a) the Data, the
Compensation Data, and the Self-Reported Purchase Data that the Dialysis Center
Purchasers deliver to Amgen pursuant to Section 5 and Section 6 shall be:
(i) prepared and delivered in accordance with the provisions of Section 5,
Section 6 and Exhibit A and (ii) as complete and accurate as is reasonably
obtainable in view of the Dialysis Center Purchasers’ customary method of
compilation and the nature and accuracy of the Dialysis Center Purchasers’
resources; (b) the Dialysis Center Purchasers shall not knowingly and
intentionally misrepresent any of the Data, the Compensation Data,

 

Page 21 of 136



--------------------------------------------------------------------------------

 

and/or the Self-Reported Purchase Data provided by the Dialysis Center
Purchasers to Amgen; and (c) Dialysis Center shall promptly notify Amgen in the
event it has actual knowledge that any of the Data, the Compensation Data,
and/or the Self-Reported Purchase Data is not complete and/or accurate.

 

8.5.

Designated Affiliates List and Managed Centers List. Dialysis Center represents
and warrants that the Designated Affiliates List and the Managed Centers List,
as each of them is attached to this Agreement as of the Term Start Date (and as
of any subsequent date that such lists are updated in accordance with the terms
hereof) are complete and accurate lists of all Affiliates of Dialysis Center and
Managed Centers of Dialysis Center providing Dialysis Services in the Territory
as of the Term Start Date (and as of each such subsequent date).

 

8.6.

Adverse Claims. Each Party represents and warrants to the other Party that, as
of the execution of this Agreement, such Party has no actual knowledge of any
legal claim or right to be asserted against the other Party or its Affiliates
related to the negotiation or execution of this Agreement.

 

8.7.

NO OTHER WARRANTIES. OTHER THAN THE WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ALL OTHER
WARRANTIES, STATUTORY, EXPRESS, AND/OR IMPLIED, INCLUDING THOSE OF
MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE. EACH PARTY HEREBY
EXPRESSLY WAIVES ANY AND ALL OTHER WARRANTIES, STATUTORY, EXPRESS, AND/OR
IMPLIED, INCLUDING THOSE OF MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR
PURPOSE.

 

9.

DISPUTE RESOLUTION, INSURANCE and INDEMNITY

 

9.1.

Escalation of Disputes to Business Representatives. The Parties recognize that
claims, disputes or controversies arising out of or relating to this Agreement
(“Disputes”) may occur from time to time. It is the objective of the Parties to
establish procedures to facilitate the resolution of Disputes arising under this
Agreement in an expedient manner by mutual cooperation and, if possible, without
resort to litigation.

In the event of any Dispute, and prior to either Party (a) commencing any action
in a court of law or under any Governmental Authority, or (b) taking any action
to terminate this Agreement as provided in Section 10, the Parties shall first
undertake that the employees of each Party with relevant expertise and authority
with respect to a Dispute shall meet to discuss such Dispute within five
(5) business days of a Party receiving notice of a Dispute (except in the case
where delay in resolving any such Dispute would be materially prejudicial to a
Party, in which case the Dispute will be referred directly to the Business
Representatives). In the event the Parties are unable to resolve any such
Dispute within thirty (30) business days of the initial meeting between the
Parties, it shall be referred to the Business Representatives, who shall
negotiate with one another in good faith to reach a good faith resolution of the
Dispute; provided, that the Parties shall use commercially reasonable best
efforts to expedite the resolution of any Disputes which by their nature need to
be made quickly by the Business Representatives. In the event the Dispute cannot
be resolved by the Business Representatives within fifteen (15) business days of
the initial meeting between the Business Representatives or such other period of
time as is mutually agreed to by the Parties, then, upon the written demand of
either Party, the Dispute shall be subject to arbitration, as provided in
Section 9.2. Pending resolution of any Dispute, both Parties will continue their
performance under this Agreement of all obligations that are not the subject of
any such Dispute. If there is a Dispute relating to any amount owed by either
Party to the other Party, the undisputed

 

Page 22 of 136



--------------------------------------------------------------------------------

portion of such amount shall be paid to the other Party in accordance with the
terms hereof, and the Parties shall first attempt to resolve the disputed
balance in accordance with this Section 9.1.

 

9.2.

Arbitration.

 

  9.2.1.

Claims. Subject to Section 9.3 below, any Dispute that is not resolved under
Section 9.1 within thirty (30) days after a Party’s initial written request for
resolution, shall be resolved by final and binding arbitration administered by
JAMS (the “Administrator”) in accordance with its Comprehensive Arbitration
Rules and Procedures (the “Rules”), except to the extent any such Rule conflicts
with the express provisions of this Section 9.2. (capitalized terms in this
Section 9.2 used but not otherwise defined in this Agreement shall have the
meanings provided in the Rules.) For Disputes valued at less than Five Million
Dollars ($5,000,000), the Arbitration shall be conducted by one (1) neutral
arbitrator (“Arbitrator”) selected in accordance with the Rules, provided that
such Arbitrator shall not be a current or former employee or director, or a
current stockholder, of either Party or any of their respective Affiliates. For
Disputes valued at or more than Five Million Dollars ($5,000,000), the
Arbitration shall be conducted by a panel of three (3) neutral Arbitrators
selected in accordance with the Rules, provided that any such Arbitrator shall
not be a current or former employee or director, or a current stockholder, of
either Party or any of their respective Affiliates. The Arbitration shall be
held in Los Angeles, California.

 

  9.2.2.

Discovery. Within forty-five (45) days after selection of the Arbitrator(s), the
Arbitrator(s) shall conduct the Preliminary Conference. In addressing any of the
subjects within the scope of the Preliminary Conference, the Arbitrator(s) shall
take into account both the needs of the Parties for an understanding of any
legitimate issue raised in the Arbitration and the desirability of making
discovery efficient and cost-effective. In that regard, the Parties agree to the
application of the E-Discovery procedures set forth in Rule 16.2(c) of JAMS’
Expedited Procedures; provided that the Parties agree that the time limitations
identified in Rule 16.2 of JAMS’ Expedited Procedures shall not be binding and
the Arbitrator(s) shall set time limitations for discovery and depositions that
are reasonable and necessary in light of the issues and matters raised in the
Preliminary Conference. In no event shall the time limitations set by the
Arbitrator(s) for discovery and depositions be shorter than the time periods for
discovery and depositions that are set forth in Rule 16.2 of JAMS’ Expedited
Procedures.

 

  9.2.3.

Hearing; Decision. The hearing (“Hearing”) shall commence within a reasonable
time after the discovery cutoff. The Arbitrator(s) shall require that each Party
submit concise written statements of position and shall permit the submission of
rebuttal statements, subject to reasonable limitations on the length of such
statements to be established by the Arbitrator(s). The Arbitrator(s) shall also
permit the submission of expert reports. The Arbitrator(s) shall render the
award (“Award”) within thirty (30) days after the Arbitrator(s) declares the
Hearing closed, and the Award shall include a written statement describing the
essential findings and conclusions on which the Award is based, including the
calculation of any damages awarded. The Arbitrator(s) will, in rendering his,
her or their decision, apply the substantive law of the State of California,
without giving effect to its principles of conflicts of law, and without giving
effect to any rules or laws relating to arbitration. The Award rendered by the
Arbitrator(s) shall be final, binding and non-appealable, and judgment may be
entered upon it in any court of competent jurisdiction. However, the Parties
agree that the JAMS Optional Arbitration Appeal Procedures

 

Page 23 of 136



--------------------------------------------------------------------------------

 

(“Appeal Procedures”) shall apply to the Arbitration, at the request by either
Party in accordance with such Appeal Procedures. If a Party appeals the Award
rendered by the Arbitrator(s), the Award issued by the Appeal Panel (as defined
in such Appeal Procedures) shall be final, binding and non-appealable, and
judgment may be entered upon it in any court of competent jurisdiction.

 

  9.2.4.

Costs. Each Party shall bear its own attorney’s fees, costs, and disbursements
arising out of the Arbitration, and shall pay an equal share of the fees and
costs of the Arbitrator(s); provided, however, the Arbitrator(s) shall be
authorized to determine whether a Party is the prevailing party, and if so, to
award to that prevailing party reimbursement for any or all of its reasonable
attorneys’ fees, costs and disbursements (including, for example, expert witness
fees and expenses, photocopy charges, travel expenses, etc.), and/or the fees
and costs of the Administrator and the Arbitrator(s).

 

  9.2.5.

Confidentiality. Each Party acknowledges and agrees that: (a) any discovery
pursuant to this Section 9.2, (b) the Hearing, (c) any and all documents
exchanged or delivered in connection with the Hearing, settlement negotiations,
and/or settlement terms, including the statements of position, rebuttal
statements, and expert reports, (d) settlement negotiations and/or settlement
terms, and (e) the Award shall be treated as Confidential Information and
subject to the terms and conditions of Section 11.14.

 

9.3.

Court Actions. Nothing contained in this Agreement shall deny either Party the
right to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, and such an action may be filed and maintained notwithstanding any ongoing
discussions between the Parties or any ongoing arbitration proceeding.

 

9.4.

Insurance. Each Party shall secure and maintain in full force and effect
throughout the Term (and following termination, to the extent necessary to cover
any claims arising from this Agreement) commercial general liability insurance
and product liability (in the case of Amgen only) which include contractual
liability with limits of no less than [*] dollars ($[*] USD); professional
liability insurance (in the case of Dialysis Center only) with limits of no less
than [*] dollars ($[*] USD), and workers’ compensation with statutory limits.
Any limits on each of a Party’s insurance coverage shall not be construed to
create any limit on such Party’s liability with respect to its obligations under
this Agreement or otherwise. Each of the Parties shall have the right to satisfy
its obligations under this Section 9.4 through self-insurance. Amgen Inc. hereby
guarantees the performance of Amgen’s obligations as set forth in this
Section 9.4.

 

9.5.

Indemnity.

 

  9.5.1.

By Amgen. Amgen agrees to indemnify, defend, and hold Dialysis Center, its
officers, directors, agents and employees (collectively, the “Dialysis Center
Indemnitees”) harmless from and against any and all loss, damage and/or expense
(including reasonable attorney’s fees) that they may suffer as a result of Third
Party claims, demands, actions, proceedings, liabilities, costs or judgments, or
threats thereof (“Third Party Claim(s)”) arising out of (i) any defect in the
design and/or manufacture of EPOGEN or the storage and/or transportation of
EPOGEN in Amgen’s possession, including claims for property damage, loss of
life, and/or bodily injury; and/or (ii) the breach by Amgen or Amgen Inc. of any
of their respective warranties, representations, and/or covenants contained in
this Agreement. Notwithstanding anything to the contrary contained herein, Amgen
and Amgen Inc. shall not have any obligation to defend, indemnify, and/or hold
the

 

Page 24 of 136



--------------------------------------------------------------------------------

 

Dialysis Center Indemnitees harmless from any Third Party Claims arising out of
the negligent acts and/or omissions and/or willful misconduct of the Dialysis
Center Indemnitees. This indemnification shall survive the termination or
expiration of this Agreement. Amgen Inc. hereby guarantees the performance of
Amgen’s obligations as set forth in this Section 9.5.1.

 

  9.5.2.

By Dialysis Center. Dialysis Center agrees to indemnify, defend, and hold Amgen,
its officers, directors, agents and employees (collectively, the “Amgen
Indemnitees”) harmless from and against any and all Third Party Claims arising
out of (i) any Dialysis Center Purchasers’ administration, promotion or use of
EPOGEN purchased under this Agreement to its patients; (ii) any Dialysis Center
Purchasers’ failure to store and/or transport any EPOGEN in its possession in
accordance with any applicable Law and/or labeling information; and/or (iii) the
breach by Dialysis Center of any of its warranties, representations, and/or
covenants contained in this Agreement. For purposes of the foregoing, the
“administration” of EPOGEN by Dialysis Center shall mean the dispensing and
handling by Dialysis Center and its employees of EPOGEN and the actual
administration of EPOGEN to patients by Dialysis Center and its employees, but
shall exclude physician prescriptions of EPOGEN to patients. Notwithstanding
anything to the contrary contained herein, Dialysis Center shall not have any
obligation to defend, indemnify, and/or hold the Amgen Indemnitees harmless from
any Third Party Claims arising out of the negligent acts and/or omissions and/or
willful misconduct of the Amgen Indemnitees. This indemnification shall survive
the termination or expiration of this Agreement.

 

9.6.

Procedure for Third Party Claims.

 

  9.6.1.

Notice. The Party receiving indemnification hereunder (the “Indemnified Party”)
shall give the Party providing indemnification hereunder (the “Indemnifying
Party”) written notice within fifteen (15) business days after the Indemnified
Party receives notice of any Third Party Claim, subject to indemnification
hereunder upon which such Indemnified Party intends to base a request for
indemnification under Section 9.5.1 or Section 9.5.2. Failure to give any such
notice shall not constitute a waiver of any right to indemnification or reduce
in any way the indemnification available hereunder, except and only to the
extent that as a result of such failure the Indemnifying Party demonstrates that
it was directly and materially damaged as a result of such failure to give
timely notice.

 

  9.6.2.

Control of Defense. The Indemnifying Party, at its expense, shall assume control
of the defense and resolution of each Third Party Claim using legal counsel
reasonably approved by the Indemnified Party and shall keep the Indemnified
Party fully and timely informed of the progress of such defense and resolution.
With respect to each Third Party Claim, the Indemnified Party shall have the
right to retain independent legal counsel at its cost and monitor such Third
Party Claim’s defense and resolution. In such a case, the Indemnifying Party and
its legal counsel shall fully cooperate with the Indemnified Party and its legal
counsel in providing such information as the Indemnified Party may reasonably
request. Notwithstanding this Section 9.6.2, the Indemnifying Party shall not be
entitled to control, but may participate in, and the Indemnified Party shall be
entitled to have sole control over and select counsel to conduct, the defense or
settlement of each Third Party Claim that: (i) seeks a temporary restraining
order, a preliminary or permanent injunction, and/or specific performance
against the Indemnified Party, (ii) involves criminal allegations against the
Indemnified Party, (iii) if unsuccessful, would set a precedent that would
materially interfere with

 

Page 25 of 136



--------------------------------------------------------------------------------

 

and/or have a material adverse effect on the business and/or financial condition
of the Indemnified Party, and/or (iv) imposes liability on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder. In such an event, the Indemnifying Party will still
have all of its obligations hereunder with respect to any such affected Third
Party Claims; provided that the Indemnified Party will not settle any such
affected Third Party Claims without the prior written consent of the
Indemnifying Party, which consent will not be unreasonably withheld,
conditioned, and/or delayed by the Indemnifying Party.

 

  9.6.3.

Representation. If both the Indemnifying Party and the Indemnified Party are
named parties in any Third Party Claim and representation of both Parties by the
same legal counsel would be inappropriate due to the actual or potential
differing interests between them, then the Indemnified Party, at the
Indemnifying Party’s expense, shall have the right to be represented by separate
counsel of the Indemnified Party’s choosing.

 

  9.6.4.

Resolution. The Indemnifying Party shall not settle, compromise or resolve any
Third Party Claim without the written consent of the Indemnified Party; provided
that, the Indemnifying Party may, without such consent, enter into any such
judgment, settlement, compromise or resolution that relates solely to the
payment of money damages, involves a full release of the Indemnified Party and
does not result in any admission of any fault of the Indemnified Party with
respect to such Third Party Claim.

 

  9.6.5.

Payment. Any final judgment entered or settlement agreed upon in the manner
provided in this Section 9.6, as applicable, shall be binding upon the
Indemnifying Party and shall conclusively be deemed to be an obligation with
respect to which the Indemnified Party is entitled to prompt indemnification
hereunder, if applicable. Payment of all amounts owing by the Indemnifying Party
under this Section 9.6, as applicable, shall be made promptly upon a final
settlement between the Indemnifying Party and the Indemnified Party or upon a
final adjudication determined by the Arbitrator(s) that an indemnification
obligation is owed by the Indemnifying Party to the Indemnified Party.

 

10.

TERM AND TERMINATION

 

10.1.

Term. This Agreement shall come into effect as of the Term Start Date and shall
expire on the earlier of the Term End Date, or the Termination Date.

 

10.2.

Termination for Cause. Amgen or Dialysis Center may terminate this Agreement
only in the event of the following:

 

  10.2.1.

Breach of Purchase Commitment. The Parties acknowledge and agree that the
Purchase Commitment is the principal value expected to be received by Amgen
under this Agreement and it is the essential inducement for Amgen to enter into
this Agreement, pursuant to which it has agreed, among other things, (a) to
provide the Dialysis Center Purchasers for the duration of the Term the economic
benefits of the Discounts provided for herein, (b) to make the Supply
Commitment, which requires that Amgen commit facilities to the manufacture of
EPOGEN at the expense of other Amgen uses and allocate significant resources to
maintain its manufacturing capabilities and capacity at a commensurate level,
(c) to assume the business risks and financial liability in respect of the
representations, warranties and covenants made by it hereunder and (d) to forego
potential other commercial opportunities in respect of its nephrology business.
In the event that the Dialysis

 

Page 26 of 136



--------------------------------------------------------------------------------

 

Center Committed Purchasers do not meet an Amgen ESAs Share of Sales of (i) at
least [*] percent ([*]%) for [*] or more [*] during the Term with respect to
which the Dialysis Center is required to pay the Alternative ESA Purchase Amount
with respect to each of such [*] in any [*] period during the Term, or (ii) at
least [*] percent ([*]%) in any [*], then Amgen shall be entitled to terminate
this Agreement immediately upon written notice to Dialysis Center and,
notwithstanding any other provision of this Agreement, thereupon either receive
the “Liquidated Damages” defined below or exercise such other rights and
remedies as may be allowed at law or in equity under applicable Law.

 

  10.2.2.

Termination for Failure to Supply. Dialysis Center may terminate this Agreement
immediately upon written notice to Amgen in the event that Amgen has not been
able to supply to Dialysis Center through one or more Authorized Wholesalers
EPOGEN in [*] (or Aranesp subject to the terms of Section 2.5) equal to at least
[*] percent ([*]%) of the Minimum Forecast Commitment (other than as a result of
one or more Force Majeure Events) for [*].

 

  10.2.3.

Termination for Exclusion from Federal Health Care Program. Either Amgen or
Dialysis Center may immediately terminate this Agreement upon written notice to
the other Party in the event there is change in the other Party’s status which
excludes it from participation in any “Federal health care program” (as defined
under 42 U.S.C. § 1320a-7b(f)) (a “Debarred Party”), provided that no Party
shall have the right to terminate this Agreement pursuant to this Section 10.2.3
if the Debarred Party can complete its obligations through, or otherwise
transfer its obligations to, an Affiliate as permitted by applicable Law.

 

10.3.

Liquidated Damages. The Parties acknowledge that Amgen’s actual damages in the
event of a termination by Amgen, pursuant to Section 10.2.1 or Section 10.2.3,
would be difficult to ascertain, and that the payment of the Liquidated Damages
represents the best estimate of the amount of such damages by the Parties at
this time. The Parties further expressly acknowledge and agree that the
Liquidated Damages are intended not as a penalty, but as full liquidated
damages, in the event of Amgen’s termination of this Agreement pursuant to
Section 10.2.1 or Section 10.2.3 and as compensation for Amgen’s losses and
other expenses associated with this Agreement.

For purposes of this Agreement, “Liquidated Damages” means, in addition to any
amounts owed to Amgen under this Agreement, including for breach of the Purchase
Commitment under Section 2.1, an amount in cash equal to [*] percent ([*]%) of
the [*] of Amgen’s projected [*] for each remaining Quarter (including any
fractional Quarters) in the Term, with such [*] equal to A – B, grown Quarterly
at a [*] percent ([*]%) annual rate and discounted on a Quarterly basis, at a
rate equal to the average annual increase in [*] for EPOGEN on an [*] basis for
all calendar years during the Term prior to the related [*] calculation, where:

 

   A =  

The average [*] for the [*] most recent Quarters prior to the Termination Date
in which Dialysis Center satisfied the Purchase Commitment in full (or, if less
than [*] such Quarters exist, then “A” shall equal the average of the sum of
(i) [*] plus (ii) the [*], for the [*] most recent Quarters prior to the
Termination Date); and

   B =  

The average aggregate [*] (other than the [*] Rebate, the [*] Rebate and the [*]
Rebate) earned by Dialysis Center Purchasers during the [*] most recent Quarters
prior to the Termination Date, regardless of whether Dialysis Center satisfied
the Purchase Commitment in such Quarters.

 

Page 27 of 136



--------------------------------------------------------------------------------

10.4.

Effect of Termination. Upon any termination or expiration of this Agreement,
(a) any earned and vested Discounts shall be paid in accordance with the terms
set forth in Exhibit A, (b) any Alternative ESA Purchase Amounts shall be paid
pursuant to Section 2.1.1, (c) any payments by Amgen owing to Dialysis Center
under Section 2.5.1 shall be paid, (d) any payment by Dialysis Center owing to
Amgen under Section 2.4.2 shall be paid and (e) the Liquidated Damages pursuant
to Section 10.3 shall be paid. All Discounts available to Dialysis Center in the
particular Quarter in which such termination occurs shall be paid to Dialysis
Center based on an achievement of the eligibility and vesting requirements set
forth in Exhibit A.

 

10.5.

Survival. Any provision that, either expressly or by its nature is intended to
survive this Agreement, shall survive any expiration or termination of this
Agreement, including Sections 1, 3, 8, 9, 10, and 11.

 

11.

MISCELLANEOUS

 

11.1.

Amendment. Except as expressly set forth herein, no amendment of this Agreement
shall be effective unless expressed in a writing signed by a duly authorized
representative of each Party.

 

11.2.

Assignment. Neither Party shall have the right to assign or otherwise transfer
this Agreement, or any of its rights and obligations hereunder, in whole or in
part, without the other Party’s prior written consent, and any attempted
assignment or transfer without such consent shall be void; provided, however,
that Amgen may assign or otherwise transfer this Agreement and its rights and
obligations hereunder to any of its Affiliates that is not in the business of
providing Dialysis Services in the Territory. Notwithstanding the foregoing,
each Party shall be obligated to assign and transfer this Agreement, without any
required consent, to any Person to whom either such Party has transferred all or
substantially all of its business relating to this Agreement, and the Parties
agree that they shall take all reasonable and necessary actions in respect
thereof including the execution and delivery of all appropriate instruments to
effectuate such assignment and transfer of this Agreement; provided that any
assignment and transfer of this Agreement by Amgen to any Person, a substantial
portion of whose business consists of providing Dialysis Services in the
Territory, shall require the prior written consent of Dialysis Center, which
consent may be withheld by Dialysis Center in its sole and absolute discretion.
This Agreement and the provisions hereof shall be binding upon, and inure to the
benefit of, the Parties’ permitted successors and assigns.

 

11.3.

Modification of Law. If at any time following the Term Start Date, the enactment
or modification of any Law occurs and, as a result, either Party’s performance
of its obligations under this Agreement would not comply with such Law, either
Party may, upon notice to the other Party, recommend an amendment to modify this
Agreement to address those provisions of the Agreement that may not comply with
such Law. The Parties agree to use their commercially reasonable best efforts to
modify this Agreement as necessary to bring it into compliance with the Law if
that can be done while retaining, in all material respects, the essential rights
and benefits of each Party under this Agreement, including the Purchase
Commitment, the Supply Commitment, the collection, exchange and use of the Data
and the ability for Dialysis Center Purchasers to earn the Discounts that the
Dialysis Center Purchasers are eligible to receive hereunder. Promptly following
the delivery of such notice describing the Law at issue and the proposed
modifications to bring this Agreement into compliance with such Law, Dialysis
Center and Amgen shall meet and in good faith seek to mutually agree to amend
this Agreement to accommodate any such Law in accordance with this Section 11.3.

 

Page 28 of 136



--------------------------------------------------------------------------------

11.4.

Conflicting Provisions. To the extent that any provisions of Amgen’s general or
customary policies and procedures or any terms of any purchase order conflict
with or are in addition to the terms of this Agreement or any Exhibit or
Schedule attached hereto, the terms of this Agreement and its Exhibits and
Schedules shall govern.

 

11.5.

Construction. This Agreement shall be deemed to have been jointly drafted by the
Parties, and no rule of strict construction shall apply against either Party. As
used herein, the word “including” shall mean “including, without limitation.”

 

11.6.

Counterparts; Facsimile/PDF Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be considered an original. The Parties
agree that facsimile or PDF transmission of original signatures shall constitute
and be accepted as original signatures.

 

11.7.

Currency. All amounts herein are set forth in United States Dollars.

 

11.8.

Force Majeure. Except as provided in Section 2.1.1 or Section 2.5, neither Party
will be liable for delays in performance or nonperformance of this Agreement or
any covenant contained herein if such delay or nonperformance is a result of
acts of God, acts of civil or military authority, acts of any Governmental
Authority, civil disobedience or commotion, epidemics, war, terrorist acts,
failure or default of public utilities or common carriers, destruction of
production facilities or materials by fire, earthquake, storm or like
catastrophe, inability to procure necessary raw materials in a commercially
reasonable manner or default of suppliers or subcontractors or any events beyond
the reasonable control and without the fault or negligence of a Party (all of
the foregoing, a “Force Majeure Event”). Force Majeure Events shall not
adversely affect Dialysis Center’s eligibility for any Discounts.

 

11.9.

Further Assurances. Each Party shall perform all further acts reasonably
requested by the other to effectuate the purposes of this Agreement, including
obtaining the Certifications under Section 5 or obtaining purchase data
necessary from third parties to calculate any amounts payable pursuant to
Exhibit A.

 

11.10.

Governing Law. This Agreement shall be governed by the laws of the State of
California (without regard to its conflict of law rules) and, except as
otherwise set forth in this Agreement, the Parties submit to the jurisdiction of
the California courts, both state and federal.

 

11.11.

Merger/No Reliance. This Agreement, together with the Schedules, and the
Exhibits constitutes the entire agreement, written or oral, of the Parties as of
the Term Start Date concerning the subject matter hereof. The Parties
acknowledge that, in making the determination to enter into this Agreement or
otherwise, they have not relied, in whole or in part, on any promise,
information, understanding, guarantees, discussions, representation, or
warranty, expressed or implied, not contained specifically in this Agreement.
Without limiting the generality of the foregoing, the Parties agree that neither
Party makes or has made any representation or warranty with respect to any
potential changes in the dialysis segment or the use or pricing of ESAs in
dialysis, including as a result of the introduction of Alternative ESAs
(including [*]) including the timing of such introduction(s), the pricing of
such Alternative ESAs and their potential physician acceptance and impact on
prescribing practices.

 

11.12.

No Partnership. The relationship between Amgen and Dialysis Center is that of
independent contractors, and not a partnership or an agency, franchise or other
relationship. Neither Party shall have the authority to bind the other.

 

11.13.

Notices. Any notice or other communication required or permitted hereunder
(excluding purchase orders) shall be in writing and shall be deemed given or
made five (5) days

 

Page 29 of 136



--------------------------------------------------------------------------------

 

after deposit in the United States mail with proper postage for first-class
registered or certified mail prepaid, return receipt requested, or when
delivered personally or by facsimile (as shown by concurrent written
transmission confirmation and confirmed by overnight mail), or one (1) day
following traceable delivery to a nationally recognized overnight delivery
service with instructions for overnight delivery, in each case addressed to the
address set forth below, or at such designated address that either Party shall
have furnished to the other in accordance with this Section 11.13:

 

  If to Amgen:         Amgen USA Inc.      One Amgen Center Drive, [*]     
Thousand Oaks, CA 91320-1789      Attn: Specialist, Contracts & Pricing –
Nephrology Business Unit      Fax: [*]   with a copy to :         Amgen USA Inc.
     One Amgen Center Drive, [*]      Thousand Oaks, CA 91320-1789      Attn:
General Counsel      Fax: [*]   If to Amgen Inc.:    Amgen Inc.      One Amgen
Center Drive, [*]      Thousand Oaks, CA 91320-1789      Attn: General Counsel  
   Fax No.: [*]   If to Dialysis Center:      DaVita Inc.      1350 Old Bayshore
Highway, Suite 777      Burlingame, California 94010      Attn: Vice-President
of Purchasing      Fax No.: [*]   with a copy to:         DaVita Inc.      1551
Wewatta Street      Denver, CO 80202      Attn: Chief Legal Officer      Fax
No.: [*]

 

11.14.

Confidentiality. “Confidential Information” means any and all information
provided by one Party and/or any of its Affiliates (including Managed Centers in
the case of Dialysis Center) (the “Disclosing Party”) to the other Party and/or
any of its Affiliates (including Managed Centers in the case of Dialysis Center)
(the “Non-Disclosing Party”) which is identified in writing or orally as
confidential by the Disclosing Party to the Non-Disclosing Party or given the
nature of the information or circumstances surrounding its disclosure reasonably
should be considered as confidential, whether in written, computerized, oral,
tangible or intangible, and/or other form. Nothing in this Section 11.14 shall
prohibit,

 

Page 30 of 136



--------------------------------------------------------------------------------

 

Amgen from using the Data, the Compensation Data, and/or the Self-Reported
Purchase Data as provided in Section 5 and Section 6.

 

  11.14.1.

Confidentiality Covenants. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Non-Disclosing
Party agrees that for the Term, and for a period of five (5) years following the
Term, the Non-Disclosing Party will keep confidential and not publish or
otherwise disclose to any Third Party or use for any purpose, other than in
accordance with this Agreement, any Confidential Information, provided, however,
that the Non-Disclosing Party may disclose any such Confidential Information to
its directors, officers, employees, agents, consultants and advisors as
necessary for the Non-Disclosing Party to carry out its rights and obligations
under this Agreement on the condition that such directors, officers, employees,
agents, consultants and advisors are bound by confidentiality provisions at
least as restrictive as those contained in this Agreement. The confidentiality
provisions contained in this Section 11.14 shall not apply to the extent that it
can be established by the Non-Disclosing Party by competent proof that such
Confidential Information:

 

  (a)

was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the Non-Disclosing Party by the Disclosing Party;
or

 

  (b)

became generally available to the public or otherwise part of the public domain
after its disclosure to the Non-Disclosing Party by the Disclosing Party and
other than through any act or omission of the Non-Disclosing Party in breach of
this Agreement; or

 

  (c)

was independently discovered or developed by the Non-Disclosing Party without
the use of or reference to the Confidential Information belonging to the
Disclosing Party.

 

  11.14.2.

Retention and Destruction of Confidential Information. At any time upon the
written request of the Disclosing Party the Non-Disclosing Party shall promptly
return to the Disclosing Party or destroy all Confidential Information.
Notwithstanding the return or destruction of the Confidential Information to the
Disclosing Party or such other party as designated by the Disclosing Party to
the Non-Disclosing Party, the Non-Disclosing Party covenants and agrees that it
will continue to abide by its obligations hereunder with respect to any and all
Confidential Information.

 

  11.14.3.

Disclosures Required By Law. In the event that the Non-Disclosing Party and/or
any of its directors, officers, employees, agents, consultants and advisors that
have received any Confidential Information is required by Law (e.g., by oral
questions, interrogatories, request for information or documents, subpoena,
civil investigative demand, or similar process) to disclose any Confidential
Information, the Non-Disclosing Party agrees to (and shall cause each of its
directors, officers, employees, agents, consultants and advisors that have
received any Confidential Information to) provide the Disclosing Party with
immediate written notice of any such disclosure of Confidential Information that
is required by Law in order to provide the Disclosing Party with an opportunity
to seek a protective order or other similar order with respect to such
Confidential Information. If disclosure of any Confidential Information is
required by Law, the Non-Disclosing Party will (and will cause each of its
directors, officers, employees, agents, consultants and advisors that have
received any Confidential

 

Page 31 of 136



--------------------------------------------------------------------------------

 

Information to) furnish only that portion of the Confidential Information which
it is legally obligated to disclose by Law and consistent with the terms of any
protective order or other similar order obtained by the Disclosing Party with
respect to such Confidential Information required to be disclosed by Law.

 

  11.14.4.

Public Announcements; Authorized Disclosure. Neither Party shall make a public
announcement or other public disclosure concerning this Agreement without the
consent of the other Party, except that either Party may make such announcement
or disclosure if it is required by applicable Law, reasonably necessary for any
filings with any Governmental Authority or pursuant to the rules of any
securities exchange or interdealer quotation system; provided, that the
disclosing Party shall give reasonable prior advance notice of the proposed text
of such announcement or disclosure to the other Party for its prior review and
approval, which review and approval shall not be unreasonably conditioned,
withheld or delayed. The proviso in the immediately preceding sentence shall not
apply to Relevant Information included in any cost report filed under Title
XVIII or Title XIX of the Social Security Act, or health care program of any
Governmental Authority.

 

  11.14.5.

Confidential Terms. Notwithstanding the foregoing, each Party may disclose the
terms of this Agreement in confidence under terms and conditions at least as
restrictive as set forth herein on a need-to-know basis to its legal and
financial advisors to the extent such disclosure shall be reasonably necessary
in connection with such Party’s activities as expressly permitted by this
Agreement.

 

  11.14.6.

Enforcement. Each Party agrees that money damages alone would not be an adequate
remedy for any breach of the terms and conditions of this Section 11.14.
Therefore, in the event of a breach or threatened breach of this Section 11.14,
the non-breaching Party may, in addition to other rights and remedies existing
in its favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive and/or other relief in order to enforce and/or
prevent any violation of the provisions of this Section 11.14 by the breaching
Party (without proving monetary damages and/or posting a bond and/or other
security).

 

11.15.

Severability. Subject to the provisions of Section 11.3, if any one or more of
the provisions of this Agreement is held to be invalid or unenforceable, the
provisions shall be considered severed from this Agreement and shall not serve
to invalidate any remaining provisions hereof.

 

11.16.

Waiver. No Party shall be deemed to have waived any right hereunder, unless such
waiver is expressed in a writing signed by such Party.

 

11.17.

Open Records. To the extent required by §1861(v)(1)(I) of the Social Security
Act, as amended, the Parties will allow the U.S. Department of Health and Human
Services, the U.S. Comptroller General and their duly authorized
representatives, access to this Agreement and all books, documents and records
necessary to certify the nature and extent of costs incurred pursuant to it
during the Term and for four (4) years following the last date any EPOGEN or
services are furnished under it. If Amgen carries out the duties of this
Agreement through a subcontract worth $10,000 or more over a 12-month period
with a related organization, the subcontract shall also contain an access clause
to permit access by the U.S. Department of Health and Human Services, the U.S.
Comptroller General, and their duly authorized representatives to the related
organization’s books and records.

 

Page 32 of 136



--------------------------------------------------------------------------------

11.18.

Amgen’s ESA Risk Evaluation and Mitigation Strategy Program. Dialysis Center and
its Designated Affiliates and Managed Centers shall reasonably cooperate and
comply with Amgen in Amgen’s implementation of its ESA Risk Evaluation and
Mitigation Strategy program as found at the FDA website:
http://www.fda.gov/downloads/Drugs
/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/UCM200105.pdf
(“the FDA Website”) and which may be modified from time to time by the FDA (the
“Amgen ESA Risk Evaluation Program”). Dialysis Center shall refer to the FDA
Website for updates to the Amgen ESA Risk Evaluation Program.

 

11.19.

Recall. In the event the FDA initiates a mandatory recall or Amgen initiates a
recall, field market withdrawal, stock recovery, or other similar action with
respect to EPOGEN (a “Recall”), the Dialysis Center Purchasers shall cooperate
with Amgen in implementing the Recall consistent with applicable Law, any
industry guidance issued by the FDA, and the terms or procedures of the Recall,
including reasonable cooperation with any Amgen designated Third Party vendors.

 

11.20.

Assumption of Risk. Each Party expressly accepts and assumes all risks that may
arise out of or result from uncertainties or changes to the dialysis market
including those resulting from the introduction of Alternative ESAs (including
[*]), including the timing of such introduction(s), the pricing of such
Alternative ESAs and their potential physician acceptance and impact on
prescribing practices.

 

Page 33 of 136



--------------------------------------------------------------------------------

The Parties have executed this Agreement by their designated representatives set
forth below.

 

AMGEN USA INC.

By:  

/s/ Anthony C. Hooper

Name (print):  

Anthony C. Hooper

Title:  

EVP

Date:  

11/15/2011

DIALYSIS CENTER

By:  

/s/ Dennis Kogod

Name (print):  

Dennis Kogod

Title:  

Chief Operating Officer

Date:  

11/15/2011

 

 

Amgen Inc. with respect to certain provisions of this Agreement as set forth
herein.

Amgen Inc.

 

By:  

/s/ Anthony C. Hooper

Name (print):  

Anthony C. Hooper

Title:  

EVP

Date:  

11/15/2011

 

Page 34 of 136



--------------------------------------------------------------------------------

Exhibit A

Discount Terms and Conditions

 

1

DEFINITIONS. In addition to the defined terms set forth in Section 1 of this
Agreement, the following terms, as used in this Exhibit A, shall have the
meaning ascribed below.

[*] Rebate Definitions

 

  1.1

“Amgen Dialysis Contract” shall mean, as of any determination date, a contract
between Amgen or one of its Affiliates and a Qualified Customer in effect as of
such date that provides for such Qualified Customer to purchase EPOGEN for its
commercial use in providing Dialysis Services in the Territory.

 

  1.2

“Qualified Customer” shall mean a Third Party commercial enterprise collectively
with all of its Affiliates and/or any dialysis facility in which a Third Party
commercial enterprise and/or any of its Affiliates has an ownership interest of
less than fifty percent (50%) but for which the Third Party commercial
enterprise and/or any of its Affiliates provides management services or
administrative services in which it controls the selection or procurement of
ESAs (a) who has entered into an Amgen Dialysis Contract and (b) who is not
exempt from consideration in the calculation of Best Price as defined by the
Social Security Act at section 1927(c)(1)(C), as amended, and as implemented by
regulation (e.g., any hospital participating in 340B Drug Pricing Program, any
qualified state pharmaceutical assistance program, or any purchaser under the
Federal Supply Schedule would not be a “Qualified Customer” for purposes of this
Agreement).

 

  1.3

“[*]” shall mean for each [*] of EPOGEN purchased by a Qualified Customer in any
Quarter under an Amgen Dialysis Contract, the [*] in effect on the date of
purchase [*] all of the discounts and rebates per [*] of EPOGEN that, for such
Quarter were actually earned by such Qualified Customer pursuant to the terms of
such Amgen Dialysis Contract (regardless of the actual Quarter in which such
discounts or rebates are actually paid to such Qualified Customer); provided,
that if any such discounts and rebates once paid are subsequently returned,
revised or withdrawn, including pursuant to any retroactive amendment of the
Amgen Dialysis Contract or payment settlement (whether in such Quarter or any
subsequent Quarter), the applicable “[*]” shall be based on the discounts,
rebates and chargebacks taking into full account such returns, revisions or
withdrawals.

[*] Rebate Definitions

 

  1.4 “[*] Rebate” shall mean the rebate described in Section 3.3 of this
Exhibit A.

 

  1.5 “[*] Percentage” shall mean, at any date of determination, an amount equal
to

((A – B) if > 0)

          C

Where

“A” equals [*]

“B” equals [*]

“C” equals [*] in effect at the time of purchase

For example, a determination of [*] Rebate Percentage would be as follows:

 

Page 35 of 136



--------------------------------------------------------------------------------

[*] Rebate Percentage Illustration:

(([*] - [*]) if greater than zero)

÷

[*] in effect at the time of purchase

 

  1.6

“[*]” shall mean a trial comparing the [*] of patients receiving EPOGEN and the
[*] in connection with the provision of Dialysis Services.

 

  1.7

“[*] Price” shall mean the [*] of the [*] for the applicable Quarter as reported
by the Centers for Medicare & Medicaid Services as mandated by the Patient
Protection and Affordable Care Act, as amended and reconciled by the Healthcare
and Education Reconciliation Act and implementing regulations and as adjusted to
take into account the [*] agreed to by the Parties or the results of the [*], as
applicable.

 

  1.8

“[*]” shall mean a [*] product that has been approved by the FDA both as a [*]
and as [*]. [*] shall have the meanings ascribed to such terms in the Public
Health Service Act (Title 42 U.S. Code, Chapter 6A), as such terms may be
further defined by the FDA.

 

Page 36 of 136



--------------------------------------------------------------------------------

  1.9

“[*]” shall mean for each [*] of EPOGEN purchased by a Dialysis Center Purchaser
under this Agreement in any Quarter, the [*] in effect on the date of purchase
less for such Quarter (i) the Discounts that Dialysis Center is eligible to earn
under this Agreement during the applicable Quarter, including the [*] Rebate,
the [*] Rebate, and the [*] Rebate, as applicable, and (ii) any other discount,
rebate or other price adjustment received by a Dialysis Center Purchaser per [*]
of EPOGEN which is included in the “Best Price” reported in Amgen’s Best Price
Submission under Title XIX of the Social Security Act in respect of such EPOGEN
purchase.

 

  1.10 “[*]” shall mean, for any Quarter in which the [*] Rebate is applied, an
amount equal to

(A * B) + A

Where

“A” equals the [*] Price during such Quarter

“B” equals [*]%

For example, a determination of [*] would be as follows:

[*] Illustration:

([*] Price * [*]%) + [*] Price

Dialysis Share of Sales Definitions

 

  1.11

“Dialysis Market [*] Purchases of [*]” means, for any period, the aggregate [*]
paid for purchases of [*] by all purchasers, including those by all Dialysis
Center Purchasers, during such period for use in providing Dialysis Services,
from any source measured using the prevailing [*] as set by the product
manufacturer in effect at the time of purchase to be determined by Amgen based
on DDD™ data provided by IMS or if IMS’ DDD™ data is unavailable, by reliable
alternative means to be determined by Amgen in Amgen’s reasonable discretion,
subject to verification by Amgen.

 

  1.12

“Dialysis Share of Sales” shall mean Dialysis Center Qualified [*] Purchases [*]
during the Quarter divided by Dialysis Market [*] Purchases of [*] during the
Quarter.

Dialysis Share of Sales Illustration:

Dialysis Center Qualified [*] Purchases of [*]

÷

Dialysis Market [*] Purchases of [*]

 

  1.13

“Dialysis Share of Sales Requirement” shall mean, for any Quarter, that Dialysis
Center had an aggregate Dialysis Share of Sales for any such Quarter and the
immediately preceding Quarter that was equal to or greater than [*] percent
([*]%) in the aggregate for such two (2) Quarter period. It is not the intent of
the Parties that a [*] of any Alternative ESA (on a [*] equivalent basis) that
is significantly higher than the [*] for EPOGEN should negatively affect
Dialysis Center’s attainment of the Dialysis Share of Sales Requirement. If at
any time during a Quarter, an Alternative ESA is introduced with respect to the
provision of Dialysis Services which has a [*] for such Alternative ESA to [*]
as established by the manufacturer of such Alternative ESA that potentially is
significantly greater than (on a [*] equivalent basis) the [*] for EPOGEN (a
“[*] Event”), Dialysis Center shall deliver a written notice to Amgen

 

Page 37 of 136



--------------------------------------------------------------------------------

 

indicating that there has been a [*] Event (a “[*] Event Notice”). Within thirty
(30) days after Amgen’s receipt of a [*] Event Notice, the Parties shall meet
and discuss in good faith any necessary changes, amendments, and/or adjustments
to the calculation of the Dialysis Share of Sales Requirement to account for the
impact of such [*] Event on the Parties.

 

  1.14

“Dialysis Center Qualified [*] Purchases of [*]” means, for any period, the
aggregate [*] paid for purchases of [*] by all Dialysis Center Purchasers during
such period for use in providing Dialysis Services, from any source measured
using the prevailing [*] as set by the product manufacturer in effect at the
time of purchase to be determined by Amgen based on the DDD™ data provided by
IMS or if IMS’ DDD™ data is unavailable, by reliable alternative means to be
determined by Amgen in Amgen’s sole discretion, subject to verification by
Amgen.

 

  1.15

“[*] Event” has the meaning set forth in Section 1.13 of this Exhibit A.

 

  1.16

“[*] Event Notice” has the meaning set forth in Section 1.13 of this Exhibit A.

[*] Share of Sales Definitions

 

  1.17

“Dialysis Market [*] Purchases of [*] for [*] Rebate” means, for any period, the
aggregate [*] paid for purchases of [*] by all purchasers, but excluding all
Dialysis Center Purchasers, during such period for use in providing Dialysis
Services, from any source measured using the prevailing [*] as set by the
product manufacturer in effect at the time of purchase to be determined by Amgen
based on data provided by a third-party reporting agency or if third-party
reporting agency data is unavailable, by reliable alternative means to be
determined by Amgen in Amgen’s sole reasonable discretion, subject to
verification by the Parties.

 

  1.18

“[*] Share of Sales” shall mean Qualified [*] Purchases of the [*] during the
Quarter divided by Dialysis Market [*] Purchases of [*] for [*] Rebate during
the Quarter.

[*] Share of Sales Illustration:

Qualified [*] Purchases of [*]

÷

Dialysis Market [*] Purchases of [*] for [*] Rebate

 

  1.19

“Qualified [*] Purchases of [*]” means, for any period the aggregate [*] paid
for purchases of the applicable [*] by all purchasers, but excluding all
Dialysis Center Purchasers, during such period for use in providing Dialysis
Services, from any source measured using the prevailing [*] as set by the
product manufacturer in effect at the time of purchase to be determined by Amgen
based on data provided by a third-party reporting agency or if third-party
reporting agency data is unavailable, by some alternative means to be determined
by Amgen in Amgen’s sole discretion, subject to verification by Amgen.

[*] Rebate Definitions

 

  1.20

“[*]” shall mean the applicable [*] per [*] of EPOGEN as set forth in the [*]
Table below.

 

Page 38 of 136



--------------------------------------------------------------------------------

[*] Table

 

Calendar Year

   [*]  

2012

   $ [* ] 

2013

   $ [* ] 

2014

   $ [* ] 

2015

   $ [* ] 

2016

   $ [* ] 

2017

   $ [* ] 

2018

   $ [* ] 

 

  1.21 “[*] Rebate Percentage” shall mean, at any date of determination, an
amount equal to

((A – B) if > 0)

C

Where

“A” equals [*]

“B” equals [*]

“C” equals [*] in effect at the time of purchase

For example, a determination of the [*] Rebate Percentage would be as follows:

[*] Rebate Percentage Illustration:

(([*] - [*]) if greater than zero)

÷

[*] in effect at the time of purchase

[*] Incentive Definitions

 

  1.22 “[*]” shall mean the [*] incentive described in Section 3.5 of this
Exhibit A.

 

  1.23

Other. The Parties acknowledge and agree that (i) the aggregate [*] paid for
purchases of [*] by all purchasers for use in providing Dialysis Services in the
Territory include purchases by [*] as well as other purchasers of ESAs for use
in providing Dialysis Services, (ii) there may not be commercially available
data comprising purchases of ESAs by all purchasers for use in providing
Dialysis Services in the Territory that Dialysis Center could access in order to
understand and track the Dialysis Share of Sales on an ongoing basis,
(iii) there is commercially available data comprising purchases of ESAs by [*]
in the Territory that Dialysis Center could access, (iv) the [*] purchases of
ESAs by [*] in the Territory currently represents approximately [*] percent
([*]%) of [*] purchases of ESAs by all purchases for use in providing Dialysis
Services in the Territory, (v) for the sole and limited purpose of determining
whether Dialysis Center shall have met the Dialysis Share of Sales requirement
under Sections 3.2.1 and 3.4.1 of this Exhibit A, the aggregate [*] paid for
purchases of [*] by all purchasers for use in providing Dialysis Services in the
Territory shall be calculated as [*] percent ([*]%) of the aggregate [*]
purchases of ESAs by [*] in the Territory and (vi) for the sole and limited
purpose of determining whether the [*] Share of Sales

 

Page 39 of 136



--------------------------------------------------------------------------------

 

requirement under Section 3.3.1 and Section 3.3.2 of this Exhibit A has been
met, (a) the aggregate [*] paid for purchases of [*] by all purchasers, but
excluding all Dialysis Center Purchasers, for use in providing Dialysis Services
in the Territory shall be calculated as [*] percent ([*]%) of the aggregate [*]
purchases of ESAs by [*], but excluding all Dialysis Center Purchasers, in the
Territory and (b) the aggregate [*] paid for purchases of the applicable [*] by
all purchasers, but excluding all Dialysis Center Purchasers, for use in
providing Dialysis Services in the Territory shall be calculated as [*] percent
([*]%) of the aggregate [*] purchases of the applicable [*] by [*], but
excluding all Dialysis Center Purchasers, in the Territory.

 

2 PRODUCT INVOICE DISCOUNTS

 

  2.1

Base Invoice Discounts. Subject to the terms and conditions contained in the
Agreement, Dialysis Center Purchasers shall be entitled to the Base Invoice
Discount set forth in the following Base Invoice Discount Table, applied to [*]
in effect at the time of purchase of EPOGEN by Dialysis Center Purchasers under
the Agreement, exclusive of any wholesaler markup, discount, service fees or
other charges:

Base Invoice Discount Table

 

PRODUCT

  

NDC

   INVOICE
DISCOUNT  

EPOGEN

   All NDCs      [* ]% 

 

3 PRODUCT REBATES

 

  3.1

Base Rate Rebate. Dialysis Center shall earn a non-performance Base Rate Rebate
for each Quarter during the Term in the manner described below in this Section
3.1.

 

  3.1.1

Base Rate Rebate Calculation. Amgen shall calculate the amount of Dialysis
Center’s Base Rate Rebate by multiplying Dialysis Center’s Qualified Gross
Purchases of EPOGEN during a Quarter by the applicable Base Rate Rebate
Percentage for the calendar year in which such Quarter occurs, according to the
Base Rate Rebate Percentage Table below.

 

Page 40 of 136



--------------------------------------------------------------------------------

Base Rate Rebate Percentage Table

 

Calendar Year

   Base Rate
Rebate
Percentage  

2012

     [* ]% 

2013

     [* ]% 

2014

     [* ]% 

2015

     [* ]% 

2016

     [* ]% 

2017

     [* ]% 

2018

     [* ]% 

 

  3.1.2

Payment of Base Rate Rebate. Amgen will pay the Base Rate Rebate within [*] days
after the end of the corresponding Quarter, provided Amgen is in receipt of all
Relevant Information in a form acceptable to Amgen.

 

  3.1.3

Vesting of Base Rate Rebate. The Base Rate Rebate for a given Quarter shall vest
on the last day of such Quarter.

 

  3.2

[*] Rebate. Dialysis Center shall earn the [*] Rebate, if any, for each Quarter
during the Term provided it meets the requirements described below in this
Section 3.2.

 

  3.2.1

Eligibility for [*] Rebate. Dialysis Center shall be eligible to receive the [*]
Rebate for any Quarter during the Term if each of the following shall have
occurred in such Quarter: (a) Dialysis Center shall have met the Dialysis Share
of Sales Requirement, (b) any Qualified Customer received a [*] under an Amgen
Dialysis Contract that is lower than the [*] and (c) either (i) the aggregate
net sales for all EPOGEN purchased by any such Qualified Customer who received a
[*] under an Amgen Dialysis Contract that is lower than the [*] during such
Quarter were greater than [*] percent ([*]%) of the aggregate net sales of
EPOGEN to all purchasers in the Territory in such Quarter or (ii) the aggregate
net sales for all EPOGEN purchased during such Quarter by all Qualified
Customers in the aggregate who received a [*] under an Amgen Dialysis Contract
that is lower than the [*] were greater than [*] percent ([*]%) of the aggregate
net sales of EPOGEN to all purchasers in the Territory in such Quarter. Amgen’s
calculation of the [*] Rebate shall not take into account any reallocation of
discounts for purposes of any reports filed under Title XVIII or Title XIX of
the Social Security Act, under any health care program of a Governmental
Authority or pursuant to any other Law.

 

Page 41 of 136



--------------------------------------------------------------------------------

  3.2.2

Calculation of [*] Rebate. Amgen shall calculate the amount of Dialysis Center’s
[*] Rebate for any Quarter by taking the total of the [*] minus the [*],
multiplied by the number of [*] of EPOGEN purchased by all Dialysis Center
Purchasers at a [*] during such Quarter.

[*] Rebate Illustration:

([*] – [*])

x

Number of [*] of EPOGEN purchased at [*]

 

  3.2.3

Payment of [*] Rebate Amount. Amgen will pay the [*] Rebate within [*] days
after the end of the corresponding Quarter, provided Amgen is in receipt of all
Relevant Information in a form acceptable to Amgen.

 

  3.2.4

Vesting of [*] Rebate. The [*] Rebate for a given Quarter shall vest on the last
day of such Quarter.

 

  3.3

[*] Rebate. Dialysis Center shall earn a [*] Rebate for each Quarter during the
Term in the manner described below in this Section 3.3.

 

  3.3.1

Trigger Event for [*] Rebate. In the event that an [*] had an [*] Share of Sales
of greater than [*] percent ([*]%) for [*] consecutive Quarters during the Term,
the Parties shall work together in good faith to determine a [*] between the [*]
and EPOGEN. In the event the Parties are not able to determine a mutually agreed
upon [*] between the [*] and EPOGEN within thirty (30) days of the end of the
applicable Quarter at which the [*] Rebate is at issue or such longer period of
time as mutually agreed to by the Parties, the Parties shall work together in
good faith to undertake a [*], which [*] shall be jointly funded by the Parties.
If the Parties fail to agree on a design for the [*], the Parties shall jointly
appoint a mutually agreeable Third Party to design and undertake the [*].

 

  3.3.2

Qualification Criteria. If for a Quarter during the Term, an [*] had an [*]
Share of Sales of greater than [*] percent ([*]%) for such Quarter and the
immediately prior Quarter, then Dialysis Center shall be entitled to the [*]
Rebate for such Quarter, as calculated in Section 3.3.3 below.

 

  3.3.3

[*] Rebate Calculation. Amgen shall calculate the amount of Dialysis Center’s
[*] Rebate by multiplying the Qualified Gross Purchases of EPOGEN during the
applicable Quarters by the applicable [*] Rebate Percentage for such applicable
Quarters.

 

  3.3.4

Payment of [*] Rebate. Amgen will pay the [*] Rebate within [*] days after the
end of the corresponding Quarter, provided Amgen is in receipt of all Relevant
Information in a form acceptable to Amgen and provided further, that in the
event a final [*] for the applicable [*] has not been determined hereunder
within thirty (30) days after the end of the applicable Quarter pursuant to
Section 3.3.1 of this Exhibit A, such [*] Rebate will be paid within [*] days
after the end of the Quarter in which a final [*] for the applicable [*] has
been determined.

 

  3.3.5

Vesting of [*] Rebate. The [*] Rebate for a given Quarter shall vest on the last
day of such Quarter.

 

Page 42 of 136



--------------------------------------------------------------------------------

  3.4

[*] Rebate. Dialysis Center shall earn the [*] Rebate for each Quarter during
the Term in the manner described below in this Section 3.4

 

  3.4.1

Qualification Criteria. If, for any Quarter during the Term, the [*] exceeds the
[*] (“[*] Trigger Event”), then Dialysis Center Purchasers shall be entitled to
the [*] Rebate as calculated in Section 3.4.2 below, provided that the Dialysis
Share of Sales Requirement is met during such Quarter. Such [*] Rebate shall
apply to all purchases of EPOGEN by Dialysis Center Purchasers during such
Quarter from the date of the [*] Trigger Event until the date (if any) at which
the [*] is equal to or greater than the [*].

 

  3.4.2

Calculation of [*] Rebate. Amgen shall calculate the amount of Dialysis Center’s
[*] Rebate by multiplying the Qualified Gross Purchases of EPOGEN during the
applicable Quarter by the [*] Rebate Percentage for such Quarter; provided,
however, that in the event of an increase of [*] other than on the first day of
a calendar year, then the [*] Rebate shall be reduced by an amount equal to the
Qualified Gross Purchases of EPOGEN during such calendar year prior to the
increase in [*] multiplied by the [*] minus the [*].

 

  3.4.3

Payment of [*] Rebate. Amgen will pay such [*] Rebate within [*] days after the
end of the corresponding Quarter, provided Amgen is in receipt of all Relevant
Information in a form reasonably acceptable to Amgen.

 

  3.4.4

Vesting of [*] Rebate. The [*] Rebate for a given Quarter shall vest on the last
day of such Quarter.

 

  3.5

[*] Incentive. Dialysis Center shall earn the [*] for each Quarter during the
Term provided all Dialysis Center Purchasers provide to Amgen the Data set forth
in Schedule 1 and provided Dialysis Center meets the requirements described
below in this Section 3.5.

 

  3.5.1

Submission of Data Requirement. Subject to the validity of a Certification as
described in Section 5 of this Agreement, Dialysis Center Purchasers must
provide to Amgen the Data in a machine readable format acceptable to Amgen
(Excel; or text file that is tab delimited, comma delimited, colon delimited or
space delimited including a line of column headers identifying the column
contents and [*], if applicable). The Data files shall contain record counts for
each file contained in the data submission; provided, however, that Dialysis
Center shall be required to submit such test results only for those dialysis
patients whose test results are actually determined by laboratories owned and
operated by Dialysis Center.

 

  3.5.2

Calculation of [*]. Provided Dialysis Center has fulfilled all requirements
described in this Section 3.5 of this Exhibit A, Dialysis Center shall be
eligible to receive a [*] percent ([*]%) [*] payment. The [*] will be calculated
as a percentage of the Qualified Gross Purchases of EPOGEN during each Quarter.

 

  3.5.3

Payment of [*]. The Data must be submitted, on a calendar monthly basis by the
last day of the following calendar month (or the next business day if such last
day is not a business day). If the Data is received after such timeframe for any
month within a given Quarter, the total Qualified Gross Purchases of EPOGEN
during such month will be excluded from the calculation of the [*] for that
Quarter. Notwithstanding the foregoing, if Amgen receives all required Data from
a minimum of [*] percent ([*]%) of all Dialysis Center Purchasers within the
time frame referenced above for any calendar month within a given Quarter, the
total Qualified Gross Purchases of EPOGEN during such calendar month, will be
included in the calculation of the [*] for that Quarter; provided that for
purposes of clarity, the [*] percent ([*]%) will not include Dialysis Center
Purchasers that are acute facilities. Failure of Dialysis Center to qualify
under this Section 3.5 of this

 

Page 43 of 136



--------------------------------------------------------------------------------

 

Exhibit A during a particular Quarter shall not affect Dialysis Center’s
eligibility to qualify during any other Quarter, nor shall Dialysis Center’s
qualification during a particular Quarter automatically result in qualification
during any other Quarter. If Amgen receives all required Data from less than [*]
percent ([*]%) of Dialysis Center Purchasers for any calendar month within a
given Quarter, no Qualified Gross Purchases of EPOGEN during such calendar month
will be included in the calculation of the [*] for that Quarter; provided,
however, that if such [*] percent ([*]%) threshold is not met in any month due
to the inclusion of de novo facilities that have not yet treated patients and/or
inactive facilities, Amgen shall exclude any such facilities identified by Amgen
and Dialysis Center from such month when calculating Dialysis Center’s
eligibility for the [*] at the end of each Quarter. However, if Amgen determines
that any Dialysis Center Purchaser is consistently not submitting the required
Data, Amgen and Dialysis Center will work collaboratively in resolving such
inconsistencies. Amgen will use commercially reasonable efforts to notify
Dialysis Center in writing, no later than fifteen (15) business days after the
receipt and acceptance by Amgen of the Data of the identity of all Dialysis
Center Purchasers, if any, which have failed to meet the Data submission
requirements for that month. Amgen reserves the right, in its sole discretion,
to exclude any Qualified Gross Purchases of EPOGEN of any Dialysis Center
Purchaser that is consistently non-reporting from the calculation of the [*] for
any relevant Quarter. Amgen will pay such [*] within [*] days after the end of
the corresponding Quarter provided Amgen is in receipt of all Data in the form
and in the time period described in Section 3.5.1 and this Section 3.5.3 of this
Exhibit A. If the failure of Dialysis Center to deliver any of the Data is a
result of a Certification not being valid due to Amgen’s failure to satisfy any
conditions, requirements or assumptions set forth in such Certification
applicable to Amgen, then the [*] shall still be available to Dialysis Center
and payable by Amgen, in which case Dialysis Center shall deliver the Data to
Amgen as soon as the Certification becomes valid. Upon a valid Certification
being issued, Dialysis Center shall submit to Amgen all Data dating back to the
date Dialysis Center stopped submitting the Data to Amgen within thirty
(30) days.

 

  3.5.4 Vesting of [*]. The [*] for a given Quarter shall vest on the last day
of such Quarter.

 

4 SUMMARY OF DISCOUNTS

Provided Dialysis Center has fulfilled all Discount requirements, the total
discount opportunity is as set forth in the Summary of Discounts Table below.

Summary of Discounts Table

 

     2012     2013     2014     2015     2016     2017     2018  

Base Invoice Discount

     [* ]%      [* ]%      [* ]%      [* ]%      [* ]%      [* ]%      [* ]% 

Base Rate Rebate

     [* ]%      [* ]%      [* ]%      [* ]%      [* ]%      [* ]%      [* ]% 

[*] Rebate

     [* ]%      [* ]%      [* ]%      [* ]%      [* ]%      [* ]%      [* ]% 

Total Discount Opportunity

     [* ]%      [* ]%      [* ]%      [* ]%      [* ]%      [* ]%      [* ]% 

 

Page 44 of 136



--------------------------------------------------------------------------------

Exhibit B

Authorized Wholesalers

The below represents a list of wholesalers authorized for participation under
the attached Agreement. Any changes must be made in accordance with Section 2.7
of the Agreement. Only purchases from wholesalers set forth on this List (as may
be modified pursuant to such Section 2.7) shall be eligible for the discounts
and fees set forth in the Agreement. Notice(s) regarding pricing and membership
alignment for the Agreement shall be sent to the wholesalers that Dialysis
Center has designated for such notification below. In the absence of any such
designation, Amgen shall send pricing and membership alignment notices for the
Agreement to those Authorized Wholesalers as designated by Dialysis Center in
its previously executed Agreement.

 

   American Medical Distributors, Div. of AmerisourceBergen Corporation

 

      American Medical Services, Div. of Henry Schein, Inc.

 

      AmerisourceBergen Corporation

 

      ASD Healthcare, Div. of AmerisourceBergen Specialty Group

 

      Bellco Drug Corporation, Div of AmerisourceBergen Corporation

 

      Besse Medical Supply, Div. of AmerisourceBergen Specialty Group

 

      Borschow Hospital and Medical Supplies, Inc., Div of Cardinal Health, Inc.

 

      Cardinal Health Inc.

 

      Cesar Castillo, Inc.

 

      CuraScript Specialty Distribution (Priority Healthcare Distribution)

 

      Dakota Drug Inc.

 

      Dik Drug Company

 

      DMS Pharmaceutical Group Inc.

 

      Drogueria Central, Inc.

 

      Florida Infusion Services, Inc.

 

      Frank W. Kerr Company

 

      General Injectables & Vaccines, Div. of Henry Schein, Inc.

 

      HD Smith Wholesale Drug Company

 

      Henry Schein, Inc.

 

      J.M. Blanco, Div of AmerisourceBergen Corporation

 

      Kinray, Inc.

 

      McKesson Corporation

 

     

McKesson Medical-Surgical Maine Inc., Div. of McKesson Medical-Surgical

 

     

McKesson Medical-Surgical Minnesota Supply Inc., Div. of McKesson Medical

 

     

Surgical

  

McKesson Medical-Surgical, Div. of McKesson Corporation

 

      McKesson Specialty Care Distribution Corporation, Div. of McKesson
Corporation

 

      Metro Medical Supply Inc.

 

      Morris & Dickson Company LLC

 

      N.C. Mutual Wholesale Drug Company

 

      Oncology Supply, Div. of AmerisourceBergen Specialty Group

 

      Rochester Drug Corporation (RDC)

 

      Smith Drug Company

 

      Value Drug Company

 

  

 

Page 45 of 136



--------------------------------------------------------------------------------

Exhibit C

Designated Affiliates List

 

Page 46 of 136



--------------------------------------------------------------------------------

Exhibit C

Designated Affiliates List

 

Active
count

 

TYPE

 

CTR #

 

CENTER NAME

 

LEGAL NAME

 

ADDRESS

 

ADDRESS

 

CITY

 

STATE

 

ZIP

1   Affiliated   398   Los Angeles Dialysis Center   Los Angeles Dialysis Center
(LADC)   3901 S WESTERN AVE     LOS ANGELES   CA   90062-1112 2   Affiliated  
613   Garfield   Garfield Hemodialysis Center   118 HILLIARD AVE     MONTEREY
PARK   CA   91754-1118 3   Affiliated   614   Lynwood   Kidney Dialysis Care
Unit (Lynwood)   3600 E MARTIN LUTHER KING JR BLVD     LYNWOOD   CA   90262-2607
4   Affiliated   615   Lakewood Dialysis-CA   Lakewood Dialysis-CA   4611 SILVA
ST     LAKEWOOD   CA   90712-2512 5   Affiliated   616   Valley Dialysis  
Valley Dialysis   16149 HART ST     VAN NUYS   CA   91406-3906 6   Affiliated  
617   Downey Dialysis   Downey Dialysis   8630 FLORENCE AVE   STE 1   DOWNEY  
CA   90240-4017 7   Affiliated   618   Covina Dialysis   Covina Dialysis   1547
W GARVEY AVE N     WEST COVINA   CA   91790-2139 8   Affiliated   625   Four
Corners Farmington   Four Corners Farmington   801 W BROADWAY     FARMINGTON  
NM   87401-5650 9   Affiliated   626   Tuba City Dialysis   Tuba City Dialysis  
500 EDGEWATER DR   PO BOX 291   TUBA CITY   AZ   86045-2905 10   Affiliated  
627   Camelback Dialysis Center   Camelback Dialysis Center (fka Scottsdale
Dialysis Center)   7321 E OSBORN DR     SCOTTSDALE   AZ   85251-6418 11  
Affiliated   630   Westbank   Westbank Chronic Renal Center   3631 BEHRMAN PLACE
    NEW ORLEANS   LA   70114 12   Affiliated   632   Fleur de Lis   Fleur de Lis
Dialysis (fka Tri-Parish)   5555 BULLARD AVE     NEW ORLEANS   LA   70128-3450
13   Affiliated   637   Desert Mountain   Desert Mountain Dialysis   9220 E
MOUNTAIN VIEW RD   STE 15   SCOTTSDALE   AZ   85258-5134 14   Affiliated   638  
Chinle   Chinle Dialysis   US HWY 191   PO BOX 879   CHINLE   AZ   86503-0879 15
  Affiliated   648   Central City   Central City Dialysis Center   1300
MURCHISON DR   STE 32   EL PASO   TX   79902-4840 16   Affiliated   651  
Federal Way   Federal Way Community Dialysis Center   1015 S 348TH ST    
FEDERAL WAY   WA   98003-7078 17   Affiliated   663   Beverly Hills   Beverly
Hills Dialysis Center   50 N LA CIENEGA BLVD   3RD FLOOR, STE 3   BEVERLY HILLS
  CA   90211-2205 18   Affiliated   667   Walnut Creek   Walnut Creek Dialysis
Center   404 N WIGET LN     WALNUT CREEK   CA   94598-2408 19   Affiliated   672
  Norwalk   Norwalk Dialysis Center   12375 E IMPERIAL HWY   STE D3   NORWALK  
CA   90650-3129 20   Affiliated   673   El Monte   Greater El Monte Dialysis
Center   1938 TYLER AVE   STE J-168   SOUTH EL MONTE   CA   91733-3623 21  
Affiliated   676   Bayonet Point   Bayonet Point-Hudson Kidney   14144 NEPHRON
LN     HUDSON   FL   34667-6504 22   Affiliated   677   New Port Richey   New
Port Richey Kidney Center   7421 RIDGE RD     PORT RICHEY   FL   34668-6933 23  
Affiliated   678   Hernando   Hernando Kidney Center, Inc   2985 LANDOVER BLVD  
  SPRING HILL   FL   34608-7258 24   Affiliated   681   Woodbridge   CDC Of
Woodbridge   2751 KILLARNEY DR     WOODBRIDGE   VA   22192-4119 25   Affiliated
  682   Manassas   CDC-Manassas Dialysis   10655 LOMOND DR   STE 11   MANASSAS  
VA   20109-2877 26   Affiliated   683   Springfield   CDC-Springfield Dialysis  
8350 TRAFORD LN   STE A   SPRINGFIELD   VA   22152-1671 27   Affiliated   684  
Sterling   CDC-Sterling   46396 BENEDICT DR   STE 1   STERLING   VA   20164-6626
28   Affiliated   687   Alexandria   Springfield-Alexandria   5999 STEVENSON AVE
  STE 1   ALEXANDRIA   VA   22304-3302 29   Affiliated   642   Statesboro  
Nephrology Center of Statesboro fka Statesboro Dialysis   4B COLLEGE PLZ    
STATESBORO   GA   30458-4928 30   Affiliated   643   Vidalia   Nephrology Center
of Vidalia   1806 EDWINA DR     VIDALIA   GA   30474-8927 31   Affiliated   657
  Papago Dialysis   Papago Dialysis Center (fka PD Central & Squaw Peak)   1401
N 24TH ST   STE 2   PHOENIX   AZ   85008-4638 32   Affiliated   658   Boca Raton
  Boca Raton Artificial Kidney Center   998 NW 9TH CT     BOCA RATON   FL  
33486-2214 33   Affiliated   644   Piedmont   Buckhead Dialysis   1575 NORTHSIDE
DR NW   STE 365   ATLANTA   GA   30318-4210 34   Affiliated   311   Logan Square
  Logan Square Dialysis Services   2659 N MILWAUKEE AVE   1ST FL   CHICAGO   IL
  60647-1643 35   Affiliated   312   Lake County   Lake County Dialysis Services
  918 S MILWAUKEE AVE     LIBERTYVILLE   IL   60048-3229 36   Affiliated   314  
Lincoln Park   Lincoln Park Dialysis fka Lincoln Park Nephrology   3157 N
LINCOLN AVE     CHICAGO   IL   60657-3111 37   Affiliated   318   Lincoln Pk-PD
  Skyline Home Dialysis (fka Lincoln Park PD)   7009 W BELMONT AVE     CHICAGO  
IL   60634-4533 38   Affiliated   670   West Palm Beach   Dialysis Associates of
the Palm Beaches   2611 POINSETTIA AVE     WEST PALM BEACH   FL   33407-5919 39
  Affiliated   693   Sunrise   Sunrise Dialysis Center   13039 HAWTHORNE BLVD  
  HAWTHORNE   CA   90250-4415 40   Affiliated   655   Kayenta   Kayenta Dialysis
  PO BOX 217   US HWY 163 N   KAYENTA   AZ   86033-0217 41   Affiliated   321  
Hyde Park   Emerald Dialysis (fka Hyde Park Kidney Center)   710 W 43RD ST    
CHICAGO   IL   60609-3435 42   Affiliated   322   Olympia Fields   Olympia
Fields Dialysis Center   4557B LINCOLN HWY   STE B   MATTESON   IL   60443-2318
43   Affiliated   351   CKD   Center for Kidney Disease at North Shore   1190 NW
95TH ST   STE 28   MIAMI   FL   33150-2065 44   Affiliated   352   Venture  
Center for Kidney Disease at Venture   16855 NE 2ND AVE   STE 25   N MIAMI BEACH
  FL   33162-1744 45   Affiliated   360   South Broward   South Broward
Artifical Kidney   4401 HOLLYWOOD BLVD     HOLLYWOOD   FL   33021-6609 46  
Affiliated   688   East End   East End Dialysis Center   2201 E MAIN ST   STE 1
  RICHMOND   VA   23223-7071 47   Affiliated   354   Flamingo Park   Flamingo
Park Kidney Cntr, Inc   901 E 10TH AVE   BAY 17   HIALEAH   FL   33010-3762 48  
Affiliated   355   Interamerican   InterAmerican Dialysis Center   7815 CORAL
WAY   STE 115   MIAMI   FL   33155-6541 49   Affiliated   356  
Coral Gables Dialysis Center   Coral Gables Kidney Center (fka LeJeune)   3280
PONCE DE LEON BLVD     CORAL GABLES   FL   33134-7252

 

Page 47 of 136



--------------------------------------------------------------------------------

50   Affiliated   370   Cielo Vista Dialysis   DaVita East Dialysis dba Cielo
Vista Dialysis (fkaTotal Renal Care East Dialysis Center)   7200 GATEWAY BLVD E
  STE B   EL PASO   TX   79915-1301 51   Affiliated   371   West Texas Dialysis
  DaVita West Dialysis Center dba West Texas (fkaTotal Renal Care West Dialysis
Center)   5595 ALAMEDA AVE B   STE B   EL PASO   TX   79905 52   Affiliated  
656   Shiprock   Shiprock Dialysis   PO BOX 2156   US HWY 491 N   SHIPROCK   NM
  87420-2156 53   Affiliated   202   Arden Hills   Arden Hills Dialysis Unit  
3900 NORTHWOODS DR   STE 11   ARDEN HILLS   MN   55112-6911 54   Affiliated  
203   Burnsville   Burnsville Dialysis Unit   501 E NICOLLET BLVD   STE 15  
BURNSVILLE   MN   55337-6784 55   Affiliated   204   Coon Rapids   Coon Rapids
Dialysis Unit   3960 COON RAPIDS BLVD NW   STE 39   COON RAPIDS   MN  
55433-2598 56   Affiliated   205   Edina   Edina Dialysis Unit   6550 YORK AVE S
  STE 1   EDINA   MN   55435-2332 57   Affiliated   206   Maplewood   Maplewood
Dialysis Center   2785 WHITE BEAR AVE N   STE 21   MAPLEWOOD   MN   55109-1320
58   Affiliated   207   Minneapolis   Minneapolis Dialysis Unit   825 S EIGHTH
ST   STE SL42   MINNEAPOLIS   MN   55404-1208 59   Affiliated   208   Minnetonka
  Minnetonka Dialysis Unit   17809 HUTCHINS DR     MINNETONKA   MN   55345-4100
60   Affiliated   209   St. Paul Dialysis   St. Paul Dialysis Unit   555 PARK ST
  STE 18   SAINT PAUL   MN   55103-2192 61   Affiliated   210   Special Needs  
University Dialysis Unit Riverside (Minneapolis-Special Needs Dialysis)   1045
WESTGATE DR   STE 9   SAINT PAUL   MN   55114-1079 62   Affiliated   211   West
St. Paul   West St. Paul Dialysis   1555 LIVINGSTON AVE     WEST ST PAUL   MN  
55118-3411 63   Affiliated   213   Cass Lake   Cass Lake Dialysis Unit   602
GRANT UTLEY ST   PO BOX 757   CASS LAKE   MN   56633-0757 64   Affiliated   215
  Faribault   Faribault Dialysis Unit   201 LYNDALE AVE S   STE F   FARIBAULT  
MN   55021-5758 65   Affiliated   217   Marshall   Marshall Dialysis Unit   300
S BRUCE ST   AVERA MARSHALL REGIONAL MEDICAL CENTER   MARSHALL   MN   56258-1934
66   Affiliated   218   Montevideo   Montevideo Dialysis Center   824 N 11TH ST
  MONTEVIDEO HOSPITAL   MONTEVIDEO   MN   56265-1629 67   Affiliated   220  
Pine City   TRC-Pine City (fka-Pine City Dialysis Unit)   129 6TH AVE SE  
LAKESIDE MEDICAL CENTER   PINE CITY   MN   55063-1913 68   Affiliated   222  
Red Wing   Red Wing Dialysis Unit   3028 N SERVICE DR     RED WING   MN  
55066-1921 69   Affiliated   223   Redwood Falls   Redwood Falls Dialysis Center
  100 FALLWOOD RD     REDWOOD FALLS   MN   56283-1828 70   Affiliated   240  
Mitchell   Mitchell Dialysis   525 N FOSTER   QUEEN OF PEACE HOSPITAL   MITCHELL
  SD   57301-2966 71   Affiliated   242   Rosebud   Rosebud Dialysis   1 SOLDIER
CREEK RD     ROSEBUD   SD   57570-0610 72   Affiliated   243   Sioux Falls  
Sioux Falls Dialysis Community Unit   1325 S CLIFF AVE   STE 46   SIOUX FALLS  
SD   57105-1016 73   Affiliated   250   St. Croix Falls   St. Croix Falls
Dialysis   744 E LOUISIANA ST     SAINT CROIX FALLS   WI   54024-9501 74  
Affiliated   260   Hayward   Hayward Dialysis Center   21615 HESPERIAN BLVD  
STE F   HAYWARD   CA   94541-7026 75   Affiliated   262   Pleasanton  
Pleasanton Dialysis Center (HEMO) (fka Dublin)   5720 STONERIDGE MALL RD   STE
16   PLEASANTON   CA   94588-2882 76   Affiliated   263   Union City   Union
City Dialysis Center (aka TRC-Union City)   32930 ALVARADO NILES RD   STE 3  
UNION CITY   CA   94587-8101 77   Affiliated   264   East Bay - PD   East Bay
Peritoneal Dialysis Center   13939 E 14TH ST   STE 11   SAN LEANDRO   CA  
94578-2613 78   Affiliated   383   Greer   Greer Kidney Center   211 VILLAGE DR
    GREER   SC   29651-1238 79   Affiliated   382   Upstate   Upstate Dialysis
Center   308 MILLS AVE     GREENVILLE   SC   29605-4022 80   Affiliated   390  
Kenner   Kenner Regional Dialysis Center   200 W ESPLANADE AVE   STE 1   KENNER
  LA   70065-2473 81   Affiliated   689   Downtown Dialysis   Downtown Dialysis
Center   821 N EUTAW ST   STE 41   BALTIMORE   MD   21201-6304 82   Affiliated  
331   Eaton Canyon   Eaton Canyon Dialysis   2551 E WASHINGTON BLVD     PASADENA
  CA   91107-1446 83   Affiliated   190   Georgetown   Georgetown on the Potomac
  3223 K ST NW   STE 11   WASHINGTON   DC   20007-4412 84   Affiliated   395  
St. Mary   Newtown Dialysis Center (fka St. Mary Dialysis)   60 BLACKSMITH RD  
  NEWTOWN   PA   18940-1847 85   Affiliated   393   Bertha Sirk   Bertha Sirk
Dialysis Center   5820 YORK RD   STE 1   BALTIMORE   MD   21212-3620 86  
Affiliated   394   Greenspring   Greenspring Dialysis Center   4701 MOUNT HOPE
DR   STE C   BALTIMORE   MD   21215-3246 87   Affiliated   378   Houston Kidney
- NW   Northwest Kidney Center (Houston)   11029 NORTHWEST FWY     HOUSTON   TX
  77092-7311 88   Affiliated   379   NorthStar Dialysis   NorthStar Dialysis
Center (fka North Houston Kidney Center)   380 W LITTLE YORK RD     HOUSTON   TX
  77076-1303 89   Affiliated   363   Port Charlotte   Port Charlotte Artificial
Kidney Center   4300 KINGS HWY STE 406     PORT CHARLOTTE   FL   33980 90  
Affiliated   364   Gulf Coast PD   Gulf Coast Dialysis   3300 TAMIAMI TRL   STE
11A   PORT CHARLOTTE   FL   33952-8054 91   Affiliated   649   Loma Vista   Loma
Vista Dialysis Center Partnership   1382 LOMALAND DR   STE A   EL PASO   TX  
79935-5204 92   Affiliated   332   Paramount   Paramount Dialysis Center   8319
ALONDRA BLVD     PARAMOUNT   CA   90723-4403 93   Affiliated   334   East LA  
Doctors Dialysis of East LA (aka East Los Angeles Dialysis)   950 S EASTERN AVE
    LOS ANGELES   CA   90022-4801 94   Affiliated   335   Montebello   Doctors
Dialysis of Montebello   1721 W WHITTIER BLVD     MONTEBELLO   CA   90640-4004
95   Affiliated   361   Pine Island   Pine Island Kidney Center   1871 N PINE
ISLAND RD     PLANTATION   FL   33322-5208 96   Affiliated   365   Complete  
Complete Dialysis Care   7850 W SAMPLE RD     MARGATE   FL   33065-4710 97  
Affiliated   122   Lone Star Dialysis   Lone Star Dialysis (fka Hobby Dialysis)
  8560 MONROE RD     HOUSTON   TX   77061-4815 98   Affiliated   255   Forest
Lake   Forest Lake Dialysis   1068 S LAKE ST   STE 11   FOREST LAKE   MN  
55025-2633 99   Affiliated   690   USC Phase II   TRC/USC Dialysis Center   2310
ALCAZAR ST     LOS ANGELES   CA   90033-5327 100   Affiliated   396   TRC/Union
Plaza Ctr   Union Plaza Dialysis Center   810 1ST ST NE   STE 1   WASHINGTON  
DC   20002-4227 101   Affiliated   130   Mid-Columbia Kidney   Mid Columbia
Kidney Center   6825 BURDEN BLVD   STE A   PASCO   WA   99301-9584 102  
Affiliated   131   Mt. Adams Kidney Ctr   Mt. Adams Kidney Center   3220 PICARD
PL     SUNNYSIDE   WA   98944-8400 103   Affiliated   650   Lakewood   Lakewood
Community Dialysis Center   5919 LAKEWOOD TOWNE CENTER BLVD SW   STE A  
LAKEWOOD   WA   98499-6513

 

Page 48 of 136



--------------------------------------------------------------------------------

104   Affiliated   228   St. Paul Ramsey   St. Paul Capitol Dialysis   555 PARK
ST   STE 23   SAINT PAUL   MN   55103-2193 105   Affiliated   229   River City
Dialysis   River City Dialysis (fka Lakeview Dialysis)   1970 NORTHWESTERN AVE S
    STILLWATER   MN   55082-6567 106   Affiliated   231   Woodbury   Woodbury
Dialysis   1850 WEIR DR   STE 3   WOODBURY   MN   55125-2260 107   Affiliated  
281   Alhambra   Alhambra Dialysis Center   1315 ALHAMBRA BLVD   STE 1  
SACRAMENTO   CA   95816-5245 108   Affiliated   282   Antelope   Antelope
Dialysis Center   6406 TUPELO DR   STE A   CITRUS HEIGHTS   CA   95621-1780 109
  Affiliated   283   Chico   Chico Dialysis Center (aka Chico Clinic)   530
COHASSET RD     CHICO   CA   95926-2212 110   Affiliated   285   North Clinic  
Manzanita Dialysis Center (aka North Clinic)   4005 MANZANITA AVE   STE 17  
CARMICHAEL   CA   95608-1779 111   Affiliated   286   Placerville   Cameron Park
Dialysis (fka Placerville)   3311 COACH LN   STE C   CAMERON PARK   CA   95682
112   Affiliated   288   South Sacramento   South Sacramento Dialysis Center  
7000 FRANKLIN BLVD   STE 88   SACRAMENTO   CA   95823-1838 113   Affiliated  
289   Redding   Redding Dialysis Center   1876 PARK MARINA DR     REDDING   CA  
96001-0913 114   Affiliated   291   Yuba City   Yuba City Dialysis Center   1525
PLUMAS CT   STE A   YUBA CITY   CA   95991-2971 115   Affiliated   292  
University Clinic   University Dialysis Center   777 CAMPUS COMMONS RD   STE 1  
SACRAMENTO   CA   95825-8344 116   Affiliated   372   Mesa Vista   Mesa Vista
Dialysis Center (El Paso)   2400 N OREGON ST   STE C   EL PASO   TX   79902-3135
117   Affiliated   694   Hollywood   Hollywood Dialysis Center   5108 W SUNSET
BLVD     LOS ANGELES   CA   90027-5708 118   Affiliated   697   UCLA Harbor  
TRC/Harbor-UCLA MFI Total Renal Dialysis Center   21602 S VERMONT AVE    
TORRANCE   CA   90502-1940 119   Affiliated   325   Brighton   Brighton Dialysis
(fka Michigan Kidney Center of Brighton)   7960 GRAND RIVER RD   STE 21  
BRIGHTON   MI   48114-7336 120   Affiliated   326   Macomb   Macomb Kidney
Center (fka Macomb Dialysis)   28295 SCHOENHERR RD   STE A   WARREN   MI  
48088-4300 121   Affiliated   327   North Oakland   North Oakland Dialysis   450
N TELEGRAPH RD   STE 6   PONTIAC   MI   48341-1037 122   Affiliated   328   Novi
  Novi Dialysis   47250 W 10 MILE RD     NOVI   MI   48374-2932 123   Affiliated
  329   Southfield   Cornerstone Dialysis (fka Southfield)   23857 GREENFIELD RD
    SOUTHFIELD   MI   48075-3122 124   Affiliated   319   Children’s Mem’l Hosp.
  TRC Children’s Dialysis Center aka Children’s Chicago/Children’s Memorial
Hospital   2611 N HALSTED ST     CHICAGO   IL   60614-2301 125   Affiliated  
151   New Center   New Center Dialysis   3011 W GRAND BLVD   STE 65   DETROIT  
MI   48202-3012 126   Affiliated   2003   Whittier   Whittier Dialysis Center
(fka Whittier Hills)   10055 WHITTWOOD DR     WHITTIER   CA   90603-2313 127  
Affiliated   357   Miami Lakes   Miami Lakes Artificial Kidney Center (ALTHIN)  
14600 NW 60TH AVE     MIAMI LAKES   FL   33014-2811 128   Affiliated   571  
Anson County   Dialysis Care of Anson County   923 E CASWELL ST     WADESBORO  
NC   28170-2305 129   Affiliated   573   Edgecomb County   Dialysis Care of
Edgecomb County   3206 WESTERN BLVD     TARBORO   NC   27886-1828 130  
Affiliated   574   Franklin County   Dialysis Care of Franklin County   1706 NC
HWY 39 N     LOUISBURG   NC   27549-8329 131   Affiliated   575   Hoke County  
Dialysis Care of Hoke County   403 S MAIN ST     RAEFORD   NC   28376-3222 132  
Affiliated   576   Martin County   Dialysis Care of Martin County   100 MEDICAL
DR     WILLIAMSTON   NC   27892-2156 133   Affiliated   578   Montgomery County
  Dialysis Care of Montgomery County (aka Montgomery)   323 W MAIN ST     BISCOE
  NC   27209-9528 134   Affiliated   579   Moore County   Dialysis Care of Moore
County (aka Pinehurst)   16 REGIONAL DR     PINEHURST   NC   28374-8850 135  
Affiliated   580   Richmond County   Dialysis Care of Richmond County   771
CHERAW RD     HAMLET   NC   28345-7158 136   Affiliated   581   Rockingham
County   Dialysis Care of Rockingham County   251 W KINGS HWY     EDEN   NC  
27288-5009 137   Affiliated   582   Rowan County   Dialysis Care of Rowan County
  111 DORSETT DR     SALISBURY   NC   28144-2278 138   Affiliated   583  
Rutherford County   Dialysis Care of Rutherford County   226 COMMERCIAL ST    
FOREST CITY   NC   28043-2851 139   Affiliated   399   Monterey Park   Monterey
Park Dialysis Center   2560 CORPORATE PL   STE 1-11 BLDG D   MONTEREY PARK   CA
  91754-7612 140   Affiliated   183   Mason Dixon   Mason-Dixon Baltimore County
  9635-A LIBERTY RD   STE 1   RANDALLSTOWN   MD   21133-2436 141   Affiliated  
184   Carrol County   Carroll County Dialysis Facility   412 MALCOLM DR   STE 31
  WESTMINSTER   MD   21157-6167 142   Affiliated   167   South Brooklyn   South
Brooklyn Nephrology Center   3915 AVENUE V   STE 14   BROOKLYN   NY   11234-5150
143   Affiliated   843   Phenix City   Phenix City Dialysis Center   1900
OPELIKA RD     PHENIX CITY   AL   36867-3640 144   Affiliated   876   Brea  
Brea Dialysis Center   595 TAMARACK AVE   STE A   BREA   CA   92821-3125 145  
Affiliated   878   Hemet   Hemet Dialysis Center   3050 W FLORIDA AVE     HEMET
  CA   92545-3619 146   Affiliated   883   Temecula   Temecula Dialysis Center  
40945 COUNTY CENTER DR   STE G   TEMECULA   CA   92591-6006 147   Affiliated  
880   Riverside   Riverside Dialysis Center   4361 LATHAM ST   STE 1   RIVERSIDE
  CA   92501-1767 148   Affiliated   870   Napa   Napa Dialysis Center   3900
BEL AIRE PLZ   STE C   NAPA   CA   94558-2823 149   Affiliated   875   Santa Ana
  Santa Ana Dialysis Center   1820 E DEERE AVE     SANTA ANA   CA   92705-5721
150   Affiliated   879   Valley View Dialysis Center   Valley View Dialysis
Center (aka Morneo Valley)   26900 CACTUS AVE     MORENO VALLEY   CA  
92555-3912 151   Affiliated   884   Orange   Mainplace Dialysis Center (fka
Orange Dialysis Center)   972 W TOWN AND COUNTRY RD     ORANGE   CA   92868-4714
152   Affiliated   882   San Bernadino   Mountain Vista Dialysis Center (fka San
Bernadino Dailysis Center (Mountain Vista))   4041 NORTH UNIVERSITY PKWY     SAN
BERNARDINO   CA   92407-1823 153   Affiliated   871   Lakeport   Lakeport
Dialysis Center   804 11TH ST   STE 2   LAKEPORT   CA   95453-4102 154  
Affiliated   873   Vacaville   Vacaville Dialysis Center   941 MERCHANT ST    
VACAVILLE   CA   95688-5315 155   Affiliated   877   Corona   Corona Dialysis
Center   1820 FULLERTON AVE   STE 18   CORONA   CA   92881-3147 156   Affiliated
  872   Fairfield   Fairfield Dialysis Center   4660 CENTRAL WAY     FAIRFIELD  
CA   94534-1803 157   Affiliated   902   Westminster   Westminster Dialysis
Center (Federal Heights)   9053 HARLAN ST   STE 9   WESTMINSTER   CO  
80031-2908

 

Page 49 of 136



--------------------------------------------------------------------------------

158   Affiliated   901   Aurora   Aurora Dialysis Center   1411 S POTOMAC ST  
AMC II STE 1   AURORA   CO   80012-4536 159   Affiliated   900   Denver   Denver
Dialysis Center   2900 DOWNING ST   STE C   DENVER   CO   80205-4699 160  
Affiliated   903   Littleton   Littleton Dialysis Center   209 W COUNTY LINE RD
    LITTLETON   CO   80129-1901 161   Affiliated   904   South Denver   South
Denver Dialysis Center   850 E HARVARD AVE   STE 6   DENVER   CO   80210-5030
162   Affiliated   946   Lee Street Dialysis   Lee Street Dialysis (fka Grant
Park Dialysis Center)   5155 LEE ST NE     WASHINGTON   DC   20019-4051 163  
Affiliated   868   Leesburg   Leesburg Dialysis Center   801 E DIXIE AVE   STE
18A   LEESBURG   FL   34748-7699 164   Affiliated   866   Panama City   Panama
City Dialysis Center   615 HIGHWAY 231     PANAMA CITY   FL   32405-4704 165  
Affiliated   867   Marianna   Marianna Dialysis Center   2930 OPTIMIST DR    
MARIANNA   FL   32448-7703 166   Affiliated   864   Venice   Venice Dialysis
Center   816 PINEBROOK RD     VENICE   FL   34285-7103 167   Affiliated   827  
Buena Vista   Buena Vista Dialysis Center   349 GENEVA RD     BUENA VISTA   GA  
31803-1701 168   Affiliated   828   Decatur   Decatur Dialysis Center   1987
CANDLER RD     DECATUR   GA   30032-4212 169   Affiliated   825   Moultrie  
Moultrie Dialysis Center   2419 S MAIN ST     MOULTRIE   GA   31768-6531 170  
Affiliated   820   SW Atlanta   Southwest Atlanta Dialysis Center   3620 MARTIN
LUTHER KING DR SW     ATLANTA   GA   30331-3711 171   Affiliated   818   Griffin
  Griffin Dialysis Center   731 S 8TH ST     GRIFFIN   GA   30224-4818 172  
Affiliated   826   Columbus   Columbus Dialysis Center   6228 BRADLEY PARK DR  
STE B   COLUMBUS   GA   31904-3604 173   Affiliated   829   East Macon   East
Macon Dialysis Center   165 EMERY HWY   STE 11   MACON   GA   31217-3666 174  
Affiliated   817   Jonesboro   Jonesboro Dialysis Center   129 KING ST    
JONESBORO   GA   30236-3656 175   Affiliated   824   Milledgeville  
Milledgeville Dialysis Center   400 S WAYNE ST     MILLEDGEVILLE   GA  
31061-3446 176   Affiliated   823   Fort Valley   Fort Valley Dialysis Center  
557 BLUEBIRD BLVD     FORT VALLEY   GA   31030-5083 177   Affiliated   821  
Midtown   Linden Dialysis (fka Midtown-Atlanta)   121 LINDEN AVE NE     ATLANTA
  GA   30308-2432 178   Affiliated   953   E. St. Louis   Sauget Dialysis (fka
East St. Louis Dialysis Center)   2061 GOOSE LAKE RD     SAUGET   IL  
62206-2822 179   Affiliated   952   Granite City   Granite City Dialysis Center
  9 AMERICAN VLG     GRANITE CITY   IL   62040-3706 180   Affiliated   937  
Batesville   Batesville Dialysis Center Aka Renal Treatment Centers-Batesville  
232 STATE ROAD 129 S     BATESVILLE   IN   47006-7694 181   Affiliated   938  
Lawrenceburg   Lawrenceburg Dialysis Center   721 RUDOLPH WAY     GREENDALE   IN
  47025-8378 182   Affiliated   939   Madison   Madison Dialysis Center   220
CLIFTY DR   UNIT K   MADISON   IN   47250-1669 183   Affiliated   836   Newton  
Renal Treatment Center-Newton aka-Newton Dialysis Center   1223 WASHINGTON RD  
  NEWTON   KS   67114-4855 184   Affiliated   837   Derby   Renal Treatment
Center-Derby aka Derby Dialysis Center   250 W RED POWELL DR     DERBY   KS  
67037-2626 185   Affiliated   834   Winfield   Renal Treatment Center-Winfield
aka, Winfield Dialysis Center   1315 E 4TH AVE     WINFIELD   KS   67156-2457
186   Affiliated   830   Wichita   Wichita Dialysis Center   909 N TOPEKA ST    
WICHITA   KS   67214-3620 187   Affiliated   833   Garden City   Renal Treatment
Center-Garden City Aka-Garden City Dialysis Center   401 N MAIN ST     GARDEN
CITY   KS   67846-5429 188   Affiliated   831   E. Wichita   East Wichita
Dialysis Center   320 N HILLSIDE ST     WICHITA   KS   67214-4918 189  
Affiliated   832   Independance   Independence Dialysis Center   801 W MYRTLE ST
    INDEPENDENCE   KS   67301-3239 190   Affiliated   835   Parson, KS   Parsons
Dialysis Center   1902 S US HWY 59   BLDG B   PARSONS   KS   67357-4948 191  
Affiliated   814   Wheaton   Wheaton Dialysis Center   11941 GEORGIA AVE    
WHEATON   MD   20902 192   Affiliated   812   Rockville   Rockville Dialysis
Center   14915 BROSCHART RD   STE 1   ROCKVILLE   MD   20850-3367 193  
Affiliated   815   Owing Mills   Owings Mills Dialysis Center (fka-Renal
Treatment Center-Owings Mills)   10 CROSSROADS DR   STE 11   OWINGS MILLS   MD  
21117-5463 194   Affiliated   811   Berlin   Berlin Dialysis Center   314
FRANKLIN AVE   STE 36   BERLIN   MD   21811-1238 195   Affiliated   810   Easton
  Easton Dialysis Center   402 MARVEL CT     EASTON   MD   21601-4052 196  
Affiliated   813   Chestertown   Chestertown Dialysis Center (fka Renal
Treatment Centers-Chestertown)   100 BROWN ST     CHESTERTOWN   MD   21620 197  
Affiliated   951   Hope Again   Hope Again Dialysis Center- fka Kennett Dialysis
Center   1207 STATE ROUTE VV     KENNETT   MO   63857-3823 198   Affiliated  
950   Poplar Bluff   Bluff City Dialysis Center   2400 LUCY LEE PKWY   STE E  
POPLAR BLUFF   MO   63901-2429 199   Affiliated   949   Crystal City   Crystal
City Dialysis Center   960 SO TRUMAN BLVD     CRYSTAL CITY   MO   63019-1329 200
  Affiliated   947   St. Louis   St. Louis Dialysis Center (fka Renal Treatment
Center-St. Louis)   2610 CLARK AVE     SAINT LOUIS   MO   63103-2502 201  
Affiliated   944   Burlington   Burlington Dialysis   873 HEATHER RD    
BURLINGTON   NC   27215-6288 202   Affiliated   838   Scottsbluff   Scottsbluff
Dialysis Center   3812 AVENUE B     SCOTTSBLUFF   NE   69361-4780 203  
Affiliated   802   Bridgewater   Bridgewater Dialysis Center (fka Renal
Treatment Center-Bridgewater)   2121 US HWY 22     BOUND BROOK   NJ   08805-1546
204   Affiliated   845   West Las Vegas   Las Vegas Dialysis Center   150 S
VALLEY VIEW BLVD     LAS VEGAS   NV   89107 205   Affiliated   846   North Las
Vegas   North Las Vegas Dialysis Center   2300 MCDANIEL ST     NORTH LAS VEGAS  
NV   89030-6318 206   Affiliated   940   Cincinnati   Eastgate Dialysis (fka
Cincinnati)   4435 AICHOLTZ RD     CINCINNATI   OH   45245-1690 207   Affiliated
  885   Tulsa   Tulsa Dialysis   4436 S HARVARD AVE     TULSA   OK   74135-2605
208   Affiliated   897   NW Bethany   Northwest Bethany Dialysis Center   7800
NW 23RD ST   STE A   BETHANY   OK   73008-4948 209   Affiliated   890   Duncan  
Duncan Dialysis Center   2645 W ELK AVE     DUNCAN   OK   73533-1572 210  
Affiliated   893   Shawnee   Shawnee Dialysis Center   4409 N KICKAPOO AVE   STE
113   SHAWNEE   OK   74804-1224 211   Affiliated   895   Stillwater   Stillwater
Dialysis Center   406 E HALL OF FAME AVE   STE 3   STILLWATER   OK   74075-5447

 

Page 50 of 136



--------------------------------------------------------------------------------

212   Affiliated   955   Midwest City   Midwest City Dialysis Center   7221 E
RENO AVE     MIDWEST CITY   OK   73110-4474 213   Affiliated   886   Broken
Arrow   Broken Arrow Dialysis Center   1700 N 9TH ST     BROKEN ARROW   OK  
74012 214   Affiliated   888   Tahlequah   Tahlequah Dialysis Center   1373 E
BOONE ST     TAHLEQUAH   OK   74464-3330 215   Affiliated   899   Edmund  
Edmond Dialysis   50 S BAUMANN AVE     EDMOND   OK   73034-5676 216   Affiliated
  889   Altus   Altus Dialysis Center   205 S PARK LN   STE 13   ALTUS   OK  
73521-5756 217   Affiliated   896   Elk City   Elk City Dialysis Center   1601 W
2ND ST     ELK CITY   OK   73644-4427 218   Affiliated   887   Claremore  
Claremore Dialysis Center   202 E BLUE STARR DR     CLAREMORE   OK   74017-4223
219   Affiliated   891   Norman   Norman Dialysis Center   1818 W LINDSEY ST  
STE 14 BLDG B   NORMAN   OK   73069-4159 220   Affiliated   862   Pocono  
Pocono Dialysis Center   100 PLAZA CT   STE B   EAST STROUDSBURG   PA  
18301-8258 221   Affiliated   861   Palmerton   Palmerton Dialysis Center   185
DELAWARE AVE   STE C   PALMERTON   PA   18071-1716 222   Affiliated   860  
Jennersville   Jennersville Dialysis Center   1011 W BALTIMORE PIKE     WEST
GROVE   PA   19390-9446 223   Affiliated   858   Lewistown   Lewistown Dialysis
Center   611 ELECTRIC AVE     LEWISTOWN   PA   17044-1128 224   Affiliated   854
  Lemoyne   Camp Hill Dialysis Center (fka Lemoyne Dialysis Center (York
Hospital Acutes))   425 N 21ST ST   LOWER LEVEL   CAMP HILL   PA   17011-2223
225   Affiliated   856   Upland   Upland Dialysis Center   1 MEDICAL CENTER BLVD
  STE 12   CHESTER   PA   19013-3902 226   Affiliated   848   South Philadelphia
  So. Philadelphia Dialysis Center   109 DICKINSON ST     PHILADELPHIA   PA  
19147-6107 227   Affiliated   857   Exton   Exton Dialysis Center   710
SPRINGDALE DR     EXTON   PA   19341-2828 228   Affiliated   847   Northeast
Philadelphia   NE Philadelphia Dialysis Center   518 KNORR ST     PHILADELPHIA  
PA   19111-4604 229   Affiliated   934   Longview   Longview Dialysis Center  
425 N FREDONIA ST     LONGVIEW   TX   75601-6464 230   Affiliated   935  
Marshall-RTC   Marshall Dialysis Center   1301 S WASHINGTON AVE     MARSHALL  
TX   75670-6215 231   Affiliated   933   Conroe   Conroe Dialysis Center   500
MEDICAL CENTER BLVD   STE 175   CONROE   TX   77304-2899 232   Affiliated   928
  San Marcos   Hill Country Dialysis Center Of San Marcos   1820 PETER GARZA DR
    SAN MARCOS   TX   78666-7407 233   Affiliated   923   Sherman   Sherman
Dialysis Center   205 W LAMBERTH RD     SHERMAN   TX   75092-2659 234  
Affiliated   932   Tomball   Tomball Dialysis Center   27720A TOMBALL PKWY    
TOMBALL   TX   77375- 235   Affiliated   919   Cleveland   Cleveland Dialysis
Center   600 E HOUSTON   STE 63   CLEVELAND   TX   77327-4689 236   Affiliated  
921   Livingston   Livingston Dialysis Center   209 W PARK     LIVINGSTON   TX  
77351-7020 237   Affiliated   920   Kingwood   Kingwood Dialysis Center   2300
GREEN OAK DR   STE 5   KINGWOOD   TX   77339-2053 238   Affiliated   930   North
Houston   North Houston Dialysis Center   129 LITTLE YORK RD     HOUSTON   TX  
77076-1020 239   Affiliated   926   Omni   Omni Dialysis Center (fka Hamilton
Dialysis Center)   9350 KIRBY DR   STE 11   HOUSTON   TX   77054-2528 240  
Affiliated   925   Victoria   Victoria Dialysis Center   1405 VICTORIA STATION
DR     VICTORIA   TX   77901-3092 241   Affiliated   922   Lufkin   Lufkin
Dialysis Center   700 S JOHN REDDITT DR     LUFKIN   TX   75904-3145 242  
Affiliated   927   Gonzales   Gonzales Dialysis Center   1406 N SARAH DEWITT DR
    GONZALES   TX   78629-2702 243   Affiliated   924   Denison   Denison
Dialysis Center   1220 REBA MCENTIRE LANE     DENISON   TX   75020-9057 244  
Affiliated   918   South San Antonio   South San Antonio Dialysis Center   1313
SE MILITARY DR   STE 111   SAN ANTONIO   TX   78214-2850 245   Affiliated   913
  Austin   Waterloo Dialysis Center (fka Austin Dialysis Center)   5310 BURNET
RD   UNIT 122   AUSTIN   TX   78756-2003 246   Affiliated   916   S. Austin   El
Milagro Dialysis Unit (fka South Austin Dialysis Center)   2800 S INTERSTATE HWY
35   STE 12   AUSTIN   TX   78704-5700 247   Affiliated   929   SW San Antonio  
Southwest San Antonio Dialysis Center   7515 BARLITE BLVD     SAN ANTONIO   TX  
78224-1311 248   Affiliated   936   Bedford   HEB Dialysis Center (Bedford)  
1401 BROWN TRL   STE A   BEDFORD   TX   76022-6416 249   Affiliated   917   TRC
Med Cntr   Med-Center Dialysis, fka Plaza Dialysis Center & Houston Kidney
Center #376   5610 ALMEDA RD     HOUSTON   TX   77004-7515 250   Affiliated  
908   Chesapeake   Chesapeake Dialysis Center   1400 CROSSWAYS BLVD   CROSSWAYS
II STE 16   CHESAPEAKE   VA   23320-2839 251   Affiliated   912   Hopewell  
Hopewell Dialysis Center   301 W BROADWAY AVE     HOPEWELL   VA   23860-2645 252
  Affiliated   911   Newport News   Newport News Dialysis Center   711 79TH ST  
  NEWPORT NEWS   VA   23605-2767 253   Affiliated   907   Norfolk   Norfolk
Dialysis Center   962 NORFOLK SQ     NORFOLK   VA   23502-3235 254   Affiliated
  909   Virginia Beach   Virginia Beach Dialysis Center   740 INDEPENDENCE CIR  
  VIRGINIA BEACH   VA   23455-6438 255   Affiliated   171   Palmer   Palmer
Dialysis Center   30 COMMUNITY DR     EASTON   PA   18045-2658 256   Affiliated
  589   Burgaw   SEDC (NC II) Burgaw Dialysis Center   704 S DICKERSON ST   PO
BOX 1391   BURGAW   NC   28425-4904 257   Affiliated   590   Elizabethtown  
SEDC (NC II) Elizabethtown Dialysis Center   101 DIALYSIS DR     ELIZABETHTOWN  
NC   28337-9048 258   Affiliated   591   Jacksonville   SEDC (NC II)
Jacksonville Dialysis Center   14 OFFICE PARK DR     JACKSONVILLE   NC  
28546-7325 259   Affiliated   592   Kenansville   SEDC (NC II) Kenansville
Dialysis Center   305 BEASLEY ST     KENANSVILLE   NC   28349-8798 260  
Affiliated   593   Shallotte   SEDC (NC II) Shallotte Dialysis Center   4770
SHALLOTTE AVE     SHALLOTTE   NC   28470-6596 261   Affiliated   594  
Whiteville   SEDC (NC II) Whiteville Dialysis Center   608 PECAN LN    
WHITEVILLE   NC   28472-2949 262   Affiliated   595   Wilmington   SEDC (NC II)
Wilmington Dialysis Center   2215 YAUPON DR     WILMINGTON   NC   28401-7334 263
  Affiliated   175   Deerfield   Deerfield Beach Artificial Kidney Center   1983
W HILLSBORO BLVD     DEERFIELD BEACH   FL   33442-1418 264   Affiliated   176  
Pampano Beach   Pompano Beach Artificial Kidney Center   600 SW 3RD ST   STE 11
  POMPANO BEACH   FL   33060-6936 265   Affiliated   177   Tamarack   Tamarac
Artificial Kidney Center   7140 W MCNAB RD     TAMARAC   FL   33321-5306

 

Page 51 of 136



--------------------------------------------------------------------------------

266   Affiliated   168   Atlantic AKC   Atlantic Artificial Kidney Center   6
INDUSTRIAL WAY W   STE B   EATONTOWN   NJ   07724-2258 267   Affiliated   587  
Rowan/Kannapolis   Dialysis Care of Kannapolis   1607 N MAIN ST     KANNAPOLIS  
NC   28081-2317 268   Affiliated   654   Cortez   Cortez Dialysis   610 E MAIN
ST   STE C   CORTEZ   CO   81321-3308 269   Affiliated   142   West Bountiful
4/6/98   West Bountiful Dialysis   724 W 500 S   STE 3   WEST BOUNTIFUL   UT  
84087-1471 270   Affiliated   187   Meherrin   Meherrin Dialysis Center   201A
WEAVER AVE     EMPORIA   VA   23847-1248 271   Affiliated   436   Montclair  
Montclair Dialysis Center   5050 PALO VERDE ST   STE 1   MONTCLAIR   CA  
91763-2329 272   Affiliated   259   Pipestone   Pipestone Dialysis   916 4TH AVE
SW     PIPESTONE   MN   56164-1054 273   Affiliated   236   Washington  
Washington Dialysis Center   154 WASHINGTON PLZ     WASHINGTON   GA   30673-2074
274   Affiliated   235   Elberton   Elberton Dialysis Center   894 ELBERT ST    
ELBERTON   GA   30635-2628 275   Affiliated   174   Gulf Breeze   Gulf Breeze
Dialysis Center   1519 MAIN ST     DUNEDIN   FL   34698-4650 276   Affiliated  
526   Asheville   Asheville Kidney Center   1600 CENTRE PARK DR     ASHEVILLE  
NC   28805-6206 277   Affiliated   528   Sylva   Sylva Dialysis Center   655
ASHEVILLE HWY     SYLVA   NC   28779-2747 278   Affiliated   527  
Hendersonville   Hendersonville Dialysis Center   500 BEVERLY HANKS CTR   HWY 25
N   HENDERSONVILLE   NC   28792 279   Affiliated   389   Memorial   Memorial
Dialysis   4427 S ROBERTSON ST     NEW ORLEANS   LA   70115-6308 280  
Affiliated   127   Warner Robbins   Dialysis Center of Middle Georgia-Warner
Robins   509 N HOUSTON RD     WARNER ROBINS   GA   31093-8844 281   Affiliated  
126   Macon - Middle Georgia   Dialysis Center of Middle Georgia-Macon   747 2ND
ST     MACON   GA   31201-6835 282   Affiliated   344   Oakland PD   Oakland
Peritoneal Dialysis Center (Piedmont PD)   5352 CLAREMONT AVE     OAKLAND   CA  
94618 283   Affiliated   384   Fairfax   Fairfax Dialysis Center   8501
ARLINGTON BLVD   STE 1   FAIRFAX   VA   22031-4625 284   Affiliated   374  
Houston SW   Houston Kidney Center Southwest   11111 BROOKLET DR   STE 1 BLDG 1
  HOUSTON   TX   77099-3555 285   Affiliated   545   Pikes Peak   Pikes Peak
Dialysis Center   2002 LELARAY ST   STE 13   COLORADO SPRINGS   CO   80909-2804
286   Affiliated   546   Printers Place   Printers Place Dialysis   2802
INTERNATIONAL CIR     COLORADO SPRINGS   CO   80910-3127 287   Affiliated   541
  Lakewood Colorado   Lakewood Dialysis Center   1750 PIERCE ST     LAKEWOOD  
CO   80214-1434 288   Affiliated   543   Boulder   Boulder Dialysis Center  
2880 FOLSOM ST   STE 11   BOULDER   CO   80304-3769 289   Affiliated   542  
Thornton   Thornton Dialysis Center   8800 FOX DR     THORNTON   CO   80260-6880
290   Affiliated   544   Arvada   Arvada Dialysis Center   9950 W 80TH AVE   STE
25   ARVADA   CO   80005-3914 291   Affiliated   173   Ft. Lauderdale   CDC
South-Ft Lauderdale Renal Associates   6264 N FEDERAL HWY     FORT LAUDERDALE  
FL   33308-1904 292   Affiliated   380   Houston Cypress Station   Houston
Kidney Center Cypress Station   221 FM 1960 RD W   STE H   HOUSTON   TX  
77090-3537 293   Affiliated   169   Erie County   Cleve Hill Dialysis Center
(Fka Cleve Hill Limited Partnership-Erie Dialysis &ECMC Dialysis Center At Cleve
Hill )   1461 KENSINGTON AVE     BUFFALO   NY   14215-1436 294   Affiliated  
430   UCLA Pediatrics   Century City Dialysis (fka UCLA, DaVita Westwood UCLA)  
10630 SANTA MONICA BLVD     LOS ANGELES   CA   90025-4837 295   Affiliated   501
  Bronx   Bronx Dialysis Center   1615 EASTCHESTER RD     BRONX   NY  
10461-2603 296   Affiliated   502   Catskill   Catskill Dialysis Center   139
FORESTBURGH RD     MONTICELLO   NY   12701-2364 297   Affiliated   505  
Riverdale   Riverdale Dialysis Center   170 W 233RD ST     BRONX   NY  
10463-5639 298   Affiliated   506   South Bronx   South Bronx Dialysis Center  
1940 WEBSTER AVE     BRONX   NY   10457-4261 299   Affiliated   507   Stanten
Island   Richmond Kidney Center (Staten Island)   1366 VICTORY BLVD     STATEN
ISLAND   NY   10301-3907 300   Affiliated   238   McDonough   McDonough Dialysis
Center   114 DUNN ST     MCDONOUGH   GA   30253-2347 301   Affiliated   192  
Milford   Delaware Valley Dialysis Center (fka Milford)   102 DAVITA DR    
MILFORD   PA   18337-9390 302   Affiliated   191   Honesdale   Honesdale
Dialysis Center-NE Regional   RR 6 BOX 6636   STOURBRIDGE MALL   HONESDALE   PA
  18431-9649 303   Affiliated   247   Memorial   Memorial Dialysis Center  
11621 KATY FWY     HOUSTON   TX   77079-1801 304   Affiliated   246   Katy
Dialysis Center   Grand Parkway Dialysis Center   403 W GRAND PKWY S   STE T  
KATY   TX   77494-8358 305   Affiliated   245   Cyfair Dialysis Center   Cyfair
Dialysis Center   9110 JONES RD   STE 11   HOUSTON   TX   77065-4489 306  
Affiliated   165   Port Chester   Port Chester Dialysis and Renal Center   38
BULKLEY AVE     PORT CHESTER   NY   10573-3902 307   Affiliated   193   Franklin
Dialysis   Franklin Dialysis Center   150 SOUTH INDEPENDENCE WEST   11 PUBLIC
LEDGER BLDG   PHILADELPHIA   PA   19106-3413 308   Affiliated   156   Grand
Blanc   Grand Blanc Dialysis Center   3625 GENESYS PKWY     GRAND BLANC   MI  
48439-8070 309   Affiliated   397   Oxford Court   Oxford Court Dialysis   930
TOWN CENTER DR   STE G1   LANGHORNE   PA   19047-4260 310   Affiliated   348  
Antioch   Antioch Dialysis   3100 DELTA FAIR BLVD     ANTIOCH   CA   94509-4001
311   Affiliated   401   North Palm Beach   North Palm Beach Dialysis Center  
2841 PGA BLVD     PALM BEACH GARDENS   FL   33410-2910 312   Affiliated   277  
Lodi   Lodi Dialysis Center   1610 W KETTLEMAN LN   STE D   LODI   CA  
95242-4210 313   Affiliated   438   United   United Dialysis Center   3111 LONG
BEACH BLVD     LONG BEACH   CA   90807-5015 314   Affiliated   437   Premier  
Premier Dialysis Center   7612 ATLANTIC AVE     CUDAHY   CA   90201-5020 315  
Affiliated   349   Salinas   Salinas Dialysis Center   955 BLANCO CIR   STE C  
SALINAS   CA   93901-4452 316   Affiliated   428   Lowry I   Lowry Dialysis
Center   7465 E 1ST AVE   STE A   DENVER   CO   80230-6877 317   Affiliated  
154   Ypsilanti   Ypsilanti Dialysis   2766 WASHTENAW RD     YPSILANTI   MI  
48197-1506 318   Affiliated   237   Eastpoint   East Point Dialysis   2669
CHURCH ST     EAST POINT   GA   30344-3115 319   Affiliated   520   Celia Dill  
Celia Dill Dialysis Center   667 STONELEIGH AVE   STE 123 BARNS OFFICE CENTER  
CARMEL   NY   10512-2454

 

Page 52 of 136



--------------------------------------------------------------------------------

320   Affiliated   248   Elmbrook   Brookriver Dialysis   8101 BROOKRIVER DR    
DALLAS   TX   75247-4003 321   Affiliated   402   Ocala East   OCALA Regional
Kidney Center-East   2870 SE 1ST AVE     OCALA   FL   34471-0406 322  
Affiliated   403   Ocala West   OCALA Regional Kidney Center-West   9401 SW HWY
200   BLDG 6   OCALA   FL   34481-9612 323   Affiliated   404   Ocala South  
OCALA Regional Kidney Center-South   13940 N US HWY 441   BLDG 4   LADY LAKE  
FL   32159-8908 324   Affiliated   417   Delta Sierra Dialysis   Delta-Sierra
Dialysis Center   555 W BENJAMIN HOLT DR   STE 2   STOCKTON   CA   95207-3839
325   Affiliated   552   Olympic View   Olympic View Dialysis Center   125 16TH
AVE E CSB   5TH FL   SEATTLE   WA   98112 326   Affiliated   148   Pratt   Pratt
Dialysis Center   203 WATSON ST   STE 11   PRATT   KS   67124-3092 327  
Affiliated   196   Buffalo   Renal Care of Buffalo   550 ORCHARD PARK RD    
WEST SENECA   NY   14224-2646 328   Affiliated   555   Woodland   Woodland
Dialysis Center   912 WOODLAND DR   STE B   ELIZABETHTOWN   KY   42701-2795 329
  Affiliated   556   Taylor   Taylor County Dialysis Center   101 KINGSWOOD DR  
  CAMPBELLSVILLE   KY   42718-9634 330   Affiliated   491   Gary   Comprehensive
Renal Care (CRC)-Gary   4802 BROADWAY     GARY   IN   46408-4509 331  
Affiliated   492   Hammond   Comprehensive Renal Care (CRC)-Hammond   222
DOUGLAS ST     HAMMOND   IN   46320-1960 332   Affiliated   493   Valparaiso  
Comprehensive Renal Care (CRC)-Valparaiso   606 E LINCOLNWAY     VALPARAISO   IN
  46383-5728 333   Affiliated   494   Michigan City   Comprehensive Renal Care
(CRC)-Michigan City   9836 WEST 400 NORTH     MICHIGAN CITY   IN   46360-2910
334   Affiliated   495   Munster   Comprehensive Renal Care (CRC)-Munster   9100
CALUMET AVE     MUNSTER   IN   46321-1737 335   Affiliated   497   South
County-Deaconess   South County Dialysis (Deaconess)   4145 UNION RD     SAINT
LOUIS   MO   63129-1064 336   Affiliated   266   South Hayward   South Hayward
Dialysis Center   254 JACKSON ST     HAYWARD   CA   94544-1907 337   Affiliated
  164   Dyker Heights   Dyker Heights Dialysis Center   1435 86TH ST    
BROOKLYN   NY   11228-3435 338   Affiliated   152   Clarkston   Clarkston
Dialysis Center   6770 DIXIE HWY   STE 25   CLARKSTON   MI   48346-2089 339  
Affiliated   534   Hudson Valley   Hudson Valley Dialysis Center   155 WHITE
PLAINS RD     TARRYTOWN   NY   10591-5523 340   Affiliated   971   Central Tulsa
  Central Tulsa Dialysis Center   1124 S SAINT LOUIS AVE     TULSA   OK  
74120-5413 341   Affiliated   972   Okmulgee   Okmulgee Dialysis Center   201 SO
DELAWARE AVE     OKMULGEE   OK   74447-5528 342   Affiliated   974   Muskogee  
Muskogee Community Dialysis   2316 W SHAWNEE ST     MUSKOGEE   OK   74401-2228
343   Affiliated   975   Miami-Oklahoma   Tri-State Dialysis Center (fka Miami
Dialysis Center (OK))   2510 N MAIN ST     MIAMI   OK   74354-1602 344  
Affiliated   977   Stilwell   Stilwell Dialysis Center   80851 HWY 59    
STILWELL   OK   74960 345   Affiliated   496   East Chicago   Comprehensive
Renal Care (CRC)-East Chicago   4320 FIR ST   UNIT 44   EAST CHICAGO   IN  
46312-3078 346   Affiliated   549   Bright Dialysis   Bright Dialysis (fka Fort
Pierce Artificial Kidney Center, TRC of Fort Pierce-AKC)   1801 S 23RD ST   STE
1   FORT PIERCE   FL   34950-4830 347   Affiliated   153   Detroit   Detroit
Dialysis Center (Eastern Market, Brewery Park Development)   2674 E JEFFERSON
AVE     DETROIT   MI   48207-4129 348   Affiliated   166   White Plains   White
Plains Dialysis Center   200 HAMILTON AVE   STE 13B   WHITE PLAINS   NY  
10601-1859 349   Affiliated   337   Crescent Heights   Crescent Heights Dialysis
Center   8151 BEVERLY BLVD     LOS ANGELES   CA   90048-4514 350   Affiliated  
547   Pahrump Dialysis   Pahrump Dialysis Center   330 S LOLA LN   STE 1  
PAHRUMP   NV   89048-0884 351   Affiliated   598   Cherokee Dialysis Center  
Cherokee Dialysis Center   53 ECHOTA CHURCH RD     CHEROKEE   NC   28719-9702
352   Affiliated   444   Utah Valley   Utah Valley Dialysis Center   1055 N 500
W   STE 221   PROVO   UT   84604-3305 353   Affiliated   439   Washington Plaza
  Washington Plaza Dialysis Center   516 E WASHINGTON BLVD   # 522   LOS ANGELES
  CA   90015-3723 354   Affiliated   539   Commerce City   Commerce City
Dialysis Center   6320 HOLLY ST     COMMERCE CITY   CO   80022-3325 355  
Affiliated   251   Bloomington Dialysis   Bloomington Dialysis Unit of TRC (fka
Richfield)   8591 LYNDALE AVE S     BLOOMINGTON   MN   55420-2237 356  
Affiliated   133   Kent Community Dialysis   Kent Dialysis Center   21501 84TH
AVE S     KENT   WA   98032-1960 357   Affiliated   278   Florin Dialyis  
Florin Dialysis Center   7000 STOCKTON BLVD     SACRAMENTO   CA   95823-2312 358
  Affiliated   540   South Las Vegas Dialysis   South Las Vegas Dialysis Center
(Palms)   2250 S RANCHO DR   STE 115   LAS VEGAS   NV   89102-4456 359  
Affiliated   538   Longmont Dialysis   Longmont Dialysis Center   1715 IRON
HORSE DR   STE 17   LONGMONT   CO   80501-9617 360   Affiliated   500   Great
Bridge   Great Bridge Dialysis (fka Chesapeake II)   745 BATTLEFIELD BLVD N  
STE 1   CHESAPEAKE   VA   23320-0305 361   Affiliated   569   Weaverville
Dialysis   Weaverville Dialysis Facility   329 MERRIMON AVE     WEAVERVILLE   NC
  28787-9253 362   Affiliated   427   Lakewood Crossing   Lakewood Crossing
Dialysis   1057 S WADSWORTH BLVD   STE 1   LAKEWOOD   CO   80226-4361 363  
Affiliated   155   Jackson   Jackson Dialysis Center   234 W LOUIS GLICK HWY    
JACKSON   MI   49201-1326 364   Affiliated   429   Englewood   Englewood
Dialysis Center   3247 S LINCOLN ST     ENGLEWOOD   CO   80113-2505 365  
Affiliated   387   Harford Road Dialysis   Harford Road Dialysis Center   5800
HARFORD RD     BALTIMORE   MD   21214-1847 366   Affiliated   179   Arcadia  
Arcadia Dialysis Center   1341 E OAK ST     ARCADIA   FL   34266-8902 367  
Affiliated   388   Richmond Community   Richmond Community Hospital Dialysis
(fkaTRC @ Richmond Community/Richmond II)   1510 N 28TH ST   STE 11   RICHMOND  
VA   23223-5311 368   Affiliated   119   Henderson   Henderson Dialysis Center  
1002 US HWY 79 N     HENDERSON   TX   75652-6008 369   Affiliated   253  
Augusta   Nephrology Center of South Augusta   1631 GORDON HWY STE 1B    
AUGUSTA   GA   30906 370   Affiliated   510   Boston Post Road   Boston Post
Road Dialysis Center fka Co Op City Dialysis   4026 BOSTON RD     BRONX   NY  
10475-1122 371   Affiliated   512   Peekskill   Peekskill Cortlandt Dialysis
Center   2050 E MAIN ST   STE 15   CORTLANDT MANOR   NY   10567-2502 372  
Affiliated   513   Queens   Queens Dialysis Center   11801 GUY R BREWER BLVD    
JAMAICA   NY   11434-2101 373   Affiliated   517   Soundview   Soundview
Dialysis Center   1622 BRUCKNER BLVD   STE 24   BRONX   NY   10473-4553

 

Page 53 of 136



--------------------------------------------------------------------------------

374   Affiliated   516   Port Washington   Port Washington Dialysis Center   50
SEAVIEW BLVD     PORT WASHINGTON   NY   11050-4615 375   Affiliated   515  
Lynbrook   Lynbrook Dialysis Center   147 SCRANTON AVE     LYNBROOK   NY  
11563-2808 376   Affiliated   518   Yonkers Dialysis Center   Yonkers Dialysis  
575 YONKERS AVE     YONKERS   NY   10704-2601 377   Affiliated   537   IHS -
Queens Village   Queens Village Dialysis Center   22202 HEMPSTEAD AVE   STE 17  
QUEENS VILLAGE   NY   11429-2123 378   Affiliated   536   Coney Island - IHS  
Sheepshead Bay Renal Care Center (fka Coney Island)   26 BRIGHTON 11TH ST    
BROOKLYN   NY   11235-5304 379   Affiliated   521   Garden City I.H.S   Garden
City Dialysis Center   1100 STEWART AVE   STE 2   GARDEN CITY   NY   11530-4839
380   Affiliated   267   Kenneth Hahn- I.R.A   Kenneth Hahn Plaza Dialysis
Center (Willowbrook)   11854 S WILMINGTON AVE     LOS ANGELES   CA   90059-3016
381   Affiliated   279   North Highland   North Highlands Dialysis Center   4986
WATT AVE   STE F   NORTH HIGHLANDS   CA   95660-5182 382   Affiliated   294  
TRC Orangevale   Orangevale Dialysis Center   9267 GREENBACK LN   STE A2  
ORANGEVALE   CA   95662-4864 383   Affiliated   554   Forest Park Dialysis
Center   Forest Park Dialysis Center   380 FOREST PKWY   STE C   FOREST PARK  
GA   30297-2107 384   Affiliated   446   Grant Park Nursing Home Dialysis  
Grant Park Dialysis (fka Grants Park Nursing Home)   5000 NANNIE HELEN BURROUGHS
AVE NE     WASHINGTON   DC   20019-5506 385   Affiliated   455   Fourth Street
Dialysis   Fourth Street Dialysis   3101 N 4TH ST   STE B   LONGVIEW   TX  
75605-5146 386   Affiliated   274   Bay Breeze   Bay Breeze Dialysis   11465
ULMERTON RD     LARGO   FL   33778-1602 387   Affiliated   416   Hopi   Hopi
Dialysis Center- fka First Mesa   PO BOX 964   HWY 264   POLACCA   AZ   86042
388   Affiliated   178   Orlando Dialysis   Orlando Dialysis   14050 TOWN LOOP
BLVD   STE 14A   ORLANDO   FL   32837-6190 389   Affiliated   170   Celebration
Dialysis   Celebration Dialysis   1154 CELEBRATION BLVD     CELEBRATION   FL  
34747-4605 390   Affiliated   1500   Mt. Dora Dialysis   Mt. Dora Dialysis  
2735 W OLD US HIGHWAY 441     MOUNT DORA   FL   32757-3526 391   Affiliated  
1501   Lake Dialysis   Lake Dialysis   221 N 1ST ST     LEESBURG   FL  
34748-5150 392   Affiliated   146   Puyallup Community Dialysis   Puyallup
Dialysis Center   716 SOUTH HILL PARK DR   STE C   PUYALLUP   WA   98373-1445
393   Affiliated   562   Towson Dialysis   Dulaney Towson Dialysis Center   113
WEST RD   STE 21   TOWSON   MD   21204-2318 394   Affiliated   188  
Purcellville   Purcellville Dialysis Center   280 N HATCHER AVE     PURCELLVILLE
  VA   20132-3193 395   Affiliated   476   Iris City   Iris City Dialysis (aka
Griffin)   521 N EXPRESSWAY   STE 159   GRIFFIN   GA   30223-2073 396  
Affiliated   1521   Slidell Kidney Care   Slidell Kidney Care   1150 ROBERT BLVD
  STE 24   SLIDELL   LA   70458-2005 397   Affiliated   385   Rivertowne
Dialysis   Rivertowne Dialysis (fka Oxon Hill Dialysis)   6192 OXON HILL RD  
1ST FL   OXON HILL   MD   20745-3114 398   Affiliated   477   Pearland Dialysis
  Pearland Dialysis   6516 BROADWAY ST   STE 122   PEARLAND   TX   77581-7879
399   Affiliated   419   East Aurora Dialysis   East Aurora Dialysis (aka Aurora
II)   482 S CHAMBERS RD     AURORA   CO   80017-2092 400   Affiliated   1507  
Merrillville Dialysis   CRC-Merrillville Dialysis Center   9223 TAFT ST    
MERRILLVILLE   IN   46410-6911 401   Affiliated   563   Bricktown Dialysis  
Bricktown Dialysis Center   525 JACK MARTIN BLVD   FL 2   BRICK   NJ  
08724-7735 402   Affiliated   423   Sapulpa   Sapulpa Dialysis (fka
Jenks-Sapulpa)   9647 RIDGEVIEW ST     TULSA   OK   74131-6205 403   Affiliated
  1526   Ellijay Dialysis   Ellijay Dialysis   449 INDUSTRIAL BLVD   STE 24  
ELLIJAY   GA   30540-6724 404   Affiliated   1527   Gainesville Dialysis  
Gainesville Dialysis   2545 FLINTRIDGE RD   STE 13   GAINESVILLE   GA  
30501-7428 405   Affiliated   1528   Newnan Dialysis   Newnan Dialysis   1565 E
HWY 34   STE 13   NEWNAN   GA   30265 406   Affiliated   405   Ocala Regional
Kidney Center - North   OCALA North Dialysis Center   2620 W HWY 316     CITRA  
FL   32113-3555 407   Affiliated   1516   Pin Oak Dialysis   Pin Oak Dialysis
Center (aka Katy II)   1302 PIN OAK RD     KATY   TX   77494-6848 408  
Affiliated   1523   Imperial Care Dialysis   Imperial Care Dialysis Center  
4345 E IMPERIAL HWY     LYNWOOD   CA   90262-2318 409   Affiliated   1533   St.
Louis Park Dialysis   St. Louis Park Dialysis Center   3505 LOUISIANA AVE S    
ST LOUIS PARK   MN   55426-4121 410   Affiliated   1517   Minneapolis NE
Dialysis   Minneapolis NE Dialysis   1049 10TH AVE SE     MINNEAPOLIS   MN  
55414-1312 411   Affiliated   298   Flushing Dialysis   Flushing Dialysis Center
  3469 PIERSON PL   STE A   FLUSHING   MI   48433-2413 412   Affiliated   1535  
Dialysis Systems of Covington   Dialysis Systems of Covington   210 GREENBRIAR
BLVD     COVINGTON   LA   70433-7235 413   Affiliated   1536   Dialysis Systems
of Hammond   Dialysis Systems of Hammond   15799 PROFESSIONAL PLZ     HAMMOND  
LA   70403-1452 414   Affiliated   433   Soledad Dialysis   Soledad Dialysis
Center   901 LOS COCHES DR     SOLEDAD   CA   93960-2995 415   Affiliated   443
  Lake Elsinore Dialysis   Lake Elsinore Dialysis   32291 MISSION TRL   BLDG S  
LAKE ELSINORE   CA   92530 416   Affiliated   1511   Clinton Dialysis Center  
Clinton Dialysis Center   150 S 31ST ST     CLINTON   OK   73601-9118 417  
Affiliated   456   Bakers Ferry   Bakers Ferry Dialysis   3645 BAKERS FERRY RD
SW     ATLANTA   GA   30331-3712 418   Affiliated   1509   Hermiston   Hermiston
Community Dialysis Center   1155 W LINDA AVE     HERMISTON   OR   97838-9601 419
  Affiliated   1539   Yakima   Yakima Dialysis Center   1221 N 16TH AVE    
YAKIMA   WA   98902-1347 420   Affiliated   409   Madison   Madison Dialysis
Center   302 HIGHWAY ST     MADISON   NC   27025-1672 421   Affiliated   1508  
Swannanoa Dialysis   Swannanoa Dialysis Center (fka Black Mountain, NC)   2305
US HIGHWAY 70     SWANNANOA   NC   28778-8207 422   Affiliated   2009   NE
Wichita Dialysis   NE Wichita Dialysis Center   2630 N WEBB RD   STE 1 BLDG 1  
WICHITA   KS   67226-8174 423   Affiliated   2005   Chadbourn Dialysis  
Chadbourn Dialysis Center (fkaColumbus County)   210 STRAWBERRY BLVD    
CHADBOURN   NC   28431-1418 424   Affiliated   1506   Western Home Dialysis  
Mile High Home Dialysis PD (fka Western Home)   1750 PIERCE ST   STE A  
LAKEWOOD   CO   80214-1434 425   Affiliated   2019   Tustin Dialysis   Tustin
Dialysis (aka Santa Ana)   2090 N TUSTIN AVE   STE 1   SANTA ANA   CA  
92705-7869 426   Affiliated   182   Appomatox   Appomattox Dialysis (Petersburg)
  15 W OLD ST     PETERSBURG   VA   23803-3221 427   Affiliated   2002  
Maryville Dialysis   Maryville Dialysis   2130 VADALABENE DR     MARYVILLE   IL
  62062-5632

 

Page 54 of 136



--------------------------------------------------------------------------------

428   Affiliated   2001   Mission Hills   Mission Hills Dialysis (aka Cristo
Rey)   2700 N STANTON ST     EL PASO   TX   79902-2500 429   Affiliated   125  
Moncrief   Moncrief Dialysis Partners   800 W 34TH ST   STE 11   AUSTIN   TX  
78705-1144 430   Affiliated   295   Southfield West Dialysis   Southfield West
Dialysis   21900 MELROSE AVE   STE 4   SOUTHFIELD   MI   48075-7967 431  
Affiliated   525   Neptune Dialysis   Neptune Dialysis Center   2180 BRADLEY AVE
    NEPTUNE   NJ   07753-4427 432   Affiliated   2014   Portsmouth Dialysis  
Portsmouth Dialysis Center   2000 HIGH ST     PORTSMOUTH   VA   23704-3012 433  
Affiliated   2016   Tokay Dialysis   Tokay Dialysis Center (fka East Lodi, CA)  
312 S FAIRMONT AVE   STE A   LODI   CA   95240-3840 434   Affiliated   1504  
Mt. Pocono Dialysis   Mt. Pocono Dialysis   100 COMMUNITY DR   STE 16  
TOBYHANNA   PA   18466-8986 435   Affiliated   1544   Greater Portsmouth  
Greater Portsmouth (aka Bon View Dialysis & Mid Town Hampton Road Dialysis)  
3516 QUEEN ST     PORTSMOUTH   VA   23707-3238 436   Affiliated   1545  
Peninsula Dialysis   Peninsula Dialysis Center (aka Immaculate Dialysis)   716
DENBIGH BLVD   STE D1 AND D2   NEWPORT NEWS   VA   23608-4414 437   Affiliated  
1540   Saginaw Dialysis   Saginaw Dialysis   1527 E GENESEE AVE     SAGINAW   MI
  48607-1755 438   Affiliated   1560   Churchview Dialysis   Churchview Dialysis
  5970 CHURCHVIEW DR     ROCKFORD   IL   61107-2574 439   Affiliated   1562  
Freeport Dialysis   Freeport Dialysis   1028 S KUNKLE BLVD     FREEPORT   IL  
61032-6914 440   Affiliated   1563   Rockford Dialysis   Rockford Dialysis  
3339 N ROCKTON AVE     ROCKFORD   IL   61103-2839 441   Affiliated   1564  
Whiteside Dialysis   Whiteside Dialysis   2600 N LOCUST   STE D   STERLING   IL
  61081-4602 442   Affiliated   2021   Pikesville Dialysis   Pikesville Dialysis
  1500 REISTERSTOWN RD   STE 22   PIKESVILLE   MD   21208-3836 443   Affiliated
  2000   Waynesville Dialysis   Waynesville Dialysis Center (fka Haywood, NC)  
11 PARK TERRACE DR     CLYDE   NC   28721-7445 444   Affiliated   296   Davison
Dialysis   Davison Dialysis   1011 S STATE RD     DAVISON   MI   48423-1903 445
  Affiliated   1557   Flint Dialysis   Flint Dialysis Center   2 HURLEY PLZ  
STE 115   FLINT   MI   48503-5904 446   Affiliated   1558   Hallwood Dialysis  
Hallwood Dialysis Center   4929 CLIO RD   STE B   FLINT   MI   48504-1886 447  
Affiliated   1559   Park Plaza Dialysis   Park Plaza Dialysis   G1075 N
BALLENGER HWY     FLINT   MI   48504-4431 448   Affiliated   1518   Rosemead
Springs Dialysis   Rosemead Springs Dialysis Center   3212 ROSEMEAD BLVD     EL
MONTE   CA   91731-2807 449   Affiliated   2022   Scottsdale Dialysis  
Scottsdale Dialysis Center   4725 N SCOTTSDALE RD   STE 1   SCOTTSDALE   AZ  
85251-7621 450   Affiliated   1570   Washington Parish Dialysis   Washington
Parish Dialysis   724 WASHINGTON ST     FRANKLINTON   LA   70438-1790 451  
Affiliated   2027   Brookhollow Dialysis   Brookhollow Dialysis   4918 W 34TH ST
    HOUSTON   TX   77092-6606 452   Affiliated   2017   Creekside   Creekside
Dialysis Center (fka So. Vacaville, CA)   141 PARKER ST     VACAVILLE   CA  
95688-3921 453   Affiliated   529   Middletown   Middletown Dialysis Center
(fka-Red Bank)   500 STATE ROUTE 35   UNION SQUARE PLAZA   RED BANK   NJ  
07701-5038 454   Affiliated   1541   Southwest Ohio Dialysis   Southwest Ohio
Dialysis (Xenia-SWORC)   215 S ALLISON AVE     XENIA   OH   45385-3694 455  
Affiliated   369   Oak Park   Oak Park Dialysis Center   13481 W 10 MILE RD    
OAK PARK   MI   48237-4633 456   Affiliated   2042   Eden Prairie   Eden Prairie
Dialysis   14852 SCENIC HEIGHTS RD   STE 255 BLDG B   EDEN PRAIRIE   MN  
55344-2320 457   Affiliated   1530   Owensboro Dialysis   Owensboro Dialysis
Center   1930 E PARRISH AVE     OWENSBORO   KY   42303-1443 458   Affiliated  
1531   Tell City Dialysis   CRC-Tell City Dialysis Center   1602 MAIN ST    
TELL CITY   IN   47586-1310 459   Affiliated   1576   Crestwood Dialysis  
Crestwood Dialysis (fka Health Research Group-St. Louis (HRG))   9901 WATSON RD
  STE 125   SAINT LOUIS   MO   63126-1855 460   Affiliated   2004   Copperfield
Dialysis   Copperfield Dialysis (fka Cabarrus County-NC, and Concord)   1030
VINEHAVEN DR     CONCORD   NC   28025-2438 461   Affiliated   1572   Grand
Island Dialysis   Grand Island Dialysis   603 S WEBB RD     GRAND ISLAND   NE  
68803-5141 462   Affiliated   1573   Harlan Dialysis   Harlan Dialysis   1213
GARFIELD AVE     HARLAN   IA   51537-2057 463   Affiliated   1574   Shenandoah
Dialysis   Shenandoah Dialysis   300 PERSHING AVE     SHENANDOAH   IA  
51601-2355 464   Affiliated   2053   Germantown Dialysis   Germantown Dialysis  
20111 CENTURY BLVD   STE C   GERMANTOWN   MD   20874-9165 465   Affiliated  
2051   Lamplighter Dialysis   Lamplighter Dialysis   12654 LAMPLIGHTER SQUARE  
  ST LOUIS   MO   63128 466   Affiliated   1578   Kidney Care of Largo   Kidney
Care of Largo   1300 MERCANTILE LN   STE 194   UPPER MARLBORO   MD   20774 467  
Affiliated   1579   Kidney Care of Laurel   Kidney Care of Laurel   14631 LAUREL
BOWIE ROAD   UNITS 1-15   LAUREL   MD   20707 468   Affiliated   2024   Durant
Dialysis   Durant Dialysis Center   411 WESTSIDE DR     DURANT   OK   74701-2932
469   Affiliated   2038   Palm Brook Dialysis   Palm Brook Dialysis Center  
14664 N DEL WEBB BLVD     SUN CITY   AZ   85351-2137 470   Affiliated   2043  
Cambridge Dialysis   Cambridge Dialysis Center   300 BYRN ST     CAMBRIDGE   MD
  21613-1908 471   Affiliated   2059   Reston Dialysis Center   Reston Dialysis
Center   1875 CAMPUS COMMONS DR   STE 11   RESTON   VA   20191-1564 472  
Affiliated   2040   Franconia Dialysis   Franconia Dialysis Centre   5695 KING
CENTRE DRIVE     ALEXANDRIA   VA   22315-5744 473   Affiliated   2041   Eagan
Dialysis   Eagan Dialysis Unit   2750 BLUE WATER RD   SUITE 3   EAGAN   MN  
55121-1400 474   Affiliated   1594   Central Des Moines Dialysis   Central Des
Moines Dialysis   1215 PLEASANT ST   STE 16   DES MOINES   IA   50309-1409 475  
Affiliated   1595   West Des Moines Dialysis   West Des Moines Dialysis   6800
LAKE DR   STE 185   WEST DES MOINES   IA   50266-2544 476   Affiliated   1596  
Creston Dialysis   Creston Dialysis   1700 W TOWNLINE ST     CRESTON   IA  
50801-1054 477   Affiliated   1597   Atlantic Dialysis   Atlantic Dialysis  
1500 E 10TH ST     ATLANTIC   IA   50022-1935 478   Affiliated   1598   Newton
Dialysis   Newton Dialysis   204 N 4TH AVE E   STE 134   NEWTON   IA  
50208-3135 479   Affiliated   2046   Dialysis of Des Moines   Riverpoint
Dialysis Unit   501 SW 7TH ST   STE B   DES MOINES   IA   50309-4538 480  
Affiliated   2060   Bellevue Dialysis   Bellevue Dialysis Center   3535 FACTORIA
BLVD SE   STE 15   BELLEVUE   WA   98006-1293 481   Affiliated   414   Somerset
Dialysis   Somerset Dialysis Center   240 CHURCHILL AVE     SOMERSET   NJ  
08873-3451

 

Page 55 of 136



--------------------------------------------------------------------------------

482   Affiliated   2031   East Ft. Lauderdale Dialysis   East Ft. Lauderdale
Dialysis Center (fka No. Broward)   1301 S ANDREWS AVE   STE 11   FT LAUDERDALE
  FL   33316-1823 483   Affiliated   1593   Spring Branch Dialysis   Spring
Branch Dialysis   1425 BLALOCK   STE 1   HOUSTON   TX   77055-4446 484  
Affiliated   1599   Battle Creek Dialysis   Battle Creek Dialysis   220 E
GOODALE AVE     BATTLE CREEK   MI   49037-2728 485   Affiliated   2025   Hampton
Avenue Dialysis   Hampton Avenue Dialysis-MO (Forest Park)   1425 HAMPTON AVE  
  SAINT LOUIS   MO   63139-3115 486   Affiliated   1605   Bogalusa Kidney Care  
Bogalusa Kidney Care   2108 SOUTH AVE F     BOGALUSA   LA   70427 487  
Affiliated   2055   Bardstown Dialysis   Bardstown Dialysis Center   210 W JOHN
FITCH AVE     BARDSTOWN   KY   40004-1115 488   Affiliated   2050   Southern
Pines   Southern Pines Dialysis Center   209 WINDSTAR PL     SOUTHERN PINES   NC
  28387-7086 489   Affiliated   2030   Montclare Dialysis   Montclare Dialysis
Center (aka Belmont Ave)   7009 W BELMONT AVE     CHICAGO   IL   60634-4533 490
  Affiliated   2048   Southern Hills   Southern Hills Dialysis Center   9280 W
SUNSET RD   STE 11   LAS VEGAS   NV   89148-4861 491   Affiliated   2068  
Kilgore Dialysis   Kilgore Dialysis Center   209 HWY 42 NORTH     KILGORE   TX  
75662-5019 492   Affiliated   2067   Brighton Dialysis   Brighton Dialysis  
4700 E BROMLEY LN   STE 13   BRIGHTON   CO   80601-7821 493   Affiliated   2023
  Union Gap   Union Gap Dialysis (aka Yakima)   1236 AHTANUM RIDGE DR   AHTANUM
RIDGE BUSINESS PARK   UNION GAP   WA   98903-1813 494   Affiliated   2039  
Dallas North Dialysis   Dallas North Dialysis Center (aka Greenville)   11886
GREENVILLE AVE   STE 1B   DALLAS   TX   75243-9743 495   Affiliated   2061  
Grovepark Dialysis   Grovepark Dialysis Center (fka Jackson Dialysis)   794
MCDONOUGH RD     JACKSON   GA   30233-1572 496   Affiliated   1583   Eastern
Kentucky Dialysis   Eastern Kentucky Dialysis   167 WEDDINGTON BRANCH RD    
PIKEVILLE   KY   41501-3204 497   Affiliated   1584   Paintsville Dialysis  
Paintsville Dialysis   4750 S KY ROUTE 321     HAGERHILL   KY   41222 498  
Affiliated   1582   West Virginia Dialysis   West Virginia Dialysis   300
PROSPERITY LANE   STE 15   LOGAN   WV   25601-3494 499   Affiliated   2049  
Reidsville Dialysis   Reidsville Dialysis   1307 FREEWAY DR     REIDSVILLE   NC
  27320-7104 500   Affiliated   2034   Elk Grove Dialysis   Elk Grove Dialysis  
9281 OFFICE PARK CIR   STE 15   ELK GROVE   CA   95758-8069 501   Affiliated  
2035   Weston Dialysis   Weston Dialysis Center (fka Cleveland Clinic )   2685
EXECUTIVE PARK DR   STE 1   WESTON   FL   33331-3651 502   Affiliated   1600  
McCook Dialysis   McCook Dialysis Center   801 W C ST     MCCOOK   NE  
69001-3591 503   Affiliated   1601   Hastings Dialysis   Hastings Dialysis
Center   1900 N SAINT JOSEPH AVE     HASTINGS   NE   68901-2652 504   Affiliated
  1602   Capital City Dialysis   Capital City Dialysis   307 N 46TH ST    
LINCOLN   NE   68503-3714 505   Affiliated   1616   Renal Care of Bowie   Renal
Care of Bowie   4861 TELSA DRIVE   STES G-H   BOWIE   MD   20715-4318 506  
Affiliated   1617   Renal Care of Takoma Park   Takoma Park Dialysis (fka Renal
Care of Takoma Park)   1502 UNIVERSITY BLVD E     HYATTSVILLE   MD   20783 507  
Affiliated   1618   Renal Care of Lanham   Renal Care of Lanham   8855 ANNAPOLIS
RD   STE 2   LANHAM   MD   20706-2942 508   Affiliated   1619   Parma Dialysis  
Parma Dialysis Center   6735 AMES RD     CLEVELAND   OH   44129-5601 509  
Affiliated   1620   Middleburg Heights Dialysis   Middleburg Hts. Dialysis  
7360 ENGLE RD     MIDDLEBURG HTS   OH   44130 510   Affiliated   1621   Rocky
River Dialysis   Rocky River Dialysis   20220 CENTER RIDGE RD   STE 5   ROCKY
RIVER   OH   44116-3567 511   Affiliated   1606   Diamond Valley Dialysis  
Diamond Valley Dialysis   1030 E FLORIDA AVE     HEMET   CA   92543-4511 512  
Affiliated   1607   Murrieta Dialysis   Murrieta Dialysis   25100 HANCOCK AVE  
STE 11   MURRIETA   CA   92562-5973 513   Affiliated   2057   South Chico
Dialysis   South Chico Dialysis Center   2345 FOREST AVE     CHICO   CA  
95928-7641 514   Affiliated   2099   Dixon Kidney Center   Dixon Kidney Center  
1131 N GALENA AVE     DIXON   IL   61021-1015 515   Affiliated   1640   Grand
Rapids   PDI-Grand Rapids   801 CHERRY ST SE     GRAND RAPIDS   MI   49506-1440
516   Affiliated   1641   Grand Rapids East   PDI-Grand Rapids East   1230
EKHART ST NE     GRAND RAPIDS   MI   49503-1372 517   Affiliated   1642   Grand
Haven   PDI-Grand Haven   16964 ROBBINS RD     GRAND HAVEN   MI   49417-2796 518
  Affiliated   1644   Highland Park   PDI-Highland Park   64 VICTOR ST    
HIGHLAND PARK   MI   48203-3128 519   Affiliated   1645   Cadieux   PDI-Cadieux
  6150 CADIEUX ROAD     DETROIT   MI   48224-2006 520   Affiliated   1646  
Montgomery   PDI-Montgomery   1001 FOREST AVE     MONTGOMERY   AL   36106-1181
521   Affiliated   1647   East Montgomery   PDI-East Montgomery   6890 WINTON
BLOUNT BLVD     MONTGOMERY   AL   36117-3516 522   Affiliated   1648  
Prattville   PDI-Prattville   1815 GLYNWOOD DR     PRATTVILLE   AL   36066-5584
523   Affiliated   1649   Elmore   PDI-Elmore   125 HOSPITAL DR     WETUMPKA  
AL   36092-1626 524   Affiliated   1650   Fitchburg   PDI-Fitchburg   551
ELECTRIC AVE     FITCHBURG   MA   01420-5371 525   Affiliated   1652   Rocky
Hill   PDI-Rocky Hill   30 WATERCHASE DR     ROCKY HILL   CT   06067-2110 526  
Affiliated   1653   Middlesex   PDI-Middlesex Dialysis Center   100 MAIN ST  
STE A   MIDDLETOWN   CT   06457-3477 527   Affiliated   1655   Johnstown  
PDI-Johnstown   344 BUDFIELD ST     JOHNSTOWN   PA   15904-3214 528   Affiliated
  1656   Ebensburg   PDI-Ebensburg   236 JAMESWAY RD     EBENSBURG   PA  
15931-4207 529   Affiliated   1657   Walnut Tower   PDI-Walnut Tower   834
WALNUT ST     PHILADELPHIA   PA   19107-5109 530   Affiliated   1659   Lancaster
  PDI-Lancaster   1412 E KING ST     LANCASTER   PA   17602-3240 531  
Affiliated   1660   Ephrata   PDI-Ephrata   67 W CHURCH ST     STEVENS   PA  
17578-9203 532   Affiliated   2083   Pinecrest Dialysis   Pinecrest Dialysis
(aka North Marshall-TX)   913 E PINECREST DR     MARSHALL   TX   75670-7309 533
  Affiliated   551   Westwood Dialysis   Westwood Dialysis Center (aka West
Seattle)   2615 SW TRENTON ST     SEATTLE   WA   98126-3745 534   Affiliated  
2107   Louisville Dialysis   Louisville Dialysis   8037 DIXIE HWY     LOUISVILLE
  KY   40258-1344 535   Affiliated   2018   Fair Oaks Dialysis   Fair Oaks
Dialysis Center (fka Chantilly & Centreville)   3955 PENDER DR   ONE PENDER
BUSINESS PARK   FAIRFAX   VA   22030-6091

 

Page 56 of 136



--------------------------------------------------------------------------------

536   Affiliated   421   Oak Cliff   Oak Cliff Dialysis   2000 S LLEWELLYN AVE  
  DALLAS   TX   75224-1804 537   Affiliated   2126   Gilmer Dialysis   Gilmer
Dialysis Center   519 N WOOD ST     GILMER   TX   75644-1746 538   Affiliated  
1608   Chicago Heights Dialysis   Chicago Heights Dialysis   177 W JOE ORR RD  
STE B   CHICAGO HEIGHTS   IL   60411-1733 539   Affiliated   1623   East Georgia
Dialysis   East Georgia Dialysis   450 GEORGIA AVE   STE A   STATESBORO   GA  
30458-5590 540   Affiliated   1639   Northlake Dialysis   Northlake Dialysis  
1350 MONTREAL RD   STE 2   TUCKER   GA   30084-8144 541   Affiliated   1680  
Down River Dialysis   Downriver Kidney Center   5600 ALLEN RD     ALLEN PARK  
MI   48101-2604 542   Affiliated   2063   Belcaro   Belcaro Dialysis Center  
755 S COLORADO BLVD     DENVER   CO   80246-8005 543   Affiliated   2076  
Sherwood Dialysis Center   Sherwood Dialysis Center   21035 SW PACIFIC HWY    
SHERWOOD   OR   97140-8062 544   Affiliated   2054   Lonetree Dialysis  
Lonetree Dialysis Center (aka Skyridge)   9777 MOUNT PYRAMID CT   STE 14  
ENGLEWOOD   CO   80112-6017 545   Affiliated   2078   River Park Dialysis  
River Park Dialysis (aka Conroe)   2010 S LOOP 336 W   STE 2   CONROE   TX  
77304-3313 546   Affiliated   2058   Northshore Dialysis   Northshore Kidney
Center (fka Slidell II)   106 MEDICAL CENTER DR     SLIDELL   LA   70461-5575
547   Affiliated   2036   Marysville Dialysis   Marysville Dialysis Center  
1015 8TH ST     MARYSVILLE   CA   95901-5271 548   Affiliated   2070   West
Georgia Dialysis   West Georgia Dialysis   1216 STARK AVE     COLUMBUS   GA  
31906-2500 549   Affiliated   2102   East Dearborn Dialysis   Westland Dialysis
(aka Canton)   36588 FORD RD     WESTLAND   MI   48185-3769 550   Affiliated  
2045   Downtown Houston Dialysis   Downtown Houston Dialysis Center   2207
CRAWFORD ST     HOUSTON   TX   77002-8915 551   Affiliated   2066   Concord
Dialysis   Concord Dialysis Center   2300 STANWELL DR   STE C   CONCORD   CA  
94520-4841 552   Affiliated   2087   Pendleton Dialysis   Pendleton Dialysis
(aka Clemson, Tri-County)   7703 HIGHWAY 76     PENDLETON   SC   29670-1818 553
  Affiliated   2106   New Albany Dialysis   New Albany Dialysis   2669
CHARLESTON RD     NEW ALBANY   IN   47150-2573 554   Affiliated   1585  
Whitesburg Dialysis   Whitesburg Dialysis   222 HOSPITAL RD   STE D   WHITESBURG
  KY   41858-7627 555   Affiliated   2047   Jacinto Dialysis   Jacinto Dialysis
Center (aka East Houston)   11515 MARKET STREET RD     HOUSTON   TX   77029-2305
556   Affiliated   2088   Transmountain Dialysis   Transmountain Dialysis (aka
Northeast El Paso, Rushfair)   5255 WOODROW BEAN   STE B18   EL PASO   TX  
79924-3832 557   Affiliated   2029   Southcrest Dialysis   Southcrest Dialysis
(aka South Creek)   9001 S 101ST EAST AVE   STE 11   TULSA   OK   74133-5799 558
  Affiliated   2071   Lake Hearn   Lake Hearn Dialysis (aka Dunwoody, Roswell,
Northside)   1150 LAKE HEARN DR NE   STE 1   ATLANTA   GA   30342-1566 559  
Affiliated   2118   Mt. Greenwood   Mt. Greenwood Dialysis   3401 W 111TH ST    
CHICAGO   IL   60655-3329 560   Affiliated   2086   Citrus Valley Dialysis
Center   Citrus Valley Dialysis (aka San Bernadino II)   894 HARDT STREET    
SAN BERNARDINO   CA   92408-2854 561   Affiliated   2095   McDowell County
Dialysis   McDowell County Dialysis Center   100 SPAULDING RD   STE 2   MARION  
NC   28752-5116 562   Affiliated   2115   Leigh Dialysis Center   Leigh Dialysis
Center (aka Leigh-Kempville-VA)   420 N CENTER DR   STE 128   NORFOLK   VA  
23502-4019 563   Affiliated   2120   Dialysis of Lithonia   Dialysis of Lithonia
  2485 PARK CENTRAL BLVD     DECATUR   GA   30035-3902 564   Affiliated   2114  
Embassy Lake Artificial Kidney Center   Embassy Lake Artificial Kidney Center
(fka Davie & South Broward AKC)   11011 SHERIDAN ST   STE 38   HOLLYWOOD   FL  
33026-1505 565   Affiliated   2056   Sun City Dialysis   Sun City Dialysis
(akaTexas Tech II)   600 NEWMAN ST     EL PASO   TX   79902-5543 566  
Affiliated   1651   PDI Worcester   PDI-Worcester Dialysis   19 GLENNIE ST   STE
A   WORCESTER   MA   01605-3918 567   Affiliated   2130   Davenport Dialysis
Center   Davenport Dialysis Center (aka Haines City II)   45597 HIGHWAY 27  
RIDGEVIEW PLAZA   DAVENPORT   FL   33897-4519 568   Affiliated   2081   Cinema
Dialysis   Cinema Dialysis (aka OKC South)   3909 S WESTERN AVE     OKLAHOMA
CITY   OK   73109-3405 569   Affiliated   2037   Greenwood Dialysis Center  
Greenwood Dialysis Center (North Tulsa)   1345 N LANSING AVE     TULSA   OK  
74106-5911 570   Affiliated   1712   TRC Alamosa Diakysis   Alamosa Dialysis  
612 DEL SOL DR     ALAMOSA   CO   81101-8548 571   Affiliated   1682   South
Austin   South Austin Dialysis   6114 S 1ST ST     AUSTIN   TX   78745-4008 572
  Affiliated   2109   Durango Dialysis Center   Durango Dialysis Center   72
SUTTLE STREET   STE D   DURANGO   CO   81303-6829 573   Affiliated   1700  
Bolivar Dialysis   Bolivar Dialysis   515 PECAN DR     BOLIVAR   TN   38008-1611
574   Affiliated   1701   Brownsville Dialysis   Brownsville Dialysis   380 N
DUPREE AVE     BROWNSVILLE   TN   38012-2332 575   Affiliated   1702   Camden
Dialysis   Camden Dialysis   168 W MAIN ST   STE A   CAMDEN   TN   38320-1767
576   Affiliated   1703   Collierville Dialysis   Collierville Dialysis   791 W
POPLAR AVE     COLLIERVILLE   TN   38017-2543 577   Affiliated   1705   Galleria
Dialysis   Galleria Dialysis   9160 HIGHWAY 64     LAKELAND   TN   38002-4766
578   Affiliated   1706   Humboldt Dialysis   Humboldt Dialysis   2214 OSBORNE
ST     HUMBOLDT   TN   38343-3044 579   Affiliated   1707   Stonegate Dialysis  
North Jackson Dialysis (fka Stonegate)   217 STERLING FARM DR     JACKSON   TN  
38305-5727 580   Affiliated   1708   Lexington Dialysis   Lexington Dialysis  
317 W CHURCH ST     LEXINGTON   TN   38351-2096 581   Affiliated   1709  
Pickwick Dialysis   Pickwick Dialysis   121 PICKWICK ST     SAVANNAH   TN  
38372-1953 582   Affiliated   1710   Selmber Dialysis   Selmer Dialysis   251
OAKGROVE RD     SELMER   TN   38375-1881 583   Affiliated   1713   Childs
Dialysis   Childs Dialysis   101 MAIN ST     CHILDS   PA   18407-2614 584  
Affiliated   1714   Dunmore Dialysis   Dunmore Dialysis   1212 O'NEIL HWY    
DUNMORE   PA   18512-1717 585   Affiliated   1716   Old Forge Dialysis   Old
Forge Dialysis   325 S MAIN ST     OLD FORGE   PA   18518-1677 586   Affiliated
  1717   Scranton Dialysis   Scranton Dialysis   475 MORGAN HWY     SCRANTON  
PA   18508-2605 587   Affiliated   1718   Tunkhannock Dialysis   Tunkhannock
Dialysis   5950 SR 6     TUNKHANNOCK   PA   18657-7905 588   Affiliated   1725  
East Evansville Dialysis   East Evansville Dialysis   1312 PROFESSIONAL BLVD    
EVANSVILLE   IN   47714-8007 589   Affiliated   1726   North Evansville Dialysis
  North Evansville Dialysis   1151 W BUENA VISTA RD     EVANSVILLE   IN  
47710-3334

 

Page 57 of 136



--------------------------------------------------------------------------------

590   Affiliated   1728   Jasper Dialysis   Jasper Dialysis   721 W 13TH ST  
STE 15   JASPER   IN   47546-1856 591   Affiliated   1729   Daviess County
Dialysis   Daviess County Dialysis   310 NE 14TH ST     WASHINGTON   IN  
47501-2137 592   Affiliated   1730   Gardenside Dialysis   Gardenside Dialysis  
70 N GARDENMILE RD     HENDERSON   KY   42420-5529 593   Affiliated   1732   PD
Evansville Dialysis   East Evansville Dialysis PD   1312 PROFESSIONAL BLVD    
EVANSVILLE   IN   47714-8007 594   Affiliated   2098   Meridian Dialysis Center
  Meridian Dialysis Center (aka Bayshore)   201 W FAIRMONT PKWY   STE A   LA
PORTE   TX   77571-6303 595   Affiliated   2100   Sycamore Dialysis   Sycamore
Dialysis (aka DeKalb)   2200 GATEWAY DR     SYCAMORE   IL   60178-3113 596  
Affiliated   2104   Ballenger Pointe Dialysis   Ballenger Pointe Dialysis (aka
West Flint)   2262 S BALLENGER HWY     FLINT   MI   48503-3447 597   Affiliated
  2139   Leitchfield Dialysis   Leitchfield Dialysis   912 WALLACE AVE   STE 16
  LEITCHFIELD   KY   42754-2405 598   Affiliated   2097   Roxbury Dialysis
Center   Roxbury Dialysis   622 ROXBURY RD     ROCKFORD   IL   61107-5089 599  
Affiliated   2148   LaGrange Dialysis   La Grange Dialysis   240 PARKER DR    
LA GRANGE   KY   40031-1200 600   Affiliated   2132   Des Moines East   East Des
Moines Dialysis (aka Des Moines II)   1301 PENNSYLVANIA AVE   STE 28   DES
MOINES   IA   50316-2365 601   Affiliated   2119   Lake Villa Dialysis   Lake
Villa Dialysis   37809 N IL ROUTE 59     LAKE VILLA   IL   60046-7332 602  
Affiliated   159   Seneca Dialysis   Seneca County Dialysis   65 SAINT FRANCIS
AVE     TIFFIN   OH   44883-3413 603   Affiliated   407   Perry   Perry Dialysis
Center   1027 KEITH DR     PERRY   GA   31069-2948 604   Affiliated   661  
Wilshire   Wilshire Dialysis   1212 WILSHIRE BLVD     LOS ANGELES   CA  
90017-1902 605   Affiliated   692   University Park   University Park Dialysis
Center   3986 S FIGUEROA ST     LOS ANGELES   CA   90037-1222 606   Affiliated  
1720   Metro East Dialysis   Metro East Dialysis   5105 W MAIN ST     BELLEVILLE
  IL   62226-4728 607   Affiliated   2196   Ocala Regional Kidney Centers  
Ocala Regional Kidney Centers Home Dialysis Division PD   2860 SE 1ST AVE    
OCALA   FL   34471-0406 608   Affiliated   2133   Little Village Dialysis  
Little Village Dialysis (Chicago)   2335 W CERMAK RD     CHICAGO   IL  
60608-3811 609   Affiliated   2112   Crossroads   Crossroads Dialysis (aka
Fullerton Dialysis)   3214 YORBA LINDA BLVD     FULLERTON   CA   92831-1707 610
  Affiliated   1727   Vincennes Dialysis   Vincennes Dialysis   700 WILLOW ST  
  VINCENNES   IN   47591-1028 611   Affiliated   1723   Spring Dialysis   Spring
Dialysis   607 TIMBERDALE LN   STE 1   HOUSTON   TX   77090-3043 612  
Affiliated   2190   River Center   Rivercenter Dialysis (aka Central San
Antonio)   1123 N MAIN AVE   STE 15   SAN ANTONIO   TX   78212-4738 613  
Affiliated   2193   Southcross Dialysis Center   Southcross Dialysis (aka
SouthEast San Antonio)   4602 E SOUTHCROSS BLVD     SAN ANTONIO   TX  
78222-4911 614   Affiliated   2125   Bonham Dialysis   Bonham Dialysis   201 W
5TH ST     BONHAM   TX   75418-4302 615   Affiliated   2192   Northwest Medical
Center Dialysis   NW Medical Center Dialysis (aka NorthWest San Antonio)   5284
MEDICAL DR   STE 1   SAN ANTONIO   TX   78229-4849 616   Affiliated   2124  
Ontario Dialysis   Ontario Dialysis (aka Dr. Handoko)   1950 S GROVE AVE   STE
11-15   ONTARIO   CA   91761-5693 617   Affiliated   1750   Chipley Community
Dialysis   Chipley Dialysis   877 3RD ST   STE 2   CHIPLEY   FL   32428-1855 618
  Affiliated   1751   North Ikaloosa   North Okaloosa Dialysis   320 REDSTONE
AVE W     CRESTVIEW   FL   32536-6433 619   Affiliated   1752   West Florida
Dialysis   West Florida Dialysis   8333 N DAVIS HWY   1ST FLOOR ATTN DIALYSIS
ROOM   PENSACOLA   FL   32514-6049 620   Affiliated   1753   Santa Rosa Dialysis
  Santa Rosa Dialysis   5819 HIGHWAY 90     MILTON   FL   32583-1763 621  
Affiliated   1755   Atmore Dialysis   Atmore Dialysis Center   807 E CRAIG ST  
  ATMORE   AL   36502-3017 622   Affiliated   1756   South Baldwin Dialysis  
South Baldwin Dialysis Center   150 W PEACHTREE AVE     FOLEY   AL   36535-2244
623   Affiliated   1731   Olney Dialysis   Olney Dialysis Center (aka Good
Samaritan Hospital)   117 N BOONE ST     OLNEY   IL   62450-2109 624  
Affiliated   2156   Lancaster Dialysis   Lancaster Dialysis   2424 W PLEASANT
RUN RD     LANCASTER   TX   75146-4005 625   Affiliated   2136   Columbia
Dialysis   RTC-Columbia Dialysis (MO)   1701 E BROADWAY   STE G12   COLUMBIA  
MO   65201-8029 626   Affiliated   2194   Las Palmas Dialysis Center   Las
Palmas Dialysis Center (aka West San Antonio)   803 CASTROVILLE RD   STE 415  
SAN ANTONIO   TX   78237-3148 627   Affiliated   2116   South Shore Dialysis
Center   South Shore Dialysis (aka Horizon)   212 GULF FWY S   STE G3   LEAGUE
CITY   TX   77573-3957 628   Affiliated   2191   Marymount Dilaysis Center  
Marymont Dialysis (aka NorthEast San Antonio)   2391 NE LOOP 410   STE 211   SAN
ANTONIO   TX   78217-5675 629   Affiliated   1744   Fox River Dialysis   Fox
River Dialysis   1910 RIVERSIDE DR     GREEN BAY   WI   54301-2319 630  
Affiliated   1745   Titletown Dialysis   Titletown Dialysis   120 SIEGLER ST    
GREEN BAY   WI   54303-2636 631   Affiliated   1746   Northwoods Dialysis  
Green Bay Northwood Dialysis   W 7305 ELM AVENUE     SHAWANO   WI   54166-1024
632   Affiliated   1758   North Charleston Dialysis   North Charleston Dialysis
  5900 RIVERS AVE   STE E   NORTH CHARLESTON   SC   29406 633   Affiliated  
1759   Charleston County Dialysis   Faber Place Dialysis   3801 FABER PLACE DR  
  NORTH CHARLESTON   SC   29405-8533 634   Affiliated   1760   Goose Creek
Dialysis   Goose Creek Dialysis   109 GREENLAND DR     GOOSE CREEK   SC  
29445-5354 635   Affiliated   2501   Bridgeport Dialysis   Bridgeport Dialysis  
900 MADISON AVE   STE 221   BRIDGEPORT   CT   06606-5534 636   Affiliated   2503
  Greater Waterbury Dialysis   Greater Waterbury Dialysis   209 HIGHLAND AVE    
WATERBURY   CT   06708-3026 637   Affiliated   2506   Shelton Dialysis   Shelton
Dialysis   750 BRIDGEPORT AVE     SHELTON   CT   06484-4734 638   Affiliated  
2508   Yuma Dialysis   Yuma Dialysis   2130 W 24TH ST     YUMA   AZ   85364-6122
639   Affiliated   2509   Pittsburgh Dialysis   Pittsburgh Dialysis   4312 PENN
AVE     PITTSBURGH   PA   15224-1310 640   Affiliated   2510   Elizabeth
Dialysis   Elizabeth Dialysis   201 MCKEESPORT RD     ELIZABETH   PA  
15037-1623 641   Affiliated   2511   Brandon East Dialysis   Brandon East
Dialysis   114 E BRANDON BLVD     BRANDON   FL   33511-5219 642   Affiliated  
2513   North Rolling Road Dialysis   North Rolling Road Dialysis   1108 N
ROLLING RD     BALTIMORE   MD   21228-3826 643   Affiliated   2521   Memphis
South Dialysis   Memphis South Dialysis   1205 MARLIN RD     MEMPHIS   TN  
38116-5812

 

Page 58 of 136



--------------------------------------------------------------------------------

644   Affiliated   2524   Hartford Dialysis   Hartford Dialysis   675 TOWER AVE
  RENAL UNIT 2ND FL   HARTFORD   CT   6112 645   Affiliated   2538   New Orleans
Uptown Dialysis   New Orleans Uptown Dialysis   1401 FOUCHER ST   4TH FLOOR
DIALYSIS   NEW ORLEANS   LA   70115-3515 646   Affiliated   2540   Omaha West
Dialysis   Omaha West Dialysis   13014 W DODGE RD     OMAHA   NE   68154-2148
647   Affiliated   2541   White Memorial Dialysis   East Los Angeles Plaza
Dialysis (fka White Memorial)   1700 E CESAR E CHAVEZ AVE   STE L 1   LOS
ANGELES   CA   90033-2424 648   Affiliated   2542   Imperial Dialysis   Imperial
Dialysis   2738 W IMPERIAL HWY     INGLEWOOD   CA   90303-3111 649   Affiliated
  2546   North Hollywood Dialysis   North Hollywood Dialysis   12126 VICTORY
BLVD     NORTH HOLLYWOOD   CA   91606-3205 650   Affiliated   2555   Mountain
View Dialysis   Mountain View Dialysis   2881 BUSINESS PARK CT   STE 13   LAS
VEGAS   NV   89128-9019 651   Affiliated   2560   San Juan Capistrano South
Dialysis   San Juan Capistrano South Dialysis   31736 RANCHO VIEJO RD   STE B  
SAN JUAN CAPISTRANO   CA   92675-2783 652   Affiliated   2564   Mission Viejo
Dialysis   Mission Viejo Dialysis   27640 MARGUERITE PKWY     MISSION VIEJO   CA
  92692-3604 653   Affiliated   2568   HI-Desert Dialysis   HI-Desert Dialysis  
58457 29 PALMS HWY   STE 12   YUCCA VALLEY   CA   92284-5879 654   Affiliated  
2571   Banning Dialysis   Banning Dialysis   6090 W RAMSEY ST     BANNING   CA  
92220-3052 655   Affiliated   2601   Rainbow City Dialysis   Rainbow City
Dialysis   2800 RAINBOW DR     RAINBOW CITY   AL   35906-5811 656   Affiliated  
2604   Gadsden Dialysis   Gadsden Dialysis   409 S 1ST ST     GADSDEN   AL  
35901-5358 657   Affiliated   2605   Chateau Dialysis   Chateau Dialysis   720
VILLAGE RD     KENNER   LA   70065-2751 658   Affiliated   2606   Donaldsonville
Dialysis   Donaldsonville Dialysis   101 PLIMSOL DR     DONALDSONVILLE   LA  
70346-4357 659   Affiliated   2609   Dothan Dialysis   Dothan Dialysis   216
GRACELAND DR     DOTHAN   AL   36305-7346 660   Affiliated   2614   Birmingham
East Dialysis   Birmingham East Dialysis   1105 E PARK DR     BIRMINGHAM   AL  
35235-2560 661   Affiliated   2615   Tuscaloosa Dialysis   Tuscaloosa Dialysis  
805 OLD MILL ST     TUSCALOOSA   AL   35401-7132 662   Affiliated   2616  
Demopolis Dialysis   Demopolis Dialysis   511 S CEDAR AVE     DEMOPOLIS   AL  
36732-2235 663   Affiliated   2623   Singing River Dialysis   Singing River
Dialysis   4907 TELEPHONE RD     PASCAGOULA   MS   39567-1823 664   Affiliated  
2624   Ocean Springs Dialysis   Ocean Springs Dialysis   13150 PONCE DE LEON DR
    OCEAN SPRINGS   MS   39564-2460 665   Affiliated   2625   Lucedale Dialysis
  Lucedale Dialysis   652 MANILA ST     LUCEDALE   MS   39452-5962 666  
Affiliated   2707   Holmdel Dialysis   Holmdel Dialysis   668 N BEERS ST    
HOLMDEL   NJ   07733-1526 667   Affiliated   2855   Alameda County Dialysis  
Alameda County Dialysis   10700 MACARTHUR BLVD   STE 14   OAKLAND   CA  
94605-5260 668   Affiliated   2908   Elizabeth City Dialysis   Elizabeth City
Dialysis   1840 W CITY DR     ELIZABETH CITY   NC   27909-9632 669   Affiliated
  2914   Cookeville Dialysis   Cookeville Dialysis   140 W 7TH ST     COOKEVILLE
  TN   38501-1726 670   Affiliated   3001   Inglewood Dialysis   Inglewood
Dialysis   125 E ARBOR VITAE ST     INGLEWOOD   CA   90301-3839 671   Affiliated
  3002   Rome Dialysis   Rome Dialysis   15 JOHN MADDOX DR NW     ROME   GA  
30165-1413 672   Affiliated   3004   Pomona Dialysis   Pomona Dialysis   2111 N
GAREY AVE     POMONA   CA   91767-2328 673   Affiliated   3005   Oak Street
Dialysis   Oak Street Dialysis (fka Valdosta)   2704 N OAK ST   BLDG H  
VALDOSTA   GA   31602-1723 674   Affiliated   3006   Channelview Dialysis  
Channelview Dialysis   777 SHELDON RD   STE C   CHANNELVIEW   TX   77530-3509
675   Affiliated   3007   Sagemont Dialysis   Sagemont Dialysis   10851
SCARSDALE BLVD   STE 2   HOUSTON   TX   77089-5738 676   Affiliated   3008   San
Jacinto Dialysis   San Jacinto Dialysis   11430 EAST FWY   STE 33   HOUSTON   TX
  77029-1959 677   Affiliated   3009   Victor Valley Dialysis   Victor Valley
Dialysis   16049 KAMANA RD     APPLE VALLEY   CA   92307-1331 678   Affiliated  
3010   Delran Dialysis   Delran Dialysis   8008 ROUTE 130     DELRAN   NJ  
08075-1869 679   Affiliated   3011   Central Houston Dialysis   Central Houston
Dialysis   610 S WAYSIDE DR   UNIT B   HOUSTON   TX   77011-4605 680  
Affiliated   3012   Southern Lane Dialysis   Southern Lane Dialysis   1840
SOUTHERN LN     DECATUR   GA   30033-4033 681   Affiliated   3013  
Northumberland Dialysis   Northumberland Dialysis   103 W STATE ROUTE 61    
MOUNT CARMEL   PA   17851-2539 682   Affiliated   3014   Pryor Dialysis   Pryor
Dialysis   309 E GRAHAM AVE     PRYOR   OK   74361-2434 683   Affiliated   3015
  Oklahoma City South Dialysis   Oklahoma City South Dialysis   5730 S MAY AVE  
  OKLAHOMA CITY   OK   73119-5604 684   Affiliated   3016   Abington Dialysis  
Abington Dialysis   3940A COMMERCE AVE     WILLOW GROVE   PA   19090-1705 685  
Affiliated   3017   Memphis Central Dialysis   Memphis Central Dialysis   889
LINDEN AVE     MEMPHIS   TN   38126-2412 686   Affiliated   3018   Memphis East
Dialysis   Memphis East Dialysis   50 HUMPHREYS CTR   STE 42   MEMPHIS   TN  
38120-2372 687   Affiliated   3019   Clarksville Dialysis   Clarksville Dialysis
  231 HILLCREST DR     CLARKSVILLE   TN   37043-5093 688   Affiliated   3020  
Miami Campus Dialysis   Miami Campus Dialysis   1500 NW 12TH AVE   STE 16  
MIAMI   FL   33136-1028 689   Affiliated   3021   Orlando Dialysis   Orlando
Dialysis   116 STURTEVANT ST     ORLANDO   FL   32806-2021 690   Affiliated  
3024   Durham Dialysis   Durham Dialysis   601 FAYETTEVILLE ST     DURHAM   NC  
27701-3910 691   Affiliated   3025   Candler County Dialysis   Candler County
Dialysis   325 CEDAR ST     METTER   GA   30439-4043 692   Affiliated   3027  
Kerrville Dialysis   Kerrville Dialysis   515 GRANADA PL     KERRVILLE   TX  
78028-5992 693   Affiliated   3028   Floresville Dialysis   Floresville Dialysis
  543 10TH ST     FLORESVILLE   TX   78114-3107 694   Affiliated   3029  
Pearsall Dialysis   Pearsall Dialysis   1305 N OAK ST     PEARSALL   TX  
78061-3414 695   Affiliated   3030   Nogales Dialysis   Nogales Dialysis   1231
W TARGET RANGE RD     NOGALES   AZ   85621-2417 696   Affiliated   3032   Wilson
Dialysis   Wilson Dialysis   1605 MEDICAL PARK DR W     WILSON   NC   27893-2799
697   Affiliated   3033   Goldsboro Dialysis   Goldsboro Dialysis   2609
HOSPITAL RD     GOLDSBORO   NC   27534-9424

 

Page 59 of 136



--------------------------------------------------------------------------------

698   Affiliated   3034   Roxboro Dialysis   Roxboro Dialysis   718 RIDGE RD    
ROXBORO   NC   27573-4508 699   Affiliated   3035   Boston Dialysis   Boston
Dialysis   660 HARRISON AVE     BOSTON   MA   02118-2304 700   Affiliated   3037
  Jesup Dialysis   Jesup Dialysis   301 PEACHTREE ST     JESUP   GA   31545-0245
701   Affiliated   3038   Sheffield Dialysis   Sheffield Dialysis   1120 S
JACKSON HWY   ST 17   SHEFFIELD   AL   35660-5777 702   Affiliated   3039  
Berkeley Dialysis   Berkeley Dialysis   2920 TELEGRAPH AVE     BERKELEY   CA  
94705-2031 703   Affiliated   3040   Douglas Dialysis   Douglas Dialysis   190
WESTSIDE DR   STE A   DOUGLAS   GA   31533-3534 704   Affiliated   3041  
Hopkinsville Dialysis   Hopkinsville Dialysis   1914 S VIRGINIA ST    
HOPKINSVILLE   KY   42240-3610 705   Affiliated   3042   Roxborough Dialysis  
Roxborough Dialysis   5003 UMBRIA ST     PHILADELPHIA   PA   19128-4301 706  
Affiliated   3043   New Haven Dialysis   New Haven Dialysis   100 CHURCH ST S  
STE C   NEW HAVEN   CT   06519-1703 707   Affiliated   3044   Ocoee Dialysis  
Ocoee Dialysis   11140 W COLONIAL DR   STE 5   OCOEE   FL   34761-3300 708  
Affiliated   3045   Waverly Dialysis   Waverly Dialysis   407 E BALTIMORE PIKE  
  MORTON   PA   19070-1042 709   Affiliated   3046   Sells Dialysis   Sells
Dialysis   PO BOX 3030   HWY 86 MILEPOST 113   SELLS   AZ   85634-3030 710  
Affiliated   3047   Sierra Vista Dialysis   Sierra Vista Dialysis   629 N
HIGHWAY 90   STE 6   SIERRA VISTA   AZ   85635-2257 711   Affiliated   3048  
Callaghan Road Dialysis   San Antonio West Dialysis (fka Callaghan Road)   4530
CALLAGHAN RD     SAN ANTONIO   TX   78228 712   Affiliated   3049   Houston
Dialysis   Houston Dialysis   7543 SOUTH FWY     HOUSTON   TX   77021-5928 713  
Affiliated   3050   South Yuma Dialysis   South Yuma Dialysis   7179 E 31ST
PLACE     YUMA   AZ   85365-8392 714   Affiliated   3052   Cherry Hill Dialysis
  Cherry Hill Dialysis   1030 KINGS HWY N   STE 1   CHERRY HILL   NJ  
08034-1907 715   Affiliated   3055   Escondido Dialysis   Escondido Dialysis  
203 E 2ND AVE     ESCONDIDO   CA   92025-4212 716   Affiliated   3056  
Brookline Dialysis   Brookline Dialysis   322 WASHINGTON ST     BROOKLINE   MA  
02445-6850 717   Affiliated   3057   Reliant Dialysis   Reliant Dialysis   1335
LA CONCHA LN     HOUSTON   TX   77054-1809 718   Affiliated   3058   Fullerton
Dialysis   Fullerton Dialysis   238 ORANGEFAIR MALL     FULLERTON   CA  
92832-3037 719   Affiliated   3059   Huntington Beach Dialysis   Huntington
Beach Dialysis   16892 BOLSA CHICA ST   STE 1   HUNTINGTON BEACH   CA  
92649-3571 720   Affiliated   3060   Eastlake Dialysis   Eastlake Dialysis (fka
South Dekalb)   1757 CANDLER RD     DECATUR   GA   30032-3276 721   Affiliated  
3061   Mt. Olive Dialysis   Mt. Olive Dialysis   105 MICHAEL MARTIN RD     MOUNT
OLIVE   NC   28365-1112 722   Affiliated   3062   Southwest San Antonio Dialysis
  Southwest San Antonio Dialysis   1620 SOMERSET RD     SAN ANTONIO   TX  
78211-3021 723   Affiliated   3064   North Loop East Dialysis   North Loop East
Dialysis   7139 NORTH LOOP E     HOUSTON   TX   77028-5903 724   Affiliated  
3065   Katy Cinco Ranch Dialysis   Katy Cinco Ranch Dialysis   1265 ROCK CANYON
DR     KATY   TX   77450-3831 725   Affiliated   3067   Palm Springs Dialysis  
Palm Springs Dialysis   1061 N INDIAN CANYON DR     PALM SPRINGS   CA  
92262-4854 726   Affiliated   3069   Muskegon Dialysis   Muskegon Dialysis  
1277 MERCY DR     MUSKEGON   MI   49444-4605 727   Affiliated   3070   Loomis
Road Dialysis   Loomis Road Dialysis   4120 W LOOMIS RD     GREENFIELD   WI  
53221-2052 728   Affiliated   3071   Ludington Dialysis   Ludington Dialysis   5
N ATKINSON DR   STE 11   LUDINGTON   MI   49431-2918 729   Affiliated   3073  
Walterboro Dialysis   Walterboro Dialysis   302 RUBY ST     WALTERBORO   SC  
29488-2758 730   Affiliated   3074   K Street   K Street Dialysis (fka GWU N
Street Dialysis)   2131 K ST NW     WASHINGTON   DC   20037-1898 731  
Affiliated   3075   GWU Southeast Dialysis   GWU Southeast Dialysis   3857A
PENNSYLVANIA AVE SE     WASHINGTON   DC   20020-1309 732   Affiliated   3076  
Lakeside Dialysis   Lakeside Dialysis   10401 HOSPITAL DR   STE G2   CLINTON  
MD   20735-3113 733   Affiliated   3077   Summit Dialysis   Summit Dialysis  
1139 SPRUCE DR     MOUNTAINSIDE   NJ   07092-2221 734   Affiliated   3078  
Aiken Dialysis   Aiken Dialysis   775 MEDICAL PARK DR     AIKEN   SC  
29801-6306 735   Affiliated   3092   Ozark Dialysis   Ozark Dialysis   214
HOSPITAL AVE     OZARK   AL   36360-2038 736   Affiliated   3094   Wylds Road
Dialysis   Wylds Road Dialysis (fka Augusta South)   1815 WYLDS RD     AUGUSTA  
GA   30909-4430 737   Affiliated   3104   Douglasville Dialysis   Douglasville
Dialysis   3899 LONGVIEW DR     DOUGLASVILLE   GA   30135-1373 738   Affiliated
  3106   Brunswick Dialysis   Brunswick Dialysis   53 SCRANTON CONNECTOR    
BRUNSWICK   GA   31525-1862 739   Affiliated   3109   Benicia Dialysis   Benicia
Dialysis   560 1ST ST   STE 13 BLDG D   BENICIA   CA   94510-3295 740  
Affiliated   3111   Atlanta Dialysis   Atlanta Dialysis   567 NORTH AVE NE   STE
2   ATLANTA   GA   30308-2719 741   Affiliated   3115   Rolla Dialysis   Rolla
Dialysis   1503 E 10TH ST     ROLLA   MO   65401-3696 742   Affiliated   3119  
East Atlanta Dialysis   East Atlanta Dialysis   1308 MORELAND AVE SE     ATLANTA
  GA   30316-3224 743   Affiliated   3120   Brunswick South Dialysis   Brunswick
South Dialysis   2930 SPRINGDALE RD     BRUNSWICK   GA   31520 744   Affiliated
  3121   Thomaston Dialysis   Thomaston Dialysis   1065 US HIGHWAY 19 NORTH    
THOMASTON   GA   30286-2233 745   Affiliated   3128   Piedmont Dialysis  
Piedmont Dialysis   105 COLLIER RD NW   STE B   ATLANTA   GA   30309-1730 746  
Affiliated   3130   Athens West Dialysis   Athens West Dialysis   2047 PRINCE
AVE   STE A   ATHENS   GA   30606-6033 747   Affiliated   3131   Florence
Dialysis   Florence Dialysis   422 E DR HICKS BLVD   STE B   FLORENCE   AL  
35630-5763 748   Affiliated   3138   Atwater Dialysis   Atwater Dialysis   1201
COMMERCE AVE     ATWATER   CA   95301 749   Affiliated   3143   North Merced
Dialysis   Merced Dialysis   3150 G ST   STE A   MERCED   CA   95340-1346 750  
Affiliated   3169   Wisconsin Avenue Dialysis   Wisconsin Avenue Dialysis   3801
W WISCONSIN AVE     MILWAUKEE   WI   53208-3155 751   Affiliated   3171   River
Center Dialysis   River Center Dialysis   117 N JEFFERSON ST     MILWAUKEE   WI
  53202-6160

 

Page 60 of 136



--------------------------------------------------------------------------------

752   Affiliated   3175   South Fulton Dialysis   South Fulton Dialysis   2685
METROPOLITAN PKWY SW   STE F   ATLANTA   GA   30315-7926 753   Affiliated   3201
  Heartland Dialysis   Heartland Dialysis   925 NE 8TH ST     OKLAHOMA CITY   OK
  73104-5800 754   Affiliated   3202   Hospital Hill Dialysis   Hospital Hill
Dialysis   2250 HOLMES ST     KANSAS CITY   MO   64108-2639 755   Affiliated  
3203   Tucson South Dialysis   Tucson South Dialysis   3662 S 16TH AVE    
TUCSON   AZ   85713-6001 756   Affiliated   3204   Greene County Dialysis  
Greene County Dialysis (AL)   544 US HIGHWAY 43     EUTAW   AL   35462-4017 757
  Affiliated   3205   Fayette Dialysis   Fayette Dialysis   2450 TEMPLE AVE N  
  FAYETTE   AL   35555-1160 758   Affiliated   3206   Tuscaloosa University
Dialysis   Tuscaloosa University Dialysis   220 15TH STREET     TUSCALOOSA   AL
  35401 759   Affiliated   3207   Goldsboro South Dialysis   Goldsboro South
Dialysis   1704 WAYNE MEMORIAL DR     GOLDSBORO   NC   27534-2240 760  
Affiliated   3208   Orlando North Dialysis   Orlando North Dialysis   5135
ADANSON ST   STE 7   ORLANDO   FL   32804-1338 761   Affiliated   3209   UT
Southwestern-Dallas Dialysis   UT Southwestern-Dallas Dialysis   204 E AIRPORT
FREEWAY     IRVING   TX   75062 762   Affiliated   3210   San Diego South
Dialysis   San Diego South Dialysis   995 GATEWAY CENTER WAY   STE 11   SAN
DIEGO   CA   92102-4550 763   Affiliated   3211   Santa Monica Dialysis   Santa
Monica Dialysis   1260 15TH ST   STE 12   SANTA MONICA   CA   90404-1136 764  
Affiliated   3212   Airport Dialysis   Airport Dialysis   4632 W CENTURY BLVD  
  INGLEWOOD   CA   90304-1456 765   Affiliated   3220   Plantation Dialysis  
Plantation Dialysis   7061 CYPRESS RD   STE 13   PLANTATION   FL   33317-2243
766   Affiliated   3224   Laurens County Dialysis   Laurens County Dialysis  
2400 BELLEVUE RD   STE 8   DUBLIN   GA   31021-2856 767   Affiliated   3225  
Ford Factory Square Dialysis   Ford Factory Square Dialysis   567 NORTH AVE NE  
STE 1   ATLANTA   GA   30308-2719 768   Affiliated   3226   North Fulton
Dialysis   North Fulton Dialysis   1250 NORTHMEADOW PKWY   STE 12   ROSWELL   GA
  30076-4914 769   Affiliated   3228   Freehold Dialysis   Freehold Dialysis  
300 CRAIG RD     MANALAPAN   NJ   07726-8742 770   Affiliated   3229   Neptune
Dialysis   Neptune Route 66 Dialysis   3297 STATE ROUTE 66     NEPTUNE   NJ  
07753-2762 771   Affiliated   3231   East Orange Dialysis   East Orange Dialysis
  90 WASHINGTON ST   BSMT   EAST ORANGE   NJ   07017-1050 772   Affiliated  
3234   UT Southwestern-Oakcliff Dialysis   UT Southwestern-Oakcliff Dialysis  
610 WYNNEWOOD DR     DALLAS   TX   75224 773   Affiliated   3236   Atlanta West
Dialysis   Atlanta West Dialysis   2538 MARTIN LUTHER KING JR DR SW     ATLANTA
  GA   30311-1779 774   Affiliated   3237   Columbia University Dialysis Center
  Columbia University Dialysis Center   60 HAVEN AVE     NEW YORK   NY  
10032-2604 775   Affiliated   3238   Northeast Cambridge Dialysis   Northeast
Cambridge Dialysis   799 CONCORD AVE     CAMBRIDGE   MA   02138-1048 776  
Affiliated   3239   New Bedford Dialysis   New Bedford Dialysis   524 UNION ST  
  NEW BEDFORD   MA   02740-3546 777   Affiliated   3242   Weymouth Dialysis  
Weymouth Dialysis   330 LIBBEY INDUSTRIAL PARK   STE 9   WEYMOUTH   MA  
02189-3122 778   Affiliated   3243   Woburn Dialysis   Woburn Dialysis   23
WARREN AVE     WOBURN   MA   01801-7906 779   Affiliated   3248   Bryan Dialysis
  College Station Dialysis (fka Bryan Dialysis)   701 UNIVERSITY DR E   STE 41  
COLLEGE STATION   TX   77840-1866 780   Affiliated   3249   Brenham Dialysis  
Brenham Dialysis   2815 HIGHWAY 36 SO     BRENHAM   TX   77833 781   Affiliated
  3250   Huntsville Dialysis   Huntsville Dialysis   521 IH 45S   STE 2  
HUNTSVILLE   TX   77340-5651 782   Affiliated   3252   Utica Avenue Dialysis
Center   Utica Avenue Dialysis Center   1305 UTICA AVE     BROOKLYN   NY  
11203-5911 783   Affiliated   3254   New London Dialysis   New London Dialysis  
5 SHAWS COVE   STE 1   NEW LONDON   CT   06320-4974 784   Affiliated   3258  
Baxley Dialysis   Baxley Dialysis   539 FAIR ST     BAXLEY   GA   31513-0112 785
  Affiliated   3261   Pascua Yaqui Tribe Dialysis   Pascua Yaqui Tribe Dialysis
  7490 S CAMINO DE OESTE     TUCSON   AZ   85746-9308 786   Affiliated   3262  
JHHS North Bond Street Dialysis   JHHS North Bond Street Dialysis   409 N
CAROLINE ST     BALTIMORE   MD   21231-1003 787   Affiliated   3263   Syosset
Kidney Center   Syosset Kidney Center   1 LOCUST LN     SYOSSET   NY  
11791-4834 788   Affiliated   3264   Freeport Kidney Center   Freeport Kidney
Center   267 W MERRICK RD     FREEPORT   NY   11520-3346 789   Affiliated   3265
  Huntington Station Dialysis Center   HAKC-Huntington   256 BROADWAY    
HUNTINGTON STATION   NY   11746-1403 790   Affiliated   3266   Medford Kidney
Center   Medford Kidney Center   1725 N OCEAN AVE     MEDFORD   NY   11763-2649
791   Affiliated   3267   Blue Ash Dialysis   Blue Ash Dialysis   10600 MCKINLEY
RD     CINCINNATI   OH   45242-3716 792   Affiliated   3269   Mt. Auburn
Dialysis   Mt. Auburn Dialysis   2109 READING RD     CINCINNATI   OH  
45202-1417 793   Affiliated   3272   Charlottesville Dialysis   Charlottesville
Dialysis   1460 PANTOPS MOUNTAIN PLACE     CHARLOTTESVILLE   VA   22911 794  
Affiliated   3273   Alexandria Dialysis   Alexandria Dialysis   5150 DUKE ST    
ALEXANDRIA   VA   22304-2906 795   Affiliated   3275   Sebastian Dialysis  
Sebastian Dialysis   1424 US HWY 1   STE C   SEBASTIAN   FL   32958-1619 796  
Affiliated   3276   Crestview Hills Dialysis   Crestview Hills Dialysis   400
CENTERVIEW BLVD     CRESTVIEW HILLS   KY   41017-3478 797   Affiliated   3278  
Washington Square Dialysis   Washington Square Dialysis   1112 WASHINGTON SQ    
WASHINGTON   MO   63090-5336 798   Affiliated   3279   Florissant Dialysis  
Florissant Dialysis   11687 W FLORISSANT AVE     FLORISSANT   MO   63033-6711
799   Affiliated   3282   Ithaca Dialysis Center   Ithaca Dialysis Center   201
DATES DR   STE 26   ITHACA   NY   14850-1345 800   Affiliated   3289   Fairfield
Dialysis   Fairfield Dialysis   1210 HICKS BLVD     FAIRFIELD   OH   45014-1921
801   Affiliated   3290   Fairfield Home Training Dialysis   Fairfield Home
Training Dialysis   1210 HICKS BLVD     FAIRFIELD   OH   45014-1921 802  
Affiliated   3291   South Hill Dialysis   South Hill Dialysis   525 ALEXANDRIA
PIKE   STE 12   SOUTHGATE   KY   41071-3243 803   Affiliated   3292   Silver
Spring Dialysis   Silver Spring Dialysis   8412 GEORGIA AVE     SILVER SPRING  
MD   20910-4406 804   Affiliated   3295   Philadelphia PMC Dialysis  
Philadelphia PMC Dialysis   51 N 39TH ST     PHILADELPHIA   PA   19104-2640 805
  Affiliated   3298   Tulare Dialysis   Tulare Dialysis   545 E TULARE AVE    
TULARE   CA   93274-4220

 

Page 61 of 136



--------------------------------------------------------------------------------

806   Affiliated   3300   Visalia Dialysis   Visalia Dialysis   5429 W CYPRESS
AVE     VISALIA   CA   93277-8341 807   Affiliated   3310   Falls Road Dialysis
  Falls Road Dialysis   10753 FALLS RD   STE 115   LUTHERVILLE   MD   21093-4572
808   Affiliated   3312   Malden Dialysis   Wellington Circle Dialysis Center
(fka Malden)   10 CABOT RD   STE 13B   MEDFORD   MA   02155-5173 809  
Affiliated   3313   Salem Northeast Dialysis   Salem Northeast Dialysis (MA)  
10 COLONIAL RD   STE 25   SALEM   MA   01970-2947 810   Affiliated   3314  
Lexington   Lexington Prison Unit (OK)   15151 STATE HWY 39 E   PO BOX 26  
LEXINGTON   OK   73051-0260 811   Affiliated   3315   Macon County Dialysis  
Macon County Dialysis   1090 W MCKINLEY AVE     DECATUR   IL   62526-3208 812  
Affiliated   3316   Effingham Dialysis   Effingham Dialysis   904 MEDICAL PARK
DR   STE 1   EFFINGHAM   IL   62401-2193 813   Affiliated   3317   Jacksonville
Dialysis   Jacksonville Dialysis   1515 W WALNUT ST     JACKSONVILLE   IL  
62650-1150 814   Affiliated   3318   Litchfield Dialysis   Litchfield Dialysis  
915 ST FRANCES WAY     LITCHFIELD   IL   62056-1775 815   Affiliated   3319  
Mattoon Dialysis   Mattoon Dialysis   6051 DEVELOPMENT DR     CHARLESTON   IL  
61920-9467 816   Affiliated   3320   Springfield Central Dialysis   Springfield
Central Dialysis   932 N RUTLEDGE ST     SPRINGFIELD   IL   62702-3721 817  
Affiliated   3321   Taylorville Dialysis   Taylorville Dialysis   901 W SPRESSER
ST     TAYLORVILLE   IL   62568-1831 818   Affiliated   3322   Lincoln Dialysis
  Lincoln Dialysis   2100 WEST FIFTH     LINCOLN   IL   62656-9115 819  
Affiliated   3323   J. B. Zachary Dialysis Center   J. B. Zachary Dialysis
Center   333 CASSELL DR   STE 23   BALTIMORE   MD   21224-6815 820   Affiliated
  3324   Whitesquare Dialysis   Whitesquare Dialysis   1 NASHUA CT STE E    
BALTIMORE   MD   21221 821   Affiliated   3325   25th Street Dialysis   25th
Street Dialysis   920 E 25TH ST     BALTIMORE   MD   21218-5503 822   Affiliated
  3326   Perth Amboy Dialysis   Perth Amboy Dialysis   530 NEW BRUNSWICK AVE    
PERTH AMBOY   NJ   08861-3654 823   Affiliated   3327   Old Bridge Dialysis  
Old Bridge Dialysis   3 HOSPITAL PLZ   STE 11   OLD BRIDGE   NJ   08857-3084 824
  Affiliated   3328   Pear Tree Dialysis   Pear Tree Dialysis (fka Ukiah)   126
N ORCHARD AVE     UKIAH   CA   95482-4502 825   Affiliated   3334   Hubbard Road
Dialysis   Hubbard Road Dialysis   1963 HUBBARD RD     MADISON   OH   44057-2105
826   Affiliated   3335   St. Charles Dialysis   St. Charles Dialysis   2125
BLUESTONE DR     SAINT CHARLES   MO   63303-6704 827   Affiliated   3336   Bel
Air Dialysis   Bel Air Dialysis   2225 OLD EMMORTON RD   STE 15   BEL AIR   MD  
21015-6122 828   Affiliated   3339   Cedarburg Dialysis   Cedarburg Dialysis   N
54 W 6135 MILL ST     CEDARBURG   WI   53012-2021 829   Affiliated   3340  
Western Hills Dialysis   Western Hills Dialysis   3267 WESTBOURNE DR    
CINCINNATI   OH   45248-5130 830   Affiliated   3341   Winton Road Dialysis  
Winton Road Dialysis   6550 WINTON RD     CINCINNATI   OH   45224-1327 831  
Affiliated   3342   Stamford Dialysis   Stamford Dialysis   30 COMMERCE RD    
STAMFORD   CT   06902-4550 832   Affiliated   3343   Boaz Dialysis   Boaz
Dialysis   16 CENTRAL HENDERSON RD     BOAZ   AL   35957-5922 833   Affiliated  
3344   Guernsey County Dialysis   Guernsey County Dialysis   1300 CLARK ST    
CAMBRIDGE   OH   43725-8875 834   Affiliated   3345   Marietta Dialysis  
Marietta Dialysis   1019 PIKE ST     MARIETTA   OH   45750-3500 835   Affiliated
  3346   Zanesville Dialysis   Zanesville Dialysis   3120 NEWARK RD    
ZANESVILLE   OH   43701-9659 836   Affiliated   3351   Orlando East Dialysis  
Orlando East Dialysis   1160 S SEMORAN BLVD   STE C   ORLANDO   FL   32807-1461
837   Affiliated   3352   Norwich Dialysis   Norwich Dialysis   113 SALEM TPKE  
  NORWICH   CT   06360-6484 838   Affiliated   3354   Columbus Dialysis  
Columbus Dialysis   3830 OLENTANGY RIVER RD     COLUMBUS   OH   43214-5404 839  
Affiliated   3362   Pasadena Dialysis   Pasadena Dialysis   8894 FORT SMALLWOOD
RD   STE 12   PASADENA   MD   21122-7608 840   Affiliated   3369   Baltimore
Geriatric & Rehab Dialysis Center   Baltimore Geriatric & Rehab Dialysis Center
  4940 EASTERN AVE   FLOOR 5   BALTIMORE   MD   21224-2735 841   Affiliated  
3373   Frederick Dialysis   Frederick Dialysis   140 THOMAS JOHNSON DR   STE 1  
FREDERICK   MD   21702-4475 842   Affiliated   3376   Fayetteville Dialysis  
Fayetteville Dialysis   1279 HIGHWAY 54 W   STE 11   FAYETTEVILLE   GA  
30214-4551 843   Affiliated   3377   Birmingham Central Dialysis   Birmingham
Central Dialysis   728 RICHARD ARRINGTON JR BLVD S     BIRMINGHAM   AL  
35233-2106 844   Affiliated   3379   Birmingham North Dialysis   Birmingham
North Dialysis   1917 32ND AVE N     BIRMINGHAM   AL   35207-3333 845  
Affiliated   3380   Bessemer Dialysis   Bessemer Dialysis   901 W LAKE MALL    
BESSEMER   AL   35020 846   Affiliated   3382   Ensley Dialysis   Ensley
Dialysis   2630 AVENUE E     BIRMINGHAM   AL   35218-2163 847   Affiliated  
3383   Sylacauga Dialysis   Sylacauga Dialysis   331 JAMES PAYTON BLVD    
SYLACAUGA   AL   35150 848   Affiliated   3385   Branford Dialysis   Branford
Dialysis   249 W MAIN ST     BRANFORD   CT   06405-4048 849   Affiliated   3386
  Shrewsbury Dialysis   Shrewsbury Dialysis   7435 WATSON RD   STE 119   SAINT
LOUIS   MO   63119-4472 850   Affiliated   3389   Milford Dialysis   Milford
Dialysis   470 BRIDGEPORT AVE     MILFORD   CT   06460-4167 851   Affiliated  
3414   Cedartown Dialysis   Cedartown Dialysis   325 WEST AVE     CEDARTOWN   GA
  30125-3439 852   Affiliated   3416   Brookfield Dialysis   Brookfield Dialysis
  19395 W CAPITOL DR   BLDG C   BROOKFIELD   WI   53045-2736 853   Affiliated  
3417   Henrico County Dialysis   Henrico County Dialysis   5270 CHAMBERLAYNE RD
    RICHMOND   VA   23227-2950 854   Affiliated   3418   St. Louis West Dialysis
  St. Louis West Dialysis   400 N LINDBERGH BLVD     SAINT LOUIS   MO  
63141-7814 855   Affiliated   3420   Springfield Montvale Dialysis   Springfield
Montvale Dialysis   2930 MONTVALE DR   STE A   SPRINGFIELD   IL   62704-5376 856
  Affiliated   3422   South Norwalk Dialysis   South Norwalk Dialysis   31
STEVENS ST     NORWALK   CT   06850-3805 857   Affiliated   3425   Decatur East
Wood Dialysis   Decatur East Wood Dialysis   794 E WOOD ST     DECATUR   IL  
62523-1155 858   Affiliated   3426   Schaeffer Drive Dialysis   Schaeffer Drive
Dialysis   18100 SCHAEFER HWY     DETROIT   MI   48235-2600 859   Affiliated  
3427   Redford Dialysis   Redford Dialysis   22711 GRAND RIVER AVE     DETROIT  
MI   48219-3113

 

Page 62 of 136



--------------------------------------------------------------------------------

860   Affiliated   3428   Kresge Dialysis   Kresge Dialysis   4145 CASS AVE    
DETROIT   MI   48201-1707 861   Affiliated   3429   Motor City Dialysis   Motor
City Dialysis   4727 SAINT ANTOINE ST   STE 11   DETROIT   MI   48201-1461 862  
Affiliated   3431   Whitebridge Dialysis   Whitebridge Dialysis   103 WHITE
BRIDGE PIKE   STE 6   NASHVILLE   TN   37209-4539 863   Affiliated   3432  
Columbia Dialysis   Columbia Dialysis (TN)   1705 GROVE ST     COLUMBIA   TN  
38401-3517 864   Affiliated   3433   Murfreesboro Dialysis   Murfreesboro
Dialysis   1346 DOW ST     MURFREESBORO   TN   37130-2470 865   Affiliated  
3434   Lawrenceburg Dialysis   Lawrenceburg Dialysis (TN)   2022 N LOCUST AVE  
  LAWRENCEBURG   TN   38464-2336 866   Affiliated   3436   Sumner Dialysis  
Sumner Dialysis   300 STEAM PLANT RD   STE 27   GALLATIN   TN   37066-3019 867  
Affiliated   3437   Cumberland Dialysis   Cumberland Dialysis   312 HOSPITAL DR
  STE 5   MADISON   TN   37115-5037 868   Affiliated   3438   Williamson County
Dialysis   Williamson County Dialysis   3983 CAROTHERS PKWY   STE E-4   FRANKLIN
  TN   37067-5936 869   Affiliated   3441   Cumming Dialysis   Cumming Dialysis
  911 MARKET PLACE BLVD   STE 3   CUMMING   GA   30041-7938 870   Affiliated  
3443   Silverton Dialysis   Silverton Dialysis   6929 SILVERTON AVE    
CINCINNATI   OH   45236-3701 871   Affiliated   3445   Atlanta South Dialysis  
Atlanta South Dialysis   3158 EAST MAIN ST   STE A   EAST POINT   GA  
30344-4800 872   Affiliated   3447   St. Petersburg Dialysis   St. Petersburg
Dialysis   1117 ARLINGTON AVE N     ST PETERSBURG   FL   33705-1521 873  
Affiliated   3449   Alton Dialysis   Alton Dialysis   3511 COLLEGE AVE     ALTON
  IL   62002-5009 874   Affiliated   3451   Edison Dialysis   Edison Dialysis  
29 MERIDIAN RD     EDISON   NJ   08820-2823 875   Affiliated   3452   Dundalk
Dialysis   Dundalk Dialysis   14 COMMERCE ST     DUNDALK   MD   21222-4307 876  
Affiliated   3454   Columbus East Dialysis   Columbus East Dialysis   299
OUTERBELT ST     COLUMBUS   OH   43213-1529 877   Affiliated   3455   Dallas
East Dialysis   Dallas East Dialysis   3312 N BUCKNER BLVD   STE 213   DALLAS  
TX   75228-5642 878   Affiliated   3456   San Ysidro Dialysis   San Ysidro
Dialysis   1445 30TH ST   STE A   SAN DIEGO   CA   92154-3496 879   Affiliated  
3457   Olathe Dialysis   Olathe Dialysis   732 W FRONTIER LN     OLATHE   KS  
66061-7202 880   Affiliated   3459   Orange City Dialysis   Orange City Dialysis
  242 TREEMONT DR   BLDG II   ORANGE CITY   FL   32763-7945 881   Affiliated  
3460   Miami East Dialysis   Miami East Dialysis   1250 NW 7TH ST   STE 16  
MIAMI   FL   33125-3744 882   Affiliated   3462   Temple Terrace Dialysis  
Temple Terrace Dialysis   11306 N 53RD ST     TEMPLE TERRACE   FL   33617-2214
883   Affiliated   3463   Midlothian Dialysis   Midlothian Dialysis   14281
MIDLOTHIAN TPKE   BLDG B   MIDLOTHIAN   VA   23113-6560 884   Affiliated   3464
  Christian County Dialysis   Christian County Dialysis   200 BURLEY AVE    
HOPKINSVILLE   KY   42240-8725 885   Affiliated   3465   St. Louis West PD
Dialysis   St. Louis West PD Dialysis   450 N LINDBERGH BLVD   STE 1C   CREVE
COEUR   MO   63141-7858 886   Affiliated   3467   Atlanta Midtown Dialysis  
Atlanta Midtown Dialysis PD   418 DECATUR ST SE   STE A   ATLANTA   GA  
30312-1801 887   Affiliated   3468   Silverton Home Training Dialysis  
Silverton Home Training Dialysis   6929 SILVERTON AVE     CINCINNATI   OH  
45236-3701 888   Affiliated   3472   Philadelphia 42nd Street Dialysis  
Philadelphia 42nd Street Dialysis   4126 WALNUT ST     PHILADELPHIA   PA  
19104-3511 889   Affiliated   3473   Radnor Dialysis   Radnor Dialysis   250
KING OF PRUSSIA RD     RADNOR   PA   19087-5220 890   Affiliated   3475   St.
Louis Dialysis   St. Louis Dialysis   324 DE BALIVIERE AVE     SAINT LOUIS   MO
  63112-1804 891   Affiliated   3477   Elkins Park Dialysis   Wyncote Dialysis
(fka Elkins Park)   1000 EASTON RD   STE 25   WYNCOTE   PA   19095-2934 892  
Affiliated   3478   Mainland Dialysis   Mainland Dialysis   2600 GULF FWY     LA
MARQUE   TX   77568-4922 893   Affiliated   3479   Island Dialysis   Island
Dialysis   5920 BROADWAY ST     GALVESTON   TX   77551-4305 894   Affiliated  
3481   Orlando Home Training Dialysis   Orlando Home Training Dialysis   116
STURTEVANT ST   STE 2   ORLANDO   FL   32806-2021 895   Affiliated   3482  
Mechanicsville Dialysis   Mechanicsville Dialysis   8191 ATLEE RD    
MECHANICSVILLE   VA   23116-1807 896   Affiliated   3484   San Diego East
Dialysis   San Diego East Dialysis   292 EUCLID AVE   STE 1   SAN DIEGO   CA  
92114-3629 897   Affiliated   3485   Russellville Dialysis   Russellville
Dialysis   14897 HIGHWAY 43     RUSSELLVILLE   AL   35653-1954 898   Affiliated
  3486   Encinitas Dialysis   Encinitas Dialysis   332 SANTA FE DR   STE 1  
ENCINITAS   CA   92024-5143 899   Affiliated   3491   Rushville Dialysis  
Rushville Dialysis   112 SULLIVAN DRIVE     RUSHVILLE   IL   62681-1293 900  
Affiliated   3493   Plainfield Dialysis   Plainfield Dialysis   1200 RANDOLPH RD
  MUHLENBURG CAMPUS   PLAINFIELD   NJ   07060-3361 901   Affiliated   3494  
Parkersburg Dialysis   Parkersburg Dialysis   1824 MURDOCH AVE   STE 44  
PARKERSBURG   WV   26101-3230 902   Affiliated   3497   Tucson South Central
Dialysis   Tucson South Central Dialysis   2024 E IRVINGTON RD   STE 7   TUCSON
  AZ   85714-1825 903   Affiliated   3499   Hazelwood Dialysis   Hazelwood
Dialysis   637 DUNN RD     HAZELWOOD   MO   63042-1755 904   Affiliated   3503  
Durham West Dialysis   Durham West Dialysis   4307 WESTERN PARK PL     DURHAM  
NC   27705-1204 905   Affiliated   3504   Liberty Dialysis   Liberty Dialysis  
2525 GLEN HENDREN DR     LIBERTY   MO   64068-9625 906   Affiliated   3506  
Chino Dialysis   Chino Dialysis   4445 RIVERSIDE DR     CHINO   CA   91710-3961
907   Affiliated   3507   Greenview Dialysis   Greenview Dialysis   18544 W 8
MILE RD     SOUTHFIELD   MI   48075-4194 908   Affiliated   3508   Perry
Dialysis   Perry Dialysis   118 W MAIN ST     PERRY   FL   32347-2656 909  
Affiliated   3511   Ashtabula Dialysis   Ashtabula Dialysis   1614 W 19TH ST    
ASHTABULA   OH   44004-3036 910   Affiliated   3513   Northland Dialysis  
Northland Dialysis   2750 CLAY EDWARDS DR   STE 1   N KANSAS CITY   MO  
64116-3257 911   Affiliated   3516   Lake St. Louis Dialysis   Lake St. Louis
Dialysis   200 BREVCO PLZ   STE 21   LAKE SAINT LOUIS   MO   63367-2950 912  
Affiliated   3517   Wyandotte West Dialysis   Wyandotte West Dialysis   8919
PARALLEL PKWY   STE 121   KANSAS CITY   KS   66112-1655 913   Affiliated   3518
  Huntingdon Valley Dialysis   Temp CLSD-Huntingdon Valley Dialysis   769
HUNTINGDON PIKE   STE 18   HUNTINGDON VALLEY   PA   19006-8362

 

Page 63 of 136



--------------------------------------------------------------------------------

914   Affiliated   3519   Glendale Dialysis   Glendale Dialysis   1000 E PALMER
AVE     GLENDALE   CA   91205-3532 915   Affiliated   3520   Toledo Dialysis  
Toledo Dialysis   1614 S BYRNE RD     TOLEDO   OH   43614-3464 916   Affiliated
  3523   Cameron Dialysis   Cameron Dialysis   1003 W 4TH ST     CAMERON   MO  
64429-1466 917   Affiliated   3524   Omaha Central Dialysis   Omaha Central
Dialysis   144 S 40TH ST     OMAHA   NE   68131-3004 918   Affiliated   3525  
Chillicothe Dialysis   Chillicothe Dialysis   588 E BUSINESS 36     CHILLICOTHE
  MO   64601-3721 919   Affiliated   4210   Council Bluffs Dialysis   Council
Bluffs Dialysis Center   300 W BROADWAY   STE 15   COUNCIL BLUFFS   IA  
51503-9077 920   Affiliated   3528   DeRidder Dialysis   DeRidder Dialysis   239
E 1ST ST     DERIDDER   LA   70634-4105 921   Affiliated   3530   Dodge County
Dialysis   Dodge County Dialysis   1949 E 23RD AVE S     FREMONT   NE  
68025-2452 922   Affiliated   3533   Omaha North Dialysis   Omaha North Dialysis
  6572 AMES AVE     OMAHA   NE   68104-1931 923   Affiliated   3534   Omaha
South Dialysis   Omaha South Dialysis   3427 L ST   STE 16   OMAHA   NE  
68107-2577 924   Affiliated   3535   Lake Charles Southwest Dialysis   Lake
Charles Southwest Dialysis   300 W 18th ST     LAKE CHARLES   LA   70601-7342
925   Affiliated   3536   St. Joseph Dialysis   St. Joseph Dialysis   5514
CORPORATE DR   STE 1   SAINT JOSEPH   MO   64507-7752 926   Affiliated   3537  
Sulphur Dialysis   Sulphur Dialysis   944 BEGLIS PKWY     SULPHUR   LA  
70663-5102 927   Affiliated   3539   Tipton County Dialysis   Tipton County
Dialysis   107 TENNESSEE AVE     COVINGTON   TN   38019-3902 928   Affiliated  
3540   Dyersburg Dialysis   Dyersburg Dialysis   1575 PARR AVE     DYERSBURG  
TN   38024-3151 929   Affiliated   3544   Effingham North Dialysis   Effingham
North Dialysis   301 N PINE ST     SPRINGFIELD   GA   31329-3076 930  
Affiliated   3545   Westminster South Dialysis   Westminster South Dialysis  
14014 MAGNOLIA ST.     WESTMINSTER   CA   92683-4736 931   Affiliated   3546  
Williams Street Dialysis   Williams Street Dialysis   2812 WILLIAMS ST    
SAVANNAH   GA   31404-4134 932   Affiliated   3547   DeRenne Dialysis   DeRenne
Dialysis   5303 MONTGOMERY ST     SAVANNAH   GA   31405-5138 933   Affiliated  
3548   Abercorn Dialysis   Abercorn Dialysis   11706 MERCY BLVD   STE 9  
SAVANNAH   GA   31419-1751 934   Affiliated   3551   Fort Myers North Dialysis  
Fort Myers North Dialysis   16101 N CLEVELAND AVE     N FT MYERS   FL  
33903-2148 935   Affiliated   3552   Butler County Dialysis   Butler County
Dialysis   3497 S DIXIE HWY     FRANKLIN   OH   45005-5717 936   Affiliated  
3556   Willingboro   Willingboro Dialysis   230 VAN SCIVER PKWY     WILLINGBORO
  NJ   08046-1131 937   Affiliated   3557   McKeesport West Dialysis  
McKeesport West Dialysis   101 9TH ST     MCKEESPORT   PA   15132-3953 938  
Affiliated   3559   College Dialysis   College Dialysis   6535 UNIVERSITY AVE  
  SAN DIEGO   CA   92115-5810 939   Affiliated   3560   Montezuma Dialysis  
Montezuma Dialysis   114 DEVAUGHN AVE     MONTEZUMA   GA   31063-1708 940  
Affiliated   3561   Romulus Dialysis   Romulus Dialysis   31470 ECORSE RD    
ROMULUS   MI   48174-1963 941   Affiliated   3564   Wrightsville Dialysis  
Wrightsville Dialysis   2240 W ELM ST     WRIGHTSVILLE   GA   31096-2016 942  
Affiliated   3565   Tower Dialysis   Tower Dialysis   8635 W 3RD ST   STE 56W  
LOS ANGELES   CA   90048-6110 943   Affiliated   3566   Columbus Downtown
Dialysis   Columbus Downtown Dialysis   415 E MOUND ST     COLUMBUS   OH  
43215-5512 944   Affiliated   3568   Charlotte East Dialysis   Charlotte East
Dialysis   3204 N SHARON AMITY RD     CHARLOTTE   NC   28205-6541 945  
Affiliated   3569   Carmel Mountain Dialysis   Carmel Mountain Dialysis   9850
CARMEL MOUNTAIN RD     SAN DIEGO   CA   92129-2892 946   Affiliated   3571  
Lenexa Dialysis   Lenexa Dialysis   8630 HALSEY ST     LENEXA   KS   66215-2880
947   Affiliated   3577   Nashua Dialysis   Nashua Dialysis   38 TYLER ST   STE
1   NASHUA   NH   03060-2912 948   Affiliated   3580   Illini Renal Dialysis  
Illini Renal Dialysis   507 E UNIVERSITY AVE     CHAMPAIGN   IL   61820-3828 949
  Affiliated   3586   Loring Heights Dialysis   Loring Heights Dialysis   1575
NORTHSIDE DR NW   STE 45   ATLANTA   GA   30318-4211 950   Affiliated   3588  
Forest Hills Dialysis   Forest Hills Dialysis   2693 FOREST HILLS RD SW    
WILSON   NC   27893-8611 951   Affiliated   3589   St. Peters Dialysis   St.
Peters Dialysis   300 FIRST EXECUTIVE AVE   STE A   SAINT PETERS   MO  
63376-1655 952   Affiliated   3591   Platte Woods Dialysis   Platte Woods
Dialysis   7667 NW PRAIRIE VIEW RD     KANSAS CITY   MO   64151-1544 953  
Affiliated   3593   Fresno North Dialysis   Fresno Palm Bluffs Dialysis (fka
Fresno North)   770 W PINEDALE AVE     FRESNO   CA   93711-5744 954   Affiliated
  3594   Middlesex County Dialysis   Burlington Regional Dialysis (fka Middlesex
County)   31 MALL RD   STE 1B   BURLINGTON   MA   01803-4138 955   Affiliated  
3596   Clearfield Dialysis   Clearfield Dialysis   1033 TURNPIKE AVE   STE 1  
CLEARFIELD   PA   16830-3061 956   Affiliated   3597   Papillion Dialysis  
Papillion Dialysis   1502 S WASHINGTON ST   STE 1   PAPILLION   NE   68046-3136
957   Affiliated   3598   Birmingham Home Training Dialysis   Birmingham Home
Training Dialysis   2101 7TH AVE S     BIRMINGHAM   AL   35233-3105 958  
Affiliated   3603   Bayou Dialysis   Magnolia Dialysis   210 E SPILLMAN ST    
GONZALES   LA   70737-4604 959   Affiliated   3609   Radford Dialysis   Radford
Dialysis   600 E MAIN ST   STE F   RADFORD   VA   24141-1826 960   Affiliated  
3610   Eufaula Dialysis   Eufaula Dialysis   220 S ORANGE AVE     EUFAULA   AL  
36027-1612 961   Affiliated   3612   Coshocton Dialysis   Coshocton Dialysis  
1404 CHESTNUT ST EAST     COSHOCTON   OH   43812-1401 962   Affiliated   3614  
Costa Mesa Dialysis   Costa Mesa Dialysis   1590 SCENIC AVE     COSTA MESA   CA
  92626-1400 963   Affiliated   3615   Little Rock Dialysis   Central Little
Rock Dialysis   5800 W 10TH ST   STE 51   LITTLE ROCK   AR   72204-1760 964  
Affiliated   3619   Northport Dialysis   Northport Dialysis   2401 HOSPITAL DR  
  NORTHPORT   AL   35476-3392 965   Affiliated   3632   Pageland Dialysis  
Pageland Dialysis   505A S PEARL ST     PAGELAND   SC   29728-2222 966  
Affiliated   3633   Bakersfield South Dialysis   White Lane Dialysis (fka
Bakersfield South)   7701 WHITE LN   STE D   BAKERSFIELD   CA   93309-0201 967  
Affiliated   3634   Newaygo County Dialysis   Newaygo County Dialysis   1317 W
MAIN ST     FREMONT   MI   49412-1478

 

Page 64 of 136



--------------------------------------------------------------------------------

968   Affiliated   3636   Cedar Lane Dialysis   Cedar Lane Dialysis   6334 CEDAR
LN   STE 11   COLUMBIA   MD   21044-3898 969   Affiliated   3639   Torrington
Dialysis   Torrington Dialysis   780 LITCHFIELD ST   STE 1   TORRINGTON   CT  
06790-6268 970   Affiliated   3642   Janesville Dialysis   Janesville Dialysis  
1305 WOODMAN RD     JANESVILLE   WI   53545-1068 971   Affiliated   3643  
Bloomfield Dialysis   Bloomfield Dialysis   29 GRIFFIN RD S     BLOOMFIELD   CT
  06002-1351 972   Affiliated   3645   Anthem Village Dialysis   Anthem Village
Dialysis   2530 ANTHEM VILLAGE DR     HENDERSON   NV   89052-5548 973  
Affiliated   3646   Glen Burnie Dialysis   Glen Burnie Dialysis   120 LANGLEY RD
N     GLEN BURNIE   MD   21060-6578 974   Affiliated   3655   Melbourne Dialysis
  Melbourne Dialysis   2235 S BABCOCK ST     MELBOURNE   FL   32901-5305 975  
Affiliated   3656   St. Petersburg South Dialysis   St. Petersburg South
Dialysis   2850 34TH ST S     ST PETERSBURG   FL   33711-3817 976   Affiliated  
3663   Belpre Dialysis   Belpre Dialysis   2906 WASHINGTON BLVD     BELPRE   OH
  45714-1848 977   Affiliated   3666   Stockton Home Training Dialysis  
Stockton Home Training Dialysis   545 E CLEVELAND ST   STE A   STOCKTON   CA  
95204-5535 978   Affiliated   3670   Rock Prairie Road Dialysis   Rock Prairie
Road Dialysis   1605 ROCK PRAIRIE RD   STE 11   COLLEGE STATION   TX  
77845-8358 979   Affiliated   3675   Market Street   Market Street Dialysis  
3701 MARKET ST   STE 1   PHILADELPHIA   PA   19104-5503 980   Affiliated   3677
  Northwood   Northwood Dialysis (aka Toledo East)   611 LEMOYNE RD    
NORTHWOOD   OH   43619-1811 981   Affiliated   3701   Tyson’s Corner Dialysis  
Tyson’s Corner Dialysis   8391 OLD COURTHOUSE RD   STE 16   VIENNA   VA  
22182-3819 982   Affiliated   3704   Southern Maryland Dialysis   Southern
Maryland Dialysis   9211 STUART LN   4TH FL   CLINTON   MD   20735-2712 983  
Affiliated   3707   Brentwood Dialysis   Brentwood Dialysis   1231 BRENTWOOD RD
NE     WASHINGTON   DC   20018-1019 984   Affiliated   3708   Amelia Dialysis  
Amelia Dialysis   15151 PATRICK HENRY HWY     AMELIA COURT HOUSE   VA  
23002-4700 985   Affiliated   3714   Eighth Street Dialysis   Eighth Street
Dialysis   300 8TH ST NE     WASHINGTON   DC   20002-6108 986   Affiliated  
3715   Chester Dialysis   Chester Dialysis   10360 IRONBRIDGE RD     CHESTER  
VA   23831-1425 987   Affiliated   3716   Howard County Dialysis   Howard County
Dialysis   5999 HARPERS FARM RD   STE 11E   COLUMBIA   MD   21044-3023 988  
Affiliated   3717   Catonsville Dialysis   Catonsville Dialysis   1581 SULPHUR
SPRING RD   STE 112   BALTIMORE   MD   21227 989   Affiliated   3718   Mercy
Dialysis   Mercy Dialysis   315 N CALVERT ST   STE 3   BALTIMORE   MD  
21202-3611 990   Affiliated   3719   Harbor Park Dialysis   Harbor Park Dialysis
  111 CHERRY HILL RD     BALTIMORE   MD   21225-1392 991   Affiliated   3732  
Dabney Dialysis   Three Chopt Dialysis (fka Dabney)   8813 THREE CHOPT RD    
RICHMOND   VA   23229 992   Affiliated   3733   Hioaks Dialysis   Hioaks
Dialysis   671 HIOAKS RD   STE A   RICHMOND   VA   23225-4072 993   Affiliated  
3757   Arlington Dialysis   Arlington Dialysis   4805 1st ST N     ARLINGTON  
VA   22203 994   Affiliated   3759   Landover Dialysis   Landover Dialysis  
1200 MERCANTILE LN   STE 15   UPPER MARLBORO   MD   20774-5389 995   Affiliated
  3761   Staunton Dialysis   Staunton Dialysis   29 IDLEWOOD BLVD     STAUNTON  
VA   24401-9355 996   Affiliated   3762   Covington Dialysis   Covington
Dialysis   2504 VALLEY RIDGE RD     COVINGTON   VA   24426-6339 997   Affiliated
  3763   Culpeper Dialysis   Culpeper Dialysis   430 SOUTHRIDGE PARKWAY    
CULPEPER   VA   22701-3791 998   Affiliated   3764   Greenbrier Dialysis  
Greenbrier Dialysis   129 SENECA TRL     LEWISBURG   WV   24901-1564 999  
Affiliated   3765   Harrisonburg Dialysis   Harrisonburg Dialysis   871 CANTRELL
AVE   STE 1   HARRISONBURG   VA   22801-4323 1000   Affiliated   3766  
Lexington Dialysis   Lexington Dialysis   756 N LEE HWY     LEXINGTON   VA  
24450-3724 1001   Affiliated   3802   Manteca Dialysis   Manteca Dialysis   1156
S MAIN ST     MANTECA   CA   95337-9505 1002   Affiliated   3804  
Roseburg/Mercy Dialysis   Roseburg/Mercy Dialysis   2599 NW EDENBOWER BLVD    
ROSEBURG   OR   97471-6220 1003   Affiliated   3805   Daly City Dialysis   Daly
City Dialysis   1498 SOUTHGATE AVE   STE 11   DALY CITY   CA   94015-4015 1004  
Affiliated   3806   Vallejo Dialysis   Vallejo Dialysis   121 HOSPITAL DR    
VALLEJO   CA   94589-2562 1005   Affiliated   3812   Salem Dialysis   Salem
Dialysis (OR)   3550 LIBERTY RD S   STE 1   SALEM   OR   97302-5700 1006  
Affiliated   3817   Fresno Dialysis   Fresno Dialysis   1111 E WARNER AVE    
FRESNO   CA   93710-4030 1007   Affiliated   3818   Oakland Dialysis   Oakland
Dialysis   5354 CLAREMONT AVE     OAKLAND   CA   94618-1035 1008   Affiliated  
3820   Bakersfield Dialysis   Bakersfield Brimhall Dialysis (fka California
Ave.)   8501 BRIMHALL RD   BLDG 5   BAKERSFIELD   CA   93311-2252 1009  
Affiliated   3821   Northeast Bakersfield Dialysis   Northeast Dialysis (fka NE
Bakersfield)   3761 MALL VIEW RD     BAKERSFIELD   CA   93306-3048 1010  
Affiliated   3830   San Francisco Dialysis   San Francisco Dialysis   1499
WEBSTER ST     SAN FRANCISCO   CA   94115-3705 1011   Affiliated   3831  
Hanford Dialysis   Hanford Dialysis   402 W 8TH ST     HANFORD   CA   93230-4536
1012   Affiliated   3840   San Pablo Dialysis   San Pablo Dialysis   14020 SAN
PABLO AVE     SAN PABLO   CA   94806-3604 1013   Affiliated   3847   Chinatown
Dialysis   Chinatown Dialysis   636 CLAY ST     SAN FRANCISCO   CA   94111-2502
1014   Affiliated   3849   El Cerrito Dialysis   El Cerrito Dialysis   10690 SAN
PABLO AVE     EL CERRITO   CA   94530-2620 1015   Affiliated   3857   Tracy
Dialysis   Tracy Dialysis   425 W BEVERLY PL   STE A   TRACY   CA   95376-3086
1016   Affiliated   3858   Salem North Dialysis   Salem North Dialysis (OR)  
1220 LIBERTY ST NE     SALEM   OR   97301-7330 1017   Affiliated   3860   Auburn
Dialysis   Auburn Dialysis   3126 PROFESSIONAL DR   STE 1   AUBURN   CA  
95603-2411 1018   Affiliated   3861   Grass Valley Dialysis   Grass Valley
Dialysis   360 CROWN POINT CIRCLE   STE 21   GRASS VALLEY   CA   95945-2543 1019
  Affiliated   3901   Santee Dialysis   Santee Dialysis   228 BRADFORD BLVD    
SANTEE   SC   29142-8677 1020   Affiliated   3903   Upland Dialysis   Upland
Dialysis   600 N 13TH AVE     UPLAND   CA   91786-4957 1021   Affiliated   3906
  Vance County Dialysis   Vance County Dialysis   854 S BECKFORD DR    
HENDERSON   NC   27536-3487

 

Page 65 of 136



--------------------------------------------------------------------------------

1022   Affiliated   3907   Edenton Dialysis   Edenton Dialysis   703 LUKE ST    
EDENTON   NC   27932-9694 1023   Affiliated   3909   Ahoskie Dialysis   Ahoskie
Dialysis   129 HERTFORD COUNTY HIGH RD     AHOSKIE   NC   27910-8131 1024  
Affiliated   3914   Allendale County Dialysis   Allendale County Dialysis   202
HAMPTON AVE N     FAIRFAX   SC   29827-4510 1025   Affiliated   3916   North
Orangeburg Dialysis   North Orangeburg Dialysis   124 FIRE TOWER RD    
ORANGEBURG   SC   29118-1443 1026   Affiliated   3917   South Orangeburg
Dialysis   South Orangeburg Dialysis   1080 SUMMERS AVE     ORANGEBURG   SC  
29115-4920 1027   Affiliated   3931   Greenwood Dialysis   Greenwood Dialysis  
109 OVERLAND DR     GREENWOOD   SC   29646-4053 1028   Affiliated   3933   Union
County Dialysis   Union County Dialysis   701 E ROOSEVELT BLVD   STE 4   MONROE
  NC   28112-4107 1029   Affiliated   3934   South Charlotte Dialysis   South
Charlotte Dialysis   6450 BANNINGTON RD     CHARLOTTE   NC   28226-1327 1030  
Affiliated   3935   Lancaster SC Dialysis   Lancaster SC Dialysis   980 N
WOODLAND DR   STE 1   LANCASTER   SC   29720-1964 1031   Affiliated   3952  
Central Bamberg Dialysis   Central Bamberg Dialysis   67 SUNSET DR     BAMBERG  
SC   29003-1181 1032   Affiliated   4001   West Tallahassee Dialysis   West
Tallahassee Dialysis   2645 W TENNESSEE ST     TALLAHASSEE   FL   32304-2547
1033   Affiliated   4002   Daytona South Dialysis   Daytona South Dialysis  
1801 S NOVA RD   STE 36   SOUTH DAYTONA   FL   32119-1775 1034   Affiliated  
4003   Daytona Beach Dialysis   Daytona Beach Dialysis   578 HEALTH BLVD    
DAYTONA BEACH   FL   32114-1492 1035   Affiliated   4004   West Tampa Dialysis  
West Tampa Dialysis   4515 GEORGE RD   STE 3   TAMPA   FL   33634-7300 1036  
Affiliated   4005   Fontana Dialysis   Fontana Dialysis   17590 FOOTHILL BLVD  
  FONTANA   CA   92335-8416 1037   Affiliated   4007   Fort Myers Dialysis  
Fort Myers Dialysis   4220 EXECUTIVE CIRCLE   STE 38   FORT MYERS   FL  
33916-7993 1038   Affiliated   4009   Lehigh Acres Dialysis   Lehigh Acres
Dialysis   2719 4TH ST W     LEHIGH ACRES   FL   33971-1942 1039   Affiliated  
4010   Los Banos Dialysis   Los Banos Dialysis   222 I ST     LOS BANOS   CA  
93635-4132 1040   Affiliated   4013   Kissimmee Dialysis   Kissimmee Dialysis  
802 N JOHN YOUNG PKWY     KISSIMMEE   FL   34741-4912 1041   Affiliated   4014  
New Smyrna Beach Dialysis   New Smyrna Beach Dialysis   110 S ORANGE ST     NEW
SMYRNA BEACH   FL   32168-7153 1042   Affiliated   4017   Lake Wales Dialysis  
Lake Wales Dialysis   1125 BRYN MAWR AVE     LAKE WALES   FL   33853-4333 1043  
Affiliated   4018   Dearborn Dialysis   Dearborn Dialysis   1185 MONROE ST    
DEARBORN   MI   48124-2814 1044   Affiliated   4020   Greater Miami Dialysis  
Greater Miami Dialysis   160 NW 176TH ST   STE 1   MIAMI   FL   33169-5023 1045
  Affiliated   4021   Burbank Dialysis   Burbank Dialysis   1211 N SAN FERNANDO
BLVD     BURBANK   CA   91504-4234 1046   Affiliated   4024   Lakeland Dialysis
  Lakeland Dialysis   515 E BELLA VISTA ST     LAKELAND   FL   33805-3005 1047  
Affiliated   4025   Burlington North Dialysis   Burlington North Dialysis   1164
E ROUTE 130     BURLINGTON   NJ   08016-2954 1048   Affiliated   4026   Delano
Dialysis   Delano Dialysis   905 MAIN ST     DELANO   CA   93215-1729 1049  
Affiliated   4027   Erie Dialysis   Erie Dialysis   350 E BAYFRONT PKWY   STE A
  ERIE   PA   16507-2410 1050   Affiliated   4028   Homestead Dialysis  
Homestead Dialysis   207 W 7TH AVE     W HOMESTEAD   PA   15120-1002 1051  
Affiliated   4029   Plant City Dialysis   Plant City Dialysis   1211 W REYNOLDS
ST     PLANT CITY   FL   33563-4321 1052   Affiliated   4030   Winter Haven
Dialysis   Winter Haven Dialysis   1625 UNITY WAY NW     WINTER HAVEN   FL  
33881 1053   Affiliated   4032   Charlotte Dialysis   Charlotte Dialysis   2321
W MOREHEAD ST   STE 12   CHARLOTTE   NC   28208-5145 1054   Affiliated   4034  
McKeesport Dialysis   McKeesport Dialysis   2001 LINCOLN WAY   OAK PARK MALL  
MCKEESPORT   PA   15131-2419 1055   Affiliated   4035   Broward Dialysis  
Broward Dialysis   1500 N FEDERAL HWY   STE 1   FT LAUDERDALE   FL   33304-5600
1056   Affiliated   4036   Athens Dialysis   Athens Dialysis   15953 ATHENS
LIMESTONE DR     ATHENS   AL   35613-2214 1057   Affiliated   4038   Bradenton
Dialysis   Bradenton Dialysis   3501 CORTEZ RD W   STE 14   BRADENTON   FL  
34210-3104 1058   Affiliated   4039   Deland Dialysis   Deland Dialysis   350 E
NEW YORK AVE     DELAND   FL   32724-5510 1059   Affiliated   4040  
Boynton/North Delray Dialysis   Boynton/North Delray Dialysis   2655 W ATLANTIC
AVE     DELRAY BEACH   FL   33445-4400 1060   Affiliated   4041   Lake Worth
Dialysis   Lake Worth Dialysis   2459 S CONGRESS AVE   STE 1   PALM SPRINGS   FL
  33406-7616 1061   Affiliated   4042   Palm Coast Dialysis   Palm Coast
Dialysis   13 KINGSWOOD DR   STE A   PALM COAST   FL   32137-4614 1062  
Affiliated   4043   Fort Myers South Dialysis   Fort Myers South Dialysis   8570
GRANITE CT     FORT MYERS   FL   33908-4102 1063   Affiliated   4044   Woodburn
Dialysis   Woodburn Dialysis   1840 NEWBERG HWY   STE 14   WOODBURN   OR  
97071-3187 1064   Affiliated   4045   Four Freedoms   Four Freedoms Dialysis
(fka Range Street)   289 SW RANGE AVE   STE A   MADISON   FL   32340-2351 1065  
Affiliated   4046   West Philadelphia Dialysis   West Philadelphia Dialysis  
7609 LINDBERGH BLVD     PHILADELPHIA   PA   19153-2301 1066   Affiliated   4048
  Tucson West Dialysis   Tucson West Dialysis   1780 W ANKLAM RD     TUCSON   AZ
  85745-2632 1067   Affiliated   4049   Tucson East Dialysis   Tucson East
Dialysis   6420 E BROADWAY BLVD   STE C3   TUCSON   AZ   85710-3512 1068  
Affiliated   4053   Tallahassee South Dialysis   Tallahassee South Dialysis  
2410 S ADAMS ST     TALLAHASSEE   FL   32301-6325 1069   Affiliated   4054  
Selma Dialysis   Selma Dialysis   2711 CINEMA WAY   STE 111   SELMA   CA  
93662-2662 1070   Affiliated   4055   Hinesville Dialysis   Hinesville Dialysis
  522 ELMA G MILES PKWY     HINESVILLE   GA   31313-4021 1071   Affiliated  
4056   Los Angeles Downtown Dialysis   Los Angeles Downtown Dialysis   2021 S
FLOWER ST     LOS ANGELES   CA   90007-1342 1072   Affiliated   4057   Anaheim
Dialysis   Anaheim Dialysis   1107 W LA PALMA AVE     ANAHEIM   CA   92801-2804
1073   Affiliated   4058   Martinsville Dialysis   Martinsville Dialysis   33
BRIDGE ST S     MARTINSVILLE   VA   24112-6214 1074   Affiliated   4060  
Jefferson Dialysis   Jefferson Dialysis   14 CLAIRTON BLVD     PITTSBURGH   PA  
15236-3911 1075   Affiliated   4061   Saddleback Dialysis   Saddleback Dialysis
  23141 PLAZA POINTE DR     LAGUNA HILLS   CA   92653-1425

 

Page 66 of 136



--------------------------------------------------------------------------------

1076

  Affiliated   4064   Sun City Center Dialysis   Sun City Center Dialysis   783
CORTARO DR     RUSKIN   FL   33573-6812 1077   Affiliated   4065   Paris
Dialysis   Paris Dialysis   32 STEUBENVILLE PK     PARIS   PA   15021 1078  
Affiliated   4066   Central Tampa Dialysis   Central Tampa Dialysis   4204 N
MACDILL AVE   SOUTH BLDG   TAMPA   FL   33607-6342 1079   Affiliated   4068  
Zephyrhills Dialysis   Zephyrhills Dialysis   6610 STADIUM DR     ZEPHYRHILLS  
FL   33542-7510 1080   Affiliated   4069   Bartow Dialysis   Bartow Dialysis  
1190 E CHURCH ST     BARTOW   FL   33830-4117 1081   Affiliated   4070   Ormond
Beach Dialysis   Ormond Beach Dialysis   495 S NOVA RD   STE 19   ORMOND BEACH  
FL   32174-8444 1082   Affiliated   4071   Lakeland South Dialysis   Lakeland
South Dialysis   5050 S FLORIDA AVE     LAKELAND   FL   33813-2501 1083  
Affiliated   4072   St. Mary’s Dialysis   St. Mary’s Dialysis   2714 OSBORNE RD
    ST MARY’S   GA   31558-4049 1084   Affiliated   4073   Miami North Dialysis
  Miami North Dialysis   860 NE 125TH ST     NORTH MIAMI   FL   33161-5743 1085
  Affiliated   4074   Naples Dialysis   Naples Dialysis   661 9TH ST N    
NAPLES   FL   34102-8132 1086   Affiliated   4075   Bonita Springs Dialysis  
Bonita Springs Dialysis   9134 BONITA BEACH RD SE     BONITA SPRINGS   FL  
34135-4281 1087   Affiliated   4076   Orlando Southwest Dialysis   Orlando
Southwest Dialysis   6925 LAKE ELLENOR DR   STE 65   ORLANDO   FL   32809-4670
1088   Affiliated   4088   Quincy Dialysis   Quincy Dialysis   878 STRONG RD    
QUINCY   FL   32351-5243 1089   Affiliated   4089   Tallahassee Dialysis  
Tallahassee Dialysis   1607 PHYSICIANS DR     TALLAHASSEE   FL   32308-4620 1090
  Affiliated   4095   South Beach Dialysis   South Beach Dialysis   4701 N
MERIDIAN AVE     MIAMI BEACH   FL   33140-2910 1091   Affiliated   4124  
Americus Dialysis   Americus Dialysis   227 N LEE ST     AMERICUS   GA  
31709-3525 1092   Affiliated   4204   Corry Dialysis   Corry Dialysis   300 YORK
ST     CORRY   PA   16407-1420 1093   Affiliated   4208   Elizabethtown Dialysis
  Elizabethtown Dialysis   844 N HANOVER ST     ELIZABETHTOWN   PA   17022-1303
1094   Affiliated   4209   Lumberton Dialysis   Lumberton Dialysis   668 MAIN ST
    LUMBERTON   NJ   08048-5016 1095   Affiliated   4211   Cobbs Creek Dialysis
  Cobbs Creek Dialysis   1700 S 60TH ST     PHILADELPHIA   PA   19142-1404 1096
  Affiliated   4214   Westland Dialysis   Garden West Dialysis (fka Westland)  
5715 N VENOY RD     WESTLAND   MI   48185-2830 1097   Affiliated   4215  
Meadville Dialysis   Meadville Dialysis   19050 PARK AVENUE PLZ     MEADVILLE  
PA   16335-4012 1098   Affiliated   4217   Bradford Dialysis   Bradford Dialysis
  665 E MAIN ST     BRADFORD   PA   16701-1869 1099   Affiliated   4219  
Southgate Dialysis   Southgate Dialysis   14752 NORTHLINE RD     SOUTHGATE   MI
  48195-2467 1100   Affiliated   4223   Waynesburg Dialysis   Waynesburg
Dialysis   248 ELM DR     WAYNESBURG   PA   15370-8269 1101   Affiliated   4224
  Selinsgrove Dialysis   Selinsgrove Dialysis   1030 N SUSQUEHANNA TRAIL    
SELINSGROVE   PA   17870-7767 1102   Affiliated   2153   Arlington Dialysis  
Arlington Dialysis   1250 E PIONEER PKWY   STE 7   ARLINGTON   TX   76010-6423
1103   Affiliated   2154   Grapevine Dialysis   Grapevine Dialysis   1600 W
NORTHWEST HWY   STE 1   GRAPEVINE   TX   76051-8131 1104   Affiliated   1740  
Willow Dialysis   Willow Dialysis   1675 ALEX DR     WILMINGTON   OH  
45177-2446 1105   Affiliated   1767   New Braunfels Dialysis   New Braunfels
Dialysis   900 LOOP 337     NEW BRAUNFELS   TX   78130-3555 1106   Affiliated  
2080   Chickasha Dialysis   Chickasha Dialysis   228 S 29TH ST     CHICKASHA  
OK   73018-2502 1107   Affiliated   2184   Sugarloaf   Sugarloaf Dialysis (fka
Lawrenceville)   1705 BELLE MEADE CT   STE 11   LAWRENCEVILLE   GA   30043-5895
1108   Affiliated   2166   Buford Dialysis   Buford Dialysis   1550 BUFORD HWY  
STE 1E   BUFORD   GA   30518-3666 1109   Affiliated   1749   St. Louis Park PD  
St. Louis Park Dialysis Center PD   3505 LOUISIANA AVE S     ST LOUIS PARK   MN
  55426-4121 1110   Affiliated   1769   Front Royal Dialysis   Front Royal
Dialysis   1077D N SHENANDOAH AVE     FRONT ROYAL   VA   22630-3546 1111  
Affiliated   1770   Winchester Dialysis   Winchester Dialysis   2301 VALOR DR  
  WINCHESTER   VA   22601-6111 1112   Affiliated   2200   New Hope Dialysis  
New Hope Dialysis (aka Minneapolis, Golden Valley)   5640 INTERNATIONAL PKWY    
NEW HOPE   MN   55428-3047 1113   Affiliated   2175   Richfield Dialysis  
Richfield Dialysis   6601 LYNDALE AVE S   STE 15   RICHFIELD   MN   55423-2490
1114   Affiliated   2162   Fairborne Dialysis   Fairborn Dialysis   3070
PRESIDENTIAL DR   STE A   FAIRBORN   OH   45324-6273 1115   Affiliated   1694  
Benton Dialysis   Benton Dialysis   1151 ROUTE 14 W     BENTON   IL   62812-1500
1116   Affiliated   1695   Centralia Dialysis   Centralia Dialysis   1231 STATE
ROUTE 161     CENTRALIA   IL   62801-6739 1117   Affiliated   1696   Marion
Dialysis   Marion Dialysis   324 S 4TH ST     MARION   IL   62959-1241 1118  
Affiliated   1697   Mount Vernon Dialysis   Mount Vernon Dialysis   1800
JEFFERSON AVE     MOUNT VERNON   IL   62864-4300 1119   Affiliated   2121  
Bayou City Dialysis   Bayou City Dialysis (fka Hanson)   10655 EASTEX FWY    
HOUSTON   TX   77093-4323 1120   Affiliated   2117   Metarie Dialysis Center  
Metairie Dialysis   7100 AIRLINE DR     METAIRIE   LA   70003-5950 1121  
Affiliated   1784   Stony Creek Dialysis   Stony Creek Dialysis   9115 S CICERO
AVE     OAK LAWN   IL   60453-1895 1122   Affiliated   1785   Beverly Dialysis  
Beverly Dialysis   8109 SOUTH WESTERN AVE     CHICAGO   IL   60620-5939 1123  
Affiliated   2089   Summit Dialysis   Summit Dialysis Center   3150 POLK ST    
HOUSTON   TX   77003-4631 1124   Affiliated   2212   Upper Valley Dialysis  
Upper Valley Dialysis (fka West El Paso)   7933 N MESA ST   STE H   EL PASO   TX
  79932-1699 1125   Affiliated   2134   Dallas County   Perry Dialysis (fka
Dallas County)   610 10TH ST   STE L1   PERRY   IA   50220-2221 1126  
Affiliated   1813   Nampa Dialysis Center   Nampa Dialysis   846 PARKCENTRE WAY
    NAMPA   ID   83651-1790 1127   Affiliated   1814   Table Rock Dialysis  
Table Rock Dialysis   5610 W GAGE ST   STE B   BOISE   ID   83706 1128  
Affiliated   1815   Twin Falls Dialysis   Twin Falls Dialysis   1840 CANYON
CREST DR     TWIN FALLS   ID   83301-3007 1129   Affiliated   1816   Burley
Dialysis Center   Burley Dialysis   741 N OVERLAND AVE     BURLEY   ID  
83318-3440

 

Page 67 of 136



--------------------------------------------------------------------------------

1130   Affiliated   1817   Gate City Dialysis Center   Gate City Dialysis   2001
BENCH RD     POCATELLO   ID   83201-2033 1131   Affiliated   1818   Four Rivers
Dialysis   Four Rivers Dialysis   515 EAST LN     ONTARIO   OR   97914-3953 1132
  Affiliated   2231   River Parishes   River Parishes Dialysis (aka La Place)  
2880 W AIRLINE HWY     LA PLACE   LA   70068-2922 1133   Affiliated   2177  
South Lincoln   South Lincoln Dialysis   3401 PLANTATION DR   STE 14   LINCOLN  
NE   68516-4712 1134   Affiliated   2105   Rochester Hills   Rochester Hills
Dialysis (aka Sterling Heights)   1886 W AUBURN RD   STE 1   ROCHESTER HILLS  
MI   48309-3865 1135   Affiliated   2101   Willowbrook Dialysis   Willowbrook
Dialysis   12120 JONES RD   STE G   HOUSTON   TX   77070-5280 1136   Affiliated
  2195   Springhurst Dialysis   Springhurst Dialysis (aka Louisville)   10201
CHAMPION FARMS DR     LOUISVILLE   KY   40241-6150 1137   Affiliated   2012  
Magnolia West   Magnolia West Dialysis (aka Riverside II)   11161 MAGNOLIA AVE  
  RIVERSIDE   CA   92505-3605 1138   Affiliated   2206   Garrisonville Dialysis
  Garrisonville Dialysis   70 DOC STONE RD   STE 11   STAFFORD   VA   22556-4628
1139   Affiliated   2152   Strongsville Dialysis   Strongsville Dialysis   17792
PEARL RD     STRONGSVILLE   OH   44136-6909 1140   Affiliated   984   Summerlin
Dialysis   Summerlin Dialysis Center, LV   653 N TOWN CENTER DR   STE 7 BLDG 2  
LAS VEGAS   NV   89144-0503 1141   Affiliated   2127   Red Bluff Dialysis   Red
Bluff Dialysis Center   2455 SISTER MARY COLUMBA DR     RED BLUFF   CA  
96080-4364 1142   Affiliated   1638   Cobb Dialysis   Cobb Dialysis   3865
MEDICAL PARK DR     AUSTELL   GA   30106-1109 1143   Affiliated   1693  
Paulding Dialysis   Paulding Dialysis   4019 JOHNS RD     DALLAS   GA  
30132-3420 1144   Affiliated   1839   Sweetwater Dialysis   Sweetwater Dialysis
  7117 S SWEETWATER RD     LITHIA SPRINGS   GA   30122-2446 1145   Affiliated  
3671   Charlottesville North   Charlottesville North Dialysis   1800 TIMBERWOOD
BLVD   STE C   CHARLOTTESVILLE   VA   22911-7544 1146   Affiliated   2186  
Southern Crescent   Southern Crescent Dialysis Center (fka Riverdale)   275
UPPER RIVERDALE RD SW   STE B   RIVERDALE   GA   30274-2556 1147   Affiliated  
2169   Meridian Park   Meridian Park Dialysis Center (fka Lake Oswego)   19255
SW 65TH AVE   STE 1   TUALATIN   OR   97062-9712 1148   Affiliated   1812  
Treasure Valley Dialysis   Treasure Valley Dialysis   3525 E LOUISE ST   STE 155
  MERIDIAN   ID   83642-6303 1149   Affiliated   3637   White Oak   White Oak
Dialysis (Chronic)   5520 CHEVIOT RD   STE B   CINCINNATI   OH   45247-7069 1150
  Affiliated   1786   Ash Tree   Ash Tree Dialysis   2666 N GROVE INDUSTRIAL DR
    FRESNO   CA   93727-1552 1151   Affiliated   2242   Madera Dialysis   Almond
Wood Dialysis (fka Madera)   501 E ALMOND AVE     MADERA   CA   93637-5661 1152
  Affiliated   2209   Carrollton   Carrollton Dialysis   1544 VALWOOD PKWY   STE
114   CARROLLTON   TX   75006-8425 1153   Affiliated   2202   Edna Dialysis  
Edna Dialysis   1008 N WELLS ST     EDNA   TX   77957-2153 1154   Affiliated  
2208   Bear Creek Dialysis   Bear Creek Dialysis (fka Clay Road)   4978 HIGHWAY
6 N   STE I   HOUSTON   TX   77084-5282 1155   Affiliated   1820   Windham
Dialysis   Windham Dialysis   375 TUCKIE RD   STE C   NORTH WINDHAM   CT  
06256-1345 1156   Affiliated   1819   Vernon Dialysis   Vernon Dialysis   460
HARTFORD TPKE STE C     VERNON ROCKVILLE   CT   6066 1157   Affiliated   2092  
Fountain Dialysis   Fountain Dialysis (aka Security)   6910 BANDLEY DR    
FOUNTAIN   CO   80817-2617 1158   Affiliated   1846   Grand Junction   Grand
Junction Dialysis Center   710 WELLINGTON AVE   STE 2   GRAND JUNCTION   CO  
81501-6100 1159   Affiliated   2183   Fort Mill   Fort Mill Dialysis   1975
CAROLINA PLACE DR     FORT MILL   SC   29708-6922 1160   Affiliated   2215  
Mrytle Beach   JV-Myrtle Beach Dialysis   3919 MAYFAIR ST     MYRTLE BEACH   SC
  29577-5773 1161   Affiliated   2032   Oakwood   Oakwood Dialysis Center   148
HECTOR AVE     GRETNA   LA   70056-2531 1162   Affiliated   2168   SP Hillsboro
  Hillsboro Dialysis   2500 NW 229TH AVE   STE 3 BLDG E   HILLSBORO   OR  
97124-7516 1163   Affiliated   2269   Kettering   Kettering Dialysis   5721
BIGGER RD     KETTERING   OH   45440-2752 1164   Affiliated   2246   Mansfield  
Mansfield Dialysis Center (aka Dallas)   987 N WALNUT CREEK DR   STE 11  
MANSFIELD   TX   76063-8016 1165   Affiliated   2290   Cottage Grove   Cottage
Grove Dialysis   8800 E POINT DOUGLAS RD S   STE 1   COTTAGE GROVE   MN  
55016-4160 1166   Affiliated   2257   Scott County Dialysis   Scott County
Dialysis   7456 S PARK DR     SAVAGE   MN   55378 1167   Affiliated   1773  
Virginia Beach   Camelot Dialysis Center   1800 CAMELOT DR   STE 1   VIRGINIA
BEACH   VA   23454-2440 1168   Affiliated   1627   Amelia Island   Amelia Island
Dialysis   1525 LIME ST   STE 12   FERNANDINA BEACH   FL   32034-3015 1169  
Affiliated   2179   Laurel Manor at the Villages   Laurel Manor Dialysis Center
at the Villages   1950 LAUREL MANOR DR   STE 19   LADY LAKE   FL   32162-5603
1170   Affiliated   2160   East Deerborn   East Dearborn Dialysis   13200 W
WARREN AVE     DEARBORN   MI   48126-2410 1171   Affiliated   1661   North
Houston   PDI-North Houston   7115 NORTH LOOP E     HOUSTON   TX   77028-5948
1172   Affiliated   1663   South Houston   PDI-South Houston   5989 SOUTH LOOP E
    HOUSTON   TX   77033-1017 1173   Affiliated   1856   Ralph McGill Dialysis
Center   Ralph McGill Dialysis   418 DECATUR ST SE     ATLANTA   GA   30312-1801
1174   Affiliated   2144   Chelsea   Chelsea Dialysis   1620 COMMERCE PARK DR  
STE 2   CHELSEA   MI   48118-2136 1175   Affiliated   2214   Smokey Mountain  
Smoky Mountain Dialysis   1611 ANDREWS RD     MURPHY   NC   28906-5100 1176  
Affiliated   3680   Miami Gardens   Miami Gardens Dialysis   3363 NW 167TH ST  
  MIAMI GARDENS   FL   33056-4254 1177   Affiliated   2222   Deerbrook  
Deerbrook Dialysis   9660 FM 1960 BYPASS RD W     HUMBLE   TX   77338-4039 1178
  Affiliated   2227   Downtown Dallas   DaVita Downtown Dallas Dialysis Center
(fka Grove)   3515 SWISS AVE   STE A   DALLAS   TX   75204-6223 1179  
Affiliated   2197   Henderson   Siena Henderson Dialysis Center   2865 SIENNA
HEIGHTS DR   STE 141   HENDERSON   NV   89052-4168 1180   Affiliated   2292  
Wyandotte   Wyandotte Central Dialysis   3737 STATE AVE     KANSAS CITY   KS  
66102-3830 1181   Affiliated   2235   Westview   Westview Dialysis   3749
COMMERCIAL DR   LAFAYETTE PLACE SHOPPING CENTER   INDIANAPOLIS   IN   46222-1676
1182   Affiliated   2286   Garland   Garland Dialysis   776 E CENTERVILLE RD    
GARLAND   TX   75041-4640 1183   Affiliated   2333   Aberdeen   Aberdeen
Dialysis   780 W BEL AIR AVE     ABERDEEN   MD   21001-2236

 

Page 68 of 136



--------------------------------------------------------------------------------

1184   Affiliated   2259   Mountain Park   Mountain Park Dialysis   5235
MEMORIAL DR     STONE MOUNTAIN   GA   30083-3112 1185   Affiliated   2229  
Downtown San Antonio   Downtown San Antonio Dialysis (Brooklyn St)   615 E
QUINCY ST     SAN ANTONIO   TX   78215-1600 1186   Affiliated   2237   Medlock
Bridge   Medlock Bridge Dialysis (aka Duluth)   10680 MEDLOCK BRIDGE RD   STE 13
  DULUTH   GA   30097-8420 1187   Affiliated   2234   Greene County Dialysis  
Greene County Dialysis Center (NC)   1025 KINGOLD BLVD     SNOW HILL   NC  
28580-1616 1188   Affiliated   2243   West Broadway Dialysis   West Broadway
Dialysis   720 W BROADWAY     LOUISVILLE   KY   40202-2240 1189   Affiliated  
2072   St. Pauls Dialysis   St. Pauls Dialysis (aka Robeson County)   564 W
MCLEAN ST     SAINT PAULS   NC   28384-1421 1190   Affiliated   2123   Carquinez
Dialyis   Carquinez Dialysis (fka SW Vallejo)   125 CORPORATE PL   STE C  
VALLEJO   CA   94590-6968 1191   Affiliated   2159   DaVita East   DaVita East
Dialysis Clinic (fka La Bamba)   11989 PELLICANO DR     EL PASO   TX  
79936-6287 1192   Affiliated   2187   Natomas   Natomas Dialysis   30 GOLDEN
LAND CT   BLDG G   SACRAMENTO   CA   95834-2420 1193   Affiliated   2228  
Tennesse Valley   Tennessee Valley Dialysis Center (aka Johnson City)   107
WOODLAWN DR   STE 2   JOHNSON CITY   TN   37604-6287 1194   Affiliated   2174  
Turfway Dialysis   Turfway Dialysis (fka Florence)   11 SPIRAL DR   STE 15  
FLORENCE   KY   41042-1394 1195   Affiliated   2291   Leavenworth   Leavenworth
Dialysis   501 OAK ST     LEAVENWORTH   KS   66048-2646 1196   Affiliated   2270
  Franklin Dialysis   Franklin Dialysis (IN)   1140 W JEFFERSON ST   STE A  
FRANKLIN   IN   46131-2101 1197   Affiliated   2011   Norco   Norco Dialysis
(fka Corona II)   1901 TOWN AND COUNTRY DR   STE 1   NORCO   CA   92860-3611
1198   Affiliated   2240   Andover   Andover Dialysis   488 S MAIN ST    
ANDOVER   OH   44003-9602 1199   Affiliated   1863   Little Rock   Jacksonville
Central Dialysis Center   400 T P WHITE DR     JACKSONVILLE   AR   72076-3287
1200   Affiliated   1864   North Little Rock Dialysis   North Little Rock Center
  4505 E MCCAIN BLVD     NORTH LITTLE ROCK   AR   72117-2902 1201   Affiliated  
2233   Anadarko   Anadarko Dialysis   412 SE 11TH STREET     ANADARKO   OK  
73005-4442 1202   Affiliated   2331   Desert Springs   Desert Springs Dialysis  
2110 E FLAMINGO RD   STE 18   LAS VEGAS   NV   89119-5191 1203   Affiliated  
2213   Livingston   Vancouver Dialysis Center   9120 NE VANCOUVER MALL DR   STE
16   VANCOUVER   WA   98662-9401 1204   Affiliated   2300   Vancouver  
Livingston TN Dialysis   308 OAK ST     LIVINGSTON   TN   38570-1729 1205  
Affiliated   2225   Fenton Dialysis   Fenton Dialysis   17420 SILVER PKWY    
FENTON   MI   48430-4429 1206   Affiliated   2332   Cold Spring   Cold Springs
Dialysis   430 CROSS ROADS BLVD     COLD SPRING   KY   41076-2341 1207  
Affiliated   2094   Yucaipa   Yucaipa Dialysis   33487 YUCAIPA BLVD     YUCAIPA
  CA   92399-2064 1208   Affiliated   1900   Florida Renal Center   Florida
Renal Center   3500 NW 7TH ST     MIAMI   FL   33125-4016 1209   Affiliated  
2140   Harbor UCLA   Long Beach Harbor Dialysis (aka UCLA)   1075 E PACIFIC
COAST HWY     LONG BEACH   CA   90806-5089 1210   Affiliated   2210   Seaton
Drive   Seton Drive Dialysis (fka Greensprings II)   4800 SETON DR     BALTIMORE
  MD   21215-3210 1211   Affiliated   1865   South Valley   South Valley
Dialysis   17815 VENTURA BLVD   STE 1   ENCINO   CA   91316-3600 1212  
Affiliated   2305   West Pensacola   West Pensacola Dialysis   598 N FAIRFIELD
DR   STE 1   PENSACOLA   FL   32506-4320 1213   Affiliated   2073   Mar Vista  
Mar Vista Dialysis Center (UCLA-Santa Monica)   2020 SANTA MONICA BLVD   STE 1  
SANTA MONICA   CA   90404-2139 1214   Affiliated   2082   Riddle Dialysis  
Riddle Dialysis   100 GRANITE DR   STE 16   MEDIA   PA   19063-5134 1215  
Affiliated   2346   Uptown   Minneapolis Uptown Dialysis   3601 LYNDALE AVE S  
  MINNEAPOLIS   MN   55409-1103 1216   Affiliated   1907   Lake Griffith East
Dialysis   Lake Griffin East Dialysis   401 E NORTH BLVD     LEESBURG   FL  
34748-5256 1217   Affiliated   2170   West Linn   West Linn Dialysis   19056
WILLAMETTE DR     WEST LINN   OR   97068-1715 1218   Affiliated   2330   Cape
Coral South Dialysis   Cape Coral South Dialysis   3046 DEL PRADO BLVD S   STE
4A   CAPE CORAL   FL   33904-7232 1219   Affiliated   2241   Ceres   Ceres
Dialysis Center   1768 MITCHELL RD   STE 38   CERES   CA   95307-2156 1220  
Affiliated   1862   Shaker Square   Shaker Square Dialysis   12800 SHAKER BLVD  
STE 1   CLEVELAND   OH   44120-2004 1221   Affiliated   1906   St. Cloud
Dialysis   St. Cloud Dialysis   4750 OLD CANOE CREEK RD     SAINT CLOUD   FL  
34769-1430 1222   Affiliated   1915   Turlock Dialysis Center   Turlock Dialysis
Center   50 W SYRACUSE AVE     TURLOCK   CA   95380-3143 1223   Affiliated  
2268   Haymarket   Haymarket Dialysis (fka Gainesville)   14664 GAP WAY    
GAINESVILLE   VA   20155-1683 1224   Affiliated   2272   Hackettstown  
Hackettstown Dialysis   657 WILLOW GROVE ST   WEST WING MEDICAL PLAZA STE 22  
HACKETTSTOWN   NJ   07840-1713 1225   Affiliated   2274   Regency   Regency
Dialysis Center (fka Jacksonville)   9535 REGENCY SQUARE BLVD N     JACKSONVILLE
  FL   32225-8128 1226   Affiliated   2149   Williamsburg   Williamsburg
Dialysis (fka Yorktown)   500 SENTARA CIR   STE 13   WILLIAMSBURG   VA  
23188-5727 1227   Affiliated   2141   Commerce Township   Commerce Township
Dialysis   120 W COMMERCE RD     COMMERCE TOWNSHIP   MI   48382-3915 1228  
Affiliated   2147   Kankakee   Kankakee County Dialysis   581 WILLIAM R LATHAM
SR DR   STE 14   BOURBONNAIS   IL   60914-2439 1229   Affiliated   2283  
Sandusky   Sandusky Dialysis Center   795 BARDSHAR RD     SANDUSKY   OH  
44870-1505 1230   Affiliated   2252   Ionia   Ionia Dialysis   2622 HEARTLAND
BLVD     IONIA   MI   48846-8757 1231   Affiliated   2289   Indian River  
Indian River Dialysis Center   2150 45TH ST   UNIT 12   VERO BEACH   FL  
32967-6281 1232   Affiliated   2360   North Henry   North Henry Dialysis (fka
Stockbridge)   5627 N HENRY BLVD   STE I1   STOCKBRIDGE   GA   30281-3244 1233  
Affiliated   2077   Tacoma Dialysis   Tacoma Dialysis Center   3401 S 19TH ST  
  TACOMA   WA   98405-1909 1234   Affiliated   1908   Hileah Kidney Center I  
Hialeah Artificial Kidney Center   2750 W 68TH ST   STE 27   HIALEAH   FL  
33016-5450 1235   Affiliated   2315   St. Francis   Charter Colony Dialysis
Center (fka St. Francis Dialysis)   2312 COLONY CROSSING PL     MIDLOTHIAN   VA
  23112-4280 1236   Affiliated   2138   Bellflower   Bellflower Dialysis Center
(aka Widerhorn)   15736 WOODRUFF AVE     BELLFLOWER   CA   90706-4018 1237  
Affiliated   2301   Smyrna   Smyrna Dialysis   537 STONECREST PKWY     SMYRNA  
TN   37167-6884

 

Page 69 of 136



--------------------------------------------------------------------------------

1238   Affiliated   2122   Clearlake   Clearlake Dialysis   14400 OLYMPIC DR    
CLEARLAKE   CA   95422-8809 1239   Affiliated   1853   Dialysis Center of Erie  
Dialysis Center of Erie   1641 SASSAFRAS ST     ERIE   PA   16502-1858 1240  
Affiliated   1854   Warren Dialysis   Warren Dialysis   2 W CRESCENT PARK    
WARREN   PA   16365-2111 1241   Affiliated   2322   Maysville   Maysville
Dialysis   489 TUCKER DR     MAYSVILLE   KY   41056-9111 1242   Affiliated  
2429   Fridley   East River Road Dialysis (fka Fridley Dialysis Unit)   5301 E
RIVER RD   STE 117   FRIDLEY   MN   55421-3778 1243   Affiliated   2189   West
Sacramento   West Sacramento Dialysis   3450 INDUSTRIAL BLVD   STE 1   WEST
SACRAMENTO   CA   95691-5003 1244   Affiliated   2293   Anderson   Anderson
Dialysis Center   7502 STATE RD   STE 116   CINCINNATI   OH   45255 1245  
Affiliated   2383   North County   North St. Louis County Dialysis   13119 NEW
HALLS FERRY RD     FLORISSANT   MO   63033-3228 1246   Affiliated   2439   Fargo
  Fargo Dialysis Center   4474 23RD AVE S   STE M   FARGO   ND   58104-8795 1247
  Affiliated   2008   Eastchester   Eastchester Road Dialysis Center (Bronx II)
  1515 JARRETT PL     BRONX   NY   10461-2606 1248   Affiliated   2224   Fallon
  Fallon Dialysis   1103 NEW RIVER PKWY     FALLON   NV   89406-6899 1249  
Affiliated   2279   Clarksville North   Clarksville North Dialysis   3071 CLAY
LEWIS RD     CLARKSVILLE   TN   37040-5141 1250   Affiliated   2308   Eaton  
Eaton Dialysis   105 E WASHINGTON JACKSON RD     EATON   OH   45320-9789 1251  
Affiliated   2447   Wallace   Wallace Dialysis   5650 S NC 41 HWY     WALLACE  
NC   28466-6094 1252   Affiliated   2288   Central Kalazmazoo   Kalamazoo
Central Dialysis   535 S BURDICK ST   STE 11   KALAMAZOO   MI   49007-5261 1253
  Affiliated   2287   West Kalamazoo   Kalamazoo West Dialysis   1040 N 10TH ST
    KALAMAZOO   MI   49009-6149 1254   Affiliated   1921   Bakersfield  
Bakersfield Dialysis Center   5143 OFFICE PARK DR     BAKERSFIELD   CA  
93309-0660 1255   Affiliated   1930   Antelope Valley Dialysis   Antelope Valley
Dialysis   1759 W AVENUE J   STE 12   LANCASTER   CA   93534-2703 1256  
Affiliated   1931   Indian Wells Valley Dialysis   Indian Wells Valley Dialysis
  212 S RICHMOND RD     RIDGECREST   CA   93555-4434 1257   Affiliated   1932  
Palmdale Regional Dialysis   Palmdale Regional   1643 E PALMDALE BLVD    
PALMDALE   CA   93550-4847 1258   Affiliated   2185   South Star / Adamsville  
Southstar Adamsville Dialysis (fka Cascade)   3651 BAKERS FERRY RD SW    
ATLANTA   GA   30331-3712 1259   Affiliated   2314   Union City   Union City
Dialysis   6851 SHANNON PKWY   STE 2   UNION CITY   GA   30291-2049 1260  
Affiliated   2345   Waterbury   Waterbury Dialysis Center   150 MATTATUCK
HEIGHTS RD     WATERBURY   CT   06705-3893 1261   Affiliated   2421   Butler
Farm   Butler Farm Dialysis (Hope II)   501 BUTLER FARM RD     HAMPTON   VA  
23666-1777 1262   Affiliated   2337   Blue Mtn Kidney Center   Blue Mountain
Kidney Center (aka Wild Horse, Pendleton)   72556 COYOTE RD     PENDLETON   OR  
97801-1002 1263   Affiliated   2249   Talladega   Talladega Dialysis   726
BATTLE ST E   STE A   TALLADEGA   AL   35160-2583 1264   Affiliated   2281  
Athens East   Athens East Dialysis   2026 S MILLEDGE AVE   STE A2   ATHENS   GA
  30605-6480 1265   Affiliated   2412   Mayland   Mayland Dialysis Center (aka
Spruce Pine)   575 ALTAPASS HWY     SPRUCE PINE   NC   28777-3012 1266  
Affiliated   2236   Salem   Salem Dialysis Center (IN)   1201 N JIM DAY RD   STE
13   SALEM   IN   47167-7219 1267   Affiliated   2239   Lake Cliff   Lake Cliff
Dialysis Center   805 N BECKLEY AVE     DALLAS   TX   75203-1612 1268  
Affiliated   2363   DVA Mid Cities Dialysis   Mid Cities Dialysis Center   117 E
HARWOOD RD     HURST   TX   76054-3043 1269   Affiliated   2362   Boerne  
Boerne Dialysis Center   1369 S MAIN ST   STE 11   BOERNE   TX   78006-2860 1270
  Affiliated   2318   Columbus West   Columbus West Dialysis   1395 GEORGESVILLE
RD     COLUMBUS   OH   43228-3611 1271   Affiliated   2306   Point Place   Point
Place Dialysis   4747 SUDER AVE   STE 17   TOLEDO   OH   43611-2869 1272  
Affiliated   2350   Delhi Dialysis   Delhi Dialysis   5040 DELHI AVE    
CINCINNATI   OH   45238-5388 1273   Affiliated   2253   Pataskala   Pataskala
Dialysis Center   642 E BROAD ST     PATASKALA   OH   43062-7627 1274  
Affiliated   2384   Eastland   Eastland Dialysis (fka Independence)   19101 E
VALLEY VIEW PKWY   STE E   INDEPENDENCE   MO   64055-6907 1275   Affiliated  
2254   Wauseon   Wauseon Dialysis Center   721 S SHOOP AVE     WAUSEON   OH  
43567-1729 1276   Affiliated   2327   Lebanon Dialysis   Lebanon Dialysis Center
(Chronic Only)   918B COLUMBUS AVE     LEBANON   OH   45036- 1277   Affiliated  
2460   Horton   Horton Dialysis   1901 EUCLID AVE     HORTON   KS   66439-1238
1278   Affiliated   2280   Lone Peak Dialysis   Lone Peak Dialysis   1175 E 50 S
  STE 111   AMERICAN FORK   UT   84003-2845 1279   Affiliated   2347   Mena  
Mena Dialysis Center   1200 CRESTWOOD CIR     MENA   AR   71953-5516 1280  
Affiliated   1941   FAYETTEVILLE DIALYSIS   Fayetteville Dialysis   509 E
MILLSAP RD   STE 111   FAYETTEVILLE   AR   72703-4862 1281   Affiliated   1942  
BENTONVILLE DIALYSIS   Bentonville Dialysis   1104 SE 30TH ST     BENTONVILLE  
AR   72712-4290 1282   Affiliated   1943   SILOAM SPRINGS DIALYSIS   Siloam
Springs Dialysis   500 S MOUNT OLIVE ST   STE 17   SILOAM SPRINGS   AR  
72761-3602 1283   Affiliated   1944   SPRINGDALE DIALYSIS   Springdale Dialysis
  708 QUANDT AVE     SPRINGDALE   AR   72764-5309 1284   Affiliated   2273  
Grosse Pointe   Grosse Pointe Dialysis   18000 E WARREN AVE   STE 1   DETROIT  
MI   48224-1336 1285   Affiliated   2448   Indy South Dialysis   Indy South
Dialysis   972 EMERSON PKWY   STE E   GREENWOOD   IN   46143-6202 1286  
Affiliated   2358   Greensburg Dialysis   Greensburg Dialysis   1531 N COMMERCE
EAST DR   STE 6   GREENSBURG   IN   47240-3259 1287   Affiliated   2319   Grove
City   Grove City Dialysis   4155 KELNOR DR     GROVE CITY   OH   43123-2960
1288   Affiliated   2338   West Beach   West Beach Dialysis Center   16201
PANAMA CITY BEACH HWY   STE 12   PANAMA CITY BEACH   FL   32413-5301 1289  
Affiliated   2371   Birmingham   Center Point Dialysis (aka Birmingham Center)  
2337 1ST ST NE     CENTER POINT   AL   35215-3619 1290   Affiliated   2445  
Eureka   Eureka Dialysis Center   419 MERAMEC BLVD     EUREKA   MO   63025-3906
1291   Affiliated   2313   Tifton   Tifton Dialysis   624 LOVE AVE     TIFTON  
GA   31794-4406

 

Page 70 of 136



--------------------------------------------------------------------------------

1292   Affiliated   2146   Woodlands   The Woodlands Dialysis   9301 PINECROFT
DR   STE 13   SHENANDOAH   TX   77380-3178 1293   Affiliated   2266   Exerter  
Exeter Dialysis   1116 W VISALIA RD   STE 16   EXETER   CA   93221-1482 1294  
Affiliated   2396   Wayne County   Wayne County Dialysis (fka Fairfield)   303
NW 11TH ST   STE 1   FAIRFIELD   IL   62837-1203 1295   Affiliated   2415  
Cordele Dialysis   Cordele Dialysis   1013 E 16TH AVE     CORDELE   GA  
31015-1539 1296   Affiliated   2304   Winter Park   Winter Park Dialysis (aka
Orlando)   3727 N GOLDENROD RD   STE 11   WINTER PARK   FL   32792-8611 1297  
Affiliated   2449   Carmel   Carmel Dialysis   180 E CARMEL DR     CARMEL   IN  
46032-2633 1298   Affiliated   2298   Corydon   Corydon Dialysis   1937 OLD HWY
135 NW     CORYDON   IN   47112-2013 1299   Affiliated   2382   Memphis
Southeast   Memphis Southeast Dialysis (aka Midtown)   1805 MORIAH WOODS BLVD  
STE 11   MEMPHIS   TN   38117-7119 1300   Affiliated   2399   Rim Country   Rim
Country Dialysis   809 W LONGHORN RD     PAYSON   AZ   85541-4280 1301  
Affiliated   2201   Cedar Park   Cedar Park Dialysis (fka North Austin)   1720 E
WHITESTONE BLVD     CEDAR PARK   TX   78613-7640 1302   Affiliated   2368  
Ellensburg   Ellensburg Dialysis   2101 W DOLARWAY RD   STE 1   ELLENSBURG   WA
  98926-9310 1303   Affiliated   2260   Santa Fe Springs   Santa Fe Springs
Dialysis   11147 WASHINGTON BLVD     WHITTIER   CA   90606-3007 1304  
Affiliated   1950   Snapfinger Dialysis   Snapfinger Dialysis   5255 SNAPFINGER
PARK DR   STE 115   DECATUR   GA   30035-4066 1305   Affiliated   1951   East
Dekalb Dialysis   East DeKalb Dialysis   2801 CANDLER RD   STE 23   DECATUR   GA
  30034-1429 1306   Affiliated   2258   Meadows East   Meadows East Dialysis  
2529 SIX MILE LN     LOUISVILLE   KY   40220-2934 1307   Affiliated   2226  
First Colony   First Colony Dialysis (aka Sugarland, Great Woods)   1447 HIGHWAY
6   STE 14   SUGAR LAND   TX   77478-5094 1308   Affiliated   1612   Coastal
Kidney Center   Coastal Kidney Center   510 N MACARTHUR AVE     PANAMA CITY   FL
  32401-3636 1309   Affiliated   2211   Clinton Township   Clinton Township
Dailysis   15918 19 MILE RD   STE 11   CLINTON TOWNSHIP   MI   48038-1101 1310  
Affiliated   2207   West Brook   Westbrook Dialysis (fka Palm Brook II)   13907
W CAMINO DEL SOL   STE 13   SUN CITY WEST   AZ   85375-4405 1311   Affiliated  
1954   Johnson County   Johnson County Dialysis   10453 W 84TH TER     LENEXA  
KS   66214-1641 1312   Affiliated   1956   Wyandotte County   Wyandotte County
Dialysis   5001 STATE AVE     KANSAS CITY   KS   66102-3459 1313   Affiliated  
2479   Maple Grove   Maple Grove Dialysis Unit   15655 GROVE CIR N     MAPLE
GROVE   MN   55369-4489 1314   Affiliated   4336   East End   East
End-Pittsburgh Dialysis (fka Wilkinsburg)   7714 PENN AVE PARK PLAZA    
PITTSBURGH   PA   15221 1315   Affiliated   2493   Westminster II - North Metro
  North Metro Dialysis Center (aka Denver, Westminster II)   12365 HURON ST  
STE 5   WESTMINSTER   CO   80234-3498 1316   Affiliated   1960   Vidalia  
Vidalia First Street Dialysis   906 E 1ST ST     VIDALIA   GA   30474-4207 1317
  Affiliated   2357   Highland Park   Highland Park Dialysis   1559 W 7TH ST    
SAINT PAUL   MN   55102-4238 1318   Affiliated   2367   Centennial Parkway  
Centennial Dialysis Center   8775 DEER SPRINGS WAY     LAS VEGAS   NV  
89149-0416 1319   Affiliated   2250   Lord Baltimore   Northwest Dialysis Center
(aka Lord Baltimore, N. Rolling Road II, Owings Mills II)   2245 ROLLING RUN DR
  STE 1   WINDSOR MILL   MD   21244-1858 1320   Affiliated   3944   North
Charlotte   North Charlotte Dialysis   6620 OLD STATESVILLE RD     CHARLOTTE  
NC   28269 1321   Affiliated   2410   Sun Ray Dialysis   Sun Ray Dialysis Unit
(fka East St. Paul)   1758 OLD HUDSON RD   STE 1   SAINT PAUL   MN   55106-6161
1322   Affiliated   2425   Vandalia   Vandalia Dialysis   301 MATTES AVE    
VANDALIA   IL   62471-2061 1323   Affiliated   2428   Westwood Hills   Westwood
Hills Dialysis (fka Minneapolis, Excelsior)   7525 WAYZATA BLVD     SAINT LOUIS
PARK   MN   55426-1621 1324   Affiliated   4305   Amery   Amery Dialysis   970
ELDEN AVE     AMERY   WI   54001-1448 1325   Affiliated   2434   Wadsworth  
Wadsworth Dialysis   195 WADSWORTH RD   STE 32   WADSWORTH   OH   44281-9504
1326   Affiliated   2419   Dublin   Dublin Dialysis   6770 PERIMETER DR    
DUBLIN   OH   43016-8063 1327   Affiliated   4314   Weber Valley   Weber Valley
Dialysis (fka Ogden)   1920 W 250TH N     MARRIOTT-SLATERVILLE   UT   84404-9233
1328   Affiliated   2343   West Elk Grove   West Elk Grove Dialysis   2208
KAUSEN DR   STE 1   ELK GROVE   CA   95758-7174 1329   Affiliated   2355  
Bedford Park   Bedford Park Dialysis Center   3119 WEBSTER AVE   1ST FLR   BRONX
  NY   10467-4905 1330   Affiliated   1747   Cuero Lakeview Dialysis   Cuero
Lakeview Dialysis   1105 E BROADWAY ST     CUERO   TX   77954 1331   Affiliated
  1961   Madisonville Dialysis   Madisonville Dialysis Center   255 E NORTH ST  
  MADISONVILLE   KY   42431 1332   Affiliated   2467   Crescent City   Crescent
City Dialysis Center   3909 BIENVILLE ST   STE B   NEW ORLEANS   LA   70119-5152
1333   Affiliated   4318   Callowhill   Callowhill Dialysis Center   313
CALLOWHILL ST     PHILADELPHIA   PA   19123-4103 1334   Affiliated   2406   Oak
Creek   Oak Creek Dialysis (fka South Milwaukee)   8201 S HOWELL AVE   STE 6  
OAK CREEK   WI   53154-8336 1335   Affiliated   4395   Leesburg Virginia  
Leesburg Virginia Dialysis   224D CORNWALL ST NW   STE 1   LEESBURG   VA  
20176-2700 1336   Affiliated   2386   Joy of Dixon   Joy of Dixon Dialysis
Center   1640 N LINCOLN ST     DIXON   CA   95620-9255 1337   Affiliated   2137
  Long Beach JV -Bixby Knolls   Bixby Knolls Dialysis (fka Long Beach)   3744
LONG BEACH BLVD     LONG BEACH   CA   90807-3310 1338   Affiliated   1790  
Alliance Community Dialysis   Alliance Community Dialysis   270 E STATE ST   STE
11   ALLIANCE   OH   44601-4309 1339   Affiliated   1791   Belden Community
Dialysis   Belden Community Dialysis   4685 FULTON DR NW     CANTON   OH  
44718-2379 1340   Affiliated   1792   Mercy Canton Dialysis   Mercy Canton
Dialysis   1320 MERCY DR NW     CANTON   OH   44708-2614 1341   Affiliated  
2294   Marrero   Marrero Dialysis   1908 JUTLAND DR     HARVEY   LA   70058-2359
1342   Affiliated   2351   Miramar   Miramar Kidney Center   2501 DYKES RD   STE
2   MIRAMAR   FL   33027-4217 1343   Affiliated   2418   Chesterton   Chesterton
Dialysis   711 PLAZA DR   STE 6   CHESTERTON   IN   46304-5506 1344   Affiliated
  4368   St. John   St. John Dialysis   10033 WICKER AVE   STE 6   SAINT JOHN  
IN   46373-8777 1345   Affiliated   2256   Princeton   Princeton Dialysis   2227
SHERMAN DR     PRINCETON   IN   47670-1062

 

Page 71 of 136



--------------------------------------------------------------------------------

1346   Affiliated   4332   Black Rock   Black Rock Dialysis (aka Faifield)   427
STILLSON RD     FAIRFIELD   CT   06824-3153 1347   Affiliated   2422  
Williamstown   Williamstown Dialysis (fka Dry Ridge)   103 BARNES RD   STE A  
WILLIAMSTOWN   KY   41097-9468 1348   Affiliated   4376   Renaissance  
Renaissance Dialysis   1840 DARBY DR     FLORENCE   AL   35630-2623 1349  
Affiliated   4360   Portage   Portage Dialysis   5823 US HIGHWAY 6     PORTAGE  
IN   46368-4851 1350   Affiliated   2393   Opelika   Opelika Dialysis Center  
2340 PEPPERELL PKWY     OPELIKA   AL   36801-6240 1351   Affiliated   2435  
Urbana   Urbana Dialysis Center   1880 E US HIGHWAY 36     URBANA   OH  
43078-9600 1352   Affiliated   1913   Port Lavaca Dialysis   Port Lavaca
Dialysis   1300 N VIRGINIA ST   STE 12   PORT LAVACA   TX   77979-2512 1353  
Affiliated   2276   Cornerhouse Dialysis   Cornerhouse Dialysis Center (aka
Santa Clara)   2005 NAGLEE AVE     SAN JOSE   CA   95128-4801 1354   Affiliated
  2167   Snellville   Snellville Dialysis   2135 MAIN ST E   STE 13   SNELLVILLE
  GA   30078-6424 1355   Affiliated   4334   Bloomfield   Bloomfield-Pittsburgh
Dialysis   5171 LIBERTY AVE   STE C   PITTSBURGH   PA   15224-2254 1356  
Affiliated   2489   Pennsauken   Pennsauken Dialysis   7024 KAIGHNS AVE    
PENNSAUKEN   NJ   08109-4417 1357   Affiliated   2433   Logan   Logan Dialysis  
12880 GREY ST     LOGAN   OH   43138-9638 1358   Affiliated   2454   Forest Fair
  Forest Fair Dialysis (fka Forest Park)   1145 KEMPER MEADOW DR     CINCINNATI
  OH   45240-4118 1359   Affiliated   4307   Knoxville   Knoxville Central
Dialysis   9141 CROSS PARK DR   STE 12   KNOXVILLE   TN   37923-4557 1360  
Affiliated   4338   Kennestone   Kennestone Dialysis (aka Cobb II)   200 COBB
PKWY N   STE 318 BLDG 3   MARIETTA   GA   30062-3558 1361   Affiliated   4343  
Wiregrass Kidney Center   Wiregrass Kidney Center (fka Ross Circle)   1450 ROSS
CLARK CIR     DOTHAN   AL   36301-4765 1362   Affiliated   2432   Memphis
Downtown   Memphis Downtown Dialysis   2076 UNION AVE     MEMPHIS   TN  
38104-4138 1363   Affiliated   3953   Marshville   Marshville Dialysis Center  
7260 E MARSHVILLE BLVD     MARSHVILLE   NC   28103-1191 1364   Affiliated   4356
  Shamrock   Shamrock Dialysis   1016 CLAXTON DAIRY RD   STE 1A   DUBLIN   GA  
31021-7971 1365   Affiliated   4367   North Colorado Springs   North Colorado
Springs Dialysis   6071 E WOODMEN RD   STE 1   COLORADO SPRINGS   CO  
80923-2610 1366   Affiliated   2466   Oakes   Oakes Dialysis   413 S 7TH ST    
OAKES   ND   58474-1920 1367   Affiliated   1976   Pinnacle Dialysis of Boca
Raton   Pinnacle Dialysis of Boca Raton   2900 N MILITARY TRL   STE 195   BOCA
RATON   FL   33431-6308 1368   Affiliated   1980   Cedar Valley Dialysis   Cedar
Valley Dialysis   1661 W RIDGEWAY AVE     WATERLOO   IA   50701-4541 1369  
Affiliated   1981   West Union Dialysis   West Union Dialysis   405 HIGHWAY 150
N     WEST UNION   IA   52175-1003 1370   Affiliated   2161   Rockside  
Rockside Dialysis (aka Independence, Parma II)   4801 ACORN DR     INDEPENDENCE
  OH   44131-2566 1371   Affiliated   2263   Sunset   Sunset Dialysis Center
(fka Sunrise II)   3071 GOLD CANAL DR     RANCHO CORDOVA   CA   95670-6129 1372
  Affiliated   2442   Yosemite Street   Yosemite Street Dialysis   1650 W
YOSEMITE AVE     MANTECA   CA   95337-5193 1373   Affiliated   2335   Jedburg  
Jedburg Dialysis   2897 W 5TH NORTH ST     SUMMERVILLE   SC   29483-9674 1374  
Affiliated   2441   Parker Dialysis   Parker Dialysis   10371 S PARK GLENN WAY  
STE 18   PARKER   CO   80138-3885 1375   Affiliated   2296   Northgate  
Northgate Dialysis Center (aka San Rafael-Terra)   650 LAS GALLINAS AVE     SAN
RAFAEL   CA   94903-3620 1376   Affiliated   2271   The Nevada Center   The
Nevada Dialysis Center (fka Warm Springs, Green Valley)   1510 W WARM SPRINGS RD
  STE 1   HENDERSON   NV   89014-3586 1377   Affiliated   2091   Aventura  
Aventura Kidney Center   22 SW 11TH ST   FLOOR 2   HALLANDALE BEACH   FL  
33009-7038 1378   Affiliated   2408   US Grant Dialysis   US Grant Dialysis (fka
Georgetown, Brown County)   458 HOME ST     GEORGETOWN   OH   45121-1408 1379  
Affiliated   4400   Arbor Place   Arbor Place Dialysis   9559 HIGHWAY 5   STE 1
  DOUGLASVILLE   GA   30135-1573 1380   Affiliated   4389   South Jacksonville  
Jacksonville South Dialysis Center   14965 OLD SAINT AUGUSTINE RD   UNIT 114  
JACKSONVILLE   FL   32258-9481 1381   Affiliated   2385   Somerville  
Somerville Dialysis   12475 US HIGHWAY 64     SOMERVILLE   TN   38068-6029 1382
  Affiliated   4321   District Heights   District Heights Dialysis (aka
Pennsylvania Ave)   5701 SILVER HILL RD     DISTRICT HEIGHTS   MD   20747-1102
1383   Affiliated   2414   Edwardsville   Edwardsville Dialysis   235 S BUCHANAN
ST     EDWARDSVILLE   IL   62025-2108 1384   Affiliated   2361   Broad St  
South Broad Street Dialysis (aka S. Philadelphia II)   1172 S BROAD ST    
PHILADELPHIA   PA   19146-3142 1385   Affiliated   2342   Las Vegas Pedidatrics
  Las Vegas Pediatrics Dialysis (fka UMC Peds, DaVita Peds)   7271 W SAHARA AVE
  STE 12   LAS VEGAS   NV   89117-2862 1386   Affiliated   1990   Apopka
Dialysis   Apopka Dialysis   640 EXECUTIVE PARK CT     APOPKA   FL   32703-6075
1387   Affiliated   1991   Cassellberry Dialysis   Casselberry Dialysis   4970 S
US HWY 17/92     CASSELBERRY   FL   32707-3888 1388   Affiliated   1992  
Central Orlando Dialysis   Central Orlando Dialysis   2548 N ORANGE BLOSSOM TRL
  STE 4   ORLANDO   FL   32804-4863 1389   Affiliated   1993   Sanford Dialysis
  Sanford Dialysis   1701 W 1ST ST     SANFORD   FL   32771-1605 1390  
Affiliated   1994   Winter Park Hemo Dialysis   Winter Park Hemo Dialysis   4100
METRIC DR   STE 3   WINTER PARK   FL   32792-6832 1391   Affiliated   2173  
Graham   Graham Dialysis Center   10219 196TH ST CT E   STE C   GRAHAM   WA  
98338-7792 1392   Affiliated   2316   Batavia   Batavia Dialysis   4000 GOLDEN
AGE DR     BATAVIA   OH   45103-1913 1393   Affiliated   1967   Klamath Falls  
Klamath Falls Dialysis   2230 N ELDORADO AVE     KLAMATH FALLS   OR   97601-6418
1394   Affiliated   2336   Longs   Longs Dialysis (fka Conway)   90 CLOVERLEAF
DR   STE 36   LONGS   SC   29568-9262 1395   Affiliated   2452   Pooler   Pooler
Dialysis   54 TRADERS WAY     POOLER   GA   31322- 1396   Affiliated   4380  
Ohio Pike Dialysis   Ohio Pike Dialysis (aka Amelia)   1761 STATE ROUTE 125    
AMELIA   OH   45102-2039 1397   Affiliated   2285   Canyon Springs   Canyon
Springs Dialysis (aka Moreno Valley)   22555 ALESSANDRO BLVD     MORENO VALLEY  
CA   92553-8533 1398   Affiliated   4306   Williamson   South Williamson
Dialysis   204 APPALACHIAN PLAZA     SOUTH WILLIAMSON   KY   41503-9404 1399  
Affiliated   4402   Gulf Shores   Gulf Shores Dialysis Center   3947 GULF SHORES
PKWY   UNIT 15   GULF SHORES   AL   36542-2737

 

Page 72 of 136



--------------------------------------------------------------------------------

1400   Affiliated   2496   Las Vegas Multi-Care Five Star   Five Star Dialysis
Center (fka Las Vegas Multi-Care)   2400 TECH CENTER CT     LAS VEGAS   NV  
89128-0804 1401   Affiliated   4358   North Vernon   North Vernon Dialysis  
2340 N STATE HWY 7     NORTH VERNON   IN   47265-7183 1402   Affiliated   4316  
Olympia   Olympia Dialysis Center   335 COOPER POINT RD NW   STE 15   OLYMPIA  
WA   98502-4436 1403   Affiliated   4335   Monroeville   Monroeville Dialysis  
2690 MONROEVILLE BLVD     MONROEVILLE   PA   15146-2302 1404   Affiliated   2317
  East Galbraith   East Galbraith Dialysis   3877 E GALBRAITH RD   BLDG C  
CINCINNATI   OH   45236-1500 1405   Affiliated   2261   San Marcos   San Marcos
Dialysis Center   2135 MONTIEL RD   BLDG B   SAN MARCOS   CA   92069-3511 1406  
Affiliated   4408   Winter Garden   Winter Garden Dialysis   1222 WINTER GARDEN
VINELAND RD   BLDG 3 STE 1   WINTER GARDEN   FL   34787 1407   Affiliated   1926
  Bremer County Dialysis   Relo-Bremer County Dialysis (5022-Cedar Valley
Waverly Dialysis)   220 10th ST SW     WAVERLY   IA   50677-2930 1408  
Affiliated   1927   Black Hawk Dialysis   Black Hawk Dialysis (Waterloo)   3421
W 9TH ST     WATERLOO   IA   50702-5401 1409   Affiliated   2218   Downey
Landing   Downey Landing Dialysis Center (aka Downey-Kaiser)   11611 BELLFLOWER
BLVD     DOWNEY   CA   90241-5408 1410   Affiliated   2427   Tucson Central  
Tucson Central Dialysis   2901 E GRANT RD     TUCSON   AZ   85716-2717 1411  
Affiliated   4377   Hamburg   Hamburg Dialysis (fka Lexington)   1745 ALYSHEBA
WAY     LEXINGTON   KY   40509-9013 1412   Affiliated   2150   Midtown Norfolk  
Midtowne Norfolk Dialysis (aka Ghent II)   2201 COLONIAL AVE     NORFOLK   VA  
23517-1928 1413   Affiliated   2394   Yonkers II   Yonkers East Dialysis Center
  5 ODELL PLZ   STE 131   YONKERS   NY   10701-1406 1414   Affiliated   2364  
Caldwell   Caldwell Dialysis Center   821 S SMEED PKWY     CALDWELL   ID  
83605-5130 1415   Affiliated   2278   Hesperia   Hesperia Dialysis Center  
14135 MAIN ST   UNIT 51   HESPERIA   CA   92345-8097 1416   Affiliated   2339  
Sealy   Sealy Dialysis   2242 CHAMPIONSHIP DR     SEALY   TX   77474-8026 1417  
Affiliated   2438   Hearne   Hearne Dialysis Center   106 CEDAR ST     HEARNE  
TX   77859-2523 1418   Affiliated   1998   Stockton Kidney Center   Stockton
Kidney Center   1523 E MARCH LN   STE 2   STOCKTON   CA   95210-5607 1419  
Affiliated   5525   University of South Florida   USF Dialysis   10770 N 46TH ST
STE A100     TAMPA   FL   33617-3465 1420   Affiliated   4424   Westborough  
Westborough Dialysis Center (fka South San Francisco, Daly City)   925 EL CAMINO
REAL     SOUTH SAN FRANCISCO   CA   94080-3203 1421   Affiliated   4359   Rush
County   Rush County Dialysis   1400 N CHERRY ST     RUSHVILLE   IN   46173-1097
1422   Affiliated   4339   Defuniak Springs   Defuniak Springs Dialysis   1045
US HWY 331 S   DEFUNIAK SHOPPING PLAZA   DEFUNIAK SPRINGS   FL   32435-3375 1423
  Affiliated   2181   Foster city   Foster City Dialysis (fka Belmont)   1261 E
HILLSDALE BLVD   STE 2   FOSTER CITY   CA   94404-1236 1424   Affiliated   4427
  Red Bank   Redbank Village Dialysis (Cincinnati)   3960 RED BANK RD   STE 16  
CINCINNATI   OH   45227-3421 1425   Affiliated   4448   Southport   Southport
Dialysis Center   1513 N HOWE ST   STE 15   SOUTHPORT   NC   28461-2770 1426  
Affiliated   4446   Orlando Park   Orlando Park Dialysis   5397 W COLONIAL DR  
STE 12   ORLANDO   FL   32808-7647 1427   Affiliated   4431   Harrisburg  
Harrisburg Dialysis Center (aka Concord)   3310 PERRY ST     CONCORD   NC  
28027-3901 1428   Affiliated   2352   Waycross   Satilla River Dialysis   308
CARSWELL AVE     WAYCROSS   GA   31501-4762 1429   Affiliated   4455  
Timberlake   Timberlake Dialysis (Kansas City)   12110 HOLMES RD     KANSAS CITY
  MO   64145-1707 1430   Affiliated   4447   Dexter   Dexter Dialysis   2010 N
OUTER RD     DEXTER   MO   63841 1431   Affiliated   4426   Norwood   Norwood
Dialysis (Cincinnati)   2300 WALL ST     CINCINNATI   OH   45212-2781 1432  
Affiliated   4420   Peachtree City   Peachtree City Dialysis   2830 W HWY 54  
BLDG 1 STE J AND K   PEACHTREE CITY   GA   30269-1026 1433   Affiliated   5516  
Rogue Valley   Rogue Valley Dialysis   760 GOLF VIEW DR   UNIT 1   MEDFORD   OR
  97504-9685 1434   Affiliated   5517   Redwood Dialysis   Redwood Dialysis  
201 SW L ST     GRANTS PASS   OR   97526-2913 1435   Affiliated   4410   Tucker
  Tucker Dialysis   4434 HUGH HOWELL RD     TUCKER   GA   30084-4905 1436  
Affiliated   4386   Shepherdsville   Shepherdsville Dialysis Center   150 BROOKS
WAY   STE 15   BROOKS   KY   40109-6105 1437   Affiliated   4399   Muscle Shoals
  Muscle Shoals Dialysis   712 STATE ST     MUSCLE SHOALS   AL   35661-2940 1438
  Affiliated   2463   Tel Huron   Tel-Huron Dialysis (fka Waterford)   225
SUMMIT DR     WATERFORD   MI   48328-3364 1439   Affiliated   2481   Cherry
Valley   Cherry Valley Dialysis (aka Newark)   1627 W MAIN ST     NEWARK   OH  
43055-1345 1440   Affiliated   2437   Taylor   Taylor Dialysis   3100 W 2ND ST  
  TAYLOR   TX   76574 1441   Affiliated   4430   Forrest City   Forrest City
Dialysis   1501 N WASHINGTON ST     FORREST CITY   AR   72335-2152 1442  
Affiliated   4309   Kaufman   Kaufman Dialysis   2851 MILLENNIUM DR     KAUFMAN
  TX   75142-8865 1443   Affiliated   4348   Artesia   Artesia Dialysis   702 N
13TH ST     ARTESIA   NM   88210-1166 1444   Affiliated   2381   North Hills  
North Hills Dialysis   7927 BOULEVARD 26     NORTH RICHLAND HILLS   TX  
76180-7103 1445   Affiliated   4428   Millington   Millington Dialysis   8510
WILKINSVILLE RD   STE 121   MILLINGTON   TN   38053-1537 1446   Affiliated  
5519   Adams County   Adams County Dialysis   436 N 10TH ST     QUINCY   IL  
62301-4152 1447   Affiliated   5518   Hannibal   Hannibal Dialysis   3140
PALMYRA ROAD     HANNIBAL   MO   63401-2204 1448   Affiliated   5520  
Pittsfield   Pittsfield Dialysis   640 W WASHINGTON ST     PITTSFIELD   IL  
62363-1350 1449   Affiliated   4463   Villa of Waterbury   Villa of Waterbury
(fka Kissker Microcenter)   929 WATERBURY FALLS DR     O’FALLON   MO  
63368-2202 1450   Affiliated   2465   Washington DC Nursing Facility  
Washington DC Nursing Facility   2425 25TH ST SE     WASHINGTON   DC  
20020-3408 1451   Affiliated   4325   Moscow   Moscow Dialysis Center   212
RODEO DR   STE 11   MOSCOW   ID   83843-9798 1452   Affiliated   2402   Chinook
Kidney Center   Chinook Kidney Center (aka Richland)   1315 AARON DR   BLDG C1  
RICHLAND   WA   99352-4678 1453   Affiliated   4416   River’s Edge   Rivers Edge
Dialysis (aka Athens)   1006 E STATE ST   STE B   ATHENS   OH   45701-2121

 

Page 73 of 136



--------------------------------------------------------------------------------

1454   Affiliated   5530   North Glendale Dialysis   North Glendale Dialysis  
1505 WILSON TER STE 190     GLENDALE   CA   91206-4015 1455   Affiliated   4373
  Everett   Everett Dialysis Center (fka Snohomish 2)   8130 EVERGREEN WAY    
EVERETT   WA   98203-6419 1456   Affiliated   2069   Harbourview   Harbour View
Dialysis (aka Churchland, Suffolk)   1039 CHAMPIONS WAY   BLDG 4   SUFFOLK   VA
  23435-3761 1457   Affiliated   4357   Capelville   Capelville Dialysis Center
  7008 E SHELBY DR     MEMPHIS   TN   38125-3416 1458   Affiliated   4485   San
Leandro   San Leandro Dialysis (Bayfair Mall)   15555 E 14TH   STE 52   SAN
LEANDRO   CA   94578-1900 1459   Affiliated   4317   Mill Creek   Mill Creek
Dialysis Center (Snohomish/Everett)   18001 BOTHELL EVERETT HWY   STE 112  
BOTHELL   WA   98012-1661 1460   Affiliated   2470   Seaview   Seaview Dialysis
Center   101 18TH ST SE     LONG BEACH   WA   98631 1461   Affiliated   2461  
East Tampa   East Tampa Dialysis (Ybor City)   1701 E 9TH AVE     YBOR CITY   FL
  33605-3801 1462   Affiliated   5522   Detroit Road Dialysis   Detroit Road
Dialysis   7901 DETROIT AVE     CLEVELAND   OH   44102-2828 1463   Affiliated  
5523   St V Quadrangle Dialysis   St V Quadrangle Dialysis   2302 COMMUNITY
COLLEGE AVE     CLEVELAND   OH   44115-3117 1464   Affiliated   5524   Westshore
Dialysis   Westshore Dialysis   29000 CENTER RIDGE RD     WESTLAKE   OH  
44145-5293 1465   Affiliated   2468   Magnolia Dialysis Center Texas   Magnolia
Dialysis Center   17649 FM 1488 RD     MAGNOLIA   TX   77354-5235 1466  
Affiliated   4471   Highland County   Highland County Dialysis (Hillsboro)   120
ROBERTS LN   STE 4   HILLSBORO   OH   45133-7608 1467   Affiliated   4313  
Rockwall   Rockwall Dialysis   2455 RIDGE RD   STE 11   ROCKWALL   TX  
75087-5530 1468   Affiliated   4354   Great Northern   Villa of Great Northern
(fka North Olmsted)   22710 FAIRVIEW CENTER DR   STE 1   FAIRVIEW PARK   OH  
44126-3607 1469   Affiliated   2440   Ridgeland   Ridgeland Dialysis   112
WEATHERSBY ST     RIDGELAND   SC   29936-9514 1470   Affiliated   2334  
Livermore   Livermore Dialysis   3201 DOOLAN RD   STE 175   LIVERMORE   CA  
94551-9605 1471   Affiliated   2265   Westlake Daly city   Westlake Daly City
Dialysis (fka Colma)   2201 JUNIPERO SERRA BLVD   STE 175   DALY CITY   CA  
94014-1908 1472   Affiliated   4488   12th Street Covington   12th Street
Covington Dialysis   1500 JAMES SIMPSON JR WAY   STE 11   COVINGTON   KY   41011
1473   Affiliated   4384   Bourbon County   Bourbon County Dialysis (fka Paris)
  213 LETTON DR   PARIS TOWNE SQUARE   PARIS   KY   40361-2251 1474   Affiliated
  2499   Calverton   Calverton Dialysis   4780 CORRIDOR PL   STE C   BELTSVILLE
  MD   20705-1165 1475   Affiliated   2199   Aborn   Aborn Dialysis (fka East
San Jose)   3162 S WHITE RD   STE 1   SAN JOSE   CA   95148-4019 1476  
Affiliated   4438   Clermont   Clermont County Dialysis (Milford,Goshen)   5901
MONTCLAIR BLVD   STE 1   MILFORD   OH   45150-2547 1477   Affiliated   4365  
Rita Ranch   Rita Ranch Dialysis (aka Tucson East II)   7355 S HOUGHTON RD   STE
11   TUCSON   AZ   85747-9379 1478   Affiliated   4333   Wake Forest   Wake
Forest Dialysis Center   11001 INGLESIDE PL     RALEIGH   NC   27614-8577 1479  
Affiliated   4472   Colonial Springs   Colonial Springs Dialysis (fka Powder
Springs)   2840 EAST WEST CONNECTOR   STE 35   AUSTELL   GA   30106-6813 1480  
Affiliated   2474   Central Dallas   DaVita Central Dallas Dialysis   9500 N
CENTRAL EXPY     DALLAS   TX   75231-5002 1481   Affiliated   2188   Sanger  
Sanger Sequoia Dialysis   2517 JENSEN AVE   BLDG B   SANGER   CA   93657-2251
1482   Affiliated   4421   Conyers   Conyers Dialysis   1501 MILSTEAD RD NE    
CONYERS   GA   30012-3838 1483   Affiliated   4337   Duncanville   Duncanville
Dialysis (Cedar Hill)   270 E HIGHWAY 67   STE 1   DUNCANVILLE   TX   75137-4428
1484   Affiliated   4417   Gateway   Gateway Dialysis (Ft.Myers)   5705 LEE BLVD
    LEHIGH ACRES   FL   33971-6342 1485   Affiliated   4487   Derry   Derry
Dialysis   1 ACTION BLVD   STE 2   LONDONDERRY   NH   03053-3428 1486  
Affiliated   4461   Villa of Wentzville Microcenter   Villa of Wentzville
(Microcenter)   1126 W PEARCE BLVD   STE 116 & 118   WENTZVILLE   MO  
63385-1053 1487   Affiliated   1925   Buchanan County Dialysis   Buchanan County
Dialysis (Independence)   1600 1ST ST E     INDEPENDENCE   IA   50644-3155 1488
  Affiliated   2450   Hoosier Hills   Hoosier Hills Dialysis   143 S KINGSTON DR
    BLOOMINGTON   IN   47408-6342 1489   Affiliated   4492   Palm Breeze   Palm
Breeze Dialysis (fka North Port)   14942 TAMIAMI TRL   STE E   NORTH PORT   FL  
34287-2705 1490   Affiliated   4362   Big Oaks   Big Oaks Dialysis   5623 W
TOUHY AVE     NILES   IL   60714-4019 1491   Affiliated   4407   Pinellas West
Shore   Pinellas West Shore Dialysis   3451 66TH ST N   STE A   ST PETERSBURG  
FL   33710-1568 1492   Affiliated   2267   Plano   Plano Dialysis   481 SHILOH
RD   STE 1   PLANO   TX   75074-7231 1493   Affiliated   4350   Fairview   Villa
of Fairview Park (fka Fairview Park Dialysis)   19050 LORAIN RD     FAIRVIEW
PARK   OH   44126-1915 1494   Affiliated   2380   Ave Marisa   Ave Maria
Dialysis (fka Immokalee)   5340 USEPPA DR     AVE MARIA   FL   34142-5051 1495  
Affiliated   5037   Warminster   Franklin Commons Dialysis (fka Warminster)  
720 JOHNSVILLE BLVD   STE 8   WARMINSTER   PA   18974-3546 1496   Affiliated  
2446   Ripley   Ripley Dialysis Center   854 HWY 51 S     RIPLEY   TN  
38063-5536 1497   Affiliated   5538   St Charles / Riverbend   River Bend
Dialysis (St. Charles Parish)   1057 PAUL MAILLARD RD   ST B135   LULING   LA  
70070-4349 1498   Affiliated   5570   Midwest Springfield   Midwest Springfield
Dialysis   2200 N LIMESTONE ST STE 104     SPRINGFIELD   OH   45503-2692 1499  
Affiliated   5571   Midwest Fairborn   Midwest Fairborn Dialysis   1266 N BROAD
ST     FAIRBORN   OH   45324-5549 1500   Affiliated   5572   Midwest Urbana  
Midwest Urbana Dialysis   1430 E US HIGHWAY 36     URBANA   OH   43078-9112 1501
  Affiliated   5531   Camarillo   Camarillo Dialysis   2438 N PONDEROSA DR STE
C101     CAMARILLO   CA   93010-2465 1502   Affiliated   5532   Thousand Oaks  
Thousand Oaks Dialysis   375 ROLLING OAKS DR STE 100     THOUSAND OAKS   CA  
91361-1024 1503   Affiliated   5533   Simi Valley   Simi Valley Dialysis   2950
SYCAMORE DR STE 100     SIMI VALLEY   CA   93065-1210 1504   Affiliated   5534  
Santa Paula   Santa Paula Dialysis   253 MARCH ST     SANTA PAULA   CA  
93060-2511 1505   Affiliated   5548   Ventura   Ventura Dialysis   2705 LOMA
VISTA RD STE 101     VENTURA   CA   93003-1596 1506   Affiliated   4468   Villa
of St. John   Villa of St John (Crossing Microcenter-MO)   9030 SAINT CHARLES
ROCK RD     SAINT LOUIS   MO   63114-4246 1507   Affiliated   4372   Whidbey
Island   Whidbey Island Dialysis Center   32650 STATE RD 20   BLDG E STE 18  
OAK HARBOR   WA   98277-2641

 

Page 74 of 136



--------------------------------------------------------------------------------

1508   Affiliated   4437   Baytown   Baytown Dialysis   4665 GARTH RD   STE 9  
BAYTOWN   TX   77521-2261 1509   Affiliated   2475   Highland Ranch   Highland
Ranch Dialysis Center   7223 CHURCH ST STE A14     HIGHLAND   CA   92346-6837
1510   Affiliated   4474   Tiptonville   Tiptonville Dialysis   795 HAMRA ST    
TIPTONVILLE   TN   38079-1663 1511   Affiliated   1902   Carabello   Carabello
Dialysis Center   757 E WASHINGTON BLVD     LOS ANGELES   CA   90021-3016 1512  
Affiliated   5573   Palmetto   Palmetto Dialysis   317 PROFESSIONAL PARK RD    
CLINTON   SC   29325-7625 1513   Affiliated   5574   Greer South   Greer South
Dialysis   3254 BRUSHY CREEK RD     GREER   SC   29650-1000 1514   Affiliated  
5575   Greenville West End   Greenville West End Dialysis   605 S ACADEMY ST    
GREENVILLE   SC   29601-2407 1515   Affiliated   5576   Fountain Inn   Fountain
Inn Dialysis   298 CHAPMAN RD     FOUNTAIN INN   SC   29644-6129 1516  
Affiliated   5558   Sellersville   Sellersville Dialysis   1112 OLD BETHLEHEM
PIKE     SELLERSVILLE   PA   18960-1423 1517   Affiliated   5564   Humbolt Ridge
  Humboldt Ridge Dialysis   2211 N HUMBOLDT BLVD     MILWAUKEE   WI   53212-3507
1518   Affiliated   5565   West Appleton   West Appleton Dialysis   10130 W
APPLETON AVE   STE 5   MILWAUKEE   WI   53225-2579 1519   Affiliated   5566  
Bay Shore   Bay Shore Dialysis   5650 N GREEN BAY AVE   STE 15   GLENDALE   WI  
53209-4449 1520   Affiliated   5567   South Ridge   South Ridge Dialysis   4848
S 76TH ST   STE 1   GREENFIELD   WI   53220-4361 1521   Affiliated   5568  
Bluemound   Bluemound Dialysis   601 N 99TH ST   STE 1   MILWAUKEE   WI  
53226-4362 1522   Affiliated   4385   Versailles   Versailles Dialysis   480
LEXINGTON RD     VERSAILLES   KY   40383-1918 1523   Affiliated   5035  
Magnolia Oaks   Magnolia Oaks Dialysis (aka Hinesville)   2377 HWY 196 W    
HINESVILLE   GA   31313-8036 1524   Affiliated   4489   Mesa County   Mesa
County Dialysis (Grand Junction)   561 25 RD   STE D   GRAND JUNCTION   CO  
81505-1303 1525   Affiliated   297   West Bloomfield   West Bloomfield Dialysis
  6010 W MAPLE RD   STE 215   WEST BLOOMFIELD   MI   48322-4406 1526  
Affiliated   5550   Crystal Springs Dialysis   Crystal Springs Dialysis   720
COG CIRCLE     CRYSTAL LAKE   IL   60014-7301 1527   Affiliated   5551  
Cobblestone Dialysis   Cobblestone Dialysis   934 CENTER ST   STE A   ELGIN   IL
  60120-2125 1528   Affiliated   5586   Oak Springs Dialysis   Oak Springs
Dialysis   764 LOCUST AVE     WASHINGTON   PA   15301-2756 1529   Affiliated  
5010   Maple Valley Plaza   Maple Valley Plaza Dialysis (Farmington)   649 MAPLE
VALLEY DR     FARMINGTON   MO   63640-1993 1530   Affiliated   4433   Floyd Curl
  Floyd Curl Dialysis (San Antonio)   9238 FLOYD CURL DR   STE 12   SAN ANTONIO
  TX   78240-1691 1531   Affiliated   2387   Mission Valley   Mission Valley
Dialysis (aka McAllen)   1203 ST CLAIRE BLVD 9B     MISSION   TX   78572-6601
1532   Affiliated   2180   Silver Lake   Silver Lake Dialysis   2723 W TEMPLE ST
    LOS ANGELES   CA   90026-4723 1533   Affiliated   5578   Lake Park Dialysis
  Lake Park Dialysis   1531 E HYDE PARK BLVD     CHICAGO   IL   60615-3039 1534
  Affiliated   5579   Stoney Island Dialysis   Stony Island Dialysis   8725 S
STONY ISLAND AVE     CHICAGO   IL   60617-2709 1535   Affiliated   5580  
Woodlawn Dialysis   Woodlawn Dialysis   1164 E 55TH ST     CHICAGO   IL  
60615-5115 1536   Affiliated   4440   Jefferson Ave   Jefferson Avenue Dialysis
(aka Village Parkway, Hampton)   11234 JEFFERSON AVE     NEWPORT NEWS   VA  
23601-2207 1537   Affiliated   4381   Robinson   Robinson Dialysis   1215 N
ALLEN ST   STE B   ROBINSON   IL   62454-1100 1538   Affiliated   4320   Gateway
Plaza   Gateway Plaza Dialysis (aka Willowbrook)   1580 W ROSECRANS AVE    
COMPTON   CA   90222-3700 1539   Affiliated   4329   Pasadena Foothills  
Pasadena Foothills Dialysis (fka Arcadia)   3722 E COLORADO BLVD     PASADENA  
CA   91107-3803 1540   Affiliated   914   Live Oak Dialysis   Live Oak Dialysis
(fka San Antonio)   6700 RANDOLPH BLVD   STE 11   LIVE OAK   TX   78233-4222
1541   Affiliated   5031   Frackville   Frackville Dialysis (aka JV_Pottsville)
  801 SCHUYLKILL MALL     FRACKVILLE   PA   17931-2524 1542   Affiliated   5038
  Castor   Cottman Kidney Center (Castor, NE Philadelphia)   7198 CASTOR AVE    
PHILADELPHIA   PA   19149-1105 1543   Affiliated   4351   Villa of North
Ridgevelle   Villa of North Ridgeville   35143 CENTER RIDGE RD     NORTH
RIDGEVILLE   OH   44039-3089 1544   Affiliated   5503   Thorn Run Dialysis  
Thorn Run Dialysis   1136 THORN RUN RD   STE J1   MOON TOWNSHIP   PA   15108
1545   Affiliated   5504   Allegheny Valley   Allegheny Valley Dialysis   1620
PACIFIC AVE   HEIGHTS PLAZA SHOPPING CENTER   NATRONA HEIGHTS   PA   15065-2101
1546   Affiliated   5506   Northside   Northside Dialysis (fka Allegheny
General)   320 E NORTH AVE   4TH FL, SOUTH TOWER   PITTSBURGH   PA   15212-4756
1547   Affiliated   5507   Somerset   Somerset County Dialysis   229 S KIMBERLY
AVE   STE 1   SOMERSET   PA   15501-2022 1548   Affiliated   4493   Carthage  
Carthage Dialysis   165 SAVANNAH GARDENS DR     CARTHAGE   NC   28327 1549  
Affiliated   2464   Riverwood Dialysis   Riverwood Dialysis (fka Nine Mile, Tree
City & Southfield)   24467 W 10 MILE RD     SOUTHFIELD   MI   48033-2931 1550  
Affiliated   4415   Burton   Burton Dialysis (fka Flint Northeast)   4015
DAVISON RD     BURTON   MI   48509-1401 1551   Affiliated   4490   Black Canyon
  Black Canyon Dialysis (Montrose)   3421 S RIO GRANDE AVE   UNIT D   MONTROSE  
CO   81401-4840 1552   Affiliated   4394   Memphis Midtown   Memphis Midtown
Dialysis   3430 SUMMER AVE     MEMPHIS   TN   38122-3610 1553   Affiliated  
5539   Stonecrest Dialysis   Stonecrest Dialysis   1302 E STATE ST     ROCKFORD
  IL   61104-2228 1554   Affiliated   4412   West Plano   West Plano Dialysis  
5036 TENNYSON PKWY     PLANO   TX   75024-3002 1555   Affiliated   2217  
Redwood City   Redwood City Dialysis (fka Palo Alto)   1000 MARSHALL ST    
REDWOOD CITY   CA   94063-2027 1556   Affiliated   1592   State Fair   State
Fair Dialysis   19800 WOODWARD AVE     DETROIT   MI   48203-5102 1557  
Affiliated   5589   ADC of Ft Lauderdale   Advanced Dialysis Center of Fort
Lauderdale   911 E OAKLAND PARK BLVD     OAKLAND PARK   FL   33334-2725 1558  
Affiliated   5008   Dover   Dover Community Dialysis (New Philadelphia)   899 E
IRON AVE     DOVER   OH   44622-2097 1559   Affiliated   5045   McMinnville  
McMinnville Dialysis   200 NE NORTON LN     MCMINNVILLE   OR   97128-8470 1560  
Affiliated   5007   Sparta   Sparta Dialysis   150 SAM WALTON DR   STE 8  
SPARTA   TN   38583-8818 1561   Affiliated   4409   Kendall   Kendall Kidney
Center (fka Dadeland)   8364 MILLS DR   STE 174   MIAMI   FL   33183-4806

 

Page 75 of 136



--------------------------------------------------------------------------------

1562   Affiliated   4397   Abbeville   Abbeville Dialysis   904 W GREENWOOD ST  
  ABBEVILLE   SC   29620 1563   Affiliated   2453   Delta View   Delta View
Dialysis   1150 E LELAND RD     PITTSBURG   CA   94565-5319 1564   Affiliated  
5013   Wolf River   Wolf River Dialysis (Germantown)   7990 TRINITY PL   STE 11
  CORDOVA   TN   38018-7731 1565   Affiliated   5601   San Luis Obispo Dialysis
  San Luis Obispo Dialysis   1043 MARSH ST     SAN LUIS OBISPO   CA   93401-3629
1566   Affiliated   5602   Templeton Dialysis   Templeton Dialysis   1310 LAS
TABLAS RD   STE 11   TEMPLETON   CA   93465-9746 1567   Affiliated   5603  
Pismo Beach Dialysis   Pismo Beach Dialysis   320 JAMES WAY   STE 11   PISMO
BEACH   CA   93449-2813 1568   Affiliated   5583   Lincoln Way Dialysis  
Lincoln Way Dialysis   1303 LINCOLN WAY STE A     WHITE OAK   PA   15131-1603
1569   Affiliated   5023   Grundy Center   Grundy Center Dialysis   101 E J
AVENUE     GRUNDY CENTER   IA   50638-2031 1570   Affiliated   3862   Pickens
County   Pickens County Dialysis   289 WILLIAM E HILL DR.   STE A   CARROLLTON  
AL   35447 1571   Affiliated   5032   Willow Grove   Willow Grove Dialysis
(Abington-Maplewood)   1849 DAVISVILLE RD     WILLOW GROVE   PA   19090-4111
1572   Affiliated   2255   Amherst   Amherst Dialysis (Lorain County)   3200
COOPER FOSTER PRK RD W     LORAIN   OH   44053-3654 1573   Affiliated   2220  
South Fort Worth   South Fort Worth Dialysis   6260 SOUTHWEST BLVD     BENBROOK
  TX   76109-6906 1574   Affiliated   5521   Jerseyville Dialysis   Jerseyville
Dialysis   917 S STATE ST     JERSEYVILLE   IL   62052-2344 1575   Affiliated  
5605   Independence County Dialysis   Independence County Dialysis   1700
HARRISON ST   STE F   BATESVILLE   AR   72501-7315 1576   Affiliated   5606  
Jackson County Dialysis   Jackson County Dialysis   1912 MCLAIN ST   PRATT
SQUARE   NEWPORT   AR   72112-3659 1577   Affiliated   5607   Searcy Dialysis  
Searcy Dialysis   3208 LANGLEY DR     SEARCY   AR   72143-6020 1578   Affiliated
  5608   Springhill Dialysis   Springhill Dialysis   3401 SPRINGHILL DR   STE 19
  NORTH LITTLE ROCK   AR   72117-2925 1579   Affiliated   5609   Pulaski County
Dialysis   Pulaski County Dialysis   202 JOHN HARDEN DR     JACKSONVILLE   AR  
72076-3775 1580   Affiliated   5610   Little Rock Midtown Dialysis   Little Rock
Midtown Dialysis   2 LILE CT   STE 12A   LITTLE ROCK   AR   72205-6241 1581  
Affiliated   5611   Saline County Dialysis   Saline County Dialysis   1200 N
MAIN ST   STE 2   BENTON   AR   72015-3341 1582   Affiliated   5612   Conway
Dialysis   Conway Dialysis   2445 CHRISTINA LANE     CONWAY   AR   72034 1583  
Affiliated   5614   Valley Baptist Harlingen Dialysis   Valley Baptist-Harlingen
Dialysis   2220 HAINE DR STE 40     HARLINGEN   TX   78550-8584 1584  
Affiliated   5615   Valley Baptist Raymondville Dialysis   Valley
Baptist-Raymondville Dialysis   894 FM 3168     RAYMONDVILLE   TX   78580-4519
1585   Affiliated   2455   Hawaiian Gardens   Hawaiian Gardens Dialysis   12191
226TH ST     HAWAIIAN GARDENS   CA   90716-1510 1586   Affiliated   2310  
Huntington park   Huntington Park Dialysis   5942 RUGBY AVE     HUNTINGTON PARK
  CA   90255-2803 1587   Affiliated   2462   Poinciana   Poinciana Dialysis  
1002 CYPRESS PKWY     KISSIMMEE   FL   34758-3328 1588   Affiliated   5005  
Southtowns   Southtowns Dialysis (Hamburg)   4910 CAMP RD   STE 1   HAMBURG   NY
  14075-2617 1589   Affiliated   5635   Parma Heights Dialysis   Parma Heights
Dialysis   9050 N CHURCH DR     PARMA HEIGHTS   OH   44130-4701 1590  
Affiliated   5636   Hillard Dialysis   Hilliard Dialysis   19133 HILLIARD BLVD  
  ROCKY RIVER   OH   44116-2907 1591   Affiliated   5546   Pacific Dialysis  
Pacific Dialysis   2351 CLAY ST   FL 4   SAN FRANCISCO   CA   94115-1931 1592  
Affiliated   5547   Davies Dialysis   Davies Dialysis   45 CASTRO ST   SOUTH
TOWER 2ND FL   SAN FRANCISCO   CA   94114-1032 1593   Affiliated   4486  
Newburgh   Newburgh Dialysis   4311 HIGHWAY 261   STE A   NEWBURGH   IN  
47630-2653 1594   Affiliated   5052   Enterprise   Enterprise Dialysis (fka
Geneva)   6002 BOLL WEEVIL CIRCLE     ENTERPRISE   AL   36330-9420 1595  
Affiliated   4387   State Line   State Line Dialysis   2049 E SHELBY DR    
MEMPHIS   TN   38116-7639 1596   Affiliated   5108   Cape Coral North   Cape
Coral North Dialysis   1315 SE 8TH TERRACE     CAPE CORAL   FL   33990-3213 1597
  Affiliated   5044   Willard Ave   Willard Avenue Dialysis (Newington)   445E
WILLARD AVE     NEWINGTON   CT   06111-2318 1598   Affiliated   4363   West Lawn
  West Lawn Dialysis (aka Midway)   7000 S PULASKI RD     CHICAGO   IL  
60629-5842 1599   Affiliated   4353   Villa of Lakewood   Villa of Lakewood
(Northcoast)   14050 MADISON AVE     LAKEWOOD   OH   44107-4530 1600  
Affiliated   5054   North Carrolton   North Carrollton Dialysis (Parkview)   195
PARKWOOD CIRCLE     CARROLLTON   GA   30117-8756 1601   Affiliated   5620  
Sikeston Jaycee Regional Dialysis   Sikeston Jaycee Regional Dialysis   135
PLAZA DR STE 101     SIKESTON   MO   63801-5148 1602   Affiliated   2244  
Radcliff   Radcliff Dialysis   180 E LINCOLN TRAIL BLVD     RADCLIFF   KY  
40160-1254 1603   Affiliated   4452   McAfee   McAfee Dialysis (Candler Road
Decatur)   1987 CANDLER RD   STE C   DECATUR   GA   30032-4212 1604   Affiliated
  5036   Avon   Avon Dialysis (Indy West)   9210 ROCKVILLE RD   STE D  
INDIANAPOLIS   IN   46234-2669 1605   Affiliated   2485   Anaheim West   Anaheim
West Dialysis   1821 W LINCOLN AVE     ANAHEIM   CA   92801-6731 1606  
Affiliated   5043   Port Saint Joe   Port Saint Joe Dialysis   3871 HIGHWAY 98 E
  STE 11   PORT ST. JOE   FL   32456-5318 1607   Affiliated   5056   Hayward
Mission Hills   Hayward Mission Hills Dialysis   1661 INDUSTRIAL PKWY W    
HAYWARD   CA   94544-7046 1608   Affiliated   2472   Cypress Woods Northwest  
Cypress Woods Northwest Dialysis (aka NW Houston)   20320 NORTHWEST FWY   STE 1
  HOUSTON   TX   77065- 1609   Affiliated   5641   Willow Creek Dialysis  
Willow Creek Dialysis   1139 WARWICK WAY     RACINE   WI   53406-5661 1610  
Affiliated   5642   Harbor View Dialysis   Harbor View Dialysis   818 6TH ST    
RACINE   WI   53403-1176 1611   Affiliated   4451   Red River   Red River
Dialysis (fka Shreveport South)   9205 LINWOOD AVE     SHREVEPORT   LA  
71106-7006 1612   Affiliated   2392   South Dade Kidney Center   South Dade
Kidney Center (Coral Reef)   11040 SW 184TH ST     CUTLER BAY   FL   33157-6602
1613   Affiliated   5604   Niagara Falls Memorial Dialysis   Niagara Falls
Memorial Dialysis (was NF Kidney Care Center)   621 10TH ST     NIAGARA FALLS  
NY   14301-1813 1614   Affiliated   5617   Silverado Dialysis   Silverado
Dialysis   1100 TRANCAS ST   STE 266 AND 267   NAPA   CA   94558-2921 1615  
Affiliated   5621   Prairie River Dialysis   Prairie River Dialysis   601 S
CENTER AVE     MERRILL   WI   54452-3404

 

Page 76 of 136



--------------------------------------------------------------------------------

1616   Affiliated   5622   Stevens Point Dialysis   Stevens Point Dialysis   900
ILLINOIS AVE   5th FLR   STEVENS POINT   WI   54481-2885 1617   Affiliated  
5623   Grand Seasons Dialysis   Grand Seasons Dialysis   190 GRAND SEASONS DR  
  WAUPACA   WI   54981-8219 1618   Affiliated   5624   Wausau Dialysis   Wausau
Dialysis   2600 STEWART AVE   STE 144   WAUSAU   WI   54401-1403 1619  
Affiliated   5625   Pine Crest Dialysis   Pine Crest Dialysis   232 S COURTNEY
ST   STE 2   RHINELANDER   WI   54501-3319 1620   Affiliated   5626   Meadow
Lane Dialysis   Meadow Lane Dialysis   1120 PINE ST     STANLEY   WI  
54768-1297 1621   Affiliated   5627   Wisconsin Rapids Dialysis   Wisconsin
Rapids Dialysis   1041B HILL ST     WISCONSIN RAPIDS   WI   54494-5221 1622  
Affiliated   5628   Marshfield Dialysis   Marshfield Dialysis   123 NORTHRIDGE
ST     MARSHFIELD   WI   54449-8341 1623   Affiliated   5629   Northern Star
Dialysis   Northern Star Dialysis   311 ELM ST     WOODRUFF   WI   54568-9190
1624   Affiliated   5632   Ames Mary Greeley Dialysis   Ames Mary Greeley
Dialysis   2322 E 13TH ST     AMES   IA   50010-5669 1625   Affiliated   5633  
Marshalltown Mary Greeley Dialysis   Marshalltown Mary Greeley Dialysis   3120 S
2ND ST     MARSHALLTOWN   IA   50158-4614 1626   Affiliated   5634   Iowa Falls
Mary Greeley Dialysis   Iowa Falls Mary Greeley Dialysis   701 WASHINGTON AVE  
  IOWA FALLS   IA   50126-2100 1627   Affiliated   5649   Dialysis Center of
Hutchinson   Dialysis Center of Hutchinson   1901 N WALDRON ST     HUTCHINSON  
KS   67502-1129 1628   Affiliated   5650   Amarillo Dialysis   Amarillo Dialysis
  8604 S COULTER ST     AMARILLO   TX   79119-7379 1629   Affiliated   4495  
Sagemeadow   Sagemeadow Dialysis (Houston)   10923 SCARSDALE BLVD     HOUSTON  
TX   77089-6024 1630   Affiliated   5009   McKinney   McKinney Dialysis   4717
MEDICAL CENTER DR     MCKINNEY   TX   75069-1870 1631   Affiliated   4499  
Scottsburg   Scottsburg Dialysis   1619 W MCCLAIN AVE     SCOTTSBURG   IN  
47170-1161 1632   Affiliated   2108   Snake River   Snake River Dialysis Center
(fka Blackfoot)   1491 PARKWAY DR     BLACKFOOT   ID   83221-1667 1633  
Affiliated   5034   Southpoint   Southpoint Dialysis (aka Durham South)   415 W
NC HWY 54     DURHAM   NC   27713-7516 1634   Affiliated   5643   Burlingame
Dialysis   Burlingame Dialysis   1720 EL CAMINO REAL   STE 12   BURLINGAME   CA
  94010-3225 1635   Affiliated   5644   Mills Dialysis   Mills Dialysis   100 S
SAN MATEO DR     SAN MATEO   CA   94401-3805 1636   Affiliated   5646  
Stuebenville   Steubenville Dialysis   4000 JOHNSON RD     STEUBENVILLE   OH  
43952-2300 1637   Affiliated   5656   Premiere Kidney Center of Newark  
Premiere Kidney Center of Newark   65 SOUTH TERRACE AVE     NEWARK   OH  
43055-1355 1638   Affiliated   5029   Calvine   Calvine Dialysis (Sacramento)  
8243 E STOCKTON BLVD   STE 1   SACRAMENTO   CA   95828-8200 1639   Affiliated  
4445   Durham Corners dialysis   Durham Corners Dialysis (South Plainfield)  
241 DURHAM AVE     SOUTH PLAINFIELD   NJ   07080-2504 1640   Affiliated   4475  
Mt Morris   Mt Morris Dialysis (aka North Flint)   6141 N. SAGINAW RD     MOUNT
MORRIS   MI   48458-2403 1641   Affiliated   2176   Grandview   Grandview
Dialysis   13812 S US HIGHWAY 71     GRANDVIEW   MO   64030-3685 1642  
Affiliated   4450   Lemoore   Lemoore Dialysis   1345 W BUSH ST     LEMOORE   CA
  93245-3303 1643   Affiliated   5663   Middlebrook Dialysis   Middlebrook
Dialysis   12401 MIDDLEBROOK RD   STE 16   GERMANTOWN   MD   20874-1523 1644  
Affiliated   5664   Catoctin Dialysis   Catoctin Dialysis   405 W 7TH ST    
FREDERICK   MD   21701-4505 1645   Affiliated   5648   Central New York Dialysis
Center   Central New York Dialysis Center   910 ERIE BLVD E     SYRACUSE   NY  
13210-1060 1646   Affiliated   5014   South Jackson   South Jackson Dialysis  
46 HARTS BRIDGE RD     JACKSON   TN   38301-7512 1647   Affiliated   2344   Los
Alamitos   Los Alamitos Dialysis   4141 KATELLA AVE     LOS ALAMITOS   CA  
90720-3406 1648   Affiliated   5048   Robbinsdale   Robbinsdale Dialysis   3461
W BROADWAY AVE     ROBBINSDALE   MN   55422-2955 1649   Affiliated   5557  
Oxnard   Oxnard Dialysis   1900 OUTLET CENTER DR     OXNARD   CA   93036-0677
1650   Affiliated   4429   Marked Tree   DNVO-Marked Tree-AR   216 HESTER PARKER
DR     MARKED TREE   AR   72365-2023 1651   Affiliated   5669   Louisa Dialysis
  Louisa Dialysis   2145 HWY 2565     LOUISA   KY   41230 1652   Affiliated  
5670   Point Pleasant Dialysis   Point Pleasant Dialysis   3683 OHIO RIVER DR  
  POINT PLEASANT   WV   25550 1653   Affiliated   6802   Marion   Renal Care of
Marion (P150)   2921 HWY 77   SUITE #8   MARION   AR   72364-2368 1654  
Affiliated   6803   Osceola   Osceola Dialysis (P151)   1420 W KEISER AVE    
OSCEOLA   AR   72370-2800 1655   Affiliated   6805   Cottonwood   Cottonwood
Dialysis (P153)   203 S CANDY LANE     COTTONWOOD   AZ   86326-8115 1656  
Affiliated   6808   Prescott   Prescott Dialysis (P157)   980 WILLOW CREEK RD.  
SUITE 11   PRESCOTT   AZ   86301-1619 1657   Affiliated   6811   Naples  
Collier County Dialysis (P160)   6625 HILLWAY CIRCLE     NAPLES   FL   34112
1658   Affiliated   6813   Catersville   Cartersville Renal Center (P162)   203
S TENNESSEE ST     CARTERSVILLE   GA   30120 1659   Affiliated   6816  
Arlington Heights Renal Center   Arlington Heights Renal Center (P165)   17 W
GOLF RD     ARLINGTON HEIGHTS   IL   60006 1660   Affiliated   6817   Hazel
Crest Renal Center   Hazel Crest Renal Center (P166)   3470 W 183RD ST     HAZEL
CREST   IL   60429 1661   Affiliated   6818   Loop Renal Center   Loop Renal
Center (P167)   1101 S CANAL ST   11TH FLR   CHICAGO   IL   60607 1662  
Affiliated   6819   Markham Renal Center   Markham Renal Center (P168)   3053 W
159TH ST     MARKHAM   IL   60426 1663   Affiliated   6821   South Holland Renal
Center   South Holland Renal Center (P170)   16136 S PARK AVE.     SOUTH HOLLAND
  IL   60473 1664   Affiliated   6822   Waukegan Renal Center   Waukegan Renal
Center (P171)   1616 GRAND AVE.   STE. C   WAUKEGAN   IL   60085 1665  
Affiliated   6936   Waukegan Home Renal Center   Waukegan Home Training (P172)  
1616 GRAND AVE   STE F   WAUKEGAN   IL   60085 1666   Affiliated   6825   Baton
Rouge   East Baton Rouge Dialysis (P174)   1333 ONEAL LANE     BATON ROUGE   LA
  70816 1667   Affiliated   6826   Houma Renal Center   Houma Dialysis (P175)  
108 PICONE RD     HOUMA   LA   70363 1668   Affiliated   6827   Amesbury  
Amesbury Renal Center (P177)   24 MORRILL PLACE     AMESBURY   MA   1913 1669  
Affiliated   6828   North Andover   North Andover Renal Center (P178)   201
SUTTON ST     NORTH ANDOVER   MA   1845

 

Page 77 of 136



--------------------------------------------------------------------------------

1670   Affiliated   6829   Canton   Canton Renal Center (P179)   620 E PEACE ST
    CANTON   MS   39046-4729 1671   Affiliated   6830   Hazelhurst   Hazlehurst
Dialysis (P180)   201 N HALEY ST     HAZLEHURST   MS   39083 1672   Affiliated  
6831   Jackson North   Jackson North Dialysis (P181)   571 BEASLEY RD   SUITE B
  JACKSON   MS   39206-3042 1673   Affiliated   6832   Jackson South   Jackson
South Dialysis (P182)   2460 TERRY RD   SUITE 27-J   JACKSON   MS   39204-5767
1674   Affiliated   6833   Jackson Southwest   Jackson Southwest Dialysis (P183)
  1828 RAYMOND RD     JACKSON   MS   39204-4126 1675   Affiliated   6834  
Lexington   Renal Care of Lexington (P184)   22579 DEPOT STREET     LEXINGTON  
MS   39095 1676   Affiliated   6835   Munroe Falls   Munroe Falls Dialysis
(P185)   265 N MAIN ST     MUNROE FALLS   OH   44262 1677   Affiliated   6836  
Summit   Summit Renal Center (P186)   73 MASSILLON ROAD     AKRON   OH   44312
1678   Affiliated   6837   White Ponds   White Ponds Dialysis (P187)   534 WHITE
POND DRIVE   SUITE A   AKRON   OH   44320 1679   Affiliated   6838  
Philadelphia   Memphis Street Renal Center (P189)   3310 24 MEMPHIS ST    
PHILADELPHIA   PA   19134-4510 1680   Affiliated   6839   Memphis Central Renal
Center   Renal Care of Central Memphis (P190)   1331 UNION AVE.   SUITE 11  
MEMPHIS   TN   38104-7559 1681   Affiliated   6840   Memphis Graceland Renal
Center   Memphis Graceland Renal Center (P191)   4180 AUBURN RD     MEMPHIS   TN
  38116-6202 1682   Affiliated   6841   Memphis Midtown Renal Center   Renal
Care of Midtown Memphis (P192)   1166 MONROE AVE.     MEMPHIS   TN   38104-6614
1683   Affiliated   6842   Memphis North Renal Center   Renal Care of Memphis
North (P193)   4913 RALEIGH COMMON DR.   SUITE 1   MEMPHIS   TN   38128-2485
1684   Affiliated   6844   Whitehaven Renal Center   Whitehaven Renal Center
(P195)   3420 ELVIS PRESLEY BLVD.     MEMPHIS   TN   38116-3260 1685  
Affiliated   6846   Edinburg   Edinburg Renal Center (P197)   4302 S SUGAR RD  
STE 15   EDINBURG   TX   78539-9140 1686   Affiliated   6847   Mcallen  
Dialysis Care of McAllen (P198)   411 LINDBERG AVE     MCALLEN   TX   78501-2921
1687   Affiliated   6848   Weslaco   Weslaco Renal Center (P199)   910 SOUTH
UTAH     WESLACO   TX   78596-4270 1688   Affiliated   6849   Marlton Dialysis
Center   Marlton Dialysis (P200)   769 E ROUTE 70     MARLTON   NJ   08053-2341
1689   Affiliated   6850   Lawrenceville Renal Center   Lawrenceville Renal
Center (P201)   1840 PRINCETON AVE     LAWRENCEVILLE   NJ   8648 1690  
Affiliated   6851   Austell Renal Center   Austell Renal Center (P202)   3642
MARATHON CIRCLE     AUSTELL   GA   30106- 6821 1691   Affiliated   6852  
Bartlett Renal Center   Bartlett Renal Center (P203_P290_P8203)   2920 COVINGTON
PIKE     MEMPHIS   TN   38128-6007 1692   Affiliated   6854   Beaverton Dialysis
Center   Beaverton Dialysis Center (P206)   15050 SW KOLL PARKWAY   SUITE J  
BEAVERTON   OR   97006-6002 1693   Affiliated   6858   Walker County Dialysis  
Walker County Dialysis (P212)   589 HIGHWAY 78W     JASPER   AL   35501 1694  
Affiliated   6861   Lakewood   Manatee County Dialysis (P215)   8470 COOPER
CREEK BVLD     UNIVERSITY PARK   FL   34201 1695   Affiliated   6862   Canton  
Northwest Georgia Dialysis (P216)   260 HOSPITAL RD     CANTON   GA   30114 1696
  Affiliated   6863   Buffulo Grove Renal Center   Buffalo Grove Dialysis (P218)
  1291 W DUNDEE RD     BUFFALO GROVE   IL   60089 1697   Affiliated   6864  
Evanston Renal Center   Evanston Renal Center (P219)   1715 CENTRAL ST    
EVANSTON   IL   60201 1698   Affiliated   6865   Schaumburg Renal Center  
Schaumburg Renal Center (P220)   1156 S. ROSELLE ROAD     SCHAUMBURG   IL  
60193 1699   Affiliated   6937   Schaumburg Home Renal Center   Schaumburg Home
Training (P270)   17 W GOLF RD     ARLINGTON HEIGHTS   IL   60005 1700  
Affiliated   6866   Blue River Valley   Blue River Valley Renal Center (P222)  
2309 S MILLER STREET   SUITE 1   SHELBYVILLE   IN   46176-9350 1701   Affiliated
  6867   Central Fort Wayne   Central Fort Wayne Dialysis (P223)   1940 BLUFTON
RD     FORT WAYNE   IN   46809-1307 1702   Affiliated   6869   Huntington  
Renal Care of Huntington (P225)   3040 WEST PARK DRIVE     HUNTINGTON   IN  
46750-8956 1703   Affiliated   6870   Lake Avenue Dialysis Renal Center   Lake
Avenue Dialysis (P226)   3525 LAKE AVE   STE 4   FORT WAYNE   IN   46805-5545
1704   Affiliated   6871   Marion County   Marion County Dialysis (P229)   3834
S EMERSON AVE   BLDG B   INDIANAPOLIS   IN   46203-5902 1705   Affiliated   6873
  Quad Counties Dialysis   Quad Counties Dialysis (P232)   528 NORTH GRANDSTAFF
    AUBURN   IN   46706-1660 1706   Affiliated   6875   South Anthony   South
Anthony Dialysis (P234)   7017 SOUTH ANTHONY BLVD.     FORT WAYNE   IN  
46816-2016 1707   Affiliated   6876   Brandon   Brandon Renal Center (P235)  
101 CHRISTIAN DR     BRANDON   MS   39042-2678 1708   Affiliated   6877  
Carthage   Renal Care of Carthage (P236)   312 ELLIS STREET     CARTHAGE   MS  
39051 1709   Affiliated   6878   Las Cruces Renal Center   Las Cruces Renal
Center (P237)   3961 E LOHMAN AVE   STE 29   LAS CRUCES   NM   88011-8272 1710  
Affiliated   6879   Northeast Portland   Northeast Portland Renal Center (P240)
  703 NE HANCOCK ST     PORTLAND   OR   97212-3955 1711   Affiliated   6880  
Oregon Kidney Center   Dialysis Care of Portland (P241)   5318 NE IRVING    
PORTLAND   OR   97213 1712   Affiliated   6881   Sunnyside   Sunnyside Renal
Center (P242)   6902 SE LAKE ROAD   SUITE 1   MILWAUKIE   OR   97267-2148 1713  
Affiliated   6882   Willamette Valley   Williamette Valley Renal Center (P243)  
1510 DIVISION STREET   SUITE 9   OREGON CITY   OR   97045-1572 1714   Affiliated
  6883   Northern Philadelphia   Northern Philadelphia Dialysis (P244)   5933 N
BROAD ST     PHILADELPHIA   PA   19141 1715   Affiliated   6884   North
Providence Renal Center   North Providence Renal Center (P246)   1635 MINERAL
SPRING AVE     NORTH PROVIDENCE   RI   02904-4025 1716   Affiliated   6889  
Alice Renal Center   Alice Renal Center (P252)   2345 ALICE REGIONAL BLVD.    
ALICE   TX   78332-7291 1717   Affiliated   6890   Beeville Renal Center  
Beeville Renal Center (P253)   1905 NW FRONTAGE     BEEVILLE   TX   78102-2954
1718   Affiliated   6891   Brownsville   Brownsville Renal Center (P254)   2945
CENTRAL BLVD     BROWNSVILLE   TX   78520-8958 1719   Affiliated   6892   Corpus
Christi Renal Center   Corpus Christi Dialysis (P255)   2733 SWANTNER DR    
CORPUS CHRISTI   TX   78404-2832 1720   Affiliated   6893   Riverside Renal
Center   Riverside Renal Center (P256)   13434 LEOPARD RD. SUITE A17     CORPUS
CHRISTI   TX   78410-4466 1721   Affiliated   6894   South Texas Renal Center  
South Texas Renal Center (P257)   4301 S PADRE ISLAND DR     CORPUS CHRISTI   TX
  78411-4433 1722   Affiliated   6896   South Central Renal Center   Morgan
Avenue Dialysis (P258)   2222 S MORGAN AVE   SUITE 114   CORPUS CHRISTI   TX  
78405-1900 1723   Affiliated   6898   Northeast Texas   Dialylsis Care of
Greenville (P260)   4805 WESLEY ST     GREENVILLE   TX   75401-5649

 

Page 78 of 136



--------------------------------------------------------------------------------

1724   Affiliated   6899   Downtown Spokane   Downtown Spokane Renal Center
(P261)   601 W 5TH ST   SUITE F   SPOKANE   WA   99205 1725   Affiliated   6900
  North Spokane   North Spokane Renal Center (P262)   12610 E MARIBEAU PRKWY  
STE 1   SPOKANE   WA   99216 1726   Affiliated   6901   Spokane Valley   Spokane
Valley Renal Center (P263)   12610 EAST MIRABEAU PKY   SUITE 1   SPOKANE   WA  
99208-1450 1727   Affiliated   6902   Kansas City   Kansas City Renal Center
(P264)   4333 MADISON AVE     KANSAS CITY   MO   64111-3429 1728   Affiliated  
6903   Butler Renal Center   Butler Renal Center (P266)   601 W NURSERY    
BUTLER   MO   64730 1729   Affiliated   6904   Harrisonville   Harrisonville
Renal Center (P267)   308 GALAXIE AVE     HARRISONVILLE   MO   64701-2084 1730  
Affiliated   6905   Marshall Renal Center   Marshall Renal Center (P268)   359 W
MORGAN     MARSHALL   MO   65340 1731   Affiliated   6907   Akron Renal Center  
Akron Renal Center (P272)   525 EAST MARKET STREET     AKRON   OH   44304-1619
1732   Affiliated   6908   Kendallville Renal Center   Kendallville Renal Center
(P274)   602 SAWYER RD     KENDALLVILLE   IN   46755- 2566 1733   Affiliated  
6909   Greenwood Holly Renal Center   Greenwood Holly Renal Center (P276)   1533
HOLLY RD     CORPUS CHRISTI   TX   78417-2010 1734   Affiliated   6910  
Plainfield Renal Center   Plainfield Renal Center (P278)   8110 NETWORK DR    
PLAINFIELD   IN   46168-9024 1735   Affiliated   6911   Green Valley Renal
Center   Green Valley Dialysis (P279)   1489 W WARM SPRINGS RD   STE 122  
HENDERSON   NV   89014-7637 1736   Affiliated   6912   Las Vegas Renal Center  
Las Vegas Renal Center (P280)   2333 RENAISSANCE DR     LAS VEGAS   NV  
89119-6191 1737   Affiliated   6913   Lees Summit Renal Center   Lees Summit
Renal Center (P281)   100 NE MISSOURI RD   STE 1   LEE’S SUMMIT   MO  
64086-4702 1738   Affiliated   6914   Westport Renal Center   Westport Renal
Center (P282)   3947 BROADWAY STREET     KANSAS CITY   MO   64111-2516 1739  
Affiliated   6915   Greensboro Dialysis Center   Greensboro Dialysis Center
(P284)   1220 SILOAM RD     GREENSBORO   GA   30642-0390 1740   Affiliated  
5057   Forest Landing   DNVO-Forest Landing Dialysis (Harford Cty, Havre de
Grace)-MD   2220 COMMERCE AVE   STE 1   FOREST HILL   MD   21050 1741  
Affiliated   5033   University City   DNVO-University City Dialysis
(Philadelphia)-PA   3020 MARKET ST   STE 13   PHILADELPHIA   PA   19104-2999
1742   Affiliated   2411   Parkland   DNVO-Parkland Dialysis-WA   311 140TH ST
SO     TACOMA   WA   98444 1743   Affiliated   5094   Shelbyville Road   DNVO
JV-Shelbyville Road Dialysis (DuPont, Louisville)-KY   4600 SHELBYVILLE RD   STE
31   LOUISVILLE   KY   40207 1744   Affiliated   5106   Fort Wayne West Dialysis
  DNVO JV-Fort Wayne South-IN   302 E PETTIT AVE     FORT WAYNE   IN   468063007
1745   Affiliated   5671   Suburban Dialysis   ACQ-5671-NY   1542 MAPLE RD    
WILLIAMSVILLE   NY   14221 1746   Affiliated   5672   Gates Circle Dialysis  
ACQ-5672-NY   3 GATES CIRCLE   1ST FLR   BUFFALO   NY   14209 1747   Affiliated
  5673   Orchard Park Dialysis   ACQ-5673-NY   3801 TAYLOR RD     ORCHARD PARK  
NY   14127 1748   Affiliated   2420   TC Jester   DNVO-TC Jester-TX   1800 W
26TH ST   STE 11   HOUSTON   TX   77008-1419 1749   Affiliated   4436  
Champions   DNVO-Champions Dialysis (Houston)-TX   4427 FM 1960 W   STE D  
HOUSTON   TX   77068-3409 1750   Affiliated   5083   Magic City Dialysis MMC  
DNVO-Magic City Dialysis (Birmingham)-AL   300 22ND ST SO     BIRMINGHAM   AL  
35233-2209 1751   Affiliated   5084   Steel City Dialysis   DNVO-Steel City
Dialysis (Birmingham)-AL   1809 AVE H (ENSLEY)     BIRMINGHAM   AL   35218 1752
  Affiliated   5081   Jewel Dialysis   DNVO-Jewel Dialysis (Camellia,
Birmingham)-AL   514 WEST TOWN PLAZA     BESSEMER   AL   35020 1753   Affiliated
  660   Crystal River   Crystal River Dialysis   7435 W GULF TO LAKE HWY    
CRYSTAL RIVER   FL   34429-7834 1754   Affiliated   1936   Southwest Kidney  
Estrella Dialysis Center   8410 W THOMAS RD   STE 1 BLDG 1   PHOENIX   AZ  
85037-3356 1755   Affiliated   1937   Gilbert Dialysis   Gilbert Dialysis Center
  5222 E BASELINE RD   STE 14   GILBERT   AZ   85234-2963 1756   Affiliated  
1938   Tempe Dialysis   Tempe Dialysis Center   2149 E WARNER RD   STE 11  
TEMPE   AZ   85284-3496 1757   Affiliated   1939   Phoenix Dialysis   Phoenix
Dialysis Center   337 E CORONADO RD   STE 11   PHOENIX   AZ   85004-1582 1758  
Affiliated   1949   Arrowhead Lakes Dialysis   Arrowhead Lakes Dialysis   20325
N 51ST AVE   BLDG 11, STE 186   GLENDALE   AZ   85308-4625 1759   Affiliated  
1952   Mountain Vista Dialysis   Mountain Vista Dialysis Center of Arizona  
10238 E HAMPTON AVE   STE 18   MESA   AZ   85209-3317 1760   Affiliated   1977  
South Meadows Dialysis Center   South Meadows Dialysis Center   10085 DOUBLE R
BLVD   STE 16   RENO   NV   89521-4867 1761   Affiliated   1978   Reno Dialysis
Center   Reno Dialysis Center   1500 E 2ND ST   STE 11   RENO   NV   89502-1189
1762   Affiliated   1979   Carson City Dialysis Center   Carson City Dialysis
Center   3246 N. CARSON ST   STE 11   CARSON CITY   NV   89706-0248 1763  
Affiliated   844   Sparks   Sparks Dialysis Center   4860 VISTA BLVD   STE 1  
SPARKS   NV   89436-2817 1764   Affiliated   2015   Sierra Rose Dialysis  
Sierra Rose Dialysis Center   685 SIERRA ROSE DR     RENO   NV   89511-2060 1765
  Affiliated   2325   Northwest Tucson   Northwest Tucson Dialysis   2945 W INA
RD   STE 15   TUCSON   AZ   85741-2366 1766   Affiliated   4355   Mesa   Central
Mesa Dialysis Center   1134 E UNIVERSITY DR   STE 11   MESA   AZ   85203-8048
1767   Affiliated   4371   Raven   Raven Dialysis Center   3540 E BASELINE RD  
STE 11   PHOENIX   AZ   85042-9628 1768   Affiliated   4374   Brookwood  
Brookwood Dialysis Center   8910 N 43RD AVE   STE 17   GLENDALE   AZ  
85302-5340 1769   Affiliated   4405   Ocotillo   Ocotillo Dialysis   975 W
CHANDLER HEIGHTS RD   UNIT 11   CHANDLER   AZ   85248-5724 1770   Affiliated  
4364   Maryvale   Maryvale Dialysis Center   4845 W MCDOWELL RD   STE 1A, 2A, 3A
  PHOENIX   AZ   85035-4076   Affiliated   1995   Winter Park Home PD Dialysis  
Winter Park Home PD Dialysis   4100 METRIC DR   STE 2   WINTER PARK   FL  
32792-6832   Affiliated   4302   Lockport HHD PD At Home   Lockport Home
Dialysis-PD   16626 W 159TH ST   STE 73   LOCKPORT   IL   60441-8019  
Affiliated   1972   HHD 6183 and PD 1972 in Shreveport   Shreveport Home
Dialysis PD   1560 IRVING PL     SHREVEPORT   LA   71101-4604   Affiliated  
5618   Home Dialysis of Dayton – South   Home Dialysis of Dayton-South   4700
SPRINGBORO PIKE   STE 3   MORAINE   OH   45439-1964   Affiliated   5619   Home
Dialysis of Dayton   Home Dialysis of Dayton   627 S EDWIN C MOSES BLVD   STE 2B
  DAYTON   OH   45417-3474   Affiliated   144   Timpanogos Dialysis Center  
Timpanogos Dialysis   1055 N 500 W   STE 222   PROVO   UT   84604-3329  
Affiliated   216   HOME DIALYSIS UNIT   Home Dialysis /CAPD Unit   825 S 8TH ST
STE 1202     MINNEAPOLIS   MN   55404

 

Page 79 of 136



--------------------------------------------------------------------------------

  Affiliated   284   MANZANITA HOME TRAINING CENTER   Manzanita Home Training
Center (fka North CAPD)   4005 MANZANITA AVE   STE 18   CARMICHAEL   CA  
95608-1779   Affiliated   408   WICHITA DIALYSIS CENTER   Wichita Dialysis
Center-PD Program   909 N TOPEKA ST     WICHITA   KS   67214-3620   Affiliated  
978   CENTRAL TULSA DIALYSIS CENTER   Central Tulsa PD   1124 S SAINT LOUIS AVE
    TULSA   OK   74120-5413   Affiliated   1748   ST PAUL CAPITAL PD   St. Paul
Capital Dialysis at Home-PD (fka Capital PD Program)   555 PARK ST   STE 110  
SAINT PAUL   MN   55103-2110   Affiliated   1787   ASH TREE PD   Ash Tree PD  
2666 N GROVE INDUSTRIAL DR     FRESNO   CA   93727-1552   Affiliated   1821  
EMERALD DIALYSIS   Emerald Dialysis PD (fka Hyde Park PD)   710 W 43RD ST    
CHICAGO   IL   60609-3435   Affiliated   1822   OLYMPIA FIELDS DIALYSIS  
Olympia Fields PD   4557B LINCOLN HWY   STE B   MATTESON   IL   60443-2385  
Affiliated   1823   LAKE COUNTY DIALYSIS   Lake County PD   918 S MILWAUKEE AVE
    LIBERTYVILLE   IL   60048-3229   Affiliated   1825   COMPREHENSIVE RENAL
CARE-GARY   CRC-Gary PD   4802 BROADWAY     GARY   IN   46408-4509   Affiliated
  1826   COMPREHENSIVE RENAL CARE-HAMMOND   CRC-Hammond PD   222 DOUGLAS ST    
HAMMOND   IN   46320-1960   Affiliated   1827   COMPREHENSIVE RENAL
CARE-VALPARAISO   CRC-Valparaiso PD   606 E LINCOLNWAY     VALPARAISO   IN  
46383-5728   Affiliated   1828   COMPREHENSIVE RENAL CARE-MICHIGAN CITY  
CRC-Michigan City PD   9836 WEST 400 NORTH     MICHIGAN CITY   IN   46360-2910  
Affiliated   1829   MERRILLVILLE PD   Merrillville Dialysis PD   9223 TAFT ST  
  MERRILLVILLE   IN   46410-6911   Affiliated   1833   NAMPA DIALYSIS CENTER  
Nampa Dialysis PD   846 PARKCENTRE WAY     NAMPA   ID   83651-1790   Affiliated
  1834   TABLE ROCK DIALYSIS CENTER   Table Rock Dialysis PD   5610 W GAGE ST  
  BOISE   ID   83706   Affiliated   1835   TWIN FALLS DIALYSIS CENTER   Twin
Falls Dialysis PD   1840 CANYON CREST DR     TWIN FALLS   ID   83301-3007  
Affiliated   1836   TREASURE VALLEY DIALYSIS CENTER   Treasure Valley Dialysis
PD & Home   3525 E LOUISE DR   STE 155   MERIDIAN   ID   83642-6303   Affiliated
  1837   GATE CITY DIALYSIS CENTER   Gate City Dialysis PD   2001 BENCH RD    
POCATELLO   ID   83201-2033   Affiliated   1838   FOUR RIVERS DIALYSIS CENTER  
Four Rivers Dialysis PD   515 EAST LN     ONTARIO   OR   97914-3953   Affiliated
  1869   LOWRY DIALYSIS CENTER   Lowry Dialysis PD   7465 E 1ST AVE   STE A  
DENVER   CO   80230-6877   Affiliated   1905   BURLEY DIALYSIS CENTER   Burley
Dialysis PD   741 N OVERLAND AVE     BURLEY   ID   83318-3440   Affiliated  
1909   TURFWAY PD DIALYSIS   Turfway PD Training   11 SPIRAL DR   STE 15A  
FLORENCE   KY   41042-1394   Affiliated   1910   MARYVILLE DIALYSIS   Maryville
Dialysis PD   2136B VADALABENE DR     MARYVILLE   IL   62062-5632   Affiliated  
1917   PDL ANNEX-PD   PDL Annex-PD (PDL=Physician Dialysis Lancaster)   2110
HARRISBURG PIKE   STE 310   LANCASTER   PA   17601-2644   Affiliated   1924  
KANKAKEE COUNTY DIALYSIS   Kankakee County Dialysis PD   581 WILLIAM R LATHAM SR
DR   STE 104   BOURBONNAIS   IL   60914-2439   Affiliated   1946   SNAKE RIVER
DIALYSIS PD   DNVO-Snake River Dialysis PD (fka Blackfoot)-ID   1491 PARKWAY DR
    BLACKFOOT   ID   83221-1667   Affiliated   1953   NORTH HIGHLANDS DIALYSIS
CENTER   North Highlands Dialysis Center PD   4986 WATT AVE   STE C   NORTH
HIGHLANDS   CA   95660-5182   Affiliated   1966   AMERY DIALYSIS   Amery
Dialysis PD   970 ELDEN AVE     AMERY   WI   54001-1448   Affiliated   1975  
KIDNEY HOME CENTER   Kidney HOME (Home Operations & Medical Education) Center PD
  2245 ROLLING RUN DR   STE 4   WINDSOR MILL   MD   21244-1858   Affiliated  
1988   MEMPHIS DOWNTOWN DIALYSIS   Memphis Downtown Dialysis PD   2076 UNION AVE
  FL 2   MEMPHIS   TN   38104-4138   Affiliated   1989   PGH HOME MODALITY COE  
Pittsburgh Home Modality Center of Excellence PD   5171 LIBERTY AVE   STE A  
PITTSBURGH   PA   15224-2254   Affiliated   2223   LAKE VILLA DIALYSIS   Lake
Villa Dialysis PD   37809 N IL RTE 59     LAKE VILLA   IL   60046-7332  
Affiliated   2232   RICHFIELD DIALYSIS   Richfield PD Program   6601 LYNDALE AVE
S   STE 150   RICHFIELD   MN   55423-2490   Affiliated   2297   TOKAY HOME
DIALYSIS CENTER   Tokay Home Dialysis-PD   777 S HAM LN   STE L   LODI   CA  
95242-3593   Affiliated   2302   SPIVEY PERITONEAL AND HOME DIALYSIS CENTER  
Spivey Peritoneal Dialysis and Home Dialysis Center   1423 STOCKBRIDGE RD   STE
B   JONESBORO   GA   30236-3740   Affiliated   2326   WARRENSVILLE HEIGHTS PD
DIALYSIS   Warrensville Heights PD Dialysis   4200 WARRENSVILLE CENTER RD   STE
210   WARRENSVILLE HEIGHTS   OH   44122-7000   Affiliated   2340   EASTGATE HOME
  Eastgate Home Training   4435 AICHOLTZ RD   STE 800B   CINCINNATI   OH  
45245-1692   Affiliated   2366   WESLEY CHAPEL DIALYSIS   Wesley Chapel Dialysis
(PD ONLY)   2255 GREEN HEDGES WAY     WESLEY CHAPEL   FL   33544-8183  
Affiliated   2400   FRESNO PD   Fresno At Home Center-PD Only   568 E HERNDON
AVE   STE 301   FRESNO   CA   93720-2989   Affiliated   2456   GRAND HOME
DIALYSIS PD/HHD   Grand Home Dialysis (PD only)   14674 W MOUNTAIN VIEW BLVD  
STE 204   SURPRISE   AZ   85374-2708   Affiliated   2458   WASHINGTON COUNTY
DIALYSIS   Washington County Dialysis PD Only (fka Hagerstown)   1136 OPAL CT  
  HAGERSTOWN   MD   21740-5940   Affiliated   2477   SAN JOSE PD   San Jose At
Home-PD Only (Freestanding)   4400 STEVENS CREEK BLVD   STE 50   SAN JOSE   CA  
95129-1104   Affiliated   2483   FREMONT HOME TRAINING JV   DNVO-Fremont At Home
PD/HHD-CA   39355 CALIFORNIA AVE     FREMONT   CA   94538   Affiliated   2490  
HOME DIALYSIS OPTIONS OF BALDWIN COUNTY   Home Dialysis Options of Baldwin
County-PD Only   27880 N MAIN ST   STE A   DAPHNE   AL   36526-7080   Affiliated
  3299   TRI COUNTIES HOME TRAINING   Tri Counties Home Dialysis   433 S BRIDGE
ST     VISALIA   CA   93277-2801   Affiliated   3640   WHITE OAK HOME TRAINING
DIALYSIS   White Oak Home Training   5520 CHEVIOT RD   STE B   CINCINNATI   OH  
45247-7069   Affiliated   3683   BUTLER COUNTY HOME TRAINING DIALYSIS   Butler
County Home Training   3497 S DIXIE HWY     FRANKLIN   OH   45005-5717  
Affiliated   3727   HANFORD AT HOME DIALYSIS   Hanford Home Dialysis PD   900 N
DOUTY ST     HANFORD   CA   93230-3918   Affiliated   3735   HIOAKS DIALYSIS PD
  Hioaks Dialysis PD   681 HIOAKS RD   STE B   RICHMOND   VA   23225-4043  
Affiliated   3891   MEMPHIS EAST DIALYSIS PD   Memphis East Dialysis PD   50
HUMPHREYS CTR   STE 28B   MEMPHIS   TN   38120-2369   Affiliated   3892  
NASHVILLE HOME TRAINING DIALYSIS PD   Nashville Home Training Dialysis PD   1919
CHARLOTTE AVE   STE 200   NASHVILLE   TN   37203-2245   Affiliated   3989  
DEARBORN HOME DIALYSIS   Dearborn Home Dialysis-PD   22030 PARK ST     DEARBORN
  MI   48124-2854   Affiliated   4308   GALLERIA HOME TRAINING DIALYSIS  
Galleria Home Training Dialysis PD (aka SW Tennessee)   9045 HIGHWAY 64   STE
102   LAKELAND   TN   38002-8394   Affiliated   4310   GREATER TAMPA AT HOME  
Greater Tampa At Home PD   4204 N MACDILL AVE   STE 1B NORTH BLDG   TAMPA   FL  
33607-6364

 

Page 80 of 136



--------------------------------------------------------------------------------

  Affiliated   4315   LORAIN COUNTY HOME DIALYSIS   DNVO-Lorain County Home
Dialysis HHD/PD-OH   824 E BROAD ST     ELYRIA   OH   44035-6557   Affiliated  
4375   GARFIELD HOME PROGRAM   Garfield Home Program (PD Only)   228 N GARFIELD
AVE   STE 301   MONTEREY PARK   CA   91754-1709   Affiliated   4453   BINZ HOME
TRAINING   Binz Home Training - PD only   1213 HERMANN DR   STE 180   HOUSTON  
TX   77004-7018   Affiliated   5021   FRANKLIN AT HOME PD   Franklin At Home PD
  301 CALLOWHILL ST     PHILADELPHIA   PA   19123-4117   Affiliated   5028  
CALDWELL DIALYSIS CENTER PD   Caldwell Dialysis Center   821 S SMEED PKWY    
CALDWELL   ID   83605-5130   Affiliated   5170   FORT WAYNE HOME DIALYSIS  
DNVO-Fort Wayne Home Dialysis (PD-HHD)-IN   3124 E STATE BLVD   STE 5B   FORT
WAYNE   IN   46805-4763   Affiliated   5556   VISALIA AT HOME   Visalia At Home
PD   1120 N CHINOWTH ST     VISALIA   CA   93291-7896   Affiliated   5569  
BLUEMOUND PD   Bluemound PD   601 N 99TH ST STE 300     WAUWATOSA   WI  
53226-4362   Affiliated   5581   WOODLAWN HOME PROGRAM PD   Woodlawn Home
Program PD Only   5841 S MARYLAND AVE   RM L-026   CHICAGO   IL   60637-1447  
Affiliated   5599   BEVERLY DIALYSIS PD   Beverly PD   8109 S WESTERN AVE    
CHICAGO   IL   60620-5939   Affiliated   5600   WOODLAWN PEDIATRIC HOME PROGRAM
  Woodlawn Pediatrics Home Program PD Only   5841 S MARYLAND AVE L026    
CHICAGO   IL   60615   Affiliated   5616   SPRINGHILL HOME TRAINING DIALYSIS  
Springhill Home Training (PD Only)   3401 SPRINGHILL DR   STE 330   NORTH LITTLE
ROCK   AR   72117-2945   Affiliated   5647   FIRST COLONIAL DAVITA PD   First
Colonial DaVita PD   1157 FIRST COLONIAL RD   STE 200   VIRGINIA BEACH   VA  
23454-2432   Affiliated   5898   AMHERST AT HOME   Amherst At Home   3200 COOPER
FOSTER PRK RD W     LORAIN   OH   44053-3654   Affiliated   5900   CATHERDRAL
CITY AT HOME   DNVO JV-Cathedral City At Home-CA   30-885 DATE PALM DR    
CATHEDRAL CITY   CA   92234-2958   Affiliated   5904   ROBBINSDALE AT HOME  
Robbinsdale At Home   3461 WEST BROADWAY AVE     ROBBINSDALE   MN   55422-2955  
Affiliated   5905   NORTH PALM BEACH AT HOME   North Palm Beach At Home   2841
PGA BLVD     PALM BEACH GARDENS   FL   33410-2910   Affiliated   5907  
SOUTHTOWNS AT HOME   Southtowns At Home (Hamburg)   4910 CAMP RD   STE 100  
HAMBURG   NY   14075-2617   Affiliated   5909   FORT WAYNE HOME AT HOME  
DNVO-Fort Wayne Home At Home   3124 E STATE BLVD   STE 5B   FORT WAYNE   IN  
46805-4763   Affiliated   5910   FORT WAYNE WEST AT HOME   DNVO JV-Fort Wayne
West At Home   4916 ILLINOIS RD   STE 118   FORT WAYNE   IN   46804-5116  
Affiliated   5913   WINCHESTER AT HOME   Winchester At Home   2301 VALOR DR    
WINCHESTER   VA   22601-6111   Affiliated   5914   MARSHFIELD AT HOME  
Marshfield At Home   123 NORTHRIDGE ST     MARSHFIELD   WI   54449-8341  
Affiliated   5915   MOSCOW AT HOME   Moscow At Home   212 RODEO DR   STE 110  
MOSCOW   ID   83843-9791   Affiliated   5919   AVON AT HOME   Avon At Home  
9210 ROCKVILLE RD   STE D   INDIANAPOLIS   IN   46234-2670   Affiliated   5923  
NORTHSIDE AT HOME   Northside At Home   320 E NORTH AVE   4TH FLOOR SOUTH TOWER
  PITTSBURGH   PA   15212-4756   Affiliated   5926   PANAMA CITY AT HOME  
Panama City At Home   615 HIGHWAY 231     PANAMA CITY   FL   32405-4704  
Affiliated   5927   MAGNOLIA OAKS AT HOME   Magnolia Oaks At Home (aka
Hinesville, Satilla River)   2377 HIGHWAY 196 W   BLDG A MAGNOLIA OAKS  
HINESVILLE   GA   31313-8036   Affiliated   5928   WESTBANK AT HOME   Westbank
At Home   3631 BEHRMAN PL     NEW ORLEANS   LA   70114-0906   Affiliated   5931
  ROCKSIDE AT HOME   Rockside At Home   4801 ACORN DR     INDEPENDENCE   OH  
44131-2566   Affiliated   5932   WADSWORTH AT HOME   Wadsworth At Home   195
WADSWORTH RD STE 302   FOUNDERS HALL 3RD FLOOR   WADSWORTH   OH   44281-9504  
Affiliated   5933   WOODLAWN AT HOME HHD   Woodlawn Home Program At Home   5841
S MARYLAND AVE   RM L-026   CHICAGO   IL   60637-1447   Affiliated   5934  
WESLEY CHAPEL AT HOME   Wesley Chapel At Home   2255 GREEN HEDGES WAY     WESLEY
CHAPEL   FL   33544-8183   Affiliated   5935   THOUSAND OAKS AT HOME   Thousand
Oaks At Home   375 ROLLING OAKS DR   STE 100   THOUSAND OAKS   CA   91361-1024  
Affiliated   5936   SIMI VALLEY AT HOME   Simi Valley At Home   2950 SYCAMORE DR
  STE 100   SIMI VALLEY   CA   93065-1210   Affiliated   5937   MIDWEST FAIRBORN
AT HOME   Midwest Fairborn At Home   1266 N BROAD ST     FAIRBORN   OH   45324  
Affiliated   5938   NORTH ST LOUIS COUNTY AT HOME   North St. Louis County At
Home   13119 NEW HALLS FERRY RD     FLORISSANT   MO   63033-3228   Affiliated  
5939   BLUEMOUND AT HOME   Bluemound At Home   601 N 99TH ST   STE 110  
WAUWATOSA   WI   53226   Affiliated   5940   MESA COUNTY AT HOME   Mesa County
At Home (Grand Junction)   561 25 RD   STE D   GRAND JUNCTION   CO   81505-1303
  Affiliated   5942   PLANO AT HOME   Plano At Home   481 SHILOH RD   STE 100  
PLANO   TX   75074-7231   Affiliated   5943   WEST BLOOMFIELD AT HOME   West
Bloomfield At Home   6010 W MAPLE RD STE 215     WEST BLOOMFIELD   MI  
48322-4406   Affiliated   5945   BINZ HOME TRAINING AT HOME   Binz Home Training
At Home   1213 HERMANN DR STE 180     HOUSTON   TX   77004-7070   Affiliated  
5947   HANNIBAL AT HOME   Hannibal At Home   3140 PALMYRA RD     HANNIBAL   MO  
63401-2204   Affiliated   5949   BEVERLY AT HOME   Beverly At Home   8109 SOUTH
WESTERN AVE     CHICAGO   IL   60620-5939   Affiliated   5950   NORTH JACKSON AT
HOME   North Jackson At Home (fka Stonegate)   217 STERLING FARM DR     JACKSON
  TN   38305-5727   Affiliated   5951   PORTAGE AT HOME   Portage At Home   5823
US HIGHWAY 6     PORTAGE   IN   46368-4851   Affiliated   5952   ROGUE VALLEY AT
HOME   Rogue Valley At Home   760 GOLF VIEW DR UNIT 100     MEDFORD   OR  
97504-9685   Affiliated   5953   EVERETT AT HOME   Everett At Home   8130
EVERGREEN WAY STE C     EVERETT   WA   98203-6419   Affiliated   5954   OLYMPIA
AT HOME   Olympia At Home   335 COOPER POINT ROAD NW   SUITE 105   OLYMPIA   WA
  98502-4436   Affiliated   5955   LORAIN COUNTY HOME AT HOME   DNVO-Lorain
County Home At Home   824 EAST BROAD ST     ELYRIA   OH   44035-6559  
Affiliated   5956   RENAISSANCE AT HOME   Renaissance At Home   1840 DARBY DR  
  FLORENCE   AL   35630-2623   Affiliated   5957   POOLER AT HOME   Pooler At
Home   54 TRADERS WAY   LIVE OAK PLAZA   POOLER   GA   31322-4158   Affiliated  
5958   GULF SHORES AT HOME   Gulf Shores At Home   3947 GULF SHORES PKWY   UNIT
150   GULF SHORES   AL   36542-2735   Affiliated   5959   FRANKLIN AT HOME  
Franklin At Home   301 CALLOWHILL ST     PHILADELPHIA   PA   19123-4117  
Affiliated   5961   RENO AT HOME   Reno At Home   1500 EAST 2ND STREET   STE
101, 106   RENO   NV   89502-1189

 

Page 81 of 136



--------------------------------------------------------------------------------

  Affiliated   5963   JACKSONVILLE SOUTH AT HOME   Jacksonville South At Home  
14965 OLD SAINT AUGUSTINE RD   UNIT 114   JACKSONVILLE   FL   32258-9481  
Affiliated   5964   LAKE ST LOUIS AT HOME   Lake St. Louis At Home   200 BREVCO
PLZ   STE 202   LAKE ST LOUIS   MO   63367-2950   Affiliated   5965   UNION CITY
AT HOME (GA)   Union City At Home (GA)   6851 SHANNON PARKWAY   STE 200   UNION
CITY   GA   30291-2049   Affiliated   5966   WEBER VALLEY AT HOME   Weber Valley
At Home   1920 W 250TH N     MARRIOTT-SLATERVILLE   UT   84404-9233   Affiliated
  5968   PARKER DIALYSIS CENTER   Parker At Home   10371 S PARK GLENN WAY   STE
180   PARKER   CO   80138-3871   Affiliated   5971   KENNESTONE AT HOME  
Kennestone At Home   200 COBB PKWY N   STE 318   MARIETTA   GA   30062-3558  
Affiliated   5973   NORTH COLORADO SPRINGS AT HOME   North Colorado Springs At
Home   6071 E WOODMEN RD   STE 100   COLORADO SPRINGS   CO   80923-2610  
Affiliated   5974   PGH HOME MODALITY COD/HHD   Pittsburgh Home Modality Center
of Excellence At Home   5171 LIBERTY AVE   STE A   PITTSBURGH   PA   15224-2254
  Affiliated   5977   FRESNO AT HOME CENTER   Fresno At Home Center-HHD Only  
568 E HERNDON AVE   STE 301   FRESNO   CA   93720-2989   Affiliated   5978  
BLUFF CITY AT HOME   Bluff City At Home   2400 LUCY LEE PKWY   STE E   POPLAR
BLUFF   MO   63901-2427   Affiliated   5979   NORTH METRO AT HOME   North Metro
At Home   12365 HURON ST   STE 500   WESTMINSTER   CO   80234-3498   Affiliated
  5980   FIVE STAR AT HOME   Five Star At Home (fka Las Vegas Multi-Care)   2400
TECH CENTER CT     LAS VEGAS   NV   89128-0804   Affiliated   5981   KIDNEY HOME
AT HOME   Kidney HOME (Home Operations & Medical Education) At Home   2245
ROLLING RUN DR   STE 3   WINDSOR MILL   MD   21244-1858   Affiliated   5982  
FARGO AT HOME   Fargo At Home   4474 23RD AVE S   STE M   FARGO   ND  
58104-8795   Affiliated   5983   GALLERIA HOME TRAINING AT HOME   Galleria Home
Training At Home   9045 HIGHWAY 64   STE 102   LAKELAND   TN   38002-8394  
Affiliated   5986   BELDEN COMMUNITY AT HOME   Belden Community At Home   4685
FULTON DR NW     CANTON   OH   44718-2379   Affiliated   5987   MAINPLACE AT
HOME   Mainplace At Home   972 W TOWN AND COUNTRY RD     ORANGE   CA  
92868-4714   Affiliated   5988   PENNSAUKEN AT HOME   Pennsauken At Home   7024
KAIGHNS AVE     PENNSAUKEN   NJ   08109-4417   Affiliated   5989   JEDBURG AT
HOME   Jedburg At Home   2897 W 5TH NORTH ST     SUMMERVILLE   SC   29483-9674  
Affiliated   5993   CAPE CORAL SOUTH AT HOME   Cape Coral South At Home   3046
DEL PRADO BLVD S   STE 4A   CAPE CORAL   FL   33904-7232   Affiliated   5994  
GREATER TAMPA HOME AT HOME   Greater Tampa At Home   4204 N MACDILL AVE   STE 1B
NORTH BLDG   TAMPA   FL   33607-6364   Affiliated   5995   ATHENS EAST AT HOME  
Athens East At Home   2026 S MILLEDGE AVE   STE A2   ATHENS   GA   30605-6480  
Affiliated   5996   UNIVERSITY UNIT RIVERSIDE AT HOME   University Unit
Riverside At Home   1045 WESTGATE DR   STE 90   SAINT PAUL   MN   55114-1079  
Affiliated   5997   WOODRIDGE AT HOME   Woodridge Home At Home   7425 JANES AVE
  STE 103   WOODRIDGE   IL   60517-2356   Affiliated   5998   INDY SOUTH AT HOME
  Indy South At Home   972 EMERSON PKWY   STE E   GREENWOOD   IN   46143-6202  
Affiliated   5999   LOCKPORT HOME AT HOME   Lockport Home Dialysis At Home  
16626 W 159TH ST   STE 703   LOCKPORT   IL   60441-8019   Affiliated   6000  
CAMELBACK AT HOME HEMO   Camelback Dialysis At Home   7321 E OSBORN DR    
SCOTTSDALE   AZ   85251-6418   Affiliated   6002   WEST BOUNTIFUL DIALYSIS AT
HOME   West Bountiful Dialysis At Home   724 W 500 S   STE 300   WEST BOUNTIFUL
  UT   84087-1471   Affiliated   6002   WEST BOUNTIFUL DIALYSIS AT HOME   West
Bountiful Dialysis At Home   724 W 500 S   STE 300   WEST BOUNTIFUL   UT  
84087-1471   Affiliated   6004   CORNERSTONE DIALYSIS AT HOME   Cornerstone
Dialysis At Home   23857 GREENFIELD RD     SOUTHFIELD   MI   48075-3122  
Affiliated   6006   DIALYSIS CARE OF MOORE COUNTY AT HOME   Dialysis Care of
Moore County At Home (aka Pinehurst)   16 REGIONAL DR     PINEHURST   NC  
28374-8850   Affiliated   6007   HOME DIALYSIS AT HOME   Home Dialysis At Home
(Minneapolis)   825 S 8TH ST   STE 1224   MINNEAPOLIS   MN   55404-1223  
Affiliated   6009   ST PAUL CAPITOL DIALYSIS AT HOME   St Paul Capital Dialysis
At Home   555 PARK ST   STE 210   SAINT PAUL   MN   55103-2193   Affiliated  
6011   BALLENGER PT AT HOME   Ballenger Pt. At Home   2262 S BALLENGER HWY    
FLINT   MI   48503-3447   Affiliated   6012   LAKEWOOD AT HOME   Lakewood At
Home   1750 PIERCE ST     LAKEWOOD   CO   80214-1434   Affiliated   6013  
MED-CENTER AT HOME   Med-Center at Home   7580 FANNIN ST   STE 230   HOUSTON  
TX   77054-1939   Affiliated   6014   UTAH VALLEY DIALYSIS AT HOME   Utah Valley
Dialysis At Home   1055 N 500 W   STE 221   PROVO   UT   84604-3305   Affiliated
  6015   LOWRY AT HOME   Lowry At Home   7465 E 1ST AVE   STE A   DENVER   CO  
80230-6877   Affiliated   6016   MANZANITA AT HOME   Manzanita At Home   4005
MANZANITA AVE   STE 17   CARMICHAEL   CA   95608-1779   Affiliated   6017  
FIRST COLONIAL DAVITA AT HOME   First Colonial DaVita At Home   1157 FIRST
COLONIAL RD   STE 200   VIRGINIA BEACH   VA   23454-2432   Affiliated   6019  
LAKEWOOD WASHINGTON AT HOME   Lakewood Washington At Home   5919 LAKEWOOD TOWNE
CENTER BLVD SW   STE A   LAKEWOOD   WA   98499-6513   Affiliated   6020  
GRAPEVINE AT HOME   Grapevine At Home   1600 W NORTHWEST HWY   STE 100  
GRAPEVINE   TX   76051-8131   Affiliated   6021   GRAND RAPIDS AT HOME (CHERRY
STREET)   Grand Rapids At Home (Cherry Street)   801 CHERRY ST SE     GRAND
RAPIDS   MI   49506-1440   Affiliated   6022   FEDERAL WAY AT HOME   Federal Way
At Home   1015 S 348TH ST     FEDERAL WAY   WA   98003-7078   Affiliated   6023
  CENTURY CITY AT HOME   Century City At Home   10630 SANTA MONICA BLVD     LOS
ANGELES   CA   90025   Affiliated   6024   REDDING AT HOME   Redding At Home  
1876 PARK MARINA DR     REDDING   CA   96001-0913   Affiliated   6025   OLYMPIA
FIELDS AT HOME   Olympia Fields At Home   4557B LINCOLN HWY   STE B   MATTESON  
IL   60443-2318   Affiliated   6026   MT VERNON AT HOME   Mount Vernon At Home  
1800 JEFFERSON AVE     MOUNT VERNON   IL   62864-4300   Affiliated   6028  
YAKIMA AT HOME   Yakima At Home   1221 N 16TH AVE     YAKIMA   WA   98902-1347  
Affiliated   6029   MID-COLUMBIA AT HOME   Mid Columbia At Home   6825 BURDEN
BLVD   STE A   PASCO   WA   99301-9584   Affiliated   6030   GEORGETOWN ON THE
POTOMAC AT HOME   Georgetown on the Potomac At Home   3323 K STREET NW   SUITE
110   WASHINGTON   DC   20007   Affiliated   6031   SIOUX FALLS AT HOME   Sioux
Falls At Home   800 E 21ST ST     SIOUX FALLS   SD   57105-1016   Affiliated  
6032   HILLSBORO AT HOME   Hillsboro At Home   2500 NW 229TH AVE   STE 300 BLDG
E   HILLSBORO   OR   97124-7516   Affiliated   6033   PIKES PEAK AT HOME   Pikes
Peak At Home   2002 LELARAY ST   STE 130   COLORADO SPRINGS   CO   80909-2804

 

Page 82 of 136



--------------------------------------------------------------------------------

  Affiliated   6034   WALNUT CREEK AT HOME   Walnut Creek At Home   400 N WIGET
LN     WALNUT CREEK   CA   94598-2408   Affiliated   6035   SAN ANTONIO AT HOME
  San Antonio At Home   5284 MEDICAL DR   STE 100   SAN ANTONIO   TX  
78229-4849   Affiliated   6036   SANTA ROSA AT HOME   Santa Rosa At Home   5819
HIGHWAY 90     MILTON   FL   32583-1763   Affiliated   6037   DUNMORE AT HOME  
Dunmore At Home   1212 ONEILL HWY     DUNMORE   PA   18512-1717   Affiliated  
6038   PALMERTON AT HOME   Palmerton At Home   185 DELAWARE AVE   STE C  
PALMERTON   PA   18071-1716   Affiliated   6039   LONGVIEW AT HOME   Longview At
Home   425 N FREDONIA ST     LONGVIEW   TX   75601-6464   Affiliated   6040   JB
ZACHARY AT HOME   JB Zachary At Home   333 CASSELL DR   STE 2300   BALTIMORE  
MD   21224-6815   Affiliated   6041   MEMPHIS EAST AT HOME   Memphis East At
Home   50 HUMPHREYS CTR   STE 28B   MEMPHIS   TN   38120-2369   Affiliated  
6042   PLAINFIELD AT HOME   Plainfield At Home   1200 RANDOLPH RD   KENYAN HOUSE
  PLAINFIELD   NJ   07060-3361   Affiliated   6045   CHARLOTTE AT HOME  
Charlotte (NC) At Home   2321 W MOREHEAD ST   STE 102   CHARLOTTE   NC  
28208-5145   Affiliated   6046   DALY CITY AT HOME   Daly City At Home   1498
SOUTHGATE AVE   STE 101   DALY CITY   CA   94015-4015   Affiliated   6047  
SALEM AT HOME   Salem At Home (OR)   3550 LIBERTY RD S   STE 100   SALEM   OR  
97302-5700   Affiliated   6048   OMAHA WEST AT HOME   Omaha West At Home   13014
W DODGE RD     OMAHA   NE   68154-2148   Affiliated   6049   TUCSON EAST AT HOME
  Tucson East At Home   6420 E BROADWAY BLVD   STE C300   TUCSON   AZ  
85710-3512   Affiliated   6050   WHITE OAK AT HOME   White Oak At Home   5520
CHEVIOT RD   STE B   CINCINNATI   OH   45247-7069   Affiliated   6051   BELPRE
AT HOME   Belpre At Home   2906 WASHINGTON BLVD     BELPRE   OH   45714-1848  
Affiliated   6052   BIRMINGHAM AT HOME   Birmingham At Home   2101 7TH AVE S    
BIRMINGHAM   AL   35233-3105   Affiliated   6053   STAMFORD AT HOME   Stamford
At Home   30 COMMERCE RD     STAMFORD   CT   06902-4506   Affiliated   6054  
WHITEBRIDGE AT HOME   Whitebridge At Home   103 WHITE BRIDGE PIKE   STE 6  
NASHVILLE   TN   37209-4539   Affiliated   6055   ZANESVILLE AT HOME  
Zanesville At Home   3120 NEWARK RD     ZANESVILLE   OH   43701-9659  
Affiliated   6056   TYSON’S CORNER AT HOME   Tyson’s Corner At Home   8391 OLD
COURTHOUSE RD   STE 160   VIENNA   VA   22182-3819   Affiliated   6057  
BRADFORD AT HOME   Bradford At Home   665 E MAIN ST     BRADFORD   PA  
16701-1869   Affiliated   6059   NORTHLAND AT HOME   Northland At Home   2750
CLAY EDWARDS DR   STE 515   N KANSAS CITY   MO   64116-3258   Affiliated   6060
  LAKE WORTH AT HOME   Lake Worth At Home   2459 S CONGRESS AVE   STE 100   PALM
SPRINGS   FL   33406-7616   Affiliated   6061   MEADVILLE AT HOME   Meadville At
Home   19050 PARK AVENUE PLZ     MEADVILLE   PA   16335-4012   Affiliated   6063
  WILLINGBORO AT HOME   Willingboro At Home   230 VAN SCIVER PKWY    
WILLINGBORO   NJ   08046-1131   Affiliated   6064   DERENNE AT HOME   DeRenne At
Home   5303 MONTGOMERY ST     SAVANNAH   GA   31405-5138   Affiliated   6065  
BRUNSWICK AT HOME   Brunswick At Home   53 SCRANTON CONNECTOR     BRUNSWICK   GA
  31525-1862   Affiliated   6067   AIKEN AT HOME   Aiken At Home   775 MEDICAL
PARK DR     AIKEN   SC   29801-6306   Affiliated   6068   BRIDGEPORT AT HOME  
Bridgeport At Home   900 MADISON AVE     BRIDGEPORT   CT   06606-5534  
Affiliated   6069   ST PETERSBURG AT HOME   St Petersburg At Home   2850 34TH ST
S     ST PETERSBURG   FL   33711-3817   Affiliated   6070   DENISON AT HOME  
Denison At Home   1220 REBA MACENTIRE LN     DENISON   TX   75020-9057  
Affiliated   6072   ATLANTIC AT HOME   Atlantic At Home   6 INDUSTRIAL WAY W  
STE B   EATONTOWN   NJ   07724-2258   Affiliated   6073   NEWTOWN AT HOME  
Newtown At Home (fka St. Mary)   60 BLACKSMITH RD     NEWTOWN   PA   18940-1847
  Affiliated   6075   FOX RIVER AT HOME   Fox River At Home   1910 RIVERSIDE DR
    GREEN BAY   WI   54301-2319   Affiliated   6076   TOKAY AT HOME   Tokay At
Home   777 S HAM LN   STE L   LODI   CA   95242-3593   Affiliated   6077  
CAPITAL CITY AT HOME   Capital City At Home   307 N 46TH ST     LINCOLN   NE  
68503-3714   Affiliated   6081   GREATER MIAMI AT HOME   Greater Miami At Home  
160 NW 176TH ST   STE 100   MIAMI   FL   33169-5023   Affiliated   6083  
EFFINGHAM AT HOME   Effingham At Home   904 MEDICAL PARK DR   STE 1   EFFINGHAM
  IL   62401-2193   Affiliated   6084   SPRINGFIELD CENTRAL AT HOME  
Springfield Central At Home   932 N RUTLEDGE ST     SPRINGFIELD   IL  
62702-3721   Affiliated   6085   DECATUR EAST WOOD AT HOME   Decatur East Wood
At Home   794 E WOOD ST     DECATUR   IL   62523-1155   Affiliated   6086  
ILLINI AT HOME   Illini At Home   507 E UNIVERSITY AVE     CHAMPAIGN   IL  
61820-3828   Affiliated   6087   JANESVILLE AT HOME   Janesville At Home   1305
WOODMAN RD     JANESVILLE   WI   53545-1068   Affiliated   6088   NEW HAVEN AT
HOME   New Haven At Home   100 CHURCH ST S   STE C   NEW HAVEN   CT   06519-1703
  Affiliated   6089   NASHUA AT HOME   Nashua At Home   38 TYLER ST   STE 100  
NASHUA   NH   03060-2912   Affiliated   6090   EAST EVANSVILLE AT HOME   East
Evansville At Home   1312 PROFESSIONAL BLVD     EVANSVILLE   IN   47714-8007  
Affiliated   6095   BROOKRIVER AT HOME   Brookriver At Home   8101 BROOKRIVER DR
    DALLAS   TX   75247-4003   Affiliated   6098   METRO EAST AT HOME   Metro
East At Home   5105 W MAIN ST     BELLEVILLE   IL   62226-4728   Affiliated  
6099   MARION AT HOME   Marion At Home   324 S 4TH ST     MARION   IL  
62959-1241   Affiliated   6100   ROXBURY AT HOME   Roxbury At Home   622 ROXBURY
RD     ROCKFORD   IL   61107-5089   Affiliated   6101   SYCAMORE AT HOME  
Sycamore At Home   2200 GATEWAY DR     SYCAMORE   IL   60178-3113   Affiliated  
6103   WESTVIEW AT HOME   Westview At Home   3749 COMMERCIAL DR   STE B  
INDIANAPOLIS   IN   46222-1676   Affiliated   6105   OCALA AT HOME   Ocala At
Home   2860 SE 1ST AVE     OCALA   FL   34471-0406   Affiliated   6106  
COMPLETE CARE AT HOME   Complete Care At Home   7850 W SAMPLE RD     MARGATE  
FL   33065-4710

 

Page 83 of 136



--------------------------------------------------------------------------------

  Affiliated   6107   INTERAMERICAN AT HOME   InterAmerican At Home   7815 CORAL
WAY   STE 115   MIAMI   FL   33155-6541   Affiliated   6109   PURCELLVILLE AT
HOME   Purcellville At Home   280 N HATCHER AVE     PURCELLVILLE   VA  
20132-3193   Affiliated   6110   TABLE ROCK AT HOME   Table Rock At Home   5610
GAGE ST   STE B   BOISE   ID   83706   Affiliated   6111   TWIN FALLS AT HOME  
Twin Falls At Home   1840 CANYON CREST DR     TWIN FALLS   ID   83301-3007  
Affiliated   6113   FOUR RIVERS AT HOME   Four Rivers At Home   515 EAST LN    
ONTARIO   OR   97914-3953   Affiliated   6114   OLYMPIC VIEW AT HOME   Olympic
View At Home   125 16TH AVE E   FL 5   SEATTLE   WA   98112-5211   Affiliated  
6115   SPIVEY AT HOME   Spivey At Home   1423 STOCKBRIDGE RD   STE B   JONESBORO
  GA   30236-3740   Affiliated   6116   EAST DES MOINES AT HOME   East Des
Moines At Home   1301 PENNSYLVANIA AVE   STE 208   DES MOINES   IA   50316-2365
  Affiliated   6118   KETTERING AT HOME   Kettering At Home   5721 BIGGER RD    
KETTERING   OH   45440-2752   Affiliated   6119   CITRUS VALLEY AT HOME   Citrus
Valley At Home   894 HARDT ST     SAN BERNARDINO   CA   92408-2854   Affiliated
  6124   MERIDIAN PARK AT HOME   Meridian Park At Home   19255 SW 65TH AVE   STE
100   TUALATIN   OR   97062-9712   Affiliated   6125   MARYVILLE AT HOME  
Maryville At Home   2136B VADALABENE DR     MARYVILLE   IL   62062-5632  
Affiliated   6128   PDI-WORCESTER AT HOME   PDI-Worcester At Home   19 GLENNIE
ST   STE A   WORCESTER   MA   01605-3918   Affiliated   6129   PDI-ROCKY HILL AT
HOME   PDI-Rocky Hill At Home   30 WATERCHASE DR     ROCKY HILL   CT  
06067-2110   Affiliated   6133   WICHITA AT HOME   Wichita At Home   909 N
TOPEKA ST     WICHITA   KS   67214-3620   Affiliated   6134   ASHEVILLE KIDNEY
AT HOME   Asheville Kidney At Home   1600 CENTERPARK DR     ASHEVILLE   NC  
28805-6206   Affiliated   6136   STRONGSVILLE AT HOME   Strongsville At Home  
17792 PEARL RD     STRONGSVILLE   OH   44136-6909   Affiliated   6137   BATON
ROUGE AT HOME   DSI Divest-Baton Rouge At Home   3888 NORTH BLVD   STE 101  
BATON ROUGE   LA   70806-3824   Affiliated   6138   WEST BROADWAY DIALYSIS AT
HOME   West Broadway At Home   720 W BROADWAY   STE 200   LOUISVILLE   KY  
40202-3245   Affiliated   6140   BRONX AT HOME   Bronx At Home   1615
EASTCHESTER RD     BRONX   NY   10461-2603   Affiliated   6142   CLEVE HILL AT
HOME   Cleve Hill At Home   1461 KENSINGTON AVE     BUFFALO   NY   14215-1436  
Affiliated   6144   WHITE PLAINS AT HOME   White Plains At Home   200 HAMILTON
AVE   STE 13B   WHITE PLAINS   NY   10601-1859   Affiliated   6146   LAKE VILLA
AT HOME   Lake Villa At Home   37809 N IL ROUTE 59     LAKE VILLA   IL  
60046-7332   Affiliated   6148   TULSA AT HOME   Tulsa At Home   4436 S HARVARD
AVE     TULSA   OK   74135-2605   Affiliated   6151   LITHONIA AT HOME  
Lithonia At Home   2485 PARK CENTRAL BLVD     DECATUR   GA   30035-3902  
Affiliated   6152   LANHAM AT HOME   Lanham At Home   8855 ANNAPOLIS RD   STE
200   LANHAM   MD   20706-2919   Affiliated   6153   HAMMOND AT HOME   Hammond
At Home   222 DOUGLAS ST     HAMMOND   IN   46320-1960   Affiliated   6156  
UNION CITY CENTER AT HOME (CA)   Union City Center At Home (CA)   32930 ALVARADO
NILES RD   STE 300   UNION CITY   CA   94587-8101   Affiliated   6157   CHICO AT
HOME   Chico At Home   530 COHASSET RD     CHICO   CA   95926-2212   Affiliated
  6158   MONTCLAIR AT HOME   Montclair At Home   5050 PALO VERDE ST   STE 100  
MONTCLAIR   CA   91763-2333   Affiliated   6161   PDI - LANCASTER AT HOME  
PDI-Lancaster At Home   1412 E KING ST     LANCASTER   PA   17602-3240  
Affiliated   6162   PDI JOHNSTOWN AT HOME   PDI-Johnstown At Home   344 BUDFIELD
ST     JOHNSTOWN   PA   15904-3214   Affiliated   6163   CAMP HILL AT HOME  
Camp Hill At Home   425 N 21ST ST   PLAZA 21 BLDG 1ST FL   CAMP HILL   PA  
17011-2202   Affiliated   6164   PDI MONTGOMERY AT HOME   PDI-Montgomery At Home
  1001 FOREST AVE     MONTGOMERY   AL   36106-1181   Affiliated   6165   FAIRFAX
AT HOME   Fairfax At Home   8501 ARLINGTON BLVD   STE 100   FAIRFAX   VA  
22031-4625   Affiliated   6170   WEST SACRAMENTO AT HOME   West Sacramento At
Home   3450 INDUSTRIAL BLVD   STE 100   WEST SACRAMENTO   CA   95691-5003  
Affiliated   6171   EAST MACON AT HOME   East Macon At Home   165 EMERY HWY  
STE 101   MACON   GA   31217-3666   Affiliated   6178   GERMANTOWN AT HOME  
Germantown At Home   20111 CENTURY BLVD   STE C   GERMANTOWN   MD   20874-9165  
Affiliated   6180   SEDC-WILMINGTON AT HOME   SEDC-Wilmington (NC) At Home  
2215 YAUPON DR     WILMINGTON   NC   28401-7334   Affiliated   6182   HERMISTON
COMMUNITY AT HOME   Hermiston Community At Home   1155 W LINDA AVE     HERMISTON
  OR   97838-9601   Affiliated   6183   SHREVEPORT HHD LA   Shreveport Home
Dialysis At Home   1560 IRVING PL     SHREVEPORT   LA   71101-4604   Affiliated
  6184   DOWNTOWN SAN ANTONIO AT HOME   Downtown San Antonio At Home   615 E
QUINCY ST     SAN ANTONIO   TX   78212   Affiliated   6186   COLUMBIA MO AT HOME
  RTC-Columbia (MO) At Home   1701 E BROADWAY   STE G102   COLUMBIA   MO  
65201-8029   Affiliated   6188   REGENCY AT HOME   Regency At Home (fka
Jacksonville)   9535 REGENCY SQUARE BLVD N     JACKSONVILLE   FL   32225-8128  
Affiliated   6193   WEST GEORGIA AT HOME   West Georgia At Home (fka Columbus
(GA))   1216 STARK AVE     COLUMBUS   GA   31906-2500   Affiliated   6194  
BUFORD AT HOME   Buford At Home   1550 BUFORD HWY   STE 1E   BUFORD   GA  
30518-3666   Affiliated   6195   KALAMAZOO WEST AT HOME   Kalamazoo West At Home
  1040 N 10TH ST     KALAMAZOO   MI   49009-6149   Affiliated   6196   SOUTH
VALLEY AT HOME   South Valley At Home   17815 VENTURA BLVD   STE 100   ENCINO  
CA   91316-3600   Affiliated   6204   QUEENS VILLAGE AT HOME   Queens Village At
Home   22202 HEMPSTEAD AVE   STE 170   QUEENS VILLAGE   NY   11429-2123  
Affiliated   6207   LANSING AT HOME-MI   Lansing Home Hemodialysis At Home  
1675 WATERTOWER PL   STE 700   EAST LANSING   MI   48823-6397   Affiliated  
6208   SOUTH COUNTY AT HOME   South County At Home (Deaconess)   4145 UNION RD  
  SAINT LOUIS   MO   63129-1064   Affiliated   6211   TACOMA AT HOME   Tacoma At
Home   3401 S 19TH ST     TACOMA   WA   98405-1909   Affiliated   6213   CEDAR
PARK AT HOME   Cedar Park At Home (fka North Austin)   1720 E WHITESTONE BLVD  
  CEDAR PARK   TX   78613-7640   Affiliated   6214   SOUTH FORT WORTH DIALYSIS
AT HOME   South Fort Worth At Home   6260 SOUTHWEST BLVD     BENBROOK   TX  
76109-6906

 

Page 84 of 136



--------------------------------------------------------------------------------

  Affiliated   6215   THE WOODLANDS AT HOME   DNVO-The Woodlands At Home   9301
PINECROFT DR     SHENANDOAH   TX   77380-3179   Affiliated   6218   ARROWHEAD
LAKES AT HOME   Arrowhead Lakes At Home   20325 N 51ST AVE   STE 184 BLDG 11  
GLENDALE   AZ   85308-4625   Affiliated   6220   COLUMBUS WEST HOME TRAINING  
Columbus West Home Training At Home   1391 GEORGESVILLE RD     COLUMBUS   OH  
43228-3611   Affiliated   6221   RICHMOND KIDNEY CENTER AT HOME   Richmond
Kidney Center At Home (Staten Island)   1366 VICTORY BLVD     STATEN ISLAND   NY
  10301-3907   Affiliated   6225   DIALYSIS CARE OF KANNAPOLIS AT HOME  
Dialysis Care of Kannapolis At Home   1607 N MAIN ST     KANNAPOLIS   NC  
28081-2317   Affiliated   6226   BUTLER-FARM AT HOME   Butler Farm At Home   501
BUTLER FARM RD   STE A   HAMPTON   VA   23666-1777   Affiliated   6228   NEW
PORT RICHEY AT HOME   New Port Richey Kidney At Home   7421 RIDGE RD     PORT
RICHEY   FL   34668-6933   Affiliated   6229   GRAND HOME AT HOME   Grand Home
At Home   14674 W MOUNTAIN VIEW BLVD   STE 204   SURPRISE   AZ   85374-2708  
Affiliated   6230   WILLIAMSBURG AT HOME   Williamsburg At Home (fka Yorktown)  
500 SENTARA CIR   STE 103   WILLIAMSBURG   VA   23188-5727   Affiliated   6231  
BALDWIN COUNTY AT HOME   Home Dialysis Options of Baldwin County At Home   27880
N MAIN ST   STE A   DAPHNE   AL   36526-7080   Affiliated   6232   CLINTON
TOWNSHIP AT HOME   Clinton Township at Home   15918 19 MILE RD   STE 110  
CLINTON TOWNSHIP   MI   48038-1101   Affiliated   6233   GROSSE POINTE AT HOME  
Grosse Pointe At Home   18000 E WARREN AVE   STE 100   DETROIT   MI   48224-1336
  Affiliated   6234   GREENSBURG AT HOME   Greensburg At Home   1531 N COMMERCE
EAST DR   STE 6   GREENSBURG   IN   47240-3259   Affiliated   6236   GULF BREEZE
AT HOME   Gulf Breeze At Home   1519 MAIN ST     DUNEDIN   FL   34698-4650  
Affiliated   6237   JACKSONVILLE CENTRAL AT HOME   Jacksonville Central At Home
  400 T P WHITE DR     JACKSONVILLE   AR   72076-3287   Affiliated   6238   SAN
JOSE AT HOME   San Jose At Home (Freestanding)   4400 STEVENS CREEK BLVD   STE
50   SAN JOSE   CA   95129-1104   Affiliated   6243   ORLANDO AT HOME   Orlando
At Home (0178)   14050 TOWN LOOP BLVD   STE 104B   ORLANDO   FL   32837-6190  
Affiliated   6244   KENNEDY HOME DIALYSIS-AT HOME   Kennedy Home Dialysis-At
Home   5509 N CUMBERLAND AVE   STE 515   CHICAGO   IL   60656-4702   Affiliated
  6245   YPSILANTI AT HOME   Ypsilanti At Home   2762 WASHTENAW RD     YPSILANTI
  MI   48197-1506   Affiliated   6246   JACKSONVILLE AT HOME   SEDC (NC II)
Jacksonville At Home   14 OFFICE PARK DR     JACKSONVILLE   NC   28546-7325  
Affiliated   6247   LEBANON AT HOME   Lebanon At Home   918 COLUMBUS AVE   STE 2
UNIT B   LEBANON   OH   45036-1402   Affiliated   6248   SLIDELL KIDNEY CARE AT
HOME   Slidell Kidney Care At Home   1150 ROBERT BLVD   STE 240   SLIDELL   LA  
70458-2005   Affiliated   6249   WATERBURY AT HOME   Waterbury At Home   150
MATTATUCK HEIGHTS RD     WATERBURY   CT   06705-3893   Affiliated   6251   WHITE
LANE AT HOME   White Lane At Home   7701 WHITE LN   STE D   BAKERSFIELD   CA  
93309-0201   Affiliated   6253   HANFORD AT HOME   Hanford At Home   900 N DOUTY
ST     HANFORD   CA   93230-3918   Affiliated   6254   ANAHEIM AT HOME   Anaheim
At Home   1107 W LA PALMA AVE     ANAHEIM   CA   92801-2804   Affiliated   6255
  MERCED AT HOME   Merced At Home   3150 NORTH G ST   STE B   MERCED   CA  
95340-1346   Affiliated   6257   ST JOSEPH AT HOME   St. Joseph At Home   5514
CORPORATE DR   STE 100   SAINT JOSEPH   MO   64507-7752   Affiliated   6258  
CENTRAL LITTLE ROCK AT HOME   Central Little Rock At Home   5800 W 10TH ST   STE
510   LITTLE ROCK   AR   72204-1760   Affiliated   6260   DURHAM WEST AT HOME  
Durham West At Home   4307 WESTERN PARK PL   STE 101   DURHAM   NC   27705-1204
  Affiliated   6262   TOLEDO AT HOME   Toledo At Home   1614 S BYRNE RD    
TOLEDO   OH   43614-3464   Affiliated   6263   HIOAKS AT HOME   Hioaks At Home  
681 HIOAKS RD   STE D   RICHMOND   VA   23225-4043   Affiliated   6264  
ELIZABETH AT HOME   Elizabeth At Home   201 MCKEESPORT RD     ELIZABETH   PA  
15037-1623   Affiliated   6265   ABINGTON AT HOME   Abington At Home   3940A
COMMERCE AVE     WILLOW GROVE   PA   19090-1705   Affiliated   6267   NORTH
ORANGEBURG AT HOME   North Orangeburg At Home   124 FIRE TOWER RD     ORANGEBURG
  SC   29118-1401   Affiliated   6268   DEARBORN HOME DIALYSIS - AT HOME  
Dearborn Home Dialysis-At Home   22030 PARK ST     DEARBORN   MI   48124-2854  
Affiliated   6269   OCEAN SPRINGS AT HOME   Ocean Springs At Home   13150 PONCE
DEL LEON     OCEAN SPRINGS   MS   39564-2460   Affiliated   6270   HAKC -
HUNTINGTON AT HOME   HAKC-Huntington At Home   256 BROADWAY     HUNTINGTON
STATION   NY   11746-1403   Affiliated   6271   42ND ST AT HOME   Philadelphia
42nd Street At Home   4126 WALNUT ST     PHILADELPHIA   PA   19104-3511  
Affiliated   6275   CHARLOTTESVILLE NORTH AT HOME   Charlottesville North At
Home   1800 TIMBERWOOD BLVD   STE C   CHARLOTTESVILLE   VA   22911-7544  
Affiliated   6276   HEARTLAND AT HOME   Heartland At Home   925 NE 8TH ST    
OKLAHOMA CITY   OK   73104-5800   Affiliated   6278   LAKELAND SOUTH AT HOME  
Lakeland South At Home   5050 S FLORIDA AVE   STE 1   LAKELAND   FL   33813-2501
  Affiliated   6282   RAINBOW CITY AT HOME   Rainbow City At Home   2800 RAINBOW
DR     RAINBOW CITY   AL   35906-5811   Affiliated   6283   ATHENS AT HOME  
Athens At Home   15953 ATHENS LIMESTONE DR   STE 15   ATHENS   AL   35613-2214  
Affiliated   6284   SYLACAUGA AT HOME   Sylacauga At Home   331 JAMES PAYTON
BLVD     SYLACAUGA   AL   35150   Affiliated   6287   PITTSBURGH AT HOME  
Pittsburgh At Home   4312 PENN AVE     PITTSBURGH   PA   15224-1310   Affiliated
  6289   RADNOR AT HOME   Radnor At Home   250 KING OF PRUSSIA RD     RADNOR  
PA   19087-5220   Affiliated   6291   RADFORD AT HOME   Radford At Home   600 E
MAIN ST   STE B   RADFORD   VA   24141-1826   Affiliated   6292   HARRISONBURG
AT HOME   Harrisonburg At Home   871 CANTRELL AVE   STE 100   HARRISONBURG   VA
  22801-4323   Affiliated   6293   KERRVILLE AT HOME   Kerrville At Home   515
GRANADA PL     KERRVILLE   TX   78028-5992   Affiliated   6294   WEST
TALLAHASSEE AT HOME   West Tallahassee At Home   2645 W TENNESSEE ST   STE 8  
TALLAHASSEE   FL   32304-2521   Affiliated   6295   ROME AT HOME   Rome At Home
  15 JOHN MADDOX DR NW     ROME   GA   30165-1413   Affiliated   6297   ST LOUIS
WEST AT HOME   St. Louis West At Home   450 N LINDBERGH BLVD   STE 100C   CREVE
COEUR   MO   63141-7858   Affiliated   6298   COOKEVILLE AT HOME   Cookeville At
Home   140 W 7TH ST     COOKEVILLE   TN   38501-1726

 

Page 85 of 136



--------------------------------------------------------------------------------

  Affiliated   6300   DOTHAN AT HOME   Dothan At Home   216 GRACELAND DR    
DOTHAN   AL   36305-7346   Affiliated   6302   HENRICO COUNTY AT HOME   Henrico
County At Home   5270 CHAMBERLAYNE RD     RICHMOND   VA   23227-2950  
Affiliated   6303   WEYMOUTH CLINIC AT HOME   Weymouth At Home   330 LIBBEY
INDUSTRIAL PKWY   STE 900   WEYMOUTH   MA   02189-3122   Affiliated   6304  
ERIE AT HOME   Erie At Home   350 E BAYFRONT PKWY   STE A   ERIE   PA  
16507-2410   Affiliated   6305   WILSON AT HOME   Wilson At Home   1605 MEDICAL
PARK DR W     WILSON   NC   27893-2799   Affiliated   6306   NORTH FULTON AT
HOME   North Fulton At Home   1250 NORTHMEADOW PKWY   STE 120   ROSWELL   GA  
30076-4914   Affiliated   6311   BRADENTON AT HOME   Bradenton At Home   3501
CORTEZ RD W   STE 104   BRADENTON   FL   34210-3104   Affiliated   6312  
COLUMBIA UNIVERSITY AT HOME   Columbia University At Home   60 HAVEN AVENUE    
NEW YORK   NY   10032-2604   Affiliated   6313   NEW BEDFORD AT HOME   New
Bedford At Home   524 UNION ST     NEW BEDFORD   MA   02740-3546   Affiliated  
6314   MUSKEGON AT HOME   Muskegon At Home   1277 MERCY DR     MUSKEGON   MI  
49444-4605   Affiliated   6315   WELLINGTON CIRCLE AT HOME   Wellington Circle
At Home   10 CABOT RD   STE 103B   MEDFORD   MA   02155-5173   Affiliated   6316
  FREDERICK AT HOME   Frederick At Home   140 THOMAS JOHNSON DR   STE 100  
FREDERICK   MD   21702-4475   Affiliated   6317   SELINSGROVE AT HOME  
Selinsgrove At Home   1030 N SUSQUEHANNA TRL     SELINSGROVE   PA   17870-7767  
Affiliated   6318   LAKE CHARLES SOUTHWEST AT HOME   Lake Charles Southwest At
Home   300 18th ST     LAKE CHARLES   LA   70601-7342   Affiliated   6319  
LENEXA AT HOME   Lenexa At Home   8630 HALSEY ST     LENEXA   KS   66215-2880  
Affiliated   6321   NASHVILLE HOME TRAINING AT HOME   Nashville Home Training At
Home   1919 CHARLOTTE AVE   STE 200   NASHVILLE   TN   37203-2245   Affiliated  
6322   GOLDSBORO AT HOME   Goldsboro At Home   2609 HOSPITAL RD     GOLDSBORO  
NC   27534-9424   Affiliated   6323   MIAMI CAMPUS AT HOME   Miami Campus At
Home   1500 NW 12TH AVE   STE 106   MIAMI   FL   33136-1028   Affiliated   6324
  DAYTONA BEACH AT HOME   Daytona Beach At Home   578 HEALTH BLVD     DAYTONA
BEACH   FL   32114-1492   Affiliated   6325   GRASS VALLEY AT HOME   Grass
Valley At Home   360 CROWN POINT CIR   STE 210   GRASS VALLEY   CA   95945-2543
  Affiliated   6326   POMONA AT HOME   Pomona At Home   2111 NORTH GAREY AVENUE
    POMONA   CA   91767   Affiliated   6327   MID ATLANTA HOME AT HOME  
MidAtlanta Home At Home   418 DECATUR ST SE   SUITE B   ATLANTA   GA  
30312-1801   Affiliated   6328   MARTINSVILLE AT HOME   Martinsville Dialysis  
33 BRIDGE ST S     MARTINSVILLE   VA   24112-6214   Affiliated   6329   HUBBARD
ROAD AT HOME   Hubbard Road At Home   1963 HUBBARD RD     MADISON   OH   44057  
Affiliated   6350   PLAINFIELD RENAL CENTER AT HOME   Plainfield Renal At Home
(P278)   8110 NETWORK DR     PLAINFIELD   IN   46168-9024   Affiliated   6351  
NORTH ANDOVER RENAL CENTER AT HOME   North Andover Renal At Home (P178)   201
SUTTON ST     NORTH ANDOVER   MA   1845   Affiliated   6352   JACKSON NORTH
DIALYSIS AT HOME   Jackson North At Home (P181)   571 BEASLEY RD   STE B  
JACKSON   MS   39206-3042   Affiliated   6353   SUMMIT RENAL AT HOME   Summit
Renal At Home (P186)   73 MASSILLON RD     AKRON   OH   44312-1028   Affiliated
  6354   MARLTON DIALYSIS AT HOME   Marlton At Home (P200)   769 E RTE 70    
MARLTON   NJ   08053-2341   Affiliated   6355   CENTRAL FORT WAYNE DIALYSIS AT
HOME   Central Fort Wayne At Home (P223)   1940 BLUFTON RD     FORT WAYNE   IN  
46809-1307   Affiliated   6356   LAS CRUCES RENAL CENTER AT HOME   Las Cruces
Renal At Home (P237)   3961 E LOHMAN AVE   STE 29   LAS CRUCES   NM   88011-8272
  Affiliated   6357   NORTHEAST PORTLAND RENAL CENTER AT HOME   Northeast
Portland Renal At Home (P240)   703 NE HANCOCK ST     PORTLAND   OR   97212-3955
  Affiliated   6358   KANSAS CITY RENAL CENTER AT HOME   Kansas City Renal At
Home (P264)   4333 MADISON AVE     KANSAS CITY   MO   64111-3429   Affiliated  
6359   COASTAL DIALYSIS AT HOME   South Texas Renal At Home (P257)   4300 S
PADRE ISLAND DR     CORPUS CHRISTI   TX   78411-4433   Affiliated   6360   NORTH
SPOKANE RENAL CENTER AT HOME   North Spokane Renal At Home (P262)   12610 E
MARIBEAU PRKWY   STE 100   SPOKANE   WA   99216   Affiliated   5659   TEMPE
DIALYSIS PD   Tempe Dialysis Center PD   2149 EAST WARNER RD   STE 109   TEMPE  
AZ   85284-3496   Affiliated   5660   ARROWHEAD LAKES DIALYSIS PD   Arrowhead
Lakes Dialysis PD   20325 N 51ST AVE   BLDG 11, STE 184   GLENDALE   AZ  
85308-4625   Affiliated   5916   SHAKER SQUARE AT HOME   Shaker Square At Home  
12800 SHAKER BLVD   STE 1   CLEVELAND   OH   44120-2004   Affiliated   6130  
SIERRA ROSE AT HOME   Sierra Rose At Home   685 SIERRA ROSE DR     RENO   NV  
89511-2060   Affiliated   6217   TEMPE AT HOME   Tempe At Home   2149 E WARNER
RD   STE 109   TEMPE   AZ   85284-3496   Affiliated   6281   TUSCALOOSA AT HOME
  Tuscaloosa At Home   805 OLD MILL ST     TUSCALOOSA   AL   35401-7132
TEMPORARY CLOSURES (Included above are several centers that have temporarily
suspended operations for a variety of reasons, but are scheduled to resume
operations within the coming few months)     614   Lynwood                 643  
Vidalia                 3518   Huntingdon Valley Dialysis                 626  
Tuba City                 903   Littleton            

 

Page 86 of 136



--------------------------------------------------------------------------------

Exhibit D

Managed Centers List

 

Page 87 of 136



--------------------------------------------------------------------------------

Exhibit D

Managed Centers List

 

Active
count

 

TYPE

 

CTR #

 

CENTER NAME

 

LEGAL NAME

 

ADDRESS

 

ADDRESS

 

CITY

 

STATE

 

ZIP

1771   Administrative Services   181   Childrens Hospital   MGD-Children’s
National Medical Center   111 MICHIGAN AVE NW     WASHINGTON   DC   20010-2916
1772   Administrative Services   1624   Renal Care Seat Pleasant   MGD-Renal
Care of Seat Pleasant   6274 CENTRAL AVE     SEAT PLEASANT   MD   20743 1773  
Administrative Services   1715   Moses Taylor Hospital Renal Unit   Moses Taylor
Hospital Renal Unit   700 QUINCY AVE     SCRANTON   PA   18510-1724 1774  
Administrative Services   3330   Aurora Medical Group - Fond du Lac   Aurora
Medical Group-Fond du Lac   210 WISCONSIN AMERICAN DR   ATTN DAVITA DIALYSIS
(WEST END OF BLDG)   FOND DU LAC   WI   54937-2999 1775   Administrative
Services   3331   Aurora Medical Group - Sheboygan   Aurora Medical
Group-Sheboygan   2414 KOHLER MEMORIAL DR     SHEBOYGAN   WI   53081-3129 1776  
Administrative Services   3338   Aurora Medical Group - Lake Geneva   Aurora
Medical Group-Lake Geneva   146 E GENEVA SQ     LAKE GENEVA   WI   53147-9694
1777   Administrative Services   3555   Aurora Medical Group - Marinette
Dialysis   Aurora Medical Group-Marinette Dialysis   4061 OLD PESHTIGO RD    
MARINETTE   WI   54143 1778   Administrative Services   3607   Aurora Medical
Group - Brown County Dialysis   Aurora Medical Group-Brown County Dialysis  
1751 DECKNER AVE     GREEN BAY   WI   54302-2630 1779   Administrative Services
  3641   Aurora Medical Group - Sturgeon Bay Dialysis   Aurora Medical
Group-Sturgeon Bay Dialysis   108 S 10TH AVE     STURGEON BAY   WI   54235-1802
1780   Administrative Services   3653   Aurora Medical Group - Oshkosh West
Dialysis   Aurora Medical Group-Oshkosh West Dialysis   855 N WESTHAVEN DR    
OSHKOSH   WI   54904-7668 1781   Administrative Services   3665   Aurora Medical
Group - Manitowoc Dialysis   Aurora Medical Group-Manitowoc Dialysis   601 REED
AVE     MANITOWOC   WI   54220-2026 1782   Administrative Services   3672  
Aurora Medical Group - Wautoma Dialysis   Aurora Medical Group-Wautoma Dialysis
  900 EAST DIVISION ST     WAUTOMA   WI   54982-6944 1783   Administrative
Services   1868   Maize Dialysis   Maize Dialysis Center   10001 GRADY AVE    
MAIZE   KS   67101 1784   Administrative Services   1912   Kidney Dialysis
Center   MGD-Kidney Dialysis Center, LLC (MMG Macon)   640 MARTIN LUTHER KING JR
BLVD     MACON   GA   31201-3206   Administrative Services   6079   MAGNOLIA
WEST AT HOME   Magnolia West At Home   11161 MAGNOLIA AVE   STE B   RIVERSIDE  
CA   92505-3605   Administrative Services   1903   Riverside PD Central NAMG  
Riverside PD Central   3660 PARK SIERRA DR   STE 18   RIVERSIDE   CA  
92505-3071

 

Page 88 of 136



--------------------------------------------------------------------------------

Exhibit E

Dialysis Center Committed Purchasers List

 

Page 89 of 136



--------------------------------------------------------------------------------

Exhibit E

Dialysis Center Committed Purchasers List

 

Active
count

 

TYPE

 

CTR #

 

CENTER NAME

 

LEGAL NAME

 

ADDRESS

 

ADDRESS

 

CITY

 

STATE

 

ZIP

1   Affiliated   398   Los Angeles Dialysis Center   Los Angeles Dialysis Center
(LADC)   3901 S WESTERN AVE     LOS ANGELES   CA   90062-1112 2   Affiliated  
613   Garfield   Garfield Hemodialysis Center   118 HILLIARD AVE     MONTEREY
PARK   CA   91754-1118 3   Affiliated   614   Lynwood   Kidney Dialysis Care
Unit (Lynwood)   3600 E MARTIN LUTHER KING JR BLVD     LYNWOOD   CA   90262-2607
4   Affiliated   615   Lakewood Dialysis-CA   Lakewood Dialysis-CA   4611 SILVA
ST     LAKEWOOD   CA   90712-2512 5   Affiliated   616   Valley Dialysis  
Valley Dialysis   16149 HART ST     VAN NUYS   CA   91406-3906 6   Affiliated  
617   Downey Dialysis   Downey Dialysis   8630 FLORENCE AVE   STE 1   DOWNEY  
CA   90240-4017 7   Affiliated   618   Covina Dialysis   Covina Dialysis   1547
W GARVEY AVE N     WEST COVINA   CA   91790-2139 8   Affiliated   625   Four
Corners Farmington   Four Corners Farmington   801 W BROADWAY     FARMINGTON  
NM   87401-5650 9   Affiliated   626   Tuba City Dialysis   Tuba City Dialysis  
500 EDGEWATER DR   PO BOX 291   TUBA CITY   AZ   86045-2905 10   Affiliated  
627   Camelback Dialysis Center   Camelback Dialysis Center (fka Scottsdale
Dialysis Center)   7321 E OSBORN DR     SCOTTSDALE   AZ   85251-6418 11  
Affiliated   630   Westbank   Westbank Chronic Renal Center   3631 BEHRMAN PLACE
    NEW ORLEANS   LA   70114 12   Affiliated   632   Fleur de Lis   Fleur de Lis
Dialysis (fka Tri-Parish)   5555 BULLARD AVE     NEW ORLEANS   LA   70128-3450
13   Affiliated   637   Desert Mountain   Desert Mountain Dialysis   9220 E
MOUNTAIN VIEW RD   STE 15   SCOTTSDALE   AZ   85258-5134 14   Affiliated   638  
Chinle   Chinle Dialysis   US HWY 191   PO BOX 879   CHINLE   AZ   86503-0879 15
  Affiliated   648   Central City   Central City Dialysis Center   1300
MURCHISON DR   STE 32   EL PASO   TX   79902-4840 16   Affiliated   651  
Federal Way   Federal Way Community Dialysis Center   1015 S 348TH ST    
FEDERAL WAY   WA   98003-7078 17   Affiliated   663   Beverly Hills   Beverly
Hills Dialysis Center   50 N LA CIENEGA BLVD   3RD FLOOR, STE 3   BEVERLY HILLS
  CA   90211-2205 18   Affiliated   667   Walnut Creek   Walnut Creek Dialysis
Center   404 N WIGET LN     WALNUT CREEK   CA   94598-2408 19   Affiliated   672
  Norwalk   Norwalk Dialysis Center   12375 E IMPERIAL HWY   STE D3   NORWALK  
CA   90650-3129 20   Affiliated   673   El Monte   Greater El Monte Dialysis
Center   1938 TYLER AVE   STE J-168   SOUTH EL MONTE   CA   91733-3623 21  
Affiliated   676   Bayonet Point   Bayonet Point-Hudson Kidney   14144 NEPHRON
LN     HUDSON   FL   34667-6504 22   Affiliated   677   New Port Richey   New
Port Richey Kidney Center   7421 RIDGE RD     PORT RICHEY   FL   34668-6933 23  
Affiliated   678   Hernando   Hernando Kidney Center, Inc   2985 LANDOVER BLVD  
  SPRING HILL   FL   34608-7258 24   Affiliated   681   Woodbridge   CDC Of
Woodbridge   2751 KILLARNEY DR     WOODBRIDGE   VA   22192-4119 25   Affiliated
  682   Manassas   CDC-Manassas Dialysis   10655 LOMOND DR   STE 11   MANASSAS  
VA   20109-2877 26   Affiliated   683   Springfield   CDC-Springfield Dialysis  
8350 TRAFORD LN   STE A   SPRINGFIELD   VA   22152-1671 27   Affiliated   684  
Sterling   CDC-Sterling   46396 BENEDICT DR   STE 1   STERLING   VA   20164-6626
28   Affiliated   687   Alexandria   Springfield-Alexandria   5999 STEVENSON AVE
  STE 1   ALEXANDRIA   VA   22304-3302 29   Affiliated   642   Statesboro  
Nephrology Center of Statesboro fka Statesboro Dialysis   4B COLLEGE PLZ    
STATESBORO   GA   30458-4928 30   Affiliated   643   Vidalia   Nephrology Center
of Vidalia   1806 EDWINA DR     VIDALIA   GA   30474-8927 31   Affiliated   657
  Papago Dialysis   Papago Dialysis Center (fka PD Central & Squaw Peak)   1401
N 24TH ST   STE 2   PHOENIX   AZ   85008-4638 32   Affiliated   658   Boca Raton
  Boca Raton Artificial Kidney Center   998 NW 9TH CT     BOCA RATON   FL  
33486-2214 33   Affiliated   644   Piedmont   Buckhead Dialysis   1575 NORTHSIDE
DR NW   STE 365   ATLANTA   GA   30318-4210 34   Affiliated   311   Logan Square
  Logan Square Dialysis Services   2659 N MILWAUKEE AVE   1ST FL   CHICAGO   IL
  60647-1643 35   Affiliated   312   Lake County   Lake County Dialysis Services
  918 S MILWAUKEE AVE     LIBERTYVILLE   IL   60048-3229 36   Affiliated   314  
Lincoln Park   Lincoln Park Dialysis fka Lincoln Park Nephrology   3157 N
LINCOLN AVE     CHICAGO   IL   60657-3111 37   Affiliated   318   Lincoln Pk-PD
  Skyline Home Dialysis (fka Lincoln Park PD)   7009 W BELMONT AVE     CHICAGO  
IL   60634-4533 38   Affiliated   670   West Palm Beach   Dialysis Associates of
the Palm Beaches   2611 POINSETTIA AVE     WEST PALM BEACH   FL   33407-5919 39
  Affiliated   693   Sunrise   Sunrise Dialysis Center   13039 HAWTHORNE BLVD  
  HAWTHORNE   CA   90250-4415 40   Affiliated   655   Kayenta   Kayenta Dialysis
  PO BOX 217   US HWY 163 N   KAYENTA   AZ   86033-0217 41   Affiliated   321  
Hyde Park   Emerald Dialysis (fka Hyde Park Kidney Center)   710 W 43RD ST    
CHICAGO   IL   60609-3435 42   Affiliated   322   Olympia Fields   Olympia
Fields Dialysis Center   4557B LINCOLN HWY   STE B   MATTESON   IL   60443-2318
43   Affiliated   351   CKD   Center for Kidney Disease at North Shore   1190 NW
95TH ST   STE 28   MIAMI   FL   33150-2065 44   Affiliated   352   Venture  
Center for Kidney Disease at Venture   16855 NE 2ND AVE   STE 25   N MIAMI BEACH
  FL   33162-1744 45   Affiliated   360   South Broward   South Broward
Artifical Kidney   4401 HOLLYWOOD BLVD     HOLLYWOOD   FL   33021-6609 46  
Affiliated   688   East End   East End Dialysis Center   2201 E MAIN ST   STE 1
  RICHMOND   VA   23223-7071 47   Affiliated   354   Flamingo Park   Flamingo
Park Kidney Cntr, Inc   901 E 10TH AVE   BAY 17   HIALEAH   FL   33010-3762 48  
Affiliated   355   Interamerican   InterAmerican Dialysis Center   7815 CORAL
WAY   STE 115   MIAMI   FL   33155-6541 49   Affiliated   356   Coral Gables
Dialysis Center   Coral Gables Kidney Center (fka LeJeune)   3280 PONCE DE LEON
BLVD     CORAL GABLES   FL   33134-7252

 

Page 90 of 136



--------------------------------------------------------------------------------

50   Affiliated   370   Cielo Vista Dialysis   DaVita East Dialysis dba Cielo
Vista Dialysis (fkaTotal Renal Care East Dialysis Center)   7200 GATEWAY BLVD E
  STE B   EL PASO   TX   79915-1301 51   Affiliated   371   West Texas Dialysis
  DaVita West Dialysis Center dba West Texas (fkaTotal Renal Care West Dialysis
Center)   5595 ALAMEDA AVE B   STE B   EL PASO   TX   79905 52   Affiliated  
656   Shiprock   Shiprock Dialysis   PO BOX 2156   US HWY 491 N   SHIPROCK   NM
  87420-2156 53   Affiliated   202   Arden Hills   Arden Hills Dialysis Unit  
3900 NORTHWOODS DR   STE 11   ARDEN HILLS   MN   55112-6911 54   Affiliated  
203   Burnsville   Burnsville Dialysis Unit   501 E NICOLLET BLVD   STE 15  
BURNSVILLE   MN   55337-6784 55   Affiliated   204   Coon Rapids   Coon Rapids
Dialysis Unit   3960 COON RAPIDS BLVD NW   STE 39   COON RAPIDS   MN  
55433-2598 56   Affiliated   205   Edina   Edina Dialysis Unit   6550 YORK AVE S
  STE 1   EDINA   MN   55435-2332 57   Affiliated   206   Maplewood   Maplewood
Dialysis Center   2785 WHITE BEAR AVE N   STE 21   MAPLEWOOD   MN   55109-1320
58   Affiliated   207   Minneapolis   Minneapolis Dialysis Unit   825 S EIGHTH
ST   STE SL42   MINNEAPOLIS   MN   55404-1208 59   Affiliated   208   Minnetonka
  Minnetonka Dialysis Unit   17809 HUTCHINS DR     MINNETONKA   MN   55345-4100
60   Affiliated   209   St. Paul Dialysis   St. Paul Dialysis Unit   555 PARK ST
  STE 18   SAINT PAUL   MN   55103-2192 61   Affiliated   210   Special Needs  
University Dialysis Unit Riverside (Minneapolis-Special Needs Dialysis)   1045
WESTGATE DR   STE 9   SAINT PAUL   MN   55114-1079 62   Affiliated   211   West
St. Paul   West St. Paul Dialysis   1555 LIVINGSTON AVE     WEST ST PAUL   MN  
55118-3411 63   Affiliated   213   Cass Lake   Cass Lake Dialysis Unit   602
GRANT UTLEY ST   PO BOX 757   CASS LAKE   MN   56633-0757 64   Affiliated   215
  Faribault   Faribault Dialysis Unit   201 LYNDALE AVE S   STE F   FARIBAULT  
MN   55021-5758 65   Affiliated   217   Marshall   Marshall Dialysis Unit   300
S BRUCE ST   AVERA MARSHALL REGIONAL MEDICAL CENTER   MARSHALL   MN   56258-1934
66   Affiliated   218   Montevideo   Montevideo Dialysis Center   824 N 11TH ST
  MONTEVIDEO HOSPITAL   MONTEVIDEO   MN   56265-1629 67   Affiliated   220  
Pine City   TRC-Pine City (fka-Pine City Dialysis Unit)   129 6TH AVE SE  
LAKESIDE MEDICAL CENTER   PINE CITY   MN   55063-1913 68   Affiliated   222  
Red Wing   Red Wing Dialysis Unit   3028 N SERVICE DR     RED WING   MN  
55066-1921 69   Affiliated   223   Redwood Falls   Redwood Falls Dialysis Center
  100 FALLWOOD RD     REDWOOD FALLS   MN   56283-1828 70   Affiliated   240  
Mitchell   Mitchell Dialysis   525 N FOSTER   QUEEN OF PEACE HOSPITAL   MITCHELL
  SD   57301-2966 71   Affiliated   242   Rosebud   Rosebud Dialysis   1 SOLDIER
CREEK RD     ROSEBUD   SD   57570-0610 72   Affiliated   243   Sioux Falls  
Sioux Falls Dialysis Community Unit   1325 S CLIFF AVE   STE 46   SIOUX FALLS  
SD   57105-1016 73   Affiliated   250   St. Croix Falls   St. Croix Falls
Dialysis   744 E LOUISIANA ST     SAINT CROIX FALLS   WI   54024-9501 74  
Affiliated   260   Hayward   Hayward Dialysis Center   21615 HESPERIAN BLVD  
STE F   HAYWARD   CA   94541-7026 75   Affiliated   262   Pleasanton  
Pleasanton Dialysis Center (HEMO) (fka Dublin)   5720 STONERIDGE MALL RD   STE
16   PLEASANTON   CA   94588-2882 76   Affiliated   263   Union City   Union
City Dialysis Center (aka TRC-Union City)   32930 ALVARADO NILES RD   STE 3  
UNION CITY   CA   94587-8101 77   Affiliated   264   East Bay - PD   East Bay
Peritoneal Dialysis Center   13939 E 14TH ST   STE 11   SAN LEANDRO   CA  
94578-2613 78   Affiliated   383   Greer   Greer Kidney Center   211 VILLAGE DR
    GREER   SC   29651-1238 79   Affiliated   382   Upstate   Upstate Dialysis
Center   308 MILLS AVE     GREENVILLE   SC   29605-4022 80   Affiliated   390  
Kenner   Kenner Regional Dialysis Center   200 W ESPLANADE AVE   STE 1   KENNER
  LA   70065-2473 81   Affiliated   689   Downtown Dialysis   Downtown Dialysis
Center   821 N EUTAW ST   STE 41   BALTIMORE   MD   21201-6304 82   Affiliated  
331   Eaton Canyon   Eaton Canyon Dialysis   2551 E WASHINGTON BLVD     PASADENA
  CA   91107-1446 83   Affiliated   190   Georgetown   Georgetown on the Potomac
  3223 K ST NW   STE 11   WASHINGTON   DC   20007-4412 84   Affiliated   395  
St. Mary   Newtown Dialysis Center (fka St. Mary Dialysis)   60 BLACKSMITH RD  
  NEWTOWN   PA   18940-1847 85   Affiliated   393   Bertha Sirk   Bertha Sirk
Dialysis Center   5820 YORK RD   STE 1   BALTIMORE   MD   21212-3620 86  
Affiliated   394   Greenspring   Greenspring Dialysis Center   4701 MOUNT HOPE
DR   STE C   BALTIMORE   MD   21215-3246 87   Affiliated   378   Houston Kidney
- NW   Northwest Kidney Center (Houston)   11029 NORTHWEST FWY     HOUSTON   TX
  77092-7311 88   Affiliated   379   NorthStar Dialysis   NorthStar Dialysis
Center (fka North Houston Kidney Center)   380 W LITTLE YORK RD     HOUSTON   TX
  77076-1303 89   Affiliated   363   Port Charlotte   Port Charlotte Artificial
Kidney Center   4300 KINGS HWY STE 406     PORT CHARLOTTE   FL   33980 90  
Affiliated   364   Gulf Coast PD   Gulf Coast Dialysis   3300 TAMIAMI TRL   STE
11A   PORT CHARLOTTE   FL   33952-8054 91   Affiliated   649   Loma Vista   Loma
Vista Dialysis Center Partnership   1382 LOMALAND DR   STE A   EL PASO   TX  
79935-5204 92   Affiliated   332   Paramount   Paramount Dialysis Center   8319
ALONDRA BLVD     PARAMOUNT   CA   90723-4403 93   Affiliated   334   East LA  
Doctors Dialysis of East LA (aka East Los Angeles Dialysis)   950 S EASTERN AVE
    LOS ANGELES   CA   90022-4801 94   Affiliated   335   Montebello   Doctors
Dialysis of Montebello   1721 W WHITTIER BLVD     MONTEBELLO   CA   90640-4004
95   Affiliated   361   Pine Island   Pine Island Kidney Center   1871 N PINE
ISLAND RD     PLANTATION   FL   33322-5208 96   Affiliated   365   Complete  
Complete Dialysis Care   7850 W SAMPLE RD     MARGATE   FL   33065-4710 97  
Affiliated   122   Lone Star Dialysis   Lone Star Dialysis (fka Hobby Dialysis)
  8560 MONROE RD     HOUSTON   TX   77061-4815 98   Affiliated   255   Forest
Lake   Forest Lake Dialysis   1068 S LAKE ST   STE 11   FOREST LAKE   MN  
55025-2633 99   Affiliated   690   USC Phase II   TRC/USC Dialysis Center   2310
ALCAZAR ST     LOS ANGELES   CA   90033-5327 100   Affiliated   396   TRC/Union
Plaza Ctr   Union Plaza Dialysis Center   810 1ST ST NE   STE 1   WASHINGTON  
DC   20002-4227 101   Affiliated   130   Mid-Columbia Kidney   Mid Columbia
Kidney Center   6825 BURDEN BLVD   STE A   PASCO   WA   99301-9584 102  
Affiliated   131   Mt. Adams Kidney Ctr   Mt. Adams Kidney Center   3220 PICARD
PL     SUNNYSIDE   WA   98944-8400 103   Affiliated   650   Lakewood   Lakewood
Community Dialysis Center   5919 LAKEWOOD TOWNE CENTER BLVD SW   STE A  
LAKEWOOD   WA   98499-6513

 

Page 91 of 136



--------------------------------------------------------------------------------

104   Affiliated   228   St. Paul Ramsey   St. Paul Capitol Dialysis   555 PARK
ST   STE 23   SAINT PAUL   MN   55103-2193 105   Affiliated   229   River City
Dialysis   River City Dialysis (fka Lakeview Dialysis)   1970 NORTHWESTERN AVE S
    STILLWATER   MN   55082-6567 106   Affiliated   231   Woodbury   Woodbury
Dialysis   1850 WEIR DR   STE 3   WOODBURY   MN   55125-2260 107   Affiliated  
281   Alhambra   Alhambra Dialysis Center   1315 ALHAMBRA BLVD   STE 1  
SACRAMENTO   CA   95816-5245 108   Affiliated   282   Antelope   Antelope
Dialysis Center   6406 TUPELO DR   STE A   CITRUS HEIGHTS   CA   95621-1780 109
  Affiliated   283   Chico   Chico Dialysis Center (aka Chico Clinic)   530
COHASSET RD     CHICO   CA   95926-2212 110   Affiliated   285   North Clinic  
Manzanita Dialysis Center (aka North Clinic)   4005 MANZANITA AVE   STE 17  
CARMICHAEL   CA   95608-1779 111   Affiliated   286   Placerville   Cameron Park
Dialysis (fka Placerville)   3311 COACH LN   STE C   CAMERON PARK   CA   95682
112   Affiliated   288   South Sacramento   South Sacramento Dialysis Center  
7000 FRANKLIN BLVD   STE 88   SACRAMENTO   CA   95823-1838 113   Affiliated  
289   Redding   Redding Dialysis Center   1876 PARK MARINA DR     REDDING   CA  
96001-0913 114   Affiliated   291   Yuba City   Yuba City Dialysis Center   1525
PLUMAS CT   STE A   YUBA CITY   CA   95991-2971 115   Affiliated   292  
University Clinic   University Dialysis Center   777 CAMPUS COMMONS RD   STE 1  
SACRAMENTO   CA   95825-8344 116   Affiliated   372   Mesa Vista   Mesa Vista
Dialysis Center (El Paso)   2400 N OREGON ST   STE C   EL PASO   TX   79902-3135
117   Affiliated   694   Hollywood   Hollywood Dialysis Center   5108 W SUNSET
BLVD     LOS ANGELES   CA   90027-5708 118   Affiliated   697   UCLA Harbor  
TRC/Harbor-UCLA MFI Total Renal Dialysis Center   21602 S VERMONT AVE    
TORRANCE   CA   90502-1940 119   Affiliated   325   Brighton   Brighton Dialysis
(fka Michigan Kidney Center of Brighton)   7960 GRAND RIVER RD   STE 21  
BRIGHTON   MI   48114-7336 120   Affiliated   326   Macomb   Macomb Kidney
Center (fka Macomb Dialysis)   28295 SCHOENHERR RD   STE A   WARREN   MI  
48088-4300 121   Affiliated   327   North Oakland   North Oakland Dialysis   450
N TELEGRAPH RD   STE 6   PONTIAC   MI   48341-1037 122   Affiliated   328   Novi
  Novi Dialysis   47250 W 10 MILE RD     NOVI   MI   48374-2932 123   Affiliated
  329   Southfield   Cornerstone Dialysis (fka Southfield)   23857 GREENFIELD RD
    SOUTHFIELD   MI   48075-3122 124   Affiliated   319   Children’s Mem’l Hosp.
  TRC Children’s Dialysis Center aka Children’s Chicago/Children’s Memorial
Hospital   2611 N HALSTED ST     CHICAGO   IL   60614-2301 125   Affiliated  
151   New Center   New Center Dialysis   3011 W GRAND BLVD   STE 65   DETROIT  
MI   48202-3012 126   Affiliated   2003   Whittier   Whittier Dialysis Center
(fka Whittier Hills)   10055 WHITTWOOD DR     WHITTIER   CA   90603-2313 127  
Affiliated   357   Miami Lakes   Miami Lakes Artificial Kidney Center (ALTHIN)  
14600 NW 60TH AVE     MIAMI LAKES   FL   33014-2811 128   Affiliated   571  
Anson County   Dialysis Care of Anson County   923 E CASWELL ST     WADESBORO  
NC   28170-2305 129   Affiliated   573   Edgecomb County   Dialysis Care of
Edgecomb County   3206 WESTERN BLVD     TARBORO   NC   27886-1828 130  
Affiliated   574   Franklin County   Dialysis Care of Franklin County   1706 NC
HWY 39 N     LOUISBURG   NC   27549-8329 131   Affiliated   575   Hoke County  
Dialysis Care of Hoke County   403 S MAIN ST     RAEFORD   NC   28376-3222 132  
Affiliated   576   Martin County   Dialysis Care of Martin County   100 MEDICAL
DR     WILLIAMSTON   NC   27892-2156 133   Affiliated   578   Montgomery County
  Dialysis Care of Montgomery County (aka Montgomery)   323 W MAIN ST     BISCOE
  NC   27209-9528 134   Affiliated   579   Moore County   Dialysis Care of Moore
County (aka Pinehurst)   16 REGIONAL DR     PINEHURST   NC   28374-8850 135  
Affiliated   580   Richmond County   Dialysis Care of Richmond County   771
CHERAW RD     HAMLET   NC   28345-7158 136   Affiliated   581   Rockingham
County   Dialysis Care of Rockingham County   251 W KINGS HWY     EDEN   NC  
27288-5009 137   Affiliated   582   Rowan County   Dialysis Care of Rowan County
  111 DORSETT DR     SALISBURY   NC   28144-2278 138   Affiliated   583  
Rutherford County   Dialysis Care of Rutherford County   226 COMMERCIAL ST    
FOREST CITY   NC   28043-2851 139   Affiliated   399   Monterey Park   Monterey
Park Dialysis Center   2560 CORPORATE PL   STE 1-11 BLDG D   MONTEREY PARK   CA
  91754-7612 140   Affiliated   183   Mason Dixon   Mason-Dixon Baltimore County
  9635-A LIBERTY RD   STE 1   RANDALLSTOWN   MD   21133-2436 141   Affiliated  
184   Carrol County   Carroll County Dialysis Facility   412 MALCOLM DR   STE 31
  WESTMINSTER   MD   21157-6167 142   Affiliated   167   South Brooklyn   South
Brooklyn Nephrology Center   3915 AVENUE V   STE 14   BROOKLYN   NY   11234-5150
143   Affiliated   843   Phenix City   Phenix City Dialysis Center   1900
OPELIKA RD     PHENIX CITY   AL   36867-3640 144   Affiliated   876   Brea  
Brea Dialysis Center   595 TAMARACK AVE   STE A   BREA   CA   92821-3125 145  
Affiliated   878   Hemet   Hemet Dialysis Center   3050 W FLORIDA AVE     HEMET
  CA   92545-3619 146   Affiliated   883   Temecula   Temecula Dialysis Center  
40945 COUNTY CENTER DR   STE G   TEMECULA   CA   92591-6006 147   Affiliated  
880   Riverside   Riverside Dialysis Center   4361 LATHAM ST   STE 1   RIVERSIDE
  CA   92501-1767 148   Affiliated   870   Napa   Napa Dialysis Center   3900
BEL AIRE PLZ   STE C   NAPA   CA   94558-2823 149   Affiliated   875   Santa Ana
  Santa Ana Dialysis Center   1820 E DEERE AVE     SANTA ANA   CA   92705-5721
150   Affiliated   879   Valley View Dialysis Center   Valley View Dialysis
Center (aka Morneo Valley)   26900 CACTUS AVE     MORENO VALLEY   CA  
92555-3912 151   Affiliated   884   Orange   Mainplace Dialysis Center (fka
Orange Dialysis Center)   972 W TOWN AND COUNTRY RD     ORANGE   CA   92868-4714
152   Affiliated   882   San Bernadino   Mountain Vista Dialysis Center (fka San
Bernadino Dailysis Center (Mountain Vista))   4041 NORTH UNIVERSITY PKWY     SAN
BERNARDINO   CA   92407-1823 153   Affiliated   871   Lakeport   Lakeport
Dialysis Center   804 11TH ST   STE 2   LAKEPORT   CA   95453-4102 154  
Affiliated   873   Vacaville   Vacaville Dialysis Center   941 MERCHANT ST    
VACAVILLE   CA   95688-5315 155   Affiliated   877   Corona   Corona Dialysis
Center   1820 FULLERTON AVE   STE 18   CORONA   CA   92881-3147 156   Affiliated
  872   Fairfield   Fairfield Dialysis Center   4660 CENTRAL WAY     FAIRFIELD  
CA   94534-1803 157   Affiliated   902   Westminster   Westminster Dialysis
Center (Federal Heights)   9053 HARLAN ST   STE 9   WESTMINSTER   CO  
80031-2908

 

Page 92 of 136



--------------------------------------------------------------------------------

158   Affiliated   901   Aurora   Aurora Dialysis Center   1411 S POTOMAC ST  
AMC II STE 1   AURORA   CO   80012-4536 159   Affiliated   900   Denver   Denver
Dialysis Center   2900 DOWNING ST   STE C   DENVER   CO   80205-4699 160  
Affiliated   903   Littleton   Littleton Dialysis Center   209 W COUNTY LINE RD
    LITTLETON   CO   80129-1901 161   Affiliated   904   South Denver   South
Denver Dialysis Center   850 E HARVARD AVE   STE 6   DENVER   CO   80210-5030
162   Affiliated   946   Lee Street Dialysis   Lee Street Dialysis (fka Grant
Park Dialysis Center)   5155 LEE ST NE     WASHINGTON   DC   20019-4051 163  
Affiliated   868   Leesburg   Leesburg Dialysis Center   801 E DIXIE AVE   STE
18A   LEESBURG   FL   34748-7699 164   Affiliated   866   Panama City   Panama
City Dialysis Center   615 HIGHWAY 231     PANAMA CITY   FL   32405-4704 165  
Affiliated   867   Marianna   Marianna Dialysis Center   2930 OPTIMIST DR    
MARIANNA   FL   32448-7703 166   Affiliated   864   Venice   Venice Dialysis
Center   816 PINEBROOK RD     VENICE   FL   34285-7103 167   Affiliated   827  
Buena Vista   Buena Vista Dialysis Center   349 GENEVA RD     BUENA VISTA   GA  
31803-1701 168   Affiliated   828   Decatur   Decatur Dialysis Center   1987
CANDLER RD     DECATUR   GA   30032-4212 169   Affiliated   825   Moultrie  
Moultrie Dialysis Center   2419 S MAIN ST     MOULTRIE   GA   31768-6531 170  
Affiliated   820   SW Atlanta   Southwest Atlanta Dialysis Center   3620 MARTIN
LUTHER KING DR SW     ATLANTA   GA   30331-3711 171   Affiliated   818   Griffin
  Griffin Dialysis Center   731 S 8TH ST     GRIFFIN   GA   30224-4818 172  
Affiliated   826   Columbus   Columbus Dialysis Center   6228 BRADLEY PARK DR  
STE B   COLUMBUS   GA   31904-3604 173   Affiliated   829   East Macon   East
Macon Dialysis Center   165 EMERY HWY   STE 11   MACON   GA   31217-3666 174  
Affiliated   817   Jonesboro   Jonesboro Dialysis Center   129 KING ST    
JONESBORO   GA   30236-3656 175   Affiliated   824   Milledgeville  
Milledgeville Dialysis Center   400 S WAYNE ST     MILLEDGEVILLE   GA  
31061-3446 176   Affiliated   823   Fort Valley   Fort Valley Dialysis Center  
557 BLUEBIRD BLVD     FORT VALLEY   GA   31030-5083 177   Affiliated   821  
Midtown   Linden Dialysis (fka Midtown-Atlanta)   121 LINDEN AVE NE     ATLANTA
  GA   30308-2432 178   Affiliated   953   E. St. Louis   Sauget Dialysis (fka
East St. Louis Dialysis Center)   2061 GOOSE LAKE RD     SAUGET   IL  
62206-2822 179   Affiliated   952   Granite City   Granite City Dialysis Center
  9 AMERICAN VLG     GRANITE CITY   IL   62040-3706 180   Affiliated   937  
Batesville   Batesville Dialysis Center Aka Renal Treatment Centers-Batesville  
232 STATE ROAD 129 S     BATESVILLE   IN   47006-7694 181   Affiliated   938  
Lawrenceburg   Lawrenceburg Dialysis Center   721 RUDOLPH WAY     GREENDALE   IN
  47025-8378 182   Affiliated   939   Madison   Madison Dialysis Center   220
CLIFTY DR   UNIT K   MADISON   IN   47250-1669 183   Affiliated   836   Newton  
Renal Treatment Center-Newton aka-Newton Dialysis Center   1223 WASHINGTON RD  
  NEWTON   KS   67114-4855 184   Affiliated   837   Derby   Renal Treatment
Center-Derby aka Derby Dialysis Center   250 W RED POWELL DR     DERBY   KS  
67037-2626 185   Affiliated   834   Winfield   Renal Treatment Center-Winfield
aka, Winfield Dialysis Center   1315 E 4TH AVE     WINFIELD   KS   67156-2457
186   Affiliated   830   Wichita   Wichita Dialysis Center   909 N TOPEKA ST    
WICHITA   KS   67214-3620 187   Affiliated   833   Garden City   Renal Treatment
Center-Garden City Aka-Garden City Dialysis Center   401 N MAIN ST     GARDEN
CITY   KS   67846-5429 188   Affiliated   831   E. Wichita   East Wichita
Dialysis Center   320 N HILLSIDE ST     WICHITA   KS   67214-4918 189  
Affiliated   832   Independance   Independence Dialysis Center   801 W MYRTLE ST
    INDEPENDENCE   KS   67301-3239 190   Affiliated   835   Parson, KS   Parsons
Dialysis Center   1902 S US HWY 59   BLDG B   PARSONS   KS   67357-4948 191  
Affiliated   814   Wheaton   Wheaton Dialysis Center   11941 GEORGIA AVE    
WHEATON   MD   20902 192   Affiliated   812   Rockville   Rockville Dialysis
Center   14915 BROSCHART RD   STE 1   ROCKVILLE   MD   20850-3367 193  
Affiliated   815   Owing Mills   Owings Mills Dialysis Center (fka-Renal
Treatment Center-Owings Mills)   10 CROSSROADS DR   STE 11   OWINGS MILLS   MD  
21117-5463 194   Affiliated   811   Berlin   Berlin Dialysis Center   314
FRANKLIN AVE   STE 36   BERLIN   MD   21811-1238 195   Affiliated   810   Easton
  Easton Dialysis Center   402 MARVEL CT     EASTON   MD   21601-4052 196  
Affiliated   813   Chestertown   Chestertown Dialysis Center (fka Renal
Treatment Centers-Chestertown)   100 BROWN ST     CHESTERTOWN   MD   21620 197  
Affiliated   951   Hope Again   Hope Again Dialysis Center- fka Kennett Dialysis
Center   1207 STATE ROUTE VV     KENNETT   MO   63857-3823 198   Affiliated  
950   Poplar Bluff   Bluff City Dialysis Center   2400 LUCY LEE PKWY   STE E  
POPLAR BLUFF   MO   63901-2429 199   Affiliated   949   Crystal City   Crystal
City Dialysis Center   960 SO TRUMAN BLVD     CRYSTAL CITY   MO   63019-1329 200
  Affiliated   947   St. Louis   St. Louis Dialysis Center (fka Renal Treatment
Center-St. Louis)   2610 CLARK AVE     SAINT LOUIS   MO   63103-2502 201  
Affiliated   944   Burlington   Burlington Dialysis   873 HEATHER RD    
BURLINGTON   NC   27215-6288 202   Affiliated   838   Scottsbluff   Scottsbluff
Dialysis Center   3812 AVENUE B     SCOTTSBLUFF   NE   69361-4780 203  
Affiliated   802   Bridgewater   Bridgewater Dialysis Center (fka Renal
Treatment Center-Bridgewater)   2121 US HWY 22     BOUND BROOK   NJ   08805-1546
204   Affiliated   845   West Las Vegas   Las Vegas Dialysis Center   150 S
VALLEY VIEW BLVD     LAS VEGAS   NV   89107 205   Affiliated   846   North Las
Vegas   North Las Vegas Dialysis Center   2300 MCDANIEL ST     NORTH LAS VEGAS  
NV   89030-6318 206   Affiliated   940   Cincinnati   Eastgate Dialysis (fka
Cincinnati)   4435 AICHOLTZ RD     CINCINNATI   OH   45245-1690 207   Affiliated
  885   Tulsa   Tulsa Dialysis   4436 S HARVARD AVE     TULSA   OK   74135-2605
208   Affiliated   897   NW Bethany   Northwest Bethany Dialysis Center   7800
NW 23RD ST   STE A   BETHANY   OK   73008-4948 209   Affiliated   890   Duncan  
Duncan Dialysis Center   2645 W ELK AVE     DUNCAN   OK   73533-1572 210  
Affiliated   893   Shawnee   Shawnee Dialysis Center   4409 N KICKAPOO AVE   STE
113   SHAWNEE   OK   74804-1224 211   Affiliated   895   Stillwater   Stillwater
Dialysis Center   406 E HALL OF FAME AVE   STE 3   STILLWATER   OK   74075-5447

 

Page 93 of 136



--------------------------------------------------------------------------------

212   Affiliated   955   Midwest City   Midwest City Dialysis Center   7221 E
RENO AVE     MIDWEST CITY   OK   73110-4474 213   Affiliated   886   Broken
Arrow   Broken Arrow Dialysis Center   1700 N 9TH ST     BROKEN ARROW   OK  
74012 214   Affiliated   888   Tahlequah   Tahlequah Dialysis Center   1373 E
BOONE ST     TAHLEQUAH   OK   74464-3330 215   Affiliated   899   Edmund  
Edmond Dialysis   50 S BAUMANN AVE     EDMOND   OK   73034-5676 216   Affiliated
  889   Altus   Altus Dialysis Center   205 S PARK LN   STE 13   ALTUS   OK  
73521-5756 217   Affiliated   896   Elk City   Elk City Dialysis Center   1601 W
2ND ST     ELK CITY   OK   73644-4427 218   Affiliated   887   Claremore  
Claremore Dialysis Center   202 E BLUE STARR DR     CLAREMORE   OK   74017-4223
219   Affiliated   891   Norman   Norman Dialysis Center   1818 W LINDSEY ST  
STE 14 BLDG B   NORMAN   OK   73069-4159 220   Affiliated   862   Pocono  
Pocono Dialysis Center   100 PLAZA CT   STE B   EAST STROUDSBURG   PA  
18301-8258 221   Affiliated   861   Palmerton   Palmerton Dialysis Center   185
DELAWARE AVE   STE C   PALMERTON   PA   18071-1716 222   Affiliated   860  
Jennersville   Jennersville Dialysis Center   1011 W BALTIMORE PIKE     WEST
GROVE   PA   19390-9446 223   Affiliated   858   Lewistown   Lewistown Dialysis
Center   611 ELECTRIC AVE     LEWISTOWN   PA   17044-1128 224   Affiliated   854
  Lemoyne   Camp Hill Dialysis Center (fka Lemoyne Dialysis Center (York
Hospital Acutes))   425 N 21ST ST   LOWER LEVEL   CAMP HILL   PA   17011-2223
225   Affiliated   856   Upland   Upland Dialysis Center   1 MEDICAL CENTER BLVD
  STE 12   CHESTER   PA   19013-3902 226   Affiliated   848   South Philadelphia
  So. Philadelphia Dialysis Center   109 DICKINSON ST     PHILADELPHIA   PA  
19147-6107 227   Affiliated   857   Exton   Exton Dialysis Center   710
SPRINGDALE DR     EXTON   PA   19341-2828 228   Affiliated   847   Northeast
Philadelphia   NE Philadelphia Dialysis Center   518 KNORR ST     PHILADELPHIA  
PA   19111-4604 229   Affiliated   934   Longview   Longview Dialysis Center  
425 N FREDONIA ST     LONGVIEW   TX   75601-6464 230   Affiliated   935  
Marshall-RTC   Marshall Dialysis Center   1301 S WASHINGTON AVE     MARSHALL  
TX   75670-6215 231   Affiliated   933   Conroe   Conroe Dialysis Center   500
MEDICAL CENTER BLVD   STE 175   CONROE   TX   77304-2899 232   Affiliated   928
  San Marcos   Hill Country Dialysis Center Of San Marcos   1820 PETER GARZA DR
    SAN MARCOS   TX   78666-7407 233   Affiliated   923   Sherman   Sherman
Dialysis Center   205 W LAMBERTH RD     SHERMAN   TX   75092-2659 234  
Affiliated   932   Tomball   Tomball Dialysis Center   27720A TOMBALL PKWY    
TOMBALL   TX   77375- 235   Affiliated   919   Cleveland   Cleveland Dialysis
Center   600 E HOUSTON   STE 63   CLEVELAND   TX   77327-4689 236   Affiliated  
921   Livingston   Livingston Dialysis Center   209 W PARK     LIVINGSTON   TX  
77351-7020 237   Affiliated   920   Kingwood   Kingwood Dialysis Center   2300
GREEN OAK DR   STE 5   KINGWOOD   TX   77339-2053 238   Affiliated   930   North
Houston   North Houston Dialysis Center   129 LITTLE YORK RD     HOUSTON   TX  
77076-1020 239   Affiliated   926   Omni   Omni Dialysis Center (fka Hamilton
Dialysis Center)   9350 KIRBY DR   STE 11   HOUSTON   TX   77054-2528 240  
Affiliated   925   Victoria   Victoria Dialysis Center   1405 VICTORIA STATION
DR     VICTORIA   TX   77901-3092 241   Affiliated   922   Lufkin   Lufkin
Dialysis Center   700 S JOHN REDDITT DR     LUFKIN   TX   75904-3145 242  
Affiliated   927   Gonzales   Gonzales Dialysis Center   1406 N SARAH DEWITT DR
    GONZALES   TX   78629-2702 243   Affiliated   924   Denison   Denison
Dialysis Center   1220 REBA MCENTIRE LANE     DENISON   TX   75020-9057 244  
Affiliated   918   South San Antonio   South San Antonio Dialysis Center   1313
SE MILITARY DR   STE 111   SAN ANTONIO   TX   78214-2850 245   Affiliated   913
  Austin   Waterloo Dialysis Center (fka Austin Dialysis Center)   5310 BURNET
RD   UNIT 122   AUSTIN   TX   78756-2003 246   Affiliated   916   S. Austin   El
Milagro Dialysis Unit (fka South Austin Dialysis Center)   2800 S INTERSTATE HWY
35   STE 12   AUSTIN   TX   78704-5700 247   Affiliated   929   SW San Antonio  
Southwest San Antonio Dialysis Center   7515 BARLITE BLVD     SAN ANTONIO   TX  
78224-1311 248   Affiliated   936   Bedford   HEB Dialysis Center (Bedford)  
1401 BROWN TRL   STE A   BEDFORD   TX   76022-6416 249   Affiliated   917   TRC
Med Cntr   Med-Center Dialysis, fka Plaza Dialysis Center & Houston Kidney
Center #376   5610 ALMEDA RD     HOUSTON   TX   77004-7515 250   Affiliated  
908   Chesapeake   Chesapeake Dialysis Center   1400 CROSSWAYS BLVD   CROSSWAYS
II STE 16   CHESAPEAKE   VA   23320-2839 251   Affiliated   912   Hopewell  
Hopewell Dialysis Center   301 W BROADWAY AVE     HOPEWELL   VA   23860-2645 252
  Affiliated   911   Newport News   Newport News Dialysis Center   711 79TH ST  
  NEWPORT NEWS   VA   23605-2767 253   Affiliated   907   Norfolk   Norfolk
Dialysis Center   962 NORFOLK SQ     NORFOLK   VA   23502-3235 254   Affiliated
  909   Virginia Beach   Virginia Beach Dialysis Center   740 INDEPENDENCE CIR  
  VIRGINIA BEACH   VA   23455-6438 255   Affiliated   171   Palmer   Palmer
Dialysis Center   30 COMMUNITY DR     EASTON   PA   18045-2658 256   Affiliated
  589   Burgaw   SEDC (NC II) Burgaw Dialysis Center   704 S DICKERSON ST   PO
BOX 1391   BURGAW   NC   28425-4904 257   Affiliated   590   Elizabethtown  
SEDC (NC II) Elizabethtown Dialysis Center   101 DIALYSIS DR     ELIZABETHTOWN  
NC   28337-9048 258   Affiliated   591   Jacksonville   SEDC (NC II)
Jacksonville Dialysis Center   14 OFFICE PARK DR     JACKSONVILLE   NC  
28546-7325 259   Affiliated   592   Kenansville   SEDC (NC II) Kenansville
Dialysis Center   305 BEASLEY ST     KENANSVILLE   NC   28349-8798 260  
Affiliated   593   Shallotte   SEDC (NC II) Shallotte Dialysis Center   4770
SHALLOTTE AVE     SHALLOTTE   NC   28470-6596 261   Affiliated   594  
Whiteville   SEDC (NC II) Whiteville Dialysis Center   608 PECAN LN    
WHITEVILLE   NC   28472-2949 262   Affiliated   595   Wilmington   SEDC (NC II)
Wilmington Dialysis Center   2215 YAUPON DR     WILMINGTON   NC   28401-7334 263
  Affiliated   175   Deerfield   Deerfield Beach Artificial Kidney Center   1983
W HILLSBORO BLVD     DEERFIELD BEACH   FL   33442-1418 264   Affiliated   176  
Pampano Beach   Pompano Beach Artificial Kidney Center   600 SW 3RD ST   STE 11
  POMPANO BEACH   FL   33060-6936 265   Affiliated   177   Tamarack   Tamarac
Artificial Kidney Center   7140 W MCNAB RD     TAMARAC   FL   33321-5306

 

Page 94 of 136



--------------------------------------------------------------------------------

266   Affiliated   168   Atlantic AKC   Atlantic Artificial Kidney Center   6
INDUSTRIAL WAY W   STE B   EATONTOWN   NJ   07724-2258 267   Affiliated   587  
Rowan/Kannapolis   Dialysis Care of Kannapolis   1607 N MAIN ST     KANNAPOLIS  
NC   28081-2317 268   Affiliated   654   Cortez   Cortez Dialysis   610 E MAIN
ST   STE C   CORTEZ   CO   81321-3308 269   Affiliated   142   West Bountiful
4/6/98   West Bountiful Dialysis   724 W 500 S   STE 3   WEST BOUNTIFUL   UT  
84087-1471 270   Affiliated   187   Meherrin   Meherrin Dialysis Center   201A
WEAVER AVE     EMPORIA   VA   23847-1248 271   Affiliated   436   Montclair  
Montclair Dialysis Center   5050 PALO VERDE ST   STE 1   MONTCLAIR   CA  
91763-2329 272   Affiliated   259   Pipestone   Pipestone Dialysis   916 4TH AVE
SW     PIPESTONE   MN   56164-1054 273   Affiliated   236   Washington  
Washington Dialysis Center   154 WASHINGTON PLZ     WASHINGTON   GA   30673-2074
274   Affiliated   235   Elberton   Elberton Dialysis Center   894 ELBERT ST    
ELBERTON   GA   30635-2628 275   Affiliated   174   Gulf Breeze   Gulf Breeze
Dialysis Center   1519 MAIN ST     DUNEDIN   FL   34698-4650 276   Affiliated  
526   Asheville   Asheville Kidney Center   1600 CENTRE PARK DR     ASHEVILLE  
NC   28805-6206 277   Affiliated   528   Sylva   Sylva Dialysis Center   655
ASHEVILLE HWY     SYLVA   NC   28779-2747 278   Affiliated   527  
Hendersonville   Hendersonville Dialysis Center   500 BEVERLY HANKS CTR   HWY 25
N   HENDERSONVILLE   NC   28792 279   Affiliated   389   Memorial   Memorial
Dialysis   4427 S ROBERTSON ST     NEW ORLEANS   LA   70115-6308 280  
Affiliated   127   Warner Robbins   Dialysis Center of Middle Georgia-Warner
Robins   509 N HOUSTON RD     WARNER ROBINS   GA   31093-8844 281   Affiliated  
126   Macon - Middle Georgia   Dialysis Center of Middle Georgia-Macon   747 2ND
ST     MACON   GA   31201-6835 282   Affiliated   344   Oakland PD   Oakland
Peritoneal Dialysis Center (Piedmont PD)   5352 CLAREMONT AVE     OAKLAND   CA  
94618 283   Affiliated   384   Fairfax   Fairfax Dialysis Center   8501
ARLINGTON BLVD   STE 1   FAIRFAX   VA   22031-4625 284   Affiliated   374  
Houston SW   Houston Kidney Center Southwest   11111 BROOKLET DR   STE 1 BLDG 1
  HOUSTON   TX   77099-3555 285   Affiliated   545   Pikes Peak   Pikes Peak
Dialysis Center   2002 LELARAY ST   STE 13   COLORADO SPRINGS   CO   80909-2804
286   Affiliated   546   Printers Place   Printers Place Dialysis   2802
INTERNATIONAL CIR     COLORADO SPRINGS   CO   80910-3127 287   Affiliated   541
  Lakewood Colorado   Lakewood Dialysis Center   1750 PIERCE ST     LAKEWOOD  
CO   80214-1434 288   Affiliated   543   Boulder   Boulder Dialysis Center  
2880 FOLSOM ST   STE 11   BOULDER   CO   80304-3769 289   Affiliated   542  
Thornton   Thornton Dialysis Center   8800 FOX DR     THORNTON   CO   80260-6880
290   Affiliated   544   Arvada   Arvada Dialysis Center   9950 W 80TH AVE   STE
25   ARVADA   CO   80005-3914 291   Affiliated   173   Ft. Lauderdale   CDC
South-Ft Lauderdale Renal Associates   6264 N FEDERAL HWY     FORT LAUDERDALE  
FL   33308-1904 292   Affiliated   380   Houston Cypress Station   Houston
Kidney Center Cypress Station   221 FM 1960 RD W   STE H   HOUSTON   TX  
77090-3537 293   Affiliated   169   Erie County   Cleve Hill Dialysis Center
(Fka Cleve Hill Limited Partnership-Erie Dialysis &ECMC Dialysis Center At Cleve
Hill )   1461 KENSINGTON AVE     BUFFALO   NY   14215-1436 294   Affiliated  
430   UCLA Pediatrics   Century City Dialysis (fka UCLA, DaVita Westwood UCLA)  
10630 SANTA MONICA BLVD     LOS ANGELES   CA   90025-4837 295   Affiliated   501
  Bronx   Bronx Dialysis Center   1615 EASTCHESTER RD     BRONX   NY  
10461-2603 296   Affiliated   502   Catskill   Catskill Dialysis Center   139
FORESTBURGH RD     MONTICELLO   NY   12701-2364 297   Affiliated   505  
Riverdale   Riverdale Dialysis Center   170 W 233RD ST     BRONX   NY  
10463-5639 298   Affiliated   506   South Bronx   South Bronx Dialysis Center  
1940 WEBSTER AVE     BRONX   NY   10457-4261 299   Affiliated   507   Stanten
Island   Richmond Kidney Center (Staten Island)   1366 VICTORY BLVD     STATEN
ISLAND   NY   10301-3907 300   Affiliated   238   McDonough   McDonough Dialysis
Center   114 DUNN ST     MCDONOUGH   GA   30253-2347 301   Affiliated   192  
Milford   Delaware Valley Dialysis Center (fka Milford)   102 DAVITA DR    
MILFORD   PA   18337-9390 302   Affiliated   191   Honesdale   Honesdale
Dialysis Center-NE Regional   RR 6 BOX 6636   STOURBRIDGE MALL   HONESDALE   PA
  18431-9649 303   Affiliated   247   Memorial   Memorial Dialysis Center  
11621 KATY FWY     HOUSTON   TX   77079-1801 304   Affiliated   246   Katy
Dialysis Center   Grand Parkway Dialysis Center   403 W GRAND PKWY S   STE T  
KATY   TX   77494-8358 305   Affiliated   245   Cyfair Dialysis Center   Cyfair
Dialysis Center   9110 JONES RD   STE 11   HOUSTON   TX   77065-4489 306  
Affiliated   165   Port Chester   Port Chester Dialysis and Renal Center   38
BULKLEY AVE     PORT CHESTER   NY   10573-3902 307   Affiliated   193   Franklin
Dialysis   Franklin Dialysis Center   150 SOUTH INDEPENDENCE WEST   11 PUBLIC
LEDGER BLDG   PHILADELPHIA   PA   19106-3413 308   Affiliated   156   Grand
Blanc   Grand Blanc Dialysis Center   3625 GENESYS PKWY     GRAND BLANC   MI  
48439-8070 309   Affiliated   397   Oxford Court   Oxford Court Dialysis   930
TOWN CENTER DR   STE G1   LANGHORNE   PA   19047-4260 310   Affiliated   348  
Antioch   Antioch Dialysis   3100 DELTA FAIR BLVD     ANTIOCH   CA   94509-4001
311   Affiliated   401   North Palm Beach   North Palm Beach Dialysis Center  
2841 PGA BLVD     PALM BEACH GARDENS   FL   33410-2910 312   Affiliated   277  
Lodi   Lodi Dialysis Center   1610 W KETTLEMAN LN   STE D   LODI   CA  
95242-4210 313   Affiliated   438   United   United Dialysis Center   3111 LONG
BEACH BLVD     LONG BEACH   CA   90807-5015 314   Affiliated   437   Premier  
Premier Dialysis Center   7612 ATLANTIC AVE     CUDAHY   CA   90201-5020 315  
Affiliated   349   Salinas   Salinas Dialysis Center   955 BLANCO CIR   STE C  
SALINAS   CA   93901-4452 316   Affiliated   428   Lowry I   Lowry Dialysis
Center   7465 E 1ST AVE   STE A   DENVER   CO   80230-6877 317   Affiliated  
154   Ypsilanti   Ypsilanti Dialysis   2766 WASHTENAW RD     YPSILANTI   MI  
48197-1506 318   Affiliated   237   Eastpoint   East Point Dialysis   2669
CHURCH ST     EAST POINT   GA   30344-3115 319   Affiliated   520   Celia Dill  
Celia Dill Dialysis Center   667 STONELEIGH AVE   STE 123 BARNS OFFICE CENTER  
CARMEL   NY   10512-2454

 

Page 95 of 136



--------------------------------------------------------------------------------

320   Affiliated   248   Elmbrook   Brookriver Dialysis   8101 BROOKRIVER DR    
DALLAS   TX   75247-4003 321   Affiliated   402   Ocala East   OCALA Regional
Kidney Center-East   2870 SE 1ST AVE     OCALA   FL   34471-0406 322  
Affiliated   403   Ocala West   OCALA Regional Kidney Center-West   9401 SW HWY
200   BLDG 6   OCALA   FL   34481-9612 323   Affiliated   404   Ocala South  
OCALA Regional Kidney Center-South   13940 N US HWY 441   BLDG 4   LADY LAKE  
FL   32159-8908 324   Affiliated   417   Delta Sierra Dialysis   Delta-Sierra
Dialysis Center   555 W BENJAMIN HOLT DR   STE 2   STOCKTON   CA   95207-3839
325   Affiliated   552   Olympic View   Olympic View Dialysis Center   125 16TH
AVE E CSB   5TH FL   SEATTLE   WA   98112 326   Affiliated   148   Pratt   Pratt
Dialysis Center   203 WATSON ST   STE 11   PRATT   KS   67124-3092 327  
Affiliated   196   Buffalo   Renal Care of Buffalo   550 ORCHARD PARK RD    
WEST SENECA   NY   14224-2646 328   Affiliated   555   Woodland   Woodland
Dialysis Center   912 WOODLAND DR   STE B   ELIZABETHTOWN   KY   42701-2795 329
  Affiliated   556   Taylor   Taylor County Dialysis Center   101 KINGSWOOD DR  
  CAMPBELLSVILLE   KY   42718-9634 330   Affiliated   491   Gary   Comprehensive
Renal Care (CRC)-Gary   4802 BROADWAY     GARY   IN   46408-4509 331  
Affiliated   492   Hammond   Comprehensive Renal Care (CRC)-Hammond   222
DOUGLAS ST     HAMMOND   IN   46320-1960 332   Affiliated   493   Valparaiso  
Comprehensive Renal Care (CRC)-Valparaiso   606 E LINCOLNWAY     VALPARAISO   IN
  46383-5728 333   Affiliated   494   Michigan City   Comprehensive Renal Care
(CRC)-Michigan City   9836 WEST 400 NORTH     MICHIGAN CITY   IN   46360-2910
334   Affiliated   495   Munster   Comprehensive Renal Care (CRC)-Munster   9100
CALUMET AVE     MUNSTER   IN   46321-1737 335   Affiliated   497   South
County-Deaconess   South County Dialysis (Deaconess)   4145 UNION RD     SAINT
LOUIS   MO   63129-1064 336   Affiliated   266   South Hayward   South Hayward
Dialysis Center   254 JACKSON ST     HAYWARD   CA   94544-1907 337   Affiliated
  164   Dyker Heights   Dyker Heights Dialysis Center   1435 86TH ST    
BROOKLYN   NY   11228-3435 338   Affiliated   152   Clarkston   Clarkston
Dialysis Center   6770 DIXIE HWY   STE 25   CLARKSTON   MI   48346-2089 339  
Affiliated   534   Hudson Valley   Hudson Valley Dialysis Center   155 WHITE
PLAINS RD     TARRYTOWN   NY   10591-5523 340   Affiliated   971   Central Tulsa
  Central Tulsa Dialysis Center   1124 S SAINT LOUIS AVE     TULSA   OK  
74120-5413 341   Affiliated   972   Okmulgee   Okmulgee Dialysis Center   201 SO
DELAWARE AVE     OKMULGEE   OK   74447-5528 342   Affiliated   974   Muskogee  
Muskogee Community Dialysis   2316 W SHAWNEE ST     MUSKOGEE   OK   74401-2228
343   Affiliated   975   Miami-Oklahoma   Tri-State Dialysis Center (fka Miami
Dialysis Center (OK))   2510 N MAIN ST     MIAMI   OK   74354-1602 344  
Affiliated   977   Stilwell   Stilwell Dialysis Center   80851 HWY 59    
STILWELL   OK   74960 345   Affiliated   496   East Chicago   Comprehensive
Renal Care (CRC)-East Chicago   4320 FIR ST   UNIT 44   EAST CHICAGO   IN  
46312-3078 346   Affiliated   549   Bright Dialysis   Bright Dialysis (fka Fort
Pierce Artificial Kidney Center, TRC of Fort Pierce-AKC)   1801 S 23RD ST   STE
1   FORT PIERCE   FL   34950-4830 347   Affiliated   153   Detroit   Detroit
Dialysis Center (Eastern Market, Brewery Park Development)   2674 E JEFFERSON
AVE     DETROIT   MI   48207-4129 348   Affiliated   166   White Plains   White
Plains Dialysis Center   200 HAMILTON AVE   STE 13B   WHITE PLAINS   NY  
10601-1859 349   Affiliated   337   Crescent Heights   Crescent Heights Dialysis
Center   8151 BEVERLY BLVD     LOS ANGELES   CA   90048-4514 350   Affiliated  
547   Pahrump Dialysis   Pahrump Dialysis Center   330 S LOLA LN   STE 1  
PAHRUMP   NV   89048-0884 351   Affiliated   598   Cherokee Dialysis Center  
Cherokee Dialysis Center   53 ECHOTA CHURCH RD     CHEROKEE   NC   28719-9702
352   Affiliated   444   Utah Valley   Utah Valley Dialysis Center   1055 N 500
W   STE 221   PROVO   UT   84604-3305 353   Affiliated   439   Washington Plaza
  Washington Plaza Dialysis Center   516 E WASHINGTON BLVD   # 522   LOS ANGELES
  CA   90015-3723 354   Affiliated   539   Commerce City   Commerce City
Dialysis Center   6320 HOLLY ST     COMMERCE CITY   CO   80022-3325 355  
Affiliated   251   Bloomington Dialysis   Bloomington Dialysis Unit of TRC (fka
Richfield)   8591 LYNDALE AVE S     BLOOMINGTON   MN   55420-2237 356  
Affiliated   133   Kent Community Dialysis   Kent Dialysis Center   21501 84TH
AVE S     KENT   WA   98032-1960 357   Affiliated   278   Florin Dialyis  
Florin Dialysis Center   7000 STOCKTON BLVD     SACRAMENTO   CA   95823-2312 358
  Affiliated   540   South Las Vegas Dialysis   South Las Vegas Dialysis Center
(Palms)   2250 S RANCHO DR   STE 115   LAS VEGAS   NV   89102-4456 359  
Affiliated   538   Longmont Dialysis   Longmont Dialysis Center   1715 IRON
HORSE DR   STE 17   LONGMONT   CO   80501-9617 360   Affiliated   500   Great
Bridge   Great Bridge Dialysis (fka Chesapeake II)   745 BATTLEFIELD BLVD N  
STE 1   CHESAPEAKE   VA   23320-0305 361   Affiliated   569   Weaverville
Dialysis   Weaverville Dialysis Facility   329 MERRIMON AVE     WEAVERVILLE   NC
  28787-9253 362   Affiliated   427   Lakewood Crossing   Lakewood Crossing
Dialysis   1057 S WADSWORTH BLVD   STE 1   LAKEWOOD   CO   80226-4361 363  
Affiliated   155   Jackson   Jackson Dialysis Center   234 W LOUIS GLICK HWY    
JACKSON   MI   49201-1326 364   Affiliated   429   Englewood   Englewood
Dialysis Center   3247 S LINCOLN ST     ENGLEWOOD   CO   80113-2505 365  
Affiliated   387   Harford Road Dialysis   Harford Road Dialysis Center   5800
HARFORD RD     BALTIMORE   MD   21214-1847 366   Affiliated   179   Arcadia  
Arcadia Dialysis Center   1341 E OAK ST     ARCADIA   FL   34266-8902 367  
Affiliated   388   Richmond Community   Richmond Community Hospital Dialysis
(fkaTRC @ Richmond Community/Richmond II)   1510 N 28TH ST   STE 11   RICHMOND  
VA   23223-5311 368   Affiliated   119   Henderson   Henderson Dialysis Center  
1002 US HWY 79 N     HENDERSON   TX   75652-6008 369   Affiliated   253  
Augusta   Nephrology Center of South Augusta   1631 GORDON HWY STE 1B    
AUGUSTA   GA   30906 370   Affiliated   510   Boston Post Road   Boston Post
Road Dialysis Center fka Co Op City Dialysis   4026 BOSTON RD     BRONX   NY  
10475-1122 371   Affiliated   512   Peekskill   Peekskill Cortlandt Dialysis
Center   2050 E MAIN ST   STE 15   CORTLANDT MANOR   NY   10567-2502 372  
Affiliated   513   Queens   Queens Dialysis Center   11801 GUY R BREWER BLVD    
JAMAICA   NY   11434-2101 373   Affiliated   517   Soundview   Soundview
Dialysis Center   1622 BRUCKNER BLVD   STE 24   BRONX   NY   10473-4553

 

Page 96 of 136



--------------------------------------------------------------------------------

374   Affiliated   516   Port Washington   Port Washington Dialysis Center   50
SEAVIEW BLVD     PORT WASHINGTON   NY   11050-4615 375   Affiliated   515  
Lynbrook   Lynbrook Dialysis Center   147 SCRANTON AVE     LYNBROOK   NY  
11563-2808 376   Affiliated   518   Yonkers Dialysis Center   Yonkers Dialysis  
575 YONKERS AVE     YONKERS   NY   10704-2601 377   Affiliated   537   IHS -
Queens Village   Queens Village Dialysis Center   22202 HEMPSTEAD AVE   STE 17  
QUEENS VILLAGE   NY   11429-2123 378   Affiliated   536   Coney Island - IHS  
Sheepshead Bay Renal Care Center (fka Coney Island)   26 BRIGHTON 11TH ST    
BROOKLYN   NY   11235-5304 379   Affiliated   521   Garden City I.H.S   Garden
City Dialysis Center   1100 STEWART AVE   STE 2   GARDEN CITY   NY   11530-4839
380   Affiliated   267   Kenneth Hahn- I.R.A   Kenneth Hahn Plaza Dialysis
Center (Willowbrook)   11854 S WILMINGTON AVE     LOS ANGELES   CA   90059-3016
381   Affiliated   279   North Highland   North Highlands Dialysis Center   4986
WATT AVE   STE F   NORTH HIGHLANDS   CA   95660-5182 382   Affiliated   294  
TRC Orangevale   Orangevale Dialysis Center   9267 GREENBACK LN   STE A2  
ORANGEVALE   CA   95662-4864 383   Affiliated   554   Forest Park Dialysis
Center   Forest Park Dialysis Center   380 FOREST PKWY   STE C   FOREST PARK  
GA   30297-2107 384   Affiliated   446   Grant Park Nursing Home Dialysis  
Grant Park Dialysis (fka Grants Park Nursing Home)   5000 NANNIE HELEN BURROUGHS
AVE NE     WASHINGTON   DC   20019-5506 385   Affiliated   455   Fourth Street
Dialysis   Fourth Street Dialysis   3101 N 4TH ST   STE B   LONGVIEW   TX  
75605-5146 386   Affiliated   274   Bay Breeze   Bay Breeze Dialysis   11465
ULMERTON RD     LARGO   FL   33778-1602 387   Affiliated   416   Hopi   Hopi
Dialysis Center- fka First Mesa   PO BOX 964   HWY 264   POLACCA   AZ   86042
388   Affiliated   178   Orlando Dialysis   Orlando Dialysis   14050 TOWN LOOP
BLVD   STE 14A   ORLANDO   FL   32837-6190 389   Affiliated   170   Celebration
Dialysis   Celebration Dialysis   1154 CELEBRATION BLVD     CELEBRATION   FL  
34747-4605 390   Affiliated   1500   Mt. Dora Dialysis   Mt. Dora Dialysis  
2735 W OLD US HIGHWAY 441     MOUNT DORA   FL   32757-3526 391   Affiliated  
1501   Lake Dialysis   Lake Dialysis   221 N 1ST ST     LEESBURG   FL  
34748-5150 392   Affiliated   146   Puyallup Community Dialysis   Puyallup
Dialysis Center   716 SOUTH HILL PARK DR   STE C   PUYALLUP   WA   98373-1445
393   Affiliated   562   Towson Dialysis   Dulaney Towson Dialysis Center   113
WEST RD   STE 21   TOWSON   MD   21204-2318 394   Affiliated   188  
Purcellville   Purcellville Dialysis Center   280 N HATCHER AVE     PURCELLVILLE
  VA   20132-3193 395   Affiliated   476   Iris City   Iris City Dialysis (aka
Griffin)   521 N EXPRESSWAY   STE 159   GRIFFIN   GA   30223-2073 396  
Affiliated   1521   Slidell Kidney Care   Slidell Kidney Care   1150 ROBERT BLVD
  STE 24   SLIDELL   LA   70458-2005 397   Affiliated   385   Rivertowne
Dialysis   Rivertowne Dialysis (fka Oxon Hill Dialysis)   6192 OXON HILL RD  
1ST FL   OXON HILL   MD   20745-3114 398   Affiliated   477   Pearland Dialysis
  Pearland Dialysis   6516 BROADWAY ST   STE 122   PEARLAND   TX   77581-7879
399   Affiliated   419   East Aurora Dialysis   East Aurora Dialysis (aka Aurora
II)   482 S CHAMBERS RD     AURORA   CO   80017-2092 400   Affiliated   1507  
Merrillville Dialysis   CRC-Merrillville Dialysis Center   9223 TAFT ST    
MERRILLVILLE   IN   46410-6911 401   Affiliated   563   Bricktown Dialysis  
Bricktown Dialysis Center   525 JACK MARTIN BLVD   FL 2   BRICK   NJ  
08724-7735 402   Affiliated   423   Sapulpa   Sapulpa Dialysis (fka
Jenks-Sapulpa)   9647 RIDGEVIEW ST     TULSA   OK   74131-6205 403   Affiliated
  1526   Ellijay Dialysis   Ellijay Dialysis   449 INDUSTRIAL BLVD   STE 24  
ELLIJAY   GA   30540-6724 404   Affiliated   1527   Gainesville Dialysis  
Gainesville Dialysis   2545 FLINTRIDGE RD   STE 13   GAINESVILLE   GA  
30501-7428 405   Affiliated   1528   Newnan Dialysis   Newnan Dialysis   1565 E
HWY 34   STE 13   NEWNAN   GA   30265 406   Affiliated   405   Ocala Regional
Kidney Center - North   OCALA North Dialysis Center   2620 W HWY 316     CITRA  
FL   32113-3555 407   Affiliated   1516   Pin Oak Dialysis   Pin Oak Dialysis
Center (aka Katy II)   1302 PIN OAK RD     KATY   TX   77494-6848 408  
Affiliated   1523   Imperial Care Dialysis   Imperial Care Dialysis Center  
4345 E IMPERIAL HWY     LYNWOOD   CA   90262-2318 409   Affiliated   1533   St.
Louis Park Dialysis   St. Louis Park Dialysis Center   3505 LOUISIANA AVE S    
ST LOUIS PARK   MN   55426-4121 410   Affiliated   1517   Minneapolis NE
Dialysis   Minneapolis NE Dialysis   1049 10TH AVE SE     MINNEAPOLIS   MN  
55414-1312 411   Affiliated   298   Flushing Dialysis   Flushing Dialysis Center
  3469 PIERSON PL   STE A   FLUSHING   MI   48433-2413 412   Affiliated   1535  
Dialysis Systems of Covington   Dialysis Systems of Covington   210 GREENBRIAR
BLVD     COVINGTON   LA   70433-7235 413   Affiliated   1536   Dialysis Systems
of Hammond   Dialysis Systems of Hammond   15799 PROFESSIONAL PLZ     HAMMOND  
LA   70403-1452 414   Affiliated   433   Soledad Dialysis   Soledad Dialysis
Center   901 LOS COCHES DR     SOLEDAD   CA   93960-2995 415   Affiliated   443
  Lake Elsinore Dialysis   Lake Elsinore Dialysis   32291 MISSION TRL   BLDG S  
LAKE ELSINORE   CA   92530 416   Affiliated   1511   Clinton Dialysis Center  
Clinton Dialysis Center   150 S 31ST ST     CLINTON   OK   73601-9118 417  
Affiliated   456   Bakers Ferry   Bakers Ferry Dialysis   3645 BAKERS FERRY RD
SW     ATLANTA   GA   30331-3712 418   Affiliated   1509   Hermiston   Hermiston
Community Dialysis Center   1155 W LINDA AVE     HERMISTON   OR   97838-9601 419
  Affiliated   1539   Yakima   Yakima Dialysis Center   1221 N 16TH AVE    
YAKIMA   WA   98902-1347 420   Affiliated   409   Madison   Madison Dialysis
Center   302 HIGHWAY ST     MADISON   NC   27025-1672 421   Affiliated   1508  
Swannanoa Dialysis   Swannanoa Dialysis Center (fka Black Mountain, NC)   2305
US HIGHWAY 70     SWANNANOA   NC   28778-8207 422   Affiliated   2009   NE
Wichita Dialysis   NE Wichita Dialysis Center   2630 N WEBB RD   STE 1 BLDG 1  
WICHITA   KS   67226-8174 423   Affiliated   2005   Chadbourn Dialysis  
Chadbourn Dialysis Center (fkaColumbus County)   210 STRAWBERRY BLVD    
CHADBOURN   NC   28431-1418 424   Affiliated   1506   Western Home Dialysis  
Mile High Home Dialysis PD (fka Western Home)   1750 PIERCE ST   STE A  
LAKEWOOD   CO   80214-1434 425   Affiliated   2019   Tustin Dialysis   Tustin
Dialysis (aka Santa Ana)   2090 N TUSTIN AVE   STE 1   SANTA ANA   CA  
92705-7869 426   Affiliated   182   Appomatox   Appomattox Dialysis (Petersburg)
  15 W OLD ST     PETERSBURG   VA   23803-3221 427   Affiliated   2002  
Maryville Dialysis   Maryville Dialysis   2130 VADALABENE DR     MARYVILLE   IL
  62062-5632

 

Page 97 of 136



--------------------------------------------------------------------------------

428   Affiliated   2001   Mission Hills   Mission Hills Dialysis (aka Cristo
Rey)   2700 N STANTON ST     EL PASO   TX   79902-2500 429   Affiliated   125  
Moncrief   Moncrief Dialysis Partners   800 W 34TH ST   STE 11   AUSTIN   TX  
78705-1144 430   Affiliated   295   Southfield West Dialysis   Southfield West
Dialysis   21900 MELROSE AVE   STE 4   SOUTHFIELD   MI   48075-7967 431  
Affiliated   525   Neptune Dialysis   Neptune Dialysis Center   2180 BRADLEY AVE
    NEPTUNE   NJ   07753-4427 432   Affiliated   2014   Portsmouth Dialysis  
Portsmouth Dialysis Center   2000 HIGH ST     PORTSMOUTH   VA   23704-3012 433  
Affiliated   2016   Tokay Dialysis   Tokay Dialysis Center (fka East Lodi, CA)  
312 S FAIRMONT AVE   STE A   LODI   CA   95240-3840 434   Affiliated   1504  
Mt. Pocono Dialysis   Mt. Pocono Dialysis   100 COMMUNITY DR   STE 16  
TOBYHANNA   PA   18466-8986 435   Affiliated   1544   Greater Portsmouth  
Greater Portsmouth (aka Bon View Dialysis & Mid Town Hampton Road Dialysis)  
3516 QUEEN ST     PORTSMOUTH   VA   23707-3238 436   Affiliated   1545  
Peninsula Dialysis   Peninsula Dialysis Center (aka Immaculate Dialysis)   716
DENBIGH BLVD   STE D1 AND D2   NEWPORT NEWS   VA   23608-4414 437   Affiliated  
1540   Saginaw Dialysis   Saginaw Dialysis   1527 E GENESEE AVE     SAGINAW   MI
  48607-1755 438   Affiliated   1560   Churchview Dialysis   Churchview Dialysis
  5970 CHURCHVIEW DR     ROCKFORD   IL   61107-2574 439   Affiliated   1562  
Freeport Dialysis   Freeport Dialysis   1028 S KUNKLE BLVD     FREEPORT   IL  
61032-6914 440   Affiliated   1563   Rockford Dialysis   Rockford Dialysis  
3339 N ROCKTON AVE     ROCKFORD   IL   61103-2839 441   Affiliated   1564  
Whiteside Dialysis   Whiteside Dialysis   2600 N LOCUST   STE D   STERLING   IL
  61081-4602 442   Affiliated   2021   Pikesville Dialysis   Pikesville Dialysis
  1500 REISTERSTOWN RD   STE 22   PIKESVILLE   MD   21208-3836 443   Affiliated
  2000   Waynesville Dialysis   Waynesville Dialysis Center (fka Haywood, NC)  
11 PARK TERRACE DR     CLYDE   NC   28721-7445 444   Affiliated   296   Davison
Dialysis   Davison Dialysis   1011 S STATE RD     DAVISON   MI   48423-1903 445
  Affiliated   1557   Flint Dialysis   Flint Dialysis Center   2 HURLEY PLZ  
STE 115   FLINT   MI   48503-5904 446   Affiliated   1558   Hallwood Dialysis  
Hallwood Dialysis Center   4929 CLIO RD   STE B   FLINT   MI   48504-1886 447  
Affiliated   1559   Park Plaza Dialysis   Park Plaza Dialysis   G1075 N
BALLENGER HWY     FLINT   MI   48504-4431 448   Affiliated   1518   Rosemead
Springs Dialysis   Rosemead Springs Dialysis Center   3212 ROSEMEAD BLVD     EL
MONTE   CA   91731-2807 449   Affiliated   2022   Scottsdale Dialysis  
Scottsdale Dialysis Center   4725 N SCOTTSDALE RD   STE 1   SCOTTSDALE   AZ  
85251-7621 450   Affiliated   1570   Washington Parish Dialysis   Washington
Parish Dialysis   724 WASHINGTON ST     FRANKLINTON   LA   70438-1790 451  
Affiliated   2027   Brookhollow Dialysis   Brookhollow Dialysis   4918 W 34TH ST
    HOUSTON   TX   77092-6606 452   Affiliated   2017   Creekside   Creekside
Dialysis Center (fka So. Vacaville, CA)   141 PARKER ST     VACAVILLE   CA  
95688-3921 453   Affiliated   529   Middletown   Middletown Dialysis Center
(fka-Red Bank)   500 STATE ROUTE 35   UNION SQUARE PLAZA   RED BANK   NJ  
07701-5038 454   Affiliated   1541   Southwest Ohio Dialysis   Southwest Ohio
Dialysis (Xenia-SWORC)   215 S ALLISON AVE     XENIA   OH   45385-3694 455  
Affiliated   369   Oak Park   Oak Park Dialysis Center   13481 W 10 MILE RD    
OAK PARK   MI   48237-4633 456   Affiliated   2042   Eden Prairie   Eden Prairie
Dialysis   14852 SCENIC HEIGHTS RD   STE 255 BLDG B   EDEN PRAIRIE   MN  
55344-2320 457   Affiliated   1530   Owensboro Dialysis   Owensboro Dialysis
Center   1930 E PARRISH AVE     OWENSBORO   KY   42303-1443 458   Affiliated  
1531   Tell City Dialysis   CRC-Tell City Dialysis Center   1602 MAIN ST    
TELL CITY   IN   47586-1310 459   Affiliated   1576   Crestwood Dialysis  
Crestwood Dialysis (fka Health Research Group-St. Louis (HRG))   9901 WATSON RD
  STE 125   SAINT LOUIS   MO   63126-1855 460   Affiliated   2004   Copperfield
Dialysis   Copperfield Dialysis (fka Cabarrus County-NC, and Concord)   1030
VINEHAVEN DR     CONCORD   NC   28025-2438 461   Affiliated   1572   Grand
Island Dialysis   Grand Island Dialysis   603 S WEBB RD     GRAND ISLAND   NE  
68803-5141 462   Affiliated   1573   Harlan Dialysis   Harlan Dialysis   1213
GARFIELD AVE     HARLAN   IA   51537-2057 463   Affiliated   1574   Shenandoah
Dialysis   Shenandoah Dialysis   300 PERSHING AVE     SHENANDOAH   IA  
51601-2355 464   Affiliated   2053   Germantown Dialysis   Germantown Dialysis  
20111 CENTURY BLVD   STE C   GERMANTOWN   MD   20874-9165 465   Affiliated  
2051   Lamplighter Dialysis   Lamplighter Dialysis   12654 LAMPLIGHTER SQUARE  
  ST LOUIS   MO   63128 466   Affiliated   1578   Kidney Care of Largo   Kidney
Care of Largo   1300 MERCANTILE LN   STE 194   UPPER MARLBORO   MD   20774 467  
Affiliated   1579   Kidney Care of Laurel   Kidney Care of Laurel   14631 LAUREL
BOWIE ROAD   UNITS 1-15   LAUREL   MD   20707 468   Affiliated   2024   Durant
Dialysis   Durant Dialysis Center   411 WESTSIDE DR     DURANT   OK   74701-2932
469   Affiliated   2038   Palm Brook Dialysis   Palm Brook Dialysis Center  
14664 N DEL WEBB BLVD     SUN CITY   AZ   85351-2137 470   Affiliated   2043  
Cambridge Dialysis   Cambridge Dialysis Center   300 BYRN ST     CAMBRIDGE   MD
  21613-1908 471   Affiliated   2059   Reston Dialysis Center   Reston Dialysis
Center   1875 CAMPUS COMMONS DR   STE 11   RESTON   VA   20191-1564 472  
Affiliated   2040   Franconia Dialysis   Franconia Dialysis Centre   5695 KING
CENTRE DRIVE     ALEXANDRIA   VA   22315-5744 473   Affiliated   2041   Eagan
Dialysis   Eagan Dialysis Unit   2750 BLUE WATER RD   SUITE 3   EAGAN   MN  
55121-1400 474   Affiliated   1594   Central Des Moines Dialysis   Central Des
Moines Dialysis   1215 PLEASANT ST   STE 16   DES MOINES   IA   50309-1409 475  
Affiliated   1595   West Des Moines Dialysis   West Des Moines Dialysis   6800
LAKE DR   STE 185   WEST DES MOINES   IA   50266-2544 476   Affiliated   1596  
Creston Dialysis   Creston Dialysis   1700 W TOWNLINE ST     CRESTON   IA  
50801-1054 477   Affiliated   1597   Atlantic Dialysis   Atlantic Dialysis  
1500 E 10TH ST     ATLANTIC   IA   50022-1935 478   Affiliated   1598   Newton
Dialysis   Newton Dialysis   204 N 4TH AVE E   STE 134   NEWTON   IA  
50208-3135 479   Affiliated   2046   Dialysis of Des Moines   Riverpoint
Dialysis Unit   501 SW 7TH ST   STE B   DES MOINES   IA   50309-4538 480  
Affiliated   2060   Bellevue Dialysis   Bellevue Dialysis Center   3535 FACTORIA
BLVD SE   STE 15   BELLEVUE   WA   98006-1293 481   Affiliated   414   Somerset
Dialysis   Somerset Dialysis Center   240 CHURCHILL AVE     SOMERSET   NJ  
08873-3451

 

Page 98 of 136



--------------------------------------------------------------------------------

482   Affiliated   2031   East Ft. Lauderdale Dialysis   East Ft. Lauderdale
Dialysis Center (fka No. Broward)   1301 S ANDREWS AVE   STE 11   FT LAUDERDALE
  FL   33316-1823 483   Affiliated   1593   Spring Branch Dialysis   Spring
Branch Dialysis   1425 BLALOCK   STE 1   HOUSTON   TX   77055-4446 484  
Affiliated   1599   Battle Creek Dialysis   Battle Creek Dialysis   220 E
GOODALE AVE     BATTLE CREEK   MI   49037-2728 485   Affiliated   2025   Hampton
Avenue Dialysis   Hampton Avenue Dialysis-MO (Forest Park)   1425 HAMPTON AVE  
  SAINT LOUIS   MO   63139-3115 486   Affiliated   1605   Bogalusa Kidney Care  
Bogalusa Kidney Care   2108 SOUTH AVE F     BOGALUSA   LA   70427 487  
Affiliated   2055   Bardstown Dialysis   Bardstown Dialysis Center   210 W JOHN
FITCH AVE     BARDSTOWN   KY   40004-1115 488   Affiliated   2050   Southern
Pines   Southern Pines Dialysis Center   209 WINDSTAR PL     SOUTHERN PINES   NC
  28387-7086 489   Affiliated   2030   Montclare Dialysis   Montclare Dialysis
Center (aka Belmont Ave)   7009 W BELMONT AVE     CHICAGO   IL   60634-4533 490
  Affiliated   2048   Southern Hills   Southern Hills Dialysis Center   9280 W
SUNSET RD   STE 11   LAS VEGAS   NV   89148-4861 491   Affiliated   2068  
Kilgore Dialysis   Kilgore Dialysis Center   209 HWY 42 NORTH     KILGORE   TX  
75662-5019 492   Affiliated   2067   Brighton Dialysis   Brighton Dialysis  
4700 E BROMLEY LN   STE 13   BRIGHTON   CO   80601-7821 493   Affiliated   2023
  Union Gap   Union Gap Dialysis (aka Yakima)   1236 AHTANUM RIDGE DR   AHTANUM
RIDGE BUSINESS PARK   UNION GAP   WA   98903-1813 494   Affiliated   2039  
Dallas North Dialysis   Dallas North Dialysis Center (aka Greenville)   11886
GREENVILLE AVE   STE 1B   DALLAS   TX   75243-9743 495   Affiliated   2061  
Grovepark Dialysis   Grovepark Dialysis Center (fka Jackson Dialysis)   794
MCDONOUGH RD     JACKSON   GA   30233-1572 496   Affiliated   1583   Eastern
Kentucky Dialysis   Eastern Kentucky Dialysis   167 WEDDINGTON BRANCH RD    
PIKEVILLE   KY   41501-3204 497   Affiliated   1584   Paintsville Dialysis  
Paintsville Dialysis   4750 S KY ROUTE 321     HAGERHILL   KY   41222 498  
Affiliated   1582   West Virginia Dialysis   West Virginia Dialysis   300
PROSPERITY LANE   STE 15   LOGAN   WV   25601-3494 499   Affiliated   2049  
Reidsville Dialysis   Reidsville Dialysis   1307 FREEWAY DR     REIDSVILLE   NC
  27320-7104 500   Affiliated   2034   Elk Grove Dialysis   Elk Grove Dialysis  
9281 OFFICE PARK CIR   STE 15   ELK GROVE   CA   95758-8069 501   Affiliated  
2035   Weston Dialysis   Weston Dialysis Center (fka Cleveland Clinic)   2685
EXECUTIVE PARK DR   STE 1   WESTON   FL   33331-3651 502   Affiliated   1600  
McCook Dialysis   McCook Dialysis Center   801 W C ST     MCCOOK   NE  
69001-3591 503   Affiliated   1601   Hastings Dialysis   Hastings Dialysis
Center   1900 N SAINT JOSEPH AVE     HASTINGS   NE   68901-2652 504   Affiliated
  1602   Capital City Dialysis   Capital City Dialysis   307 N 46TH ST    
LINCOLN   NE   68503-3714 505   Affiliated   1616   Renal Care of Bowie   Renal
Care of Bowie   4861 TELSA DRIVE   STES G-H   BOWIE   MD   20715-4318 506  
Affiliated   1617   Renal Care of Takoma Park   Takoma Park Dialysis (fka Renal
Care of Takoma Park)   1502 UNIVERSITY BLVD E     HYATTSVILLE   MD   20783 507  
Affiliated   1618   Renal Care of Lanham   Renal Care of Lanham   8855 ANNAPOLIS
RD   STE 2   LANHAM   MD   20706-2942 508   Affiliated   1619   Parma Dialysis  
Parma Dialysis Center   6735 AMES RD     CLEVELAND   OH   44129-5601 509  
Affiliated   1620   Middleburg Heights Dialysis   Middleburg Hts. Dialysis  
7360 ENGLE RD     MIDDLEBURG HTS   OH   44130 510   Affiliated   1621   Rocky
River Dialysis   Rocky River Dialysis   20220 CENTER RIDGE RD   STE 5   ROCKY
RIVER   OH   44116-3567 511   Affiliated   1606   Diamond Valley Dialysis  
Diamond Valley Dialysis   1030 E FLORIDA AVE     HEMET   CA   92543-4511 512  
Affiliated   1607   Murrieta Dialysis   Murrieta Dialysis   25100 HANCOCK AVE  
STE 11   MURRIETA   CA   92562-5973 513   Affiliated   2057   South Chico
Dialysis   South Chico Dialysis Center   2345 FOREST AVE     CHICO   CA  
95928-7641 514   Affiliated   2099   Dixon Kidney Center   Dixon Kidney Center  
1131 N GALENA AVE     DIXON   IL   61021-1015 515   Affiliated   1640   Grand
Rapids   PDI-Grand Rapids   801 CHERRY ST SE     GRAND RAPIDS   MI   49506-1440
516   Affiliated   1641   Grand Rapids East   PDI-Grand Rapids East   1230
EKHART ST NE     GRAND RAPIDS   MI   49503-1372 517   Affiliated   1642   Grand
Haven   PDI-Grand Haven   16964 ROBBINS RD     GRAND HAVEN   MI   49417-2796 518
  Affiliated   1644   Highland Park   PDI-Highland Park   64 VICTOR ST    
HIGHLAND PARK   MI   48203-3128 519   Affiliated   1645   Cadieux   PDI-Cadieux
  6150 CADIEUX ROAD     DETROIT   MI   48224-2006 520   Affiliated   1646  
Montgomery   PDI-Montgomery   1001 FOREST AVE     MONTGOMERY   AL   36106-1181
521   Affiliated   1647   East Montgomery   PDI-East Montgomery   6890 WINTON
BLOUNT BLVD     MONTGOMERY   AL   36117-3516 522   Affiliated   1648  
Prattville   PDI-Prattville   1815 GLYNWOOD DR     PRATTVILLE   AL   36066-5584
523   Affiliated   1649   Elmore   PDI-Elmore   125 HOSPITAL DR     WETUMPKA  
AL   36092-1626 524   Affiliated   1650   Fitchburg   PDI-Fitchburg   551
ELECTRIC AVE     FITCHBURG   MA   01420-5371 525   Affiliated   1652   Rocky
Hill   PDI-Rocky Hill   30 WATERCHASE DR     ROCKY HILL   CT   06067-2110 526  
Affiliated   1653   Middlesex   PDI-Middlesex Dialysis Center   100 MAIN ST  
STE A   MIDDLETOWN   CT   06457-3477 527   Affiliated   1655   Johnstown  
PDI-Johnstown   344 BUDFIELD ST     JOHNSTOWN   PA   15904-3214 528   Affiliated
  1656   Ebensburg   PDI-Ebensburg   236 JAMESWAY RD     EBENSBURG   PA  
15931-4207 529   Affiliated   1657   Walnut Tower   PDI-Walnut Tower   834
WALNUT ST     PHILADELPHIA   PA   19107-5109 530   Affiliated   1659   Lancaster
  PDI-Lancaster   1412 E KING ST     LANCASTER   PA   17602-3240 531  
Affiliated   1660   Ephrata   PDI-Ephrata   67 W CHURCH ST     STEVENS   PA  
17578-9203 532   Affiliated   2083   Pinecrest Dialysis   Pinecrest Dialysis
(aka North Marshall-TX)   913 E PINECREST DR     MARSHALL   TX   75670-7309 533
  Affiliated   551   Westwood Dialysis   Westwood Dialysis Center (aka West
Seattle)   2615 SW TRENTON ST     SEATTLE   WA   98126-3745 534   Affiliated  
2107   Louisville Dialysis   Louisville Dialysis   8037 DIXIE HWY     LOUISVILLE
  KY   40258-1344 535   Affiliated   2018   Fair Oaks Dialysis   Fair Oaks
Dialysis Center (fka Chantilly & Centreville)   3955 PENDER DR   ONE PENDER
BUSINESS PARK   FAIRFAX   VA   22030-6091

 

Page 99 of 136



--------------------------------------------------------------------------------

536   Affiliated   421   Oak Cliff   Oak Cliff Dialysis   2000 S LLEWELLYN AVE  
  DALLAS   TX   75224-1804 537   Affiliated   2126   Gilmer Dialysis   Gilmer
Dialysis Center   519 N WOOD ST     GILMER   TX   75644-1746 538   Affiliated  
1608   Chicago Heights Dialysis   Chicago Heights Dialysis   177 W JOE ORR RD  
STE B   CHICAGO HEIGHTS   IL   60411-1733 539   Affiliated   1623   East Georgia
Dialysis   East Georgia Dialysis   450 GEORGIA AVE   STE A   STATESBORO   GA  
30458-5590 540   Affiliated   1639   Northlake Dialysis   Northlake Dialysis  
1350 MONTREAL RD   STE 2   TUCKER   GA   30084-8144 541   Affiliated   1680  
Down River Dialysis   Downriver Kidney Center   5600 ALLEN RD     ALLEN PARK  
MI   48101-2604 542   Affiliated   2063   Belcaro   Belcaro Dialysis Center  
755 S COLORADO BLVD     DENVER   CO   80246-8005 543   Affiliated   2076  
Sherwood Dialysis Center   Sherwood Dialysis Center   21035 SW PACIFIC HWY    
SHERWOOD   OR   97140-8062 544   Affiliated   2054   Lonetree Dialysis  
Lonetree Dialysis Center (aka Skyridge)   9777 MOUNT PYRAMID CT   STE 14  
ENGLEWOOD   CO   80112-6017 545   Affiliated   2078   River Park Dialysis  
River Park Dialysis (aka Conroe)   2010 S LOOP 336 W   STE 2   CONROE   TX  
77304-3313 546   Affiliated   2058   Northshore Dialysis   Northshore Kidney
Center (fka Slidell II)   106 MEDICAL CENTER DR     SLIDELL   LA   70461-5575
547   Affiliated   2036   Marysville Dialysis   Marysville Dialysis Center  
1015 8TH ST     MARYSVILLE   CA   95901-5271 548   Affiliated   2070   West
Georgia Dialysis   West Georgia Dialysis   1216 STARK AVE     COLUMBUS   GA  
31906-2500 549   Affiliated   2102   East Dearborn Dialysis   Westland Dialysis
(aka Canton)   36588 FORD RD     WESTLAND   MI   48185-3769 550   Affiliated  
2045   Downtown Houston Dialysis   Downtown Houston Dialysis Center   2207
CRAWFORD ST     HOUSTON   TX   77002-8915 551   Affiliated   2066   Concord
Dialysis   Concord Dialysis Center   2300 STANWELL DR   STE C   CONCORD   CA  
94520-4841 552   Affiliated   2087   Pendleton Dialysis   Pendleton Dialysis
(aka Clemson, Tri-County)   7703 HIGHWAY 76     PENDLETON   SC   29670-1818 553
  Affiliated   2106   New Albany Dialysis   New Albany Dialysis   2669
CHARLESTON RD     NEW ALBANY   IN   47150-2573 554   Affiliated   1585  
Whitesburg Dialysis   Whitesburg Dialysis   222 HOSPITAL RD   STE D   WHITESBURG
  KY   41858-7627 555   Affiliated   2047   Jacinto Dialysis   Jacinto Dialysis
Center (aka East Houston)   11515 MARKET STREET RD     HOUSTON   TX   77029-2305
556   Affiliated   2088   Transmountain Dialysis   Transmountain Dialysis (aka
Northeast El Paso, Rushfair)   5255 WOODROW BEAN   STE B18   EL PASO   TX  
79924-3832 557   Affiliated   2029   Southcrest Dialysis   Southcrest Dialysis
(aka South Creek)   9001 S 101ST EAST AVE   STE 11   TULSA   OK   74133-5799 558
  Affiliated   2071   Lake Hearn   Lake Hearn Dialysis (aka Dunwoody, Roswell,
Northside)   1150 LAKE HEARN DR NE   STE 1   ATLANTA   GA   30342-1566 559  
Affiliated   2118   Mt. Greenwood   Mt. Greenwood Dialysis   3401 W 111TH ST    
CHICAGO   IL   60655-3329 560   Affiliated   2086   Citrus Valley Dialysis
Center   Citrus Valley Dialysis (aka San Bernadino II)   894 HARDT STREET    
SAN BERNARDINO   CA   92408-2854 561   Affiliated   2095   McDowell County
Dialysis   McDowell County Dialysis Center   100 SPAULDING RD   STE 2   MARION  
NC   28752-5116 562   Affiliated   2115   Leigh Dialysis Center   Leigh Dialysis
Center (aka Leigh-Kempville-VA)   420 N CENTER DR   STE 128   NORFOLK   VA  
23502-4019 563   Affiliated   2120   Dialysis of Lithonia   Dialysis of Lithonia
  2485 PARK CENTRAL BLVD     DECATUR   GA   30035-3902 564   Affiliated   2114  
Embassy Lake Artificial Kidney Center   Embassy Lake Artificial Kidney Center
(fka Davie & South Broward AKC)   11011 SHERIDAN ST   STE 38   HOLLYWOOD   FL  
33026-1505 565   Affiliated   2056   Sun City Dialysis   Sun City Dialysis
(akaTexas Tech II)   600 NEWMAN ST     EL PASO   TX   79902-5543 566  
Affiliated   1651   PDI Worcester   PDI-Worcester Dialysis   19 GLENNIE ST   STE
A   WORCESTER   MA   01605-3918 567   Affiliated   2130   Davenport Dialysis
Center   Davenport Dialysis Center (aka Haines City II)   45597 HIGHWAY 27  
RIDGEVIEW PLAZA   DAVENPORT   FL   33897-4519 568   Affiliated   2081   Cinema
Dialysis   Cinema Dialysis (aka OKC South)   3909 S WESTERN AVE     OKLAHOMA
CITY   OK   73109-3405 569   Affiliated   2037   Greenwood Dialysis Center  
Greenwood Dialysis Center (North Tulsa)   1345 N LANSING AVE     TULSA   OK  
74106-5911 570   Affiliated   1712   TRC Alamosa Diakysis   Alamosa Dialysis  
612 DEL SOL DR     ALAMOSA   CO   81101-8548 571   Affiliated   1682   South
Austin   South Austin Dialysis   6114 S 1ST ST     AUSTIN   TX   78745-4008 572
  Affiliated   2109   Durango Dialysis Center   Durango Dialysis Center   72
SUTTLE STREET   STE D   DURANGO   CO   81303-6829 573   Affiliated   1700  
Bolivar Dialysis   Bolivar Dialysis   515 PECAN DR     BOLIVAR   TN   38008-1611
574   Affiliated   1701   Brownsville Dialysis   Brownsville Dialysis   380 N
DUPREE AVE     BROWNSVILLE   TN   38012-2332 575   Affiliated   1702   Camden
Dialysis   Camden Dialysis   168 W MAIN ST   STE A   CAMDEN   TN   38320-1767
576   Affiliated   1703   Collierville Dialysis   Collierville Dialysis   791 W
POPLAR AVE     COLLIERVILLE   TN   38017-2543 577   Affiliated   1705   Galleria
Dialysis   Galleria Dialysis   9160 HIGHWAY 64     LAKELAND   TN   38002-4766
578   Affiliated   1706   Humboldt Dialysis   Humboldt Dialysis   2214 OSBORNE
ST     HUMBOLDT   TN   38343-3044 579   Affiliated   1707   Stonegate Dialysis  
North Jackson Dialysis (fka Stonegate)   217 STERLING FARM DR     JACKSON   TN  
38305-5727 580   Affiliated   1708   Lexington Dialysis   Lexington Dialysis  
317 W CHURCH ST     LEXINGTON   TN   38351-2096 581   Affiliated   1709  
Pickwick Dialysis   Pickwick Dialysis   121 PICKWICK ST     SAVANNAH   TN  
38372-1953 582   Affiliated   1710   Selmber Dialysis   Selmer Dialysis   251
OAKGROVE RD     SELMER   TN   38375-1881 583   Affiliated   1713   Childs
Dialysis   Childs Dialysis   101 MAIN ST     CHILDS   PA   18407-2614 584  
Affiliated   1714   Dunmore Dialysis   Dunmore Dialysis   1212 O’NEIL HWY    
DUNMORE   PA   18512-1717 585   Affiliated   1716   Old Forge Dialysis   Old
Forge Dialysis   325 S MAIN ST     OLD FORGE   PA   18518-1677 586   Affiliated
  1717   Scranton Dialysis   Scranton Dialysis   475 MORGAN HWY     SCRANTON  
PA   18508-2605 587   Affiliated   1718   Tunkhannock Dialysis   Tunkhannock
Dialysis   5950 SR 6     TUNKHANNOCK   PA   18657-7905 588   Affiliated   1725  
East Evansville Dialysis   East Evansville Dialysis   1312 PROFESSIONAL BLVD    
EVANSVILLE   IN   47714-8007 589   Affiliated   1726   North Evansville Dialysis
  North Evansville Dialysis   1151 W BUENA VISTA RD     EVANSVILLE   IN  
47710-3334

 

Page 100 of 136



--------------------------------------------------------------------------------

590

  Affiliated   1728   Jasper Dialysis   Jasper Dialysis   721 W 13TH ST   STE 15
  JASPER   IN   47546-1856

591

  Affiliated   1729   Daviess County Dialysis   Daviess County Dialysis   310 NE
14TH ST     WASHINGTON   IN   47501-2137

592

  Affiliated   1730   Gardenside Dialysis   Gardenside Dialysis   70 N
GARDENMILE RD     HENDERSON   KY   42420-5529

593

  Affiliated   1732   PD Evansville Dialysis   East Evansville Dialysis PD  
1312 PROFESSIONAL BLVD     EVANSVILLE   IN   47714-8007

594

  Affiliated   2098   Meridian Dialysis Center   Meridian Dialysis Center (aka
Bayshore)   201 W FAIRMONT PKWY   STE A   LA PORTE   TX   77571-6303

595

  Affiliated   2100   Sycamore Dialysis   Sycamore Dialysis (aka DeKalb)   2200
GATEWAY DR     SYCAMORE   IL   60178-3113

596

  Affiliated   2104   Ballenger Pointe Dialysis   Ballenger Pointe Dialysis (aka
West Flint)   2262 S BALLENGER HWY     FLINT   MI   48503-3447

597

  Affiliated   2139   Leitchfield Dialysis   Leitchfield Dialysis   912 WALLACE
AVE   STE 16   LEITCHFIELD   KY   42754-2405

598

  Affiliated   2097   Roxbury Dialysis Center   Roxbury Dialysis   622 ROXBURY
RD     ROCKFORD   IL   61107-5089

599

  Affiliated   2148   LaGrange Dialysis   La Grange Dialysis   240 PARKER DR    
LA GRANGE   KY   40031-1200

600

  Affiliated   2132   Des Moines East   East Des Moines Dialysis (aka Des Moines
II)   1301 PENNSYLVANIA AVE   STE 28   DES MOINES   IA   50316-2365

601

  Affiliated   2119   Lake Villa Dialysis   Lake Villa Dialysis   37809 N IL
ROUTE 59     LAKE VILLA   IL   60046-7332

602

  Affiliated   159   Seneca Dialysis   Seneca County Dialysis   65 SAINT FRANCIS
AVE     TIFFIN   OH   44883-3413

603

  Affiliated   407   Perry   Perry Dialysis Center   1027 KEITH DR     PERRY  
GA   31069-2948

604

  Affiliated   661   Wilshire   Wilshire Dialysis   1212 WILSHIRE BLVD     LOS
ANGELES   CA   90017-1902

605

  Affiliated   692   University Park   University Park Dialysis Center   3986 S
FIGUEROA ST     LOS ANGELES   CA   90037-1222

606

  Affiliated   1720   Metro East Dialysis   Metro East Dialysis   5105 W MAIN ST
    BELLEVILLE   IL   62226-4728

607

  Affiliated   2196   Ocala Regional Kidney Centers   Ocala Regional Kidney
Centers Home Dialysis Division PD   2860 SE 1ST AVE     OCALA   FL   34471-0406

608

  Affiliated   2133   Little Village Dialysis   Little Village Dialysis
(Chicago)   2335 W CERMAK RD     CHICAGO   IL   60608-3811

609

  Affiliated   2112   Crossroads   Crossroads Dialysis (aka Fullerton Dialysis)
  3214 YORBA LINDA BLVD     FULLERTON   CA   92831-1707

610

  Affiliated   1727   Vincennes Dialysis   Vincennes Dialysis   700 WILLOW ST  
  VINCENNES   IN   47591-1028

611

  Affiliated   1723   Spring Dialysis   Spring Dialysis   607 TIMBERDALE LN  
STE 1   HOUSTON   TX   77090-3043

612

  Affiliated   2190   River Center   Rivercenter Dialysis (aka Central San
Antonio)   1123 N MAIN AVE   STE 15   SAN ANTONIO   TX   78212-4738

613

  Affiliated   2193   Southcross Dialysis Center   Southcross Dialysis (aka
SouthEast San Antonio)   4602 E SOUTHCROSS BLVD     SAN ANTONIO   TX  
78222-4911

614

  Affiliated   2125   Bonham Dialysis   Bonham Dialysis   201 W 5TH ST    
BONHAM   TX   75418-4302

615

  Affiliated   2192   Northwest Medical Center Dialysis   NW Medical Center
Dialysis (aka NorthWest San Antonio)   5284 MEDICAL DR   STE 1   SAN ANTONIO  
TX   78229-4849

616

  Affiliated   2124   Ontario Dialysis   Ontario Dialysis (aka Dr. Handoko)  
1950 S GROVE AVE   STE 11-15   ONTARIO   CA   91761-5693

617

  Affiliated   1750   Chipley Community Dialysis   Chipley Dialysis   877 3RD ST
  STE 2   CHIPLEY   FL   32428-1855

618

  Affiliated   1751   North Ikaloosa   North Okaloosa Dialysis   320 REDSTONE
AVE W     CRESTVIEW   FL   32536-6433

619

  Affiliated   1752   West Florida Dialysis   West Florida Dialysis   8333 N
DAVIS HWY   1ST FLOOR ATTN DIALYSIS ROOM   PENSACOLA   FL   32514-6049

620

  Affiliated   1753   Santa Rosa Dialysis   Santa Rosa Dialysis   5819 HIGHWAY
90     MILTON   FL   32583-1763

621

  Affiliated   1755   Atmore Dialysis   Atmore Dialysis Center   807 E CRAIG ST
    ATMORE   AL   36502-3017

622

  Affiliated   1756   South Baldwin Dialysis   South Baldwin Dialysis Center  
150 W PEACHTREE AVE     FOLEY   AL   36535-2244

623

  Affiliated   1731   Olney Dialysis   Olney Dialysis Center (aka Good Samaritan
Hospital)   117 N BOONE ST     OLNEY   IL   62450-2109

624

  Affiliated   2156   Lancaster Dialysis   Lancaster Dialysis   2424 W PLEASANT
RUN RD     LANCASTER   TX   75146-4005

625

  Affiliated   2136   Columbia Dialysis   RTC-Columbia Dialysis (MO)   1701 E
BROADWAY   STE G12   COLUMBIA   MO   65201-8029

626

  Affiliated   2194   Las Palmas Dialysis Center   Las Palmas Dialysis Center
(aka West San Antonio)   803 CASTROVILLE RD   STE 415   SAN ANTONIO   TX  
78237-3148

627

  Affiliated   2116   South Shore Dialysis Center   South Shore Dialysis (aka
Horizon)   212 GULF FWY S   STE G3   LEAGUE CITY   TX   77573-3957

628

  Affiliated   2191   Marymount Dilaysis Center   Marymont Dialysis (aka
NorthEast San Antonio)   2391 NE LOOP 410   STE 211   SAN ANTONIO   TX  
78217-5675

629

  Affiliated   1744   Fox River Dialysis   Fox River Dialysis   1910 RIVERSIDE
DR     GREEN BAY   WI   54301-2319

630

  Affiliated   1745   Titletown Dialysis   Titletown Dialysis   120 SIEGLER ST  
  GREEN BAY   WI   54303-2636

631

  Affiliated   1746   Northwoods Dialysis   Green Bay Northwood Dialysis   W
7305 ELM AVENUE     SHAWANO   WI   54166-1024

632

  Affiliated   1758   North Charleston Dialysis   North Charleston Dialysis  
5900 RIVERS AVE   STE E   NORTH CHARLESTON   SC   29406

633

  Affiliated   1759   Charleston County Dialysis   Faber Place Dialysis   3801
FABER PLACE DR     NORTH CHARLESTON   SC   29405-8533

634

  Affiliated   1760   Goose Creek Dialysis   Goose Creek Dialysis   109
GREENLAND DR     GOOSE CREEK   SC   29445-5354

635

  Affiliated   2501   Bridgeport Dialysis   Bridgeport Dialysis   900 MADISON
AVE   STE 221   BRIDGEPORT   CT   06606-5534

636

  Affiliated   2503   Greater Waterbury Dialysis   Greater Waterbury Dialysis  
209 HIGHLAND AVE     WATERBURY   CT   06708-3026

637

  Affiliated   2506   Shelton Dialysis   Shelton Dialysis   750 BRIDGEPORT AVE  
  SHELTON   CT   06484-4734

638

  Affiliated   2508   Yuma Dialysis   Yuma Dialysis   2130 W 24TH ST     YUMA  
AZ   85364-6122

639

  Affiliated   2509   Pittsburgh Dialysis   Pittsburgh Dialysis   4312 PENN AVE
    PITTSBURGH   PA   15224-1310

640

  Affiliated   2510   Elizabeth Dialysis   Elizabeth Dialysis   201 MCKEESPORT
RD     ELIZABETH   PA   15037-1623

641

  Affiliated   2511   Brandon East Dialysis   Brandon East Dialysis   114 E
BRANDON BLVD     BRANDON   FL   33511-5219

642

  Affiliated   2513   North Rolling Road Dialysis   North Rolling Road Dialysis
  1108 N ROLLING RD     BALTIMORE   MD   21228-3826

643

  Affiliated   2521   Memphis South Dialysis   Memphis South Dialysis   1205
MARLIN RD     MEMPHIS   TN   38116-5812

 

Page 101 of 136



--------------------------------------------------------------------------------

644

  Affiliated   2524   Hartford Dialysis   Hartford Dialysis   675 TOWER AVE  
RENAL UNIT 2ND FL   HARTFORD   CT   6112

645

  Affiliated   2538   New Orleans Uptown Dialysis   New Orleans Uptown Dialysis
  1401 FOUCHER ST   4TH FLOOR DIALYSIS   NEW ORLEANS   LA   70115-3515

646

  Affiliated   2540   Omaha West Dialysis   Omaha West Dialysis   13014 W DODGE
RD     OMAHA   NE   68154-2148

647

  Affiliated   2541   White Memorial Dialysis   East Los Angeles Plaza Dialysis
(fka White Memorial)   1700 E CESAR E CHAVEZ AVE   STE L 1   LOS ANGELES   CA  
90033-2424

648

  Affiliated   2542   Imperial Dialysis   Imperial Dialysis   2738 W IMPERIAL
HWY     INGLEWOOD   CA   90303-3111

649

  Affiliated   2546   North Hollywood Dialysis   North Hollywood Dialysis  
12126 VICTORY BLVD     NORTH HOLLYWOOD   CA   91606-3205

650

  Affiliated   2555   Mountain View Dialysis   Mountain View Dialysis   2881
BUSINESS PARK CT   STE 13   LAS VEGAS   NV   89128-9019

651

  Affiliated   2560   San Juan Capistrano South Dialysis   San Juan Capistrano
South Dialysis   31736 RANCHO VIEJO RD   STE B   SAN JUAN CAPISTRANO   CA  
92675-2783

652

  Affiliated   2564   Mission Viejo Dialysis   Mission Viejo Dialysis   27640
MARGUERITE PKWY     MISSION VIEJO   CA   92692-3604

653

  Affiliated   2568   HI-Desert Dialysis   HI-Desert Dialysis   58457 29 PALMS
HWY   STE 12   YUCCA VALLEY   CA   92284-5879

654

  Affiliated   2571   Banning Dialysis   Banning Dialysis   6090 W RAMSEY ST    
BANNING   CA   92220-3052

655

  Affiliated   2601   Rainbow City Dialysis   Rainbow City Dialysis   2800
RAINBOW DR     RAINBOW CITY   AL   35906-5811

656

  Affiliated   2604   Gadsden Dialysis   Gadsden Dialysis   409 S 1ST ST    
GADSDEN   AL   35901-5358

657

  Affiliated   2605   Chateau Dialysis   Chateau Dialysis   720 VILLAGE RD    
KENNER   LA   70065-2751

658

  Affiliated   2606   Donaldsonville Dialysis   Donaldsonville Dialysis   101
PLIMSOL DR     DONALDSONVILLE   LA   70346-4357

659

  Affiliated   2609   Dothan Dialysis   Dothan Dialysis   216 GRACELAND DR    
DOTHAN   AL   36305-7346

660

  Affiliated   2614   Birmingham East Dialysis   Birmingham East Dialysis   1105
E PARK DR     BIRMINGHAM   AL   35235-2560

661

  Affiliated   2615   Tuscaloosa Dialysis   Tuscaloosa Dialysis   805 OLD MILL
ST     TUSCALOOSA   AL   35401-7132

662

  Affiliated   2616   Demopolis Dialysis   Demopolis Dialysis   511 S CEDAR AVE
    DEMOPOLIS   AL   36732-2235

663

  Affiliated   2623   Singing River Dialysis   Singing River Dialysis   4907
TELEPHONE RD     PASCAGOULA   MS   39567-1823

664

  Affiliated   2624   Ocean Springs Dialysis   Ocean Springs Dialysis   13150
PONCE DE LEON DR     OCEAN SPRINGS   MS   39564-2460

665

  Affiliated   2625   Lucedale Dialysis   Lucedale Dialysis   652 MANILA ST    
LUCEDALE   MS   39452-5962

666

  Affiliated   2707   Holmdel Dialysis   Holmdel Dialysis   668 N BEERS ST    
HOLMDEL   NJ   07733-1526

667

  Affiliated   2855   Alameda County Dialysis   Alameda County Dialysis   10700
MACARTHUR BLVD   STE 14   OAKLAND   CA   94605-5260

668

  Affiliated   2908   Elizabeth City Dialysis   Elizabeth City Dialysis   1840 W
CITY DR     ELIZABETH CITY   NC   27909-9632

669

  Affiliated   2914   Cookeville Dialysis   Cookeville Dialysis   140 W 7TH ST  
  COOKEVILLE   TN   38501-1726

670

  Affiliated   3001   Inglewood Dialysis   Inglewood Dialysis   125 E ARBOR
VITAE ST     INGLEWOOD   CA   90301-3839

671

  Affiliated   3002   Rome Dialysis   Rome Dialysis   15 JOHN MADDOX DR NW    
ROME   GA   30165-1413

672

  Affiliated   3004   Pomona Dialysis   Pomona Dialysis   2111 N GAREY AVE    
POMONA   CA   91767-2328

673

  Affiliated   3005   Oak Street Dialysis   Oak Street Dialysis (fka Valdosta)  
2704 N OAK ST   BLDG H   VALDOSTA   GA   31602-1723

674

  Affiliated   3006   Channelview Dialysis   Channelview Dialysis   777 SHELDON
RD   STE C   CHANNELVIEW   TX   77530-3509

675

  Affiliated   3007   Sagemont Dialysis   Sagemont Dialysis   10851 SCARSDALE
BLVD   STE 2   HOUSTON   TX   77089-5738

676

  Affiliated   3008   San Jacinto Dialysis   San Jacinto Dialysis   11430 EAST
FWY   STE 33   HOUSTON   TX   77029-1959

677

  Affiliated   3009   Victor Valley Dialysis   Victor Valley Dialysis   16049
KAMANA RD     APPLE VALLEY   CA   92307-1331

678

  Affiliated   3010   Delran Dialysis   Delran Dialysis   8008 ROUTE 130    
DELRAN   NJ   08075-1869

679

  Affiliated   3011   Central Houston Dialysis   Central Houston Dialysis   610
S WAYSIDE DR   UNIT B   HOUSTON   TX   77011-4605

680

  Affiliated   3012   Southern Lane Dialysis   Southern Lane Dialysis   1840
SOUTHERN LN     DECATUR   GA   30033-4033

681

  Affiliated   3013   Northumberland Dialysis   Northumberland Dialysis   103 W
STATE ROUTE 61     MOUNT CARMEL   PA   17851-2539

682

  Affiliated   3014   Pryor Dialysis   Pryor Dialysis   309 E GRAHAM AVE    
PRYOR   OK   74361-2434

683

  Affiliated   3015   Oklahoma City South Dialysis   Oklahoma City South
Dialysis   5730 S MAY AVE     OKLAHOMA CITY   OK   73119-5604

684

  Affiliated   3016   Abington Dialysis   Abington Dialysis   3940A COMMERCE AVE
    WILLOW GROVE   PA   19090-1705

685

  Affiliated   3017   Memphis Central Dialysis   Memphis Central Dialysis   889
LINDEN AVE     MEMPHIS   TN   38126-2412

686

  Affiliated   3018   Memphis East Dialysis   Memphis East Dialysis   50
HUMPHREYS CTR   STE 42   MEMPHIS   TN   38120-2372

687

  Affiliated   3019   Clarksville Dialysis   Clarksville Dialysis   231
HILLCREST DR     CLARKSVILLE   TN   37043-5093

688

  Affiliated   3020   Miami Campus Dialysis   Miami Campus Dialysis   1500 NW
12TH AVE   STE 16   MIAMI   FL   33136-1028

689

  Affiliated   3021   Orlando Dialysis   Orlando Dialysis   116 STURTEVANT ST  
  ORLANDO   FL   32806-2021

690

  Affiliated   3024   Durham Dialysis   Durham Dialysis   601 FAYETTEVILLE ST  
  DURHAM   NC   27701-3910

691

  Affiliated   3025   Candler County Dialysis   Candler County Dialysis   325
CEDAR ST     METTER   GA   30439-4043

692

  Affiliated   3027   Kerrville Dialysis   Kerrville Dialysis   515 GRANADA PL  
  KERRVILLE   TX   78028-5992

693

  Affiliated   3028   Floresville Dialysis   Floresville Dialysis   543 10TH ST
    FLORESVILLE   TX   78114-3107

694

  Affiliated   3029   Pearsall Dialysis   Pearsall Dialysis   1305 N OAK ST    
PEARSALL   TX   78061-3414

695

  Affiliated   3030   Nogales Dialysis   Nogales Dialysis   1231 W TARGET RANGE
RD     NOGALES   AZ   85621-2417

696

  Affiliated   3032   Wilson Dialysis   Wilson Dialysis   1605 MEDICAL PARK DR W
    WILSON   NC   27893-2799

697

  Affiliated   3033   Goldsboro Dialysis   Goldsboro Dialysis   2609 HOSPITAL RD
    GOLDSBORO   NC   27534-9424

 

Page 102 of 136



--------------------------------------------------------------------------------

698

  Affiliated   3034   Roxboro Dialysis   Roxboro Dialysis   718 RIDGE RD    
ROXBORO   NC   27573-4508

699

  Affiliated   3035   Boston Dialysis   Boston Dialysis   660 HARRISON AVE    
BOSTON   MA   02118-2304

700

  Affiliated   3037   Jesup Dialysis   Jesup Dialysis   301 PEACHTREE ST    
JESUP   GA   31545-0245

701

  Affiliated   3038   Sheffield Dialysis   Sheffield Dialysis   1120 S JACKSON
HWY   ST 17   SHEFFIELD   AL   35660-5777

702

  Affiliated   3039   Berkeley Dialysis   Berkeley Dialysis   2920 TELEGRAPH AVE
    BERKELEY   CA   94705-2031

703

  Affiliated   3040   Douglas Dialysis   Douglas Dialysis   190 WESTSIDE DR  
STE A   DOUGLAS   GA   31533-3534

704

  Affiliated   3041   Hopkinsville Dialysis   Hopkinsville Dialysis   1914 S
VIRGINIA ST     HOPKINSVILLE   KY   42240-3610

705

  Affiliated   3042   Roxborough Dialysis   Roxborough Dialysis   5003 UMBRIA ST
    PHILADELPHIA   PA   19128-4301

706

  Affiliated   3043   New Haven Dialysis   New Haven Dialysis   100 CHURCH ST S
  STE C   NEW HAVEN   CT   06519-1703

707

  Affiliated   3044   Ocoee Dialysis   Ocoee Dialysis   11140 W COLONIAL DR  
STE 5   OCOEE   FL   34761-3300

708

  Affiliated   3045   Waverly Dialysis   Waverly Dialysis   407 E BALTIMORE PIKE
    MORTON   PA   19070-1042

709

  Affiliated   3046   Sells Dialysis   Sells Dialysis   PO BOX 3030   HWY 86
MILEPOST 113   SELLS   AZ   85634-3030

710

  Affiliated   3047   Sierra Vista Dialysis   Sierra Vista Dialysis   629 N
HIGHWAY 90   STE 6   SIERRA VISTA   AZ   85635-2257

711

  Affiliated   3048   Callaghan Road Dialysis   San Antonio West Dialysis (fka
Callaghan Road)   4530 CALLAGHAN RD     SAN ANTONIO   TX   78228

712

  Affiliated   3049   Houston Dialysis   Houston Dialysis   7543 SOUTH FWY    
HOUSTON   TX   77021-5928

713

  Affiliated   3050   South Yuma Dialysis   South Yuma Dialysis   7179 E 31ST
PLACE     YUMA   AZ   85365-8392

714

  Affiliated   3052   Cherry Hill Dialysis   Cherry Hill Dialysis   1030 KINGS
HWY N   STE 1   CHERRY HILL   NJ   08034-1907

715

  Affiliated   3055   Escondido Dialysis   Escondido Dialysis   203 E 2ND AVE  
  ESCONDIDO   CA   92025-4212

716

  Affiliated   3056   Brookline Dialysis   Brookline Dialysis   322 WASHINGTON
ST     BROOKLINE   MA   02445-6850

717

  Affiliated   3057   Reliant Dialysis   Reliant Dialysis   1335 LA CONCHA LN  
  HOUSTON   TX   77054-1809

718

  Affiliated   3058   Fullerton Dialysis   Fullerton Dialysis   238 ORANGEFAIR
MALL     FULLERTON   CA   92832-3037

719

  Affiliated   3059   Huntington Beach Dialysis   Huntington Beach Dialysis  
16892 BOLSA CHICA ST   STE 1   HUNTINGTON BEACH   CA   92649-3571

720

  Affiliated   3060   Eastlake Dialysis   Eastlake Dialysis (fka South Dekalb)  
1757 CANDLER RD     DECATUR   GA   30032-3276

721

  Affiliated   3061   Mt. Olive Dialysis   Mt. Olive Dialysis   105 MICHAEL
MARTIN RD     MOUNT OLIVE   NC   28365-1112

722

  Affiliated   3062   Southwest San Antonio Dialysis   Southwest San Antonio
Dialysis   1620 SOMERSET RD     SAN ANTONIO   TX   78211-3021

723

  Affiliated   3064   North Loop East Dialysis   North Loop East Dialysis   7139
NORTH LOOP E     HOUSTON   TX   77028-5903

724

  Affiliated   3065   Katy Cinco Ranch Dialysis   Katy Cinco Ranch Dialysis  
1265 ROCK CANYON DR     KATY   TX   77450-3831

725

  Affiliated   3067   Palm Springs Dialysis   Palm Springs Dialysis   1061 N
INDIAN CANYON DR     PALM SPRINGS   CA   92262-4854

726

  Affiliated   3069   Muskegon Dialysis   Muskegon Dialysis   1277 MERCY DR    
MUSKEGON   MI   49444-4605

727

  Affiliated   3070   Loomis Road Dialysis   Loomis Road Dialysis   4120 W
LOOMIS RD     GREENFIELD   WI   53221-2052

728

  Affiliated   3071   Ludington Dialysis   Ludington Dialysis   5 N ATKINSON DR
  STE 11   LUDINGTON   MI   49431-2918

729

  Affiliated   3073   Walterboro Dialysis   Walterboro Dialysis   302 RUBY ST  
  WALTERBORO   SC   29488-2758

730

  Affiliated   3074   K Street   K Street Dialysis (fka GWU N Street Dialysis)  
2131 K ST NW     WASHINGTON   DC   20037-1898

731

  Affiliated   3075   GWU Southeast Dialysis   GWU Southeast Dialysis   3857A
PENNSYLVANIA AVE SE     WASHINGTON   DC   20020-1309

732

  Affiliated   3076   Lakeside Dialysis   Lakeside Dialysis   10401 HOSPITAL DR
  STE G2   CLINTON   MD   20735-3113

733

  Affiliated   3077   Summit Dialysis   Summit Dialysis   1139 SPRUCE DR    
MOUNTAINSIDE   NJ   07092-2221

734

  Affiliated   3078   Aiken Dialysis   Aiken Dialysis   775 MEDICAL PARK DR    
AIKEN   SC   29801-6306

735

  Affiliated   3092   Ozark Dialysis   Ozark Dialysis   214 HOSPITAL AVE    
OZARK   AL   36360-2038

736

  Affiliated   3094   Wylds Road Dialysis   Wylds Road Dialysis (fka Augusta
South)   1815 WYLDS RD     AUGUSTA   GA   30909-4430

737

  Affiliated   3104   Douglasville Dialysis   Douglasville Dialysis   3899
LONGVIEW DR     DOUGLASVILLE   GA   30135-1373

738

  Affiliated   3106   Brunswick Dialysis   Brunswick Dialysis   53 SCRANTON
CONNECTOR     BRUNSWICK   GA   31525-1862

739

  Affiliated   3109   Benicia Dialysis   Benicia Dialysis   560 1ST ST   STE 13
BLDG D   BENICIA   CA   94510-3295

740

  Affiliated   3111   Atlanta Dialysis   Atlanta Dialysis   567 NORTH AVE NE  
STE 2   ATLANTA   GA   30308-2719

741

  Affiliated   3115   Rolla Dialysis   Rolla Dialysis   1503 E 10TH ST     ROLLA
  MO   65401-3696

742

  Affiliated   3119   East Atlanta Dialysis   East Atlanta Dialysis   1308
MORELAND AVE SE     ATLANTA   GA   30316-3224

743

  Affiliated   3120   Brunswick South Dialysis   Brunswick South Dialysis   2930
SPRINGDALE RD     BRUNSWICK   GA   31520

744

  Affiliated   3121   Thomaston Dialysis   Thomaston Dialysis   1065 US HIGHWAY
19 NORTH     THOMASTON   GA   30286-2233

745

  Affiliated   3128   Piedmont Dialysis   Piedmont Dialysis   105 COLLIER RD NW
  STE B   ATLANTA   GA   30309-1730

746

  Affiliated   3130   Athens West Dialysis   Athens West Dialysis   2047 PRINCE
AVE   STE A   ATHENS   GA   30606-6033

747

  Affiliated   3131   Florence Dialysis   Florence Dialysis   422 E DR HICKS
BLVD   STE B   FLORENCE   AL   35630-5763

748

  Affiliated   3138   Atwater Dialysis   Atwater Dialysis   1201 COMMERCE AVE  
  ATWATER   CA   95301

749

  Affiliated   3143   North Merced Dialysis   Merced Dialysis   3150 G ST   STE
A   MERCED   CA   95340-1346

750

  Affiliated   3169   Wisconsin Avenue Dialysis   Wisconsin Avenue Dialysis  
3801 W WISCONSIN AVE     MILWAUKEE   WI   53208-3155

751

  Affiliated   3171   River Center Dialysis   River Center Dialysis   117 N
JEFFERSON ST     MILWAUKEE   WI   53202-6160

 

Page 103 of 136



--------------------------------------------------------------------------------

752

  Affiliated   3175   South Fulton Dialysis   South Fulton Dialysis   2685
METROPOLITAN PKWY SW   STE F   ATLANTA   GA   30315-7926

753

  Affiliated   3201   Heartland Dialysis   Heartland Dialysis   925 NE 8TH ST  
  OKLAHOMA CITY   OK   73104-5800

754

  Affiliated   3202   Hospital Hill Dialysis   Hospital Hill Dialysis   2250
HOLMES ST     KANSAS CITY   MO   64108-2639

755

  Affiliated   3203   Tucson South Dialysis   Tucson South Dialysis   3662 S
16TH AVE     TUCSON   AZ   85713-6001

756

  Affiliated   3204   Greene County Dialysis   Greene County Dialysis (AL)   544
US HIGHWAY 43     EUTAW   AL   35462-4017

757

  Affiliated   3205   Fayette Dialysis   Fayette Dialysis   2450 TEMPLE AVE N  
  FAYETTE   AL   35555-1160

758

  Affiliated   3206   Tuscaloosa University Dialysis   Tuscaloosa University
Dialysis   220 15TH STREET     TUSCALOOSA   AL   35401

759

  Affiliated   3207   Goldsboro South Dialysis   Goldsboro South Dialysis   1704
WAYNE MEMORIAL DR     GOLDSBORO   NC   27534-2240

760

  Affiliated   3208   Orlando North Dialysis   Orlando North Dialysis   5135
ADANSON ST   STE 7   ORLANDO   FL   32804-1338

761

  Affiliated   3209   UT Southwestern-Dallas Dialysis   UT Southwestern-Dallas
Dialysis   204 E AIRPORT FREEWAY     IRVING   TX   75062

762

  Affiliated   3210   San Diego South Dialysis   San Diego South Dialysis   995
GATEWAY CENTER WAY   STE 11   SAN DIEGO   CA   92102-4550

763

  Affiliated   3211   Santa Monica Dialysis   Santa Monica Dialysis   1260 15TH
ST   STE 12   SANTA MONICA   CA   90404-1136

764

  Affiliated   3212   Airport Dialysis   Airport Dialysis   4632 W CENTURY BLVD
    INGLEWOOD   CA   90304-1456

765

  Affiliated   3220   Plantation Dialysis   Plantation Dialysis   7061 CYPRESS
RD   STE 13   PLANTATION   FL   33317-2243

766

  Affiliated   3224   Laurens County Dialysis   Laurens County Dialysis   2400
BELLEVUE RD   STE 8   DUBLIN   GA   31021-2856

767

  Affiliated   3225   Ford Factory Square Dialysis   Ford Factory Square
Dialysis   567 NORTH AVE NE   STE 1   ATLANTA   GA   30308-2719

768

  Affiliated   3226   North Fulton Dialysis   North Fulton Dialysis   1250
NORTHMEADOW PKWY   STE 12   ROSWELL   GA   30076-4914

769

  Affiliated   3228   Freehold Dialysis   Freehold Dialysis   300 CRAIG RD    
MANALAPAN   NJ   07726-8742

770

  Affiliated   3229   Neptune Dialysis   Neptune Route 66 Dialysis   3297 STATE
ROUTE 66     NEPTUNE   NJ   07753-2762

771

  Affiliated   3231   East Orange Dialysis   East Orange Dialysis   90
WASHINGTON ST   BSMT   EAST ORANGE   NJ   07017-1050

772

  Affiliated   3234   UT Southwestern-Oakcliff Dialysis   UT
Southwestern-Oakcliff Dialysis   610 WYNNEWOOD DR     DALLAS   TX   75224

773

  Affiliated   3236   Atlanta West Dialysis   Atlanta West Dialysis   2538
MARTIN LUTHER KING JR DR SW     ATLANTA   GA   30311-1779

774

  Affiliated   3237   Columbia University Dialysis Center   Columbia University
Dialysis Center   60 HAVEN AVE     NEW YORK   NY   10032-2604

775

  Affiliated   3238   Northeast Cambridge Dialysis   Northeast Cambridge
Dialysis   799 CONCORD AVE     CAMBRIDGE   MA   02138-1048

776

  Affiliated   3239   New Bedford Dialysis   New Bedford Dialysis   524 UNION ST
    NEW BEDFORD   MA   02740-3546

777

  Affiliated   3242   Weymouth Dialysis   Weymouth Dialysis   330 LIBBEY
INDUSTRIAL PARK   STE 9   WEYMOUTH   MA   02189-3122

778

  Affiliated   3243   Woburn Dialysis   Woburn Dialysis   23 WARREN AVE    
WOBURN   MA   01801-7906

779

  Affiliated   3248   Bryan Dialysis   College Station Dialysis (fka Bryan
Dialysis)   701 UNIVERSITY DR E   STE 41   COLLEGE STATION   TX   77840-1866

780

  Affiliated   3249   Brenham Dialysis   Brenham Dialysis   2815 HIGHWAY 36 SO  
  BRENHAM   TX   77833

781

  Affiliated   3250   Huntsville Dialysis   Huntsville Dialysis   521 IH 45S  
STE 2   HUNTSVILLE   TX   77340-5651

782

  Affiliated   3252   Utica Avenue Dialysis Center   Utica Avenue Dialysis
Center   1305 UTICA AVE     BROOKLYN   NY   11203-5911

783

  Affiliated   3254   New London Dialysis   New London Dialysis   5 SHAWS COVE  
STE 1   NEW LONDON   CT   06320-4974

784

  Affiliated   3258   Baxley Dialysis   Baxley Dialysis   539 FAIR ST     BAXLEY
  GA   31513-0112

785

  Affiliated   3261   Pascua Yaqui Tribe Dialysis   Pascua Yaqui Tribe Dialysis
  7490 S CAMINO DE OESTE     TUCSON   AZ   85746-9308

786

  Affiliated   3262   JHHS North Bond Street Dialysis   JHHS North Bond Street
Dialysis   409 N CAROLINE ST     BALTIMORE   MD   21231-1003

787

  Affiliated   3263   Syosset Kidney Center   Syosset Kidney Center   1 LOCUST
LN     SYOSSET   NY   11791-4834

788

  Affiliated   3264   Freeport Kidney Center   Freeport Kidney Center   267 W
MERRICK RD     FREEPORT   NY   11520-3346

789

  Affiliated   3265   Huntington Station Dialysis Center   HAKC-Huntington   256
BROADWAY     HUNTINGTON STATION   NY   11746-1403

790

  Affiliated   3266   Medford Kidney Center   Medford Kidney Center   1725 N
OCEAN AVE     MEDFORD   NY   11763-2649

791

  Affiliated   3267   Blue Ash Dialysis   Blue Ash Dialysis   10600 MCKINLEY RD
    CINCINNATI   OH   45242-3716

792

  Affiliated   3269   Mt. Auburn Dialysis   Mt. Auburn Dialysis   2109 READING
RD     CINCINNATI   OH   45202-1417

793

  Affiliated   3272   Charlottesville Dialysis   Charlottesville Dialysis   1460
PANTOPS MOUNTAIN PLACE     CHARLOTTESVILLE   VA   22911

794

  Affiliated   3273   Alexandria Dialysis   Alexandria Dialysis   5150 DUKE ST  
  ALEXANDRIA   VA   22304-2906

795

  Affiliated   3275   Sebastian Dialysis   Sebastian Dialysis   1424 US HWY 1  
STE C   SEBASTIAN   FL   32958-1619

796

  Affiliated   3276   Crestview Hills Dialysis   Crestview Hills Dialysis   400
CENTERVIEW BLVD     CRESTVIEW HILLS   KY   41017-3478

797

  Affiliated   3278   Washington Square Dialysis   Washington Square Dialysis  
1112 WASHINGTON SQ     WASHINGTON   MO   63090-5336

798

  Affiliated   3279   Florissant Dialysis   Florissant Dialysis   11687 W
FLORISSANT AVE     FLORISSANT   MO   63033-6711

799

  Affiliated   3282   Ithaca Dialysis Center   Ithaca Dialysis Center   201
DATES DR   STE 26   ITHACA   NY   14850-1345

800

  Affiliated   3289   Fairfield Dialysis   Fairfield Dialysis   1210 HICKS BLVD
    FAIRFIELD   OH   45014-1921

801

  Affiliated   3290   Fairfield Home Training Dialysis   Fairfield Home Training
Dialysis   1210 HICKS BLVD     FAIRFIELD   OH   45014-1921

802

  Affiliated   3291   South Hill Dialysis   South Hill Dialysis   525 ALEXANDRIA
PIKE   STE 12   SOUTHGATE   KY   41071-3243

803

  Affiliated   3292   Silver Spring Dialysis   Silver Spring Dialysis   8412
GEORGIA AVE     SILVER SPRING   MD   20910-4406

804

  Affiliated   3295   Philadelphia PMC Dialysis   Philadelphia PMC Dialysis   51
N 39TH ST     PHILADELPHIA   PA   19104-2640

805

  Affiliated   3298   Tulare Dialysis   Tulare Dialysis   545 E TULARE AVE    
TULARE   CA   93274-4220

 

Page 104 of 136



--------------------------------------------------------------------------------

806

  Affiliated   3300   Visalia Dialysis   Visalia Dialysis   5429 W CYPRESS AVE  
  VISALIA   CA   93277-8341

807

  Affiliated   3310   Falls Road Dialysis   Falls Road Dialysis   10753 FALLS RD
  STE 115   LUTHERVILLE   MD   21093-4572

808

  Affiliated   3312   Malden Dialysis   Wellington Circle Dialysis Center (fka
Malden)   10 CABOT RD   STE 13B   MEDFORD   MA   02155-5173

809

  Affiliated   3313   Salem Northeast Dialysis   Salem Northeast Dialysis (MA)  
10 COLONIAL RD   STE 25   SALEM   MA   01970-2947

810

  Affiliated   3314   Lexington   Lexington Prison Unit (OK)   15151 STATE HWY
39 E   PO BOX 26   LEXINGTON   OK   73051-0260

811

  Affiliated   3315   Macon County Dialysis   Macon County Dialysis   1090 W
MCKINLEY AVE     DECATUR   IL   62526-3208

812

  Affiliated   3316   Effingham Dialysis   Effingham Dialysis   904 MEDICAL PARK
DR   STE 1   EFFINGHAM   IL   62401-2193

813

  Affiliated   3317   Jacksonville Dialysis   Jacksonville Dialysis   1515 W
WALNUT ST     JACKSONVILLE   IL   62650-1150

814

  Affiliated   3318   Litchfield Dialysis   Litchfield Dialysis   915 ST FRANCES
WAY     LITCHFIELD   IL   62056-1775

815

  Affiliated   3319   Mattoon Dialysis   Mattoon Dialysis   6051 DEVELOPMENT DR
    CHARLESTON   IL   61920-9467

816

  Affiliated   3320   Springfield Central Dialysis   Springfield Central
Dialysis   932 N RUTLEDGE ST     SPRINGFIELD   IL   62702-3721

817

  Affiliated   3321   Taylorville Dialysis   Taylorville Dialysis   901 W
SPRESSER ST     TAYLORVILLE   IL   62568-1831

818

  Affiliated   3322   Lincoln Dialysis   Lincoln Dialysis   2100 WEST FIFTH    
LINCOLN   IL   62656-9115

819

  Affiliated   3323   J. B. Zachary Dialysis Center   J. B. Zachary Dialysis
Center   333 CASSELL DR   STE 23   BALTIMORE   MD   21224-6815

820

  Affiliated   3324   Whitesquare Dialysis   Whitesquare Dialysis   1 NASHUA CT
STE E     BALTIMORE   MD   21221

821

  Affiliated   3325   25th Street Dialysis   25th Street Dialysis   920 E 25TH
ST     BALTIMORE   MD   21218-5503

822

  Affiliated   3326   Perth Amboy Dialysis   Perth Amboy Dialysis   530 NEW
BRUNSWICK AVE     PERTH AMBOY   NJ   08861-3654

823

  Affiliated   3327   Old Bridge Dialysis   Old Bridge Dialysis   3 HOSPITAL PLZ
  STE 11   OLD BRIDGE   NJ   08857-3084

824

  Affiliated   3328   Pear Tree Dialysis   Pear Tree Dialysis (fka Ukiah)   126
N ORCHARD AVE     UKIAH   CA   95482-4502

825

  Affiliated   3334   Hubbard Road Dialysis   Hubbard Road Dialysis   1963
HUBBARD RD     MADISON   OH   44057-2105

826

  Affiliated   3335   St. Charles Dialysis   St. Charles Dialysis   2125
BLUESTONE DR     SAINT CHARLES   MO   63303-6704

827

  Affiliated   3336   Bel Air Dialysis   Bel Air Dialysis   2225 OLD EMMORTON RD
  STE 15   BEL AIR   MD   21015-6122

828

  Affiliated   3339   Cedarburg Dialysis   Cedarburg Dialysis   N 54 W 6135 MILL
ST     CEDARBURG   WI   53012-2021

829

  Affiliated   3340   Western Hills Dialysis   Western Hills Dialysis   3267
WESTBOURNE DR     CINCINNATI   OH   45248-5130

830

  Affiliated   3341   Winton Road Dialysis   Winton Road Dialysis   6550 WINTON
RD     CINCINNATI   OH   45224-1327

831

  Affiliated   3342   Stamford Dialysis   Stamford Dialysis   30 COMMERCE RD    
STAMFORD   CT   06902-4550

832

  Affiliated   3343   Boaz Dialysis   Boaz Dialysis   16 CENTRAL HENDERSON RD  
  BOAZ   AL   35957-5922

833

  Affiliated   3344   Guernsey County Dialysis   Guernsey County Dialysis   1300
CLARK ST     CAMBRIDGE   OH   43725-8875

834

  Affiliated   3345   Marietta Dialysis   Marietta Dialysis   1019 PIKE ST    
MARIETTA   OH   45750-3500

835

  Affiliated   3346   Zanesville Dialysis   Zanesville Dialysis   3120 NEWARK RD
    ZANESVILLE   OH   43701-9659

836

  Affiliated   3351   Orlando East Dialysis   Orlando East Dialysis   1160 S
SEMORAN BLVD   STE C   ORLANDO   FL   32807-1461

837

  Affiliated   3352   Norwich Dialysis   Norwich Dialysis   113 SALEM TPKE    
NORWICH   CT   06360-6484

838

  Affiliated   3354   Columbus Dialysis   Columbus Dialysis   3830 OLENTANGY
RIVER RD     COLUMBUS   OH   43214-5404

839

  Affiliated   3362   Pasadena Dialysis   Pasadena Dialysis   8894 FORT
SMALLWOOD RD   STE 12   PASADENA   MD   21122-7608

840

  Affiliated   3369   Baltimore Geriatric & Rehab Dialysis Center   Baltimore
Geriatric & Rehab Dialysis Center   4940 EASTERN AVE   FLOOR 5   BALTIMORE   MD
  21224-2735

841

  Affiliated   3373   Frederick Dialysis   Frederick Dialysis   140 THOMAS
JOHNSON DR   STE 1   FREDERICK   MD   21702-4475

842

  Affiliated   3376   Fayetteville Dialysis   Fayetteville Dialysis   1279
HIGHWAY 54 W   STE 11   FAYETTEVILLE   GA   30214-4551

843

  Affiliated   3377   Birmingham Central Dialysis   Birmingham Central Dialysis
  728 RICHARD ARRINGTON JR BLVD S     BIRMINGHAM   AL   35233-2106

844

  Affiliated   3379   Birmingham North Dialysis   Birmingham North Dialysis  
1917 32ND AVE N     BIRMINGHAM   AL   35207-3333

845

  Affiliated   3380   Bessemer Dialysis   Bessemer Dialysis   901 W LAKE MALL  
  BESSEMER   AL   35020

846

  Affiliated   3382   Ensley Dialysis   Ensley Dialysis   2630 AVENUE E    
BIRMINGHAM   AL   35218-2163

847

  Affiliated   3383   Sylacauga Dialysis   Sylacauga Dialysis   331 JAMES PAYTON
BLVD     SYLACAUGA   AL   35150

848

  Affiliated   3385   Branford Dialysis   Branford Dialysis   249 W MAIN ST    
BRANFORD   CT   06405-4048

849

  Affiliated   3386   Shrewsbury Dialysis   Shrewsbury Dialysis   7435 WATSON RD
  STE 119   SAINT LOUIS   MO   63119-4472

850

  Affiliated   3389   Milford Dialysis   Milford Dialysis   470 BRIDGEPORT AVE  
  MILFORD   CT   06460-4167

851

  Affiliated   3414   Cedartown Dialysis   Cedartown Dialysis   325 WEST AVE    
CEDARTOWN   GA   30125-3439

852

  Affiliated   3416   Brookfield Dialysis   Brookfield Dialysis   19395 W
CAPITOL DR   BLDG C   BROOKFIELD   WI   53045-2736

853

  Affiliated   3417   Henrico County Dialysis   Henrico County Dialysis   5270
CHAMBERLAYNE RD     RICHMOND   VA   23227-2950

854

  Affiliated   3418   St. Louis West Dialysis   St. Louis West Dialysis   400 N
LINDBERGH BLVD     SAINT LOUIS   MO   63141-7814

855

  Affiliated   3420   Springfield Montvale Dialysis   Springfield Montvale
Dialysis   2930 MONTVALE DR   STE A   SPRINGFIELD   IL   62704-5376

856

  Affiliated   3422   South Norwalk Dialysis   South Norwalk Dialysis   31
STEVENS ST     NORWALK   CT   06850-3805

857

  Affiliated   3425   Decatur East Wood Dialysis   Decatur East Wood Dialysis  
794 E WOOD ST     DECATUR   IL   62523-1155

858

  Affiliated   3426   Schaeffer Drive Dialysis   Schaeffer Drive Dialysis  
18100 SCHAEFER HWY     DETROIT   MI   48235-2600

859

  Affiliated   3427   Redford Dialysis   Redford Dialysis   22711 GRAND RIVER
AVE     DETROIT   MI   48219-3113

 

Page 105 of 136



--------------------------------------------------------------------------------

860

  Affiliated   3428   Kresge Dialysis   Kresge Dialysis   4145 CASS AVE    
DETROIT   MI   48201-1707

861

  Affiliated   3429   Motor City Dialysis   Motor City Dialysis   4727 SAINT
ANTOINE ST   STE 11   DETROIT   MI   48201-1461

862

  Affiliated   3431   Whitebridge Dialysis   Whitebridge Dialysis   103 WHITE
BRIDGE PIKE   STE 6   NASHVILLE   TN   37209-4539

863

  Affiliated   3432   Columbia Dialysis   Columbia Dialysis (TN)   1705 GROVE ST
    COLUMBIA   TN   38401-3517

864

  Affiliated   3433   Murfreesboro Dialysis   Murfreesboro Dialysis   1346 DOW
ST     MURFREESBORO   TN   37130-2470

865

  Affiliated   3434   Lawrenceburg Dialysis   Lawrenceburg Dialysis (TN)   2022
N LOCUST AVE     LAWRENCEBURG   TN   38464-2336

866

  Affiliated   3436   Sumner Dialysis   Sumner Dialysis   300 STEAM PLANT RD  
STE 27   GALLATIN   TN   37066-3019

867

  Affiliated   3437   Cumberland Dialysis   Cumberland Dialysis   312 HOSPITAL
DR   STE 5   MADISON   TN   37115-5037

868

  Affiliated   3438   Williamson County Dialysis   Williamson County Dialysis  
3983 CAROTHERS PKWY   STE E-4   FRANKLIN   TN   37067-5936

869

  Affiliated   3441   Cumming Dialysis   Cumming Dialysis   911 MARKET PLACE
BLVD   STE 3   CUMMING   GA   30041-7938

870

  Affiliated   3443   Silverton Dialysis   Silverton Dialysis   6929 SILVERTON
AVE     CINCINNATI   OH   45236-3701

871

  Affiliated   3445   Atlanta South Dialysis   Atlanta South Dialysis   3158
EAST MAIN ST   STE A   EAST POINT   GA   30344-4800

872

  Affiliated   3447   St. Petersburg Dialysis   St. Petersburg Dialysis   1117
ARLINGTON AVE N     ST PETERSBURG   FL   33705-1521

873

  Affiliated   3449   Alton Dialysis   Alton Dialysis   3511 COLLEGE AVE    
ALTON   IL   62002-5009

874

  Affiliated   3451   Edison Dialysis   Edison Dialysis   29 MERIDIAN RD    
EDISON   NJ   08820-2823

875

  Affiliated   3452   Dundalk Dialysis   Dundalk Dialysis   14 COMMERCE ST    
DUNDALK   MD   21222-4307

876

  Affiliated   3454   Columbus East Dialysis   Columbus East Dialysis   299
OUTERBELT ST     COLUMBUS   OH   43213-1529

877

  Affiliated   3455   Dallas East Dialysis   Dallas East Dialysis   3312 N
BUCKNER BLVD   STE 213   DALLAS   TX   75228-5642

878

  Affiliated   3456   San Ysidro Dialysis   San Ysidro Dialysis   1445 30TH ST  
STE A   SAN DIEGO   CA   92154-3496

879

  Affiliated   3457   Olathe Dialysis   Olathe Dialysis   732 W FRONTIER LN    
OLATHE   KS   66061-7202

880

  Affiliated   3459   Orange City Dialysis   Orange City Dialysis   242 TREEMONT
DR   BLDG II   ORANGE CITY   FL   32763-7945

881

  Affiliated   3460   Miami East Dialysis   Miami East Dialysis   1250 NW 7TH ST
  STE 16   MIAMI   FL   33125-3744

882

  Affiliated   3462   Temple Terrace Dialysis   Temple Terrace Dialysis   11306
N 53RD ST     TEMPLE TERRACE   FL   33617-2214

883

  Affiliated   3463   Midlothian Dialysis   Midlothian Dialysis   14281
MIDLOTHIAN TPKE   BLDG B   MIDLOTHIAN   VA   23113-6560

884

  Affiliated   3464   Christian County Dialysis   Christian County Dialysis  
200 BURLEY AVE     HOPKINSVILLE   KY   42240-8725

885

  Affiliated   3465   St. Louis West PD Dialysis   St. Louis West PD Dialysis  
450 N LINDBERGH BLVD   STE 1C   CREVE COEUR   MO   63141-7858

886

  Affiliated   3467   Atlanta Midtown Dialysis   Atlanta Midtown Dialysis PD  
418 DECATUR ST SE   STE A   ATLANTA   GA   30312-1801

887

  Affiliated   3468   Silverton Home Training Dialysis   Silverton Home Training
Dialysis   6929 SILVERTON AVE     CINCINNATI   OH   45236-3701

888

  Affiliated   3472   Philadelphia 42nd Street Dialysis   Philadelphia 42nd
Street Dialysis   4126 WALNUT ST     PHILADELPHIA   PA   19104-3511

889

  Affiliated   3473   Radnor Dialysis   Radnor Dialysis   250 KING OF PRUSSIA RD
    RADNOR   PA   19087-5220

890

  Affiliated   3475   St. Louis Dialysis   St. Louis Dialysis   324 DE BALIVIERE
AVE     SAINT LOUIS   MO   63112-1804

891

  Affiliated   3477   Elkins Park Dialysis   Wyncote Dialysis (fka Elkins Park)
  1000 EASTON RD   STE 25   WYNCOTE   PA   19095-2934

892

  Affiliated   3478   Mainland Dialysis   Mainland Dialysis   2600 GULF FWY    
LA MARQUE   TX   77568-4922

893

  Affiliated   3479   Island Dialysis   Island Dialysis   5920 BROADWAY ST    
GALVESTON   TX   77551-4305

894

  Affiliated   3481   Orlando Home Training Dialysis   Orlando Home Training
Dialysis   116 STURTEVANT ST   STE 2   ORLANDO   FL   32806-2021

895

  Affiliated   3482   Mechanicsville Dialysis   Mechanicsville Dialysis   8191
ATLEE RD     MECHANICSVILLE   VA   23116-1807

896

  Affiliated   3484   San Diego East Dialysis   San Diego East Dialysis   292
EUCLID AVE   STE 1   SAN DIEGO   CA   92114-3629

897

  Affiliated   3485   Russellville Dialysis   Russellville Dialysis   14897
HIGHWAY 43     RUSSELLVILLE   AL   35653-1954

898

  Affiliated   3486   Encinitas Dialysis   Encinitas Dialysis   332 SANTA FE DR
  STE 1   ENCINITAS   CA   92024-5143

899

  Affiliated   3491   Rushville Dialysis   Rushville Dialysis   112 SULLIVAN
DRIVE     RUSHVILLE   IL   62681-1293

900

  Affiliated   3493   Plainfield Dialysis   Plainfield Dialysis   1200 RANDOLPH
RD   MUHLENBURG CAMPUS   PLAINFIELD   NJ   07060-3361

901

  Affiliated   3494   Parkersburg Dialysis   Parkersburg Dialysis   1824 MURDOCH
AVE   STE 44   PARKERSBURG   WV   26101-3230

902

  Affiliated   3497   Tucson South Central Dialysis   Tucson South Central
Dialysis   2024 E IRVINGTON RD   STE 7   TUCSON   AZ   85714-1825

903

  Affiliated   3499   Hazelwood Dialysis   Hazelwood Dialysis   637 DUNN RD    
HAZELWOOD   MO   63042-1755

904

  Affiliated   3503   Durham West Dialysis   Durham West Dialysis   4307 WESTERN
PARK PL     DURHAM   NC   27705-1204

905

  Affiliated   3504   Liberty Dialysis   Liberty Dialysis   2525 GLEN HENDREN DR
    LIBERTY   MO   64068-9625

906

  Affiliated   3506   Chino Dialysis   Chino Dialysis   4445 RIVERSIDE DR    
CHINO   CA   91710-3961

907

  Affiliated   3507   Greenview Dialysis   Greenview Dialysis   18544 W 8 MILE
RD     SOUTHFIELD   MI   48075-4194

908

  Affiliated   3508   Perry Dialysis   Perry Dialysis   118 W MAIN ST     PERRY
  FL   32347-2656

909

  Affiliated   3511   Ashtabula Dialysis   Ashtabula Dialysis   1614 W 19TH ST  
  ASHTABULA   OH   44004-3036

910

  Affiliated   3513   Northland Dialysis   Northland Dialysis   2750 CLAY
EDWARDS DR   STE 1   N KANSAS CITY   MO   64116-3257

911

  Affiliated   3516   Lake St. Louis Dialysis   Lake St. Louis Dialysis   200
BREVCO PLZ   STE 21   LAKE SAINT LOUIS   MO   63367-2950

912

  Affiliated   3517   Wyandotte West Dialysis   Wyandotte West Dialysis   8919
PARALLEL PKWY   STE 121   KANSAS CITY   KS   66112-1655

913

  Affiliated   3518   Huntingdon Valley Dialysis   Temp CLSD-Huntingdon Valley
Dialysis   769 HUNTINGDON PIKE   STE 18   HUNTINGDON VALLEY   PA   19006-8362

 

Page 106 of 136



--------------------------------------------------------------------------------

914

  Affiliated   3519   Glendale Dialysis   Glendale Dialysis   1000 E PALMER AVE
    GLENDALE   CA   91205-3532

915

  Affiliated   3520   Toledo Dialysis   Toledo Dialysis   1614 S BYRNE RD    
TOLEDO   OH   43614-3464

916

  Affiliated   3523   Cameron Dialysis   Cameron Dialysis   1003 W 4TH ST    
CAMERON   MO   64429-1466

917

  Affiliated   3524   Omaha Central Dialysis   Omaha Central Dialysis   144 S
40TH ST     OMAHA   NE   68131-3004

918

  Affiliated   3525   Chillicothe Dialysis   Chillicothe Dialysis   588 E
BUSINESS 36     CHILLICOTHE   MO   64601-3721

919

  Affiliated   4210   Council Bluffs Dialysis   Council Bluffs Dialysis Center  
300 W BROADWAY   STE 15   COUNCIL BLUFFS   IA   51503-9077

920

  Affiliated   3528   DeRidder Dialysis   DeRidder Dialysis   239 E 1ST ST    
DERIDDER   LA   70634-4105

921

  Affiliated   3530   Dodge County Dialysis   Dodge County Dialysis   1949 E
23RD AVE S     FREMONT   NE   68025-2452

922

  Affiliated   3533   Omaha North Dialysis   Omaha North Dialysis   6572 AMES
AVE     OMAHA   NE   68104-1931

923

  Affiliated   3534   Omaha South Dialysis   Omaha South Dialysis   3427 L ST  
STE 16   OMAHA   NE   68107-2577

924

  Affiliated   3535   Lake Charles Southwest Dialysis   Lake Charles Southwest
Dialysis   300 W 18th ST     LAKE CHARLES   LA   70601-7342

925

  Affiliated   3536   St. Joseph Dialysis   St. Joseph Dialysis   5514 CORPORATE
DR   STE 1   SAINT JOSEPH   MO   64507-7752

926

  Affiliated   3537   Sulphur Dialysis   Sulphur Dialysis   944 BEGLIS PKWY    
SULPHUR   LA   70663-5102

927

  Affiliated   3539   Tipton County Dialysis   Tipton County Dialysis   107
TENNESSEE AVE     COVINGTON   TN   38019-3902

928

  Affiliated   3540   Dyersburg Dialysis   Dyersburg Dialysis   1575 PARR AVE  
  DYERSBURG   TN   38024-3151

929

  Affiliated   3544   Effingham North Dialysis   Effingham North Dialysis   301
N PINE ST     SPRINGFIELD   GA   31329-3076

930

  Affiliated   3545   Westminster South Dialysis   Westminster South Dialysis  
14014 MAGNOLIA ST.     WESTMINSTER   CA   92683-4736

931

  Affiliated   3546   Williams Street Dialysis   Williams Street Dialysis   2812
WILLIAMS ST     SAVANNAH   GA   31404-4134

932

  Affiliated   3547   DeRenne Dialysis   DeRenne Dialysis   5303 MONTGOMERY ST  
  SAVANNAH   GA   31405-5138

933

  Affiliated   3548   Abercorn Dialysis   Abercorn Dialysis   11706 MERCY BLVD  
STE 9   SAVANNAH   GA   31419-1751

934

  Affiliated   3551   Fort Myers North Dialysis   Fort Myers North Dialysis  
16101 N CLEVELAND AVE     N FT MYERS   FL   33903-2148

935

  Affiliated   3552   Butler County Dialysis   Butler County Dialysis   3497 S
DIXIE HWY     FRANKLIN   OH   45005-5717

936

  Affiliated   3556   Willingboro   Willingboro Dialysis   230 VAN SCIVER PKWY  
  WILLINGBORO   NJ   08046-1131

937

  Affiliated   3557   McKeesport West Dialysis   McKeesport West Dialysis   101
9TH ST     MCKEESPORT   PA   15132-3953

938

  Affiliated   3559   College Dialysis   College Dialysis   6535 UNIVERSITY AVE
    SAN DIEGO   CA   92115-5810

939

  Affiliated   3560   Montezuma Dialysis   Montezuma Dialysis   114 DEVAUGHN AVE
    MONTEZUMA   GA   31063-1708

940

  Affiliated   3561   Romulus Dialysis   Romulus Dialysis   31470 ECORSE RD    
ROMULUS   MI   48174-1963

941

  Affiliated   3564   Wrightsville Dialysis   Wrightsville Dialysis   2240 W ELM
ST     WRIGHTSVILLE   GA   31096-2016

942

  Affiliated   3565   Tower Dialysis   Tower Dialysis   8635 W 3RD ST   STE 56W
  LOS ANGELES   CA   90048-6110

943

  Affiliated   3566   Columbus Downtown Dialysis   Columbus Downtown Dialysis  
415 E MOUND ST     COLUMBUS   OH   43215-5512

944

  Affiliated   3568   Charlotte East Dialysis   Charlotte East Dialysis   3204 N
SHARON AMITY RD     CHARLOTTE   NC   28205-6541

945

  Affiliated   3569   Carmel Mountain Dialysis   Carmel Mountain Dialysis   9850
CARMEL MOUNTAIN RD     SAN DIEGO   CA   92129-2892

946

  Affiliated   3571   Lenexa Dialysis   Lenexa Dialysis   8630 HALSEY ST    
LENEXA   KS   66215-2880

947

  Affiliated   3577   Nashua Dialysis   Nashua Dialysis   38 TYLER ST   STE 1  
NASHUA   NH   03060-2912

948

  Affiliated   3580   Illini Renal Dialysis   Illini Renal Dialysis   507 E
UNIVERSITY AVE     CHAMPAIGN   IL   61820-3828

949

  Affiliated   3586   Loring Heights Dialysis   Loring Heights Dialysis   1575
NORTHSIDE DR NW   STE 45   ATLANTA   GA   30318-4211

950

  Affiliated   3588   Forest Hills Dialysis   Forest Hills Dialysis   2693
FOREST HILLS RD SW     WILSON   NC   27893-8611

951

  Affiliated   3589   St. Peters Dialysis   St. Peters Dialysis   300 FIRST
EXECUTIVE AVE   STE A   SAINT PETERS   MO   63376-1655

952

  Affiliated   3591   Platte Woods Dialysis   Platte Woods Dialysis   7667 NW
PRAIRIE VIEW RD     KANSAS CITY   MO   64151-1544

953

  Affiliated   3593   Fresno North Dialysis   Fresno Palm Bluffs Dialysis (fka
Fresno North)   770 W PINEDALE AVE     FRESNO   CA   93711-5744

954

  Affiliated   3594   Middlesex County Dialysis   Burlington Regional Dialysis
(fka Middlesex County)   31 MALL RD   STE 1B   BURLINGTON   MA   01803-4138

955

  Affiliated   3596   Clearfield Dialysis   Clearfield Dialysis   1033 TURNPIKE
AVE   STE 1   CLEARFIELD   PA   16830-3061

956

  Affiliated   3597   Papillion Dialysis   Papillion Dialysis   1502 S
WASHINGTON ST   STE 1   PAPILLION   NE   68046-3136

957

  Affiliated   3598   Birmingham Home Training Dialysis   Birmingham Home
Training Dialysis   2101 7TH AVE S     BIRMINGHAM   AL   35233-3105

958

  Affiliated   3603   Bayou Dialysis   Magnolia Dialysis   210 E SPILLMAN ST    
GONZALES   LA   70737-4604

959

  Affiliated   3609   Radford Dialysis   Radford Dialysis   600 E MAIN ST   STE
F   RADFORD   VA   24141-1826

960

  Affiliated   3610   Eufaula Dialysis   Eufaula Dialysis   220 S ORANGE AVE    
EUFAULA   AL   36027-1612

961

  Affiliated   3612   Coshocton Dialysis   Coshocton Dialysis   1404 CHESTNUT ST
EAST     COSHOCTON   OH   43812-1401

962

  Affiliated   3614   Costa Mesa Dialysis   Costa Mesa Dialysis   1590 SCENIC
AVE     COSTA MESA   CA   92626-1400

963

  Affiliated   3615   Little Rock Dialysis   Central Little Rock Dialysis   5800
W 10TH ST   STE 51   LITTLE ROCK   AR   72204-1760

964

  Affiliated   3619   Northport Dialysis   Northport Dialysis   2401 HOSPITAL DR
    NORTHPORT   AL   35476-3392

965

  Affiliated   3632   Pageland Dialysis   Pageland Dialysis   505A S PEARL ST  
  PAGELAND   SC   29728-2222

966

  Affiliated   3633   Bakersfield South Dialysis   White Lane Dialysis (fka
Bakersfield South)   7701 WHITE LN   STE D   BAKERSFIELD   CA   93309-0201

967

  Affiliated   3634   Newaygo County Dialysis   Newaygo County Dialysis   1317 W
MAIN ST     FREMONT   MI   49412-1478

 

Page 107 of 136



--------------------------------------------------------------------------------

968

  Affiliated   3636   Cedar Lane Dialysis   Cedar Lane Dialysis   6334 CEDAR LN
  STE 11   COLUMBIA   MD   21044-3898

969

  Affiliated   3639   Torrington Dialysis   Torrington Dialysis   780 LITCHFIELD
ST   STE 1   TORRINGTON   CT   06790-6268

970

  Affiliated   3642   Janesville Dialysis   Janesville Dialysis   1305 WOODMAN
RD     JANESVILLE   WI   53545-1068

971

  Affiliated   3643   Bloomfield Dialysis   Bloomfield Dialysis   29 GRIFFIN RD
S     BLOOMFIELD   CT   06002-1351

972

  Affiliated   3645   Anthem Village Dialysis   Anthem Village Dialysis   2530
ANTHEM VILLAGE DR     HENDERSON   NV   89052-5548

973

  Affiliated   3646   Glen Burnie Dialysis   Glen Burnie Dialysis   120 LANGLEY
RD N     GLEN BURNIE   MD   21060-6578

974

  Affiliated   3655   Melbourne Dialysis   Melbourne Dialysis   2235 S BABCOCK
ST     MELBOURNE   FL   32901-5305

975

  Affiliated   3656   St. Petersburg South Dialysis   St. Petersburg South
Dialysis   2850 34TH ST S     ST PETERSBURG   FL   33711-3817

976

  Affiliated   3663   Belpre Dialysis   Belpre Dialysis   2906 WASHINGTON BLVD  
  BELPRE   OH   45714-1848

977

  Affiliated   3666   Stockton Home Training Dialysis   Stockton Home Training
Dialysis   545 E CLEVELAND ST   STE A   STOCKTON   CA   95204-5535

978

  Affiliated   3670   Rock Prairie Road Dialysis   Rock Prairie Road Dialysis  
1605 ROCK PRAIRIE RD   STE 11   COLLEGE STATION   TX   77845-8358

979

  Affiliated   3675   Market Street   Market Street Dialysis   3701 MARKET ST  
STE 1   PHILADELPHIA   PA   19104-5503

980

  Affiliated   3677   Northwood   Northwood Dialysis (aka Toledo East)   611
LEMOYNE RD     NORTHWOOD   OH   43619-1811

981

  Affiliated   3701   Tyson's Corner Dialysis   Tyson's Corner Dialysis   8391
OLD COURTHOUSE RD   STE 16   VIENNA   VA   22182-3819

982

  Affiliated   3704   Southern Maryland Dialysis   Southern Maryland Dialysis  
9211 STUART LN   4TH FL   CLINTON   MD   20735-2712

983

  Affiliated   3707   Brentwood Dialysis   Brentwood Dialysis   1231 BRENTWOOD
RD NE     WASHINGTON   DC   20018-1019

984

  Affiliated   3708   Amelia Dialysis   Amelia Dialysis   15151 PATRICK HENRY
HWY     AMELIA COURT HOUSE   VA   23002-4700

985

  Affiliated   3714   Eighth Street Dialysis   Eighth Street Dialysis   300 8TH
ST NE     WASHINGTON   DC   20002-6108

986

  Affiliated   3715   Chester Dialysis   Chester Dialysis   10360 IRONBRIDGE RD
    CHESTER   VA   23831-1425

987

  Affiliated   3716   Howard County Dialysis   Howard County Dialysis   5999
HARPERS FARM RD   STE 11E   COLUMBIA   MD   21044-3023

988

  Affiliated   3717   Catonsville Dialysis   Catonsville Dialysis   1581 SULPHUR
SPRING RD   STE 112   BALTIMORE   MD   21227

989

  Affiliated   3718   Mercy Dialysis   Mercy Dialysis   315 N CALVERT ST   STE 3
  BALTIMORE   MD   21202-3611

990

  Affiliated   3719   Harbor Park Dialysis   Harbor Park Dialysis   111 CHERRY
HILL RD     BALTIMORE   MD   21225-1392

991

  Affiliated   3732   Dabney Dialysis   Three Chopt Dialysis (fka Dabney)   8813
THREE CHOPT RD     RICHMOND   VA   23229

992

  Affiliated   3733   Hioaks Dialysis   Hioaks Dialysis   671 HIOAKS RD   STE A
  RICHMOND   VA   23225-4072

993

  Affiliated   3757   Arlington Dialysis   Arlington Dialysis   4805 1st ST N  
  ARLINGTON   VA   22203

994

  Affiliated   3759   Landover Dialysis   Landover Dialysis   1200 MERCANTILE LN
  STE 15   UPPER MARLBORO   MD   20774-5389

995

  Affiliated   3761   Staunton Dialysis   Staunton Dialysis   29 IDLEWOOD BLVD  
  STAUNTON   VA   24401-9355

996

  Affiliated   3762   Covington Dialysis   Covington Dialysis   2504 VALLEY
RIDGE RD     COVINGTON   VA   24426-6339

997

  Affiliated   3763   Culpeper Dialysis   Culpeper Dialysis   430 SOUTHRIDGE
PARKWAY     CULPEPER   VA   22701-3791

998

  Affiliated   3764   Greenbrier Dialysis   Greenbrier Dialysis   129 SENECA TRL
    LEWISBURG   WV   24901-1564

999

  Affiliated   3765   Harrisonburg Dialysis   Harrisonburg Dialysis   871
CANTRELL AVE   STE 1   HARRISONBURG   VA   22801-4323

1000

  Affiliated   3766   Lexington Dialysis   Lexington Dialysis   756 N LEE HWY  
  LEXINGTON   VA   24450-3724

1001

  Affiliated   3802   Manteca Dialysis   Manteca Dialysis   1156 S MAIN ST    
MANTECA   CA   95337-9505

1002

  Affiliated   3804   Roseburg/Mercy Dialysis   Roseburg/Mercy Dialysis   2599
NW EDENBOWER BLVD     ROSEBURG   OR   97471-6220

1003

  Affiliated   3805   Daly City Dialysis   Daly City Dialysis   1498 SOUTHGATE
AVE   STE 11   DALY CITY   CA   94015-4015

1004

  Affiliated   3806   Vallejo Dialysis   Vallejo Dialysis   121 HOSPITAL DR    
VALLEJO   CA   94589-2562

1005

  Affiliated   3812   Salem Dialysis   Salem Dialysis (OR)   3550 LIBERTY RD S  
STE 1   SALEM   OR   97302-5700

1006

  Affiliated   3817   Fresno Dialysis   Fresno Dialysis   1111 E WARNER AVE    
FRESNO   CA   93710-4030

1007

  Affiliated   3818   Oakland Dialysis   Oakland Dialysis   5354 CLAREMONT AVE  
  OAKLAND   CA   94618-1035

1008

  Affiliated   3820   Bakersfield Dialysis   Bakersfield Brimhall Dialysis (fka
California Ave.)   8501 BRIMHALL RD   BLDG 5   BAKERSFIELD   CA   93311-2252

1009

  Affiliated   3821   Northeast Bakersfield Dialysis   Northeast Dialysis (fka
NE Bakersfield)   3761 MALL VIEW RD     BAKERSFIELD   CA   93306-3048

1010

  Affiliated   3830   San Francisco Dialysis   San Francisco Dialysis   1499
WEBSTER ST     SAN FRANCISCO   CA   94115-3705

1011

  Affiliated   3831   Hanford Dialysis   Hanford Dialysis   402 W 8TH ST    
HANFORD   CA   93230-4536

1012

  Affiliated   3840   San Pablo Dialysis   San Pablo Dialysis   14020 SAN PABLO
AVE     SAN PABLO   CA   94806-3604

1013

  Affiliated   3847   Chinatown Dialysis   Chinatown Dialysis   636 CLAY ST    
SAN FRANCISCO   CA   94111-2502

1014

  Affiliated   3849   El Cerrito Dialysis   El Cerrito Dialysis   10690 SAN
PABLO AVE     EL CERRITO   CA   94530-2620

1015

  Affiliated   3857   Tracy Dialysis   Tracy Dialysis   425 W BEVERLY PL   STE A
  TRACY   CA   95376-3086

1016

  Affiliated   3858   Salem North Dialysis   Salem North Dialysis (OR)   1220
LIBERTY ST NE     SALEM   OR   97301-7330

1017

  Affiliated   3860   Auburn Dialysis   Auburn Dialysis   3126 PROFESSIONAL DR  
STE 1   AUBURN   CA   95603-2411

1018

  Affiliated   3861   Grass Valley Dialysis   Grass Valley Dialysis   360 CROWN
POINT CIRCLE   STE 21   GRASS VALLEY   CA   95945-2543

1019

  Affiliated   3901   Santee Dialysis   Santee Dialysis   228 BRADFORD BLVD    
SANTEE   SC   29142-8677

1020

  Affiliated   3903   Upland Dialysis   Upland Dialysis   600 N 13TH AVE    
UPLAND   CA   91786-4957

1021

  Affiliated   3906   Vance County Dialysis   Vance County Dialysis   854 S
BECKFORD DR     HENDERSON   NC   27536-3487

 

Page 108 of 136



--------------------------------------------------------------------------------

1022

  Affiliated   3907   Edenton Dialysis   Edenton Dialysis   703 LUKE ST    
EDENTON   NC   27932-9694

1023

  Affiliated   3909   Ahoskie Dialysis   Ahoskie Dialysis   129 HERTFORD COUNTY
HIGH RD     AHOSKIE   NC   27910-8131

1024

  Affiliated   3914   Allendale County Dialysis   Allendale County Dialysis  
202 HAMPTON AVE N     FAIRFAX   SC   29827-4510

1025

  Affiliated   3916   North Orangeburg Dialysis   North Orangeburg Dialysis  
124 FIRE TOWER RD     ORANGEBURG   SC   29118-1443

1026

  Affiliated   3917   South Orangeburg Dialysis   South Orangeburg Dialysis  
1080 SUMMERS AVE     ORANGEBURG   SC   29115-4920

1027

  Affiliated   3931   Greenwood Dialysis   Greenwood Dialysis   109 OVERLAND DR
    GREENWOOD   SC   29646-4053

1028

  Affiliated   3933   Union County Dialysis   Union County Dialysis   701 E
ROOSEVELT BLVD   STE 4   MONROE   NC   28112-4107

1029

  Affiliated   3934   South Charlotte Dialysis   South Charlotte Dialysis   6450
BANNINGTON RD     CHARLOTTE   NC   28226-1327

1030

  Affiliated   3935   Lancaster SC Dialysis   Lancaster SC Dialysis   980 N
WOODLAND DR   STE 1   LANCASTER   SC   29720-1964

1031

  Affiliated   3952   Central Bamberg Dialysis   Central Bamberg Dialysis   67
SUNSET DR     BAMBERG   SC   29003-1181

1032

  Affiliated   4001   West Tallahassee Dialysis   West Tallahassee Dialysis  
2645 W TENNESSEE ST     TALLAHASSEE   FL   32304-2547

1033

  Affiliated   4002   Daytona South Dialysis   Daytona South Dialysis   1801 S
NOVA RD   STE 36   SOUTH DAYTONA   FL   32119-1775

1034

  Affiliated   4003   Daytona Beach Dialysis   Daytona Beach Dialysis   578
HEALTH BLVD     DAYTONA BEACH   FL   32114-1492

1035

  Affiliated   4004   West Tampa Dialysis   West Tampa Dialysis   4515 GEORGE RD
  STE 3   TAMPA   FL   33634-7300

1036

  Affiliated   4005   Fontana Dialysis   Fontana Dialysis   17590 FOOTHILL BLVD
    FONTANA   CA   92335-8416

1037

  Affiliated   4007   Fort Myers Dialysis   Fort Myers Dialysis   4220 EXECUTIVE
CIRCLE   STE 38   FORT MYERS   FL   33916-7993

1038

  Affiliated   4009   Lehigh Acres Dialysis   Lehigh Acres Dialysis   2719 4TH
ST W     LEHIGH ACRES   FL   33971-1942

1039

  Affiliated   4010   Los Banos Dialysis   Los Banos Dialysis   222 I ST     LOS
BANOS   CA   93635-4132

1040

  Affiliated   4013   Kissimmee Dialysis   Kissimmee Dialysis   802 N JOHN YOUNG
PKWY     KISSIMMEE   FL   34741-4912

1041

  Affiliated   4014   New Smyrna Beach Dialysis   New Smyrna Beach Dialysis  
110 S ORANGE ST     NEW SMYRNA BEACH   FL   32168-7153

1042

  Affiliated   4017   Lake Wales Dialysis   Lake Wales Dialysis   1125 BRYN MAWR
AVE     LAKE WALES   FL   33853-4333

1043

  Affiliated   4018   Dearborn Dialysis   Dearborn Dialysis   1185 MONROE ST    
DEARBORN   MI   48124-2814

1044

  Affiliated   4020   Greater Miami Dialysis   Greater Miami Dialysis   160 NW
176TH ST   STE 1   MIAMI   FL   33169-5023

1045

  Affiliated   4021   Burbank Dialysis   Burbank Dialysis   1211 N SAN FERNANDO
BLVD     BURBANK   CA   91504-4234

1046

  Affiliated   4024   Lakeland Dialysis   Lakeland Dialysis   515 E BELLA VISTA
ST     LAKELAND   FL   33805-3005

1047

  Affiliated   4025   Burlington North Dialysis   Burlington North Dialysis  
1164 E ROUTE 130     BURLINGTON   NJ   08016-2954

1048

  Affiliated   4026   Delano Dialysis   Delano Dialysis   905 MAIN ST     DELANO
  CA   93215-1729

1049

  Affiliated   4027   Erie Dialysis   Erie Dialysis   350 E BAYFRONT PKWY   STE
A   ERIE   PA   16507-2410

1050

  Affiliated   4028   Homestead Dialysis   Homestead Dialysis   207 W 7TH AVE  
  W HOMESTEAD   PA   15120-1002

1051

  Affiliated   4029   Plant City Dialysis   Plant City Dialysis   1211 W
REYNOLDS ST     PLANT CITY   FL   33563-4321

1052

  Affiliated   4030   Winter Haven Dialysis   Winter Haven Dialysis   1625 UNITY
WAY NW     WINTER HAVEN   FL   33881

1053

  Affiliated   4032   Charlotte Dialysis   Charlotte Dialysis   2321 W MOREHEAD
ST   STE 12   CHARLOTTE   NC   28208-5145

1054

  Affiliated   4034   McKeesport Dialysis   McKeesport Dialysis   2001 LINCOLN
WAY   OAK PARK MALL   MCKEESPORT   PA   15131-2419

1055

  Affiliated   4035   Broward Dialysis   Broward Dialysis   1500 N FEDERAL HWY  
STE 1   FT LAUDERDALE   FL   33304-5600

1056

  Affiliated   4036   Athens Dialysis   Athens Dialysis   15953 ATHENS LIMESTONE
DR     ATHENS   AL   35613-2214

1057

  Affiliated   4038   Bradenton Dialysis   Bradenton Dialysis   3501 CORTEZ RD W
  STE 14   BRADENTON   FL   34210-3104

1058

  Affiliated   4039   Deland Dialysis   Deland Dialysis   350 E NEW YORK AVE    
DELAND   FL   32724-5510

1059

  Affiliated   4040   Boynton/North Delray Dialysis   Boynton/North Delray
Dialysis   2655 W ATLANTIC AVE     DELRAY BEACH   FL   33445-4400

1060

  Affiliated   4041   Lake Worth Dialysis   Lake Worth Dialysis   2459 S
CONGRESS AVE   STE 1   PALM SPRINGS   FL   33406-7616

1061

  Affiliated   4042   Palm Coast Dialysis   Palm Coast Dialysis   13 KINGSWOOD
DR   STE A   PALM COAST   FL   32137-4614

1062

  Affiliated   4043   Fort Myers South Dialysis   Fort Myers South Dialysis  
8570 GRANITE CT     FORT MYERS   FL   33908-4102

1063

  Affiliated   4044   Woodburn Dialysis   Woodburn Dialysis   1840 NEWBERG HWY  
STE 14   WOODBURN   OR   97071-3187

1064

  Affiliated   4045   Four Freedoms   Four Freedoms Dialysis (fka Range Street)
  289 SW RANGE AVE   STE A   MADISON   FL   32340-2351

1065

  Affiliated   4046   West Philadelphia Dialysis   West Philadelphia Dialysis  
7609 LINDBERGH BLVD     PHILADELPHIA   PA   19153-2301

1066

  Affiliated   4048   Tucson West Dialysis   Tucson West Dialysis   1780 W
ANKLAM RD     TUCSON   AZ   85745-2632

1067

  Affiliated   4049   Tucson East Dialysis   Tucson East Dialysis   6420 E
BROADWAY BLVD   STE C3   TUCSON   AZ   85710-3512

1068

  Affiliated   4053   Tallahassee South Dialysis   Tallahassee South Dialysis  
2410 S ADAMS ST     TALLAHASSEE   FL   32301-6325

1069

  Affiliated   4054   Selma Dialysis   Selma Dialysis   2711 CINEMA WAY   STE
111   SELMA   CA   93662-2662

1070

  Affiliated   4055   Hinesville Dialysis   Hinesville Dialysis   522 ELMA G
MILES PKWY     HINESVILLE   GA   31313-4021

1071

  Affiliated   4056   Los Angeles Downtown Dialysis   Los Angeles Downtown
Dialysis   2021 S FLOWER ST     LOS ANGELES   CA   90007-1342

1072

  Affiliated   4057   Anaheim Dialysis   Anaheim Dialysis   1107 W LA PALMA AVE
    ANAHEIM   CA   92801-2804

1073

  Affiliated   4058   Martinsville Dialysis   Martinsville Dialysis   33 BRIDGE
ST S     MARTINSVILLE   VA   24112-6214

1074

  Affiliated   4060   Jefferson Dialysis   Jefferson Dialysis   14 CLAIRTON BLVD
    PITTSBURGH   PA   15236-3911

1075

  Affiliated   4061   Saddleback Dialysis   Saddleback Dialysis   23141 PLAZA
POINTE DR     LAGUNA HILLS   CA   92653-1425

 

Page 109 of 136



--------------------------------------------------------------------------------

1076

  Affiliated   4064   Sun City Center Dialysis   Sun City Center Dialysis   783
CORTARO DR     RUSKIN   FL   33573-6812

1077

  Affiliated   4065   Paris Dialysis   Paris Dialysis   32 STEUBENVILLE PK    
PARIS   PA   15021

1078

  Affiliated   4066   Central Tampa Dialysis   Central Tampa Dialysis   4204 N
MACDILL AVE   SOUTH BLDG   TAMPA   FL   33607-6342

1079

  Affiliated   4068   Zephyrhills Dialysis   Zephyrhills Dialysis   6610 STADIUM
DR     ZEPHYRHILLS   FL   33542-7510

1080

  Affiliated   4069   Bartow Dialysis   Bartow Dialysis   1190 E CHURCH ST    
BARTOW   FL   33830-4117

1081

  Affiliated   4070   Ormond Beach Dialysis   Ormond Beach Dialysis   495 S NOVA
RD   STE 19   ORMOND BEACH   FL   32174-8444

1082

  Affiliated   4071   Lakeland South Dialysis   Lakeland South Dialysis   5050 S
FLORIDA AVE     LAKELAND   FL   33813-2501

1083

  Affiliated   4072   St. Mary’s Dialysis   St. Mary’s Dialysis   2714 OSBORNE
RD     ST MARY’S   GA   31558-4049

1084

  Affiliated   4073   Miami North Dialysis   Miami North Dialysis   860 NE 125TH
ST     NORTH MIAMI   FL   33161-5743

1085

  Affiliated   4074   Naples Dialysis   Naples Dialysis   661 9TH ST N    
NAPLES   FL   34102-8132

1086

  Affiliated   4075   Bonita Springs Dialysis   Bonita Springs Dialysis   9134
BONITA BEACH RD SE     BONITA SPRINGS   FL   34135-4281

1087

  Affiliated   4076   Orlando Southwest Dialysis   Orlando Southwest Dialysis  
6925 LAKE ELLENOR DR   STE 65   ORLANDO   FL   32809-4670

1088

  Affiliated   4088   Quincy Dialysis   Quincy Dialysis   878 STRONG RD    
QUINCY   FL   32351-5243

1089

  Affiliated   4089   Tallahassee Dialysis   Tallahassee Dialysis   1607
PHYSICIANS DR     TALLAHASSEE   FL   32308-4620

1090

  Affiliated   4095   South Beach Dialysis   South Beach Dialysis   4701 N
MERIDIAN AVE     MIAMI BEACH   FL   33140-2910

1091

  Affiliated   4124   Americus Dialysis   Americus Dialysis   227 N LEE ST    
AMERICUS   GA   31709-3525

1092

  Affiliated   4204   Corry Dialysis   Corry Dialysis   300 YORK ST     CORRY  
PA   16407-1420

1093

  Affiliated   4208   Elizabethtown Dialysis   Elizabethtown Dialysis   844 N
HANOVER ST     ELIZABETHTOWN   PA   17022-1303

1094

  Affiliated   4209   Lumberton Dialysis   Lumberton Dialysis   668 MAIN ST    
LUMBERTON   NJ   08048-5016

1095

  Affiliated   4211   Cobbs Creek Dialysis   Cobbs Creek Dialysis   1700 S 60TH
ST     PHILADELPHIA   PA   19142-1404

1096

  Affiliated   4214   Westland Dialysis   Garden West Dialysis (fka Westland)  
5715 N VENOY RD     WESTLAND   MI   48185-2830

1097

  Affiliated   4215   Meadville Dialysis   Meadville Dialysis   19050 PARK
AVENUE PLZ     MEADVILLE   PA   16335-4012

1098

  Affiliated   4217   Bradford Dialysis   Bradford Dialysis   665 E MAIN ST    
BRADFORD   PA   16701-1869

1099

  Affiliated   4219   Southgate Dialysis   Southgate Dialysis   14752 NORTHLINE
RD     SOUTHGATE   MI   48195-2467

1100

  Affiliated   4223   Waynesburg Dialysis   Waynesburg Dialysis   248 ELM DR    
WAYNESBURG   PA   15370-8269

1101

  Affiliated   4224   Selinsgrove Dialysis   Selinsgrove Dialysis   1030 N
SUSQUEHANNA TRAIL     SELINSGROVE   PA   17870-7767

1102

  Affiliated   2153   Arlington Dialysis   Arlington Dialysis   1250 E PIONEER
PKWY   STE 7   ARLINGTON   TX   76010-6423

1103

  Affiliated   2154   Grapevine Dialysis   Grapevine Dialysis   1600 W NORTHWEST
HWY   STE 1   GRAPEVINE   TX   76051-8131

1104

  Affiliated   1740   Willow Dialysis   Willow Dialysis   1675 ALEX DR    
WILMINGTON   OH   45177-2446

1105

  Affiliated   1767   New Braunfels Dialysis   New Braunfels Dialysis   900 LOOP
337     NEW BRAUNFELS   TX   78130-3555

1106

  Affiliated   2080   Chickasha Dialysis   Chickasha Dialysis   228 S 29TH ST  
  CHICKASHA   OK   73018-2502

1107

  Affiliated   2184   Sugarloaf   Sugarloaf Dialysis (fka Lawrenceville)   1705
BELLE MEADE CT   STE 11   LAWRENCEVILLE   GA   30043-5895

1108

  Affiliated   2166   Buford Dialysis   Buford Dialysis   1550 BUFORD HWY   STE
1E   BUFORD   GA   30518-3666

1109

  Affiliated   1749   St. Louis Park PD   St. Louis Park Dialysis Center PD  
3505 LOUISIANA AVE S     ST LOUIS PARK   MN   55426-4121

1110

  Affiliated   1769   Front Royal Dialysis   Front Royal Dialysis   1077D N
SHENANDOAH AVE     FRONT ROYAL   VA   22630-3546

1111

  Affiliated   1770   Winchester Dialysis   Winchester Dialysis   2301 VALOR DR
    WINCHESTER   VA   22601-6111

1112

  Affiliated   2200   New Hope Dialysis   New Hope Dialysis (aka Minneapolis,
Golden Valley)   5640 INTERNATIONAL PKWY     NEW HOPE   MN   55428-3047

1113

  Affiliated   2175   Richfield Dialysis   Richfield Dialysis   6601 LYNDALE AVE
S   STE 15   RICHFIELD   MN   55423-2490

1114

  Affiliated   2162   Fairborne Dialysis   Fairborn Dialysis   3070 PRESIDENTIAL
DR   STE A   FAIRBORN   OH   45324-6273

1115

  Affiliated   1694   Benton Dialysis   Benton Dialysis   1151 ROUTE 14 W    
BENTON   IL   62812-1500

1116

  Affiliated   1695   Centralia Dialysis   Centralia Dialysis   1231 STATE ROUTE
161     CENTRALIA   IL   62801-6739

1117

  Affiliated   1696   Marion Dialysis   Marion Dialysis   324 S 4TH ST    
MARION   IL   62959-1241

1118

  Affiliated   1697   Mount Vernon Dialysis   Mount Vernon Dialysis   1800
JEFFERSON AVE     MOUNT VERNON   IL   62864-4300

1119

  Affiliated   2121   Bayou City Dialysis   Bayou City Dialysis (fka Hanson)  
10655 EASTEX FWY     HOUSTON   TX   77093-4323

1120

  Affiliated   2117   Metarie Dialysis Center   Metairie Dialysis   7100 AIRLINE
DR     METAIRIE   LA   70003-5950

1121

  Affiliated   1784   Stony Creek Dialysis   Stony Creek Dialysis   9115 S
CICERO AVE     OAK LAWN   IL   60453-1895

1122

  Affiliated   1785   Beverly Dialysis   Beverly Dialysis   8109 SOUTH WESTERN
AVE     CHICAGO   IL   60620-5939

1123

  Affiliated   2089   Summit Dialysis   Summit Dialysis Center   3150 POLK ST  
  HOUSTON   TX   77003-4631

1124

  Affiliated   2212   Upper Valley Dialysis   Upper Valley Dialysis (fka West El
Paso)   7933 N MESA ST   STE H   EL PASO   TX   79932-1699

1125

  Affiliated   2134   Dallas County   Perry Dialysis (fka Dallas County)   610
10TH ST   STE L1   PERRY   IA   50220-2221

1126

  Affiliated   1813   Nampa Dialysis Center   Nampa Dialysis   846 PARKCENTRE
WAY     NAMPA   ID   83651-1790

1127

  Affiliated   1814   Table Rock Dialysis   Table Rock Dialysis   5610 W GAGE ST
  STE B   BOISE   ID   83706

1128

  Affiliated   1815   Twin Falls Dialysis   Twin Falls Dialysis   1840 CANYON
CREST DR     TWIN FALLS   ID   83301-3007

1129

  Affiliated   1816   Burley Dialysis Center   Burley Dialysis   741 N OVERLAND
AVE     BURLEY   ID   83318-3440

 

Page 110 of 136



--------------------------------------------------------------------------------

1130

  Affiliated   1817   Gate City Dialysis Center   Gate City Dialysis   2001
BENCH RD     POCATELLO   ID   83201-2033

1131

  Affiliated   1818   Four Rivers Dialysis   Four Rivers Dialysis   515 EAST LN
    ONTARIO   OR   97914-3953

1132

  Affiliated   2231   River Parishes   River Parishes Dialysis (aka La Place)  
2880 W AIRLINE HWY     LA PLACE   LA   70068-2922

1133

  Affiliated   2177   South Lincoln   South Lincoln Dialysis   3401 PLANTATION
DR   STE 14   LINCOLN   NE   68516-4712

1134

  Affiliated   2105   Rochester Hills   Rochester Hills Dialysis (aka Sterling
Heights)   1886 W AUBURN RD   STE 1   ROCHESTER HILLS   MI   48309-3865

1135

  Affiliated   2101   Willowbrook Dialysis   Willowbrook Dialysis   12120 JONES
RD   STE G   HOUSTON   TX   77070-5280

1136

  Affiliated   2195   Springhurst Dialysis   Springhurst Dialysis (aka
Louisville)   10201 CHAMPION FARMS DR     LOUISVILLE   KY   40241-6150

1137

  Affiliated   2012   Magnolia West   Magnolia West Dialysis (aka Riverside II)
  11161 MAGNOLIA AVE     RIVERSIDE   CA   92505-3605

1138

  Affiliated   2206   Garrisonville Dialysis   Garrisonville Dialysis   70 DOC
STONE RD   STE 11   STAFFORD   VA   22556-4628

1139

  Affiliated   2152   Strongsville Dialysis   Strongsville Dialysis   17792
PEARL RD     STRONGSVILLE   OH   44136-6909

1140

  Affiliated   984   Summerlin Dialysis   Summerlin Dialysis Center, LV   653 N
TOWN CENTER DR   STE 7 BLDG 2   LAS VEGAS   NV   89144-0503

1141

  Affiliated   2127   Red Bluff Dialysis   Red Bluff Dialysis Center   2455
SISTER MARY COLUMBA DR     RED BLUFF   CA   96080-4364

1142

  Affiliated   1638   Cobb Dialysis   Cobb Dialysis   3865 MEDICAL PARK DR    
AUSTELL   GA   30106-1109

1143

  Affiliated   1693   Paulding Dialysis   Paulding Dialysis   4019 JOHNS RD    
DALLAS   GA   30132-3420

1144

  Affiliated   1839   Sweetwater Dialysis   Sweetwater Dialysis   7117 S
SWEETWATER RD     LITHIA SPRINGS   GA   30122-2446

1145

  Affiliated   3671   Charlottesville North   Charlottesville North Dialysis  
1800 TIMBERWOOD BLVD   STE C   CHARLOTTESVILLE   VA   22911-7544

1146

  Affiliated   2186   Southern Crescent   Southern Crescent Dialysis Center (fka
Riverdale)   275 UPPER RIVERDALE RD SW   STE B   RIVERDALE   GA   30274-2556

1147

  Affiliated   2169   Meridian Park   Meridian Park Dialysis Center (fka Lake
Oswego)   19255 SW 65TH AVE   STE 1   TUALATIN   OR   97062-9712

1148

  Affiliated   1812   Treasure Valley Dialysis   Treasure Valley Dialysis   3525
E LOUISE ST   STE 155   MERIDIAN   ID   83642-6303

1149

  Affiliated   3637   White Oak   White Oak Dialysis (Chronic)   5520 CHEVIOT RD
  STE B   CINCINNATI   OH   45247-7069

1150

  Affiliated   1786   Ash Tree   Ash Tree Dialysis   2666 N GROVE INDUSTRIAL DR
    FRESNO   CA   93727-1552

1151

  Affiliated   2242   Madera Dialysis   Almond Wood Dialysis (fka Madera)   501
E ALMOND AVE     MADERA   CA   93637-5661

1152

  Affiliated   2209   Carrollton   Carrollton Dialysis   1544 VALWOOD PKWY   STE
114   CARROLLTON   TX   75006-8425

1153

  Affiliated   2202   Edna Dialysis   Edna Dialysis   1008 N WELLS ST     EDNA  
TX   77957-2153

1154

  Affiliated   2208   Bear Creek Dialysis   Bear Creek Dialysis (fka Clay Road)
  4978 HIGHWAY 6 N   STE I   HOUSTON   TX   77084-5282

1155

  Affiliated   1820   Windham Dialysis   Windham Dialysis   375 TUCKIE RD   STE
C   NORTH WINDHAM   CT   06256-1345

1156

  Affiliated   1819   Vernon Dialysis   Vernon Dialysis   460 HARTFORD TPKE STE
C     VERNON ROCKVILLE   CT   6066

1157

  Affiliated   2092   Fountain Dialysis   Fountain Dialysis (aka Security)  
6910 BANDLEY DR     FOUNTAIN   CO   80817-2617

1158

  Affiliated   1846   Grand Junction   Grand Junction Dialysis Center   710
WELLINGTON AVE   STE 2   GRAND JUNCTION   CO   81501-6100

1159

  Affiliated   2183   Fort Mill   Fort Mill Dialysis   1975 CAROLINA PLACE DR  
  FORT MILL   SC   29708-6922

1160

  Affiliated   2215   Mrytle Beach   JV-Myrtle Beach Dialysis   3919 MAYFAIR ST
    MYRTLE BEACH   SC   29577-5773

1161

  Affiliated   2032   Oakwood   Oakwood Dialysis Center   148 HECTOR AVE    
GRETNA   LA   70056-2531

1162

  Affiliated   2168   SP Hillsboro   Hillsboro Dialysis   2500 NW 229TH AVE  
STE 3 BLDG E   HILLSBORO   OR   97124-7516

1163

  Affiliated   2269   Kettering   Kettering Dialysis   5721 BIGGER RD    
KETTERING   OH   45440-2752

1164

  Affiliated   2246   Mansfield   Mansfield Dialysis Center (aka Dallas)   987 N
WALNUT CREEK DR   STE 11   MANSFIELD   TX   76063-8016

1165

  Affiliated   2290   Cottage Grove   Cottage Grove Dialysis   8800 E POINT
DOUGLAS RD S   STE 1   COTTAGE GROVE   MN   55016-4160

1166

  Affiliated   2257   Scott County Dialysis   Scott County Dialysis   7456 S
PARK DR     SAVAGE   MN   55378

1167

  Affiliated   1773   Virginia Beach   Camelot Dialysis Center   1800 CAMELOT DR
  STE 1   VIRGINIA BEACH   VA   23454-2440

1168

  Affiliated   1627   Amelia Island   Amelia Island Dialysis   1525 LIME ST  
STE 12   FERNANDINA BEACH   FL   32034-3015

1169

  Affiliated   2179   Laurel Manor at the Villages   Laurel Manor Dialysis
Center at the Villages   1950 LAUREL MANOR DR   STE 19   LADY LAKE   FL  
32162-5603

1170

  Affiliated   2160   East Deerborn   East Dearborn Dialysis   13200 W WARREN
AVE     DEARBORN   MI   48126-2410

1171

  Affiliated   1661   North Houston   PDI-North Houston   7115 NORTH LOOP E    
HOUSTON   TX   77028-5948

1172

  Affiliated   1663   South Houston   PDI-South Houston   5989 SOUTH LOOP E    
HOUSTON   TX   77033-1017

1173

  Affiliated   1856   Ralph McGill Dialysis Center   Ralph McGill Dialysis   418
DECATUR ST SE     ATLANTA   GA   30312-1801

1174

  Affiliated   2144   Chelsea   Chelsea Dialysis   1620 COMMERCE PARK DR   STE 2
  CHELSEA   MI   48118-2136

1175

  Affiliated   2214   Smokey Mountain   Smoky Mountain Dialysis   1611 ANDREWS
RD     MURPHY   NC   28906-5100

1176

  Affiliated   3680   Miami Gardens   Miami Gardens Dialysis   3363 NW 167TH ST
    MIAMI GARDENS   FL   33056-4254

1177

  Affiliated   2222   Deerbrook   Deerbrook Dialysis   9660 FM 1960 BYPASS RD W
    HUMBLE   TX   77338-4039

1178

  Affiliated   2227   Downtown Dallas   DaVita Downtown Dallas Dialysis Center
(fka Grove)   3515 SWISS AVE   STE A   DALLAS   TX   75204-6223

1179

  Affiliated   2197   Henderson   Siena Henderson Dialysis Center   2865 SIENNA
HEIGHTS DR   STE 141   HENDERSON   NV   89052-4168

1180

  Affiliated   2292   Wyandotte   Wyandotte Central Dialysis   3737 STATE AVE  
  KANSAS CITY   KS   66102-3830

1181

  Affiliated   2235   Westview   Westview Dialysis   3749 COMMERCIAL DR  
LAFAYETTE PLACE SHOPPING CENTER   INDIANAPOLIS   IN   46222-1676

1182

  Affiliated   2286   Garland   Garland Dialysis   776 E CENTERVILLE RD    
GARLAND   TX   75041-4640

1183

  Affiliated   2333   Aberdeen   Aberdeen Dialysis   780 W BEL AIR AVE    
ABERDEEN   MD   21001-2236

 

Page 111 of 136



--------------------------------------------------------------------------------

1184

  Affiliated   2259   Mountain Park   Mountain Park Dialysis   5235 MEMORIAL DR
    STONE MOUNTAIN   GA   30083-3112

1185

  Affiliated   2229   Downtown San Antonio   Downtown San Antonio Dialysis
(Brooklyn St)   615 E QUINCY ST     SAN ANTONIO   TX   78215-1600

1186

  Affiliated   2237   Medlock Bridge   Medlock Bridge Dialysis (aka Duluth)  
10680 MEDLOCK BRIDGE RD   STE 13   DULUTH   GA   30097-8420

1187

  Affiliated   2234   Greene County Dialysis   Greene County Dialysis Center
(NC)   1025 KINGOLD BLVD     SNOW HILL   NC   28580-1616

1188

  Affiliated   2243   West Broadway Dialysis   West Broadway Dialysis   720 W
BROADWAY     LOUISVILLE   KY   40202-2240

1189

  Affiliated   2072   St. Pauls Dialysis   St. Pauls Dialysis (aka Robeson
County)   564 W MCLEAN ST     SAINT PAULS   NC   28384-1421

1190

  Affiliated   2123   Carquinez Dialyis   Carquinez Dialysis (fka SW Vallejo)  
125 CORPORATE PL   STE C   VALLEJO   CA   94590-6968

1191

  Affiliated   2159   DaVita East   DaVita East Dialysis Clinic (fka La Bamba)  
11989 PELLICANO DR     EL PASO   TX   79936-6287

1192

  Affiliated   2187   Natomas   Natomas Dialysis   30 GOLDEN LAND CT   BLDG G  
SACRAMENTO   CA   95834-2420

1193

  Affiliated   2228   Tennesse Valley   Tennessee Valley Dialysis Center (aka
Johnson City)   107 WOODLAWN DR   STE 2   JOHNSON CITY   TN   37604-6287

1194

  Affiliated   2174   Turfway Dialysis   Turfway Dialysis (fka Florence)   11
SPIRAL DR   STE 15   FLORENCE   KY   41042-1394

1195

  Affiliated   2291   Leavenworth   Leavenworth Dialysis   501 OAK ST    
LEAVENWORTH   KS   66048-2646

1196

  Affiliated   2270   Franklin Dialysis   Franklin Dialysis (IN)   1140 W
JEFFERSON ST   STE A   FRANKLIN   IN   46131-2101

1197

  Affiliated   2011   Norco   Norco Dialysis (fka Corona II)   1901 TOWN AND
COUNTRY DR   STE 1   NORCO   CA   92860-3611

1198

  Affiliated   2240   Andover   Andover Dialysis   488 S MAIN ST     ANDOVER  
OH   44003-9602

1199

  Affiliated   1863   Little Rock   Jacksonville Central Dialysis Center   400 T
P WHITE DR     JACKSONVILLE   AR   72076-3287

1200

  Affiliated   1864   North Little Rock Dialysis   North Little Rock Center  
4505 E MCCAIN BLVD     NORTH LITTLE ROCK   AR   72117-2902

1201

  Affiliated   2233   Anadarko   Anadarko Dialysis   412 SE 11TH STREET    
ANADARKO   OK   73005-4442

1202

  Affiliated   2331   Desert Springs   Desert Springs Dialysis   2110 E FLAMINGO
RD   STE 18   LAS VEGAS   NV   89119-5191

1203

  Affiliated   2213   Livingston   Vancouver Dialysis Center   9120 NE VANCOUVER
MALL DR   STE 16   VANCOUVER   WA   98662-9401

1204

  Affiliated   2300   Vancouver   Livingston TN Dialysis   308 OAK ST    
LIVINGSTON   TN   38570-1729

1205

  Affiliated   2225   Fenton Dialysis   Fenton Dialysis   17420 SILVER PKWY    
FENTON   MI   48430-4429

1206

  Affiliated   2332   Cold Spring   Cold Springs Dialysis   430 CROSS ROADS BLVD
    COLD SPRING   KY   41076-2341

1207

  Affiliated   2094   Yucaipa   Yucaipa Dialysis   33487 YUCAIPA BLVD    
YUCAIPA   CA   92399-2064

1208

  Affiliated   1900   Florida Renal Center   Florida Renal Center   3500 NW 7TH
ST     MIAMI   FL   33125-4016

1209

  Affiliated   2140   Harbor UCLA   Long Beach Harbor Dialysis (aka UCLA)   1075
E PACIFIC COAST HWY     LONG BEACH   CA   90806-5089

1210

  Affiliated   2210   Seaton Drive   Seton Drive Dialysis (fka Greensprings II)
  4800 SETON DR     BALTIMORE   MD   21215-3210

1211

  Affiliated   1865   South Valley   South Valley Dialysis   17815 VENTURA BLVD
  STE 1   ENCINO   CA   91316-3600

1212

  Affiliated   2305   West Pensacola   West Pensacola Dialysis   598 N FAIRFIELD
DR   STE 1   PENSACOLA   FL   32506-4320

1213

  Affiliated   2073   Mar Vista   Mar Vista Dialysis Center (UCLA-Santa Monica)
  2020 SANTA MONICA BLVD   STE 1   SANTA MONICA   CA   90404-2139

1214

  Affiliated   2082   Riddle Dialysis   Riddle Dialysis   100 GRANITE DR   STE
16   MEDIA   PA   19063-5134

1215

  Affiliated   2346   Uptown   Minneapolis Uptown Dialysis   3601 LYNDALE AVE S
    MINNEAPOLIS   MN   55409-1103

1216

  Affiliated   1907   Lake Griffith East Dialysis   Lake Griffin East Dialysis  
401 E NORTH BLVD     LEESBURG   FL   34748-5256

1217

  Affiliated   2170   West Linn   West Linn Dialysis   19056 WILLAMETTE DR    
WEST LINN   OR   97068-1715

1218

  Affiliated   2330   Cape Coral South Dialysis   Cape Coral South Dialysis  
3046 DEL PRADO BLVD S   STE 4A   CAPE CORAL   FL   33904-7232

1219

  Affiliated   2241   Ceres   Ceres Dialysis Center   1768 MITCHELL RD   STE 38
  CERES   CA   95307-2156

1220

  Affiliated   1862   Shaker Square   Shaker Square Dialysis   12800 SHAKER BLVD
  STE 1   CLEVELAND   OH   44120-2004

1221

  Affiliated   1906   St. Cloud Dialysis   St. Cloud Dialysis   4750 OLD CANOE
CREEK RD     SAINT CLOUD   FL   34769-1430

1222

  Affiliated   1915   Turlock Dialysis Center   Turlock Dialysis Center   50 W
SYRACUSE AVE     TURLOCK   CA   95380-3143

1223

  Affiliated   2268   Haymarket   Haymarket Dialysis (fka Gainesville)   14664
GAP WAY     GAINESVILLE   VA   20155-1683

1224

  Affiliated   2272   Hackettstown   Hackettstown Dialysis   657 WILLOW GROVE ST
  WEST WING MEDICAL PLAZA STE 22   HACKETTSTOWN   NJ   07840-1713

1225

  Affiliated   2274   Regency   Regency Dialysis Center (fka Jacksonville)  
9535 REGENCY SQUARE BLVD N     JACKSONVILLE   FL   32225-8128

1226

  Affiliated   2149   Williamsburg   Williamsburg Dialysis (fka Yorktown)   500
SENTARA CIR   STE 13   WILLIAMSBURG   VA   23188-5727

1227

  Affiliated   2141   Commerce Township   Commerce Township Dialysis   120 W
COMMERCE RD     COMMERCE TOWNSHIP   MI   48382-3915

1228

  Affiliated   2147   Kankakee   Kankakee County Dialysis   581 WILLIAM R LATHAM
SR DR   STE 14   BOURBONNAIS   IL   60914-2439

1229

  Affiliated   2283   Sandusky   Sandusky Dialysis Center   795 BARDSHAR RD    
SANDUSKY   OH   44870-1505

1230

  Affiliated   2252   Ionia   Ionia Dialysis   2622 HEARTLAND BLVD     IONIA  
MI   48846-8757

1231

  Affiliated   2289   Indian River   Indian River Dialysis Center   2150 45TH ST
  UNIT 12   VERO BEACH   FL   32967-6281

1232

  Affiliated   2360   North Henry   North Henry Dialysis (fka Stockbridge)  
5627 N HENRY BLVD   STE I1   STOCKBRIDGE   GA   30281-3244

1233

  Affiliated   2077   Tacoma Dialysis   Tacoma Dialysis Center   3401 S 19TH ST
    TACOMA   WA   98405-1909

1234

  Affiliated   1908   Hileah Kidney Center I   Hialeah Artificial Kidney Center
  2750 W 68TH ST   STE 27   HIALEAH   FL   33016-5450

1235

  Affiliated   2315   St. Francis   Charter Colony Dialysis Center (fka St.
Francis Dialysis)   2312 COLONY CROSSING PL     MIDLOTHIAN   VA   23112-4280

1236

  Affiliated   2138   Bellflower   Bellflower Dialysis Center (aka Widerhorn)  
15736 WOODRUFF AVE     BELLFLOWER   CA   90706-4018

1237

  Affiliated   2301   Smyrna   Smyrna Dialysis   537 STONECREST PKWY     SMYRNA
  TN   37167-6884

 

Page 112 of 136



--------------------------------------------------------------------------------

1238

  Affiliated   2122   Clearlake   Clearlake Dialysis   14400 OLYMPIC DR    
CLEARLAKE   CA   95422-8809

1239

  Affiliated   1853   Dialysis Center of Erie   Dialysis Center of Erie   1641
SASSAFRAS ST     ERIE   PA   16502-1858

1240

  Affiliated   1854   Warren Dialysis   Warren Dialysis   2 W CRESCENT PARK    
WARREN   PA   16365-2111

1241

  Affiliated   2322   Maysville   Maysville Dialysis   489 TUCKER DR    
MAYSVILLE   KY   41056-9111

1242

  Affiliated   2429   Fridley   East River Road Dialysis (fka Fridley Dialysis
Unit)   5301 E RIVER RD   STE 117   FRIDLEY   MN   55421-3778

1243

  Affiliated   2189   West Sacramento   West Sacramento Dialysis   3450
INDUSTRIAL BLVD   STE 1   WEST SACRAMENTO   CA   95691-5003

1244

  Affiliated   2293   Anderson   Anderson Dialysis Center   7502 STATE RD   STE
116   CINCINNATI   OH   45255

1245

  Affiliated   2383   North County   North St. Louis County Dialysis   13119 NEW
HALLS FERRY RD     FLORISSANT   MO   63033-3228

1246

  Affiliated   2439   Fargo   Fargo Dialysis Center   4474 23RD AVE S   STE M  
FARGO   ND   58104-8795

1247

  Affiliated   2008   Eastchester   Eastchester Road Dialysis Center (Bronx II)
  1515 JARRETT PL     BRONX   NY   10461-2606

1248

  Affiliated   2224   Fallon   Fallon Dialysis   1103 NEW RIVER PKWY     FALLON
  NV   89406-6899

1249

  Affiliated   2279   Clarksville North   Clarksville North Dialysis   3071 CLAY
LEWIS RD     CLARKSVILLE   TN   37040-5141

1250

  Affiliated   2308   Eaton   Eaton Dialysis   105 E WASHINGTON JACKSON RD    
EATON   OH   45320-9789

1251

  Affiliated   2447   Wallace   Wallace Dialysis   5650 S NC 41 HWY     WALLACE
  NC   28466-6094

1252

  Affiliated   2288   Central Kalazmazoo   Kalamazoo Central Dialysis   535 S
BURDICK ST   STE 11   KALAMAZOO   MI   49007-5261

1253

  Affiliated   2287   West Kalamazoo   Kalamazoo West Dialysis   1040 N 10TH ST
    KALAMAZOO   MI   49009-6149

1254

  Affiliated   1921   Bakersfield   Bakersfield Dialysis Center   5143 OFFICE
PARK DR     BAKERSFIELD   CA   93309-0660

1255

  Affiliated   1930   Antelope Valley Dialysis   Antelope Valley Dialysis   1759
W AVENUE J   STE 12   LANCASTER   CA   93534-2703

1256

  Affiliated   1931   Indian Wells Valley Dialysis   Indian Wells Valley
Dialysis   212 S RICHMOND RD     RIDGECREST   CA   93555-4434

1257

  Affiliated   1932   Palmdale Regional Dialysis   Palmdale Regional   1643 E
PALMDALE BLVD     PALMDALE   CA   93550-4847

1258

  Affiliated   2185   South Star / Adamsville   Southstar Adamsville Dialysis
(fka Cascade)   3651 BAKERS FERRY RD SW     ATLANTA   GA   30331-3712

1259

  Affiliated   2314   Union City   Union City Dialysis   6851 SHANNON PKWY   STE
2   UNION CITY   GA   30291-2049

1260

  Affiliated   2345   Waterbury   Waterbury Dialysis Center   150 MATTATUCK
HEIGHTS RD     WATERBURY   CT   06705-3893

1261

  Affiliated   2421   Butler Farm   Butler Farm Dialysis (Hope II)   501 BUTLER
FARM RD     HAMPTON   VA   23666-1777

1262

  Affiliated   2337   Blue Mtn Kidney Center   Blue Mountain Kidney Center (aka
Wild Horse, Pendleton)   72556 COYOTE RD     PENDLETON   OR   97801-1002

1263

  Affiliated   2249   Talladega   Talladega Dialysis   726 BATTLE ST E   STE A  
TALLADEGA   AL   35160-2583

1264

  Affiliated   2281   Athens East   Athens East Dialysis   2026 S MILLEDGE AVE  
STE A2   ATHENS   GA   30605-6480

1265

  Affiliated   2412   Mayland   Mayland Dialysis Center (aka Spruce Pine)   575
ALTAPASS HWY     SPRUCE PINE   NC   28777-3012

1266

  Affiliated   2236   Salem   Salem Dialysis Center (IN)   1201 N JIM DAY RD  
STE 13   SALEM   IN   47167-7219

1267

  Affiliated   2239   Lake Cliff   Lake Cliff Dialysis Center   805 N BECKLEY
AVE     DALLAS   TX   75203-1612

1268

  Affiliated   2363   DVA Mid Cities Dialysis   Mid Cities Dialysis Center   117
E HARWOOD RD     HURST   TX   76054-3043

1269

  Affiliated   2362   Boerne   Boerne Dialysis Center   1369 S MAIN ST   STE 11
  BOERNE   TX   78006-2860

1270

  Affiliated   2318   Columbus West   Columbus West Dialysis   1395 GEORGESVILLE
RD     COLUMBUS   OH   43228-3611

1271

  Affiliated   2306   Point Place   Point Place Dialysis   4747 SUDER AVE   STE
17   TOLEDO   OH   43611-2869

1272

  Affiliated   2350   Delhi Dialysis   Delhi Dialysis   5040 DELHI AVE    
CINCINNATI   OH   45238-5388

1273

  Affiliated   2253   Pataskala   Pataskala Dialysis Center   642 E BROAD ST    
PATASKALA   OH   43062-7627

1274

  Affiliated   2384   Eastland   Eastland Dialysis (fka Independence)   19101 E
VALLEY VIEW PKWY   STE E   INDEPENDENCE   MO   64055-6907

1275

  Affiliated   2254   Wauseon   Wauseon Dialysis Center   721 S SHOOP AVE    
WAUSEON   OH   43567-1729

1276

  Affiliated   2327   Lebanon Dialysis   Lebanon Dialysis Center (Chronic Only)
  918B COLUMBUS AVE     LEBANON   OH   45036-

1277

  Affiliated   2460   Horton   Horton Dialysis   1901 EUCLID AVE     HORTON   KS
  66439-1238

1278

  Affiliated   2280   Lone Peak Dialysis   Lone Peak Dialysis   1175 E 50 S  
STE 111   AMERICAN FORK   UT   84003-2845

1279

  Affiliated   2347   Mena   Mena Dialysis Center   1200 CRESTWOOD CIR     MENA
  AR   71953-5516

1280

  Affiliated   1941   FAYETTEVILLE DIALYSIS   Fayetteville Dialysis   509 E
MILLSAP RD   STE 111   FAYETTEVILLE   AR   72703-4862

1281

  Affiliated   1942   BENTONVILLE DIALYSIS   Bentonville Dialysis   1104 SE 30TH
ST     BENTONVILLE   AR   72712-4290

1282

  Affiliated   1943   SILOAM SPRINGS DIALYSIS   Siloam Springs Dialysis   500 S
MOUNT OLIVE ST   STE 17   SILOAM SPRINGS   AR   72761-3602

1283

  Affiliated   1944   SPRINGDALE DIALYSIS   Springdale Dialysis   708 QUANDT AVE
    SPRINGDALE   AR   72764-5309

1284

  Affiliated   2273   Grosse Pointe   Grosse Pointe Dialysis   18000 E WARREN
AVE   STE 1   DETROIT   MI   48224-1336

1285

  Affiliated   2448   Indy South Dialysis   Indy South Dialysis   972 EMERSON
PKWY   STE E   GREENWOOD   IN   46143-6202

1286

  Affiliated   2358   Greensburg Dialysis   Greensburg Dialysis   1531 N
COMMERCE EAST DR   STE 6   GREENSBURG   IN   47240-3259

1287

  Affiliated   2319   Grove City   Grove City Dialysis   4155 KELNOR DR    
GROVE CITY   OH   43123-2960

1288

  Affiliated   2338   West Beach   West Beach Dialysis Center   16201 PANAMA
CITY BEACH HWY   STE 12   PANAMA CITY BEACH   FL   32413-5301

1289

  Affiliated   2371   Birmingham   Center Point Dialysis (aka Birmingham Center)
  2337 1ST ST NE     CENTER POINT   AL   35215-3619

1290

  Affiliated   2445   Eureka   Eureka Dialysis Center   419 MERAMEC BLVD    
EUREKA   MO   63025-3906

1291

  Affiliated   2313   Tifton   Tifton Dialysis   624 LOVE AVE     TIFTON   GA  
31794-4406

 

Page 113 of 136



--------------------------------------------------------------------------------

1292

  Affiliated   2146   Woodlands   The Woodlands Dialysis   9301 PINECROFT DR  
STE 13   SHENANDOAH   TX   77380-3178

1293

  Affiliated   2266   Exerter   Exeter Dialysis   1116 W VISALIA RD   STE 16  
EXETER   CA   93221-1482

1294

  Affiliated   2396   Wayne County   Wayne County Dialysis (fka Fairfield)   303
NW 11TH ST   STE 1   FAIRFIELD   IL   62837-1203

1295

  Affiliated   2415   Cordele Dialysis   Cordele Dialysis   1013 E 16TH AVE    
CORDELE   GA   31015-1539

1296

  Affiliated   2304   Winter Park   Winter Park Dialysis (aka Orlando)   3727 N
GOLDENROD RD   STE 11   WINTER PARK   FL   32792-8611

1297

  Affiliated   2449   Carmel   Carmel Dialysis   180 E CARMEL DR     CARMEL   IN
  46032-2633

1298

  Affiliated   2298   Corydon   Corydon Dialysis   1937 OLD HWY 135 NW    
CORYDON   IN   47112-2013

1299

  Affiliated   2382   Memphis Southeast   Memphis Southeast Dialysis (aka
Midtown)   1805 MORIAH WOODS BLVD   STE 11   MEMPHIS   TN   38117-7119

1300

  Affiliated   2399   Rim Country   Rim Country Dialysis   809 W LONGHORN RD    
PAYSON   AZ   85541-4280

1301

  Affiliated   2201   Cedar Park   Cedar Park Dialysis (fka North Austin)   1720
E WHITESTONE BLVD     CEDAR PARK   TX   78613-7640

1302

  Affiliated   2368   Ellensburg   Ellensburg Dialysis   2101 W DOLARWAY RD  
STE 1   ELLENSBURG   WA   98926-9310

1303

  Affiliated   2260   Santa Fe Springs   Santa Fe Springs Dialysis   11147
WASHINGTON BLVD     WHITTIER   CA   90606-3007

1304

  Affiliated   1950   Snapfinger Dialysis   Snapfinger Dialysis   5255
SNAPFINGER PARK DR   STE 115   DECATUR   GA   30035-4066

1305

  Affiliated   1951   East Dekalb Dialysis   East DeKalb Dialysis   2801 CANDLER
RD   STE 23   DECATUR   GA   30034-1429

1306

  Affiliated   2258   Meadows East   Meadows East Dialysis   2529 SIX MILE LN  
  LOUISVILLE   KY   40220-2934

1307

  Affiliated   2226   First Colony   First Colony Dialysis (aka Sugarland, Great
Woods)   1447 HIGHWAY 6   STE 14   SUGAR LAND   TX   77478-5094

1308

  Affiliated   1612   Coastal Kidney Center   Coastal Kidney Center   510 N
MACARTHUR AVE     PANAMA CITY   FL   32401-3636

1309

  Affiliated   2211   Clinton Township   Clinton Township Dailysis   15918 19
MILE RD   STE 11   CLINTON TOWNSHIP   MI   48038-1101

1310

  Affiliated   2207   West Brook   Westbrook Dialysis (fka Palm Brook II)  
13907 W CAMINO DEL SOL   STE 13   SUN CITY WEST   AZ   85375-4405

1311

  Affiliated   1954   Johnson County   Johnson County Dialysis   10453 W 84TH
TER     LENEXA   KS   66214-1641

1312

  Affiliated   1956   Wyandotte County   Wyandotte County Dialysis   5001 STATE
AVE     KANSAS CITY   KS   66102-3459

1313

  Affiliated   2479   Maple Grove   Maple Grove Dialysis Unit   15655 GROVE CIR
N     MAPLE GROVE   MN   55369-4489

1314

  Affiliated   4336   East End   East End-Pittsburgh Dialysis (fka Wilkinsburg)
  7714 PENN AVE PARK PLAZA     PITTSBURGH   PA   15221

1315

  Affiliated   2493   Westminster II - North Metro   North Metro Dialysis Center
(aka Denver, Westminster II)   12365 HURON ST   STE 5   WESTMINSTER   CO  
80234-3498

1316

  Affiliated   1960   Vidalia   Vidalia First Street Dialysis   906 E 1ST ST    
VIDALIA   GA   30474-4207

1317

  Affiliated   2357   Highland Park   Highland Park Dialysis   1559 W 7TH ST    
SAINT PAUL   MN   55102-4238

1318

  Affiliated   2367   Centennial Parkway   Centennial Dialysis Center   8775
DEER SPRINGS WAY     LAS VEGAS   NV   89149-0416

1319

  Affiliated   2250   Lord Baltimore   Northwest Dialysis Center (aka Lord
Baltimore, N. Rolling Road II, Owings Mills II)   2245 ROLLING RUN DR   STE 1  
WINDSOR MILL   MD   21244-1858

1320

  Affiliated   3944   North Charlotte   North Charlotte Dialysis   6620 OLD
STATESVILLE RD     CHARLOTTE   NC   28269

1321

  Affiliated   2410   Sun Ray Dialysis   Sun Ray Dialysis Unit (fka East St.
Paul)   1758 OLD HUDSON RD   STE 1   SAINT PAUL   MN   55106-6161

1322

  Affiliated   2425   Vandalia   Vandalia Dialysis   301 MATTES AVE     VANDALIA
  IL   62471-2061

1323

  Affiliated   2428   Westwood Hills   Westwood Hills Dialysis (fka Minneapolis,
Excelsior)   7525 WAYZATA BLVD     SAINT LOUIS PARK   MN   55426-1621

1324

  Affiliated   4305   Amery   Amery Dialysis   970 ELDEN AVE     AMERY   WI  
54001-1448

1325

  Affiliated   2434   Wadsworth   Wadsworth Dialysis   195 WADSWORTH RD   STE 32
  WADSWORTH   OH   44281-9504

1326

  Affiliated   2419   Dublin   Dublin Dialysis   6770 PERIMETER DR     DUBLIN  
OH   43016-8063

1327

  Affiliated   4314   Weber Valley   Weber Valley Dialysis (fka Ogden)   1920 W
250TH N     MARRIOTT-SLATERVILLE   UT   84404-9233

1328

  Affiliated   2343   West Elk Grove   West Elk Grove Dialysis   2208 KAUSEN DR
  STE 1   ELK GROVE   CA   95758-7174

1329

  Affiliated   2355   Bedford Park   Bedford Park Dialysis Center   3119 WEBSTER
AVE   1ST FLR   BRONX   NY   10467-4905

1330

  Affiliated   1747   Cuero Lakeview Dialysis   Cuero Lakeview Dialysis   1105 E
BROADWAY ST     CUERO   TX   77954

1331

  Affiliated   1961   Madisonville Dialysis   Madisonville Dialysis Center   255
E NORTH ST     MADISONVILLE   KY   42431

1332

  Affiliated   2467   Crescent City   Crescent City Dialysis Center   3909
BIENVILLE ST   STE B   NEW ORLEANS   LA   70119-5152

1333

  Affiliated   4318   Callowhill   Callowhill Dialysis Center   313 CALLOWHILL
ST     PHILADELPHIA   PA   19123-4103

1334

  Affiliated   2406   Oak Creek   Oak Creek Dialysis (fka South Milwaukee)  
8201 S HOWELL AVE   STE 6   OAK CREEK   WI   53154-8336

1335

  Affiliated   4395   Leesburg Virginia   Leesburg Virginia Dialysis   224D
CORNWALL ST NW   STE 1   LEESBURG   VA   20176-2700

1336

  Affiliated   2386   Joy of Dixon   Joy of Dixon Dialysis Center   1640 N
LINCOLN ST     DIXON   CA   95620-9255

1337

  Affiliated   2137   Long Beach JV -Bixby Knolls   Bixby Knolls Dialysis (fka
Long Beach)   3744 LONG BEACH BLVD     LONG BEACH   CA   90807-3310

1338

  Affiliated   1790   Alliance Community Dialysis   Alliance Community Dialysis
  270 E STATE ST   STE 11   ALLIANCE   OH   44601-4309

1339

  Affiliated   1791   Belden Community Dialysis   Belden Community Dialysis  
4685 FULTON DR NW     CANTON   OH   44718-2379

1340

  Affiliated   1792   Mercy Canton Dialysis   Mercy Canton Dialysis   1320 MERCY
DR NW     CANTON   OH   44708-2614

1341

  Affiliated   2294   Marrero   Marrero Dialysis   1908 JUTLAND DR     HARVEY  
LA   70058-2359

1342

  Affiliated   2351   Miramar   Miramar Kidney Center   2501 DYKES RD   STE 2  
MIRAMAR   FL   33027-4217

1343

  Affiliated   2418   Chesterton   Chesterton Dialysis   711 PLAZA DR   STE 6  
CHESTERTON   IN   46304-5506

1344

  Affiliated   4368   St. John   St. John Dialysis   10033 WICKER AVE   STE 6  
SAINT JOHN   IN   46373-8777

1345

  Affiliated   2256   Princeton   Princeton Dialysis   2227 SHERMAN DR    
PRINCETON   IN   47670-1062

 

Page 114 of 136



--------------------------------------------------------------------------------

1346   Affiliated   4332   Black Rock   Black Rock Dialysis (aka Faifield)   427
STILLSON RD     FAIRFIELD   CT   06824-3153 1347   Affiliated   2422  
Williamstown   Williamstown Dialysis (fka Dry Ridge)   103 BARNES RD   STE A  
WILLIAMSTOWN   KY   41097-9468 1348   Affiliated   4376   Renaissance  
Renaissance Dialysis   1840 DARBY DR     FLORENCE   AL   35630-2623 1349  
Affiliated   4360   Portage   Portage Dialysis   5823 US HIGHWAY 6     PORTAGE  
IN   46368-4851 1350   Affiliated   2393   Opelika   Opelika Dialysis Center  
2340 PEPPERELL PKWY     OPELIKA   AL   36801-6240 1351   Affiliated   2435  
Urbana   Urbana Dialysis Center   1880 E US HIGHWAY 36     URBANA   OH  
43078-9600 1352   Affiliated   1913   Port Lavaca Dialysis   Port Lavaca
Dialysis   1300 N VIRGINIA ST   STE 12   PORT LAVACA   TX   77979-2512 1353  
Affiliated   2276   Cornerhouse Dialysis   Cornerhouse Dialysis Center (aka
Santa Clara)   2005 NAGLEE AVE     SAN JOSE   CA   95128-4801 1354   Affiliated
  2167   Snellville   Snellville Dialysis   2135 MAIN ST E   STE 13   SNELLVILLE
  GA   30078-6424 1355   Affiliated   4334   Bloomfield   Bloomfield-Pittsburgh
Dialysis   5171 LIBERTY AVE   STE C   PITTSBURGH   PA   15224-2254 1356  
Affiliated   2489   Pennsauken   Pennsauken Dialysis   7024 KAIGHNS AVE    
PENNSAUKEN   NJ   08109-4417 1357   Affiliated   2433   Logan   Logan Dialysis  
12880 GREY ST     LOGAN   OH   43138-9638 1358   Affiliated   2454   Forest Fair
  Forest Fair Dialysis (fka Forest Park)   1145 KEMPER MEADOW DR     CINCINNATI
  OH   45240-4118 1359   Affiliated   4307   Knoxville   Knoxville Central
Dialysis   9141 CROSS PARK DR   STE 12   KNOXVILLE   TN   37923-4557 1360  
Affiliated   4338   Kennestone   Kennestone Dialysis (aka Cobb II)   200 COBB
PKWY N   STE 318 BLDG 3   MARIETTA   GA   30062-3558 1361   Affiliated   4343  
Wiregrass Kidney Center   Wiregrass Kidney Center (fka Ross Circle)   1450 ROSS
CLARK CIR     DOTHAN   AL   36301-4765 1362   Affiliated   2432   Memphis
Downtown   Memphis Downtown Dialysis   2076 UNION AVE     MEMPHIS   TN  
38104-4138 1363   Affiliated   3953   Marshville   Marshville Dialysis Center  
7260 E MARSHVILLE BLVD     MARSHVILLE   NC   28103-1191 1364   Affiliated   4356
  Shamrock   Shamrock Dialysis   1016 CLAXTON DAIRY RD   STE 1A   DUBLIN   GA  
31021-7971 1365   Affiliated   4367   North Colorado Springs   North Colorado
Springs Dialysis   6071 E WOODMEN RD   STE 1   COLORADO SPRINGS   CO  
80923-2610 1366   Affiliated   2466   Oakes   Oakes Dialysis   413 S 7TH ST    
OAKES   ND   58474-1920 1367   Affiliated   1976   Pinnacle Dialysis of Boca
Raton   Pinnacle Dialysis of Boca Raton   2900 N MILITARY TRL   STE 195   BOCA
RATON   FL   33431-6308 1368   Affiliated   1980   Cedar Valley Dialysis   Cedar
Valley Dialysis   1661 W RIDGEWAY AVE     WATERLOO   IA   50701-4541 1369  
Affiliated   1981   West Union Dialysis   West Union Dialysis   405 HIGHWAY 150
N     WEST UNION   IA   52175-1003 1370   Affiliated   2161   Rockside  
Rockside Dialysis (aka Independence, Parma II)   4801 ACORN DR     INDEPENDENCE
  OH   44131-2566 1371   Affiliated   2263   Sunset   Sunset Dialysis Center
(fka Sunrise II)   3071 GOLD CANAL DR     RANCHO CORDOVA   CA   95670-6129 1372
  Affiliated   2442   Yosemite Street   Yosemite Street Dialysis   1650 W
YOSEMITE AVE     MANTECA   CA   95337-5193 1373   Affiliated   2335   Jedburg  
Jedburg Dialysis   2897 W 5TH NORTH ST     SUMMERVILLE   SC   29483-9674 1374  
Affiliated   2441   Parker Dialysis   Parker Dialysis   10371 S PARK GLENN WAY  
STE 18   PARKER   CO   80138-3885 1375   Affiliated   2296   Northgate  
Northgate Dialysis Center (aka San Rafael-Terra)   650 LAS GALLINAS AVE     SAN
RAFAEL   CA   94903-3620 1376   Affiliated   2271   The Nevada Center   The
Nevada Dialysis Center (fka Warm Springs, Green Valley)   1510 W WARM SPRINGS RD
  STE 1   HENDERSON   NV   89014-3586 1377   Affiliated   2091   Aventura  
Aventura Kidney Center   22 SW 11TH ST   FLOOR 2   HALLANDALE BEACH   FL  
33009-7038 1378   Affiliated   2408   US Grant Dialysis   US Grant Dialysis (fka
Georgetown, Brown County)   458 HOME ST     GEORGETOWN   OH   45121-1408 1379  
Affiliated   4400   Arbor Place   Arbor Place Dialysis   9559 HIGHWAY 5   STE 1
  DOUGLASVILLE   GA   30135-1573 1380   Affiliated   4389   South Jacksonville  
Jacksonville South Dialysis Center   14965 OLD SAINT AUGUSTINE RD   UNIT 114  
JACKSONVILLE   FL   32258-9481 1381   Affiliated   2385   Somerville  
Somerville Dialysis   12475 US HIGHWAY 64     SOMERVILLE   TN   38068-6029 1382
  Affiliated   4321   District Heights   District Heights Dialysis (aka
Pennsylvania Ave)   5701 SILVER HILL RD     DISTRICT HEIGHTS   MD   20747-1102
1383   Affiliated   2414   Edwardsville   Edwardsville Dialysis   235 S BUCHANAN
ST     EDWARDSVILLE   IL   62025-2108 1384   Affiliated   2361   Broad St  
South Broad Street Dialysis (aka S. Philadelphia II)   1172 S BROAD ST    
PHILADELPHIA   PA   19146-3142 1385   Affiliated   2342   Las Vegas Pedidatrics
  Las Vegas Pediatrics Dialysis (fka UMC Peds, DaVita Peds)   7271 W SAHARA AVE
  STE 12   LAS VEGAS   NV   89117-2862 1386   Affiliated   1990   Apopka
Dialysis   Apopka Dialysis   640 EXECUTIVE PARK CT     APOPKA   FL   32703-6075
1387   Affiliated   1991   Cassellberry Dialysis   Casselberry Dialysis   4970 S
US HWY 17/92     CASSELBERRY   FL   32707-3888 1388   Affiliated   1992  
Central Orlando Dialysis   Central Orlando Dialysis   2548 N ORANGE BLOSSOM TRL
  STE 4   ORLANDO   FL   32804-4863 1389   Affiliated   1993   Sanford Dialysis
  Sanford Dialysis   1701 W 1ST ST     SANFORD   FL   32771-1605 1390  
Affiliated   1994   Winter Park Hemo Dialysis   Winter Park Hemo Dialysis   4100
METRIC DR   STE 3   WINTER PARK   FL   32792-6832 1391   Affiliated   2173  
Graham   Graham Dialysis Center   10219 196TH ST CT E   STE C   GRAHAM   WA  
98338-7792 1392   Affiliated   2316   Batavia   Batavia Dialysis   4000 GOLDEN
AGE DR     BATAVIA   OH   45103-1913 1393   Affiliated   1967   Klamath Falls  
Klamath Falls Dialysis   2230 N ELDORADO AVE     KLAMATH FALLS   OR   97601-6418
1394   Affiliated   2336   Longs   Longs Dialysis (fka Conway)   90 CLOVERLEAF
DR   STE 36   LONGS   SC   29568-9262 1395   Affiliated   2452   Pooler   Pooler
Dialysis   54 TRADERS WAY     POOLER   GA   31322- 1396   Affiliated   4380  
Ohio Pike Dialysis   Ohio Pike Dialysis (aka Amelia)   1761 STATE ROUTE 125    
AMELIA   OH   45102-2039 1397   Affiliated   2285   Canyon Springs   Canyon
Springs Dialysis (aka Moreno Valley)   22555 ALESSANDRO BLVD     MORENO VALLEY  
CA   92553-8533 1398   Affiliated   4306   Williamson   South Williamson
Dialysis   204 APPALACHIAN PLAZA     SOUTH WILLIAMSON   KY   41503-9404 1399  
Affiliated   4402   Gulf Shores   Gulf Shores Dialysis Center   3947 GULF SHORES
PKWY   UNIT 15   GULF SHORES   AL   36542-2737

 

Page 115 of 136



--------------------------------------------------------------------------------

1400

  Affiliated   2496   Las Vegas Multi-Care Five Star   Five Star Dialysis Center
(fka Las Vegas Multi-Care)   2400 TECH CENTER CT     LAS VEGAS   NV   89128-0804

1401

  Affiliated   4358   North Vernon   North Vernon Dialysis   2340 N STATE HWY 7
    NORTH VERNON   IN   47265-7183

1402

  Affiliated   4316   Olympia   Olympia Dialysis Center   335 COOPER POINT RD NW
  STE 15   OLYMPIA   WA   98502-4436

1403

  Affiliated   4335   Monroeville   Monroeville Dialysis   2690 MONROEVILLE BLVD
    MONROEVILLE   PA   15146-2302

1404

  Affiliated   2317   East Galbraith   East Galbraith Dialysis   3877 E
GALBRAITH RD   BLDG C   CINCINNATI   OH   45236-1500

1405

  Affiliated   2261   San Marcos   San Marcos Dialysis Center   2135 MONTIEL RD
  BLDG B   SAN MARCOS   CA   92069-3511

1406

  Affiliated   4408   Winter Garden   Winter Garden Dialysis   1222 WINTER
GARDEN VINELAND RD   BLDG 3 STE 1   WINTER GARDEN   FL   34787

1407

  Affiliated   1926   Bremer County Dialysis   Relo-Bremer County Dialysis
(5022-Cedar Valley Waverly Dialysis)   220 10th ST SW     WAVERLY   IA  
50677-2930

1408

  Affiliated   1927   Black Hawk Dialysis   Black Hawk Dialysis (Waterloo)  
3421 W 9TH ST     WATERLOO   IA   50702-5401

1409

  Affiliated   2218   Downey Landing   Downey Landing Dialysis Center (aka
Downey-Kaiser)   11611 BELLFLOWER BLVD     DOWNEY   CA   90241-5408

1410

  Affiliated   2427   Tucson Central   Tucson Central Dialysis   2901 E GRANT RD
    TUCSON   AZ   85716-2717

1411

  Affiliated   4377   Hamburg   Hamburg Dialysis (fka Lexington)   1745 ALYSHEBA
WAY     LEXINGTON   KY   40509-9013

1412

  Affiliated   2150   Midtown Norfolk   Midtowne Norfolk Dialysis (aka Ghent II)
  2201 COLONIAL AVE     NORFOLK   VA   23517-1928

1413

  Affiliated   2394   Yonkers II   Yonkers East Dialysis Center   5 ODELL PLZ  
STE 131   YONKERS   NY   10701-1406

1414

  Affiliated   2364   Caldwell   Caldwell Dialysis Center   821 S SMEED PKWY    
CALDWELL   ID   83605-5130

1415

  Affiliated   2278   Hesperia   Hesperia Dialysis Center   14135 MAIN ST   UNIT
51   HESPERIA   CA   92345-8097

1416

  Affiliated   2339   Sealy   Sealy Dialysis   2242 CHAMPIONSHIP DR     SEALY  
TX   77474-8026

1417

  Affiliated   2438   Hearne   Hearne Dialysis Center   106 CEDAR ST     HEARNE
  TX   77859-2523

1418

  Affiliated   1998   Stockton Kidney Center   Stockton Kidney Center   1523 E
MARCH LN   STE 2   STOCKTON   CA   95210-5607

1419

  Affiliated   5525   University of South Florida   USF Dialysis   10770 N 46TH
ST STE A100     TAMPA   FL   33617-3465

1420

  Affiliated   4424   Westborough   Westborough Dialysis Center (fka South San
Francisco, Daly City)   925 EL CAMINO REAL     SOUTH SAN FRANCISCO   CA  
94080-3203

1421

  Affiliated   4359   Rush County   Rush County Dialysis   1400 N CHERRY ST    
RUSHVILLE   IN   46173-1097

1422

  Affiliated   4339   Defuniak Springs   Defuniak Springs Dialysis   1045 US HWY
331 S   DEFUNIAK SHOPPING PLAZA   DEFUNIAK SPRINGS   FL   32435-3375

1423

  Affiliated   2181   Foster city   Foster City Dialysis (fka Belmont)   1261 E
HILLSDALE BLVD   STE 2   FOSTER CITY   CA   94404-1236

1424

  Affiliated   4427   Red Bank   Redbank Village Dialysis (Cincinnati)   3960
RED BANK RD   STE 16   CINCINNATI   OH   45227-3421

1425

  Affiliated   4448   Southport   Southport Dialysis Center   1513 N HOWE ST  
STE 15   SOUTHPORT   NC   28461-2770

1426

  Affiliated   4446   Orlando Park   Orlando Park Dialysis   5397 W COLONIAL DR
  STE 12   ORLANDO   FL   32808-7647

1427

  Affiliated   4431   Harrisburg   Harrisburg Dialysis Center (aka Concord)  
3310 PERRY ST     CONCORD   NC   28027-3901

1428

  Affiliated   2352   Waycross   Satilla River Dialysis   308 CARSWELL AVE    
WAYCROSS   GA   31501-4762

1429

  Affiliated   4455   Timberlake   Timberlake Dialysis (Kansas City)   12110
HOLMES RD     KANSAS CITY   MO   64145-1707

1430

  Affiliated   4447   Dexter   Dexter Dialysis   2010 N OUTER RD     DEXTER   MO
  63841

1431

  Affiliated   4426   Norwood   Norwood Dialysis (Cincinnati)   2300 WALL ST    
CINCINNATI   OH   45212-2781

1432

  Affiliated   4420   Peachtree City   Peachtree City Dialysis   2830 W HWY 54  
BLDG 1 STE J AND K   PEACHTREE CITY   GA   30269-1026

1433

  Affiliated   5516   Rogue Valley   Rogue Valley Dialysis   760 GOLF VIEW DR  
UNIT 1   MEDFORD   OR   97504-9685

1434

  Affiliated   5517   Redwood Dialysis   Redwood Dialysis   201 SW L ST    
GRANTS PASS   OR   97526-2913

1435

  Affiliated   4410   Tucker   Tucker Dialysis   4434 HUGH HOWELL RD     TUCKER
  GA   30084-4905

1436

  Affiliated   4386   Shepherdsville   Shepherdsville Dialysis Center   150
BROOKS WAY   STE 15   BROOKS   KY   40109-6105

1437

  Affiliated   4399   Muscle Shoals   Muscle Shoals Dialysis   712 STATE ST    
MUSCLE SHOALS   AL   35661-2940

1438

  Affiliated   2463   Tel Huron   Tel-Huron Dialysis (fka Waterford)   225
SUMMIT DR     WATERFORD   MI   48328-3364

1439

  Affiliated   2481   Cherry Valley   Cherry Valley Dialysis (aka Newark)   1627
W MAIN ST     NEWARK   OH   43055-1345

1440

  Affiliated   2437   Taylor   Taylor Dialysis   3100 W 2ND ST     TAYLOR   TX  
76574

1441

  Affiliated   4430   Forrest City   Forrest City Dialysis   1501 N WASHINGTON
ST     FORREST CITY   AR   72335-2152

1442

  Affiliated   4309   Kaufman   Kaufman Dialysis   2851 MILLENNIUM DR    
KAUFMAN   TX   75142-8865

1443

  Affiliated   4348   Artesia   Artesia Dialysis   702 N 13TH ST     ARTESIA  
NM   88210-1166

1444

  Affiliated   2381   North Hills   North Hills Dialysis   7927 BOULEVARD 26    
NORTH RICHLAND HILLS   TX   76180-7103

1445

  Affiliated   4428   Millington   Millington Dialysis   8510 WILKINSVILLE RD  
STE 121   MILLINGTON   TN   38053-1537

1446

  Affiliated   5519   Adams County   Adams County Dialysis   436 N 10TH ST    
QUINCY   IL   62301-4152

1447

  Affiliated   5518   Hannibal   Hannibal Dialysis   3140 PALMYRA ROAD    
HANNIBAL   MO   63401-2204

1448

  Affiliated   5520   Pittsfield   Pittsfield Dialysis   640 W WASHINGTON ST    
PITTSFIELD   IL   62363-1350

1449

  Affiliated   4463   Villa of Waterbury   Villa of Waterbury (fka Kissker
Microcenter)   929 WATERBURY FALLS DR     O’FALLON   MO   63368-2202

1450

  Affiliated   2465   Washington DC Nursing Facility   Washington DC Nursing
Facility   2425 25TH ST SE     WASHINGTON   DC   20020-3408

1451

  Affiliated   4325   Moscow   Moscow Dialysis Center   212 RODEO DR   STE 11  
MOSCOW   ID   83843-9798

1452

  Affiliated   2402   Chinook Kidney Center   Chinook Kidney Center (aka
Richland)   1315 AARON DR   BLDG C1   RICHLAND   WA   99352-4678

1453

  Affiliated   4416   River’s Edge   Rivers Edge Dialysis (aka Athens)   1006 E
STATE ST   STE B   ATHENS   OH   45701-2121

 

Page 116 of 136



--------------------------------------------------------------------------------

1454

  Affiliated   5530   North Glendale Dialysis   North Glendale Dialysis   1505
WILSON TER STE 190     GLENDALE   CA   91206-4015

1455

  Affiliated   4373   Everett   Everett Dialysis Center (fka Snohomish 2)   8130
EVERGREEN WAY     EVERETT   WA   98203-6419

1456

  Affiliated   2069   Harbourview   Harbour View Dialysis (aka Churchland,
Suffolk)   1039 CHAMPIONS WAY   BLDG 4   SUFFOLK   VA   23435-3761

1457

  Affiliated   4357   Capelville   Capelville Dialysis Center   7008 E SHELBY DR
    MEMPHIS   TN   38125-3416

1458

  Affiliated   4485   San Leandro   San Leandro Dialysis (Bayfair Mall)   15555
E 14TH   STE 52   SAN LEANDRO   CA   94578-1900

1459

  Affiliated   4317   Mill Creek   Mill Creek Dialysis Center
(Snohomish/Everett)   18001 BOTHELL EVERETT HWY   STE 112   BOTHELL   WA  
98012-1661

1460

  Affiliated   2470   Seaview   Seaview Dialysis Center   101 18TH ST SE    
LONG BEACH   WA   98631

1461

  Affiliated   2461   East Tampa   East Tampa Dialysis (Ybor City)   1701 E 9TH
AVE     YBOR CITY   FL   33605-3801

1462

  Affiliated   5522   Detroit Road Dialysis   Detroit Road Dialysis   7901
DETROIT AVE     CLEVELAND   OH   44102-2828

1463

  Affiliated   5523   St V Quadrangle Dialysis   St V Quadrangle Dialysis   2302
COMMUNITY COLLEGE AVE     CLEVELAND   OH   44115-3117

1464

  Affiliated   5524   Westshore Dialysis   Westshore Dialysis   29000 CENTER
RIDGE RD     WESTLAKE   OH   44145-5293

1465

  Affiliated   2468   Magnolia Dialysis Center Texas   Magnolia Dialysis Center
  17649 FM 1488 RD     MAGNOLIA   TX   77354-5235

1466

  Affiliated   4471   Highland County   Highland County Dialysis (Hillsboro)  
120 ROBERTS LN   STE 4   HILLSBORO   OH   45133-7608

1467

  Affiliated   4313   Rockwall   Rockwall Dialysis   2455 RIDGE RD   STE 11  
ROCKWALL   TX   75087-5530

1468

  Affiliated   4354   Great Northern   Villa of Great Northern (fka North
Olmsted)   22710 FAIRVIEW CENTER DR   STE 1   FAIRVIEW PARK   OH   44126-3607

1469

  Affiliated   2440   Ridgeland   Ridgeland Dialysis   112 WEATHERSBY ST    
RIDGELAND   SC   29936-9514

1470

  Affiliated   2334   Livermore   Livermore Dialysis   3201 DOOLAN RD   STE 175
  LIVERMORE   CA   94551-9605

1471

  Affiliated   2265   Westlake Daly city   Westlake Daly City Dialysis (fka
Colma)   2201 JUNIPERO SERRA BLVD   STE 175   DALY CITY   CA   94014-1908

1472

  Affiliated   4488   12th Street Covington   12th Street Covington Dialysis  
1500 JAMES SIMPSON JR WAY   STE 11   COVINGTON   KY   41011

1473

  Affiliated   4384   Bourbon County   Bourbon County Dialysis (fka Paris)   213
LETTON DR   PARIS TOWNE SQUARE   PARIS   KY   40361-2251

1474

  Affiliated   2499   Calverton   Calverton Dialysis   4780 CORRIDOR PL   STE C
  BELTSVILLE   MD   20705-1165

1475

  Affiliated   2199   Aborn   Aborn Dialysis (fka East San Jose)   3162 S WHITE
RD   STE 1   SAN JOSE   CA   95148-4019

1476

  Affiliated   4438   Clermont   Clermont County Dialysis (Milford,Goshen)  
5901 MONTCLAIR BLVD   STE 1   MILFORD   OH   45150-2547

1477

  Affiliated   4365   Rita Ranch   Rita Ranch Dialysis (aka Tucson East II)  
7355 S HOUGHTON RD   STE 11   TUCSON   AZ   85747-9379

1478

  Affiliated   4333   Wake Forest   Wake Forest Dialysis Center   11001
INGLESIDE PL     RALEIGH   NC   27614-8577

1479

  Affiliated   4472   Colonial Springs   Colonial Springs Dialysis (fka Powder
Springs)   2840 EAST WEST CONNECTOR   STE 35   AUSTELL   GA   30106-6813

1480

  Affiliated   2474   Central Dallas   DaVita Central Dallas Dialysis   9500 N
CENTRAL EXPY     DALLAS   TX   75231-5002

1481

  Affiliated   2188   Sanger   Sanger Sequoia Dialysis   2517 JENSEN AVE   BLDG
B   SANGER   CA   93657-2251

1482

  Affiliated   4421   Conyers   Conyers Dialysis   1501 MILSTEAD RD NE    
CONYERS   GA   30012-3838

1483

  Affiliated   4337   Duncanville   Duncanville Dialysis (Cedar Hill)   270 E
HIGHWAY 67   STE 1   DUNCANVILLE   TX   75137-4428

1484

  Affiliated   4417   Gateway   Gateway Dialysis (Ft.Myers)   5705 LEE BLVD    
LEHIGH ACRES   FL   33971-6342

1485

  Affiliated   4487   Derry   Derry Dialysis   1 ACTION BLVD   STE 2  
LONDONDERRY   NH   03053-3428

1486

  Affiliated   4461   Villa of Wentzville Microcenter   Villa of Wentzville
(Microcenter)   1126 W PEARCE BLVD   STE 116 & 118   WENTZVILLE   MO  
63385-1053

1487

  Affiliated   1925   Buchanan County Dialysis   Buchanan County Dialysis
(Independence)   1600 1ST ST E     INDEPENDENCE   IA   50644-3155

1488

  Affiliated   2450   Hoosier Hills   Hoosier Hills Dialysis   143 S KINGSTON DR
    BLOOMINGTON   IN   47408-6342

1489

  Affiliated   4492   Palm Breeze   Palm Breeze Dialysis (fka North Port)  
14942 TAMIAMI TRL   STE E   NORTH PORT   FL   34287-2705

1490

  Affiliated   4362   Big Oaks   Big Oaks Dialysis   5623 W TOUHY AVE     NILES
  IL   60714-4019

1491

  Affiliated   4407   Pinellas West Shore   Pinellas West Shore Dialysis   3451
66TH ST N   STE A   ST PETERSBURG   FL   33710-1568

1492

  Affiliated   2267   Plano   Plano Dialysis   481 SHILOH RD   STE 1   PLANO  
TX   75074-7231

1493

  Affiliated   4350   Fairview   Villa of Fairview Park (fka Fairview Park
Dialysis)   19050 LORAIN RD     FAIRVIEW PARK   OH   44126-1915

1494

  Affiliated   2380   Ave Marisa   Ave Maria Dialysis (fka Immokalee)   5340
USEPPA DR     AVE MARIA   FL   34142-5051

1495

  Affiliated   5037   Warminster   Franklin Commons Dialysis (fka Warminster)  
720 JOHNSVILLE BLVD   STE 8   WARMINSTER   PA   18974-3546

1496

  Affiliated   2446   Ripley   Ripley Dialysis Center   854 HWY 51 S     RIPLEY
  TN   38063-5536

1497

  Affiliated   5538   St Charles / Riverbend   River Bend Dialysis (St. Charles
Parish)   1057 PAUL MAILLARD RD   ST B135   LULING   LA   70070-4349

1498

  Affiliated   5570   Midwest Springfield   Midwest Springfield Dialysis   2200
N LIMESTONE ST STE 104     SPRINGFIELD   OH   45503-2692

1499

  Affiliated   5571   Midwest Fairborn   Midwest Fairborn Dialysis   1266 N
BROAD ST     FAIRBORN   OH   45324-5549

1500

  Affiliated   5572   Midwest Urbana   Midwest Urbana Dialysis   1430 E US
HIGHWAY 36     URBANA   OH   43078-9112

1501

  Affiliated   5531   Camarillo   Camarillo Dialysis   2438 N PONDEROSA DR STE
C101     CAMARILLO   CA   93010-2465

1502

  Affiliated   5532   Thousand Oaks   Thousand Oaks Dialysis   375 ROLLING OAKS
DR STE 100     THOUSAND OAKS   CA   91361-1024

1503

  Affiliated   5533   Simi Valley   Simi Valley Dialysis   2950 SYCAMORE DR STE
100     SIMI VALLEY   CA   93065-1210

1504

  Affiliated   5534   Santa Paula   Santa Paula Dialysis   253 MARCH ST    
SANTA PAULA   CA   93060-2511

1505

  Affiliated   5548   Ventura   Ventura Dialysis   2705 LOMA VISTA RD STE 101  
  VENTURA   CA   93003-1596

1506

  Affiliated   4468   Villa of St. John   Villa of St John (Crossing
Microcenter-MO)   9030 SAINT CHARLES ROCK RD     SAINT LOUIS   MO   63114-4246

1507

  Affiliated   4372   Whidbey Island   Whidbey Island Dialysis Center   32650
STATE RD 20   BLDG E STE 18   OAK HARBOR   WA   98277-2641

 

Page 117 of 136



--------------------------------------------------------------------------------

1508

  Affiliated   4437   Baytown   Baytown Dialysis   4665 GARTH RD   STE 9  
BAYTOWN   TX   77521-2261

1509

  Affiliated   2475   Highland Ranch   Highland Ranch Dialysis Center   7223
CHURCH ST STE A14     HIGHLAND   CA   92346-6837

1510

  Affiliated   4474   Tiptonville   Tiptonville Dialysis   795 HAMRA ST    
TIPTONVILLE   TN   38079-1663

1511

  Affiliated   1902   Carabello   Carabello Dialysis Center   757 E WASHINGTON
BLVD     LOS ANGELES   CA   90021-3016

1512

  Affiliated   5573   Palmetto   Palmetto Dialysis   317 PROFESSIONAL PARK RD  
  CLINTON   SC   29325-7625

1513

  Affiliated   5574   Greer South   Greer South Dialysis   3254 BRUSHY CREEK RD
    GREER   SC   29650-1000

1514

  Affiliated   5575   Greenville West End   Greenville West End Dialysis   605 S
ACADEMY ST     GREENVILLE   SC   29601-2407

1515

  Affiliated   5576   Fountain Inn   Fountain Inn Dialysis   298 CHAPMAN RD    
FOUNTAIN INN   SC   29644-6129

1516

  Affiliated   5558   Sellersville   Sellersville Dialysis   1112 OLD BETHLEHEM
PIKE     SELLERSVILLE   PA   18960-1423

1517

  Affiliated   5564   Humbolt Ridge   Humboldt Ridge Dialysis   2211 N HUMBOLDT
BLVD     MILWAUKEE   WI   53212-3507

1518

  Affiliated   5565   West Appleton   West Appleton Dialysis   10130 W APPLETON
AVE   STE 5   MILWAUKEE   WI   53225-2579

1519

  Affiliated   5566   Bay Shore   Bay Shore Dialysis   5650 N GREEN BAY AVE  
STE 15   GLENDALE   WI   53209-4449

1520

  Affiliated   5567   South Ridge   South Ridge Dialysis   4848 S 76TH ST   STE
1   GREENFIELD   WI   53220-4361

1521

  Affiliated   5568   Bluemound   Bluemound Dialysis   601 N 99TH ST   STE 1  
MILWAUKEE   WI   53226-4362

1522

  Affiliated   4385   Versailles   Versailles Dialysis   480 LEXINGTON RD    
VERSAILLES   KY   40383-1918

1523

  Affiliated   5035   Magnolia Oaks   Magnolia Oaks Dialysis (aka Hinesville)  
2377 HWY 196 W     HINESVILLE   GA   31313-8036

1524

  Affiliated   4489   Mesa County   Mesa County Dialysis (Grand Junction)   561
25 RD   STE D   GRAND JUNCTION   CO   81505-1303

1525

  Affiliated   297   West Bloomfield   West Bloomfield Dialysis   6010 W MAPLE
RD   STE 215   WEST BLOOMFIELD   MI   48322-4406

1526

  Affiliated   5550   Crystal Springs Dialysis   Crystal Springs Dialysis   720
COG CIRCLE     CRYSTAL LAKE   IL   60014-7301

1527

  Affiliated   5551   Cobblestone Dialysis   Cobblestone Dialysis   934 CENTER
ST   STE A   ELGIN   IL   60120-2125

1528

  Affiliated   5586   Oak Springs Dialysis   Oak Springs Dialysis   764 LOCUST
AVE     WASHINGTON   PA   15301-2756

1529

  Affiliated   5010   Maple Valley Plaza   Maple Valley Plaza Dialysis
(Farmington)   649 MAPLE VALLEY DR     FARMINGTON   MO   63640-1993

1530

  Affiliated   4433   Floyd Curl   Floyd Curl Dialysis (San Antonio)   9238
FLOYD CURL DR   STE 12   SAN ANTONIO   TX   78240-1691

1531

  Affiliated   2387   Mission Valley   Mission Valley Dialysis (aka McAllen)  
1203 ST CLAIRE BLVD 9B     MISSION   TX   78572-6601

1532

  Affiliated   2180   Silver Lake   Silver Lake Dialysis   2723 W TEMPLE ST    
LOS ANGELES   CA   90026-4723

1533

  Affiliated   5578   Lake Park Dialysis   Lake Park Dialysis   1531 E HYDE PARK
BLVD     CHICAGO   IL   60615-3039

1534

  Affiliated   5579   Stoney Island Dialysis   Stony Island Dialysis   8725 S
STONY ISLAND AVE     CHICAGO   IL   60617-2709

1535

  Affiliated   5580   Woodlawn Dialysis   Woodlawn Dialysis   1164 E 55TH ST    
CHICAGO   IL   60615-5115

1536

  Affiliated   4440   Jefferson Ave   Jefferson Avenue Dialysis (aka Village
Parkway, Hampton)   11234 JEFFERSON AVE     NEWPORT NEWS   VA   23601-2207

1537

  Affiliated   4381   Robinson   Robinson Dialysis   1215 N ALLEN ST   STE B  
ROBINSON   IL   62454-1100

1538

  Affiliated   4320   Gateway Plaza   Gateway Plaza Dialysis (aka Willowbrook)  
1580 W ROSECRANS AVE     COMPTON   CA   90222-3700

1539

  Affiliated   4329   Pasadena Foothills   Pasadena Foothills Dialysis (fka
Arcadia)   3722 E COLORADO BLVD     PASADENA   CA   91107-3803

1540

  Affiliated   914   Live Oak Dialysis   Live Oak Dialysis (fka San Antonio)  
6700 RANDOLPH BLVD   STE 11   LIVE OAK   TX   78233-4222

1541

  Affiliated   5031   Frackville   Frackville Dialysis (aka JV_Pottsville)   801
SCHUYLKILL MALL     FRACKVILLE   PA   17931-2524

1542

  Affiliated   5038   Castor   Cottman Kidney Center (Castor, NE Philadelphia)  
7198 CASTOR AVE     PHILADELPHIA   PA   19149-1105

1543

  Affiliated   4351   Villa of North Ridgevelle   Villa of North Ridgeville  
35143 CENTER RIDGE RD     NORTH RIDGEVILLE   OH   44039-3089

1544

  Affiliated   5503   Thorn Run Dialysis   Thorn Run Dialysis   1136 THORN RUN
RD   STE J1   MOON TOWNSHIP   PA   15108

1545

  Affiliated   5504   Allegheny Valley   Allegheny Valley Dialysis   1620
PACIFIC AVE   HEIGHTS PLAZA SHOPPING CENTER   NATRONA HEIGHTS   PA   15065-2101

1546

  Affiliated   5506   Northside   Northside Dialysis (fka Allegheny General)  
320 E NORTH AVE   4TH FL, SOUTH TOWER   PITTSBURGH   PA   15212-4756

1547

  Affiliated   5507   Somerset   Somerset County Dialysis   229 S KIMBERLY AVE  
STE 1   SOMERSET   PA   15501-2022

1548

  Affiliated   4493   Carthage   Carthage Dialysis   165 SAVANNAH GARDENS DR    
CARTHAGE   NC   28327

1549

  Affiliated   2464   Riverwood Dialysis   Riverwood Dialysis (fka Nine Mile,
Tree City & Southfield)   24467 W 10 MILE RD     SOUTHFIELD   MI   48033-2931

1550

  Affiliated   4415   Burton   Burton Dialysis (fka Flint Northeast)   4015
DAVISON RD     BURTON   MI   48509-1401

1551

  Affiliated   4490   Black Canyon   Black Canyon Dialysis (Montrose)   3421 S
RIO GRANDE AVE   UNIT D   MONTROSE   CO   81401-4840

1552

  Affiliated   4394   Memphis Midtown   Memphis Midtown Dialysis   3430 SUMMER
AVE     MEMPHIS   TN   38122-3610

1553

  Affiliated   5539   Stonecrest Dialysis   Stonecrest Dialysis   1302 E STATE
ST     ROCKFORD   IL   61104-2228

1554

  Affiliated   4412   West Plano   West Plano Dialysis   5036 TENNYSON PKWY    
PLANO   TX   75024-3002

1555

  Affiliated   2217   Redwood City   Redwood City Dialysis (fka Palo Alto)  
1000 MARSHALL ST     REDWOOD CITY   CA   94063-2027

1556

  Affiliated   1592   State Fair   State Fair Dialysis   19800 WOODWARD AVE    
DETROIT   MI   48203-5102

1557

  Affiliated   5589   ADC of Ft Lauderdale   Advanced Dialysis Center of Fort
Lauderdale   911 E OAKLAND PARK BLVD     OAKLAND PARK   FL   33334-2725

1558

  Affiliated   5008   Dover   Dover Community Dialysis (New Philadelphia)   899
E IRON AVE     DOVER   OH   44622-2097

1559

  Affiliated   5045   McMinnville   McMinnville Dialysis   200 NE NORTON LN    
MCMINNVILLE   OR   97128-8470

1560

  Affiliated   5007   Sparta   Sparta Dialysis   150 SAM WALTON DR   STE 8  
SPARTA   TN   38583-8818

1561

  Affiliated   4409   Kendall   Kendall Kidney Center (fka Dadeland)   8364
MILLS DR   STE 174   MIAMI   FL   33183-4806

 

Page 118 of 136



--------------------------------------------------------------------------------

1562

  Affiliated   4397   Abbeville   Abbeville Dialysis   904 W GREENWOOD ST    
ABBEVILLE   SC   29620

1563

  Affiliated   2453   Delta View   Delta View Dialysis   1150 E LELAND RD    
PITTSBURG   CA   94565-5319

1564

  Affiliated   5013   Wolf River   Wolf River Dialysis (Germantown)   7990
TRINITY PL   STE 11   CORDOVA   TN   38018-7731

1565

  Affiliated   5601   San Luis Obispo Dialysis   San Luis Obispo Dialysis   1043
MARSH ST     SAN LUIS OBISPO   CA   93401-3629

1566

  Affiliated   5602   Templeton Dialysis   Templeton Dialysis   1310 LAS TABLAS
RD   STE 11   TEMPLETON   CA   93465-9746

1567

  Affiliated   5603   Pismo Beach Dialysis   Pismo Beach Dialysis   320 JAMES
WAY   STE 11   PISMO BEACH   CA   93449-2813

1568

  Affiliated   5583   Lincoln Way Dialysis   Lincoln Way Dialysis   1303 LINCOLN
WAY STE A     WHITE OAK   PA   15131-1603

1569

  Affiliated   5023   Grundy Center   Grundy Center Dialysis   101 E J AVENUE  
  GRUNDY CENTER   IA   50638-2031

1570

  Affiliated   3862   Pickens County   Pickens County Dialysis   289 WILLIAM E
HILL DR.   STE A   CARROLLTON   AL   35447

1571

  Affiliated   5032   Willow Grove   Willow Grove Dialysis (Abington-Maplewood)
  1849 DAVISVILLE RD     WILLOW GROVE   PA   19090-4111

1572

  Affiliated   2255   Amherst   Amherst Dialysis (Lorain County)   3200 COOPER
FOSTER PRK RD W     LORAIN   OH   44053-3654

1573

  Affiliated   2220   South Fort Worth   South Fort Worth Dialysis   6260
SOUTHWEST BLVD     BENBROOK   TX   76109-6906

1574

  Affiliated   5521   Jerseyville Dialysis   Jerseyville Dialysis   917 S STATE
ST     JERSEYVILLE   IL   62052-2344

1575

  Affiliated   5605   Independence County Dialysis   Independence County
Dialysis   1700 HARRISON ST   STE F   BATESVILLE   AR   72501-7315

1576

  Affiliated   5606   Jackson County Dialysis   Jackson County Dialysis   1912
MCLAIN ST   PRATT SQUARE   NEWPORT   AR   72112-3659

1577

  Affiliated   5607   Searcy Dialysis   Searcy Dialysis   3208 LANGLEY DR    
SEARCY   AR   72143-6020

1578

  Affiliated   5608   Springhill Dialysis   Springhill Dialysis   3401
SPRINGHILL DR   STE 19   NORTH LITTLE ROCK   AR   72117-2925

1579

  Affiliated   5609   Pulaski County Dialysis   Pulaski County Dialysis   202
JOHN HARDEN DR     JACKSONVILLE   AR   72076-3775

1580

  Affiliated   5610   Little Rock Midtown Dialysis   Little Rock Midtown
Dialysis   2 LILE CT   STE 12A   LITTLE ROCK   AR   72205-6241

1581

  Affiliated   5611   Saline County Dialysis   Saline County Dialysis   1200 N
MAIN ST   STE 2   BENTON   AR   72015-3341

1582

  Affiliated   5612   Conway Dialysis   Conway Dialysis   2445 CHRISTINA LANE  
  CONWAY   AR   72034

1583

  Affiliated   5614   Valley Baptist Harlingen Dialysis   Valley
Baptist-Harlingen Dialysis   2220 HAINE DR STE 40     HARLINGEN   TX  
78550-8584

1584

  Affiliated   5615   Valley Baptist Raymondville Dialysis   Valley
Baptist-Raymondville Dialysis   894 FM 3168     RAYMONDVILLE   TX   78580-4519

1585

  Affiliated   2455   Hawaiian Gardens   Hawaiian Gardens Dialysis   12191 226TH
ST     HAWAIIAN GARDENS   CA   90716-1510

1586

  Affiliated   2310   Huntington park   Huntington Park Dialysis   5942 RUGBY
AVE     HUNTINGTON PARK   CA   90255-2803

1587

  Affiliated   2462   Poinciana   Poinciana Dialysis   1002 CYPRESS PKWY    
KISSIMMEE   FL   34758-3328

1588

  Affiliated   5005   Southtowns   Southtowns Dialysis (Hamburg)   4910 CAMP RD
  STE 1   HAMBURG   NY   14075-2617

1589

  Affiliated   5635   Parma Heights Dialysis   Parma Heights Dialysis   9050 N
CHURCH DR     PARMA HEIGHTS   OH   44130-4701

1590

  Affiliated   5636   Hillard Dialysis   Hilliard Dialysis   19133 HILLIARD BLVD
    ROCKY RIVER   OH   44116-2907

1591

  Affiliated   5546   Pacific Dialysis   Pacific Dialysis   2351 CLAY ST   FL 4
  SAN FRANCISCO   CA   94115-1931

1592

  Affiliated   5547   Davies Dialysis   Davies Dialysis   45 CASTRO ST   SOUTH
TOWER 2ND FL   SAN FRANCISCO   CA   94114-1032

1593

  Affiliated   4486   Newburgh   Newburgh Dialysis   4311 HIGHWAY 261   STE A  
NEWBURGH   IN   47630-2653

1594

  Affiliated   5052   Enterprise   Enterprise Dialysis (fka Geneva)   6002 BOLL
WEEVIL CIRCLE     ENTERPRISE   AL   36330-9420

1595

  Affiliated   4387   State Line   State Line Dialysis   2049 E SHELBY DR    
MEMPHIS   TN   38116-7639

1596

  Affiliated   5108   Cape Coral North   Cape Coral North Dialysis   1315 SE 8TH
TERRACE     CAPE CORAL   FL   33990-3213

1597

  Affiliated   5044   Willard Ave   Willard Avenue Dialysis (Newington)   445E
WILLARD AVE     NEWINGTON   CT   06111-2318

1598

  Affiliated   4363   West Lawn   West Lawn Dialysis (aka Midway)   7000 S
PULASKI RD     CHICAGO   IL   60629-5842

1599

  Affiliated   4353   Villa of Lakewood   Villa of Lakewood (Northcoast)   14050
MADISON AVE     LAKEWOOD   OH   44107-4530

1600

  Affiliated   5054   North Carrolton   North Carrollton Dialysis (Parkview)  
195 PARKWOOD CIRCLE     CARROLLTON   GA   30117-8756

1601

  Affiliated   5620   Sikeston Jaycee Regional Dialysis   Sikeston Jaycee
Regional Dialysis   135 PLAZA DR STE 101     SIKESTON   MO   63801-5148

1602

  Affiliated   2244   Radcliff   Radcliff Dialysis   180 E LINCOLN TRAIL BLVD  
  RADCLIFF   KY   40160-1254

1603

  Affiliated   4452   McAfee   McAfee Dialysis (Candler Road Decatur)   1987
CANDLER RD   STE C   DECATUR   GA   30032-4212

1604

  Affiliated   5036   Avon   Avon Dialysis (Indy West)   9210 ROCKVILLE RD   STE
D   INDIANAPOLIS   IN   46234-2669

1605

  Affiliated   2485   Anaheim West   Anaheim West Dialysis   1821 W LINCOLN AVE
    ANAHEIM   CA   92801-6731

1606

  Affiliated   5043   Port Saint Joe   Port Saint Joe Dialysis   3871 HIGHWAY 98
E   STE 11   PORT ST. JOE   FL   32456-5318

1607

  Affiliated   5056   Hayward Mission Hills   Hayward Mission Hills Dialysis  
1661 INDUSTRIAL PKWY W     HAYWARD   CA   94544-7046

1608

  Affiliated   2472   Cypress Woods Northwest   Cypress Woods Northwest Dialysis
(aka NW Houston)   20320 NORTHWEST FWY   STE 1   HOUSTON   TX   77065-

1609

  Affiliated   5641   Willow Creek Dialysis   Willow Creek Dialysis   1139
WARWICK WAY     RACINE   WI   53406-5661

1610

  Affiliated   5642   Harbor View Dialysis   Harbor View Dialysis   818 6TH ST  
  RACINE   WI   53403-1176

1611

  Affiliated   4451   Red River   Red River Dialysis (fka Shreveport South)  
9205 LINWOOD AVE     SHREVEPORT   LA   71106-7006

1612

  Affiliated   2392   South Dade Kidney Center   South Dade Kidney Center (Coral
Reef)   11040 SW 184TH ST     CUTLER BAY   FL   33157-6602

1613

  Affiliated   5604   Niagara Falls Memorial Dialysis   Niagara Falls Memorial
Dialysis (was NF Kidney Care Center)   621 10TH ST     NIAGARA FALLS   NY  
14301-1813

1614

  Affiliated   5617   Silverado Dialysis   Silverado Dialysis   1100 TRANCAS ST
  STE 266 AND 267   NAPA   CA   94558-2921

1615

  Affiliated   5621   Prairie River Dialysis   Prairie River Dialysis   601 S
CENTER AVE     MERRILL   WI   54452-3404

 

Page 119 of 136



--------------------------------------------------------------------------------

1616

  Affiliated   5622   Stevens Point Dialysis   Stevens Point Dialysis   900
ILLINOIS AVE   5th FLR   STEVENS POINT   WI   54481-2885

1617

  Affiliated   5623   Grand Seasons Dialysis   Grand Seasons Dialysis   190
GRAND SEASONS DR     WAUPACA   WI   54981-8219

1618

  Affiliated   5624   Wausau Dialysis   Wausau Dialysis   2600 STEWART AVE   STE
144   WAUSAU   WI   54401-1403

1619

  Affiliated   5625   Pine Crest Dialysis   Pine Crest Dialysis   232 S COURTNEY
ST   STE 2   RHINELANDER   WI   54501-3319

1620

  Affiliated   5626   Meadow Lane Dialysis   Meadow Lane Dialysis   1120 PINE ST
    STANLEY   WI   54768-1297

1621

  Affiliated   5627   Wisconsin Rapids Dialysis   Wisconsin Rapids Dialysis  
1041B HILL ST     WISCONSIN RAPIDS   WI   54494-5221

1622

  Affiliated   5628   Marshfield Dialysis   Marshfield Dialysis   123 NORTHRIDGE
ST     MARSHFIELD   WI   54449-8341

1623

  Affiliated   5629   Northern Star Dialysis   Northern Star Dialysis   311 ELM
ST     WOODRUFF   WI   54568-9190

1624

  Affiliated   5632   Ames Mary Greeley Dialysis   Ames Mary Greeley Dialysis  
2322 E 13TH ST     AMES   IA   50010-5669

1625

  Affiliated   5633   Marshalltown Mary Greeley Dialysis   Marshalltown Mary
Greeley Dialysis   3120 S 2ND ST     MARSHALLTOWN   IA   50158-4614

1626

  Affiliated   5634   Iowa Falls Mary Greeley Dialysis   Iowa Falls Mary Greeley
Dialysis   701 WASHINGTON AVE     IOWA FALLS   IA   50126-2100

1627

  Affiliated   5649   Dialysis Center of Hutchinson   Dialysis Center of
Hutchinson   1901 N WALDRON ST     HUTCHINSON   KS   67502-1129

1628

  Affiliated   5650   Amarillo Dialysis   Amarillo Dialysis   8604 S COULTER ST
    AMARILLO   TX   79119-7379

1629

  Affiliated   4495   Sagemeadow   Sagemeadow Dialysis (Houston)   10923
SCARSDALE BLVD     HOUSTON   TX   77089-6024

1630

  Affiliated   5009   McKinney   McKinney Dialysis   4717 MEDICAL CENTER DR    
MCKINNEY   TX   75069-1870

1631

  Affiliated   4499   Scottsburg   Scottsburg Dialysis   1619 W MCCLAIN AVE    
SCOTTSBURG   IN   47170-1161

1632

  Affiliated   2108   Snake River   Snake River Dialysis Center (fka Blackfoot)
  1491 PARKWAY DR     BLACKFOOT   ID   83221-1667

1633

  Affiliated   5034   Southpoint   Southpoint Dialysis (aka Durham South)   415
W NC HWY 54     DURHAM   NC   27713-7516

1634

  Affiliated   5643   Burlingame Dialysis   Burlingame Dialysis   1720 EL CAMINO
REAL   STE 12   BURLINGAME   CA   94010-3225

1635

  Affiliated   5644   Mills Dialysis   Mills Dialysis   100 S SAN MATEO DR    
SAN MATEO   CA   94401-3805

1636

  Affiliated   5646   Stuebenville   Steubenville Dialysis   4000 JOHNSON RD    
STEUBENVILLE   OH   43952-2300

1637

  Affiliated   5656   Premiere Kidney Center of Newark   Premiere Kidney Center
of Newark   65 SOUTH TERRACE AVE     NEWARK   OH   43055-1355

1638

  Affiliated   5029   Calvine   Calvine Dialysis (Sacramento)   8243 E STOCKTON
BLVD   STE 1   SACRAMENTO   CA   95828-8200

1639

  Affiliated   4445   Durham Corners dialysis   Durham Corners Dialysis (South
Plainfield)   241 DURHAM AVE     SOUTH PLAINFIELD   NJ   07080-2504

1640

  Affiliated   4475   Mt Morris   Mt Morris Dialysis (aka North Flint)   6141 N.
SAGINAW RD     MOUNT MORRIS   MI   48458-2403

1641

  Affiliated   2176   Grandview   Grandview Dialysis   13812 S US HIGHWAY 71    
GRANDVIEW   MO   64030-3685

1642

  Affiliated   4450   Lemoore   Lemoore Dialysis   1345 W BUSH ST     LEMOORE  
CA   93245-3303

1643

  Affiliated   5663   Middlebrook Dialysis   Middlebrook Dialysis   12401
MIDDLEBROOK RD   STE 16   GERMANTOWN   MD   20874-1523

1644

  Affiliated   5664   Catoctin Dialysis   Catoctin Dialysis   405 W 7TH ST    
FREDERICK   MD   21701-4505

1645

  Affiliated   5648   Central New York Dialysis Center   Central New York
Dialysis Center   910 ERIE BLVD E     SYRACUSE   NY   13210-1060

1646

  Affiliated   5014   South Jackson   South Jackson Dialysis   46 HARTS BRIDGE
RD     JACKSON   TN   38301-7512

1647

  Affiliated   2344   Los Alamitos   Los Alamitos Dialysis   4141 KATELLA AVE  
  LOS ALAMITOS   CA   90720-3406

1648

  Affiliated   5048   Robbinsdale   Robbinsdale Dialysis   3461 W BROADWAY AVE  
  ROBBINSDALE   MN   55422-2955

1649

  Affiliated   5557   Oxnard   Oxnard Dialysis   1900 OUTLET CENTER DR    
OXNARD   CA   93036-0677

1650

  Affiliated   4429   Marked Tree   DNVO-Marked Tree-AR   216 HESTER PARKER DR  
  MARKED TREE   AR   72365-2023

1651

  Affiliated   5669   Louisa Dialysis   Louisa Dialysis   2145 HWY 2565    
LOUISA   KY   41230

1652

  Affiliated   5670   Point Pleasant Dialysis   Point Pleasant Dialysis   3683
OHIO RIVER DR     POINT PLEASANT   WV   25550

1653

  Affiliated   6802   Marion   Renal Care of Marion (P150)   2921 HWY 77   SUITE
#8   MARION   AR   72364-2368

1654

  Affiliated   6803   Osceola   Osceola Dialysis (P151)   1420 W KEISER AVE    
OSCEOLA   AR   72370-2800

1655

  Affiliated   6805   Cottonwood   Cottonwood Dialysis (P153)   203 S CANDY LANE
    COTTONWOOD   AZ   86326-8115

1656

  Affiliated   6808   Prescott   Prescott Dialysis (P157)   980 WILLOW CREEK RD.
  SUITE 11   PRESCOTT   AZ   86301-1619

1657

  Affiliated   6811   Naples   Collier County Dialysis (P160)   6625 HILLWAY
CIRCLE     NAPLES   FL   34112

1658

  Affiliated   6813   Catersville   Cartersville Renal Center (P162)   203 S
TENNESSEE ST     CARTERSVILLE   GA   30120

1659

  Affiliated   6816   Arlington Heights Renal Center   Arlington Heights Renal
Center (P165)   17 W GOLF RD     ARLINGTON HEIGHTS   IL   60006

1660

  Affiliated   6817   Hazel Crest Renal Center   Hazel Crest Renal Center (P166)
  3470 W 183RD ST     HAZEL CREST   IL   60429

1661

  Affiliated   6818   Loop Renal Center   Loop Renal Center (P167)   1101 S
CANAL ST   11TH FLR   CHICAGO   IL   60607

1662

  Affiliated   6819   Markham Renal Center   Markham Renal Center (P168)   3053
W 159TH ST     MARKHAM   IL   60426

1663

  Affiliated   6821   South Holland Renal Center   South Holland Renal Center
(P170)   16136 S PARK AVE.     SOUTH HOLLAND   IL   60473

1664

  Affiliated   6822   Waukegan Renal Center   Waukegan Renal Center (P171)  
1616 GRAND AVE.   STE. C   WAUKEGAN   IL   60085

1665

  Affiliated   6936   Waukegan Home Renal Center   Waukegan Home Training (P172)
  1616 GRAND AVE   STE F   WAUKEGAN   IL   60085

1666

  Affiliated   6825   Baton Rouge   East Baton Rouge Dialysis (P174)   1333
ONEAL LANE     BATON ROUGE   LA   70816

1667

  Affiliated   6826   Houma Renal Center   Houma Dialysis (P175)   108 PICONE RD
    HOUMA   LA   70363

1668

  Affiliated   6827   Amesbury   Amesbury Renal Center (P177)   24 MORRILL PLACE
    AMESBURY   MA   1913

1669

  Affiliated   6828   North Andover   North Andover Renal Center (P178)   201
SUTTON ST     NORTH ANDOVER   MA   1845

 

Page 120 of 136



--------------------------------------------------------------------------------

1670

  Affiliated   6829   Canton   Canton Renal Center (P179)   620 E PEACE ST    
CANTON   MS   39046-4729

1671

  Affiliated   6830   Hazelhurst   Hazlehurst Dialysis (P180)   201 N HALEY ST  
  HAZLEHURST   MS   39083

1672

  Affiliated   6831   Jackson North   Jackson North Dialysis (P181)   571
BEASLEY RD   SUITE B   JACKSON   MS   39206-3042

1673

  Affiliated   6832   Jackson South   Jackson South Dialysis (P182)   2460 TERRY
RD   SUITE 27-J   JACKSON   MS   39204-5767

1674

  Affiliated   6833   Jackson Southwest   Jackson Southwest Dialysis (P183)  
1828 RAYMOND RD     JACKSON   MS   39204-4126

1675

  Affiliated   6834   Lexington   Renal Care of Lexington (P184)   22579 DEPOT
STREET     LEXINGTON   MS   39095

1676

  Affiliated   6835   Munroe Falls   Munroe Falls Dialysis (P185)   265 N MAIN
ST     MUNROE FALLS   OH   44262

1677

  Affiliated   6836   Summit   Summit Renal Center (P186)   73 MASSILLON ROAD  
  AKRON   OH   44312

1678

  Affiliated   6837   White Ponds   White Ponds Dialysis (P187)   534 WHITE POND
DRIVE   SUITE A   AKRON   OH   44320

1679

  Affiliated   6838   Philadelphia   Memphis Street Renal Center (P189)   3310
24 MEMPHIS ST     PHILADELPHIA   PA   19134-4510

1680

  Affiliated   6839   Memphis Central Renal Center   Renal Care of Central
Memphis (P190)   1331 UNION AVE.   SUITE 11   MEMPHIS   TN   38104-7559

1681

  Affiliated   6840   Memphis Graceland Renal Center   Memphis Graceland Renal
Center (P191)   4180 AUBURN RD     MEMPHIS   TN   38116-6202

1682

  Affiliated   6841   Memphis Midtown Renal Center   Renal Care of Midtown
Memphis (P192)   1166 MONROE AVE.     MEMPHIS   TN   38104-6614

1683

  Affiliated   6842   Memphis North Renal Center   Renal Care of Memphis North
(P193)   4913 RALEIGH COMMON DR.   SUITE 1   MEMPHIS   TN   38128-2485

1684

  Affiliated   6844   Whitehaven Renal Center   Whitehaven Renal Center (P195)  
3420 ELVIS PRESLEY BLVD.     MEMPHIS   TN   38116-3260

1685

  Affiliated   6846   Edinburg   Edinburg Renal Center (P197)   4302 S SUGAR RD
  STE 15   EDINBURG   TX   78539-9140

1686

  Affiliated   6847   Mcallen   Dialysis Care of McAllen (P198)   411 LINDBERG
AVE     MCALLEN   TX   78501-2921

1687

  Affiliated   6848   Weslaco   Weslaco Renal Center (P199)   910 SOUTH UTAH    
WESLACO   TX   78596-4270

1688

  Affiliated   6849   Marlton Dialysis Center   Marlton Dialysis (P200)   769 E
ROUTE 70     MARLTON   NJ   08053-2341

1689

  Affiliated   6850   Lawrenceville Renal Center   Lawrenceville Renal Center
(P201)   1840 PRINCETON AVE     LAWRENCEVILLE   NJ   8648

1690

  Affiliated   6851   Austell Renal Center   Austell Renal Center (P202)   3642
MARATHON CIRCLE     AUSTELL   GA   30106- 6821

1691

  Affiliated   6852   Bartlett Renal Center   Bartlett Renal Center
(P203_P290_P8203)   2920 COVINGTON PIKE     MEMPHIS   TN   38128-6007

1692

  Affiliated   6854   Beaverton Dialysis Center   Beaverton Dialysis Center
(P206)   15050 SW KOLL PARKWAY   SUITE J   BEAVERTON   OR   97006-6002

1693

  Affiliated   6858   Walker County Dialysis   Walker County Dialysis (P212)  
589 HIGHWAY 78W     JASPER   AL   35501

1694

  Affiliated   6861   Lakewood   Manatee County Dialysis (P215)   8470 COOPER
CREEK BVLD     UNIVERSITY PARK   FL   34201

1695

  Affiliated   6862   Canton   Northwest Georgia Dialysis (P216)   260 HOSPITAL
RD     CANTON   GA   30114

1696

  Affiliated   6863   Buffulo Grove Renal Center   Buffalo Grove Dialysis (P218)
  1291 W DUNDEE RD     BUFFALO GROVE   IL   60089

1697

  Affiliated   6864   Evanston Renal Center   Evanston Renal Center (P219)  
1715 CENTRAL ST     EVANSTON   IL   60201

1698

  Affiliated   6865   Schaumburg Renal Center   Schaumburg Renal Center (P220)  
1156 S. ROSELLE ROAD     SCHAUMBURG   IL   60193

1699

  Affiliated   6937   Schaumburg Home Renal Center   Schaumburg Home Training
(P270)   17 W GOLF RD     ARLINGTON HEIGHTS   IL   60005

1700

  Affiliated   6866   Blue River Valley   Blue River Valley Renal Center (P222)
  2309 S MILLER STREET   SUITE 1   SHELBYVILLE   IN   46176-9350

1701

  Affiliated   6867   Central Fort Wayne   Central Fort Wayne Dialysis (P223)  
1940 BLUFTON RD     FORT WAYNE   IN   46809-1307

1702

  Affiliated   6869   Huntington   Renal Care of Huntington (P225)   3040 WEST
PARK DRIVE     HUNTINGTON   IN   46750-8956

1703

  Affiliated   6870   Lake Avenue Dialysis Renal Center   Lake Avenue Dialysis
(P226)   3525 LAKE AVE   STE 4   FORT WAYNE   IN   46805-5545

1704

  Affiliated   6871   Marion County   Marion County Dialysis (P229)   3834 S
EMERSON AVE   BLDG B   INDIANAPOLIS   IN   46203-5902

1705

  Affiliated   6873   Quad Counties Dialysis   Quad Counties Dialysis (P232)  
528 NORTH GRANDSTAFF     AUBURN   IN   46706-1660

1706

  Affiliated   6875   South Anthony   South Anthony Dialysis (P234)   7017 SOUTH
ANTHONY BLVD.     FORT WAYNE   IN   46816-2016

1707

  Affiliated   6876   Brandon   Brandon Renal Center (P235)   101 CHRISTIAN DR  
  BRANDON   MS   39042-2678

1708

  Affiliated   6877   Carthage   Renal Care of Carthage (P236)   312 ELLIS
STREET     CARTHAGE   MS   39051

1709

  Affiliated   6878   Las Cruces Renal Center   Las Cruces Renal Center (P237)  
3961 E LOHMAN AVE   STE 29   LAS CRUCES   NM   88011-8272

1710

  Affiliated   6879   Northeast Portland   Northeast Portland Renal Center
(P240)   703 NE HANCOCK ST     PORTLAND   OR   97212-3955

1711

  Affiliated   6880   Oregon Kidney Center   Dialysis Care of Portland (P241)  
5318 NE IRVING     PORTLAND   OR   97213

1712

  Affiliated   6881   Sunnyside   Sunnyside Renal Center (P242)   6902 SE LAKE
ROAD   SUITE 1   MILWAUKIE   OR   97267-2148

1713

  Affiliated   6882   Willamette Valley   Williamette Valley Renal Center (P243)
  1510 DIVISION STREET   SUITE 9   OREGON CITY   OR   97045-1572

1714

  Affiliated   6883   Northern Philadelphia   Northern Philadelphia Dialysis
(P244)   5933 N BROAD ST     PHILADELPHIA   PA   19141

1715

  Affiliated   6884   North Providence Renal Center   North Providence Renal
Center (P246)   1635 MINERAL SPRING AVE     NORTH PROVIDENCE   RI   02904-4025

1716

  Affiliated   6889   Alice Renal Center   Alice Renal Center (P252)   2345
ALICE REGIONAL BLVD.     ALICE   TX   78332-7291

1717

  Affiliated   6890   Beeville Renal Center   Beeville Renal Center (P253)  
1905 NW FRONTAGE     BEEVILLE   TX   78102-2954

1718

  Affiliated   6891   Brownsville   Brownsville Renal Center (P254)   2945
CENTRAL BLVD     BROWNSVILLE   TX   78520-8958

1719

  Affiliated   6892   Corpus Christi Renal Center   Corpus Christi Dialysis
(P255)   2733 SWANTNER DR     CORPUS CHRISTI   TX   78404-2832

1720

  Affiliated   6893   Riverside Renal Center   Riverside Renal Center (P256)  
13434 LEOPARD RD. SUITE A17     CORPUS CHRISTI   TX   78410-4466

1721

  Affiliated   6894   South Texas Renal Center   South Texas Renal Center (P257)
  4301 S PADRE ISLAND DR     CORPUS CHRISTI   TX   78411-4433

1722

  Affiliated   6896   South Central Renal Center   Morgan Avenue Dialysis (P258)
  2222 S MORGAN AVE   SUITE 114   CORPUS CHRISTI   TX   78405-1900

1723

  Affiliated   6898   Northeast Texas   Dialylsis Care of Greenville (P260)  
4805 WESLEY ST     GREENVILLE   TX   75401-5649

 

Page 121 of 136



--------------------------------------------------------------------------------

1724

  Affiliated   6899   Downtown Spokane   Downtown Spokane Renal Center (P261)  
601 W 5TH ST   SUITE F   SPOKANE   WA   99205

1725

  Affiliated   6900   North Spokane   North Spokane Renal Center (P262)   12610
E MARIBEAU PRKWY   STE 1   SPOKANE   WA   99216

1726

  Affiliated   6901   Spokane Valley   Spokane Valley Renal Center (P263)  
12610 EAST MIRABEAU PKY   SUITE 1   SPOKANE   WA   99208-1450

1727

  Affiliated   6902   Kansas City   Kansas City Renal Center (P264)   4333
MADISON AVE     KANSAS CITY   MO   64111-3429

1728

  Affiliated   6903   Butler Renal Center   Butler Renal Center (P266)   601 W
NURSERY     BUTLER   MO   64730

1729

  Affiliated   6904   Harrisonville   Harrisonville Renal Center (P267)   308
GALAXIE AVE     HARRISONVILLE   MO   64701-2084

1730

  Affiliated   6905   Marshall Renal Center   Marshall Renal Center (P268)   359
W MORGAN     MARSHALL   MO   65340

1731

  Affiliated   6907   Akron Renal Center   Akron Renal Center (P272)   525 EAST
MARKET STREET     AKRON   OH   44304-1619

1732

  Affiliated   6908   Kendallville Renal Center   Kendallville Renal Center
(P274)   602 SAWYER RD     KENDALLVILLE   IN   46755- 2566

1733

  Affiliated   6909   Greenwood Holly Renal Center   Greenwood Holly Renal
Center (P276)   1533 HOLLY RD     CORPUS CHRISTI   TX   78417-2010

1734

  Affiliated   6910   Plainfield Renal Center   Plainfield Renal Center (P278)  
8110 NETWORK DR     PLAINFIELD   IN   46168-9024

1735

  Affiliated   6911   Green Valley Renal Center   Green Valley Dialysis (P279)  
1489 W WARM SPRINGS RD   STE 122   HENDERSON   NV   89014-7637

1736

  Affiliated   6912   Las Vegas Renal Center   Las Vegas Renal Center (P280)  
2333 RENAISSANCE DR     LAS VEGAS   NV   89119-6191

1737

  Affiliated   6913   Lees Summit Renal Center   Lees Summit Renal Center (P281)
  100 NE MISSOURI RD   STE 1   LEE’S SUMMIT   MO   64086-4702

1738

  Affiliated   6914   Westport Renal Center   Westport Renal Center (P282)  
3947 BROADWAY STREET     KANSAS CITY   MO   64111-2516

1739

  Affiliated   6915   Greensboro Dialysis Center   Greensboro Dialysis Center
(P284)   1220 SILOAM RD     GREENSBORO   GA   30642-0390

1740

  Affiliated   5057   Forest Landing   DNVO-Forest Landing Dialysis (Harford
Cty, Havre de Grace)-MD   2220 COMMERCE AVE   STE 1   FOREST HILL   MD   21050

1741

  Affiliated   5033   University City   DNVO-University City Dialysis
(Philadelphia)-PA   3020 MARKET ST   STE 13   PHILADELPHIA   PA   19104-2999

1742

  Affiliated   2411   Parkland   DNVO-Parkland Dialysis-WA   311 140TH ST SO    
TACOMA   WA   98444

1743

  Affiliated   5094   Shelbyville Road   DNVO JV-Shelbyville Road Dialysis
(DuPont, Louisville)-KY   4600 SHELBYVILLE RD   STE 31   LOUISVILLE   KY   40207

1744

  Affiliated   5106   Fort Wayne West Dialysis   DNVO JV-Fort Wayne South-IN  
302 E PETTIT AVE     FORT WAYNE   IN   468063007

1745

  Affiliated   5671   Suburban Dialysis   ACQ-5671-NY   1542 MAPLE RD    
WILLIAMSVILLE   NY   14221

1746

  Affiliated   5672   Gates Circle Dialysis   ACQ-5672-NY   3 GATES CIRCLE   1ST
FLR   BUFFALO   NY   14209

1747

  Affiliated   5673   Orchard Park Dialysis   ACQ-5673-NY   3801 TAYLOR RD    
ORCHARD PARK   NY   14127

1748

  Affiliated   2420   TC Jester   DNVO-TC Jester-TX   1800 W 26TH ST   STE 11  
HOUSTON   TX   77008-1419

1749

  Affiliated   4436   Champions   DNVO-Champions Dialysis (Houston)-TX   4427 FM
1960 W   STE D   HOUSTON   TX   77068-3409

1750

  Affiliated   5083   Magic City Dialysis MMC   DNVO-Magic City Dialysis
(Birmingham)-AL   300 22ND ST SO     BIRMINGHAM   AL   35233-2209

1751

  Affiliated   5084   Steel City Dialysis   DNVO-Steel City Dialysis
(Birmingham)-AL   1809 AVE H (ENSLEY)     BIRMINGHAM   AL   35218

1752

  Affiliated   5081   Jewel Dialysis   DNVO-Jewel Dialysis (Camellia,
Birmingham)-AL   514 WEST TOWN PLAZA     BESSEMER   AL   35020

1753

  Affiliated   660   Crystal River   Crystal River Dialysis   7435 W GULF TO
LAKE HWY     CRYSTAL RIVER   FL   34429-7834

1754

  Affiliated   1936   Southwest Kidney   Estrella Dialysis Center   8410 W
THOMAS RD   STE 1 BLDG 1   PHOENIX   AZ   85037-3356

1755

  Affiliated   1937   Gilbert Dialysis   Gilbert Dialysis Center   5222 E
BASELINE RD   STE 14   GILBERT   AZ   85234-2963

1756

  Affiliated   1938   Tempe Dialysis   Tempe Dialysis Center   2149 E WARNER RD
  STE 11   TEMPE   AZ   85284-3496

1757

  Affiliated   1939   Phoenix Dialysis   Phoenix Dialysis Center   337 E
CORONADO RD   STE 11   PHOENIX   AZ   85004-1582

1758

  Affiliated   1949   Arrowhead Lakes Dialysis   Arrowhead Lakes Dialysis  
20325 N 51ST AVE   BLDG 11, STE 186   GLENDALE   AZ   85308-4625

1759

  Affiliated   1952   Mountain Vista Dialysis   Mountain Vista Dialysis Center
of Arizona   10238 E HAMPTON AVE   STE 18   MESA   AZ   85209-3317

1760

  Affiliated   1977   South Meadows Dialysis Center   South Meadows Dialysis
Center   10085 DOUBLE R BLVD   STE 16   RENO   NV   89521-4867

1761

  Affiliated   1978   Reno Dialysis Center   Reno Dialysis Center   1500 E 2ND
ST   STE 11   RENO   NV   89502-1189

1762

  Affiliated   1979   Carson City Dialysis Center   Carson City Dialysis Center
  3246 N. CARSON ST   STE 11   CARSON CITY   NV   89706-0248

1763

  Affiliated   844   Sparks   Sparks Dialysis Center   4860 VISTA BLVD   STE 1  
SPARKS   NV   89436-2817

1764

  Affiliated   2015   Sierra Rose Dialysis   Sierra Rose Dialysis Center   685
SIERRA ROSE DR     RENO   NV   89511-2060

1765

  Affiliated   2325   Northwest Tucson   Northwest Tucson Dialysis   2945 W INA
RD   STE 15   TUCSON   AZ   85741-2366

1766

  Affiliated   4355   Mesa   Central Mesa Dialysis Center   1134 E UNIVERSITY DR
  STE 11   MESA   AZ   85203-8048

1767

  Affiliated   4371   Raven   Raven Dialysis Center   3540 E BASELINE RD   STE
11   PHOENIX   AZ   85042-9628

1768

  Affiliated   4374   Brookwood   Brookwood Dialysis Center   8910 N 43RD AVE  
STE 17   GLENDALE   AZ   85302-5340

1769

  Affiliated   4405   Ocotillo   Ocotillo Dialysis   975 W CHANDLER HEIGHTS RD  
UNIT 11   CHANDLER   AZ   85248-5724

1770

  Affiliated   4364   Maryvale   Maryvale Dialysis Center   4845 W MCDOWELL RD  
STE 1A, 2A, 3A   PHOENIX   AZ   85035-4076

1771

  Administrative Services   181   Childrens Hospital   MGD-Children’s National
Medical Center   111 MICHIGAN AVE NW     WASHINGTON   DC   20010-2916

1772

  Administrative Services   1624   Renal Care Seat Pleasant   MGD-Renal Care of
Seat Pleasant   6274 CENTRAL AVE     SEAT PLEASANT   MD   20743

1773

  Administrative Services   1715   Moses Taylor Hospital Renal Unit   Moses
Taylor Hospital Renal Unit   700 QUINCY AVE     SCRANTON   PA   18510-1724

1774

  Administrative Services   3330   Aurora Medical Group - Fond du Lac   Aurora
Medical Group-Fond du Lac   210 WISCONSIN AMERICAN DR   ATTN DAVITA DIALYSIS
(WEST END OF BLDG)   FOND DU LAC   WI   54937-2999

1775

  Administrative Services   3331   Aurora Medical Group - Sheboygan   Aurora
Medical Group-Sheboygan   2414 KOHLER MEMORIAL DR     SHEBOYGAN   WI  
53081-3129

1776

  Administrative Services   3338   Aurora Medical Group - Lake Geneva   Aurora
Medical Group-Lake Geneva   146 E GENEVA SQ     LAKE GENEVA   WI   53147-9694

1777

  Administrative Services   3555   Aurora Medical Group - Marinette Dialysis  
Aurora Medical Group-Marinette Dialysis   4061 OLD PESHTIGO RD     MARINETTE  
WI   54143

 

Page 122 of 136



--------------------------------------------------------------------------------

1778

  Administrative Services   3607   Aurora Medical Group - Brown County Dialysis
  Aurora Medical Group-Brown County Dialysis   1751 DECKNER AVE     GREEN BAY  
WI   54302-2630

1779

  Administrative Services   3641   Aurora Medical Group - Sturgeon Bay Dialysis
  Aurora Medical Group-Sturgeon Bay Dialysis   108 S 10TH AVE     STURGEON BAY  
WI   54235-1802

1780

  Administrative Services   3653   Aurora Medical Group - Oshkosh West Dialysis
  Aurora Medical Group-Oshkosh West Dialysis   855 N WESTHAVEN DR     OSHKOSH  
WI   54904-7668

1781

  Administrative Services   3665   Aurora Medical Group - Manitowoc Dialysis  
Aurora Medical Group-Manitowoc Dialysis   601 REED AVE     MANITOWOC   WI  
54220-2026

1782

  Administrative Services   3672   Aurora Medical Group - Wautoma Dialysis  
Aurora Medical Group-Wautoma Dialysis   900 EAST DIVISION ST     WAUTOMA   WI  
54982-6944

1783

  Administrative Services   1868   Maize Dialysis   Maize Dialysis Center  
10001 GRADY AVE     MAIZE   KS   67101

1784

  Administrative Services   1912   Kidney Dialysis Center   MGD-Kidney Dialysis
Center, LLC (MMG Macon)   640 MARTIN LUTHER KING JR BLVD     MACON   GA  
31201-3206   Administrative Services   6079   MAGNOLIA WEST AT HOME   Magnolia
West At Home   11161 MAGNOLIA AVE   STE B   RIVERSIDE   CA   92505-3605  
Administrative Services   1903   Riverside PD Central NAMG   Riverside PD
Central   3660 PARK SIERRA DR   STE 18   RIVERSIDE   CA   92505-3071  
Affiliated   1995   Winter Park Home PD Dialysis   Winter Park Home PD Dialysis
  4100 METRIC DR   STE 2   WINTER PARK   FL   32792-6832   Affiliated   4302  
Lockport HHD PD At Home   Lockport Home Dialysis-PD   16626 W 159TH ST   STE 73
  LOCKPORT   IL   60441-8019   Affiliated   1972   HHD 6183 and PD 1972 in
Shreveport   Shreveport Home Dialysis PD   1560 IRVING PL     SHREVEPORT   LA  
71101-4604   Affiliated   5618   Home Dialysis of Dayton – South   Home Dialysis
of Dayton-South   4700 SPRINGBORO PIKE   STE 3   MORAINE   OH   45439-1964  
Affiliated   5619   Home Dialysis of Dayton   Home Dialysis of Dayton   627 S
EDWIN C MOSES BLVD   STE 2B   DAYTON   OH   45417-3474   Affiliated   144  
Timpanogos Dialysis Center   Timpanogos Dialysis   1055 N 500 W   STE 222  
PROVO   UT   84604-3329   Affiliated   216   HOME DIALYSIS UNIT   Home Dialysis
/CAPD Unit   825 S 8TH ST STE 1202     MINNEAPOLIS   MN   55404   Affiliated  
284   MANZANITA HOME TRAINING CENTER   Manzanita Home Training Center (fka North
CAPD)   4005 MANZANITA AVE   STE 18   CARMICHAEL   CA   95608-1779   Affiliated
  408   WICHITA DIALYSIS CENTER   Wichita Dialysis Center-PD Program   909 N
TOPEKA ST     WICHITA   KS   67214-3620   Affiliated   978   CENTRAL TULSA
DIALYSIS CENTER   Central Tulsa PD   1124 S SAINT LOUIS AVE     TULSA   OK  
74120-5413   Affiliated   1748   ST PAUL CAPITAL PD   St. Paul Capital Dialysis
at Home-PD (fka Capital PD Program)   555 PARK ST   STE 110   SAINT PAUL   MN  
55103-2110   Affiliated   1787   ASH TREE PD   Ash Tree PD   2666 N GROVE
INDUSTRIAL DR     FRESNO   CA   93727-1552   Affiliated   1821   EMERALD
DIALYSIS   Emerald Dialysis PD (fka Hyde Park PD)   710 W 43RD ST     CHICAGO  
IL   60609-3435   Affiliated   1822   OLYMPIA FIELDS DIALYSIS   Olympia Fields
PD   4557B LINCOLN HWY   STE B   MATTESON   IL   60443-2385   Affiliated   1823
  LAKE COUNTY DIALYSIS   Lake County PD   918 S MILWAUKEE AVE     LIBERTYVILLE  
IL   60048-3229   Affiliated   1825   COMPREHENSIVE RENAL CARE-GARY   CRC-Gary
PD   4802 BROADWAY     GARY   IN   46408-4509   Affiliated   1826  
COMPREHENSIVE RENAL CARE-HAMMOND   CRC-Hammond PD   222 DOUGLAS ST     HAMMOND  
IN   46320-1960   Affiliated   1827   COMPREHENSIVE RENAL CARE-VALPARAISO  
CRC-Valparaiso PD   606 E LINCOLNWAY     VALPARAISO   IN   46383-5728  
Affiliated   1828   COMPREHENSIVE RENAL CARE-MICHIGAN CITY   CRC-Michigan City
PD   9836 WEST 400 NORTH     MICHIGAN CITY   IN   46360-2910   Affiliated   1829
  MERRILLVILLE PD   Merrillville Dialysis PD   9223 TAFT ST     MERRILLVILLE  
IN   46410-6911   Affiliated   1833   NAMPA DIALYSIS CENTER   Nampa Dialysis PD
  846 PARKCENTRE WAY     NAMPA   ID   83651-1790   Affiliated   1834   TABLE
ROCK DIALYSIS CENTER   Table Rock Dialysis PD   5610 W GAGE ST     BOISE   ID  
83706   Affiliated   1835   TWIN FALLS DIALYSIS CENTER   Twin Falls Dialysis PD
  1840 CANYON CREST DR     TWIN FALLS   ID   83301-3007   Affiliated   1836  
TREASURE VALLEY DIALYSIS CENTER   Treasure Valley Dialysis PD & Home   3525 E
LOUISE DR   STE 155   MERIDIAN   ID   83642-6303   Affiliated   1837   GATE CITY
DIALYSIS CENTER   Gate City Dialysis PD   2001 BENCH RD     POCATELLO   ID  
83201-2033   Affiliated   1838   FOUR RIVERS DIALYSIS CENTER   Four Rivers
Dialysis PD   515 EAST LN     ONTARIO   OR   97914-3953   Affiliated   1869  
LOWRY DIALYSIS CENTER   Lowry Dialysis PD   7465 E 1ST AVE   STE A   DENVER   CO
  80230-6877   Affiliated   1905   BURLEY DIALYSIS CENTER   Burley Dialysis PD  
741 N OVERLAND AVE     BURLEY   ID   83318-3440   Affiliated   1909   TURFWAY PD
DIALYSIS   Turfway PD Training   11 SPIRAL DR   STE 15A   FLORENCE   KY  
41042-1394   Affiliated   1910   MARYVILLE DIALYSIS   Maryville Dialysis PD  
2136B VADALABENE DR     MARYVILLE   IL   62062-5632   Affiliated   1917   PDL
ANNEX-PD   PDL Annex-PD (PDL=Physician Dialysis Lancaster)   2110 HARRISBURG
PIKE   STE 310   LANCASTER   PA   17601-2644   Affiliated   1924   KANKAKEE
COUNTY DIALYSIS   Kankakee County Dialysis PD   581 WILLIAM R LATHAM SR DR   STE
104   BOURBONNAIS   IL   60914-2439   Affiliated   1946   SNAKE RIVER DIALYSIS
PD   DNVO-Snake River Dialysis PD (fka Blackfoot)-ID   1491 PARKWAY DR    
BLACKFOOT   ID   83221-1667   Affiliated   1953   NORTH HIGHLANDS DIALYSIS
CENTER   North Highlands Dialysis Center PD   4986 WATT AVE   STE C   NORTH
HIGHLANDS   CA   95660-5182   Affiliated   1966   AMERY DIALYSIS   Amery
Dialysis PD   970 ELDEN AVE     AMERY   WI   54001-1448   Affiliated   1975  
KIDNEY HOME CENTER   Kidney HOME (Home Operations & Medical Education) Center PD
  2245 ROLLING RUN DR   STE 4   WINDSOR MILL   MD   21244-1858   Affiliated  
1988   MEMPHIS DOWNTOWN DIALYSIS   Memphis Downtown Dialysis PD   2076 UNION AVE
  FL 2   MEMPHIS   TN   38104-4138   Affiliated   1989   PGH HOME MODALITY COE  
Pittsburgh Home Modality Center of Excellence PD   5171 LIBERTY AVE   STE A  
PITTSBURGH   PA   15224-2254   Affiliated   2223   LAKE VILLA DIALYSIS   Lake
Villa Dialysis PD   37809 N IL RTE 59     LAKE VILLA   IL   60046-7332  
Affiliated   2232   RICHFIELD DIALYSIS   Richfield PD Program   6601 LYNDALE AVE
S   STE 150   RICHFIELD   MN   55423-2490   Affiliated   2297   TOKAY HOME
DIALYSIS CENTER   Tokay Home Dialysis-PD   777 S HAM LN   STE L   LODI   CA  
95242-3593   Affiliated   2302   SPIVEY PERITONEAL AND HOME DIALYSIS CENTER  
Spivey Peritoneal Dialysis and Home Dialysis Center   1423 STOCKBRIDGE RD   STE
B   JONESBORO   GA   30236-3740   Affiliated   2326   WARRENSVILLE HEIGHTS PD
DIALYSIS   Warrensville Heights PD Dialysis   4200 WARRENSVILLE CENTER RD   STE
210   WARRENSVILLE HEIGHTS   OH   44122-7000   Affiliated   2340   EASTGATE HOME
  Eastgate Home Training   4435 AICHOLTZ RD   STE 800B   CINCINNATI   OH  
45245-1692   Affiliated   2366   WESLEY CHAPEL DIALYSIS   Wesley Chapel Dialysis
(PD ONLY)   2255 GREEN HEDGES WAY     WESLEY CHAPEL   FL   33544-8183

 

Page 123 of 136



--------------------------------------------------------------------------------

  Affiliated   2400   FRESNO PD   Fresno At Home Center-PD Only   568 E HERNDON
AVE   STE 301   FRESNO   CA   93720-2989   Affiliated   2456   GRAND HOME
DIALYSIS PD/HHD   Grand Home Dialysis (PD only)   14674 W MOUNTAIN VIEW BLVD  
STE 204   SURPRISE   AZ   85374-2708   Affiliated   2458   WASHINGTON COUNTY
DIALYSIS   Washington County Dialysis PD Only (fka Hagerstown)   1136 OPAL CT  
  HAGERSTOWN   MD   21740-5940   Affiliated   2477   SAN JOSE PD   San Jose At
Home-PD Only (Freestanding)   4400 STEVENS CREEK BLVD   STE 50   SAN JOSE   CA  
95129-1104   Affiliated   2483   FREMONT HOME TRAINING JV   DNVO-Fremont At Home
PD/HHD-CA   39355 CALIFORNIA AVE     FREMONT   CA   94538   Affiliated   2490  
HOME DIALYSIS OPTIONS OF BALDWIN COUNTY   Home Dialysis Options of Baldwin
County-PD Only   27880 N MAIN ST   STE A   DAPHNE   AL   36526-7080   Affiliated
  3299   TRI COUNTIES HOME TRAINING   Tri Counties Home Dialysis   433 S BRIDGE
ST     VISALIA   CA   93277-2801   Affiliated   3640   WHITE OAK HOME TRAINING
DIALYSIS   White Oak Home Training   5520 CHEVIOT RD   STE B   CINCINNATI   OH  
45247-7069   Affiliated   3683   BUTLER COUNTY HOME TRAINING DIALYSIS   Butler
County Home Training   3497 S DIXIE HWY     FRANKLIN   OH   45005-5717  
Affiliated   3727   HANFORD AT HOME DIALYSIS   Hanford Home Dialysis PD   900 N
DOUTY ST     HANFORD   CA   93230-3918   Affiliated   3735   HIOAKS DIALYSIS PD
  Hioaks Dialysis PD   681 HIOAKS RD   STE B   RICHMOND   VA   23225-4043  
Affiliated   3891   MEMPHIS EAST DIALYSIS PD   Memphis East Dialysis PD   50
HUMPHREYS CTR   STE 28B   MEMPHIS   TN   38120-2369   Affiliated   3892  
NASHVILLE HOME TRAINING DIALYSIS PD   Nashville Home Training Dialysis PD   1919
CHARLOTTE AVE   STE 200   NASHVILLE   TN   37203-2245   Affiliated   3989  
DEARBORN HOME DIALYSIS   Dearborn Home Dialysis-PD   22030 PARK ST     DEARBORN
  MI   48124-2854   Affiliated   4308   GALLERIA HOME TRAINING DIALYSIS  
Galleria Home Training Dialysis PD (aka SW Tennessee)   9045 HIGHWAY 64   STE
102   LAKELAND   TN   38002-8394   Affiliated   4310   GREATER TAMPA AT HOME  
Greater Tampa At Home PD   4204 N MACDILL AVE   STE 1B NORTH BLDG   TAMPA   FL  
33607-6364   Affiliated   4315   LORAIN COUNTY HOME DIALYSIS   DNVO-Lorain
County Home Dialysis HHD/PD-OH   824 E BROAD ST     ELYRIA   OH   44035-6557  
Affiliated   4375   GARFIELD HOME PROGRAM   Garfield Home Program (PD Only)  
228 N GARFIELD AVE   STE 301   MONTEREY PARK   CA   91754-1709   Affiliated  
4453   BINZ HOME TRAINING   Binz Home Training - PD only   1213 HERMANN DR   STE
180   HOUSTON   TX   77004-7018   Affiliated   5021   FRANKLIN AT HOME PD  
Franklin At Home PD   301 CALLOWHILL ST     PHILADELPHIA   PA   19123-4117  
Affiliated   5028   CALDWELL DIALYSIS CENTER PD   Caldwell Dialysis Center   821
S SMEED PKWY     CALDWELL   ID   83605-5130   Affiliated   5170   FORT WAYNE
HOME DIALYSIS   DNVO-Fort Wayne Home Dialysis (PD-HHD)-IN   3124 E STATE BLVD  
STE 5B   FORT WAYNE   IN   46805-4763   Affiliated   5556   VISALIA AT HOME  
Visalia At Home PD   1120 N CHINOWTH ST     VISALIA   CA   93291-7896  
Affiliated   5569   BLUEMOUND PD   Bluemound PD   601 N 99TH ST STE 300    
WAUWATOSA   WI   53226-4362   Affiliated   5581   WOODLAWN HOME PROGRAM PD  
Woodlawn Home Program PD Only   5841 S MARYLAND AVE   RM L-026   CHICAGO   IL  
60637-1447   Affiliated   5599   BEVERLY DIALYSIS PD   Beverly PD   8109 S
WESTERN AVE     CHICAGO   IL   60620-5939   Affiliated   5600   WOODLAWN
PEDIATRIC HOME PROGRAM   Woodlawn Pediatrics Home Program PD Only   5841 S
MARYLAND AVE L026     CHICAGO   IL   60615   Affiliated   5616   SPRINGHILL HOME
TRAINING DIALYSIS   Springhill Home Training (PD Only)   3401 SPRINGHILL DR  
STE 330   NORTH LITTLE ROCK   AR   72117-2945   Affiliated   5647   FIRST
COLONIAL DAVITA PD   First Colonial DaVita PD   1157 FIRST COLONIAL RD   STE 200
  VIRGINIA BEACH   VA   23454-2432   Affiliated   5898   AMHERST AT HOME  
Amherst At Home   3200 COOPER FOSTER PRK RD W     LORAIN   OH   44053-3654  
Affiliated   5900   CATHERDRAL CITY AT HOME   DNVO JV-Cathedral City At Home-CA
  30-885 DATE PALM DR     CATHEDRAL CITY   CA   92234-2958   Affiliated   5904  
ROBBINSDALE AT HOME   Robbinsdale At Home   3461 WEST BROADWAY AVE    
ROBBINSDALE   MN   55422-2955   Affiliated   5905   NORTH PALM BEACH AT HOME  
North Palm Beach At Home   2841 PGA BLVD     PALM BEACH GARDENS   FL  
33410-2910   Affiliated   5907   SOUTHTOWNS AT HOME   Southtowns At Home
(Hamburg)   4910 CAMP RD   STE 100   HAMBURG   NY   14075-2617   Affiliated  
5909   FORT WAYNE HOME AT HOME   DNVO-Fort Wayne Home At Home   3124 E STATE
BLVD   STE 5B   FORT WAYNE   IN   46805-4763   Affiliated   5910   FORT WAYNE
WEST AT HOME   DNVO JV-Fort Wayne West At Home   4916 ILLINOIS RD   STE 118  
FORT WAYNE   IN   46804-5116   Affiliated   5913   WINCHESTER AT HOME  
Winchester At Home   2301 VALOR DR     WINCHESTER   VA   22601-6111   Affiliated
  5914   MARSHFIELD AT HOME   Marshfield At Home   123 NORTHRIDGE ST    
MARSHFIELD   WI   54449-8341   Affiliated   5915   MOSCOW AT HOME   Moscow At
Home   212 RODEO DR   STE 110   MOSCOW   ID   83843-9791   Affiliated   5919  
AVON AT HOME   Avon At Home   9210 ROCKVILLE RD   STE D   INDIANAPOLIS   IN  
46234-2670   Affiliated   5923   NORTHSIDE AT HOME   Northside At Home   320 E
NORTH AVE   4TH FLOOR SOUTH TOWER   PITTSBURGH   PA   15212-4756   Affiliated  
5926   PANAMA CITY AT HOME   Panama City At Home   615 HIGHWAY 231     PANAMA
CITY   FL   32405-4704   Affiliated   5927   MAGNOLIA OAKS AT HOME   Magnolia
Oaks At Home (aka Hinesville, Satilla River)   2377 HIGHWAY 196 W   BLDG A
MAGNOLIA OAKS   HINESVILLE   GA   31313-8036   Affiliated   5928   WESTBANK AT
HOME   Westbank At Home   3631 BEHRMAN PL     NEW ORLEANS   LA   70114-0906  
Affiliated   5931   ROCKSIDE AT HOME   Rockside At Home   4801 ACORN DR    
INDEPENDENCE   OH   44131-2566   Affiliated   5932   WADSWORTH AT HOME  
Wadsworth At Home   195 WADSWORTH RD STE 302   FOUNDERS HALL 3RD FLOOR  
WADSWORTH   OH   44281-9504   Affiliated   5933   WOODLAWN AT HOME HHD  
Woodlawn Home Program At Home   5841 S MARYLAND AVE   RM L-026   CHICAGO   IL  
60637-1447   Affiliated   5934   WESLEY CHAPEL AT HOME   Wesley Chapel At Home  
2255 GREEN HEDGES WAY     WESLEY CHAPEL   FL   33544-8183   Affiliated   5935  
THOUSAND OAKS AT HOME   Thousand Oaks At Home   375 ROLLING OAKS DR   STE 100  
THOUSAND OAKS   CA   91361-1024   Affiliated   5936   SIMI VALLEY AT HOME   Simi
Valley At Home   2950 SYCAMORE DR   STE 100   SIMI VALLEY   CA   93065-1210  
Affiliated   5937   MIDWEST FAIRBORN AT HOME   Midwest Fairborn At Home   1266 N
BROAD ST     FAIRBORN   OH   45324   Affiliated   5938   NORTH ST LOUIS COUNTY
AT HOME   North St. Louis County At Home   13119 NEW HALLS FERRY RD    
FLORISSANT   MO   63033-3228   Affiliated   5939   BLUEMOUND AT HOME   Bluemound
At Home   601 N 99TH ST   STE 110   WAUWATOSA   WI   53226   Affiliated   5940  
MESA COUNTY AT HOME   Mesa County At Home (Grand Junction)   561 25 RD   STE D  
GRAND JUNCTION   CO   81505-1303

 

Page 124 of 136



--------------------------------------------------------------------------------

  Affiliated   5942   PLANO AT HOME   Plano At Home   481 SHILOH RD   STE 100  
PLANO   TX   75074-7231   Affiliated   5943   WEST BLOOMFIELD AT HOME   West
Bloomfield At Home   6010 W MAPLE RD STE 215     WEST BLOOMFIELD   MI  
48322-4406   Affiliated   5945   BINZ HOME TRAINING AT HOME   Binz Home Training
At Home   1213 HERMANN DR STE 180     HOUSTON   TX   77004-7070   Affiliated  
5947   HANNIBAL AT HOME   Hannibal At Home   3140 PALMYRA RD     HANNIBAL   MO  
63401-2204   Affiliated   5949   BEVERLY AT HOME   Beverly At Home   8109 SOUTH
WESTERN AVE     CHICAGO   IL   60620-5939   Affiliated   5950   NORTH JACKSON AT
HOME   North Jackson At Home (fka Stonegate)   217 STERLING FARM DR     JACKSON
  TN   38305-5727   Affiliated   5951   PORTAGE AT HOME   Portage At Home   5823
US HIGHWAY 6     PORTAGE   IN   46368-4851   Affiliated   5952   ROGUE VALLEY AT
HOME   Rogue Valley At Home   760 GOLF VIEW DR UNIT 100     MEDFORD   OR  
97504-9685   Affiliated   5953   EVERETT AT HOME   Everett At Home   8130
EVERGREEN WAY STE C     EVERETT   WA   98203-6419   Affiliated   5954   OLYMPIA
AT HOME   Olympia At Home   335 COOPER POINT ROAD NW   SUITE 105   OLYMPIA   WA
  98502-4436   Affiliated   5955   LORAIN COUNTY HOME AT HOME   DNVO-Lorain
County Home At Home   824 EAST BROAD ST     ELYRIA   OH   44035-6559  
Affiliated   5956   RENAISSANCE AT HOME   Renaissance At Home   1840 DARBY DR  
  FLORENCE   AL   35630-2623   Affiliated   5957   POOLER AT HOME   Pooler At
Home   54 TRADERS WAY   LIVE OAK PLAZA   POOLER   GA   31322-4158   Affiliated  
5958   GULF SHORES AT HOME   Gulf Shores At Home   3947 GULF SHORES PKWY   UNIT
150   GULF SHORES   AL   36542-2735   Affiliated   5959   FRANKLIN AT HOME  
Franklin At Home   301 CALLOWHILL ST     PHILADELPHIA   PA   19123-4117  
Affiliated   5961   RENO AT HOME   Reno At Home   1500 EAST 2ND STREET   STE
101, 106   RENO   NV   89502-1189   Affiliated   5963   JACKSONVILLE SOUTH AT
HOME   Jacksonville South At Home   14965 OLD SAINT AUGUSTINE RD   UNIT 114  
JACKSONVILLE   FL   32258-9481   Affiliated   5964   LAKE ST LOUIS AT HOME  
Lake St. Louis At Home   200 BREVCO PLZ   STE 202   LAKE ST LOUIS   MO  
63367-2950   Affiliated   5965   UNION CITY AT HOME (GA)   Union City At Home
(GA)   6851 SHANNON PARKWAY   STE 200   UNION CITY   GA   30291-2049  
Affiliated   5966   WEBER VALLEY AT HOME   Weber Valley At Home   1920 W 250TH N
    MARRIOTT-SLATERVILLE   UT   84404-9233   Affiliated   5968   PARKER DIALYSIS
CENTER   Parker At Home   10371 S PARK GLENN WAY   STE 180   PARKER   CO  
80138-3871   Affiliated   5971   KENNESTONE AT HOME   Kennestone At Home   200
COBB PKWY N   STE 318   MARIETTA   GA   30062-3558   Affiliated   5973   NORTH
COLORADO SPRINGS AT HOME   North Colorado Springs At Home   6071 E WOODMEN RD  
STE 100   COLORADO SPRINGS   CO   80923-2610   Affiliated   5974   PGH HOME
MODALITY COD/HHD   Pittsburgh Home Modality Center of Excellence At Home   5171
LIBERTY AVE   STE A   PITTSBURGH   PA   15224-2254   Affiliated   5977   FRESNO
AT HOME CENTER   Fresno At Home Center-HHD Only   568 E HERNDON AVE   STE 301  
FRESNO   CA   93720-2989   Affiliated   5978   BLUFF CITY AT HOME   Bluff City
At Home   2400 LUCY LEE PKWY   STE E   POPLAR BLUFF   MO   63901-2427  
Affiliated   5979   NORTH METRO AT HOME   North Metro At Home   12365 HURON ST  
STE 500   WESTMINSTER   CO   80234-3498   Affiliated   5980   FIVE STAR AT HOME
  Five Star At Home (fka Las Vegas Multi-Care)   2400 TECH CENTER CT     LAS
VEGAS   NV   89128-0804   Affiliated   5981   KIDNEY HOME AT HOME   Kidney HOME
(Home Operations & Medical Education) At Home   2245 ROLLING RUN DR   STE 3  
WINDSOR MILL   MD   21244-1858   Affiliated   5982   FARGO AT HOME   Fargo At
Home   4474 23RD AVE S   STE M   FARGO   ND   58104-8795   Affiliated   5983  
GALLERIA HOME TRAINING AT HOME   Galleria Home Training At Home   9045 HIGHWAY
64   STE 102   LAKELAND   TN   38002-8394   Affiliated   5986   BELDEN COMMUNITY
AT HOME   Belden Community At Home   4685 FULTON DR NW     CANTON   OH  
44718-2379   Affiliated   5987   MAINPLACE AT HOME   Mainplace At Home   972 W
TOWN AND COUNTRY RD     ORANGE   CA   92868-4714   Affiliated   5988  
PENNSAUKEN AT HOME   Pennsauken At Home   7024 KAIGHNS AVE     PENNSAUKEN   NJ  
08109-4417   Affiliated   5989   JEDBURG AT HOME   Jedburg At Home   2897 W 5TH
NORTH ST     SUMMERVILLE   SC   29483-9674   Affiliated   5993   CAPE CORAL
SOUTH AT HOME   Cape Coral South At Home   3046 DEL PRADO BLVD S   STE 4A   CAPE
CORAL   FL   33904-7232   Affiliated   5994   GREATER TAMPA HOME AT HOME  
Greater Tampa At Home   4204 N MACDILL AVE   STE 1B NORTH BLDG   TAMPA   FL  
33607-6364   Affiliated   5995   ATHENS EAST AT HOME   Athens East At Home  
2026 S MILLEDGE AVE   STE A2   ATHENS   GA   30605-6480   Affiliated   5996  
UNIVERSITY UNIT RIVERSIDE AT HOME   University Unit Riverside At Home   1045
WESTGATE DR   STE 90   SAINT PAUL   MN   55114-1079   Affiliated   5997  
WOODRIDGE AT HOME   Woodridge Home At Home   7425 JANES AVE   STE 103  
WOODRIDGE   IL   60517-2356   Affiliated   5998   INDY SOUTH AT HOME   Indy
South At Home   972 EMERSON PKWY   STE E   GREENWOOD   IN   46143-6202  
Affiliated   5999   LOCKPORT HOME AT HOME   Lockport Home Dialysis At Home  
16626 W 159TH ST   STE 703   LOCKPORT   IL   60441-8019   Affiliated   6000  
CAMELBACK AT HOME HEMO   Camelback Dialysis At Home   7321 E OSBORN DR    
SCOTTSDALE   AZ   85251-6418   Affiliated   6002   WEST BOUNTIFUL DIALYSIS AT
HOME   West Bountiful Dialysis At Home   724 W 500 S   STE 300   WEST BOUNTIFUL
  UT   84087-1471   Affiliated   6002   WEST BOUNTIFUL DIALYSIS AT HOME   West
Bountiful Dialysis At Home   724 W 500 S   STE 300   WEST BOUNTIFUL   UT  
84087-1471   Affiliated   6004   CORNERSTONE DIALYSIS AT HOME   Cornerstone
Dialysis At Home   23857 GREENFIELD RD     SOUTHFIELD   MI   48075-3122  
Affiliated   6006   DIALYSIS CARE OF MOORE COUNTY AT HOME   Dialysis Care of
Moore County At Home (aka Pinehurst)   16 REGIONAL DR     PINEHURST   NC  
28374-8850   Affiliated   6007   HOME DIALYSIS AT HOME   Home Dialysis At Home
(Minneapolis)   825 S 8TH ST   STE 1224   MINNEAPOLIS   MN   55404-1223  
Affiliated   6009   ST PAUL CAPITOL DIALYSIS AT HOME   St Paul Capital Dialysis
At Home   555 PARK ST   STE 210   SAINT PAUL   MN   55103-2193   Affiliated  
6011   BALLENGER PT AT HOME   Ballenger Pt. At Home   2262 S BALLENGER HWY    
FLINT   MI   48503-3447   Affiliated   6012   LAKEWOOD AT HOME   Lakewood At
Home   1750 PIERCE ST     LAKEWOOD   CO   80214-1434   Affiliated   6013  
MED-CENTER AT HOME   Med-Center at Home   7580 FANNIN ST   STE 230   HOUSTON  
TX   77054-1939   Affiliated   6014   UTAH VALLEY DIALYSIS AT HOME   Utah Valley
Dialysis At Home   1055 N 500 W   STE 221   PROVO   UT   84604-3305   Affiliated
  6015   LOWRY AT HOME   Lowry At Home   7465 E 1ST AVE   STE A   DENVER   CO  
80230-6877

 

Page 125 of 136



--------------------------------------------------------------------------------

  Affiliated   6016   MANZANITA AT HOME   Manzanita At Home   4005 MANZANITA AVE
  STE 17   CARMICHAEL   CA   95608-1779   Affiliated   6017   FIRST COLONIAL
DAVITA AT HOME   First Colonial DaVita At Home   1157 FIRST COLONIAL RD   STE
200   VIRGINIA BEACH   VA   23454-2432   Affiliated   6019   LAKEWOOD WASHINGTON
AT HOME   Lakewood Washington At Home   5919 LAKEWOOD TOWNE CENTER BLVD SW   STE
A   LAKEWOOD   WA   98499-6513   Affiliated   6020   GRAPEVINE AT HOME  
Grapevine At Home   1600 W NORTHWEST HWY   STE 100   GRAPEVINE   TX   76051-8131
  Affiliated   6021   GRAND RAPIDS AT HOME (CHERRY STREET)   Grand Rapids At
Home (Cherry Street)   801 CHERRY ST SE     GRAND RAPIDS   MI   49506-1440  
Affiliated   6022   FEDERAL WAY AT HOME   Federal Way At Home   1015 S 348TH ST
    FEDERAL WAY   WA   98003-7078   Affiliated   6023   CENTURY CITY AT HOME  
Century City At Home   10630 SANTA MONICA BLVD     LOS ANGELES   CA   90025  
Affiliated   6024   REDDING AT HOME   Redding At Home   1876 PARK MARINA DR    
REDDING   CA   96001-0913   Affiliated   6025   OLYMPIA FIELDS AT HOME   Olympia
Fields At Home   4557B LINCOLN HWY   STE B   MATTESON   IL   60443-2318  
Affiliated   6026   MT VERNON AT HOME   Mount Vernon At Home   1800 JEFFERSON
AVE     MOUNT VERNON   IL   62864-4300   Affiliated   6028   YAKIMA AT HOME  
Yakima At Home   1221 N 16TH AVE     YAKIMA   WA   98902-1347   Affiliated  
6029   MID-COLUMBIA AT HOME   Mid Columbia At Home   6825 BURDEN BLVD   STE A  
PASCO   WA   99301-9584   Affiliated   6030   GEORGETOWN ON THE POTOMAC AT HOME
  Georgetown on the Potomac At Home   3323 K STREET NW   SUITE 110   WASHINGTON
  DC   20007   Affiliated   6031   SIOUX FALLS AT HOME   Sioux Falls At Home  
800 E 21ST ST     SIOUX FALLS   SD   57105-1016   Affiliated   6032   HILLSBORO
AT HOME   Hillsboro At Home   2500 NW 229TH AVE   STE 300 BLDG E   HILLSBORO  
OR   97124-7516   Affiliated   6033   PIKES PEAK AT HOME   Pikes Peak At Home  
2002 LELARAY ST   STE 130   COLORADO SPRINGS   CO   80909-2804   Affiliated  
6034   WALNUT CREEK AT HOME   Walnut Creek At Home   400 N WIGET LN     WALNUT
CREEK   CA   94598-2408   Affiliated   6035   SAN ANTONIO AT HOME   San Antonio
At Home   5284 MEDICAL DR   STE 100   SAN ANTONIO   TX   78229-4849   Affiliated
  6036   SANTA ROSA AT HOME   Santa Rosa At Home   5819 HIGHWAY 90     MILTON  
FL   32583-1763   Affiliated   6037   DUNMORE AT HOME   Dunmore At Home   1212
ONEILL HWY     DUNMORE   PA   18512-1717   Affiliated   6038   PALMERTON AT HOME
  Palmerton At Home   185 DELAWARE AVE   STE C   PALMERTON   PA   18071-1716  
Affiliated   6039   LONGVIEW AT HOME   Longview At Home   425 N FREDONIA ST    
LONGVIEW   TX   75601-6464   Affiliated   6040   JB ZACHARY AT HOME   JB Zachary
At Home   333 CASSELL DR   STE 2300   BALTIMORE   MD   21224-6815   Affiliated  
6041   MEMPHIS EAST AT HOME   Memphis East At Home   50 HUMPHREYS CTR   STE 28B
  MEMPHIS   TN   38120-2369   Affiliated   6042   PLAINFIELD AT HOME  
Plainfield At Home   1200 RANDOLPH RD   KENYAN HOUSE   PLAINFIELD   NJ  
07060-3361   Affiliated   6045   CHARLOTTE AT HOME   Charlotte (NC) At Home  
2321 W MOREHEAD ST   STE 102   CHARLOTTE   NC   28208-5145   Affiliated   6046  
DALY CITY AT HOME   Daly City At Home   1498 SOUTHGATE AVE   STE 101   DALY CITY
  CA   94015-4015   Affiliated   6047   SALEM AT HOME   Salem At Home (OR)  
3550 LIBERTY RD S   STE 100   SALEM   OR   97302-5700   Affiliated   6048  
OMAHA WEST AT HOME   Omaha West At Home   13014 W DODGE RD     OMAHA   NE  
68154-2148   Affiliated   6049   TUCSON EAST AT HOME   Tucson East At Home  
6420 E BROADWAY BLVD   STE C300   TUCSON   AZ   85710-3512   Affiliated   6050  
WHITE OAK AT HOME   White Oak At Home   5520 CHEVIOT RD   STE B   CINCINNATI  
OH   45247-7069   Affiliated   6051   BELPRE AT HOME   Belpre At Home   2906
WASHINGTON BLVD     BELPRE   OH   45714-1848   Affiliated   6052   BIRMINGHAM AT
HOME   Birmingham At Home   2101 7TH AVE S     BIRMINGHAM   AL   35233-3105  
Affiliated   6053   STAMFORD AT HOME   Stamford At Home   30 COMMERCE RD    
STAMFORD   CT   06902-4506   Affiliated   6054   WHITEBRIDGE AT HOME  
Whitebridge At Home   103 WHITE BRIDGE PIKE   STE 6   NASHVILLE   TN  
37209-4539   Affiliated   6055   ZANESVILLE AT HOME   Zanesville At Home   3120
NEWARK RD     ZANESVILLE   OH   43701-9659   Affiliated   6056   TYSON'S CORNER
AT HOME   Tyson's Corner At Home   8391 OLD COURTHOUSE RD   STE 160   VIENNA  
VA   22182-3819   Affiliated   6057   BRADFORD AT HOME   Bradford At Home   665
E MAIN ST     BRADFORD   PA   16701-1869   Affiliated   6059   NORTHLAND AT HOME
  Northland At Home   2750 CLAY EDWARDS DR   STE 515   N KANSAS CITY   MO  
64116-3258   Affiliated   6060   LAKE WORTH AT HOME   Lake Worth At Home   2459
S CONGRESS AVE   STE 100   PALM SPRINGS   FL   33406-7616   Affiliated   6061  
MEADVILLE AT HOME   Meadville At Home   19050 PARK AVENUE PLZ     MEADVILLE   PA
  16335-4012   Affiliated   6063   WILLINGBORO AT HOME   Willingboro At Home  
230 VAN SCIVER PKWY     WILLINGBORO   NJ   08046-1131   Affiliated   6064  
DERENNE AT HOME   DeRenne At Home   5303 MONTGOMERY ST     SAVANNAH   GA  
31405-5138   Affiliated   6065   BRUNSWICK AT HOME   Brunswick At Home   53
SCRANTON CONNECTOR     BRUNSWICK   GA   31525-1862   Affiliated   6067   AIKEN
AT HOME   Aiken At Home   775 MEDICAL PARK DR     AIKEN   SC   29801-6306  
Affiliated   6068   BRIDGEPORT AT HOME   Bridgeport At Home   900 MADISON AVE  
  BRIDGEPORT   CT   06606-5534   Affiliated   6069   ST PETERSBURG AT HOME   St
Petersburg At Home   2850 34TH ST S     ST PETERSBURG   FL   33711-3817  
Affiliated   6070   DENISON AT HOME   Denison At Home   1220 REBA MACENTIRE LN  
  DENISON   TX   75020-9057   Affiliated   6072   ATLANTIC AT HOME   Atlantic At
Home   6 INDUSTRIAL WAY W   STE B   EATONTOWN   NJ   07724-2258   Affiliated  
6073   NEWTOWN AT HOME   Newtown At Home (fka St. Mary)   60 BLACKSMITH RD    
NEWTOWN   PA   18940-1847   Affiliated   6075   FOX RIVER AT HOME   Fox River At
Home   1910 RIVERSIDE DR     GREEN BAY   WI   54301-2319   Affiliated   6076  
TOKAY AT HOME   Tokay At Home   777 S HAM LN   STE L   LODI   CA   95242-3593  
Affiliated   6077   CAPITAL CITY AT HOME   Capital City At Home   307 N 46TH ST
    LINCOLN   NE   68503-3714   Affiliated   6081   GREATER MIAMI AT HOME  
Greater Miami At Home   160 NW 176TH ST   STE 100   MIAMI   FL   33169-5023

 

Page 126 of 136



--------------------------------------------------------------------------------

  Affiliated   6083   EFFINGHAM AT HOME   Effingham At Home   904 MEDICAL PARK
DR   STE 1   EFFINGHAM   IL   62401-2193   Affiliated   6084   SPRINGFIELD
CENTRAL AT HOME   Springfield Central At Home   932 N RUTLEDGE ST    
SPRINGFIELD   IL   62702-3721   Affiliated   6085   DECATUR EAST WOOD AT HOME  
Decatur East Wood At Home   794 E WOOD ST     DECATUR   IL   62523-1155  
Affiliated   6086   ILLINI AT HOME   Illini At Home   507 E UNIVERSITY AVE    
CHAMPAIGN   IL   61820-3828   Affiliated   6087   JANESVILLE AT HOME  
Janesville At Home   1305 WOODMAN RD     JANESVILLE   WI   53545-1068  
Affiliated   6088   NEW HAVEN AT HOME   New Haven At Home   100 CHURCH ST S  
STE C   NEW HAVEN   CT   06519-1703   Affiliated   6089   NASHUA AT HOME  
Nashua At Home   38 TYLER ST   STE 100   NASHUA   NH   03060-2912   Affiliated  
6090   EAST EVANSVILLE AT HOME   East Evansville At Home   1312 PROFESSIONAL
BLVD     EVANSVILLE   IN   47714-8007   Affiliated   6095   BROOKRIVER AT HOME  
Brookriver At Home   8101 BROOKRIVER DR     DALLAS   TX   75247-4003  
Affiliated   6098   METRO EAST AT HOME   Metro East At Home   5105 W MAIN ST    
BELLEVILLE   IL   62226-4728   Affiliated   6099   MARION AT HOME   Marion At
Home   324 S 4TH ST     MARION   IL   62959-1241   Affiliated   6100   ROXBURY
AT HOME   Roxbury At Home   622 ROXBURY RD     ROCKFORD   IL   61107-5089  
Affiliated   6101   SYCAMORE AT HOME   Sycamore At Home   2200 GATEWAY DR    
SYCAMORE   IL   60178-3113   Affiliated   6103   WESTVIEW AT HOME   Westview At
Home   3749 COMMERCIAL DR   STE B   INDIANAPOLIS   IN   46222-1676   Affiliated
  6105   OCALA AT HOME   Ocala At Home   2860 SE 1ST AVE     OCALA   FL  
34471-0406   Affiliated   6106   COMPLETE CARE AT HOME   Complete Care At Home  
7850 W SAMPLE RD     MARGATE   FL   33065-4710   Affiliated   6107  
INTERAMERICAN AT HOME   InterAmerican At Home   7815 CORAL WAY   STE 115   MIAMI
  FL   33155-6541   Affiliated   6109   PURCELLVILLE AT HOME   Purcellville At
Home   280 N HATCHER AVE     PURCELLVILLE   VA   20132-3193   Affiliated   6110
  TABLE ROCK AT HOME   Table Rock At Home   5610 GAGE ST   STE B   BOISE   ID  
83706   Affiliated   6111   TWIN FALLS AT HOME   Twin Falls At Home   1840
CANYON CREST DR     TWIN FALLS   ID   83301-3007   Affiliated   6113   FOUR
RIVERS AT HOME   Four Rivers At Home   515 EAST LN     ONTARIO   OR   97914-3953
  Affiliated   6114   OLYMPIC VIEW AT HOME   Olympic View At Home   125 16TH AVE
E   FL 5   SEATTLE   WA   98112-5211   Affiliated   6115   SPIVEY AT HOME  
Spivey At Home   1423 STOCKBRIDGE RD   STE B   JONESBORO   GA   30236-3740  
Affiliated   6116   EAST DES MOINES AT HOME   East Des Moines At Home   1301
PENNSYLVANIA AVE   STE 208   DES MOINES   IA   50316-2365   Affiliated   6118  
KETTERING AT HOME   Kettering At Home   5721 BIGGER RD     KETTERING   OH  
45440-2752   Affiliated   6119   CITRUS VALLEY AT HOME   Citrus Valley At Home  
894 HARDT ST     SAN BERNARDINO   CA   92408-2854   Affiliated   6124   MERIDIAN
PARK AT HOME   Meridian Park At Home   19255 SW 65TH AVE   STE 100   TUALATIN  
OR   97062-9712   Affiliated   6125   MARYVILLE AT HOME   Maryville At Home  
2136B VADALABENE DR     MARYVILLE   IL   62062-5632   Affiliated   6128  
PDI-WORCESTER AT HOME   PDI-Worcester At Home   19 GLENNIE ST   STE A  
WORCESTER   MA   01605-3918   Affiliated   6129   PDI-ROCKY HILL AT HOME  
PDI-Rocky Hill At Home   30 WATERCHASE DR     ROCKY HILL   CT   06067-2110  
Affiliated   6133   WICHITA AT HOME   Wichita At Home   909 N TOPEKA ST    
WICHITA   KS   67214-3620   Affiliated   6134   ASHEVILLE KIDNEY AT HOME  
Asheville Kidney At Home   1600 CENTERPARK DR     ASHEVILLE   NC   28805-6206  
Affiliated   6136   STRONGSVILLE AT HOME   Strongsville At Home   17792 PEARL RD
    STRONGSVILLE   OH   44136-6909   Affiliated   6137   BATON ROUGE AT HOME  
DSI Divest-Baton Rouge At Home   3888 NORTH BLVD   STE 101   BATON ROUGE   LA  
70806-3824   Affiliated   6138   WEST BROADWAY DIALYSIS AT HOME   West Broadway
At Home   720 W BROADWAY   STE 200   LOUISVILLE   KY   40202-3245   Affiliated  
6140   BRONX AT HOME   Bronx At Home   1615 EASTCHESTER RD     BRONX   NY  
10461-2603   Affiliated   6142   CLEVE HILL AT HOME   Cleve Hill At Home   1461
KENSINGTON AVE     BUFFALO   NY   14215-1436   Affiliated   6144   WHITE PLAINS
AT HOME   White Plains At Home   200 HAMILTON AVE   STE 13B   WHITE PLAINS   NY
  10601-1859   Affiliated   6146   LAKE VILLA AT HOME   Lake Villa At Home  
37809 N IL ROUTE 59     LAKE VILLA   IL   60046-7332   Affiliated   6148   TULSA
AT HOME   Tulsa At Home   4436 S HARVARD AVE     TULSA   OK   74135-2605  
Affiliated   6151   LITHONIA AT HOME   Lithonia At Home   2485 PARK CENTRAL BLVD
    DECATUR   GA   30035-3902   Affiliated   6152   LANHAM AT HOME   Lanham At
Home   8855 ANNAPOLIS RD   STE 200   LANHAM   MD   20706-2919   Affiliated  
6153   HAMMOND AT HOME   Hammond At Home   222 DOUGLAS ST     HAMMOND   IN  
46320-1960   Affiliated   6156   UNION CITY CENTER AT HOME (CA)   Union City
Center At Home (CA)   32930 ALVARADO NILES RD   STE 300   UNION CITY   CA  
94587-8101   Affiliated   6157   CHICO AT HOME   Chico At Home   530 COHASSET RD
    CHICO   CA   95926-2212   Affiliated   6158   MONTCLAIR AT HOME   Montclair
At Home   5050 PALO VERDE ST   STE 100   MONTCLAIR   CA   91763-2333  
Affiliated   6161   PDI - LANCASTER AT HOME   PDI-Lancaster At Home   1412 E
KING ST     LANCASTER   PA   17602-3240   Affiliated   6162   PDI JOHNSTOWN AT
HOME   PDI-Johnstown At Home   344 BUDFIELD ST     JOHNSTOWN   PA   15904-3214  
Affiliated   6163   CAMP HILL AT HOME   Camp Hill At Home   425 N 21ST ST  
PLAZA 21 BLDG 1ST FL   CAMP HILL   PA   17011-2202   Affiliated   6164   PDI
MONTGOMERY AT HOME   PDI-Montgomery At Home   1001 FOREST AVE     MONTGOMERY  
AL   36106-1181   Affiliated   6165   FAIRFAX AT HOME   Fairfax At Home   8501
ARLINGTON BLVD   STE 100   FAIRFAX   VA   22031-4625   Affiliated   6170   WEST
SACRAMENTO AT HOME   West Sacramento At Home   3450 INDUSTRIAL BLVD   STE 100  
WEST SACRAMENTO   CA   95691-5003   Affiliated   6171   EAST MACON AT HOME  
East Macon At Home   165 EMERY HWY   STE 101   MACON   GA   31217-3666  
Affiliated   6178   GERMANTOWN AT HOME   Germantown At Home   20111 CENTURY BLVD
  STE C   GERMANTOWN   MD   20874-9165

 

Page 127 of 136



--------------------------------------------------------------------------------

  Affiliated   6180   SEDC-WILMINGTON AT HOME   SEDC-Wilmington (NC) At Home  
2215 YAUPON DR     WILMINGTON   NC   28401-7334   Affiliated   6182   HERMISTON
COMMUNITY AT HOME   Hermiston Community At Home   1155 W LINDA AVE     HERMISTON
  OR   97838-9601   Affiliated   6183   SHREVEPORT HHD LA   Shreveport Home
Dialysis At Home   1560 IRVING PL     SHREVEPORT   LA   71101-4604   Affiliated
  6184   DOWNTOWN SAN ANTONIO AT HOME   Downtown San Antonio At Home   615 E
QUINCY ST     SAN ANTONIO   TX   78212   Affiliated   6186   COLUMBIA MO AT HOME
  RTC-Columbia (MO) At Home   1701 E BROADWAY   STE G102   COLUMBIA   MO  
65201-8029   Affiliated   6188   REGENCY AT HOME   Regency At Home (fka
Jacksonville)   9535 REGENCY SQUARE BLVD N     JACKSONVILLE   FL   32225-8128  
Affiliated   6193   WEST GEORGIA AT HOME   West Georgia At Home (fka Columbus
(GA))   1216 STARK AVE     COLUMBUS   GA   31906-2500   Affiliated   6194  
BUFORD AT HOME   Buford At Home   1550 BUFORD HWY   STE 1E   BUFORD   GA  
30518-3666   Affiliated   6195   KALAMAZOO WEST AT HOME   Kalamazoo West At Home
  1040 N 10TH ST     KALAMAZOO   MI   49009-6149   Affiliated   6196   SOUTH
VALLEY AT HOME   South Valley At Home   17815 VENTURA BLVD   STE 100   ENCINO  
CA   91316-3600   Affiliated   6204   QUEENS VILLAGE AT HOME   Queens Village At
Home   22202 HEMPSTEAD AVE   STE 170   QUEENS VILLAGE   NY   11429-2123  
Affiliated   6207   LANSING AT HOME-MI   Lansing Home Hemodialysis At Home  
1675 WATERTOWER PL   STE 700   EAST LANSING   MI   48823-6397   Affiliated  
6208   SOUTH COUNTY AT HOME   South County At Home (Deaconess)   4145 UNION RD  
  SAINT LOUIS   MO   63129-1064   Affiliated   6211   TACOMA AT HOME   Tacoma At
Home   3401 S 19TH ST     TACOMA   WA   98405-1909   Affiliated   6213   CEDAR
PARK AT HOME   Cedar Park At Home (fka North Austin)   1720 E WHITESTONE BLVD  
  CEDAR PARK   TX   78613-7640   Affiliated   6214   SOUTH FORT WORTH DIALYSIS
AT HOME   South Fort Worth At Home   6260 SOUTHWEST BLVD     BENBROOK   TX  
76109-6906   Affiliated   6215   THE WOODLANDS AT HOME   DNVO-The Woodlands At
Home   9301 PINECROFT DR     SHENANDOAH   TX   77380-3179   Affiliated   6218  
ARROWHEAD LAKES AT HOME   Arrowhead Lakes At Home   20325 N 51ST AVE   STE 184
BLDG 11   GLENDALE   AZ   85308-4625   Affiliated   6220   COLUMBUS WEST HOME
TRAINING   Columbus West Home Training At Home   1391 GEORGESVILLE RD    
COLUMBUS   OH   43228-3611   Affiliated   6221   RICHMOND KIDNEY CENTER AT HOME
  Richmond Kidney Center At Home (Staten Island)   1366 VICTORY BLVD     STATEN
ISLAND   NY   10301-3907   Affiliated   6225   DIALYSIS CARE OF KANNAPOLIS AT
HOME   Dialysis Care of Kannapolis At Home   1607 N MAIN ST     KANNAPOLIS   NC
  28081-2317   Affiliated   6226   BUTLER-FARM AT HOME   Butler Farm At Home  
501 BUTLER FARM RD   STE A   HAMPTON   VA   23666-1777   Affiliated   6228   NEW
PORT RICHEY AT HOME   New Port Richey Kidney At Home   7421 RIDGE RD     PORT
RICHEY   FL   34668-6933   Affiliated   6229   GRAND HOME AT HOME   Grand Home
At Home   14674 W MOUNTAIN VIEW BLVD   STE 204   SURPRISE   AZ   85374-2708  
Affiliated   6230   WILLIAMSBURG AT HOME   Williamsburg At Home (fka Yorktown)  
500 SENTARA CIR   STE 103   WILLIAMSBURG   VA   23188-5727   Affiliated   6231  
BALDWIN COUNTY AT HOME   Home Dialysis Options of Baldwin County At Home   27880
N MAIN ST   STE A   DAPHNE   AL   36526-7080   Affiliated   6232   CLINTON
TOWNSHIP AT HOME   Clinton Township at Home   15918 19 MILE RD   STE 110  
CLINTON TOWNSHIP   MI   48038-1101   Affiliated   6233   GROSSE POINTE AT HOME  
Grosse Pointe At Home   18000 E WARREN AVE   STE 100   DETROIT   MI   48224-1336
  Affiliated   6234   GREENSBURG AT HOME   Greensburg At Home   1531 N COMMERCE
EAST DR   STE 6   GREENSBURG   IN   47240-3259   Affiliated   6236   GULF BREEZE
AT HOME   Gulf Breeze At Home   1519 MAIN ST     DUNEDIN   FL   34698-4650  
Affiliated   6237   JACKSONVILLE CENTRAL AT HOME   Jacksonville Central At Home
  400 T P WHITE DR     JACKSONVILLE   AR   72076-3287   Affiliated   6238   SAN
JOSE AT HOME   San Jose At Home (Freestanding)   4400 STEVENS CREEK BLVD   STE
50   SAN JOSE   CA   95129-1104   Affiliated   6243   ORLANDO AT HOME   Orlando
At Home (0178)   14050 TOWN LOOP BLVD   STE 104B   ORLANDO   FL   32837-6190  
Affiliated   6244   KENNEDY HOME DIALYSIS-AT HOME   Kennedy Home Dialysis-At
Home   5509 N CUMBERLAND AVE   STE 515   CHICAGO   IL   60656-4702   Affiliated
  6245   YPSILANTI AT HOME   Ypsilanti At Home   2762 WASHTENAW RD     YPSILANTI
  MI   48197-1506   Affiliated   6246   JACKSONVILLE AT HOME   SEDC (NC II)
Jacksonville At Home   14 OFFICE PARK DR     JACKSONVILLE   NC   28546-7325  
Affiliated   6247   LEBANON AT HOME   Lebanon At Home   918 COLUMBUS AVE   STE 2
UNIT B   LEBANON   OH   45036-1402   Affiliated   6248   SLIDELL KIDNEY CARE AT
HOME   Slidell Kidney Care At Home   1150 ROBERT BLVD   STE 240   SLIDELL   LA  
70458-2005   Affiliated   6249   WATERBURY AT HOME   Waterbury At Home   150
MATTATUCK HEIGHTS RD     WATERBURY   CT   06705-3893   Affiliated   6251   WHITE
LANE AT HOME   White Lane At Home   7701 WHITE LN   STE D   BAKERSFIELD   CA  
93309-0201   Affiliated   6253   HANFORD AT HOME   Hanford At Home   900 N DOUTY
ST     HANFORD   CA   93230-3918   Affiliated   6254   ANAHEIM AT HOME   Anaheim
At Home   1107 W LA PALMA AVE     ANAHEIM   CA   92801-2804   Affiliated   6255
  MERCED AT HOME   Merced At Home   3150 NORTH G ST   STE B   MERCED   CA  
95340-1346   Affiliated   6257   ST JOSEPH AT HOME   St. Joseph At Home   5514
CORPORATE DR   STE 100   SAINT JOSEPH   MO   64507-7752   Affiliated   6258  
CENTRAL LITTLE ROCK AT HOME   Central Little Rock At Home   5800 W 10TH ST   STE
510   LITTLE ROCK   AR   72204-1760   Affiliated   6260   DURHAM WEST AT HOME  
Durham West At Home   4307 WESTERN PARK PL   STE 101   DURHAM   NC   27705-1204
  Affiliated   6262   TOLEDO AT HOME   Toledo At Home   1614 S BYRNE RD    
TOLEDO   OH   43614-3464   Affiliated   6263   HIOAKS AT HOME   Hioaks At Home  
681 HIOAKS RD   STE D   RICHMOND   VA   23225-4043   Affiliated   6264  
ELIZABETH AT HOME   Elizabeth At Home   201 MCKEESPORT RD     ELIZABETH   PA  
15037-1623   Affiliated   6265   ABINGTON AT HOME   Abington At Home   3940A
COMMERCE AVE     WILLOW GROVE   PA   19090-1705   Affiliated   6267   NORTH
ORANGEBURG AT HOME   North Orangeburg At Home   124 FIRE TOWER RD     ORANGEBURG
  SC   29118-1401   Affiliated   6268   DEARBORN HOME DIALYSIS - AT HOME  
Dearborn Home Dialysis-At Home   22030 PARK ST     DEARBORN   MI   48124-2854  
Affiliated   6269   OCEAN SPRINGS AT HOME   Ocean Springs At Home   13150 PONCE
DEL LEON     OCEAN SPRINGS   MS   39564-2460   Affiliated   6270   HAKC -
HUNTINGTON AT HOME   HAKC-Huntington At Home   256 BROADWAY     HUNTINGTON
STATION   NY   11746-1403

 

Page 128 of 136



--------------------------------------------------------------------------------

  Affiliated   6271   42ND ST AT HOME   Philadelphia 42nd Street At Home   4126
WALNUT ST     PHILADELPHIA   PA   19104-3511   Affiliated   6275  
CHARLOTTESVILLE NORTH AT HOME   Charlottesville North At Home   1800 TIMBERWOOD
BLVD   STE C   CHARLOTTESVILLE   VA   22911-7544   Affiliated   6276   HEARTLAND
AT HOME   Heartland At Home   925 NE 8TH ST     OKLAHOMA CITY   OK   73104-5800
  Affiliated   6278   LAKELAND SOUTH AT HOME   Lakeland South At Home   5050 S
FLORIDA AVE   STE 1   LAKELAND   FL   33813-2501   Affiliated   6282   RAINBOW
CITY AT HOME   Rainbow City At Home   2800 RAINBOW DR     RAINBOW CITY   AL  
35906-5811   Affiliated   6283   ATHENS AT HOME   Athens At Home   15953 ATHENS
LIMESTONE DR   STE 15   ATHENS   AL   35613-2214   Affiliated   6284   SYLACAUGA
AT HOME   Sylacauga At Home   331 JAMES PAYTON BLVD     SYLACAUGA   AL   35150  
Affiliated   6287   PITTSBURGH AT HOME   Pittsburgh At Home   4312 PENN AVE    
PITTSBURGH   PA   15224-1310   Affiliated   6289   RADNOR AT HOME   Radnor At
Home   250 KING OF PRUSSIA RD     RADNOR   PA   19087-5220   Affiliated   6291  
RADFORD AT HOME   Radford At Home   600 E MAIN ST   STE B   RADFORD   VA  
24141-1826   Affiliated   6292   HARRISONBURG AT HOME   Harrisonburg At Home  
871 CANTRELL AVE   STE 100   HARRISONBURG   VA   22801-4323   Affiliated   6293
  KERRVILLE AT HOME   Kerrville At Home   515 GRANADA PL     KERRVILLE   TX  
78028-5992   Affiliated   6294   WEST TALLAHASSEE AT HOME   West Tallahassee At
Home   2645 W TENNESSEE ST   STE 8   TALLAHASSEE   FL   32304-2521   Affiliated
  6295   ROME AT HOME   Rome At Home   15 JOHN MADDOX DR NW     ROME   GA  
30165-1413   Affiliated   6297   ST LOUIS WEST AT HOME   St. Louis West At Home
  450 N LINDBERGH BLVD   STE 100C   CREVE COEUR   MO   63141-7858   Affiliated  
6298   COOKEVILLE AT HOME   Cookeville At Home   140 W 7TH ST     COOKEVILLE  
TN   38501-1726   Affiliated   6300   DOTHAN AT HOME   Dothan At Home   216
GRACELAND DR     DOTHAN   AL   36305-7346   Affiliated   6302   HENRICO COUNTY
AT HOME   Henrico County At Home   5270 CHAMBERLAYNE RD     RICHMOND   VA  
23227-2950   Affiliated   6303   WEYMOUTH CLINIC AT HOME   Weymouth At Home  
330 LIBBEY INDUSTRIAL PKWY   STE 900   WEYMOUTH   MA   02189-3122   Affiliated  
6304   ERIE AT HOME   Erie At Home   350 E BAYFRONT PKWY   STE A   ERIE   PA  
16507-2410   Affiliated   6305   WILSON AT HOME   Wilson At Home   1605 MEDICAL
PARK DR W     WILSON   NC   27893-2799   Affiliated   6306   NORTH FULTON AT
HOME   North Fulton At Home   1250 NORTHMEADOW PKWY   STE 120   ROSWELL   GA  
30076-4914   Affiliated   6311   BRADENTON AT HOME   Bradenton At Home   3501
CORTEZ RD W   STE 104   BRADENTON   FL   34210-3104   Affiliated   6312  
COLUMBIA UNIVERSITY AT HOME   Columbia University At Home   60 HAVEN AVENUE    
NEW YORK   NY   10032-2604   Affiliated   6313   NEW BEDFORD AT HOME   New
Bedford At Home   524 UNION ST     NEW BEDFORD   MA   02740-3546   Affiliated  
6314   MUSKEGON AT HOME   Muskegon At Home   1277 MERCY DR     MUSKEGON   MI  
49444-4605   Affiliated   6315   WELLINGTON CIRCLE AT HOME   Wellington Circle
At Home   10 CABOT RD   STE 103B   MEDFORD   MA   02155-5173   Affiliated   6316
  FREDERICK AT HOME   Frederick At Home   140 THOMAS JOHNSON DR   STE 100  
FREDERICK   MD   21702-4475   Affiliated   6317   SELINSGROVE AT HOME  
Selinsgrove At Home   1030 N SUSQUEHANNA TRL     SELINSGROVE   PA   17870-7767  
Affiliated   6318   LAKE CHARLES SOUTHWEST AT HOME   Lake Charles Southwest At
Home   300 18th ST     LAKE CHARLES   LA   70601-7342   Affiliated   6319  
LENEXA AT HOME   Lenexa At Home   8630 HALSEY ST     LENEXA   KS   66215-2880  
Affiliated   6321   NASHVILLE HOME TRAINING AT HOME   Nashville Home Training At
Home   1919 CHARLOTTE AVE   STE 200   NASHVILLE   TN   37203-2245   Affiliated  
6322   GOLDSBORO AT HOME   Goldsboro At Home   2609 HOSPITAL RD     GOLDSBORO  
NC   27534-9424   Affiliated   6323   MIAMI CAMPUS AT HOME   Miami Campus At
Home   1500 NW 12TH AVE   STE 106   MIAMI   FL   33136-1028   Affiliated   6324
  DAYTONA BEACH AT HOME   Daytona Beach At Home   578 HEALTH BLVD     DAYTONA
BEACH   FL   32114-1492   Affiliated   6325   GRASS VALLEY AT HOME   Grass
Valley At Home   360 CROWN POINT CIR   STE 210   GRASS VALLEY   CA   95945-2543
  Affiliated   6326   POMONA AT HOME   Pomona At Home   2111 NORTH GAREY AVENUE
    POMONA   CA   91767   Affiliated   6327   MID ATLANTA HOME AT HOME  
MidAtlanta Home At Home   418 DECATUR ST SE   SUITE B   ATLANTA   GA  
30312-1801   Affiliated   6328   MARTINSVILLE AT HOME   Martinsville Dialysis  
33 BRIDGE ST S     MARTINSVILLE   VA   24112-6214   Affiliated   6329   HUBBARD
ROAD AT HOME   Hubbard Road At Home   1963 HUBBARD RD     MADISON   OH   44057  
Affiliated   6350   PLAINFIELD RENAL CENTER AT HOME   Plainfield Renal At Home
(P278)   8110 NETWORK DR     PLAINFIELD   IN   46168-9024   Affiliated   6351  
NORTH ANDOVER RENAL CENTER AT HOME   North Andover Renal At Home (P178)   201
SUTTON ST     NORTH ANDOVER   MA   1845   Affiliated   6352   JACKSON NORTH
DIALYSIS AT HOME   Jackson North At Home (P181)   571 BEASLEY RD   STE B  
JACKSON   MS   39206-3042   Affiliated   6353   SUMMIT RENAL AT HOME   Summit
Renal At Home (P186)   73 MASSILLON RD     AKRON   OH   44312-1028   Affiliated
  6354   MARLTON DIALYSIS AT HOME   Marlton At Home (P200)   769 E RTE 70    
MARLTON   NJ   08053-2341   Affiliated   6355   CENTRAL FORT WAYNE DIALYSIS AT
HOME   Central Fort Wayne At Home (P223)   1940 BLUFTON RD     FORT WAYNE   IN  
46809-1307   Affiliated   6356   LAS CRUCES RENAL CENTER AT HOME   Las Cruces
Renal At Home (P237)   3961 E LOHMAN AVE   STE 29   LAS CRUCES   NM   88011-8272
  Affiliated   6357   NORTHEAST PORTLAND RENAL CENTER AT HOME   Northeast
Portland Renal At Home (P240)   703 NE HANCOCK ST     PORTLAND   OR   97212-3955
  Affiliated   6358   KANSAS CITY RENAL CENTER AT HOME   Kansas City Renal At
Home (P264)   4333 MADISON AVE     KANSAS CITY   MO   64111-3429   Affiliated  
6359   COASTAL DIALYSIS AT HOME   South Texas Renal At Home (P257)   4300 S
PADRE ISLAND DR     CORPUS CHRISTI   TX   78411-4433   Affiliated   6360   NORTH
SPOKANE RENAL CENTER AT HOME   North Spokane Renal At Home (P262)   12610 E
MARIBEAU PRKWY   STE 100   SPOKANE   WA   99216   Affiliated   5659   TEMPE
DIALYSIS PD   Tempe Dialysis Center PD   2149 EAST WARNER RD   STE 109   TEMPE  
AZ   85284-3496   Affiliated   5660   ARROWHEAD LAKES DIALYSIS PD   Arrowhead
Lakes Dialysis PD   20325 N 51ST AVE   BLDG 11, STE 184   GLENDALE   AZ  
85308-4625   Affiliated   5916   SHAKER SQUARE AT HOME   Shaker Square At Home  
12800 SHAKER BLVD   STE 1   CLEVELAND   OH   44120-2004

 

Page 129 of 136



--------------------------------------------------------------------------------

  Affiliated   6130   SIERRA ROSE AT HOME   Sierra Rose At Home   685 SIERRA
ROSE DR     RENO   NV   89511-2060   Affiliated   6217   TEMPE AT HOME   Tempe
At Home   2149 E WARNER RD   STE 109   TEMPE   AZ   85284-3496   Affiliated  
6281   TUSCALOOSA AT HOME   Tuscaloosa At Home   805 OLD MILL ST     TUSCALOOSA
  AL   35401-7132

TEMPORARY CLOSURES

(Included above are several centers that have temporarily suspended operations
for a variety of reasons, but are scheduled to resume operations within the
coming few months)

    614   Lynwood                 643   Vidalia                 3518  
Huntingdon Valley Dialysis                 626   Tuba City                 903  
Littleton            

 

Page 130 of 136



--------------------------------------------------------------------------------

Exhibit SR-1

Purchase Data Submission Form

Contract #:    «Contract»    Dialysis Center:    DaVita Inc.

 

 

1. Purchase Data For Measurement Period: [Enter Measurement Period (for example,
Q4 2013)]

ESA 1: [Product NameX]

ESA 2: [Product NameY]

ESA 3: [Product NameZ]

[Example 1 for illustration purposes only]

 

Dialysis Center Committed Purchasers

ESA

  

Total Number of [*] Purchased

ESA 1

   1,000 [*]

ESA 2

   XX mcg

ESA 3

   2,000 [*]

[Example 2 for illustration purposes only]

 

Dialysis Center Purchasers

ESA

  

Total Number of [*] Purchased

ESA 1

   1,000 [*]

ESA 2

   XX mcg

ESA 3

   2,000 [*]

 

2. Number of patients who received any and each ESA or combination from Dialysis
Center Purchasers during the entire Measurement Period.

 

Page 131 of 136



--------------------------------------------------------------------------------

[Example 1 for illustration purposes only]

 

ESA

  

Total Number of Patients

ESA 1

   50

ESA 2

   10

ESA 3

   5

[Example 2 for illustration purposes only]

 

ESA

  

Total Number of Patients

ESA 1

   60

ESA 2

  

[Example 3 for illustration purposes only]

 

ESA

  

Total Number of Patients

ESA 1

   100

ESA 3

  

[Example 4 for illustration purposes only]

 

ESA

  

Total Number of Patients

ESA 2

   100

ESA 3

  

Completed Purchase Data Submission Forms should be submitted electronically as
an Excel file to Amgen by e-mail at [*], or as otherwise specified in writing by
Amgen.

 

Page 132 of 136



--------------------------------------------------------------------------------

Schedule 1

Data

 

Category

  

Data Element

  

Facility

  

Patient

Facility Reference

   Facility Name    ü       Address    ü       City, State, Zip    ü       Phone
   ü       Facility ID (unique within account)    ü       Regional ID (unique
within account)    ü       State in which facility is located    ü   

Patient Demographics

   De-identified Patient ID       ü    Date of Service (Treatment Date)       ü
   Treatment Date/Date of Encounter (evaluated as treatment date)       ü    [*]
(in [*])       ü    [*] Date       ü    Date of [*] (month, day & year)       ü
   Date of [*]       ü    [*] Date       ü    [*] Date       ü    [*]      
By the end of Q4 2012    [*] Type ([*],[*],[*])*       ü    [*] Date*       ü   
Primary Payor (Govnt - Medicare, Medicaid, VA or Commercial - Medicare
Advantage, MCO, HMO, PPO)      

By the end

of Q1 2012

   Secondary Payor (Govnt - Medicare, Medicaid, VA or Commercial - Medicare
Advantage, MCO, HMO, PPO)      

By the end

of Q1 2012

Medications

   ESA Name       ü    ESA Dose (EPOGEN / Aranesp)       ü    EPOGEN
Administration Frequency (On DVA offered Protocol)      

By the end

of Q1 2012

   Aranesp Administration Frequency*      

By the end

of Q1 2012

   ESA Route of Administration      

By the end

of Q1 2012

   ESA Start Date      

By the end

of Q1 2012

   ESA Stop Date (Missed dose due to held)*      

By the end

of Q1 2012

   [*] Name       ü    [*]       ü

 

Page 133 of 136



--------------------------------------------------------------------------------

   [*] Administration Frequency (Maintenance / Loading)*      

By the end

of Q1 2012

   [*] Order (Not administered, stop)*      

By the end

of Q1 2012

   Vitamin D Name       ü    Vitamin D Dose       ü    Vitamin D Order (Stop
date)*      

By the end

of Q1 2012

Lab Measurements    Hemoglobin       ü    [*]       ü    [*]       ü    [*] /
[*]       ü    [*]       ü    [*] ([*] or [*])       ü    [*]       ü   
Corrected [*]       ü    Corrected [*] Product       ü    Albumin       ü Other
Measurements    [*]       ü    [*]       ü    [*]       ü    Kt/v       ü    URR
(until CMS no longer requires)       ü    Modality       ü    PD treatments (#
pts per month)       ü    Home HD treatments (# pts per month)*       ü    Home
HD treatments (# txs per month)      

By the end

of Q1 2012

 

* For designated fields, Dialysis Center will provide Amgen business rules to
calculate value of the field based on the submitted Data.

Timing on providing Data with specific target date in the data column means Data
or business rules will be delivered to Amgen by the end of the specified
Quarter. For example: by end of Q1 2012 means deadline for delivery is March 31,
2012.

 

Page 134 of 136



--------------------------------------------------------------------------------

Schedule 2

Compensation Data

Product Data Submission Requirements. Compensation Data shall be sent in either
Excel or a tab-delimited text file to the following email address: [*]. The file
naming convention shall include the Dialysis Center name, EPOGEN, and data month
and year (i.e. DaVita_Epogen_January_2011). Dialysis Center must supply all of
the information set forth in the table below.

 

ID

  

Data Field Name

  

Data Field Description

1

   Unique Account Identifier    DaVita’s numeric identifier for each account
(PFac & OFac)

2

   Account Name    Account requesting EPOGEN

3

   Account Street Address    Account requesting EPOGEN

4

   Account City    Account requesting EPOGEN

5

   Account State    Account requesting EPOGEN

6

   Account zip    Account requesting EPOGEN

7

   Dispensing Pharmacy for EPOGEN    DaVita’s numeric identifier for location
that has dispensed EPOGEN

8

   EPOGEN NDC Number   

9

   EPOGEN Description    Name of EPOGEN including strength (Label Name)

10

   Quantity Shipped   

11

   Unit Of Measure    Tabs, bottles, vials, etc.

12

   EPOGEN shipped/dispensed date   

 

Page 135 of 136



--------------------------------------------------------------------------------

Schedule 3

Available EPOGEN SKU Schedule

EPOGEN® (Epoetin alfa):

 

VII. NDC

  

Description

55513-126-10

  

2,000 Unit, 1 mL (2,000 Units/mL) single-use vial

10 vials/pack, 10 packs/case

55513-267-10

  

3,000 Unit, 1 mL (3,000 Units/mL) single-use vial

10 vials/pack, 10 packs/case

55513-148-10

  

4,000 Unit, 1 mL (4,000 Units/mL) single-use vial

10 vials/pack, 10 packs/case

55513-144-10

  

10,000 Unit, 1 mL (10,000 Units/mL) single-use vial

10 vials/pack, 10 packs/case

55513-283-10

  

20,000 Unit, 2 mL (10,000 Units/mL) multi-use vial

10 vials/pack, 4 packs/case

55513-478-10

  

20,000 Unit, 1 mL (20,000 Units/mL) multi-use vial

10 vials/pack, 4 packs/case

 

Page 136 of 136